Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21      Page 1 of 322 PageID 7461




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 19
Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21   Page 2 of 322 PageID 7462
Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21   Page 3 of 322 PageID 7463
Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21   Page 4 of 322 PageID 7464
Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21   Page 5 of 322 PageID 7465
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         53 06/09/21 Page 6 of 322 PageID 7466
 Case 3:21-cv-00538-N Document 26-19 Filed



                                EXHIBIT 4




                                                                     004679
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-19 Filed53 06/09/21 Page 7 of 322 PageID 7467
                                                                                                                                                                        EXECUTION COPY



                                PREFERENCE SHARES PAYING AGENCY AGREEMENT

 As of March                13 2007


 Investors        Bank             Trust        Company
  as Preference Shares                      Paying Agent

 Corporate           Trust Office                 Eastland           CLO Ltd
 200 Clarendon                Street

 Mailcode            EUC       108

 Boston        MA           02116




 Ladies and            Gentlemen


                               Eastland            CLO Ltd                          company               existing           under       the    laws of the Cayman Islands the
 Issuer              and      Eastland            CLO Corp                          Delaware              corporation              the         Co-Issuer and together with the
 Issuer        the      Co-Issuers                          have         resolved             to    appoint        Investors             Bank              Trust       Company Investors
 Bank             as    preference              shares           paying            agent           the Preference                   Shares           Paying          Agent             for     the    Class

 Preference            Shares        and     the       Class        II    Preference                Shares        issued      by     the      Issuer      collectively                the     Preference

 Shares                 The        Issuer       hereby             appoints             Investors           Bank        as    such        under          the   terms        set    forth          below and
 confirms         Investor          Banks              agreement              to    distribute
                                                                                                          any     funds       to    be     paid to the           Holders          of the Preference

 Shares       pursuant to             the       Priority           of Payments                 set forth          in   the    Indenture             as    defined       herein               Reference            is


 also    made          to    the   indenture                dated             of March               13 2007                             the       Issuer the Co-Issuer                     and     Investors
                                                                         as                                              among
 Bank         as trustee           the     Indenture                          Capitalized               terms      used       and     not otherwise              defined           herein          shall   have

 the    meanings             assigned thereto                     in the       Indenture             or     if   not     defined         therein          certain      resolutions             passed        at


 meeting         of the Issuers Board of Directors                                        that       was held on March                         12 2007          as    reflected          in the       minutes

 thereof        including Annex                             Annex                        therein          the Resolutions                          and     together         with       this    Agreement
 and    the    Issuers             Memorandum                      and    Articles             of Association                 the    Preference                 Share        Documents                       The

 Preference            Shares        will       be     issued        and       may        be       transferred subject                   to    the    procedures            set   forth       in    Annex

 to the   Resolutions



                               On      the       Closing            Date                 all       of the        Class        Preference              Shares         will   be     offered           and     sold


 directly       by      the    Issuer        to      Eastland            Investors             Corp         an     exempted              limited         liability     company                incorporated
 under      the      laws      of the       Cayman                Islands          Investors                Corp             and     ii all          of the Class           II    Preference           Shares

 will    be    offered          and        sold       by     the     Issuer         through             Citigroup            Global        Markets             Inc     as    placement               agent        to


 Highland            Financial             Partners              L.P       HFP                     an    Affiliate           of the        Servicer            and/or        one        or    more         of     its


 subsidiaries               Investors        Corp            will finance               its    purchase          of the Class                 Preference Shares                  by    issuing       Holding
 Preference            Shares         in        number equal                   to       the    aggregate           number           of        at     price      equal to          the    price       of such
 Class        Preference             Shares          purchased                by   it



                                Section                            Notice           of        Distribution             to    Directors                   The    Preference              Shares         Paying

 Agent promptly                    after    receipt           of the Valuation                      Report         shall     forward           or    make      available          to    the    directors          of

 the    Issuer       as      identified         to     it   by    the    Issuer          the       Valuation           Report which                identifies        the Interest            Proceeds           and

 Principal        Proceeds             payable to the Holders                            of the Preference Shares                          on the applicable                Payment Date


                                Section                            Payments                   of     Dividends                and         Other           Distributions                 Amounts              Not
 Distributable                        The       Preference               Shares          Paying         Agent          shall       subject          to   paragraphs                                    and

 below         pay      or    cause        to     be        paid on behalf                    of the Issuer             on    each        applicable            Payment           Date         the    Interest

 Proceeds         and        Principal          Proceeds             received            from        the    Trustee          to    the     Holders         of the Preference                   Shares        as

 distribution               of dividend              on     such         Payment Date                      Such        distributions               of Interest        Proceeds               and     Principal

 Proceeds         by way of dividend                         to    the     Holders             of Preference                Shares       shall       be paid pro rata              in the          proportion




  NY\1236893.3




                                                                                                                                                                                              004680
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-19 Filed53 06/09/21 Page 8 of 322 PageID 7468



 that    the       number of Preference                           Shares           held by              each       such        Holder          bears to              the        total    number             of Preference

 Shares            The Issuer                 or the      Share         Registrar            on     its    behalf            shall       provide          the    Preference Shares                         Paying         Agent
 with          copy           of the Preference                   Share          register          on      the     Closing           Date          and     thereafter                  the    Share        Registrar            will

 promptly           notify          the       Preference Shares                    Paying            Agent of any                   changes          to    the        Preference Share                      register            The

 Preference               Shares           Paying          Agent            shall                         the      Issuer           and       the    Share                                    of     any        transfers         of
                                                                                            notify                                                                        Registrar

 Preference              Shares          known           to it




                                                     Notwithstanding                         anything             in        this     Agreement                  to        the     contrary            distributions               of

 Interest          Proceeds              and     Principal            Proceeds              by way           of dividend                 to    the   Holders                of Preference Shares                         on     any

 Payment Date                      shall            be     subject          to    the       Issuer        being         solvent           under          Cayman                 Islands        law        defined         as     the

 Issuer       being           able       to
                                               pay       its    debts       as     they become                    due        in the        ordinary course of business                                          immediately

             to and           after                                   to such payment                              determined                                                and        ii     be made            only to the
 prior                                   giving effect                                                       as                               by the Issuer
 extent       that       the       Issuer       has      sufficient           distributable                  profits         and/or share                premium out of which                               to    make         such

                    as    determined                 by    the    Issuer                the        Issuer         determines              that      the conditions                     set forth          in either       clause
 payment                                                                           If


        or    ii        above        are       not satisfied             with respect                   to    any       portion           of Interest                Proceeds                or Principal             Proceeds

 payable           on     such Payment                    Date        the     Issuer         shall      instruct            the     Preference Shares                        Paying Agent                   in writing           not

 later       than one          Business Day                    prior to such                Payment Date                     that    such        portion         of Interest Proceeds                            or Principal

 Proceeds               as                               should        not be                        and        the     Preference               Shares          Paying                Agent         shall       not pay         the
                              applicable                                                paid

 same         to    the       Holders           of the Preference                       Shares          until the            first       succeeding             Payment Date                         or in        the    case of

 any     payments               which would otherwise                                  be    payable              on    the    Redemption                  Date             or    any        Scheduled            Preference

 Shares        Redemption                      Date        until        the      first       succeeding                 Business              Day         upon which                     the    Issuer           notifies        the

 Preference               Shares              Paying        Agent           in     writing           that         each         such        condition                 is     satisfied           at    which            time      the

 Preference              Shares          Paying Agent shall distribute                                    such         amounts                To    the extent               available              distributions              shall

 be     made        first       out of distributable                        profits          for     the      current          Due        Period           then out               of distributable                    profits     in

 excess        of dividends                   for prior         Due Periods and then out of                                    share       premium


                                                      Notwithstanding                        anything             in this         Agreement                to    the        contrary            distributions                 of the

 Redemption                   Price        by way           of redemption                     of the Preference                          Shares           shall       be         subject       to     the       Issuer        being
 solvent       under           Cayman               Islands       law defined                  as the Issuer                  being        able      to    pay
                                                                                                                                                                      its    debts       as    they become                due     in

 the     ordinary course                       of business                  immediately                   prior         to and            after      giving           effect            to such           distribution            as

 determined               by       the    Issuer           For purposes                 of this subsection                                     determination                      as    to    whether           the     Issuer     is


 solvent           on    the    Redemption                 Date         shall      be made              by      the     Issuer                 after       giving effect                 to    any        payments             to be

 made on such Redemption                                   Date       and               in light          of the fact              that    the      obligations                  of the Issuer             to    the    Holders

 of the        Notes            the       other          Secured         Parties             and     the        other        Persons           subject           to        the     Priority           of Payments                are

 limited       in       recourse to the Collateral                               and        not to amounts                          in the       Preference Shares                           Distribution             Account
 ii      any       other        amounts              released           from       the       Collateral                in   accordance               with the Indenture                             and    held by or on

 behalf        of the Issuer                  for the       benefit         of the Holders                      of the Preference                     Shares               or    iii amounts                   on   deposit       in

 the     Issuers bank account                             in    the     Cayman               Islands            and     that       after      the assets              in the        Collateral             are      exhausted

 such        parties          will    have          no    further        claim against                    the     Issuer            If   the     Issuer         detennines                   that    such        condition         is


 not satisfied                on         Redemption               Date           with respect                to    any       portion          of the Redemption                              Price        the    Issuer        shall

 instruct          the        Preference             Shares                                             in                     not        later      than one               Business                Day                  to    such
                                                                      Paying            Agent                 writing                                                                                          prior

 Redemption                   Date        that      such        portion           should           not be          distributed                and     the       Preference                   Shares        Paying         Agent
 shall       not distribute                   the    same        to     the      Holders            of the Preference                         Shares       until           the     first      succeeding               Business

 Day         upon which               the       Issuer         notifies          the    Preference                Shares           Paying          Agent         in writing                  that    such        condition         is


 satisfied              and    the       amounts           so    retained          in the           Preference                Shares          Distribution                  Account            will       be     held therein

 until       such       amounts            are      paid



                                                      On       each      Payment               Date          the       Preference              Shares           Paying            Agent         shall          distribute        on

 behalf        of the          Issuer amounts                      if    any           received           by      it    from        the       Trustee           which             are    then on deposit                      in the

 Class        II    Preference                 Share           Special           Payment             Account                pursuant           to    Section                10.3j             of the        Indenture            for




  NY\1236893.3




                                                                                                                                                                                                                004681
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-19 Filed53 06/09/21 Page 9 of 322 PageID 7469



 payment pro               rata    to      the     Holders             of the Class               II   Preference Shares                         as the          Class            II   Preference                Share          Special

 Payment


                                                   Dividends                to the         Holders           of the Preference Shares                                  other                than Class              II    Preference

 Share       Special        Payments                  may be paid                     in   whole        or    in
                                                                                                                    part       on any Payment Date                                      with any               Eligible          Equity
 Securities          held        by     or    on      behalf           of       the    Issuer          at    such        time in lieu of                         distribution                     of Interest              Proceeds

 The      Servicer           on behalf                the    Issuer shall                   have        the       right        to       direct     the          Trustee                to    distribute             any        Eligible

 Equity       Securities
                                   pro       rata      to    the       Consenting                Holders            of the Preference                       Shares                as        identified           to the         Trustee

 by    the    Preference              Shares          Paying           Agent               with respect             to        such        Payment Date                       to    the extent                 that       the    Market
 Value        of such           Eligible           Equity          Securities               detennined                   by        the     Servicer              as     of the               relevant           Market Value
 Detennination                  Date         is
                                                   equal          to       or    lower          than        the     aggregate                  amount            of Interest                      Proceeds               that    would

 otherwise            be    due       and         payable             on        such        Payment               Date        to     such         Consenting                      Holders               of the            Preference

 Shares          Interest          Proceeds                in    an     amount              equal to              the    Market            Value            of such                Eligible              Equity            Securities

 determined                by     the      Servicer             as     of the              relevant          Market Value                       Determination                           Date            distributed              to     the

 Consenting            Holders             of the Preference                          Shares          with respect                 to
                                                                                                                                          any     such          Payment Date                           shall     be       treated       for

 all
       purposes            by the Issuer               and      the        Servicer             as Principal             Proceeds               available              for distribution                        on        the relevant


 Payment Date                     The      amount of              Interest            Proceeds              available              on     the relevant                Payment Date                            shall      be     reduced

 and      the    amount               of                           Proceeds                 available              on     the           relevant            Payment                    Date            shall        be     increased
                                             Principal

 accordingly



                                                   Anything                in this          Agreement               to    the        contrary              notwithstanding                              the     Holders              of the

 Preference Shares                    acknowledge                     and                   for the          benefit          of the Holders                     of the Notes                         that    the rights             of the
                                                                                agree
 Holders         of the Preference                         Shares          to    distributions                by        the    Issuer           and        in    and         to    the           assets       of the Issuer               in


 respect        of such           Preference               Shares           shall          be    subordinate                  and       junior        to    the        Notes                to    the        extent       and        in the

 manner         set    forth       in the         Indenture             including               as     set forth         in    Section            11.1          thereof            and           as    required by law                    If


          Event        of Default                  has       occurred                 and       has         not    been            cured         or    waived                 and            acceleration                  occurs         in
 any
 accordance            with        Article                  of the          Indenture                 the    Notes            shall       be     paid           in    full        in    Cash before any                          further


 payment          or       distribution               is   made         on account                     of the       Preference                  Shares                The          Holders               of the           Preference

 Shares       agree         for the benefit                 of the Holders                      of the Notes not to cause the filing of                                                          petition        in      bankruptcy

 against        the Issuer            for failure to
                                                                  pay       to    them amounts                      due       under        the        Articles             or     hereunder                   in respect             of the

 Preference            Shares         or     payable            under           the    Indenture              prior       to       the     date       which            is    one            year and one                  day        or   if


 longer         the    applicable                preference                period               after       the    payment                in    full       of principal                      of and            interest          on     the

 Notes


                                                      In    the        event          that       notwithstanding                          the     provisions                      of        this       Agreement                 or     the

 Indenture            any       Holder        of any Preference                            Shares       shall       have           received any                  payment                    or distribution                in respect

 of such        Preference                 Shares           contrary             to    the       provisions              of this Agreement                                 the     Articles                  or the        Indenture

 then        unless        and     until              the       Class A-i Notes                         ii        the    Class A-2a Notes iii the                                            Class A-2b Notes                          iv
 the    Class A-3 Notes                               the    Class               Notes           vi         the    Class                Notes         and        vii         the        Class                Notes         shall      have

 been     paid in          full    in   Cash          in    accordance                 with the Indenture                           such        payment or                   distribution                    shall       be received

 and      held in trust for the benefit                                 of and              shall       forthwith              be       paid over               and        delivered                   to     the     Trustee           for

 payment         and        delivery          of the same to the Holders                                     of the Class A-i                     Notes               the     Class A-2a Notes the Class

 A-2b Notes                the    Class A-3 Notes the Class                                            Notes            the    Class              Notes          or the            Class                 Notes            as the      case

 may be          in    accordance                with the Indenture                             provided            however                that       if
                                                                                                                                                            any        such            payment               or distribution              is


 made        other     than in          Cash          it    shall      be paid over and                       delivered              to    the    Trustee              such            that       it
                                                                                                                                                                                                       may      be       held by the

 Trustee        as part          of the Collateral                    pursuant to and                       subject           in    all   respects              to    the                                    of the Indenture
                                                                                                                                                                                  provisions

  including       Section             13.1       thereof



                                  Section                              Payments                 and     Redemption                                 The           Preference                      Shares         Paying               Agent
  shall      make          payments              or    distributions                   other           than        distributions                  of Eligible                     Equity               Securities               to    each

 registered           Holder          on     the      relevant          Record Date                    as     set       out    in    Annex                  to       the     Resolutions                      by wire transfer




  NY\1236893.3




                                                                                                                                                                                                                    004682
 Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 10 of 322 PageID 7470



  in    immediately                  available               funds         to          U.S         Dollar account                            maintained                by such             Holder              as    notified          to       the

  Preference              Shares           Paying            Agent or                 in the          absence                of such              notification                by U.S            Dollar check                    mailed           to

  such     Holder              at    its        address of record                           The            Issuer        shall               or    shall        procure            that       the       Share        Registrar              will

  provide           the     Preference                   Shares            Paying                Agent with                       all        relevant            information                  regarding              the        registered

  Holders           of the Preference                           Shares          as     the       Preference                  Shares               Paying         Agent may reasonably                                 require             to    the

  extent      such information                         is    in    possession or control                            of the Issuer                        or    Share Registrar



                                                        If   the        Servicer                on behalf of                  the        Issuer desires                     to     make        distributions                   of Eligible

  Equity           Securities              on any               Payment               Date        in        lieu        of        Interest             Proceeds              that       are     otherwise                 available             for

  distribution             to        the        Holders              of    Preference                  Shares                on such                Payment             Date            pursuant              to     the       Priority          of

  Payments            as       described              in     Section             2e         above            the        Servicer               will        notify      the       Trustee            the       Preference              Shares

  Paying Agent and the Holding                                            Preference              Shares            Paying               Agent pursuant                       to    the       Servicing              Agreement                  not

  later    than 20 calendar                          days       prior to             such       Payment Date                       and         provide           the    Trustee               the    Issuer          the       Preference

  Shares       Paying               Agent for forwarding                               on       the    Record Date                       or       promptly            thereafter              but in no event                   later          than

  two Business Days                             after      the       Record Date                      to    each        Holder               of the Preference                       Shares             registered             as   such        on

  the   Record Date                      for    such Payment                     Date           and        the    Holding                Preference                  Shares Paying                  Agent for forwarding
  on    the    Record Date                      or    promptly             thereafter                 but in no event                          later       than two Business Days after the Record

  Date        to    each        Holder               of the Holding                       Securities             registered                  as     such         on    the       Record Date                   for    such          Payment
  Date        with                  details          of the Eligible                       Equity           Securities                  to     be      distributed               ii       the       Market Value                     of such

  Eligible          Equity           Securities              determined                    as   of the relevant                     Market Value                       Determination                         Date     iii any             other

  information considered                               necessary by                       the    Servicer               in    connection                   with such               proposed              distribution               and        iv
           information                   as     otherwise                 required by the                        Trustee                the       Preference                 Shares           Paying           Agent and/or                     the
  any
  Holding           Preference                     Shares          Paying            Agent with                   respect               to        such         proposed             distribution                    The        Preference

  Shares       Paying               Agent          shall        then mail such                    materials within                                two Business Days of                             its   receipt          thereof           from
  the    Servicer              to     each         registered              Holder               of Preference                     Shares            on     the       Record Date                   for       such     Payment Date
  along       with              form of              notice          and        consent           in              form            attached                hereto       in     Schedule                       seeking the              written

  consent           of each              such        Holder           of Preference                        Shares            to    distribute                  such     Eligible           Equity             Securities             to        such

  Holder           in lieu          of    all   or       portion           of the Interest Proceeds                                     available               for distribution                   to    such        Holder         on such

  Payment Date                        Each Holder                    of the Preference                           Shares            wishing                to    receive          such      Eligible            Equity           Securities

  in lieu      of         distribution                of     all     or         portion          of the Interest Proceeds                                      available           for distribution                  to    such       Holder

  on    such        applicable                  Payment              Date        each           such        Holder                with respect                  to    such       Payment Date                             Consenting
  Holder of the Preference                                      Shares                is   required to deliver                            to the          Preference               Shares Paying                    Agent             written

  consent          which             consent            will       be     irrevocable                  no        later       than five Business Days prior to such                                                   Payment Date
  If           Holder               of Preference                    Shares           does not              timely            deliver               its    written          consent           to    the       Preference              Shares
        any
  Paying           Agent            in the         manner            set forth             in    such        notice           indicating                  its    consent           to    the    receipt             of such         Eligible

  Equity           Securities                 in     lieu       of         distribution                    of     all        or          portion                of the        Interest             Proceeds               available             for

  distribution             to       such           Holder          on such             Payment                  Date          such           Holder             shall    be        deemed               to    have        not given              its


  consent           and     shall          not be               Consenting                  Holder               of Preference                      Shares            with respect                 to    such        Payment              Date

  On     each         applicable                   Payment                Date         or        as        soon         thereafter                  as     reasonably               practicable                     Eligible          Equity
  Securities          shall          be     distributed              pro        rata       to    each        Consenting                      Holder            of the Preference                     Shares          with respect                to

  such     Payment Date                            Each Holder                   of Preference                    Shares                that      is     not         Consenting               Holder           of the Preference

  Shares           and         for the             avoidance              of doubt                each          Consenting                     Holder            of the Preference                       Shares           to    the       extent

  the    Market Value                      as      of the relevant                   Market Value                       Determination                          Date     of the pro rata                       portion          of Eligible

  Equity           Securities              distributed               to    it    on such Payment Date                                        is   less        than the pro rata                     portion           of the          Interest

  Proceeds           that       it       would have                  received              on    such        Payment                    Date        had         the    Eligible           Equity             Securities             not been

  distributed             on        such        Payment Date on any                                applicable                 Payment Date                           shall    receive               distribution                of Interest

  Proceeds           to    the           extent        available                in   accordance                   with the               Priority of Payments                             on        such       Payment               Date        in

  accordance              with Section                   2e          herein          and        the    Indenture



                                                        The          Issuer          or    the    Preference                      Shares            Paying            Agent         shall       not be             obligated           to      pay

  any      additional                amounts               to      Holders             or       beneficial               owners                   of the         Preference               Shares              as       result         of any




   NY\1236893.3




                                                                                                                                                                                                                           004683
 Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 11 of 322 PageID 7471



  withholding            or       deduction              for       or         on account            of any                   present           or     future          taxes          duties           assessments                 or

  governmental               charges              As         condition to payment                         of any amount                         the       Preference Shares                         Paying        Agent on
  behalf        of the       Issuer          may         require             certification          acceptable                     to    it    to    enable the               Issuer           and       the     Preference

  Shares        Paying        Agent          to     determine                 their duties          and        liabilities               with respect                 to      any     taxes         or     other       charges

  that   they     may        be    required to deduct                          or     withhold           from payments                          or    distributions                 in respect             of Preference

  Shares        under       any     present            or future              law or regulation                    of the United                     States         or     any      present or future                     law or

  regulation        of any         political            subdivision thereof                        or    taxing          authority              therein          or to comply with any                               reporting

  or    other     requirements                under          such        law        or    regulation                Amounts                   properly withheld                      under          the    Code         by any
  Person        from             payment            or      distribution              to         Holder            of Preference                     Shares          shall       be    considered                 as      having

  been     paid by the              Issuer          or      the    Preference                  Shares         Paying              Agent         to       such       Holder          for     all     purposes            herein

  The     Issuer       and       the     Preference                Shares            Paying        Agent hereby provide                                   notice         to    each       Holder            or    beneficial

  owner         of the        Preference               Shares            that        the    failure       to       provide               the        Preference                Shares        Paying             Agent with
  appropriate           tax       certifications               will          result       in    amounts             being           withheld              from        payments                 to    such        Holders          or

  beneficial           owners           of    the        Preference                  Shares        under            this          Agreement                    provided              that       amounts              withheld

  pursuant to applicable                      tax      laws shall be considered                               as   having               been     paid by the Issuer                       as    provided             herein


                                                  The         Issuer           the        Share     Registrar                 and        the        Preference                Shares        Paying              Agent may
  deem      and     treat         the    Holder              of any           Preference            Shares              as    the        absolute              owner          of such          Preference               Shares

  notwithstanding                             notation              of        ownership             or        other           writing               on                certificate               representing                 such
                                   any                                                                                                                     any
  Preference           Shares           for the                               of paying           dividends                  and        other        distributions               thereon             and       for    all    other
                                                         purpose
  purposes         and        none of             the       Issuer            the    Share        Registrar              or        the     Preference                Shares           Paying          Agent            shall      be

  affected        by    any        notice         to     the       contrary                All     such       payments                   including                  distributions               of Eligible               Equity

  Securities           so     made       to       such       Holder            or    upon such                Holders               order shall                be    valid       and        to      the     extent          of the

  sum     or    sums        so    paid       effectual             to    satisfy          and    discharge the                    liability
                                                                                                                                                     for the         monies           payable            upon any such
  Preference Share



                                                  All
                                                             payments                by    the     Preference                 Shares            Paying           Agent hereunder                          shall      be     made
  without        charging          any commission                            or fee to the         Holders              of the Preference Shares



                                                  On         the    Scheduled                  Preference               Shares           Redemption                   Date          the     Issuer          shall       redeem
  the    Preference              Shares       for            redemption                  price     equal       to       all       amounts            distributable               to    the        Preference              Shares

  Paying        Agent        for distribution                  to the          Holders           of the Preference Shares                                 pursuant to the Priority of Payments
  set    forth    in the         Indenture               unless          the     Preference              Shares              have        been         redeemed                earlier       through             an    optional

  redemption            or    otherwise                  Upon           final       payment             due    on        the       Preference                  Shares         whether on                  the    Scheduled

  Preference Shares                    Redemption                  Date        or               earlier                                   Date            the       Holder          thereof          shall present               and
                                                                                     any                  Redemption
  surrender        the       certificates              if
                                                             any        representing              the     Preference Shares                              at the      office         of the Preference Shares

  Paying        Agent on            or    prior         to    such           final    payment date                       On        the     Scheduled                 Preference                Shares          Redemption
  Date      all   payments               on redemption                        of Preference              Shares              to    the     Holders              of the Preference                     Shares           shall      be

  made pro         rata       in   accordance                 with their respective                       holdings


                                  Notice          of final payment                        of the Preference                        Shares            pursuant to               an     optional            redemption              in


  conjunction            with       an    optional             redemption                   of the       Notes           shall           be     given          as    set      forth       in    Section           9.3       of the

  Indenture             Notice          of any           other      final        payment            shall          be    given           by     the       Preference             Shares             Paying           Agent by
  first-class       mail postage                   prepaid               mailed           not later than                 10 Business                     Days nor earlier than 30                               days        before

  the    applicable           Redemption                    Date        to    each       Holder         of Preference                    Shares           at   such        Holders address                       as set forth

  in the    Preference Share                      register



                                  All notices               of redemption                  shall state



                                                                    the         Redemption                    Date            on         which            the       Preference                 Shares            are        to    be

                 redeemed




  NY\1236893.3




                                                                                                                                                                                                            004684
 Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 12 of 322 PageID 7472



                                                 ii                  the                              Redemption                           Price         for      the        Preference                Shares             being
                                                                                applicable

             redeemed


                                                 iii                 the      place     or     places           where such                   Preference                Shares        to    be     redeemed               are     to

             be    surrendered                  for     payment               of the applicable                   Redemption                       Price         which          shall      be     the       office       of the

             Preference                  Shares        Paying Agent                    and



                                                 iv                  in the      case of an optional                            redemption                the     latest       possible          date        upon which
              such          notice       of redemption                    may be withdrawn

                                  The     Issuer             shall      have      the    option            to    withdraw                   any      such        notice           of redemption                   up     to     the

  fourth    Business              Day     before the scheduled                          Redemption                    Date           by    written         notice           to the       Trustee            the    Servicer

        Preference                Shares                                                                                               Holders            of the            Preference            Shares and                    the
  the                                           Paying          Agent for forwarding                                  to    the

  Holding     Preference Shares                         Paying Agent for forwarding                                         to       the   Holders            of the Holding                    Securities              in   each

  case only       if   either              in the            case of            redemption                pursuant to Section                            9.2a          of the Indenture                     the        Servicer

  does not deliver                 the    sale                             or     certifications                required under                     the     Indenture                as    described               in    Section
                                                     agreement
  9.3c      and    12.1f               of the Indenture as the case                                 may be             in        form        satisfactory              to    the    Trustee            ii     in the           case

  of       redemption              pursuant            to     Section           9.2a          or    Section            9.2bi                  of the Indenture                      the     Issuer          receives            the

  written    direction             of      Majority                of the Preference                      Shares           to    withdraw             the       notice         of redemption                  and        iii in
  the   case of         redemption                   pursuant to Section                      9.2bii                  of the Indenture                        the      Issuer       receives           the    unanimous

  written    direction                 of the Holders                of the Preference                     Shares               to    withdraw             the       notice         of redemption                      and      the

  Issuer     thereby                             for     the         benefit          of the         directing                                 to        withdraw              the       applicable               notice         of
                                  agrees                                                                                        person
  redemption           if    it    receives           the     written           direction          referred           to        in the        preceding              clause         ii     or    this clause                 iii
  Notice     of any          such        withdrawal             shall         be delivered            pursuant to Section 9.3 of the Indenture


                                  Failure         to     give        notice           of redemption                        or                defect        therein             to    the        Preference              Shares
                                                                                                                                 any
  Paying     Agent for forwarding                               to      the     Holders         of the Preference                            Shares           or the        Holding             Preference              Shares

  Paying     Agent for forwarding                                  to     the     Holders           of the            Holding                Securities                shall      not     impair or               affect        the


  validity    of the redemption                        of any           other     Preference Shares



                                                  On         any     Payment             Date        on     or        after          payment             in     full    of the           Notes         so     long        as    all


  administrative              fees        and         expenses             and        other     fees       without                   regard         to     any         payment            limitations                  payable
  under     the   Priority              of Payments                including             the       Senior         Servicing                  Fee     and       the      Subordinated                  Servicing              Fee
  all   amounts             owing under                  the       Indenture             and        all    amounts                   owing under                    the      Indenture            and        any         Hedge
  Agreement            to    any Hedge                Counterparty                have        been        discharged


                                                                     at    the    direction           of                                   of the         Preference                Shares            the    Issuer           shall
                                                                                                                  Majority
              cause the Trustee to make                                   payments            in    redemption                   of    all    of the Preference Shares                                in    an aggregate

              amount equal                      to     all    of the          proceeds             from         the    sale           or     other       disposition                of    all    of the           remaining
              Collateral                                 fees        and                           owed               the        Issuer                                 the    Redemption                   Price        of
                                                any                           expenses                          by                             including                                                                       any
                                                                                                                                                                                                              Preference
              Notes          being simultaneously                             redeemed                the       aggregate amount                           to    be     distributed              to    the

              Shares                                               for        distribution            to        the        Holders             of     the        Preference               Shares                        rata     in
                                  Paying          Agent                                                                                                                                                     pro
              accordance                 with their respective                         holdings            or




                                                  ii                 at    the        unanimous                 direction              of     the        Holders             of     the     Preference                  Shares

              voting              as       single            Class         or    group          the        Issuer           shall          cause         the      Trustee            to    make             payments             in


              redemption                  of    all    or       directed           portion          representing                      less     than all of the Preference                                   Shares        to    the

              Preference                 Shares          Paying            Agent        for     distribution                    to    the     Holders            of the Preference                         Shares         based

              upon such                 direction




  NY\1236893.3




                                                                                                                                                                                                            004685
 Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 13 of 322 PageID 7473



                                                    If
                                                          any        Holder            of Preference                    Shares            desires       to      direct          the        Issuer          to    optionally

  redeem        the        Notes        in      accordance                  with        Section             9.2a             of the        Indenture                such        Holder               shall       notify           the

  Preference           Shares        Paying Agent                         the    Trustee           the      Issuer and              the    Servicer            not    later      than 45                 days    before the

  Payment Date               on     which           the    redemption                  is   to   be     made            if    the   Preference Shares                      Paying               Agent           the    Trustee

  and     the Issuer         receive           notice          from one            or       more Holders                 of Preference                  Shares        holding              less          than         Majority
  of the Preference                 Shares               the    Preference Shares                        Paying          Agent        shall           within five            Business                    Days of        receipt

  of such         notice         notify         the       Holders            of the          Preference                Shares        and        the     Holding            Preference                     Shares        Paying

  Agent for forwarding                          to       the    Holders            of the Holding                      Securities                     of the receipt                 of such              notice       and         ii
  that    any     Holder         of Preference Shares                            may        join      in directing             an optional              redemption               by        notifying             the    Issuer

  the    Trustee           and     the     Preference                 Shares            Paying              Agent        in    writing           within           five     Business                  Days        after        such

  Holders            receipt       of the Preference                       Shares           Paying           Agents Notice                       if    the     Holders           of       at    least           Majority            of

  the    Preference Shares                     direct          the    Issuer        to optionally                  redeem           the    Notes            the     Issuer       shall effect                   an    Optional

  Redemption               of the Notes                  pursuant to the procedures described in the Indenture


                                                    if               Holder            of    Preference                 Shares            desires         to      direct        the        Issuer          to        optionally
                                                          any
  redeem        the        Preference               Shares           after       the    redemption                 or    repayment                of the          Notes         and            in    accordance                  with

  paragraphs              gi        and        ii above                   such      Holder             shall       notify       the       Preference              Shares         Paying                  Agent not later
  than 30         Business           Days            or        with        the     Servicers                consent            not    later           than 20 Business                          Days            prior       to     the


  proposed           Redemption                Date        which            must        be         Payment Date                       Upon            receiving          such         notice              the    Preference

  Shares        Paying           Agent         shall       promptly              and        in    no     event          later   than two Business                        Days thereafter                             notify        the

  Issuer       and     each        Holder            of the Preference                        Shares             thereof            Each         Holder           of Preference                      Shares           that        also

  wishes        to     direct       the      Issuer            to    optionally              redeem              the    Preference               Shares           must          so    notify              the    Preference

  Shares        Paying           Agent         who         shall          promptly           notify          the    Issuer          and    the        Servicer        of such              direction                 within        20

  Business           Days        after       receipt            of such            notice              if    the       aggregate            number             of Preference                        Shares           that     have

  directed        the      Issuer     to       optionally             redeem            the      Preference              Shares           equals or exceeds                      the           minimum threshold
  set     forth       in    paragraphs                   gi          and         ii above                   the     Issuer          shall        effect        an     optional                 redemption                   of     the

  Preference               Shares          pursuant                  to     the        procedures                  described                in        the      Preference                      Share            Documents

  Notwithstanding                   the      foregoing                the        Preference                 Shares       must        be     redeemed                on     or        prior          to    the    Scheduled

  Preference Shares                  Redemption                      Date          The       Preference Shares                       shall       be redeemed                 from              the       proceeds           of any

  Collateral          remaining              after        giving          effect       to    the      redemption               or    repayment                 of the Notes                    and payment                  in    full


  of    all
              expenses           of the Co-Issuers



                                                    if    the       Servicer            on       behalf           of the       Issuer proposes                           Refinancing                      in     accordance

  with        Section        9.7a          of the          Indenture               by       notice          to    the    Preference               Shares            Paying           Agent                the    Preference

  Shares        Paying           Agent         shall       promptly                                          of such           notice       and         in     no event          later          than two Business
                                                                                 upon        receipt

  Days        thereafter           notify           each       Holder           of Preference                    Shares       thereof            Each          Holder        of Preference                       Shares           that

  wishes to consent                  to    such          Refinancing                will deliver                 such    consent           to    the     Preference Shares                           Paying           Agent         in

  writing       no     later     than 15            days prior to the Refinancing                                   Date            Upon        receipt        of such           consents                 the    Preference

  Shares        Paying Agent shall immediately                                         notify      the       Servicer          whether            or    not the Holders                        of        Majority            of the

  Preference Shares                  have           consented              to    such Refinancing


                                  Section                             Preference                 Shares          Distribution              Account                       On          or    prior          to    the    Closing

  Date        the     Preference             Shares            Paying            Agent           shall       establish               single           segregated            non-interest                       bearing           trust

  account           that     shall        be        designated              as     the       Preference                  Shares            Distribution               Account                       the        Preference
  Shares        Distribution                   Account                    that     shall      be       held in trust in the name                               of the Preference                          Shares        Paying

  Agent        for    the    benefit           of the Issuer over which the Preference                                                    Shares         Paying          Agent             shall          have       exclusive

  control       and        the   sole      right         of withdrawal                      The Preference Shares                            Paying Agent shall cause                                      the       Trustee to

  make        any      payment            pursuant              to    the       Priority          of Payments                  by     wire transfer                 or     by        internal              transfer          if    the

  Trustee           and      the     Preference                     Shares         Paying              Agent            are    the        same         Person              to        the        Preference                  Shares

  Distribution             Account             in    immediately                  available            funds            All    sums received by                      the    Preference                    Shares        Paying

  Agent from the Trustee                                                                                                                  or other           distributions                                than the Class
                                                    or the Issuer                for    payment of dividends                                                                               other




  NY\1236893.3




                                                                                                                                                                                                               004686
 Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 14 of 322 PageID 7474



 II    Preference        Share           Special            Payments              or the       Redemption               Price     in respect               of the Preference                           Shares           shall

 be     deposited        promptly               in the       Preference              Shares          Distribution             Account            until      the        first      Payment              Date         or      in

 the    case     of the       payment              of the Redemption                          Price       in respect          of the Preference                        Shares              the    first      Business

 Day       on     which             in     either           case        the       Issuer       notifies           the    Preference                 Shares             Paying              Agent            that        such

  distribution          can    be        made          to    the       Holders          of the        Preference              Shares       in       accordance                   with        Section                     The
 Preference            Shares                                           shall      then apply              such     funds        as    provided                 for        in    Section                    All         sums
                                     Paying             Agent
  payable        by    the     Preference                Shares          Paying          Agent hereunder                      shall       be    paid        out        of the              Preference              Shares

  Distribution          Account


                                                  Notwithstanding                    anything             herein        the     Preference                Shares            Paying              Agent         shall       not

  incur               personal                              to           amounts              due     to    Holders           of the Preference                        Shares              and    shall        only be
           any                           liability                pay
  required to          make         payments                or     other      distributions               including            the    Redemption                      Price           thereof          if    there        are

  sufficient          monies         in      the        Preference                Shares        Distribution              Account              to        make          such           payments                or        other

  distributions




                                                  The Preference Shares Paying Agent                                          shall       have       no     right          of set off with respect                          to

  amounts        on    deposit           in the        Preference             Shares       Distribution             Account


                                                  Amounts               on    deposit          in    the    Preference           Shares             Distribution                  Account              that    are        not

  paid out       may be        deposited in an                     interest-bearing                  account       as directed             in writing             by the Issuer


                               Section                              Unclaimed Payments                             Except        as       otherwise              required by applicable                                  law

  any     money         deposited               with         the       Preference              Shares        Paying           Agent and                  held         in        the    Preference                  Shares

  Distribution          Account             or     otherwise             held for payment                     on any Preference                          Share         and       remaining               unclaimed

  for   two years            after       such          payment           has      become            due     and     payable           shall      be       paid         to       the    Issuer          upon         Issuer


  Request         and    the        Holder           of such           Preference             Share        shall   thereafter          look         only         to    the       Issuer          for   payment              of

  such     amounts            and    all     liability            of the       Preference             Shares        Paying           Agent with respect                               to    such       money but
  only to       the     extent       of the            amounts           so     paid to         the       Issuer        shall    thereupon                cease                 The        Preference              Shares

  Paying       Agent before being required                                   to    make        any     such       release       of payment                  may            but shall not be required

  to adopt        and    employ              at    the
                                                            expense           of the Issuer            any     reasonable means of notification                                            of such          release         of

  payment         including               but not limited                  to arranging               with the Share                 Registrar            for the           Share           Registrar              to    mail

  notice    of        such     release            to    Holders          of Preference                    Shares        whose         right         to    or     interest             in     monies           due         and

  payable but not claimed                         is    determinable               from        the    records of the Issuer                    or    Preference Shares                            Paying Agent

  as    applicable at the                last     address of record of each                           such Holder


                               Section                              Additional             Issuance          of Preference                 Shares                           At any              time during               the

                         Period            the Issuer                      issue        and    sell    additional             Preference Shares                       and        use the proceeds                       from
  Replacement                                                     may
  such     issuance and              sale       to     purchase            additional           Collateral          Obligations or as otherwise                                       permitted under                     the

  Preference           Share        Documents                    and    the       Indenture           provided           that    the       following                  conditions are                   met                the

  terms     of the       Preference                    Shares          issued      shall       be     identical          to    the    terms              of previously                     issued       Preference

  Shares       and     ii     the    net        proceeds            of any         additional             Preference           Shares          shall       be     used to purchase                          additional

  Collateral          Obligations                 Such           additional         Preference              Shares        may        be    offered             and         sold       at    prices          that        differ

  from     the    initial       offering               prices       of the         outstanding              Preference           Shares             provided                that       the       initial       offering

  prices    of additional                 Preference               Shares         shall       not be       below 100%                 of the face                amount thereof                         The         Issuer

  shall    cause        purchases                 of     additional               Preference              Shares        made         pursuant              to         an     additional                issuance             of

  Preference           Shares        to    comply                individually           and     in the       aggregate           with the                applicable              purchase              and     transfer

  restrictions          for    the       Preference                Shares         set    forth        herein       in    Section                and        all
                                                                                                                                                                  applicable                    laws        rules         and

  regulations           including                  without             limitation                         rules     regulations                and         procedures                      of    any         securities
                                                                                               any
  exchange            self-regulatory                  organization               or clearing          agency




  NY\1236893.3




                                                                                                                                                                                                       004687
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 15 of 322 PageID 7475



                                                      Any          additional               Preference                    Shares             issued              shall         to        the     extent            reasonably

  practicable be offered                            by     the Issuer              first   to    the existing                 Holders         of the Preference Shares                                 in    such        amounts

  as are     necessary to preserve their pro rata                                           holdings               of the Preference Shares



                                    Section                             Purchase                and        Redesignation                    of Preference                 Shares                       Each         Holder            or

  beneficial           owner              of        Preference                Share by                its
                                                                                                             ownership                of such           Preference                  Share acknowledges                           and

  agrees that               each          Non-Consenting                       Holder            of Preference                      Shares             with       respect           to    an     amendment                 of the

  Indenture            which              includes           Holders               that     fail       to     respond            to         consent               solicitation             within           the     applicable

  period         will       be      forced          to     sell    its   applicable                   Preference               Shares         pursuant              to    Section 9.6                 of the        Indenture

  whereby             the    Amendment Buy-Out                                 Purchaser               is    permitted              to     purchase              the     Preference             Shares            held by any

  such Non-Consenting                            Holder           thereof           at   the applicable                  Amendment Buy-Out                                Purchase              Price         provided           that

  if            Non-Consenting                      Holder          holds Class                  II   Preference               Shares                   such Non-Consenting                                Holder        will    sell
       any
  such       Class       II    Preference                  Shares        to        Investors           Corp             and     such        Preference                  Shares           will    be        redesignated               as

  Class           Preference                   Shares         ii         Investors               Corp             will        issue      additional               Holding                Preference               Shares         in

  number             equal          to    the       aggregate             number                of and             at          price        equal           to     the     price          of     such             redesignated
  Preference             Shares            purchased                by        it    and         iii         the    Amendment Buy-Out                                    Purchaser               will        purchase         such

  additional           Holding             Preference Shares                         in lieu          of such           redesignated Preference Shares



                                                      Each Holder                    or beneficial                 owner of                 Preference                 Share        will       have        the right to           sell

  such       Preference                  Share        to    an     Extension                Qualifying                   Purchaser                upon              Maturity              Extension                pursuant           to

  Section         2.4       of the         Indenture               at    the        applicable               Extension              Purchase                Price        and        absent such               sale       shall        be

  subject        to    an extension                  of the Scheduled                      Preference                   Shares        Redemption                   Date        as set forth                in the    Indenture

  and     the other           aspects           of         Maturity Extension                          under            the    Indenture               provided           that       if
                                                                                                                                                                                          any     Holder            of Class          II


  Preference            Shares            delivers          an Extension                   Sale Notice                  notifying           the Issuer             and     the      Trustee of              its    intention          to

  sell    all    or         portion            of    its    Class        II    Preference                   Shares                  such      Holder              will    sell       such       Class         II    Preference

  Shares         to    Investors               Corp and             such           Preference               Shares        will        be    redesignated                  as     Class           Preference               Shares

  ii      Investors           Corp             will      issue      additional              Holding               Preference                Shares           in         number equal                   to    the     aggregate
  number of and                      at        price       equal to the price                         of such redesignated Preference Shares purchased                                                                by    it   and

  iii the Extension                        Qualifying Purchaser                             will       purchase               such       additional              Holding            Preference               Shares        in lieu

  of such        redesignated Preference Shares



                                                      The         Share        Registrar              will        record        in the       register             maintained               by    it    those        Preference

  Shares         which         it    has been              notified           in writing              are    held by            HFP         or    any       of    its    subsidiaries                  Such Preference
  Shares         shall      be      designated by the Share                                Registrar              as    Class       II   Preference                Shares            HFP and                its    subsidiaries

  will     agree       not to transfer                     any     of the Class                  II    Preference               Shares            to    any       Person         including                  pursuant to           the

  Amendment Buy-Out                              Option            and             Maturity            Extension               as     set    out       in   paragraphs                         and                above     other

  than       Investors              Corp            The       Share           Registrar                will       redesignate                          Class       II    Preference               Shares            as    Class

  Preference Shares                       upon any            transfer              of such           Class        II    Preference               Shares          by     HFP         or    any
                                                                                                                                                                                                      of    its    subsidiaries

  to     Investors          Corp           and       ii      Class             Preference                  Shares         as    Class        II    Preference              Shares                                   transfer          of
                                                                                                                                                                                               upon any
  Class          Preference Shares                         by Investors                  Corp         to    HFP         or any        of    its   subsidiaries



                                     Section                            Execution                     Delivery            and       Dating               The           certificates             if     required            by     the

  Resolutions                 relating          to the       Preference                  Shares            shall    be    executed                on behalf             of the Issuer                 as    provided        for       in

  the     Memorandum                      and    Articles           of Association



                                     At any time and                     from time               to    time after the execution                               and       delivery          of this Agreement                       the

  Issuer        may         deliver        Preference               Share            certificates             the Preference                            Share Certificates                                 executed        by     the

  Issuer        to     the     Preference                  Shares        Paying             Agent             and         the       Preference               Shares         Paying              Agent              upon    Issuer

  Order         shall       deliver            such Preference Share                            Certificates              as    provided               in this      Agreement                  and     not otherwise




  NY\1236893.3




                                                                                                                                                                                                                  004688
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 16 of 322 PageID 7476



                                    Each              Preference Share                    Certificate                delivered                  by   the    Preference Shares                          Paying Agent to or

  upon        Issuer         Order           on        the        Closing           Date        shall          be        dated       the        Closing        Date                 All    other            Preference                Share

  Certificates              that       are       delivered           after the            Closing              Date           for    any        other      purpose            under        this    Agreement                    shall          be

  dated       the date          of their delivery



                                       Section                           Registration                     and            Registration                 of     Transfer                        When                the         Preference

  Shares          Paying           Agent              receives                                 for       transfer             of Preference                 Shares            the     Preference                  Shares         Paying
                                                                             request

  Agent        shall        comply with                     its   obligations                as set forth                in    Section               of Annex                  to the       Resolutions



                                                        No        transfer          of the Preference                          Shares           shall      be registered              if    such        transfer             will result

  in    persons that                have          represented that                      they are Benefit Plan Investors                                        as        defined            below owning 25%                                    or

  more        of       the                                  outstanding                 amount             of       either           the        Class         Preference                   Shares            or        the     Class            II
                               aggregate
  Preference              Shares             immediately                     after       such         transfer             excluding                  for    purposes               of such            determination                       any
  Preference              Shares             held           by any           Controlling                  Person               as      defined             below             and     its     affiliates                such          as        the

  Preference              Shares            held by the Servicer                          or    its      affiliates             that       is   not also            Benefit Plan Investor                                determined

  in    accordance                with           Section           342            of    ERISA             and        the       Plan Asset Regulation                                issued        by        the       United          States


  Department                 of Labor and                        found       at     29 C.F.R Section 2510.3-101                                             the Plan                Asset         Regulation                          Each

  purchaser or transferee                              of          Preference Share                       will       be       required to represent                           and     agree        whether               or not such

  purchaser             is or          is   using the              assets           of    or will          at    any          time throughout                   its      holding            and        disposition               of such

  Preference              Share         be        or    become                      an    employee                       benefit          plan         as   defined            in    Section            33            of the        United

  States       Employee Retirement                                 Income              Security           Act of 1974 as amended                                    ERISA                     that          is    subject        to       Title

       of    ERISA ii                            plan             described              in   Section               4975c                       of the       Internal          Revenue                 Code            of     1986         the
  Code                 that       is   subject              to    Section           4975 of              the    Code or iii any                            entity       whose underlying                           assets        include


  plan         assets             of        any        of the           foregoing              by        reason               of an        investment               in        the    entity            by such                  plan            or

  arrangement                 each                    Benefit Plan Investor                                         In    addition              each        purchaser              or transferee                  of         Preference

  Share        other          than the Servicer                         or    its
                                                                                    affiliates             will          be    required              to represent             and     agree whether                         or not        it    is

  or    is
              using         the     assets            of      or    will      at               time throughout                            its
                                                                                                                                                holding        and           disposition               of such               Preference
                                                                                       any
  Share        be      or     become                  the    Servicer              or    any        other           person           that       has     discretionary                 authority                  or    control            with

  respect         to   the      assets           of the Issuer                or         person           who        provides              investment              advice for                 fee       direct or indirect

  with respect                to the         assets          of the Issuer                or    any        affiliate                 as         defined       in the          Plan Asset Regulation                                  or    any
  such
              person          any           such        person                    Controlling                   Person                          If    after         purchasers                or        transferees                   initial


  acquisition             of Preference                      Shares           the       purchaser or transferee                                 determines              or    the    Issuer the Share Registrar
  or the          Preference                Shares               Paying        Agent           obtain           actual              knowledge               that    such            purchaser               or transferee                  has

  breached             any      of the           foregoing               representations such                                 purchaser or transferee                           will       dispose of                  its   interest           in

  the        Preference                Shares           in           manner               consistent                 with           the     requirements                     set     forth        in        Annex                    to        the

  Resolutions                  Each          purchaser or transferee                                 of         Preference                 Share        will       be    required            to    represent                 that     either

        it   is   not and              is    not acquiring such                          Preference                 Share           with the assets of an                           employee                     benefit        plan            as

  defined           under          Section             33          of    ERISA               and      that      is
                                                                                                                         subject           to    Title        of        ERISA              any     plan                 described               in

  Section          4975e               of the Code                  or        foreign              governmental                      or    church           plan subject              to    any        federal               state        local

  or foreign              law       that         is   substantially                 similar          to    Section              406 of ERISA                   or       Section            4975 of               the     Code         each
  such       plan            Covered Plan                               and       throughout               the       holding              of such Preference                        Share         it   will        not become                   or

  transfer          its   interest           to       any        Covered Plan                 or to       an entity                 using the assets thereof or                              ii        the        acquisition              and

                   of such Preference                             Share       by the purchaser or transferee                                          throughout               its    holding               and       disposition               of
  holding
  such Preference                      Share           will       not result in                    non-exempt                   prohibited              transaction                under     Section 406 of                      ERISA
  or    Section 4975 of the Code                                    or        in the          case of               foreign           governmental                  or        church        plan                 violation           of any
                                                                                                                                                                                                                                will
  substantially               similar             law             because           such       purchase                  holding           and        disposition              either                  is    not and                           not

  become               subject              to        such        laws        or               is        covered               by     an        exemption                from         all     applicable                     prohibited

  transactions                all      of the conditions                      of which             are     and           will   be satisfied upon                       its   acquisition               of and               throughout
  its                     and                                     of such           Preference Share                            Each purchaser                     or transferee              of             Preference               Share
        holding                     disposition

  will       be required               to    represent             and       agree        that      it    will      not transfer                 such Preference Share                            in violation                 of any of

  the       foregoing           representations                     and       agreements                   that
                                                                                                                         any        purported           transfer             that    does     not comply with such




                                                                                                                          10
   NY\1236893.3




                                                                                                                                                                                                                        004689
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 17 of 322 PageID 7477



  representations                      and agreements                       will    be     null    and           void       ab       initio         and     will           vest        in    the      transferee             no     rights

  against        the        Preference                 Shares           Paying           Agent         or        the        Issuer             and       that         such            purchaser              or      transferee as

  applicable            and            any     fiduciary               or    other       Person          causing                it   to    acquire           such           Preference                     Share       shall        to    the

  fullest extent             permissible under                          applicable           law indemnify                           and       hold harmless the Issuer the Co-Issuer                                                     the

  Trustee         the        Preference                Share           Paying        Agent            the        Servicer             the       Share           Registrar                  the       Initial      Purchaser               the

  Placement            Agent and                  their respective                   affiliates        from            any       cost       damage               or loss incurred                         by them          as       result

  of any     transfer             in violation               of any of the foregoing



                                                       The        Preference               Shares          Paying               Agent agrees that                           after          the       initial      distribution             of

  the    Class              Notes           and     the      Preference               Shares           neither                   nor any            of    its    affiliates                will       acquire                   Class
                                                                                                                           it
                                                                                                                                                                                                                       any
  Notes      or       Preference                  Shares          including                pursuant              to             Maturity             Extension                   or    the       Amendment Buy-Out
  Option          unless               such       acquisition                would not                as    determined                     by       the     Trustee                   result         in
                                                                                                                                                                                                           persons that                have

  represented            that          they are Benefit Plan Investors                                     owning 25%                      or more of the aggregate outstanding                                                  amount
  of any     of the Class                         Notes           the       Class          Preference                 Shares          or the          Class           II    Preference                    Shares       immediately
  after    such        acquisition                determined                  in    accordance              with Section                    342           of     ERISA                 the      Plan Asset Regulation

  the    Indenture               and        the   Preference                 Share         Documents                       The        Class               Notes             and        the      Preference              Shares           held

  by the Preference                         Shares          Paying           Agent or any                   of    its      affiliates           as        defined               in the          Plan Asset Regulation

  that    have         represented                 that      they           are    Controlling                Persons                will      be     disregarded                      and       will       not      be     treated        as

  outstanding               for        purposes             of determining                   compliance                     with          such        25%            limitation                 to    the       extent       that        such

  person has represented that                                it    is   not         Benefit Plan Investor



                                                       Notwithstanding                      anything                  else           contained              herein               to     the          contrary             neither         the

  Preference Shares                         Paying          Agent nor the Share                        Registrar                 shall      be       responsible                  for ascertaining                     whether           any

  purchase            or transfer              complies                with the registration                          provisions of or exemptions                                           from           the    Securities             Act
  applicable            state           laws        the      Code ERISA                         the    Plan            Asset          Regulation                     or     the       Investment                  Company Act
  provided            that                                    or other                                                                                                                                the                     of
                                                                                                                                                                                                                express terms
                                 if      certificate                               written        representation                      is    specifically                   required             by
  this    Agreement                    or     Section               of Annex                     to    the        Resolutions                    to    be       delivered                  to    the Preference                   Shares

  Paying         Agent by                the      purchaser or transferee                             of         Preference                 Share           the           Preference                 Shares          Paying         Agent
  shall     be        under                 duty       to   receive            and       examine              the          same       to       determine                   whether              the        same        substantially

  conforms             on        its    face with            the        terms       of this Agreement                            or Section                     of Annex                         to       the    Resolutions               as

  applicable             and           shall      promptly               notify       the    party          delivering                 the       same           if    such            certificate            does         not comply
  with such terms



                                                       The        Issuer           shall    and        shall           cause          the      Share         Registrar                 to       consult           the      Preference

  Shares     Paying               Agent           in    connection                 with    all    transfers                of Preference                  Shares                and     shall             and     shall      cause        the

  Share      Registrar                  to     direct        all        transferors          and         transferees                  to    correspond                      through              the       Preference             Shares

  Paying         Agent                 The        Share       Registrar              will       not      be      required to                   determine                   whether              any        proposed             transfer


  redemption                 or        other       transaction                in    relation           to        the       Preference                 Shares               complies                  with        any      restrictions

  imposed             by law            or     under         the        terms        of the        Indenture                    or   the       Preference                   Share           Documents                  but      shall      be

  entitled       to rely              completely            in that          respect       on     the Issuer                or the Preference                         Shares Paying                        Agent


                                                       In    the       event        that    the    Preference                    Shares          Paying Agent                         is    notified            by   the     Issuer       or
  the    Servicer            on        behalf      of the Issuer that                                 Holder            of Preference                     Shares            has failed                to    provide         the     Issuer
                                                                      any
  with the            applicable               United         States           federal       income              tax        certifications                  the        Preference                    Shares          Paying         Agent
  shall    notify        the           Share      Registrar              and       request        that      it   not record such                       transfer                  Except              as    expressly provided
  herein         or    as        required by                 this        Agreement                in       connection                     with        the       Preference                   Shares              Paying         Agents
  obligations               to        the    Holders              of     Preference              Shares               the       Preference                  Shares              Paying               Agent        shall         have       no

                                                                                     any such
  obligation           to    oversee              or participate               in                      transfer                 of Preference Shares



                                       Section          10                  Fees     and     Indemnification                               The        fee        to        be    paid           in    connection                with      the

  Preference             Shares              Paying          Agents               appointment                 and          duties         as    Preference                      Shares          Paying            Agent         shall      be




                                                                                                                      11
  NY\1236893.3




                                                                                                                                                                                                                       004690
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 18 of 322 PageID 7478



  paid pursuant              to         letter    agreement                dated        March         13 2007            between              the       Preference                  Shares          Paying             Agent
  the    Holding        Preference                Shares         Paying           Agent           the     Servicer           on behalf              of Investors                    Corp            and     the        Issuer

  The    fees   payable hereunder shall be paid by the Issuer                                                   to the       Preference Shares                           Paying Agents                       account           as

  directed      by the Preference                      Shares         Paying           Agent         The        Issuer        will      indemnify                  the     Preference                Shares           Paying

  Agent and           its    officers            directors            employees              and     agents            against          any       loss         liability
                                                                                                                                                                                   or     expense            including
  reasonable                            fees     and                                                              of     counsel                 incurred                in     connection                  with            their
                       legal                                out-of-pocket                    expenses
  appointment              and         duties     hereunder                except        such        as    result       from           their      own          gross          negligence                  bad         faith    or

  willful     misconduct                    Notwithstanding                  the       foregoing            the    Preference                Shares            Paying Agent agrees that                                     such

  fees    and    indemnification                      shall      be    treated          as    an     Administrative                    Expense of                    the      Issuer         as      defined            in    the

  Indenture       and        paid pursuant                 to   the    Priority of Payments                            Anything              in this          Agreement                   notwithstanding                      in

  no event       shall the             Preference           Shares         Paying Agent be                      liable for         special              indirect           or   consequential                     losses       or

  damages of any                   kind         whatsoever              including              but       not     limited          to    loss       of profits                   even           if   the     Preference

  Shares      Paying         Agent has been                     advised of such                    loss    or damage               and       regardless                  of the form of action                               The
  obligation          of the           Issuer     to    indemnify                the     Preference              Shares           Paying           Agent under                      this        Section           10        shall

  survive       retirement                  of the     Preference             Shares           and        any     resignation                or     removal                of the Preference                           Shares

  Paying Agent but shall remain                                 subject       to the         provisions of Section                       23


                                  Section         11              Liabilities                        The         Preference                 Shares                 Paying           Agent             shall           not     be

  responsible          or     accountable                  to    anyone           for     any        reason        whatsoever                    with         respect              to    the        validity           of this

  Agreement           or     of the Preference                    Shares          or    for
                                                                                               any        act    done        or   omitted           by        it    in   good           faith       or for        anything
  whatsoever           in    connection                with this Agreement                          except        for    its      own         gross        negligence                     bad       faith        or    willful

  misconduct            in    the           performance            of                duty      to    be        performed               by    the        Preference                  Shares            Paying            Agent
                                                                           any
  hereunder



                                                  The Preference Shares Paying Agent may                                                 consult           as to legal                  matters with lawyers

  selected      with due               care      by   it   who may              be      employees               of or regular               independent                    counsel to the Issuer and

  the    Preference           Shares           Paying Agent shall be protected                                   from and              shall incur             no        liability        for action              taken        or

  suffered       to   be      taken            with respect             to    such       matters           in    good         faith      and        in    accordance                     with        the     opinion           or

  advice of such              lawyers


                                                  The      Preference              Shares           Paying        Agent           shall       be        protected             from         and        shall       incur       no

  liability
                for     or        in    respect        of any         action           taken        or    thing        suffered             by     it    in        reliance             upon any            Preference

  Shares        notice        direction               consent          certificate             affidavit          statement or other                           paper          or        document            reasonably
  believed       by     it    to       be    genuine        and       to   have         been        delivered           or    signed by the proper                                 parties           except           as     may
  result      from     its    own            gross     negligence                 bad     faith       or       willful       misconduct                  or        that       of    its    directors              officers

  employees           or     agents


                                                  The      Preference              Shares          Paying         Agent           shall       not be           under            any       liability         for       interest

  on    any     money         at       any     time received               by     it
                                                                                        pursuant          to    any     of the provisions                           of this Agreement                            except        as

  otherwise       agreed               in writing       with the Issuer



                                                  The Preference                   Shares                         Agent           shall      not incur                                              with respect               to
                                                                                                   Paying                                                               any     liability


  the    validity     or value of any                   of the Preference Shares                           unless        otherwise                specified              herein



                                  Section         12              Conflicts                        The         Preference               Shares           Paying               Agent             and        its    officers

  directors      and        employees             may           subject      to    the restrictions               set forth            in    Section               9c         become            the    Holder               of or

  acquire       any     interest            in any         Preference             Shares           with the         same          rights         that     it       or    they would have                         if    it   were

  not     the    Preference                   Shares       Paying            Agent           hereunder              or       they        were            not         such          officers            directors               or

  employees and                   may        engage        or    be    interested            in    any     fiscal or          other         transaction                  with the Issuer                  and         may     act

  on     or as depository trustee                          or agent          for any          committee            or    body of Holders                            of Preference                   Shares            or other




                                                                                                           12
  NY\1236893.3




                                                                                                                                                                                                          004691
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 19 of 322 PageID 7479



  indebtedness of the Issuer                                as freely          as    if   it   were         not the Preference Shares                             Paying          Agent hereunder                         or    they

  were     not such officers                         directors           or     employees


                                                       The Preference Shares Paying Agent                                                 shall    be    obliged            to    perform           such        duties           and

  only such          duties          as    are specifically                    set forth          herein           and       no implied            duties         or obligations                  shall       be read into

  this    Agreement                  or    the       Indenture            against              the     Preference              Shares           Paying       Agent               Except            for    Section                  of

  Annex              to    the       Resolutions                  to     the     extent          they do           not contradict                 this   Agreement                     the     Preference                 Shares

  Paying        Agent           shall        have           no    duties         under           Annex                  to    the    Resolutions                   The       Preference                 Shares            Paying

  Agent        shall       not be          under            any    obligation               to    take       any        action       hereunder              that      may        tend to           involve           it    in
                                                                                                                                                                                                                                 any
                     or    liability             the        payment             of which               within                reasonable           time       is    not       in       its   reasonable               opinion
  expenses
  assured to              it         The        Preference               Shares             Paying           Agent            shall        not    be     accountable                   or    under        any           duty       or

  responsibility                in    case       of any           default        of which              the     Preference                 Shares       Paying          Agent has knowledge                                 by     the

  Issuer       in the          performance                   of    its    obligations                 contained              in the        Memorandum                      and        Articles          of Association

  and     Annex                 to     the       Resolutions               including                   without            limitation             any     duty         or    responsibility                to       initiate        or

  attempt       to     initiate
                                           any       proceedings                 at       law     or    otherwise              or     to    make         any       demand              for    payment               upon          the


  Issuer


                                                       In    acting        under            this       Agreement                   the     Preference              Shares         Paying            Agent           is     acting

  solely       as   agent           of the Issuer                and     does not assume any                              obligations             to    or relationship                 of agency              or trust for

  or    with any           of the          owners            or   Holders             of the Preference                       Shares             All    funds held by                   the       Preference              Shares

  Paying Agent                  for    payment               on the Preference Shares                               shall      be held in trust for the Issuer until paid



                                                       The        Preference               Shares           Paying           Agent         shall       as   between              itself       and       the    Holders             of

  the    Preference              Shares              with respect               to    all      the     obligations                 powers          authorities             and        discretions              vested in            it



  hereunder           and        under           the        Memorandum                      and       Articles            of Association                 and       the      Resolutions                  have        absolute

  and     uncontrolled                 discretion                as to    the       exercise           thereof          whether            in relation           to   the    manner or                  as to       the        mode
  of     and    time           for        the     exercise              thereof           and          in    the        absence            of                negligence                     bad     faith          or     willful
                                                                                                                                                  gross
  misconduct              on     its
                                          part    or that          of    its    officers             directors          or    employees             shall      be in no way                   responsible                 for    any
  loss costs              damages            or      inconvenience                    that
                                                                                                may         result      from        the exercise            or    non-exercise                 thereof



                                     Section 13                          Amendment                             This          Agreement             may be amended                           by the parties hereto
  without       the       consent            of the Holders                     of any Preference                       Shares            for the                          of curing                     ambiguity                 or
                                                                                                                                                        purpose                                   any
  of curing          correcting                 or   supplementing                     any defective                 provision contained                         herein          or in       regard to matters or

  questions          arising           under           this      Agreement                as     the    Issuer          and     the       Preference             Shares          Paying           Agent may deem
  necessary           or       desirable             and         which          shall          not     materially             adversely            affect         the      interests           of Holders                  of the

  Preference              Shares            provided              that         Sections           2f         and              of this Agreement                       may        not be           amended                 without
  the    consent          of the Majority                    of the Controlling                        Class         In      addition           this   Agreement                 may be amended                           without

  the     consent              of     any        Holders            of     the        Preference                Shares              and     without            regard            to     whether           or        not         such

  amendment adversely                             affects          the     interest            of the        Holders           of the Preference                      Shares           in   order to prevent                      the

  Issuer       from becoming                         an     investment                company                  as defined                in the     Investment               Company                Act        or    to        better

  assure       compliance                   with the              requirements                   of Rule           3a-7 and/or               to    remove             transfer          restrictions                and        other

  requirements                 relating           to      Section          3c7                 provided            that        as          condition to               the    effectiveness                    of
                                                                                                                                                                                                                    any         such

  supplemental                  indenture                 each         of the         Issuer the               Trustee              the     Preference                Shares          Paying            Agent and                 the

  Servicer          shall        have           received                 customary                   opinion         of counsel                  which may                  be    supported               as       to     factual

  matters by any                    relevant           certificates             or other             documents               necessary or advisable                         in the          judgment of counsel
  delivering          such           opinion              from           nationally              recognized                  law firm providing that                         after          giving effect                 to    such

  amendment                    the    Issuer           is    exempt            from         registration                as    an    investment                 company                  under           the    Investment

  Company Act                   in reliance               on the exemption                       provided            by Rule             3a-7




                                                                                                                   13
   NY\1236893.3




                                                                                                                                                                                                              004692
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 20 of 322 PageID 7480



                                                   Unless            otherwise                 as        set    forth       in    subsection                      above           this      Agreement                   may     be

  amended             with       the       consent           of Holders                   of         Majority             of the        Preference               Shares        materially                  and        adversely
  affected        thereby



                                                   Any amendment                               to    this       Agreement                must        be     in    writing           executed               by    each      party

  hereto



                                                   The        Preference                   Shares             Paying        Agent         shall      be     entitled         to     receive               and    subject         to

  its    duties       and       obligations             herein            shall       be       fully          protected          in relying           upon         an     opinion           of counsel                  consent

  or certificate            of the Issuer               in    determining                   whether             or    not any proposed                     amendment                 is    permitted hereunder



                                                   Any amendment                                to       this        Agreement                that     would         necessitate                          change         to     the

  Memorandum and                            Articles          of Association              may only                          be      made            after          Special           Resolution                  as      therein


  defined          has been            passed           to   permit the               Memorandum and                             Articles           of Association                  to    be altered             to    conform

  with such proposed                        amendment


                                     Section 14                      Resignation                      or       Removal            of the        Preference               Shares            Paying              Agent           The
  Preference               Shares       Paying Agent                 may             at   any        time resign            as the        Preference Shares                       Paying             Agent by giving
  written        notice         to     the    Issuer          of   its
                                                                          resignation                     specifying             the     date        on which            its
                                                                                                                                                                               resignation                  shall       become
  effective        which             date     shall          not be less than 60 days                                after the          date    on     which such              notice           is   given            unless    the

  Issuer        shall      agree       to        shorter       period                 The        Issuer         may remove                the       Preference            Shares           Paying              Agent      at    any
  time by         giving written                   notice          of not less than 60 days                               to     the     Preference              Shares        Paying            Agent            specifying

  the     date     on       which such                  removal           shall           become               effective            Such            resignation           or      removal              shall          only take
  effect        upon       the       appointment               by    the        Issuer              of         successor Preference                         Shares       Paying            Agent and                   upon     the


  acceptance               of such          appointment               by        such           successor Preference                           Shares        Paying        Agent             provided                  however
                        successor Preference                          Shares                                                                                                                    60 days           after        such
  that     if   the                                                                        Paying             Agent has not been                          appointed            within

  notice        of resignation                or    removal               then the Preference                             Shares         Paying           Agent         or     any        Holder           of Preference

  Shares          may            on behalf               of    himself                and           others           similarly           situated            petition          any         court           of     competent

  jurisdiction             for    the       appointment                  of          successor Preference                            Shares          Paying         Agent                provided               further that
  after the retirement                      of the Notes                 if    the Issuer                determines              that    no     material          distributions                 will       be paid on           the

  Preference               Shares           the    Issuer          may remove                        the       Preference           Shares           Paying         Agent            at
                                                                                                                                                                                           any       time by giving
  written         notice         of not          less    than        10        days and                  assume           the      duties       of     the       Preference               Shares           Paying         Agent
  itself



                                     Section        15               Assignment                           No     party       hereto            may     assign        or    novate           any           of    its
                                                                                                                                                                                                                       rights    or

  obligations              hereunder except with the prior written                                                   consent       of    all    the parties          hereto



                                     Section        16               Merger                    Conversion                    Consolidation                    or     Succession                      to        Business          of

  Preference               Shares          Paying            Agent             Any         entity             into    which         the        Preference           Shares               Paying           Agent may be
  merged          or       converted             or with           which             it
                                                                                           may           be    consolidated                or       any     entity        resulting             from any                merger
  conversion               or    consolidation                  to    which                the       Preference              Shares            Paying            Agent         is
                                                                                                                                                                                           party           or     any     entity

  succeeding               to    all    or       substantially                 all        of the                               trust      business           of the          Preference                   Shares         Paying
                                                                                                         corporate
  Agent          shall      be       the     successor of the Preference                                       Shares        Paying            Agent under               this       Agreement                    without        the

  execution            or filing of any paper                        or       any     further            act    on    the    part       of any        of the parties hereto



                                     Section        17               Reports and                     Notices              The      Issuer       hereby authorizes                         the    Preference Shares

  Paying         Agent          to deliver          or request                the    Trustee to deliver                      all    Monthly Reports and                             Valuation              Reports each

        Report               and        collectively                 Reports                         prepared             pursuant             to    the     Indenture               to     the       Holders             of the

  Preference               Shares          and     the       Preference                   Shares          Paying          Agent          shall       deliver         or      shall         cause          the     Trustee        to

  deliver
                      copy        of any           such        Report            to       such           Holders          within         two Business Days                           of receipt                 of any         such

  Report              In    addition              the    Preference                  Shares              Paying           Agent         shall        deliver        or     shall          cause           the     Trustee        to




                                                                                                                     14
   NY\1236893.3




                                                                                                                                                                                                               004693
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 21 of 322 PageID 7481



deliver          copy        of any       other          notice             or    information that                         it    has received from                      the        Trustee under                    the    Indenture

to    the     Holders          of     the        Preference                      Shares           within              two         Business               Days           of receipt              of        such           notice           and

information                 Any     notices            or        information                 to       be    delivered               by       the        Preference             Shares           Paying              Agent           to    the

Holders        of the Preference                       Shares              pursuant              to this         Agreement                   shall       be    delivered                in   each         case                 by    first-


class       mail postage               prepaid                   to        each       Holder               of           Preference                  Share          at        the    address              appearing                  in    the

Preference            Share register               or       ii with respect                        to delivery                   of the Reports                    by making                 such Reports                   available

via     its    internet        website                 initially
                                                                             located             at     http//www.cdocalc.com/ibtlcdo/                                                       All     information                     made
available        on     the    Preference                   Shares           Paying              Agents               website           shall           be    restricted            and       the    Preference                 Shares

Paying         Agent        shall     only provide                         access          to     such          reports            to   those parties entitled                            thereto             pursuant              to    the

Preference            Shares        Paying              Agency               Agreement                      In       connection                   with        providing             access           to       its    website              the

Preference            Shares        Paying             Agent may                   require             registration                 and          the    acceptance                 of        disclaimer                    Questions

regarding         the       Preference            Shares               Paying          Agents website may be                                       directed             to    the    Preference                    Shares       Paying

Agents customer                    service         desk           at    617           937-5585


                              Section            18                    Notices                         All communications                                by   or    on behalf of                the       Issuer          relating          to

the    transfer        or    payment             of          Preference                    Share           or    any            interest         therein        shall         be    directed             to    the        Preference

Shares        Paying         Agent     at        its    address set forth                         in clause                bii below                         The Preference Shares Paying Agent
shall    mail               notice     it    receives                  from       the      Trustee for forwarding                                      to the      Holders              of the Preference Shares
                   any
to the      Holders         of the Preference Shares                                  on     the       Business Day                     it       receives          such notice



                              Where          this           Agreement                   provides                 for       notice           to    Holders           of the Preference                              Shares       of any

event         such notice          shall     be sufficiently                          given unless                    otherwise                  herein       expressly provided                              if    such notice                is


in    writing         and    mailed          first-class
                                                                            postage          prepaid                  to    each        Holder               of the          Preference              Shares              affected          by

such     event         at   such     Holders address                             as   it
                                                                                           appears               on the Preference Share                                register             not later than the                      latest


date     and     not earlier than the earliest date                                         prescribed for the giving of such notice



                              Neither            the        failure          to       mail such                 notice             nor any              defect       in
                                                                                                                                                                              any       notice        so       mailed               to    any

particular         Holder          of Preference                       Shares           shall          affect          the        sufficiency                of such           notice           with respect                   to    other

Holders          Any         notice       that         is
                                                            given           in the         manner               herein           provided               shall      conclusively                 be    presumed                 to        have

been        duly      given        whether                  or    not        actually             received                 by       such          Holder                Any         notice           to       Holders               of     the

Preference            Shares        provided                 for        in this            Agreement                   will        be       deemed            to    have           been        given           on        the   date         of

mailing



                              Any      notice                by any               Holder              of Holding                   Securities                delivered             to     the      Holding                Preference

Shares         Paying        Agent          shall           be     treated            by     the       Preference                   Shares              Paying          Agent            for       the    purposes              of this

Agreement              as      notice            by              Holder           of Preference                      Shares            with respect                to         number of Preference                                  Shares

equal       to the      number         of Holding                      Preference                 Shares             with respect                  to    which such                 notice         relates               delivered             to

the    Preference            Shares         Paying               Agent on               the       same           date           such    notice           is   delivered             to    the       Holding               Preference

Shares Paying                Agent


                              Where          this           Agreement                  provides              for       notice           in   any         manner              such       notice
                                                                                                                                                                                                      may           be     waived              in


writing        by any         Person         entitled                 to    receive              such       notice               either          before       or after the                event           and such              waiver

shall    be the equivalent                  of such               notice



                              In    the     event            that by              reason of the suspension                                       of the regular                    mail service                as         result          of

strike        work      stoppage            or    similar activity                          it    shall         be    impractical                  to    mail notice                of any          event           to    Holders              of

the     Preference            Shares             when             such           notice           is       required to                  be        given        pursuant              to      any         provision              of        this



Agreement              then any        manner of giving such                                      notice             as shall          be    satisfactory               to the          Preference Shares                       Paying

Agent         shall    be deemed             to    be            sufficient             giving of such notice




                                                                                                                      15
 NY\1236893.3




                                                                                                                                                                                                                          004694
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 22 of 322 PageID 7482



                                              Notices             and         other          communications                          hereunder              shall       except             to     the       extent

  otherwise       expressly provided                        be        in writing        and      shall          be     addressed            as    follows          or to      such        other       addresses

  as the parties         hereto shall specify                     from time             to    time


                                                                 if   to the      Issuer



                                              Eastland            CLO          Ltd
                                              P.O Box                 1234

                                               Queensgate                  House        South         Church            Street


                                               George           Town          Grand Cayman KY1-l 108

                                               Cayman Islands
                                               Fax 345 945-6265
                                               Attention                The       Directors




                                               ii                if    to the     Preference Shares                      Paying Agent



                                               Investors              Bank           Trust      Company
                                               200 Clarendon                   Street               Floor

                                               Mailcode                EUC        108

                                               Boston            MA         02116
                                               Fax        617              351-4358

                                               Attention                CDO         Services Group



                              Section          19                Covenants              of the Issuer                   The      Issuer          shall      not take          any    action          under       this

                             the   Indenture             that                        the      authorization                   direction          or   consent           from       the     Holders          of the
  Agreement            or                                         requires

  Preference           Shares       without                                   such      authorization                    direction           or    consent             from        the    Holders           of the
                                                      obtaining
  Preference           Shares           It    shall      be      the       responsibility              of the          Issuer         to    satisfy         the    Preference              Shares          Paying

  Agent     as    to   the    compliance                 with the foregoing                     condition               on      which        the      Preference              Shares           Paying       Agent
                 on     in   good faith
  may rely

                              Section          20                Transfer           of Issuer          Ordinary               Shares             For so long as any                  of the Preference

  Shares    are        Outstanding             the       Issuer         shall      not agree               to    the    transfer           of any        Issuer        Ordinary            Shares          to    U.S
  Persons        as    defined          in    the    Code              and     shall       not transfer                any     such         Issuer       Ordinary            Shares        to     any      Person

  other    than        Person       which           is      resident          of the         Cayman             Islands



                              Section          21                Certain Tax                  Matters                            On demand                   of        the    Issuer                 Holder        or

  beneficial       owner           of        Preference                Share        will      notify            the    Issuer        whether           or    not       the    Holder            or   beneficial

  owner of such              Preference             Share         is        United           States
                                                                                                           person within                   the    meaning of Section 770                             1a30          of

  the     Code     and       the    name           and      status          of such           Holder            or     beneficial           owner           as    an     individual              partnership
                        or other                      and       such        other     infonnation                 as the       Issuer        shall     reasonably request                       for
  corporation                           entity                                                                                                                                                            purposes
  of tax reporting            of the Issuer              or other           Holders          of the Preference                       Shares



                                               The       Issuer         will      cause       the     Independent                accountants                to    make             determination                as to

  whether              Holders           investment                   in    the     Preference                  Shares         has     become                    reportable               transaction              as

  described in Treasury                  Regulation               Section           1.6011-4 because                         after the           Closing         Date        the    Issuer       entered into

    transaction             whereby          the    Issuer        recognized                  significant              loss    or     otherwise              If   the    Holders               investment          in

  the   Preference           Shares          has become                such         reportable                  transaction                then the Issuer              shall      provide           to   Holders

  of Preference             Shares       any       information available                       to     it    which may be reasonably necessary                                            for    such      Holders

  of Preference             Shares      to    comply with any                       disclosure             requirements                under          Section 6011              of the Code                and    the


  Treasury       Regulations             promulgated                   thereunder             with respect               to    its   investment             in the       Preference             Shares




                                                                                                           16
  NY\1236893.3




                                                                                                                                                                                                004695
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 23 of 322 PageID 7483



                                                         The         Issuer           will        provide           or      cause            to     be        provided                 to    each       Holder              or    beneficial

  owner of               the   Preference                  Shares          or        its    designee               upon           written              request             therefor           any       information that                       such

  Holder            or beneficial                owner reasonably                           requests          to assist               such        Holder             or beneficial                 owner with regard                           to    its


  or    its   equity           owners            U.S          federal           income            tax       filing      requirements


                                                         Each          Holder               and       beneficial             owner             of the              Preference                Shares                                                 the
                                                                                                                                                                                                             agrees to                 treat

  Preference               Shares           as equity                of the Issuer                    and     the      Notes            as    debt of the                    Issuer          for    U.S           federal              state    and

  local       income            tax    purposes                 if
                                                                     applicable


                                                         The         Issuer          will        make        an     election             to       be     treated            as         partnership and                        will take             all



  necessary               actions           to    maintain                its     status          as          partnership                 or            if    the         Issuer        is    treated          as      owned             by     one

  person            as         disregarded               entity           of such           person           for       U.S        federal              income              tax    purposes



                                                         The         Issuer       shall          not participate                 in    listing         or including                the Class                 Notes          or Preference

  Shares on               or    in           Established                   Securities                 Markets           and       shall           not        participate              in establishing                  any       Established
                                      any
  Securities              Market        for       its    Class                 Notes         or Preference                  Shares                In    addition                 the Issuer         shall         not       recognize               any
  transfers              made on any               Established                  Securities                 Markets          with respect                     to     its    Class             Notes        or Preference                   Shares

                                     transfers           of                financial              instrument                other         than          the        Senior         Notes            or    contract             the       value        of
  including               any                                   any
  which        is    determined              in    whole             or   in
                                                                                part        by    reference            to   the       Issuer



                                                         Transfers               of Preference Shares                                 may         only be             made upon                receipt            by     the     Preference

  Shares            Paying            Agent of                            appropriate                  documentation                         required                under            the     Code           and         the      applicable

  Treasury               regulations              establishing                   that        the      beneficial             owner             of the Preference                             Shares          to     be      transferred               is


  either        not             U.S         person              e.g an                 IRS Form                   W-8BEN                     or        an      IRS Form                     W-8IMY                with           appropriate

  attachments                   or          U.S          person    e.g                     an     IRS Form                  W-9          and                   if     such        beneficial             owner              of Preference

  Shares            to    be transferred                   is   treated          as             partnership S-corporation                                     or      grantor           trust for         U.S          federal           income

  tax     purposes                    written           representation                      from       such       beneficial                 owner            that               there       will    not be            any       interests           in

  such        beneficial             owner where                     substantially                    all   of the value of such                              interest           is    attributable            to      the     value of the

  Preference               Shares           proposed                 to    be        transferred              to       such           beneficial               owner              together          with          the       value         of any

  Class              Notes Holding                         Securities                and         Preference             Shares            already                 held by such                 beneficial                owner and                  ii
  such        beneficial              owner           is   not            part       of any           arrangement                       principal                 purpose              of which           is   to      cause the Class

        Notes            and     Preference                   Shares            to    be        treated       as       owned             by 100                persons             or       less    within           the         meaning             of

  Treasury               Regulation              section             1.7704-1h                        In    addition             neither           the        Preference Shares                         Paying            Agent nor the
  Issuer        shall          recognize any                    transfers            of Preference                  Shares              and
                                                                                                                                                   any         such proposed                   transfer             shall        be null and

  void         if          the       proposed              transfer            will        cause        the Issuer               to have           more than ninety-nine                                beneficial                owners            as
  determined                   for    purposes                of the           provisions                   of Treasury                 Regulation                        section           1.7704-1h                    of      its    Class

  Notes         and        Preference                 Shares          unless           it   receives           the      consent               of       all    of the Holders                   of the Preference                          Shares

  and     an Opinion                  of Counsel                 to       the effect             that       Holders          of the Notes                         will      not recognize                 gain or loss for                      U.S
  federal           income            tax    purposes                as         result          of such        transfer                and        will       be      subject           to    U.S        federal          income            tax       on

  the     same amounts                      in the          same manner and                             at the         same times                  as        would have                 been       the       case      if     such       transfer


  had      not been             made         or               such transfer                     was made pursuant                            to         trade         on     an Established                    Securities                Market
  The         Preference              Shares            Paying            Agent             shall       be    entitled            to     rely          on     the         information               set forth            in the          transfer

  certificates                 received            pursuant                to        this        Agreement                  in        respect            of       the        number            of       beneficial                owners             of

  Preference               Shares           and         shall        contact          the        Trustee          to    request               and        may          rely       upon        the    information                   it    receives

  from        the        Trustee        with respect                      to     the        number of              beneficial                owners               of the Class                      Notes              The Preference
  Shares            Paying           Agent         shall         provide              upon            request          by    the        Trustee                the        number of            beneficial                 owners           of the

  Preference                   Shares            in     reliance               upon             the     transfer            certificates                     received             pursuant              to     the        terms          of         this


  Agreement


                                      Section              22                  Minimum Lots                         Preference                    Shares             must         be    held in         minimum                   lots    of 100

  Preference Shares                                                       and                                                of one           Preference                    Share in excess                    thereof
                                            per investor                             integral          multiples




                                                                                                                            17
   NY\1236893.3




                                                                                                                                                                                                                              004696
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 24 of 322 PageID 7484



                            Section            23                Limited        Recourse                  No         Petition              The      Preference                 Shares       Paying            Agent
  hereby       acknowledges                   and     agrees          that    the      Issuers                obligations                hereunder         will       be        solely       the       corporate

  obligations        of the Issuer and                     that    the   Preference                    Shares           Paying           Agent     will    not have              any       recourse to any

  of the directors            officers              employees shareholders                               or Affiliates                   of the Issuer         with respect                 to    any        claims

  losses       damages             liabilities              indemnities               or         other         obligations                 in    connection               with        any         transactions


  contemplated           hereby              Notwithstanding                           other           provisions of this Agreement                                 recourse in respect                      of any
                                                                              any
                     of the Issuer                 hereunder          will     be     limited            to    the                          of the Collateral                   paid pursuant                 to   the
  obligations                                                                                                            proceeds
                 of Payments                 and     on    the    exhaustion                thereof            all                               of and    all       claims          against           the    Issuer
  Priority                                                                                                              obligations

  arising    from      this    Agreement                  or    any    transactions                contemplated                     hereby shall be                 extinguished                 and    shall      not

  thereafter       revive               The        Preference            Shares             Paying             Agent            by        entering        into       this        Agreement                   hereby
  covenants        and     agrees that               it   will    not        prior     to        the    date         which          is   one     year
                                                                                                                                                         and        one    day        or     if
                                                                                                                                                                                                   longer          the

  applicable       preference period                       after the         payment              in    full       of    all   amounts            owing under                  the   Indenture           and       this


  Agreement           institute          against           the    Issuer or            voluntarily                   join      in
                                                                                                                                     any        institution         against          the    Issuer           of any

  bankruptcy           reorganization                     arrangement                 insolvency                   or    liquidation              proceedings                  or    other        proceedings

  under            United          States          federal       or   state     bankruptcy                    or     similar         law of any           jurisdiction                within       or    without
            any
  the   United       States    in       connection              with any            obligations               relating          to the         Preference           Shares           or this Agreement

  The     provisions       of this Section 23                     shall survive                  termination of this Agreement                                 for   any        reason whatsoever



                              Section          24                             GOVERNING          LAW    THIS AGREEMENT SHALL BE
  GOVERNED BY AND CONSTRUED                                                     IN        ACCORDANCE WITH THE LAWS OF THE STATE OF
  NEW YORK

                   WAIVER  OF JURY TRIAL    EACH   OF THE ISSUER AND THE
  PREFERENCE SHARES PAYING AGENT HEREBY IRREVOCABLY WAIVES TO THE FULLEST
  EXTENT PERMIYFED BY APPLICABLE LAW ANY AND ALL RIGHT TO TRIAL BY JURY IN
  ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT THE
  PREFERENCE SHARES OR THE TRANSACTIONS CONTEMPLATED  HEREBY

                                               Service           of Process                      The     Issuer           irrevocably              appoints          Investors              Bank               Trust

  Company the Process Agent                                       do     Investors                Bank                  Trust       Company              located          at    33    Maiden            Lane        4th


  Floor New York NY 10038 to                                      receive           for     it    and    on        its   behalf           service       of process in any                    suit       action       or


  proceeding         relating           to    this    Agreement                if    for
                                                                                             any        reason the Process                        Agent        is   unable to              act    as    such        the

                                                                 Preference            Shares                                                                                                          substitute
  Issuer     shall    promptly               notify       the                                            Paying           Agent and               within       30    days           appoint

  process agent acceptable                         to the       Preference Shares                      Paying           Agent


                              Section          25                Signatures               This         Agreement                 may        be    signed in two or more counterparts
  with the same            effect        as    if   the                         thereto            and        hereto           were                the    same instrument                               facsimile
                                                            signatures                                                                    upon
  signature       shall    be considered                   due    execution            and        shall        be binding                upon     the    signatory             thereto       with the same

  force    and    effect      as   if   the        signature       were       an original



                                              Remainder               Of      This     Page            Has Been                Intentionally Left                    Blank




                                                                                                         18
  NY\1236893.3




                                                                                                                                                                                                 004697
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 25 of 322 PageID 7485



               Please indicate        your acceptance       of this appointment      and    the    tenns of this Agreement        by   signing


  and                  the   enclosed    copy   of this Agreement       The      Issuer    by   signing      this   Agreement   confirms   its
         returning

  agreement       to the     terms stated   herein



                                                                     Very   truly   yours


                                                                     EASTLAND             CLO LTD
                                                                     as Issuer




                                                                     By_____________________
                                                                         Name
                                                                                                SCOU DAKERS
                                                                         Title
                                                                                                  Director




  Accepted       and    agreed   to   on this   3th
                                                      day   of   March 2007


  iNVESTORS             BANK AND TRUST COMPANY
        as   Preference Shares        Paying Agent




  By             k.-t
         Name
         Title
                           nan          Peterson

                               Director




  EASTLAND             PREFERENCE         SHARES PAYING AGENCY AGREEMENT

                                                                                                                                  004698
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 26 of 322 PageID 7486
                                                                                                                                                                             SCHEDULE


                                                     Notice        of Distribution of Eligible                        Equity     Securities




 Date



               of Holder



 Attention          L_J

 Copy

 Eastland       CLO         Ltd
 P.O Box            1234

  Queensgate           House
  South      Church        Street

  George Town
  Grand Cayman KY1-1 108 Cayman                                           Islands

  Attention         the Directors




                                                                  Re            Eastland        CLO Ltd
                                                                                 Distribution          of Eligible       Euuitv      Securities         in lieu          of Interest

                                                                                Proceeds




  Ladies and          Gentlemen


                                This        letter     is    to    inform        you     that   Highland           Capital       Management                 L.P         in    its
                                                                                                                                                                                     capacity     as

  servicer      the Servicer                         with respect          to    that    certain                                           dated       as   of March                13 2007 by
                                                                                                       servicing       agreement
  and    between           Eastland           CLO           Ltd.    the        Issuer           and      the    Servicer       on   behalf        of the Issuer would like to

  distribute        Eligible           Equity          Securities           on     the     Payment             Date     of                 20               to    the        Holders        of   the

  Preference          Shares       in lieu           of the Interest Proceeds                    in    whole       or in     part   that    are   otherwise              due        and   payable

  to    such   Holders          on such Payment Date                             Such     Eligible        Equity       Securities       will    be distributed                in     accordance

  with    Sections          2e         and      3b          of that      certain        paying     agency          agreement dated                as    of March               13 2007 the
  Preference               Shares           Paying Agency                   Agreement                    by and        between       the    Issuer          and     Investors             Bank
  Trust        Company            in    its
                                                capacity            as    preference            shares     paying        agent       the Preference                       Shares          Paying
  Agent             and    Section           11.1     ai          of that       certain    indenture            dated    as    of March         13 2007             by and           among       the

  Issuer       Eastland           CLO          Corp           and      Investors          Bank             Trust       Company             in   its    capacity              as     trustee      the
  Trustee                  Any    capitalized               terms used           without        definition        herein      are   used with the meanings                           assigned to
  such terms in the Indenture



                                Details         with respect              to     the    proposed         distribution          of such      Eligible             Equity       Securities         are

  attached      hereto       as   Exhibit



                                Each Holder                 of the Preference               Shares        wishing       to    receive      such       Eligible          Equity        Securities

  in    lieu   of    all   or       portion           of the Interest              Proceeds           available        for    distribution        to    such       Holder            each       such

  Holder             Consenting                    Holder                must     deliver        the     consent        notice      attached          hereto        as       Exhibit             the
  Consent Notice                       to    the     Preference           Shares        Paying Agent not later than five Business Days prior to such




  NY\1236893.3




                                                                                                                                                                                    004699
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 27 of 322 PageID 7487



  Payment Date         Each     Consenting     Holder   must   indicate      in the     Consent         Notice    the   portion     of Preference

  Shares   held by     such    Holder   for   which such    Holder       wishes    to    receive          distribution        of Eligible   Equity

  Securities     in lieu   of Interest Proceeds    Any     Consent     Notice     that    is   not delivered       to   the   Preference Shares

  Paying Agent in the manner set forth herein            shall   be deemed        to    have        not been    delivered



                       Please contact                             e-mail address               at              _-j with           any questions




                                                                 Sincerely



                                                                 Investors    Bank             Trust    Company
                                                                 as   Preference Shares              Paying Agent




                                                                 By
                                                                 Name
                                                                 Title




  NY\1236893.3




                                                                                                                                     004700
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 28 of 322 PageID 7488
                                                                      EXHIBIT




  NY\1236893.3




                                                                       004701
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 29 of 322 PageID 7489
                                                                                                                             EXHIBIT



                                                             CONSENT NOTICE

                        The     undersigned        hereby consents       to   distribution    of Eligible   Equity   Securities   in lieu   of

  the   Interest    Proceeds     due    and   payable   as   dividends    with respect   to   LJ    of the Preference Shares        held by

  the   undersigned     on     the   Payment Date       of         20   LI
  Date     _____________             20


  Print   Name      of Holder




  By_________________________
  Signature       of Authorized        Signatory




  Print   Name      of Authorized       Signatory




  Print   Title    of Authorized       Signatory




  NY\1236893.3




                                                                                                                             004702
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 30 of 322 PageID 7490




                                                                                ANNEX
                                  To    the Minutes             of the Resolutions              of the Board of Directors                          of

                                                                  EASTLAND CLO LTD

                             The       Issuer      may     perform any of the functions                          set     forth in this           Annex              through the
 Preference           Shares           Paying Agent             under the Preference                   Shares          Paying         Agency Agreement                       or the

 Administrator              in   its    capacity        as Share       Registrar        under the Administration                           Agreement


               Section                       Definitions



                            Except           as otherwise         specified           herein    or as the context                    may        otherwise           require        the

 following           terms       have        the   respective       meanings            set    forth below             for    all
                                                                                                                                     purposes of              this    Annex
 and the definitions of such terms are equally                                        applicable           both     to    the       singular      and plural forms of
 such terms and to the masculine                                feminine         and neuter            genders         of such terms                    Capitalized           terms

 used     in    this       Annex               and not          defined        herein     will       have       the      meanings               given        to    them      in    the

 Indenture            dated       as     of March           13     2007          by     and among               Eastland            CLO          Ltd         the     Issuer
 Eastland           CLO Corp             as co-issuer and Investors                      Bank  Trust Company                               as trustee



               Authorized                Amount             100 Preference                Shares       and      integral        multiples          of


               Controlling                   Person         Any         person         that    has      discretionary                 authority          or       control         with

                     the assets of the Issuer or
 respect       to
                                                                       person who             provides          investment               advice        for        fee direct        or

 indirect           with respect         to    the assets        of the Issuer or any affiliate                           as    defined          in    29 C.F.R Section

 2510.3-10103                     of any such person



               Corporate                Trust       Office          The        corporate        trust      office        of the Preference                    Shares        Paying
 Agent     at       which        the     Preference         Shares         Paying        Agent         performs           its       duties      under the            Preference

 Shares        Paying            Agency            Agreement            currently         having           an     address            of 200            Clarendon             Street
 Mailcode            EUC 108             Boston       MA        02116          telecopy       no     617         351-4358 Attention                           CDO          Services

 Group     or any other                 address      the    Preference           Shares       Paying Agent designates                            from time           to    time     by
 notice    to       the    Noteholders              the    Servicer        the       Trustee         the    Issuer and              each Rating              Agency          or the

 principal corporate                   trust   office      of any successor              Preference             Shares       Paying Agent


               ERISA Plan Any                             employee              benefit       plan         as    defined            in    Section        33         of     ERISA
 subject       to    the    fiduciary          responsibility provisions                      of   Title         of      ERISA             any    plan             described        in

 Section        4975e1                  of the       Code        subject        to    Section        4975        of the         Code and any                      entity     whose
 underlying           assets include               the assets of any such employee                          benefit plan              and/or       plan


               Extended                Scheduled           Preference            Shares        Redemption                  Date            If     Maturity            Extension
 has    occurred           the    sixteenth                            Date     after    the    then       current        Extended              Scheduled            Preference
                                                     Payment
 Shares        Redemption                Date       or     in    the    case         of the    first    Extended              Scheduled               Preference            Shares

 Redemption               Date         the     Payment          Date      in    May       2026          provided             that        the    Extended             Scheduled
 Preference           Shares           Redemption           Date        will in no event               be        date      later         than    the    Payment            Date     in


 May 2038




 NY\1237798.2




                                                                                                                                                                     004703
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 31 of 322 PageID 7491



            Non-Permitted                   Benefit       Plan Investor                    The meaning                specified        in   Section        10b

            Non-Permitted                   Holder            The     meaning             specified          in    Section       10a

            Plan          Asset      Regulation                The     regulation               issued           by the     United       States      Department            of
 Labor and found              at   29 C.F.R Section              25 10.3-101


            Preference               Shares             Preference          Shares          sold        or       transferred      to        Person who              is



 Qualified          Institutional        Buyer          and                 Qualified             Purchaser               and     evidenced          by            physical

 certificate        in   definitive     fully      registered         form      in   the    form           set    forth in Exhibit               hereto


            Record            Date          As    to    any   Payment           Date        the       15th
                                                                                                                 day whether           or not         Business           Day
 before    the      Payment Date


            Resolutions                 The      meaning         specified           in   the minutes to which                    this   Annex             is   attached



            Scheduled                Preference           Shares       Redemption                     Date May                    2022       or upon               Maturity

 Extension          if   any       the applicable         Extended            Scheduled               Preference          Shares       Redemption               Date


            Shareholders                    or    Holders              With          respect          to     any     Preference          Shares       the        Person     in


 whose name such               Preference          Shares      are registered               in    the      Share     Register



            Share Register The                          meaning        specified           in    Section           5a
            Share Registrar                       The     meaning        specified           in   Section           5a
            Transferee Certificate                                  certificate           substantially             in the       form of Exhibit                   attached

 hereto duly completed                  as appropriate



            Section                    Form of          Preference       Shares


                           Preference            Shares       shall     be      issued           in     the        form     of    one       or    more       certificated


 Preference          Shares        as set forth in Exhibit                  hereto


                           Preference        Shares                 be offered             sold or delivered                or resold only to Persons                    who
                                                          may
 are both                Qualified      Institutional          Buyers who                 purchase such Preference                          Shares        for    their   own
 account       in   reliance on Rule              144A under          the     Securities           Act and                  Qualified       Purchasers


            Section                    Authorized             Minimum Number                      of Preference              Shares


                           The      Preference          Shares        shall     be issuable                  only    in     an Authorized             Amount             The

 Share     Registrar        shall     not   register       any transfer of Preference                              Shares     if after      giving        effect    to   such

 transfer       any      transferee      and any transferor                   that    continues              to    hold     Preference           Shares      would       hold

 less   than    an Authorized Amount                      of Preference              Shares




 NY\1237798.2




                                                                                                                                                                004704
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 32 of 322 PageID 7492



             Section                     Execution


                          The        certificates           representing                the     Preference            Shares          shall      be executed on behalf                     of

 the     Issuer by        one of the             Authorized Officers                          of the Issuer                 The       signature              of such Authorized
 Officers        on the Preference                  Share        certificates
                                                                                           may       be manual            or facsimile



                          Preference                 Share           certificates             bearing          the     manual              or     facsimile            signatures           of

 individuals            who         were       at     any        time         the     Authorized                  Officers        of the           Issuer            shall    be    valid

 notwithstanding               the     fact      that     such         individuals              or    any of them            have          ceased            to    hold such offices

 prior to        the    execution           and delivery                   of such Preference                      Share      certificates              or did         not    hold such
 offices     at   the date of issuance                    of such Preference                         Share     certificates




                          Preference                Share        certificates              issued          upon      transfer         of Preference                  Shares     shall      be

 issued     in    an Authorized Amount                           reflecting           the numbers                 of Preference                 Shares            so transferred         and
 if   applicable         retained by the transferor



                          No        Person          shall       be    entitled       to    any benefit under the Preference                                        Share Documents
 until     such time           as    such Person and the number                                   of Preference              Shares             held     by such Person have
 been recorded            in    the Share            Register                Notwithstanding delivery                            of        Preference              Share     certificate

 the     Share     Register           shall      be conclusive                    evidence                 and the        only    evidence                   of the     issuance         and

 registered Holders                  of Preference               Shares


             Section                       Registration                Registration              of Transfer              and Exchange


                                           The       Issuer shall               cause      to    be kept             register         the Share Register                            in     the

                  Islands      in     which                                  such reasonable                                                                                  the   Issuer
 Cayman                                              subject          to                                      regulations             as   it
                                                                                                                                                may          prescribe
 shall     provide       for    the     registration             and         registration             of    transfers       thereof         of Preference                Shares          The

 Administrator            is
                               appointed             the    Share Registrar                            pursuant           to the Administration                       Agreement            for


 the     purpose        of registering                  Preference              Shares          and        transfers        of Preference                     Shares          Upon       any
 resignation           or removal           of the Share               Registrar            the       Issuer shall          promptly appoint                         successor       or     in

 the     absence        of such         appointment                    assume           the     duties        of Share           Registrar               The Share             Registrar
 shall    promptly provide                    the Preference                 Shares        Paying Agent with copies                              of    all    notices        certificates

 and requests            received          with respect                to     the    Preference               Shares        and promptly provide                         notice      of    all


 transfers        of Preference               Shares             The        Share     Registrar              shall    not    be required                to        determine     whether

 any      proposed         transfer            redemption                  or    other        transaction             in    relation to               the         Preference        Shares

 complies          with     any        restrictions              imposed             by     law        or     under        the    terms of the                     Indenture        or     the

 Preference            Share        Documents             but        shall      be   entitled         to    rely completely in that                          respect     on the Issuer
 or the Preference              Shares         Paying Agent


                          The        Issuer will give                  the      Preference             Shares        Paying Agent prompt written                               notice       of

 the     appointment            of any           successor             Share         Registrar             and of the            location          and any             change       in     the

 location         of the Share Registrar                         and the Preference                         Shares        Paying       Agent           shall        have the       right    to


 inspect     the       Share        Register         at   all   reasonable            times          and     to   obtain      copies            thereof           and the Preference

 Shares      Paying        Agent           shall      have       the        right     to    rely upon                certificate           executed                on behalf     of such

 Share      Registrar          by an Officer                thereof          as to      the     names and             addresses            of the Shareholders                     and the

 numbers          of Preference               Shares        held       by each Shareholder                           If    the Preference                Shares        Paying Agent




 NY\1237798.2




                                                                                                                                                                              004705
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 33 of 322 PageID 7493



 resigns       or        is    removed             in     accordance                 with     the     terms of the              Preference               Share       Paying            Agency
 Agreement                the Issuer shall                    promptly appoint                      successor


                                Subject            to    this       Section              upon         surrender           of         Preference            Share           certificate             for


 registration                 of transfer               thereof            at    the     offices        of the           Preference               Shares        Paying             Agent            in


 compliance              with        the provisions                  set    forth in the Preference                      Shares        Paying Agency                  Agreement                   the

 Preference              Shares        Paying Agent                      shall       notify     the    Issuer and the                 Share        Registrar          thereof           and the

 Issuer shall             execute           and the Preference                          Shares        Paying        Agent           shall    deliver           in    the    name of               the

 designated              transferee or transferees                               one or more           new        Preference           Share        certificates            of    like       terms

 and of           like         number              and the Share                   Register         shall    be amended accordingly                                  The         Issuer shall

 and      shall     cause            the    Share         Registrar             to     refuse    to    register         any    transfer          of any Preference                     Share        to

 the    fullest      extent           allowed             under Cayman                    Islands       law       if    such transfer              would        violate           any        of the
 transfer restrictions                     provided            in    this       Section         or the transferee fails to provide                                   required           transfer

 certificate




                                All        Preference               Share          certificates         presented              or    surrendered               for registration                     of
 transfer       shall          be duly endorsed                       or be accompanied                      by          written          instrument           of transfer              in    form

 satisfactory             to    the        Issuer         the       Preference              Shares      Paying           Agent         and        the    Share        Registrar               duly
 executed by the Holder                            of Preference                  Shares      thereof        or   its
                                                                                                                         attorney          duly authorized                 in    writing



                                No     service            charge           shall       be made         to         Holder        for
                                                                                                                                          any     registration             of transfer              of
 Preference              Shares            but      the        Preference              Shares         Paying        Agent           may      require           payment             of             sum
 sufficient         to    cover any tax or other governmental                                         charge       payable           in     connection          therewith


                                              No          Preference                 Share      may         be     sold        or    transferred           including                    without

 limitation              by      pledge            or      hypothecation                     unless         such        sale    or        transfer        is    exempt                from        the

 registration             requirements                   of the        Securities             Act     and    is
                                                                                                                   exempt            under applicable                 state           securities

 law


                                No     Preference                  Share        may     be offered           sold or delivered                    except       in    accordance               with

 this   Section                  None         of the          Is suer       the Preference              Shares          Paying Agent or any other Person                                          may
 register      the Preference                    Shares            under the Securities Act or any                             state       securities      law


                                For so long                   as    any     of the       Securities          are Outstanding                      neither       the    Issuer nor the

 Share      Registrar            shall       register           any transfer of any Issuer Ordinary Shares                                         to    U.S        Persons


                                If         Holder          of        Preference               Shares        wishes        at   any        time     to    transfer          its    interest          in

 such     Preference                  Shares             such       Holder           may       cause        the    transfer          of such            interest       subject           to       the

 restrictions            set     forth herein                      Upon         receipt       by the Preference                     Shares        Paying Agent                   of           such

 Holders          Preference                 Share            certificates             duly     endorsed and                              certificate          substantially                 in   the

 form of Exhibit                       attached               hereto       given        by the      transferee of such Preference                              Shares            and stating

 among        other things                  that        either      the Person acquiring                    such        interest      in    the    Preference          Shares            is


 Qualified          Institutional                  Buyer           and                 Qualified        Purchaser              then        the    Preference           Shares            Paying

 Agent      shall         instruct         the      Share          Registrar to             and the Share               Registrar          shall          cancel       the Preference

 Shares       certificate             representing                  such Preference                 Shares        and the Share                  Registrar          will issue to             such

 transferee               Preference                Shares          certificate          representing             the     Preference              Shares       transferred              and       ii
 update      the Share               Register            to    reflect          such transfer




 NY\1237798.2




                                                                                                                                                                                  004706
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 34 of 322 PageID 7494



                                Any         transfer            will be subject               to   the requirement                        that     any transferee                      and      transferor

 in    the    case        of           partial             transfer          acquire          and          retain           if       applicable                   Preference                 Shares      in       an
 Authorized              Amount

                                Each           Transferee               Certificate           furnished             pursuant               to    this        Section           5b        may      be    relied

 on conclusively                     by      the      Preference               Shares        Paying            Agent            and the            Share           Registrar                  None      of the

 Issuer       the        Preference                  Shares          Paying       Agent             the       Share         Registrar                 or     any       other           Person         shall       be

 required          to    register          the Preference                  Shares        under the Securities Act or any                                           state       securities         laws


                                                    By         delivery         of            Subscription                      Agreement                    on        the         Closing            Date        in

 connection              with         the       initial         issuance         of the        Preference                  Shares              or upon             delivery             of       certificate


 substantially                in    the      form of Exhibit                         upon          the    transfer          of Preference                         Shares each                 Holder          of
 Preference              Share        will          represent           warrant         and agree              with the Issuer                     to      what        is    in    Exhibit             and     set

 forth in Exhibit



                                If     Preference                    Share       certificates                 are      issued
                                                                                                                                           upon the transfer                                 exchange             or

 replacement                  of Preference                     Share      certificates                 and         request               is made to remove                             the     applicable

 legend       on such Preference                                 Share     certificates                 the    Preference                      Share        certificates                so    issued        shall

 bear    such applicable                       legend            or such applicable                      legend        shall          not       be removed                    as the case             may be
 unless      there        is    addressed                 to    the Issuer and delivered                        to    the Issuer or the Preference                                       Shares        Paying
 Agent        on        the         Issuers           behalf            such     satisfactory                 evidence                which             may         include             an     opinion            of
 counsel        as       may         be reasonably                      required        by the           Issuer to              the       effect           that     neither            such     applicable

 legend       nor the                restrictions                on transfer            set        forth       therein           are           required           to     ensure          that     transfers

 thereof      comply                 with           the    provisions            of Rule                44A      under the                     Securities              Act        or    the    Investment

 Company Act                         Upon            provision           of such         satisfactory                 evidence                  the     Issuer           shall         execute        and the
 Preference              Shares         Paying Agent                     shall    deliver           Preference                  Share          certificates              that        do not bear such

 applicable             legend


                                                    At any time              when        the       Issuer        is    not       subject              to     Section            13      or    15d       of the

 Exchange               Act     and       is    not        exempt         from reporting                  pursuant              to    Rule 12g3-2b                          under the Exchange

 Act upon               the    request              of any Holder               of Preference                  Shares the Issuer                            shall      promptly furnish                     Rule
  44A        Information                to      such Holder                to        prospective               purchaser                  of any Preference                        Share designated

 by    such        Holder             or       to    the        Preference           Shares             Paying         Agent               for     delivery              to       such        Holder         or

 prospective              purchaser                   designated             by      such          Holder             as    the           case        may be                  in       order     to    permit

 compliance               by such               Holder            with Rule             144A under                    the       Securities                 Act      in      connection            with        the

 resale of such Preference                                 Share        by such Holder


                                                    Transfers            of Preference                   Shares        may            only         be made                  upon        receipt        by the
 Preference              Shares           Paying Agent                    of          appropriate               documentation                         required              under the Code and
 the    applicable                  Treasury               regulations            establishing                 that        the       beneficial               owner               of the        Preference

 Shares       to    be transferred                        is   either    not       U.S        person           e.g          an IRS Form                       W-8BEN                   or an IRS         Form
 W-8IMY             with appropriate                           attachments              or         U.S     person           e.g            an IRS Form                      W-9         and            if   such
 beneficial             owner         of Preference                     Shares     to    be transferred                    is   treated as                   partnership                 S-corporation
 or    grantor           trust        for           U.S         federal        income          tax        purposes                        written            representation                    from         such
 beneficial             owner             that                  there     will       not      be                 interests                 in    such             beneficial             owner          where
                                                                                                         any
 substantially                all    of the value                of such         interest          is    attributable                to   the value               of the Preference                    Shares

 proposed           to        be transferred                    to   such        beneficial              owner         together                 with the               value           of any         Class




 NY\1237798.2




                                                                                                                                                                                                 004707
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 35 of 322 PageID 7495



 Notes Holding                    Securities                and Preference                       Shares       already        held       by such beneficial                    owner           and       ii
 such beneficial                  owner          is    not          part of any                  arrangement                 principal purpose of which                                 is   to    cause

 the Class                Notes and Preference                              Shares          to    be treated as owned by 100 persons                                       or less       within         the

 meaning            of Treasury               Regulation                   section          1.7704-1h                  In addition                neither       the Preference                    Shares

 Paying           Agent          nor the          Issuer shall                  recognize              any     transfers              of Preference             Shares           and any               such

 proposed            transfer          shall      be        null    and void                if         the     proposed           transfer         will cause          the       Issuer to          have

 more        than         ninety-nine                 beneficial                owners             as       determined                for
                                                                                                                                             purposes            of the          provisions               of

 Treasury            Regulation               section              1.7704-1h                     of   its    Class           Notes and Preference                           Shares           unless        it


 receives          the     consent           of      all    of the Holders of the Preference                                      Shares          and an Opinion                   of Counsel             to

 the    effect       that        Holders             of the Notes                 will       not      recognize         gain           or loss      for    U.S        federal           income          tax

 purposes as                 result         of such transfer                          and    will      be subject           to    U.S        federal       income           tax on the             same

 amounts             in    the    same manner                      and      at    the same             times        as would            have been the case                    if   such transfer

 had not been made or                                      such transfer was made pursuant                                       to      trade on an Established                         Securities

 Market             The      Preference                Shares          Paying Agent                        shall    contact           the Trustee         to    determine the number
 of beneficial              owners            of the Class                        Notes            The        Preference              Shares        Paying Agent                 shall       provide

 upon        request        by the Trustee                      the    number of                 beneficial           owners           of the Preference                Shares


                  Section                        Mutilated                      Defaced               Destroyed                  Lost         or        Stolen        Preference                   Share

                  certificates



                                 If
                                       any       mutilated                 or    defaced              Preference            Share           certificate         is    surrendered                 to    the

 Preference               Shares        Paying              Agent           or if there               shall        be delivered             to    the    Issuer       and the Preference

 Shares           Paying Agent                         evidence             to    their          reasonable           satisfaction               of the destruction                 loss      or theft

 of any           Preference               Share           certificate            and       ii        such     security           or indemnity                 as    may      be required                by
 them        to    save     each of them and any agent                                       of any of them                 harmless             that   such Preference                  Share          has

 been acquired                   by        protected               purchaser                then        the Issuer shall                execute          and upon             Issuer Request

 the    Preference                Shares              Paying           Agent               shall      deliver          in    lieu        of any          such        mutilated               defaced

 destroyed                lost    or       stolen          Preference                 Share                new      Preference              Share       certificate           identical            in    all



 respects           to    the     entry         in    the       Share           Register           with respect              to       such Preference                 Shares         represented

 thereby            including              the       same          date         of issuance                 number          of Preference                 Shares           and      name          of the

 Holder           thereof             dated       the        date      of       its    execution              and bearing                   number         not       contemporaneously

 Outstanding                     Upon         the     execution                 and delivery                 of any new                Preference          Share           certificates            under

 this   Section                  the Issuer or the Preference                                    Shares        Paying Agent                  may        require the payment                       by the

 registered Holder                     thereof             of       sum         sufficient            to    cover any            tax or other governmental                              charge          that


 may     be imposed                   in    relation thereto                     and any other expenses                               including           the       fees and        expenses              of

 the Preference                  Shares          Paying Agent                     if   applicable                  connected           therewith


                  Section                        Payment              of Distributions                      on Preference               Shares


                                 Pursuant              to     the      Indenture                  amounts            may      be paid              by    way         of dividends                 to    the

 Preference                Shares           Paying              Agent            on        behalf           of the      Issuer           on       each
                                                                                                                                                     Payment Date on                                    the

 Redemption                  Date          or        on      the      Scheduled                   Preference            Shares              Redemption  Date   Unless                                   the

 Preference               Shares           Paying            Agent              has    received              contrary        instructions               from         the    directors             of the

 Issuer           the      Directors                        prior to                  Payment               Date       the        Redemption               Date        or     the        Scheduled
 Preference               Shares           Redemption                  Date           in    accordance               with the Preference                       Shares        Paying           Agency
 Agreement                 all    amounts              received             as dividends                    by the Preference                    Shares        Paying Agent                  pursuant
 to    the        Indenture           shall      be paid              to    the       Holders              of Preference               Shares             in     respect           of        Payment




 NY\1237798.2




                                                                                                                                                                                         004708
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 36 of 322 PageID 7496



 Date or the Scheduled                          Preference                 Shares          Redemption                      Date pro            rata        on the Preference                       Shares       on

 such Payment                  Date       or     Scheduled                 Preference              Shares             Redemption                    Date        by way of                     dividend          on

 the    Preference                 Shares           or     if    applicable                as    redemption                      price        therefor              or    ii         in     respect       of the

 Redemption                   Date        in    accordance                  with       Section              3g             of the        Preference                   Shares              Paying      Agency
 Agreement                    If prior to           the     date of distribution in accordance                                               with the Preference                            Shares       Paying

 Agency Agreement                             the     Directors             instruct         the       Preference                  Shares           Paying Agent                       not    to    distribute

 all    or any       portion            of monies               to    be received               as dividends                     by the Preference                            Shares        Paying Agent
 with        respect          to          Payment                Date        the       Redemption                      Date         or       the     Scheduled                   Preference              Shares

 Redemption                Date         which            instruction             shall      be made               if       such distributions would                                  be impermissible

 under          Cayman               Islands             law           and       then           only        to         the         extent           such            distributions                  would        be

 impermissible                      the   Preference                  Shares          Paying           Agent               shall    retain          such monies                      in    the     Preference

 Shares         Distribution                  Account                and     shall
                                                                                           pay        such       amounts                 as        soon        as     practicable                after     being

 instructed          to       do so by the Directors


                                In      addition           to        the    distributions                   of dividends                      pursuant               to       Section            2d       of the

 Preference              Shares           Paying           Agency               Agreement                  on each               Payment              Date          Holders               of the      Class      II


 Preference               Shares          shall        receive              on         pro       rata        basis               the     Class           II    Preference                   Share        Special

 Payment            in    an amount              equal           to   the       product          of          the           Class        II    Preference                 Share Portion                for such

 Payment            Date and                    the      Servicing              Fees then due and payable                                     to   the        Servicer



                                The       Preference                  Shares         Paying Agent                     shall        make payments                          or distributions other

 than        distributions of Equity                        Securities                to    each registered Holder                                  of the Preference                        Shares       on the

 relevant           Record           Date       by wire               transfer        in    immediately available                                   funds        to            U.S        Dollar      account

 maintained               by each              such        Holder           as   notified             to    the       Preference                   Shares           Paying            Agent         or    in   the

 absence            of such notification                         by    U.S        Dollar         check           mailed            to    such Holder                     at    its   address        of record

 as set       forth in the              Share         Register               As            condition             to    payment                of any amount                       hereunder without

 the     imposition                of   U.S         withholding                  tax       the    Preference                     Shares            Paying           Agent             on behalf           of the

 Issuer         may        require          certification                  acceptable            to    it   to        enable           the     Issuer and the                        Preference           Shares

 Paying Agent                  to    determine              their          duties      and       liabilities               with respect               to       any taxes               or other charges

 that        they    may           be required              to       deduct or withhold from payments                                                 or       distributions                 in    respect      of

 Preference               Shares          under          any         present          or    future          law        or        regulation              of the           United             States      or    any
 present        or future            law or regulation                      of any          political         subdivision                     thereof          or taxing              authority          therein

 or     to     comply           with          any        reporting              or    other       requirements                         under         such           law         or     regulation              All

 payments            of distributions by the Preference                                          Shares          Paying Agent                       shall      be made without                       charging

 any commission                      or fee to the Holders                           of the Preference                       Shares


                                The       rights         of the         Holders            of the Preference                            Shares        to       distributions                 by the       Issuer

 and in and              to    the      assets of the                 Issuer in respect                     of such Preference                             Shares              shall       be subordinate

 and junior           to      the    Notes          to     the extent            and       in    the manner                  set    forth in the                Indenture                 including        as set

 forth in           Section          11.1      thereof           and as required                      by law                If   any Event of Default                                 has    occurred          and
 has     not        been        cured          or   waived              and          acceleration             occurs               in        accordance                  with        Article              of the

 Indenture the Notes                           shall     be paid           in    full in        Cash        or        to    the extent              that        Majority                  of each Class of

 Notes consents                      other than             Cash           before          any    further payment                            or distribution                    is    made on         account

 of the Preference                      Shares


                                In      the     event       that
                                                                           any       Holder        of any              Preference                  Shares           shall        have        received          any
 payment             or distribution                  in    respect             of such Preference                           Shares           contrary              to    the        provisions           of   this




 NY\1237798.2




                                                                                                                                                                                                   004709
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 37 of 322 PageID 7497



 Annex              or the           Indenture                  then        unless      and      until                the        Class       A-i Notes                ii      the       Class       A-2a

 Notes ii the               Class              A-2b Notes iii the                       Class        A-3 Notes                iv        the Class                Notes                 the    Class

 Notes and           vi          the       Class                Notes         shall     have         been paid              in     full      in    Cash      or       to    the     extent         that


 Majority        of each              Class          of Notes consents                         other       than           Cash          in   accordance               with the           Indenture
 such        payment            or        distribution                shall     be received                and       held         in    trust      for the       benefit           of     and       shall

 forthwith          be paid           over       and delivered                   to the Trustee                     for                          and delivery              of the same             to    the
                                                                                                                           payment
 Holders        of the           Class           A-i Notes                   the      Class     A-2a Notes                    the       Class        A-2b Notes                  the     Class          A-3

 Notes        the        Class                 Notes            the     Class            Notes            or    the        Class             Notes          as    the       case       may be              in


 accordance              with        the        Indenture               provided             however                that     if              such payment                   or     distribution            is
                                                                                                                                   any
 made        other       than        in    Cash           it    shall       be paid          over     and delivered                    to    the     Trustee          such that          it
                                                                                                                                                                                              may         be

 held     by the           Trustee              as    part of the                  Collateral pursuant                       to        and        subject       in    all
                                                                                                                                                                              respects         to         the

 provisions          of the Indenture including                                      Section        13.1       thereof



               Section                           Persons             Deemed           Owners


                             The person                    listed       in    the     Share     Register              shall       be treated as the owner of Preference
 Shares       related thereto for                         all
                                                                    purposes          notwithstanding                      the possession                  of any          certificates         for       the

 Preference              Shares           by another                Person


               Section                           Cancellation



                             All          Preference                 Share       certificates             representing                 Preference            Shares           surrendered                 for


 payment            registration                 of transfer                   exchange              or    redemption                       or    deemed          lost        or    stolen           shall


 promptly be                canceled                 by    the         Share         Registrar        in accordance                         with     its
                                                                                                                                                            policy           and     may        not       be

 reissued       or resold                  No        Preference               Share     certificates                shall     be issued             in   lieu    of or in exchange                        for


 any     Preference               Share          certificate                cancelled          as     provided               in    this          Section             except         as    expressly

 permitted           by     this           Annex                       All      cancelled            Preference                  Share           certificates         held         by    the       Share

 Registrar          shall        be        placed           in       the     minute          books         in       the     corporate              records           of the        Issuer               Any
 certificates            issued           in
                                               respect
                                                                of Preference                Shares        repurchased                  by the Issuer                shall    be immediately

 delivered          to    the    Share Registrar                       for     cancellation



               Section           10              Preference                  Shares          Owned              by        Non-Permitted                    Holders               Non-Permitted

               Benefit           Plan Investors



                                                 Notwithstanding                        anything               to     the         contrary           herein           any          transfer         of

 Preference              Share            to         Person            that     is     not    both                         Qualified              Institutional             Buyer        and

 Qualified          Purchaser                  any        such         Person            Non-Permitted                            Holder                 shall       be null and void ab

 initio      and any such purported                                 transfer         of which         the       Issuer or the                Preference              Shares        Paying Agent
 shall       have    notice
                                      may        be disregarded                      by the Issuer and the Preference                                       Shares          Paying       Agent            for

 all
       purposes


                                If
                                     any        Non-Permitted                        Holder     shall          become             the       owner        of any         Preference             Shares
 the     Issuer      shall           promptly                  after       discovery          that        such       Person            is         Non-Permitted                  Holder         by the
 Issuer or the Preference                            Shares            Paying Agent              and           notice        by the Preference                       Shares        Paying Agent
 to    the    Issuer        if    the          Preference              Shares         Paying Agent makes                               the       discovery            send notice             to        such
 Non-Permitted                   Holder          demanding                    that    such Non-Permitted                          Holder           transfer       its      Preference           Shares

 to      Person           that       is    eligible            to    purchase such Preference                               Shares           hereunder within                    30 days of the




 NY\1237798.2




                                                                                                                                                                                         004710
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 38 of 322 PageID 7498



 date     of such notice                       If   such Non-Permitted                         Holder            fails to          so transfer                 its    Preference                   Shares the

 Issuer        shall        have        the     right           without            further         notice         to        the    Non-Permitted                           Holder                to     sell         such

 Preference                 Shares        to          purchaser                 selected            by     the         Issuer          that         is    eligible                to        purchase                 such
 Preference             Shares           hereunder                on      such         terms as the                    Issuer          may           choose                     The          Issuer             or    the

 Preference             Shares           Paying         Agent             acting          on behalf              of the            Issuer           may          select            the        purchaser                by

 soliciting         one or more bids from one or more brokers                                                      or other market professionals                                              that      regularly

 deal     in    securities              similar to              the      Preference                Shares          and        selling           such            Preference                   Shares             to    the

 highest       such bidder                     However             the Issuer or the Preference                                   Shares            Paying Agent acting                                 on behalf

 of the Issuer                                                                                              means determined                                               in               sole discretion
                             may        select          purchaser                  by any          other                                                   by        it           its


 The      Holder            of each          Preference                Share           the    Non-Permitted                       Holder            and each other                           Person             in    the

 chain       of   title       from the Holder                     to     the Non-Permitted                        Holder               by     its
                                                                                                                                                     acceptance                    of the Preference

 Shares agrees                   to   cooperate            with the Issuer and the Preference                                          Shares            Paying Agent                        to       effect         such

 transfers              The           proceeds          of such               sale       net       of any          commissions                           expenses                  and           taxes          due       in

 connection                 with       such         sale        shall         be remitted             to     the        Non-Permitted                          Holder                       The       terms           and
 conditions            of any          sale     under           this     Section          shall      be determined in the sole discretion                                                        of the Issuer

 and neither                the       Issuer        nor the            Preference             Shares         Paying               Agent             shall        be        liable           to     any          Person

 having        an      interest         in     the    Preference                   Shares      sold        as          result          of any            such         sale        or the           exercise               of
 such discretion



                                                Notwithstanding                        anything            to      the        contrary               herein                 no          person             shall          be

 permitted             to    acquire           Preference                Shares          if   such        acquisition                  would             result           in
                                                                                                                                                                                persons                who           have

 represented                that      they     are Benefit               Plan       Investors            owing          25%         or      more of              the aggregate                        amount              of
 either      the       Class            Preference               Shares            or the      Class        II    Preference                  Shares            outstanding                      immediately
 after    such acquisition                      excluding                 for
                                                                                   purposes of              this        determination                     the        Preference                   Shares             held

 by any         Controlling                  Person and                 its
                                                                               affiliates            determined                   in    accordance                        with         Section             342            of

 ERISA             the        Plan        Asset         Regulation                     the     Indenture                    and     the        Preference                       Share             Documents

 Furthermore                  no person              shall       be permitted                 to    acquire            Preference               Shares               if    such person                     is    either


        an   ERISA               Plan or                   Benefit            Plan       Investor         that     is       not    an     ERISA                Plan         but         whose purchase
 holding        or disposition                  of      Preference                  Share      or any beneficial                       interest           therein               will result                in        non-

 exempt         violation              of any federal                   state       foreign         or local           law substantially                        similar to                  Section             406 of

 ERISA            or    Section              4975       of the             Code               Any        person             described               in     the            first         sentence                of    this

 subsection                      and any person described                                in   clause                   or          of the preceding                             sentence              is    referred

 to   herein       as            Non-Permitted                         Benefit           Plan Investor                        Any         transfer              of Preference                      Shares            to

 Non-Permitted                     Benefit           Plan Investor                  shall      be null and void                          ab     initio           and any                    such       purported

 transfer         of which              the     Issuer          or the          Preference               Shares             Paying          Agent              shall        have            notice          may           be

 disregarded                by the Issuer and the Preference                                   Shares            Paying Agent for                         all
                                                                                                                                                                 purposes


                                 If   any Non-Permitted                         Benefit            Plan Investor                  shall     become               the owner                    of Preference

 Shares         the         Issuer       shall        promptly                after      discovery           that           such       person             is         Non-Permitted                          Benefit

 Plan     Investor               by the      Issuer or the                Preference               Shares         Paying Agent                       and         notice            by the Preference
 Shares        Paying Agent                    to    the Issuer               if   the    Preference              Shares           Paying Agent makes the discovery
 send     notice            to     such Non-Permitted                           Benefit            Plan     Investor               demanding                    that        such Non-Permitted

 Benefit        Plan Investor                   transfer          its    Preference                Shares         to         Person           that        is
                                                                                                                                                                eligible               to    purchase such
 Preference             Shares          hereunder within                        30 days of the                    date       of such notice                           If    such Non-Permitted

 Benefit        Plan Investor                   fails      to    so transfer             such Preference                      Shares the Issuer                                shall        have the right
 without        further notice                  to    the Non-Permitted                        Benefit           Plan        Investor               to    sell       such Preference                            Shares

 to      purchaser               selected           by the Issuer               that     is
                                                                                              eligible       to    purchase               such Preference                           Shares             hereunder




 NY\1237798.2




                                                                                                                                                                                                       004711
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 39 of 322 PageID 7499



 on such terms as the Issuer                                may            choose               The         Issuer          or     the    Preference                     Shares             Paying         Agent

 acting    on behalf              of the Issuer                 may         select        the purchaser                     by     soliciting             one or more bids from one

 or     more        brokers        or     other          market            professionals                    that       regularly          deal           in        securities               similar to           the

 Preference           Shares           and     selling          such Preference                        Shares          to     the highest                such bidder                        However              the

 Issuer        or    the    Preference                   Shares        Paying              Agent            acting           on     behalf               of the           Issuer            may        select


 purchaser           by     any        other        means determined                             by        it    in    its    sole        discretion                      The         Holder           of each

 Preference           Share the Non-Permitted                                 Benefit            Plan Investor and each other Person in the chain                                                                    of

 title   from the Holder                  to    the Non-Permitted                           Benefit              Plan Investor                 by        its
                                                                                                                                                                   acceptance               of Preference

 Shares        agrees       to    cooperate              with the Issuer and the Preference                                          Shares              Paying Agent                       to    effect        such

 transfers            The        proceeds                of such            sale          net    of any               commissions                        expenses                and        taxes          due       in

 connection            with       such         sale       shall       be remitted                to        the     Non-Permitted                         Benefit           Plan Investor                        The

 terms     and conditions                     of any       sale       under          this       subsection                 shall    be determined                         in    the     sole discretion

 of the Issuer              and the Issuer                 shall       not be liable                  to
                                                                                                            any Person having                            an    interest           in    the Preference

 Shares        sold as           result       of any such                  sale   or the exercise                      of such discretion


                             Any         Holder           that        becomes                   Non-Permitted                       Holder               or         Non-Permitted                       Benefit

 Plan     Investor          or     any        Holder            who         has      made         an ERISA-related                          representation                         required             by      this

 Annex               that    was         at    the       time         made         or      has         subsequently                 become                    false        or    misleading                  must

 immediately give                      written        notice          to    the      Issuer of such                     event            Any         Holder               of Preference                    Shares

 that
         proposes or attempts                              transfer           that        would            result       in    the    holding                  of Preference                      Shares         by
 Non-Permitted                   Holder         or       that     the       Holder              knows            or    has         reason           to    know             would             result        in    the

 holding        of Preference                  Shares           by          Non-Permitted                        Benefit           Plan Investor                         must         give        at   least         15

 days prior written                    notice       to    the Issuer of such proposed transfer                                                 In                               the notifring               party
                                                                                                                                                     any case
 must provide               the       Issuer such               information                 as    it
                                                                                                           may        request        in    order              to    determine                the       effect         if


 any of such                event        on the           Issuer           with       respect              to    its       compliance                with the                  Securities              Act       the

 Investment            Company Act ERISA and                                      the      Code

               Section           11           Return of Undistributed                              Payments


                             Except            as    otherwise               required            by applicable                     law any monies                              deposited               with the
 Preference            Shares           Paying            Agent            and     held          in    the         Preference              Shares                  Distribution                  Account             or

 otherwise           held     for any           payment               with respect               to        the     Preference             Shares               and remaining unclaimed
 for     two    years        after       such         amounts               have          become                payable          shall     be paid                  to     the     Issuer           on Issuer

 Request            and the           Holder          of such          Preference                 Shares              shall      thereafter               look           only     to        the    Issuer for

 payment            of such amounts                      and    all    liability           of the Preference                        Shares          Paying Agent with respect                                        to

 such     Money but                only        to     the extent             of the amounts                        so paid          to    the Issuer                     shall    thereupon                cease
 The      Preference              Shares            Paying            Agent               before            being          required            to        make             any      such           release            of

 payment            may          but    shall       not    be required                    to adopt and employ                             at    the           expense            of the Issuer                   any
 reasonable            means of                notification                of such              release            of payment                  including                    but        not        limited        to

 mailing        notice       to        Holders           whose         right         to    or interest                in     such unclaimed                         monies             is    determinable

 from the records                  of the Preference                        Shares         Paying Agent or Share                               Registrar                  at     the    last       address           of

 record        of each such Holder


               Section           12           Disclosure               of Tax Treatment


                             In        order        to     ensure            the          Holders                and         beneficial              owners                    acquisition                 of the
 Preference           Shares           pursuant           to     the       Preference             Share            Documents               are not                 treated as offered                      under



                                                                                                       10
 NY\1237798.2




                                                                                                                                                                                                   004712
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 40 of 322 PageID 7500



 conditions           of confidentiality                              the    Holders               and beneficial                  owners          of the Preference                       Shares        and
 each     of     their        respective                employees                       representatives                  or        other    agents              are        hereby         permitted            to

 disclose to          any and              all     persons             without            limitation of any kind                           the tax treatment                        and tax structure
 of the transactions                       contemplated                      by the Preference                         Share        Documents               including                  the     ownership
 and disposition                    of the Preference                        Shares For                   this
                                                                                                                   purpose            the tax treatment                         of        transaction          is


 the    purported             or claimed                U.S           federal           income            or state       and        local    tax treatment                      of the transaction

 and the         tax     structure                 of            transaction                 is
                                                                                                   any     fact        that
                                                                                                                                   may     be relevant                    to    understanding                 the

 purported        or claimed                     U.S        federal          income               or state      and      local      tax treatment                of the transaction


            Section             13               Certain              Tax Matters


                              The          Issuer and each                        Holder            and each beneficial                     owner          of             Preference            Share by

 acceptance            of     its    Preference                   Share or              its       interest      in       Preference             Share           shall          be deemed           to    have

 agreed     to    treat             and      shall          treat        such Preference                       Share          as equity         of the          Issuer and                the     Notes as
 debt of the Issuer for United                                   States       federal income                      tax
                                                                                                                         purposes


                              The          Issuer will                make          an election                to be treated as                     partnership                     and    will    take       all


 necessary            actions         to     maintain                 its   status           as       partnership              or     if    the     Issuer           is    treated        as    owned by
 one person            as           disregarded                  entity       of such person                      for    U.S        federal income                   tax purposes



                              The         Issuer shall                 file       or cause           to   be filed any tax return                           including                 information            tax

 returns        required            by any governmental                                 authority              provided             however              that    the           Issuer shall       not        file

 or cause        to    be filed any income                                  or franchise              tax return              in           state        of the United                 States      unless
                                                                                                                                   any                                                                          it


 shall    have        obtained             an Opinion                   of Counsel from                           tax counsel               of nationally                  recognized             standing

 experienced            in      such matters                      prior to              such         filing       that        under the            laws         of such jurisdiction                         the
 Issuer    is
                required             to     file       such income                  or franchise               tax return



                              Each           Holder              and        beneficial               owner         of          Preference               Share             by        acceptance          of    its


 Preference            Share          or         its    interest             in           Preference                   Share        shall       be deemed                      to    understand              and
 acknowledge                that          failure           to                          the        Issuer       the      Trustee           or     the      Preference                  Shares
                                                                  provide                                                                                                                          Paying
 Agent      with        the         applicable                   U.S         federal              income          tax    certifications                 generally                       United          States
 Internal       Revenue              Service            Form W-9 or                           successor           applicable             form       in    the        case        of     person      that       is


       United          States             person                 within           the         meaning             of Section               770     1a30                    of the         Code          or    an

 appropriate           United              States           Internal          Revenue                Service           Form W-8 or                  successor                  applicable         form         in

 the     case     of            person             that          is    not              United             States         person            within          the           meaning              of Section

 7701a30                of the             Code may                     result          in    U.S         federal        withholding                from payments                         in   respect         of
 such Preference                    Share and the Issuer                                will       have      the       unconditional               right        to    cause           such Holder              to

 sell
         any and        all     Preference                   Shares          to    the Issuer or to                      person chosen                   by the Issuer or the Issuers
 agent    on such terms as the Issuer                                       may         choose


                              The          Issuer           will provide                      or    cause         to    be provided                to     each            Holder          or    beneficial

 owner      of the Preference                          Shares           or        its
                                                                                        designee                upon written                request         therefor                 any information
 that    such         Holder          or         beneficial              owner           reasonably                requests           to    assist        such            Holder          or    beneficial

 owner     with regard                to     its       or   its   equity           owners U.S                     federal income                tax filing requirements



                              The         Issuer will cause                        the        Independent                accountants               to    make                  determination            as to
 whether          Holders                  investment                  in   the Preference                     Shares         has    become               reportable                  transaction              as




                                                                                                          11

 NY\1237798.2




                                                                                                                                                                                               004713
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 41 of 322 PageID 7501



 described           in   Treasury         Regulation            Section        1.60        1-4    because       after    the     Closing       Date      the     Issuer

 entered     into          transaction            whereby         the    Issuer recognized                     significant       loss or otherwise                 If   the

 Holders         investment           in    the    Preference            Shares     has       become such                reportable            transaction          then

 the   Issuer shall           provide        to    Holders        of Preference               Shares       any   infonnation            available      to    it   which

 may    be       reasonably           necessary            for     such        Holders            of Preference           Shares       to   comply          with        any
 disclosure           requirements                under     Section            6011         of     the    Code     and         the     Treasury       Regulations

 promulgated              thereunder        with respect           to    its   investment           in   the Preference          Shares


                            The     Issuer shall      not        become        the owner            of any asset         if   the ownership        or disposition

 of such asset without                     regard     to    the    other activities                of the Issuer          would        cause    the   Issuer to          be

 engaged             or   deemed      to     be engaged             in         trade        or    business       within        the    United     States      for    U.S
 federal     income           tax
                                     purposes         it
                                                            being        understood               that   the   purchase          of Collateral Obligations

 pursuant       to    the acquisition             standards        set   forth in the Collateral Acquisition                           Agreement       will not          be

 deemed         to    cause    the Issuer to          be engaged               in      trade       or business      with the United               States     for    U.S
 federal income             tax purposes



                                      remainder            of    this
                                                                         page has been intentionally                           left   blank




                                                                                       12
 NY\1237798.2




                                                                                                                                                        004714
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 42 of 322 PageID 7502



                                                                       Exhibit


                  FORM OF PREFERENCE SHARE CERTIFICATE

                             EASTLAND CLO LTD

                 PREFERENCE SHARES PAR VALUE     $0.01   PER SHARE

         THE PREFERENCE SHARES  REPRESENTED     HEREBY HAVE NOT BEEN AND
 WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933
 AS AMENDED THE SECURITIES           ACT AND THE ISSUER HAS NOT BEEN
 REGISTERED UNDER THE UNITED STATES iNVESTMENT COMPANY ACT OF 1940
 AS AMENDED THE INVESTMENT COMPANY ACT THE PREFERENCE SHARES
 REPRESENTED     HEREBY   HAVE NOT BEEN OFFERED SOLD PLEDGED               OR
 OTHERWISE   TRANSFERRED EXCEPT            TO    PERSON WHOM THE SELLER
 REASONABLY BELIEVES IS       QUALIFIED INSTITUTIONAL    BUYER QUALIFIED
 INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
 SECURITIES  ACT PURCHASING FOR ITS OWN ACCOUNT IN             TRANSACTION
 MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THE PREFERENCE
 SHARES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE 144A WHO IS
 ALSO      QUALIFIED   PURCHASER     QUALIFIED PURCHASER         WITHIN   THE
 MEANING OF SECTION 3c7 OF THE INVESTMENT COMPANY ACT THAT WAS
 NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER EXCEPT WHEN
 EACH BENEFICIAL OWNER OF THE PURCHASER IS            QUALIFIED PURCHASER
 AND THAT     HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL
 OWNERS WHEN THE PURCHASER IS         PRIVATE INVESTMENT COMPANY FORMED
 ON OR BEFORE APRIL 30 1996        IS NOT    BROKER-DEALER THAT OWNS AND
 INVESTS ON    DISCRETIONARY    BASIS LESS THAN $25000000   IN SECURITIES  OF
 UNAFFILIATED   ISSUERS AND     IS NOT    PENSION PROFIT-SHARING OR OTHER
 RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS BENEFICIARIES
 OR PARTICIPANTS      OR AFFILIATES     MAY DESIGNATE      THE   PARTICULAR
 INVESTMENT TO BE MADE        IN EACH CASE IN     NUMBER OF NOT LESS THAN
 100 PREFERENCE SHARES    FOR THE PURCHASER AND        IN ACCORDANCE WITH

 ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
 ANY OTHER APPLICABLE        JURISDICTION       EACH TRANSFEROR       OF THE
 PREFERENCE SHARES REPRESENTED         HEREBY OR ANY BENEFICIAL INTEREST
 THEREIN  WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS  AS SET FORTH
 HEREIN  TO ITS PURCHASER EACH PURCHASER OF THE PREFERENCE SHARES
 REPRESENTED    HEREBY   WILL  BE REQUIRED   TO MAKE THE APPLICABLE
 REPRESENTATIONS    AND AGREEMENTS SET FORTH IN THE PREFERENCE SHARE
 DOCUMENTS       THE PREFERENCE SHARES REPRESENTED      HEREBY MAY BE
 PURCHASED     BY OR TRANSFERRED     TO    BENEFIT   PLAN INVESTOR     OR
 CONTROLLING     PERSON EACH AS DEFINED     IN  THE PREFERENCE SHARE
 DOCUMENTS ONLY UPON THE SATISFACTION OF CERTAIN CONDITIONS           SET
 FORTH IN THE PREFERENCE SHARE DOCUMENTS ANY TRANSFER IN VIOLATION
 OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT WILL BE VOID AB
 INITIO  AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE


 NY\1237798.2




                                                                       004715
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 43 of 322 PageID 7503



 TRANSFEREE NOTWITHSTANDING ANY INSTRUCTIONS        TO THE CONTRARY TO
 THE IS SUER THE PREFERENCE SHARES PAYING AGENT    OR ANY INTERMEDIARY
 IN ADDITION TO THE FOREGOING THE ISSUER MAINTAINS   THE RIGHT TO RESELL
 ANY PREFERENCE SHARES PREVIOUSLY      TRANSFERRED    TO NON-PERMITTED
 HOLDERS OR NON-PERMITTED BENEFIT PLAN INVESTORS AS DEFINED IN THE
 PREFERENCE SHARE DOCUMENTS IN ACCORDANCE WITH AND SUBJECT TO THE
 TERMS OF THE PREFERENCE SHARE DOCUMENTS

        THE     FAILURE   TO
                        PROVIDE   THE ISSUER AND ANY PAYING AGENT
 WHENEVER REQUESTED     BY THE ISSUER OR THE SERVICER ON BEHALF OF THE
 ISSUER  WITH THE APPLICABLE U.S FEDERAL INCOME TAX CERTIFICATIONS
 GENERALLY AN INTERNAL REVENUE SERVICE FORM W-9 OR APPLICABLE
 SUCCESSOR FORM IN THE CASE OF         PERSON THAT IS    UNITED STATES
 PERSON WITHIN    THE MEANING OF SECTION 7701A30     OF THE CODE OR AN
 APPROPRIATE   INTERNAL   REVENUE    SERVICE FORM W-8 OR APPLICABLE
 SUCCESSOR FORM IN THE CASE OF      PERSON THAT IS NOT   UNITED STATES
 PERSON WITHIN THE MEANING OF SECTION 7701A30 OF THE CODE MAY
 RESULT IN THE IMPOSITION OF U.S FEDERAL WITHHOLDING FROM PAYMENTS
 TO THE HOLDER IN RESPECT OF THE PREFERENCE SHARES REPRESENTED
 HEREBY

        THE PREFERENCE SHARES REPRESENTEDHEREBY MAY NOT BE ACQUIRED
 OR HELD BY     ANY EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
 SECTION 33 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
 AS AMENDED ERISA THAT IS SUBJECT TO TITLE     OF ERISA II ANY PLAN
 DESCRIBED BY SECTION 4975e1 OF THE INTERNAL  REVENUE CODE OF 1986 AS
 AMENDED THE CODE THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR
 III ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS OF ANY
 PLAN DESCRIBED IN    OR II BY REASON OF   PLANS INVESTMENT IN SUCH
 ENTITY EACH OF      II AND III   BENEFIT PLAN INVESTOR EXCEPT IN
 ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE PREFERENCE SHARE
 DOCUMENTS

         EACH TRANSFEREE WILL BE REQUIRED TO DELIVER        TRANSFEREE
 CERTIFICATE IN    FORM PRESCRIBED IN THE PREFERENCE SHARE DOCUMENTS




                                      A-2
 NY\1237798.2




                                                                       004716
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 44 of 322 PageID 7504



                                            EASTLAND CLO LTD

 Number


 CUSIP      NO                                                                  xxxxx Preference           Shares



                               Existing    under the laws of the Cayman Islands

                               US $1000      divided         into   1000 Ordinary       Shares

                                  of      nominal      par value     of   US   $1.00   each
                and 123500    Preference    Shares      of      nominal     or par value      of   US   $0.01   each


                                          THIS    IS   TO CERTIFY THAT
                                                              xxx
                                            is   the registered       Holder of


                                             XXX       Preference         Shares


 in   the   above-named   Company      subject    to   the    Amended       and Restated       Memorandum           and Articles
 of Association     thereof




                                                               A-3
 NY\1237798.2




                                                                                                                       004717
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 45 of 322 PageID 7505




 THIS CERTIFICATE           IS   ISSUED   BY the   said   Company on   this   13th   day of March 2007

 EXECUTED       on behalf    of the said Company     by




                                                     DIRECTOR__________________




                                                          A-4
 NY\1237798.2




                                                                                                     004718
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 46 of 322 PageID 7506



                                                                                                                                                                        Exhibit




                   FORM OF TRANSFEREE CERTIFICATE FOR PREFERENCE SHARES

 Eastland           CLO         Ltd
 P.O Box            1234

 Queensgate               House
 South Church               Street

 George            Town
 Grand        Cayman Cayman                        Islands



 Investors          Bank              Trust      Company
   as Preference                Shares        Paying Agent


 Attention


                                Re           Eastland           CLO         Ltd
                                             Preference           Shares Par Value                 $0.01       Per Share



 Dear     Sirs



               Reference              is    hereby made               to    the    Issuers       Memorandum                     and Articles of Association                            the
 Articles                 and certain resolutions                      adopted          at     meeting of the Issuers                        Board of Directors                    on or
 about                          2007        the        Resolutions                   as reflected        in    the        minutes thereof                  Reference              is   also

 made         to    the    Preference              Shares        Paying           Agency         Agreement                    dated    as of March               13     2007           the
 Agreement                       by        and    between          Eastland             CLO Ltd               as        Issuer        and    Investors          Bank               Trust

 Company              as Preference                Shares         Paying           Agent         Capitalized                  terms used but              not   defined           herein

 shall    have        the       meanings           set       forth in       the Resolutions             including               Annex            thereto        Annex
 and     if   not   defined           in    the Resolutions in the Offering                            Memorandum

               This        certificate            relates        to                                            Preference                   Shares        which        are        to    be
                                                                           __________________
 transferred          to    the undersigned transferee the                               purchaser                      pursuant       to    Section        5b    of Annex


                                The        purchaser           hereby represents                 warrants           and covenants                for the         benefit          of the

 Issuer that          the transfer               has        been effected          in    accordance        with the transfer                    restrictions           set   forth in

 Section           5b      of Annex                and the Offering                 Memorandum                 dated           March                 2007 the Offering

 Memorandum                           relating         to    the Preference             Shares    and that


                                             The        purchaser           hereby       certifies     that        it    is     Qualified        Institutional           Buyer as
               defined          in Rule          144A under                the    Securities     Act and                 Qualified          Purchaser           for purposes of

               the Investment                 Company Act and


                                             The        Purchaser           is   aware       that the sale          of the Preference                 Shares      to    it   is
                                                                                                                                                                                   being
               made        in    reliance on an exemption                           from the      registration                 requirements           under the Securities

               Act      and      it    is   acquiring           the    Preference             Shares    for        its    own         account        in     number           not       less

               than       the    minimum               lot




 NY\1237798.2




                                                                                                                                                                        004719
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 47 of 322 PageID 7507



                                The       purchaser                has        such         knowledge                and        experience                 in    financial             and         business

 matters           as to     be capable                  of evaluating                 the       merits        and       risks        of     its    investment                 in    the    Preference

 Shares and the purchaser                                is    able to bear the economic                             risk      of     its    investment


                                The      purchaser               understands                that    the       Preference               Shares          are being               offered           only    in

 transaction             not      involving                any     public            offering           in    the    United             States        within             the        meaning         of the

 Securities             Act       the         Preference                Shares          have        not        been        and         will         not        be    registered              under       the

 Securities             Act and               if in       the     future         the       purchaser               decides        to        offer     resell pledge                    or        otherwise

 transfer          the     Preference                    Shares          such         Preference               Shares            may         be      offered              resold            pledged           or

 otherwise           transferred               only in accordance                          with the legend                 in    respect            of such Preference                       Shares       set

 forth in clause                11        below and the                       restrictions          set      forth in the Preference                            Share Documents                          The

 purchaser              acknowledges                      that     no         representation                  is    made          by        the      Issuer              the    Servicer            or    the

 Placement              Agent           or    any         of     their        respective           Affiliates             as     to    the         availability            of any            exemption
 under the Securities                         Act or other applicable                             laws of any jurisdiction                            for      resale of the                Preference

 Shares


                                The      purchaser                agrees         that       it   will        not    offer or sell                   transfer             assign or otherwise

 dispose       of the Preference                         Shares         or any         interest         therein          except                  pursuant           to    an exemption               from
 or    in      transaction                not          subject         to      the     registration                requirements                    of the       Securities             Act        and    any
 applicable              state     securities                  laws       or     the       applicable              laws        of any              other       jurisdiction                 and     ii        in

 accordance               with the                Preference              Share         Documents                   to    which             provisions              the        purchaser            hereby
              it   is   subject
 agrees


                                The      purchaser                is    not     purchasing              the        Preference               Shares        with             view        to    the    resale

 distribution              or     other           disposition             thereof           in     violation             of the             Securities           Act            It    has        read    and
 understood the Offering                                Memorandum                      including              without           limitation the                     Risk        Factors             section

 therein           The      purchaser                  understands             that     the Preference                    Shares        will        be highly             illiquid          and are not
 suitable          for      short-term                  trading               The       Preference                 Shares         are               leveraged              investment               in    the

 Collateral Obligations                           that
                                                               may     expose         the Preference                 Shares            to    disproportionately                       large changes
 in    value         Payments                in    respect         of the Preference                     Shares           are not           guaranteed              as they           are dependent

 on     the        performance                     of      the         Issuers          portfolio              of        Collateral                Obligations                       The         purchaser

 understands               that    it    is   possible            that        due     to    the structure                of the transaction                     and the performance                           of
 the    Issuers           portfolio            of Collateral Obligations                                dividends              or other             distributions in respect                         of the
 Preference              Shares
                                         may           be reduced or eliminated                               entirely                Furthermore                   the    Preference               Shares

 constitute             equity     in    the        Issuer         are not          secured         by the Collateral and will rank behind                                                 all    creditors

 secured            and         unsecured                and      whether              known            or     unknown                  of the            Issuer           including               without

 limitation the Holders                            of the Notes and any Hedge Counterparties                                                         The       Issuer has             assets        limited

 to    the Collateral for payment                                of     all    Classes           of the Notes and dividends                                and other distributions on

 the    Preference                Shares               and      the     Preference                Shares           bear        pro      rata          the       first      risk       of loss            The

 purchaser              understands                    that      an      investment                in     the       Preference                   Shares         involves              certain           risks

 including           the     risk        of       loss     of    all    or        substantial                part of       its    investment                    The        purchaser               has   had

 access       to     such financial and other information                                               concerning               the        Issuer        the Preference                    Shares       and

 the    Collateral as               it    deemed                necessary             or appropriate                 in    order            to     make        an informed investment
 decision           with respect                  to     its
                                                                purchase of the Preference                                Shares             including              an opportunity                  to   ask

 questions           of and request                     information              from the Issuer and the Placement Agent




                                                                                                    B-2
 NY\1237798.2




                                                                                                                                                                                             004720
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 48 of 322 PageID 7508



                                        None             of the            Issuer               the        Co-Issuer              the     Trustee                 the       Initial          Purchaser                   the

 Placement Agent                         any Hedge Counterparty the Preference                                                           Shares             Paying           Agent            the       Collateral

 Administrator                or the           Servicer              is
                                                                           acting           as             fiduciary         or financial or investment                                     advisor            for       the

                                                                                                                                                                                                    decision
 purchaser             ii         the    purchaser              is    not           relying for purposes of making                                           any investment                                               or

 otherwise upon any advice                                      counsel              or representations                      whether              written             or oral of the Issuer                              the

 Co-Issuer the Trustee                              the Initial                Purchaser                   the Placement                 Agent any Hedge Counterparty                                                    the

 Preference               Shares             Paying        Agent                the       Collateral Administrator                                   or     the       Servicer              or    any         of     their


 respective           Affiliates              other        than           in    the Offering                      Memorandum                    and any representations                                  expressly

 set     forth       in           written          agreement                   with         such           party iii none                       of the            Issuer          the        Co-Issuer                   the

 Trustee            the     Initial          Purchaser                the           Placement                   Agent        any         Hedge Counterparty                                  the       Preference

 Shares         Paying            Agent             the     Collateral                    Administrator                     or    the     Servicer               or     any     of      their           respective
 Affiliates           has         given        to         the       purchaser                   directly               or    indirectly               through               any        other           Person             or

 documentation                    for the          Preference                  Shares            any assurance                        guarantee             or representation                      whatsoever

 as     to     the        expected             or        projected                  success                 profitability                return             performance                      result             effect

 consequence                 or benefit              including                      legal        regulatory                 tax       financial             accounting                 or        otherwise                of

 the     Preference               Shares            or an           investment                  therein               iv     the       purchaser             has           consulted             with         its        own

 legal        regulatory               tax     business               investment                       financial and accounting                              advisors             to    the        extent           it   has

 deemed necessary                            and    it    has       made            its    own         investment                 decisions            including               decisions                regarding
 the     suitability          of any transaction                                                 to        the    documentation                  for        the    Preference                 Shares                based
                                                                           pursuant

 upon        its    own      judgment               and upon any advice                                    from such advisors                         as    it   has        deemed           necessary                   and

 not     upon any view                       expressed              by the Issuer                      the        Co-Issuer the Trustee                               the    Initial         Purchaser                   the

 Placement Agent                         any        Hedge Counterparty                                     the    Preference              Shares            Paying           Agent            the       Collateral

 Administrator                    or     the        Servicer               or       any         of     their           respective           Affiliates                            the        purchaser                   has

 determined                that        the    rates        prices              or     amounts                and other                terms      of the           purchase                  and        sale     of the
 Preference            Shares            reflect          those       in       the     relevant              market          for      similar transactions                         vi            the purchaser

 is    purchasing            the        Preference              Shares              with              full       understanding                  of    all   of the terms conditions                                      and
 risks       thereof         economic                    and otherwise                           and         it   is     capable         of assuming                       and willing                 to     assume

 financially               and otherwise those risks                                       and vii the purchaser                            is         sophisticated                   investor



                                         The        purchaser                  is               Qualified              Purchaser            or       ii an         entity         owned            exclusively

 by Qualified               Purchasers                          the purchaser                         is    acquiring            the Preference                   Shares           as principal                 for       its


 own         account         and         not        for    the       account               of any family                     or       other trust                any family                 member             or        any
 other person                for        investment              and not               for       sale       in     connection             with any distribution thereof                                                   the

 purchaser            was         not        formed         solely             for    the
                                                                                                 purpose of investing                            in    the        Preference                 Shares           except
 when         each        beneficial               owner            of the           purchaser                   is
                                                                                                                          Qualified             Purchaser                              to    the        extent           the

 purchaser            is
                                  private           investment                      company                formed           before         April            30        1996         the       purchaser                   has

 received           the     necessary                consent              from            its    beneficial               owners                      the        purchaser              is       not          broker-

 dealer        that        owns and                 invests          on              discretionary                     basis less           than            $25000000                       in securities                 of

 unaffiliated              issuers                   the        purchaser                  is    not              pension             profit-sharing                  or     other          retirement               trust

 fund        or plan         in    which            the     partners                beneficiaries                     or participants                 or affiliates               may            designate               the

 particular investment                         to    be     made                          the purchaser                   agrees         that    it    shall          not    hold such Preference
 Shares        for     the        benefit       of any other Person and                                          shall      be the sole beneficial                           owner           thereof            for       all


 purposes and that                      it   shall       not    sell       participation                    interests            in   the Preference                    Shares         or enter into                     any
 other arrangement                       pursuant              to    which            any other Person                           shall    be     entitled             to      beneficial                interest           in

 the     dividends                or    other        distributions                    on the                Preference                Shares          except               when        each            such         other

 Person        is             Qualified              Institutional                   Buyer and                    ii        Qualified            Purchaser                   and                 the purchaser




                                                                                                            B-3
 NY\1237798.2




                                                                                                                                                                                                       004721
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 49 of 322 PageID 7509



 understands               and agrees                     that
                                                                    any purported                   transfer         of the Preference                         Shares         to         purchaser              that

 does not comply                    with the requirements                                   of   this     paragraph           shall           be null and void ab                       initio




                              The             purchaser              understands                   that       prior to       any         sale       or other transfer                   of any           interest

 in      Preference               Share              it    or the         transferee               as applicable               will           be required            to    provide           to    the Issuer

 and Preference                   Shares                 Paying Agent                      duly     executed transfer                         certificate        substantially                 in   the form

 of Exhibit                 attached                to     Annex                 and such other                    certificates               and other information                           as they           may
 reasonably            require                to         confirm          that        the    proposed              transfer          complies                with the            restrictions              in    the

 legend      placed           on each                    certificate        representing                  the      Preference                 Shares         and in the Preference                         Share

 Documents


                              The             purchaser              understands                    and       agrees      that                  no       purchase or transfer                         may         be

 made      that       would              result           in any        person              or entity          holding         beneficial                ownership               in     any       Preference

 Shares        in less       than             an authorized                 number               as set       forth in       Annex                   and      ii no         purchase or transfer
 of Preference               Shares                that        would have               the effect             of requiring               either         of the Co-Issuers                     or the pool

 of Collateral               to    register                as an investment                        company             under the Investment                            Company                Act        will     be

 permitted


               10                 The         purchaser              understands                   and agrees           that        no purchase or transfer                              of Preference

 Shares               to          purchaser                    or transferee                that    has       represented                that      it   is      Benefit            Plan Investor                  as
 defined         in   Section                 342          of the Employee                         Retirement           Income                 Security         Act of 1974                   as    amended
 ERISA                 or           Controlling                     Person as defined                          below          will            be effective                 and the        Issuer           or the

 Share      Registrar               will not                   recognize              or     register          such     purchase                   or   transfer            if     such       purchase or
 transfer        would            result           in     Benefit         Plan Investors owning                          25%             or    more of          the       aggregate           outstanding

 amount          of the Class                        Preference              Shares              or the       Class     II    Preference                 Shares            determined               pursuant
 to    Section         342               of        ERISA             29 C.F.R                 Section              2510.3-101                  the      Indenture            and the              Preference

 Share     Documents                          or    ii will          be permitted                   if   such purchase or transfer                              will result             in        prohibited

 transaction           under Section                           406 of       ERISA                or Section            4975 of Code as defined                                    below            or      in    the

 case     of          governmental                         foreign          or church plan                          violation of any substantially                                      similar federal

 state     foreign           or         local            law         The         purchaser               further understands                         and agrees              that
                                                                                                                                                                                        any       transfer           in

 violation        of the applicable                              provisions                of the Preference                  Share             Documents                  will be null and                     void

 ab     initio        For purposes of the                                 25%         determination                  described                in   the       first    sentence           of       this    clause

 10       the Preference                       Shares            held      by the Trustee                     the    Servicer             any of             their    respective              affiliates          as
 defined         in   29 C.F.R                     Section           2510.3-10103                             and any other persons                            that        have       represented                that


 they     are     Controlling                       Persons will be disregarded                                     and      will         not        be treated as outstanding                                  The

 purchasers                acquisition                     holding          and         disposition                of the      Preference                     Shares        will        not       result        in


 prohibited            transaction                       under       Section            406        of     ERISA          or     Section                 4975     of the            Internal         Revenue
 Code of 1986 the                              Code or                           in    the       case         of       governmental                      foreign           or      church           plan         any

 substantially               similar federal                         state            foreign            or    local     law             because              such         purchase               holding            or

 acquisition               either                   is    not       and     will        not        become           subject          to       such laws or                         is   covered by an

 exemption             from             all    applicable                 prohibited               transactions               all        conditions             of which              are     and will be
 satisfied        throughout                       its    holding          of such Preference                          Shares             The        purchaser             and any            fiduciary              or

 Person causing                    it    to        acquire          the    Preference                Shares         agree           to    the       fullest      extent          permissible               under

 applicable           law          to indemnify                      and hold               harmless the Issuer                          the       Co-Issuer the                   Initial        Purchaser
 the    Placement Agent                                  the     Preference             Shares            Paying        Agent             the        Trustee           the       Servicer           and     their


 respective           affiliates               from any cost damage or                                    loss      incurred         by them as                      result        of     breach of the

 representations                   set         forth           in   this     clause              10       and        clause          12 below                         If    the       purchaser             is       an



                                                                                                          B-4
 NY\1237798.2




                                                                                                                                                                                                  004722
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 50 of 322 PageID 7510



 insurance      company      investing      through        its   general       account as defined                in   United    States Department

 of Labor       DOL          Prohibited       Transaction           Class          Exemption       PTCE 95-60                     for so    long   as    it


 holds    the   Preference     Shares         such    purchaser              represents     that        the   percentage         of assets    of such

 insurance
                company      general       account     that
                                                                  may        be treated as plan               assets under         ERISA      and the

 Code    will always remain below               25% as           determined pursuant               to    ERISA         and the    Code

           11        The     purchaser       understands           that      the    Preference          Shares           will    be represented         by

 one or more Preference             Share     certificates        which will bear the legend                      substantially     in the form set

 forth below      unless     the    Issuer determines             otherwise          in accordance            with applicable          law and
 may     only   be resold      pledged        or transferred            to    Qualified     Institutional             Buyers     who    are also

 Qualified      Purchasers     or          entities   owned            exclusively        by Qualified            Purchasers        The     purchaser

 understands      that   before      the    Preference           Shares        may     be   offered           resold      pledged      or   otherwise

 transferred     the transferee will          be required         to    provide       the Preference           Shares     Paying Agent and the
 Issuer with       written    certification        as to    compliance             with the transfer restrictions


         THE PREFERENCE SHARES
                             REPRESENTED  HEREBY HAVE NOT BEEN AND
 WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933
 AS AMENDED THE     SECURITIES         AND THE ISSUER HAS NOT BEEN     ACT
 REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940
 AS AMENDED THE INVESTMENT     COMPANY         THE PREFERENCE SHARES                      ACT
 REPRESENTED   HEREBY   HAVE NOT BEEN OFFERED SOLD PLEDGED          OR
 OTHERWISE   TRANSFERRED   EXCEPT     TO   PERSON  WHOM    THE SELLER
 REASONABLY BELIEVES                       INSTITUTIONAL
                                              IS           BUYER QUALIFIED
                                                      QUALIFIED
 INSTITUTIONAL                BUYER       MEANING OF RULE 144A UNDER THE
                                                   WITHIN  THE
 SECURITIES  ACT PURCHASING FOR ITS OWN ACCOUNT IN               TRANSACTION
 MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THE PREFERENCE
 SHARES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE 144A WHO IS
 ALSO      QUALIFIED  PURCHASER      QUALIFIED PURCHASER           WITHIN   THE
 MEANING OF SECTION 3c7 OF THE INVESTMENT COMPANY ACT THAT WAS
 NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER EXCEPT WHEN
 EACH BENEFICIAL OWNER OF THE PURCHASER IS             QUALIFIED PURCHASER
 AND THAT     HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL
 OWNERS WHEN THE PURCHASER IS         PRIVATE INVESTMENT COMPANY FORMED
 ON OR BEFORE APRIL 30 1996        IS NOT    BROKER-DEALER THAT OWNS AND
 INVESTS ON    DISCRETIONARY    BASIS LESS THAN $25000000     IN SECURITIES  OF
 UNAFFILIATED ISSUERS AND       IS NOT     PENSION   PROFIT-SHARING   OR  OTHER
 RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS BENEFICIARIES
 OR PARTICIPANTS     OR AFFILIATES       MAY DESIGNATE THE PARTICULAR
 INVESTMENT TO BE MADE        IN EACH CASE IN       NUMBER OF NOT LESS THAN
 100 PREFERENCE SHARES   FOR THE PURCHASER AND           IN ACCORDANCE WITH
 ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
 ANY OTHER APPLICABLE        JURISDICTION        EACH TRANSFEROR        OF THE
 PREFERENCE SHARES REPRESENTED         HEREBY OR ANY BENEFICIAL INTEREST
 THEREIN         WILL PROVIDE NOTICE                    OF THE TRANSFER RESTRICTIONS AS SET FORTH
 HEREIN TO ITS PURCHASER                               EACH PURCHASER OF THE PREFERENCE SHARES
 REPRESENTED   HEREBY  WILL                                   BE        REQUIRED               TO         MAKE      THE APPLICABLE
 REPRESENTATIONS                    AND AGREEMENTS SET FORTH                                        IN        THE PREFERENCE SHARE

                                                                             B-5
 NY\1237798.2




                                                                                                                                            004723
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 51 of 322 PageID 7511



 DOCUMENTS      THE PREFERENCE SHARES REPRESENTED        HEREBY MAY BE
 PURCHASED    BY OR TRANSFERRED     TO      BENEFIT  PLAN INVESTOR OR
 CONTROLLING    PERSON EACH AS DEFINED       IN THE PREFERENCE SHARE
 DOCUMENTS ONLY UPON THE SATISFACTION OF CERTAIN CONDITIONS          SET
 FORTH IN THE PREFERENCE SHARE DOCUMENTS ANY TRANSFER IN VIOLATION
 OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT WILL BE VOID AB
 INITIO   AND WILL NOT OPERATE     TO TRANSFER ANY RIGHTS        TO THE
 TRANSFEREE   NOTWITHSTANDING  ANY   INSTRUCTIONS   TO  THE CONTRARY  TO
 THE ISSUER THE PREFERENCE SHARES PAYING AGENT OR ANY INTERMEDIARY
 IN ADDITION TO THE FOREGOING THE ISSUER MAINTAINS   THE RIGHT TO RESELL
 ANY PREFERENCE SHARES PREVIOUSLY TRANSFERRED          TO NON-PERMITTED
 HOLDERS OR NON-PERMITTED BENEFIT PLAN INVESTORS AS DEFINED IN THE
 PREFERENCE SHARE DOCUMENTS IN ACCORDANCE WITH AND SUBJECT TO THE
 TERMS OF THE PREFERENCE SHARE DOCUMENTS

         THE        FAILURE
                        PROVIDE  THE ISSUER AND ANY PAYING AGENT
                                    TO
 WHENEVER REQUESTED    BY THE ISSUER OR THE SERVICER ON BEHALF OF THE
 ISSUER  WITH THE APPLICABLE U.S FEDERAL INCOME TAX CERTIFICATIONS
 GENERALLY AN INTERNAL      REVENUE SERVICE FORM W-9 OR APPLICABLE
 SUCCESSOR FORM IN THE CASE OF        PERSON THAT IS   UNITED STATES
 PERSON WITHIN THE MEANING OF SECTION 7701A30 OF THE CODE OR AN
 APPROPRIATE  INTERNAL    REVENUE SERVICE FORM W-8 OR APPLICABLE
 SUCCESSOR FORM IN THE CASE OF     PERSON THAT IS NOT  UNITED STATES
 PERSON WITHIN THE MEANING OF SECTION 7701A30 OF THE CODE MAY
 RESULT IN THE IMPOSITION OF U.S FEDERAL WITHHOLDING FROM PAYMENTS
 TO THE HOLDER IN RESPECT OF THE PREFERENCE SHARES REPRESENTED
 HEREBY

                                         HEREBY MAY NOT BE ACQUIRED
         THE PREFERENCE SHARES REPRESENTED
 OR HELD BY     ANY EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
 SECTION 33 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
 AS AMENDED ERISA THAT IS SUBJECT TO TITLE     OF ERISA II ANY PLAN
 DESCRIBED BY SECTION 4975e1 OF THE INTERNAL  REVENUE CODE OF 1986 AS
 AMENDED THE CODE THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR
 III ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE  PLAN ASSETS OF ANY
 PLAN DESCRIBED IN    OR II BY REASON OF   PLANS INVESTMENT IN SUCH
 ENTITY EACH OF      II AND III   BENEFIT PLAN INVESTOR EXCEPT IN
 ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE PREFERENCE SHARE
 DOCUMENTS

                      EACH TRANSFEREE WILL BE REQUIRED TO DELIVER  TRANSFEREE
 CERTIFICATE IN           FORM PRESCRIBED IN THE PREFERENCE SHARE DOCUMENTS

              12      The   funds   that   the purchaser        is   using    or will   use   to   purchase the Preference           Shares

 are assets of       person who      is    or at any time       while   the    Preference      Shares      are held   by the purchaser
 will    be         an employee       benefit    plan      as    defined      in   Section    33      of   ERISA      that   is   subject   to

 Title        of   ERISA            plan       described        in   Section       4975e1          of the   Code      that   is   subject   to




                                                                     B-6
 NY\1237798.2




                                                                                                                                  004724
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 52 of 322 PageID 7512



 Section        4975    of the Code or                         an     entity           whose     underlying               assets would                be deemed               to   include

 plan assets of               either      of the foregoing                   by reason           of the investment                      by an employee                   benefit         plan

 or other plan          in    the    entity       within        the    meaning             of 29 C.F.R                 Section           2510.3-101                as modified by

 Section        342      of     ERISA            the      plans        and         persons           described            in     clauses                           and               being

 referred to as Benefit                    Plan Investors


                         Yes
                                    _____
                                                 No     ______        Please             check        either yes or                 no
                         If
                               yes such              funds      are assets              of an employee                 benefit          plan     subject          to    the     fiduciary

 responsibility provisions                      of    ERISA           or          plan     described            in     Section          4975e1                   of the        Code and
 subject    to    Section       4975 of the             Code

                         Yes                     No                   Please             check        either yes or                 no
                                    ______              ______


                         The        purchaser           is     not    the        Issuer        the    Co-Issuer the                    Servicer         or any          other      person
 other     than         Benefit          Plan    Investor            that        has    discretionary            authority             or control           with respect            to    the

 assets    of the Issuer or                    person who            provides             investment            advice          for         fee direct           or indirect            with

 respect    to    the    assets          of the Issuer                or     any        affiliate          as        defined           in   29 C.F.R               Section         2510.3

 101f3            of any such person                    any         such person                  Controlling                    Person                Please place                  check
 in the    following          space        if   the    foregoing statement                           is   NOT        accurate
                                                                                                                                            ____________


                         If   the     purchaser           is    an insurance               company              investing             through         its   general           account as
 defined    in    PTCE 95-60                   for    so long        as     it   holds     the Preference                  Shares no more than                                      of the
 assets of such insurance                      company          general            account could                be treated as plan assets for purposes of
 Section        342      of     ERISA                 The      purchaser                will    promptly               notify         the      Issuer       if    this        percentage

 changes         Please        provide percentage                           if    applicable


                         If   the purchaser               is       Benefit             Plan Investor            that      is   an     entity    other than an insurance
 company          general        account              whose           underlying               assets       include              plan          assets         by       reason       of an
 employee         benefit       plans           or    other        plans           investment             in    the       entity         for    so     long        as    it    holds      the

 Preference        Shares no more                     than                   of the purchasers                    assets         shall      be treated as plan                     assets
 under Section           342         of    ERISA               The    purchaser             will promptly notify the                            Issuer if this percentage

 changes         Please        provide percentage                           if    applicable


                         The purchasers                     acquisition                holding        and disposition                  of the Preference                  Shares         will

 not   result    in      prohibited              transaction           under Section                  406 of           ERISA           or Section           4975         of the Code
 or in     the case       of        governmental                   foreign         or church plan                      violation            of any substantially                   similar

 federal        state    foreign          or    local       law        unless           an exemption                 is    available            all    conditions              of which
 have been and will be                   satisfied        throughout               the purchasers                 holding             of the Preference                 Shares


                         The        purchaser           further acknowledges                         and agrees                that    the Preference                  Shares      Paying
 Agency         Agreement            will       entitle      the     Issuer to            require         the   purchaser              to    dispose        of the            Preference

 Shares     as     soon        as     practicable                                       notification            by        the       Issuer      of                 change          in     the
                                                               following                                                                                any
 information          supplied         in this       clause        12
                         The        purchaser           understands                that    the       representations                  made       in    this      clause         12       will

 be deemed made                on each day from the date hereof through                                                and including                  the   date on which                 the

 purchaser       disposes           of   its   interests       in    the Preference                  Shares


                                                                                          B-7
 NY\1237798.2




                                                                                                                                                                              004725
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 53 of 322 PageID 7513



                           The     purchaser                agrees             to    indemnify and hold harmless                                       the       Co-Issuers the Trustee
 the Preference            Shares             Paying Agent the                           Initial       Purchaser                  the Placement                   Agent and the Servicer
 and    their    respective              affiliates         from any cost damage                                        or loss          incurred            by them             as         result        of

 breach of the representation                          in      this      clause            12
                           The      purchaser                  agrees
                                                                                    that       it    will        not         sell    pledge             or       otherwise             transfer           any
 Preference        Shares         in violation of the foregoing



            13             The      purchaser               will         provide           notice           to    each Person               to    whom             it
                                                                                                                                                                        proposes            to   transfer

 any    interest      in   the     Preference                  Shares               of the transfer                restrictions             and representations                            set   forth in

 the    Preference           Share Documents                               including                 the         exhibits           referenced               in    the     Preference                Share

 Documents


            14             The     purchaser                understands                    that      the Preference                  Share        Documents permit                           the Issuer

 to    compel      any Holder                 of the Preference                          Shares        who         is         U.S        Person and                who     is    determined not

 to    have been both                          Qualified              Institutional                  Buyer and                           Qualified               Purchaser            at   the time         of

 acquisition          of the       Preference               Shares              to       sell       such     Preference                  Shares             or to       sell    such        Preference

 Shares     on behalf             of such purchaser                            to          Person           that    is       both                 Qualified              Institutional              Buyer
 and             Qualified              Purchaser              in         transaction                  exempt            from the registration requirements                                          under

 the    Securities      Act


            15             The      beneficial               owner                  if   not         U.S           Person           either                  is    not          bank        within          the

 meaning        of Section              881    c3A                    of the         Code            or     ii is             person       that        is   eligible       for benefits under

 an income         tax treaty with the United                                  States that              eliminates                United         States           federal       income           taxation

 of Unites         States         source            interest             not        attributable             to              permanent            establishment                   in       the     United
 States         The     beneficial              owner            is      not        purchasing               the        Preference               Shares            in    order        to    reduce         its


 United     States federal               income           tax liability                  or pursuant               to         tax avoidance                  plan


            16             The      purchaser               acknowledges                        that      no action               was    taken         or    is   being        contemplated                by
 the    Issuer that        would              permit             public             offering           of the           Preference             Shares              The         purchaser           further

 acknowledges              that    no action              was         taken          or    is       being contemplated                       by the Issuer that would                               permit

 possession           or     distribution                 of the                Offering               Memorandum                         or      any            amendment                  thereof         or

 supplement           thereto           or            other           offering             material                                 to    the     Securities              in
                                               any                                                                relating                                                      any jurisdiction
 other     than       Ireland             where             or      in                   circumstances                       in   which           action           for    those                                is
                                                                           any                                                                                                             purposes
 required        Nothing           contained              in     the      Offering              Memorandum                        relating        to    the Preference                     Shares        shall

 constitute        an offer        to        sell    or        solicitation                 of an offer                 to    purchase any                   Preference               Shares        in
                                                                                                                                                                                                          any
 jurisdiction         where        it    is   unlawful              to    do so absent the taking                                 of such action                  or the       availability           of an

 exemption         therefrom


            17             The      purchaser               understands                     that       in    the    case          of any         supplemental                   indenture            to    the

 Indenture       that      requires            consent           of one or more Holders                                       of the Preference                     Shares            the    Indenture

 permits        the    Amendment                     Buy-Out                Purchaser                  to    purchase                Preference                  Shares         from         any     Non
 Consenting           Holder        thereof           or with                  respect          to   any Preference                      Shares         held       by Investors                  Corp       to


 purchase the           Holding               Preference                 Shares            from any                Non-Consenting                           Holding            Preference            Share

 Holder     thereof           in    each            case       at     the       applicable                Amendment                      Buy-Out             Purchase            Price and such

 Non-Consenting               Holder            or Non-Consenting                               Holding            Preference              Share            Holder will be required                         to




                                                                                                     B-8
 NY\1237798.2




                                                                                                                                                                                            004726
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 54 of 322 PageID 7514



 sell   such Preference                         Shares       or Holding          Preference                Shares as the case                       may be            to   the       Amendment

 Buy-Out         Purchaser                 at    such price


            18                  The        purchaser            understands              that    the           scheduled           redemption                  date       of the          Preference

 Shares     is    subject             to    multiple          extensions            of four years each without                                 consent          of any Holders of the
 Preference              Shares            at    the     option       of the        Issuer           if   directed            by the          Servicer              upon        satisfaction              of

 certain conditions



            19                  The        purchaser            will not           at
                                                                                         any time                offer to          buy       or offer to              sell      the       Preference

 Shares        by any             form           of general           solicitation              or    advertising                  including              but        not     limited            to    any
 advertisement article notice                                  or other          communication                     published              in
                                                                                                                                                  any newspaper magazine                                  or

 similar medium                   or broadcast                 over    television             or radio or seminar or meeting                                    whose           attendees            have

 been invited               by general             solicitations             or advertising



            20                  The        beneficial           owner        will
                                                                                        agree    to       treat for           U.S        federal         income            tax purposes

 the    Preference               Shares           as equity         of the Issuer                         the Notes as              indebtedness                    of the Issuer and

 the    Issuer           as           partnership              except         to        the     extent           the     Issuer          can       no     longer           be        treated         as

 partnership               as          result          of any       election            by    the     Issuer            changes              in    ownership               of the          Issuer         or

 changes         in    the      manner             in    which       the equity              of the Issuer              is
                                                                                                                             traded               The    beneficial              owner           will be

 deemed        to     have        acknowledged                      that   the     Issuer       is    not       authorized              to     engage          in    activities           that    could

 cause    it     to        constitute                  finance        or   lending            business            for     U.S        federal            income            tax    purposes and
 agrees that           it     will report              its   investment          in     Preference              Shares         consistent with such limitation



            21                  To     the extent
                                                              required as determined by the Issuer or the Servicer                                                           on behalf            of the

 Issuer        the         Issuer          may           upon       notice       to      the     Preference                  Shares          Paying            Agent            and       the     Share

 Registrar            impose additional                        transfer        restrictions               on the             Preference             Shares          to     comply           with the

 Uniting        and Strengthening                            America         by Providing                      Appropriate              Tools           Required           to    Intercept            and

 Obstruct         Terrorism Act                         of 2001        the       U.S          Patriot           Act       and other                similar laws                 or    regulations

 including               without                limitation            requiring              each         transferee               of             Preference               Share           to     make
 representations                 to    the Issuer in connection                          with such compliance


            22                  The        purchaser           agrees        not to       cause       the        filing       of     petition in bankruptcy                               or winding

 up against           the       Issuer before                 one year        and one day                      have elapsed              since          the    payment               in   full    of the

 Notes or           if     longer          the applicable              preference              period          in effect




            23                  The        purchaser           is   not      member of                the public              in   the       Cayman            Islands



            24                  The        purchaser            acknowledges                  that    the        Issuer has          the right            pursuant           to Section                   of
 the Preference                 Shares           Paying Agency Agreement                                  to    issue additional                  Preference               Shares


            25                  The        purchaser            understands              that        to    the extent              required as determined                                 by the      Co
 Issuers         the          Co-Issuers                may amend              the       Indenture               and          with       respect          to        the    Issuer          only       the

 Preference              Share Documents                         without         the      consent              of any Holders                     of the Securities                   and without

 regard     to        whether              or     not        such amendment                   adversely            affects          the       interest         of the           Holders           of the

 Securities           to          remove            any       restrictions          and limitations imposed on the Co-Issuers                                                   or the Holders

 of the        Securities                  that        solely       relate       to      compliance                 with           Section           3c7                  and        ii     add       any
 requirements                   that       are necessary               for    compliance                  with         Rule        3a-7        if at      any        time        following            the




                                                                                                 B-9
 NY\1237798.2




                                                                                                                                                                                          004727
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 55 of 322 PageID 7515




 Closing         Date              the     Co-Issuers              elect        to        rely on         exclusion                   from         the    definition                  of investment

 company           under Rule 3a-7                          in lieu       of the exclusion                   under Section                     3c7
             26                The            purchaser            understands                   that        the          Issuer            may         enter        into           amendments                    or

 modifications                 to       the    Servicing           Agreement                    without        the            consent         of any          Holders               of the         Securities

 and     without             regard            to     whether         or       not        such     amendment                          adversely           affects          the        interest            of the

 Holders of the Securities


             27                The            purchaser            agrees            to     provide            and              agrees         it       will       cause            any       subsequent
 transferee of               its    Preference               Shares       to    provide            the       Share             Registrar                  appropriate                 documentation

 required         under the Code and the applicable                                              Treasury                regulations            establishing                   that     the        beneficial

 owner      of the Preference                          Shares        to    be transferred                 is    either                 non-U.S person                      e.g            an IRS           Form
 W-8BEN            or an IRS                  Form W-8IMY                      with        appropriate               attachments                    or        U.S         person           e.g            an IRS

 Form      W-9          and                   if    such beneficial              owner            is   treated as                     partnership              S-corporation                       or grantor

 trust    for    U.S          federal              income       tax purposes                       written               representation                  from such beneficial                             owner
 that           there         will not              be any         interests          in        such beneficial                       owner         where          substantially                   all    of the
 value     of such                 interest           is    attributable             to     the        value         of the             Preference              Shares              proposed               to    be
 transferred            to     such           beneficial           owner             together           with         the        value         of any          Class                  Notes           Holding
 Securities        and Preference                          Shares         already          held        by such beneficial                          owner        and        ii         such beneficial
 owner      is    not               part       of any         arrangement                       principal            purpose of which                           is   to        cause         the     Class

 Notes      and         the         Preference               Shares        to    be treated as                      owned by                  100        persons               or     less        within         the

 meaning          of Treasury Regulation                              section             1.7704-1h                      The     purchaser               agrees       to       provide               properly

 completed               newly                executed          U.S         tax           form         and      other            certificate             in     each            of the             following

 circumstances                            no         later    than        120        days         prior        to        the      expiration              if applicable                           of the        last


 previously         provided                  U.S          tax form or certificate                       ii upon                 any change              of circumstance                          that    would

 cause     that    the last previously                         provided              U.S        tax form or certificate                            to    be incorrect                 and iii upon

 request        by the             Issuer or the               Share        Registrar                  The      purchaser                   agrees
                                                                                                                                                         that        if   it    fails        to    provide

 properly         completed                     newly         executed           U.S            tax form             or other               certificate         no        later        than         120 days

 prior to       the expiration                      of the     last      previously              provided                U.S      tax form              or    if   earlier within                    the        time

 specified         in
                         any            request           by the      Issuer or             the        Share Registrar                       which            shall       not        be      less        than     30

 days       the     Issuer               will have           the     unconditional                     right        to        cause      such purchaser                    to       sell      any        and     all


 Preference         Shares               to     the    Issuer or to                  person chosen                       by the Issuer or the Issuers                                   agent            on such
 terms as the Issuer                      may         choose          For       this
                                                                                          purpose            an IRS Form                      W-8IMY or                    any successor                    form

 thereto         will be            deemed            to     expire       upon            the    expiration                   of any withholding                      statement               or     U.S         tax

 forms associated                       with such IRS Form                       W-8IMY

             28                 The           purchaser            understands                  and      agrees                that     the     Issuer          will not               recognize                any
 transfers        of Preference                       Shares        if    the    proposed transfer                             will     cause           the    Issuer to              have          either


 exactly        one beneficial                      owner       or             more         than       ninety-nine                    beneficial          owners               as determined                     for


 purposes of the provisions                                 of Treasury              Regulation                section            1.7704-1h                    of    its       Class              Notes and

 its    Preference             Shares           unless        in    the case           of clause                         it   receives        the       consent           of    all    of the Holders
 of the Preference                      Shares        and an opinion                   of counsel              to    the effect              that       Holders of the Notes                             will    not

 recognize         gain            or    loss       for    U.S      federal          income            tax purposes as                         result         of such transfer                       and        will

 be subject         to       U.S         federal           income         tax on the              same         amounts                 in    the    same        manner               and      at    the     same
 times     as would                have been the case                     if    such transfer had not been                                   made




                                                                                                   B-b
 NY\1237798.2




                                                                                                                                                                                                  004728
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 56 of 322 PageID 7516



              29           The     purchaser      represents           that    it   has    not    acquired         the Preference             Shares       pursuant           to

      trade     on an established                securities         market and              agrees        that      it    will       not   trade    any     Preference

 Shares       on an established               securities         market              For    this
                                                                                                   purpose           the       term established               securities

 market             includes      any   national        securities          exchange         registered            under Section                of the       Securities

 Exchange            Act of 1934 as amended                    or exempted                from registration because of the limited volume
 of transaction            any foreign         securities        exchange            that     imder the laws of the jurisdiction                            where        it    is


 organized            satisfies     regulatory          requirements               that    are    analogous              to   the     regulatory       requirements

 imposed under the                 Securities         Exchange          Act         of 1934        any     regional            or    local   exchange          and any

 interdealer          quotation         system    that    regularly disseminates                    firm buy             or sell quotations            by identified
 brokers        or dealers         by electronic         means        or otherwise                The    purchaser             understands          and agrees           that

 in    the    event       that    the                                         or     trades       the    Preference              Shares       on     an    established
                                         purchaser         acquires

 securities          market       as described           above        the     Issuer will not            recognize             any     transfers      of Preference

 Shares       made      pursuant        to   such acquisition           or trade



              30           The     purchaser       is            is   not            check         one     Highland              Financial         Partners        L.P        or

 any of       its   subsidiaries



              31           The     purchaser            acknowledges                that    the     Issuer          the        Servicer        the     Trustee            the
 Placement             Agent       and       others       will      rely                    the    truth         and                          of     the    foregoing
                                                                               upon                                           accuracy
 acknowledgments                    representations                 and        agreements               and         agrees            that     if
                                                                                                                                                      any          of     the

 acknowledgments                   representations             or     agreements              deemed          to     have           been     made      by     it
                                                                                                                                                                    by        its


 purchase of the               Preference        Shares        or     any     beneficial          interest       therein            are no    longer       accurate            it


 shall   promptly notify the                 Issuer      the   Servicer         the Trustee             and the Placement Agent


          THIS LETTER  SHALL BE GOVERNED BY AND                                                                                              CONSTRUED                    IN
 ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK

                                         remainder        of   this
                                                                       page has been intentionally                            left   blank




                                                                                   B-li
 NY\1237798.2




                                                                                                                                                            004729
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 57 of 322 PageID 7517



                       IN    WITNESS               WHEREOF                the undersigned       has   executed      this   Preference      Share

 Transferee        Certificate        on the date         set    forth   below


 Date     _____________               200_                                Number      of Preference         Shares    subscribed          for   at
                                                                            purchase    price    of U.S.S1000         per     share




                                                                          Aggregate      purchase           price    of     the     Preference

                                                                          Shares subscribed           for
                                                                          U.S.$_________________________




 Print   Name       of Purchaser




 By______________________
 Signature      of Authorized Signatory




 Print   Name       of Authorized Signatory




 Print Title    of Authorized Signatory




 Please     remember             to    give    the        Preference        Shares    Paying     Agent        the   proper        U.S     federal

 income      tax    certifications            or   else    the    Preference      Shares Paying        Agent may have               to withhold

 part of any        payment due and payable                         to   you

                       the   name and          address          of the registered Holder of the Preference                 Shares    is




                                                                           B-12
 NY\1237798.2




                                                                                                                                     004730
Case 19-34054-sgj11 Doc 1822-17 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-19 Filed 53 06/09/21 Page 58 of 322 PageID 7518



                the   wire/payment   instructions   for   the   registered   Holder   of the Preference

                Shares   are




                                                    B-13
 NY\1237798.2




                                                                                                     004731
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 59 of 322 PageID 7519



                                (;+,%,7 5




                                                                     004732
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 60 of 322 PageID 7520
                                                                  EXECUTION COPY




                                       SERVICING AGREEMENT

                   This Servicing Agreement, dated as of March 13, 2007 is entered into by and among
 EASTLAND CLO LTD., an exempted company incorporated under the laws of the Cayman Islands, with
 its registered office located at the offices of Ogier Fiduciary Services (Cayman) Limited, P.O. Box 1234,
 Queensgate House, South Church Street, George Town, Grand Cayman KY1-1108, Cayman Islands
 (together with successors and assigns permitted hereunder, the “Issuer”), and HIGHLAND CAPITAL
 MANAGEMENT, L.P., a Delaware limited partnership, with its principal offices located at Two Galleria
 Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240, as servicer (“Highland” or, in such capacity,
 the “Servicer”).

                                               WITNESSETH:

                  WHEREAS, the Issuer and EASTLAND CLO CORP. (the “Co-Issuer” and together with
 the Issuer, the “Co-Issuers”) intend to issue U.S.$100,000,000 of their Class A-1 Floating Rate Senior
 Secured Extendable Notes due 2022 (the “Class A-1 Notes”), U.S.$825,600,000 of their Class A-2a
 Floating Rate Senior Secured Extendable Notes due 2022 (the “Class A-2a Notes”), U.S.$206,000,000 of
 their Class A-2b Floating Rate Senior Secured Extendable Notes due 2022 (the “Class A-2b Notes” and,
 together with the Class A-2a Notes, the “Class A-2 Notes”), U.S.$78,500,000 of their Class A-3 Floating
 Rate Senior Secured Extendable Notes due 2022 (the “Class A-3 Notes” and, together with the Class A-1
 Notes and Class A-2 Notes, the “Class A Notes”), U.S.$81,500,000 of their Class B Floating Rate Senior
 Secured Deferrable Interest Extendable Notes due 2022 (the “Class B Notes”) and U.S.$68,500,000 of
 their Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes due 2022 (the “Class C
 Notes” and, together with the Class A Notes and the Class B Notes, the “Senior Notes”) and the Issuer
 will individually issue U.S.$48,000,000 of its Class D Floating Rate Senior Secured Deferrable Interest
 Extendable Notes due 2022 (the “Class D Notes” and together with the Senior Notes, the “Notes”)
 pursuant to the Indenture dated as of March 13, 2007 (the “Indenture”), among the Co-Issuers and
 Investors Bank & Trust Company, as trustee (the “Trustee”) and 61,500 Class I Preference Shares, $0.01
 par value (the “Class I Preference Shares”) and 62,000 Class II Preference Shares, $0.01 par value (the
 “Class II Preference Shares” and, together with the Class I Preference Shares, the “Preference Shares”
 and, together with the Notes, the “Securities”) pursuant to the Preference Share Documents;

                  WHEREAS, the Issuer intends to pledge certain Collateral Obligations, Eligible
 Investments and Cash (all as defined in the Indenture) and certain other assets (all as set forth in the
 Indenture) (collectively, the “Collateral”) to the Trustee as security for the Notes;

                 WHEREAS, the Issuer wishes to enter into this Servicing Agreement, pursuant to which
 the Servicer agrees to perform, on behalf of the Issuer, certain duties with respect to the Collateral in the
 manner and on the terms set forth herein; and

                 WHEREAS, the Servicer has the capacity to provide the services required hereby and is
 prepared to perform such services upon the terms and conditions set forth herein.




 OHS West:260162250.6

                                                                                              004733
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 61 of 322 PageID 7521


                  NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
 parties hereto agree as follows:

                   1.      Definitions.

                   Terms used herein and not defined below shall have the meanings set forth in the
 Indenture.

                   “Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

                   “Agreement” shall mean this Servicing Agreement, as amended from time to time.

                 “Governing Instruments” shall mean the memorandum, articles or certificate of
 incorporation or association and by-laws, if applicable, in the case of a corporation; the certificate of
 formation, if applicable, or the partnership agreement, in the case of a partnership; or the certificate of
 formation, if applicable, or the limited liability company agreement, in the case of a limited liability
 company.

                   “HFP” shall mean collectively, Highland Financial Partners, L.P. and any subsidiary
 thereof.

                 “Independent Advisor” shall have the meaning specified in Section IV.B. of the
 Collateral Acquisition Agreement.

                “Offering Memorandum” shall mean the Offering Memorandum of the Issuer dated
 March 9, 2007 prepared in connection with the offering of the Securities.

                   “Servicer Breaches” shall have the meaning specified in Section 10(a).

                 “Special Procedures Obligation” shall have the meaning specified in Section IV.A. of the
 Collateral Acquisition Agreement.

                   2.      General Duties of the Servicer.

                           (a)     The Servicer shall provide services to the Issuer as follows:

                                     (i)      Subject to and in accordance with the terms the Indenture and
                   this Agreement, the Servicer shall supervise and direct the administration, acquisition and
                   disposition of the Collateral, and shall perform on behalf of the Issuer those duties and
                   obligations of the Servicer required by the Indenture and this Agreement, and including
                   the furnishing of orders, requests and officer’s certificates, and such certifications as are
                   required of the Servicer under the Indenture with respect to permitted purchases and sales
                   of the Collateral Obligations, Eligible Investments and other assets, and other matters,
                   and, to the extent necessary or appropriate to perform such duties, the Servicer shall have
                   the power to execute and deliver all necessary and appropriate documents and
                   instruments on behalf of the Issuer with respect thereto. The Servicer shall, subject to the
                   terms and conditions of this Agreement and the Indenture, perform its obligations
                   hereunder and thereunder with reasonable care and in good faith, using a degree of skill
                   and attention no less than that which the Servicer exercises with respect to comparable
                   assets that it services or manages for others having similar objectives and restrictions, and
                   in a manner consistent with practices and procedures followed by institutional servicers



 OHS West:260162250.6                                  -2-
                                                                                                004734
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 62 of 322 PageID 7522


                   or managers of national standing relating to assets of the nature and character of the
                   Collateral for clients having similar objectives and restrictions, except as expressly
                   provided otherwise in this Agreement and/or the Indenture. To the extent not
                   inconsistent with the foregoing, the Servicer shall follow its customary standards, policies
                   and procedures in performing its duties under the Indenture and hereunder. The Servicer
                   shall comply with all terms and conditions of the Indenture affecting the duties and
                   functions to be performed hereunder. The Servicer shall not be bound to follow any
                   amendment to the Indenture until it has received written notice thereof and until it has
                   received a copy of the amendment from the Issuer or the Trustee; provided, however, that
                   the Servicer shall not be bound by any amendment to the Indenture that affects the rights,
                   powers, obligations or duties of the Servicer unless the Servicer shall have consented
                   thereto in writing. The Issuer agrees that it shall not permit any amendment to the
                   Indenture that (x) affects the rights, powers, obligations or duties of the Servicer or
                   (y) affects the amount or priority of any fees payable to the Servicer to become effective
                   unless the Servicer has been given prior written notice of such amendment and consented
                   thereto in writing;

                                    (ii)    the Servicer shall select any Collateral which shall be acquired
                   by the Issuer pursuant to the Indenture in accordance with the Eligibility Criteria;

                                    (iii)    the Servicer shall monitor the Collateral on an ongoing basis and
                   provide to the Issuer all reports, certificates, schedules and other data with respect to the
                   Collateral which the Issuer is required to prepare and deliver under the Indenture and any
                   Hedge Agreement, in the form and containing all information required thereby and in
                   reasonable time for the Issuer to review such required reports, certificates, schedules and
                   data and to deliver them to the parties entitled thereto under the Indenture; the Servicer
                   shall undertake to determine to the extent reasonably practicable whether a Collateral
                   Obligation has become a Defaulted Collateral Obligation; and the Servicer shall monitor
                   any Hedge Agreements and direct the Trustee on behalf of the Issuer in respect of all
                   actions to be taken thereunder by the Issuer;

                                    (iv)     the Servicer, subject to and in accordance with the provisions of
                   the Indenture may, at any time permitted under the Indenture, and shall, when required by
                   the Indenture, direct the Trustee to (x) dispose of a Collateral Obligation, Equity Security
                   or Eligible Investment or other securities received in respect thereof in the open market or
                   otherwise, (y) acquire, as security for the Notes in substitution for or in addition to any
                   one or more Collateral Obligations or Eligible Investments included in the Collateral, one
                   or more substitute Collateral Obligations or Eligible Investments, or (z) direct the Trustee
                   to take the following actions with respect to a Collateral Obligation or Eligible
                   Investment:

                                            (1)     retain such Collateral Obligation or Eligible Investment;
                           or

                                           (2)     if applicable, tender such Collateral Obligation or
                           Eligible Investment pursuant to an Offer; or

                                           (3)     if applicable, consent to any proposed amendment,
                           modification or waiver pursuant to an Offer; or




 OHS West:260162250.6                                  -3-
                                                                                                004735
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 63 of 322 PageID 7523


                                            (4)     retain or dispose of any securities or other property
                           (if other than Cash) received pursuant to an Offer; or

                                           (5)      waive any default with respect to any Defaulted
                           Collateral Obligation; or

                                           (6)      vote to accelerate the maturity of any Defaulted
                           Collateral Obligation; or

                                             (7)     exercise any other rights or remedies with respect to
                           such Collateral Obligation or Eligible Investment as provided in the related
                           Underlying Instruments, including in connection with any workout situations, or
                           take any other action consistent with the terms of the Indenture which is in the
                           best interests of the Holders of the Securities;

                                    (v)     subject to and in accordance with the terms of the Indenture and
                   this Agreement, the Servicer on behalf of the Issuer shall determine whether to enter into
                   any additional hedging arrangements, increase or reduce the notional amounts of existing
                   Hedge Agreements or terminate existing Hedge Agreements, and the Servicer shall use
                   its reasonable efforts to cause the Issuer, promptly following the early termination of a
                   Hedge Agreement (other than on a Redemption Date) and to the extent possible through
                   application of funds received as a result of the early termination (including the proceeds
                   of the liquidation of any collateral pledged by the hedge counterparty), to enter into a
                   replacement Hedge Agreement;

                                    (vi)     the Servicer shall on or prior to any day which is a Redemption
                   Date, direct the Trustee to enter into contracts to dispose of the Collateral Obligations and
                   any other Collateral pursuant to the Indenture and otherwise comply with all redemption
                   procedures and certification requirements in the Indenture in order to allow the Trustee to
                   effect such redemption; and

                                    (vii)    if the Servicer, on behalf of the Issuer, desires to make
                   distributions of Eligible Equity Securities on any Payment Date pursuant to Section 2(e)
                   of the Preference Shares Paying Agency Agreement, the Servicer shall so notify the
                   Trustee and the Preference Shares Paying Agent and provide the Trustee and the
                   Preference Shares Paying Agent (for forwarding to each Holder of the Preference Shares
                   with respect to the applicable Record Date) details of such Eligible Equity Securities in
                   accordance with the procedure set forth in Section 3(b) of the Preference Shares Paying
                   Agency Agreement.

                           (b)      In performing its duties hereunder, the Servicer shall seek to preserve the
 value of the Collateral for the benefit of the Holders of the Securities taking into account the collateral
 criteria and limitations set forth herein and in the Indenture and the Servicer shall use reasonable efforts to
 select and service the Collateral in such a way that will permit a timely performance of all payment
 obligations by the Issuer under the Indenture; provided, that the Servicer shall not be responsible if such
 objectives are not achieved so long as the Servicer performs its duties under this Agreement in the manner
 provided for herein, and provided, further, that there shall be no recourse to the Servicer with respect to
 the Notes or the Preference Shares. The Servicer and the Issuer shall take such other action, and furnish
 such certificates, opinions and other documents, as may be reasonably requested by the other party hereto
 in order to effectuate the purposes of this Agreement and to facilitate compliance with applicable laws
 and regulations and the terms of this Agreement.



 OHS West:260162250.6                                  -4-
                                                                                                004736
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 64 of 322 PageID 7524


                           (c)     The Servicer hereby agrees to the following:

                                     (i)      The Servicer agrees not to institute against, or join any other
                   Person in instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
                   arrangement, insolvency, moratorium or liquidation proceedings or other proceedings
                   under federal or state bankruptcy or similar laws of any jurisdiction until at least one year
                   and one day (or if longer, any applicable preference period plus one day) after the
                   payment in full of all Notes issued under the Indenture; provided, however, that nothing
                   in this clause (i) shall preclude, or be deemed to estop, the Servicer (A) from taking any
                   action prior to the expiration of such period in (x) any case or proceeding voluntarily
                   filed or commenced by the Issuer or the Co-Issuer, as the case may be, or (y) any
                   involuntary insolvency proceeding filed or commenced against the Issuer or the
                   Co-Issuer, as the case may be, by a Person other than the Servicer, or (B) from
                   commencing against the Issuer or the Co-Issuer or any properties of the Issuer or the
                   Co-Issuer any legal action which is not a bankruptcy, reorganization, arrangement,
                   insolvency, moratorium, liquidation or similar proceeding. This Section 2(c)(i) shall
                   survive the termination of this Agreement.

                                   (ii) The Servicer shall cause each sale or purchase of any Collateral
                   Obligations or Eligible Investment to be conducted on an arm’s-length basis.

                                  (iii) The Servicer shall notify the Trustee, the Share Registrar and the
                   Holding Share Registrar of any Affiliate of the Servicer that owns the Securities or the
                   Holding Preference Shares.

                                   (iv) HFP and/or its subsidiaries will purchase Class C Notes having an
                   aggregate principal amount equal to U.S.$11,000,000, Class D Notes having an aggregate
                   principal amount equal to U.S.$9,000,000, the Servicer and/or its Affiliates (other than
                   HFP) will purchase Holding Preferences Shares having an aggregate Face Amount equal
                   to U.S.$11,583,000 and HFP and/or its subsidiaries will purchase Class II Preferences
                   Shares having an aggregate Face Amount equal to U.S.$62,000,000.

                            (d)    The Servicer shall not act for the Issuer in any capacity except as
 provided in this Section 2. In providing services hereunder, the Servicer may employ third parties,
 including its Affiliates, to render advice (including advice with respect to the servicing of the Collateral)
 and assistance; provided, however, that the Servicer shall not be relieved of any of its duties or liabilities
 hereunder regardless of the performance of any services by third parties. Notwithstanding any other
 provision of this Agreement, the Servicer shall not be required to take any action required of it pursuant to
 this Agreement or the Indenture if such action would constitute a violation of any law.

                          (e)     Notwithstanding any other provision of this Agreement or the Indenture,
 (i) any granted signatory powers or authority granted to the Servicer on behalf of the Issuer with respect
 to the Special Procedures Obligations shall be conditioned upon the prior written approval of the
 Independent Advisor and (ii) neither the Servicer nor any Affiliate of the Servicer shall have any authority
 to enter into agreements, or take any action, on behalf of the Issuer with respect to the Special Procedures
 Obligations without the prior written approval of the Independent Advisor.




 OHS West:260162250.6                                  -5-
                                                                                                004737
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 65 of 322 PageID 7525


                   3.     Brokerage.

                  The Servicer shall seek to obtain the best prices and execution for all orders placed with
 respect to the Collateral, considering all reasonable circumstances. Subject to the objective of obtaining
 best prices and execution, the Servicer may take into consideration research and other brokerage services
 furnished to the Servicer or its Affiliates by brokers and dealers which are not Affiliates of the Servicer.
 Such services may be used by the Servicer or its Affiliates in connection with its other servicing or
 advisory activities or operations. The Servicer may aggregate sales and purchase orders of securities
 placed with respect to the Collateral with similar orders being made simultaneously for other accounts
 serviced or managed by Servicer or with accounts of the Affiliates of the Servicer, if in the Servicer’s
 reasonable judgment such aggregation shall result in an overall economic benefit to the Issuer, taking into
 consideration the advantageous selling or purchase price, brokerage commission and other expenses. In
 the event that a sale or purchase of a Collateral Obligation or Eligible Investment (in accordance with the
 terms of the Indenture) occurs as part of any aggregate sales or purchase orders, the objective of the
 Servicer (and any of its Affiliates involved in such transactions) shall be to allocate the executions among
 the accounts in an equitable manner and consistent with its obligations hereunder and under applicable
 law.

                  In addition to the foregoing and subject to the provisions of Section 2 and the limitations
 of Section 5, the objective of obtaining best prices and execution and to the extent permitted by applicable
 law, the Servicer may, on behalf of the Issuer, direct the Trustee to acquire any and all of the Eligible
 Investments or other Collateral from, or sell Collateral Obligations or other Collateral to, the Placement
 Agents, the Trustee or any of their respective Affiliates, or any other firm.

                   4.     Additional Activities of the Servicer.

                  Nothing herein shall prevent the Servicer or any of its Affiliates from engaging in other
 businesses, or from rendering services of any kind to the Trustee, the Holders of the Securities, or any
 other Person or entity to the extent permitted by applicable law. Without prejudice to the generality of the
 foregoing, the Servicer and partners, directors, officers, employees and agents of the Servicer or its
 Affiliates may, among other things, and subject to any limits specified in the Indenture:

                           (a)      serve as directors (whether supervisory or managing), officers, partners,
 employees, agents, nominees or signatories for any issuer of any obligations included in the Collateral or
 their respective Affiliates, to the extent permitted by their Governing Instruments, as from time to time
 amended, or by any resolutions duly adopted by the Issuer, its Affiliates or any issuer of any obligations
 included in the Collateral or their respective Affiliates, pursuant to their respective Governing
 Instruments; provided, that in the reasonable judgment of the Servicer, such activity shall not have a
 material adverse effect on any item of Collateral or the ability of the Issuer to comply with each Collateral
 Quality Test; provided, further, that nothing in this paragraph shall be deemed to limit the duties of the
 Servicer set forth in Section 2 hereof;

                           (b)     receive fees for services of any nature rendered to the issuer of any
 obligations included in the Collateral or their respective Affiliates; provided, that in the reasonable
 judgment of the Servicer, such activity shall not have a material adverse effect on any item of Collateral
 or the ability of the Issuer to comply with each Collateral Quality Test; and provided, further that if any
 portion of such services are related to the purchase by the Issuer of any obligations included in the
 Collateral, the portion of such fees relating to such obligations shall be applied to the purchase price of
 such obligations; and




 OHS West:260162250.6                                -6-
                                                                                              004738
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 66 of 322 PageID 7526


                           (c)      be a secured or unsecured creditor of, or hold an equity interest in, the
 Issuer, its Affiliates or any issuer of any obligation included in the Collateral; provided, that in the
 reasonable judgment of the Servicer, such activity shall not have a material adverse effect on any item of
 Collateral or the ability of the Issuer to comply with each Collateral Quality Test; provided, further, that
 nothing in this paragraph shall be deemed to limit the duties of the Servicer set forth in Section 2 hereof.

                  It is understood that the Servicer and any of its Affiliates may engage in any other
 business and furnish servicing, investment management and advisory services to others, including
 Persons which may have policies similar to those followed by the Servicer with respect to the Collateral
 and which may own securities of the same class, or which are the same type, as the Collateral Obligations
 or other securities of the issuers of Collateral Obligations. The Servicer shall be free, in its sole discretion,
 to make recommendations to others, or effect transactions on behalf of itself or for others, which may be
 the same as or different from those effected with respect to the Collateral.

                  Unless the Servicer determines in its reasonable judgment that such purchase or sale is
 appropriate, the Servicer may refrain from directing the purchase or sale hereunder of securities issued by
 (i) Persons of which the Servicer, its Affiliates or any of its or their officers, directors or employees are
 directors or officers, (ii) Persons for which the Servicer or its Affiliate act as financial adviser or
 underwriter or (iii) Persons about which the Servicer or any of its Affiliates have information which the
 Servicer deems confidential or non-public or otherwise might prohibit it from trading such securities in
 accordance with applicable law. The Servicer shall not be obligated to pursue any particular strategy or
 opportunity with respect to the Collateral.

                   5.      Conflicts of Interest.

                          (a)      The Servicer shall not direct the Trustee to acquire an obligation to be
 included in the Collateral from the Servicer or any of its Affiliates as principal or to sell an obligation to
 the Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received from the Servicer
 such information relating to such acquisition or sale as it may reasonably require and shall have approved
 such acquisition, which approval shall not be unreasonably withheld, (ii) in the judgment of the Servicer,
 such transaction is on terms no less favorable than would be obtained in a transaction conducted on an
 arm’s length basis between third parties unaffiliated with each other and (iii) such transaction is permitted
 by the Advisers Act.

                          (b)      The Servicer shall not direct the Trustee to acquire an obligation to be
 included in the Collateral directly from any account or portfolio for which the Servicer serves as servicer
 or investment adviser, or direct the Trustee to sell an obligation directly to any account or portfolio for
 which the Servicer serves as servicer or investment adviser unless such acquisition or sale is (i) in the
 judgment of the Servicer, on terms no less favorable than would be obtained in a transaction conducted on
 an arm’s length basis between third parties unaffiliated with each other and (ii) permitted by the Advisers
 Act.

                           (c)      The Servicer shall not undertake any transaction described in this
 Section 5 unless such transaction is exempt from the prohibited transaction rules of ERISA and the Code.
 In addition, after the initial distribution of the Class D Notes and the Preference Shares, neither the
 Servicer nor any of its affiliates (as defined in the Plan Asset Regulation) shall acquire any Class D Notes
 or Preference Shares (including pursuant to the Extension Procedure or the Amendment Buy-Out Option)
 unless such acquisition would not, as determined by the Trustee in reliance on representations made in the
 applicable transfer certificates or other investor agreement with respect thereto or deemed made by
 holders thereof, result in persons that have represented that they are Benefit Plan Investors owning 25%
 or more of the aggregate outstanding amount of any of the Class D Notes, the Class I Preference Shares or


 OHS West:260162250.6                                  -7-
                                                                                                 004739
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 67 of 322 PageID 7527


 the Class II Preference Shares immediately after such acquisition (determined in accordance with Section
 3(42) of ERISA, the Plan Asset Regulation, the Indenture and the Preference Share Documents). The
 Class D Notes and the Preference Shares held as principal by the Servicer or any of its affiliates shall be
 disregarded and shall not be treated as outstanding for purposes of determining compliance with such
 25% limitation to the extent that such person has represented that it is not a Benefit Plan Investor.

                   6.     Records; Confidentiality.

                  The Servicer shall maintain appropriate books of account and records relating to services
 performed hereunder, and such books of account and records shall be accessible for inspection by a
 representative of the Issuer, the Trustee, the Collateral Administrator, the Holders of the Securities and
 the Independent accountants appointed by the Issuer pursuant to the Indenture at a mutually agreed time
 during normal business hours and upon not less than three Business Days’ prior notice. At no time shall
 the Servicer make a public announcement concerning the issuance of the Notes or the Preference Shares,
 the Servicer’s role hereunder or any other aspect of the transactions contemplated by this Agreement and
 the Indenture. The Servicer shall keep confidential any and all information obtained in connection with
 the services rendered hereunder and shall not disclose any such information to non-affiliated third parties
 except (i) with the prior written consent of the Issuer, (ii) such information as either Rating Agency shall
 reasonably request in connection with the rating of any class of Securities, (iii) as required by law,
 regulation, court order or the rules or regulations of any self regulating organization, body or official
 having jurisdiction over the Servicer, (iv) to its professional advisers, (v) such information as shall have
 been publicly disclosed other than in violation of this Agreement, or (vi) such information that was or is
 obtained by the Servicer on a non-confidential basis, provided, that the Servicer does not know or have
 reason to know of any breach by such source of any confidentiality obligations with respect thereto. For
 purposes of this Section 6, the Trustee, the Collateral Administrator and the Holders of the Securities
 shall in no event be considered “non-affiliated third parties.”

                 Notwithstanding anything in this Agreement or the Indenture to the contrary, the
 Servicer, the Co-Issuers, the Trustee and the Holders of the Securities (and the beneficial owners thereof)
 (and each of their respective employees, representatives or other agents) may disclose to any and all
 Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax structure of the transactions
 contemplated by this Agreement and all materials of any kind (including opinions or other tax analyses)
 that are provided to them relating to such U.S. tax treatment and U.S. tax structure, as such terms are
 defined under U.S. federal, state or local tax law.

                   7.     Obligations of Servicer.

                  Unless otherwise specifically required by any provision of the Indenture or this
 Agreement or by applicable law, the Servicer shall use its best reasonable efforts to ensure that no action
 is taken by it, and shall not intentionally or with reckless disregard take any action, which would
 (a) materially adversely affect the Issuer or the Co-Issuer for purposes of Cayman Islands law, United
 States federal or state law or any other law known to the Servicer to be applicable to the Issuer or the
 Co-Issuer, (b) not be permitted under the Issuer’s or the Co-Issuer’s respective governing instruments,
 (c) violate any law, rule or regulation of any governmental body or agency having jurisdiction over the
 Issuer or the Co-Issuer including, without limitation, any Cayman Islands or United States federal, state
 or other applicable securities law the violation of which has or could reasonably be expected to have a
 material adverse effect on the Issuer, the Co-Issuer or any of the Collateral, (d) require registration of the
 Issuer, the Co-Issuer or the pool of Collateral as an “investment company” under the Investment
 Company Act, (e) cause the Issuer or the Co-Issuer to violate the terms of the Indenture, including,
 without limitation, any representations made by the Issuer or Co-Issuer therein, or any other agreement
 contemplated by the Indenture or (f) would subject the Issuer to U.S. federal or state net income or


 OHS West:260162250.6                                 -8-
                                                                                               004740
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 68 of 322 PageID 7528


  franchise taxation. The Servicer covenants that it shall comply in all material respects with all laws and
  regulations applicable to it in connection with the performance of its duties under this Agreement and the
  Indenture. Notwithstanding anything in this Agreement to the contrary, the Servicer shall not be required
  to take any action under this Agreement or the Indenture if such action would violate any applicable law,
  rule, regulation or court order.

                    8.     Compensation.

                          (a)     The Issuer shall pay to the Servicer, for services rendered and
  performance of its obligations under this Agreement, the Servicing Fee, which shall be payable in such
  amounts and at such times as set forth in the Indenture. The provisions of the Indenture which relate to
  the amount and payment of the Servicing Fee shall not be amended without the written consent of the
  Servicer. If on any Payment Date there are insufficient funds to pay the Servicing Fee (and/or any other
  amounts due and payable to the Servicer) in full, the amount not so paid shall be deferred and shall be
  payable with accrued interest on such later Payment Date on which funds are available therefor as
  provided in the Indenture.

                  The Servicer hereby agrees to waive the Class II Preference Share Portion of the
  Servicing Fees deposited by the Trustee into the Class II Preference Share Special Payment Account
  pursuant to the Indenture, which would otherwise be payable to the Servicer as Servicing Fees, on each
  Payment Date until the Payment Date in February 2008. After the Payment Date in February 2008, the
  Servicer may, in its sole discretion, at any time waive the Class II Preference Share Portion of its
  Servicing Fees then due and payable, in which event an amount equal to such waived portion will be paid
  by the Issuer as Class II Preference Share Special Payments pursuant to the Indenture. For purposes of
  any calculation under this Agreement and the Indenture, the Servicer shall be deemed to have received the
  Servicing Fee in an amount equal to the sum of the Servicing Fee actually paid to the Servicer and the
  amount distributed to the Holders of the Class II Preference Shares as Class II Preference Share Special
  Payments.

                   In addition, notwithstanding anything set out above, the Servicer may, in its sole
  discretion: (i) waive all or any portion of the Servicing Fee, any funds representing the waived Servicing
  Fees to be retained in the Collection Account for distribution as either Interest Proceeds or Principal
  Proceeds (as determined by the Servicer) pursuant to the Priority of Payments; or (ii) defer all or any
  portion of the Servicing Fee, any funds representing the deferred Servicing Fees to be retained in the
  Collection Account, when they will become payable in the same manner and priority as their original
  characterization would have required unless deferred again.

                           (b)     The Servicer shall be responsible for the ordinary expenses incurred in
  the performance of its obligations under this Agreement and the Indenture; provided, however, that any
  extraordinary expenses actually incurred by the Servicer in the performance of such obligations
  (including, but not limited to, any fees, expenses or other amounts payable to the Rating Agencies, the
  Collateral Administrator, the Trustee and the accountants appointed by the Issuer, the reasonable
  expenses incurred by the Servicer to employ outside lawyers or consultants reasonably necessary in
  connection with the evaluation, transfer or restructuring of any Collateral Obligations or other unusual
  matters arising in the performance of its duties under this Agreement and the Indenture, any reasonable
  expenses incurred by the Servicer in obtaining advice from outside counsel with respect to its obligations
  under this Agreement, brokerage commissions, transfer fees, registration costs, taxes and other similar
  costs and transaction related expenses and fees arising out of transactions effected for the Issuer’s account
  and the portion allocated to the Issuer of any other fees and expenses that the Servicer customarily
  allocates among all of the funds or portfolios that it services or manages, including reasonable expenses
  incurred with respect to any compliance requirements, including, but not limited to, compliance with the


  OHS West:260162250.6                                -9-
                                                                                               004741
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 69 of 322 PageID 7529


  requirements of the Sarbanes-Oxley Act, related solely to the ownership or holding of any Securities by
  HFP or its Affiliates) shall be reimbursed by the Issuer to the extent funds are available therefor in
  accordance with and subject to the priority of payments and the other limitations contained in the
  Indenture.

                          (c)     If this Agreement is terminated pursuant to Section 12, Section 14 or
  otherwise, the fees payable to the Servicer shall be prorated for any partial periods between Payment
  Dates during which this Agreement was in effect and shall be due and payable on the first Payment Date
  following the date of such termination and on any subsequent Payment Dates to the extent remaining
  unpaid and in accordance with, and to the extent provided in, the Indenture.

                    9.     Benefit of the Agreement.

                   The Servicer agrees that its obligations hereunder shall be enforceable at the instance of
  the Issuer, the Trustee, on behalf of the Noteholders, or the requisite percentage of Noteholders or the
  Holders of the Preference Shares, as applicable, as provided in the Indenture or the Preference Share
  Paying Agency Agreement, as applicable.

                    10.    Limits of Servicer Responsibility; Indemnification.

                            (a)     The Servicer assumes no responsibility under this Agreement other than
  to render the services called for hereunder and under the terms of the Indenture made applicable to it
  pursuant to the terms of this Agreement in good faith and, subject to the standard of liability described in
  the next sentence, shall not be responsible for any action of the Issuer or the Trustee in following or
  declining to follow any advice, recommendation or direction of the Servicer. The Servicer, its directors,
  officers, stockholders, partners, agents and employees, and its Affiliates and their directors, officers,
  stockholders, partners, agents and employees, shall not be liable to the Issuer, the Co-Issuer, the Trustee,
  the Preference Shares Paying Agent, the Holders of the Securities or any other person, for any losses,
  claims, damages, judgments, assessments, costs or other liabilities (collectively, “Liabilities”) incurred by
  the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Holders of the Securities or
  any other person, that arise out of or in connection with the performance by the Servicer of its duties
  under this Agreement and the Indenture, except by reason of (i) acts or omissions constituting bad faith,
  willful misconduct, gross negligence or breach of fiduciary duty in the performance, or reckless disregard,
  of the obligations of the Servicer hereunder and under the Indenture or (ii) with respect to any information
  included in the Offering Memorandum in the sections entitled “The Servicer” and “Risk Factors—
  Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
  Involving the Servicer” and information in the Offering Memorandum relating to the Servicer Letter
  Disclosure that contain any untrue statement of material fact or omits to state a material fact necessary in
  order to make the statements therein, in the light of the circumstances under which they were made, not
  misleading (the preceding clauses (i) and (ii) collectively being the “Servicer Breaches”). For the
  avoidance of doubt, the Servicer shall have no duty to independently investigate any laws not otherwise
  known to it in connection with its obligations under this Agreement and the Indenture. The Servicer shall
  be liable for any non-waivable breaches of applicable securities laws. The Servicer shall be deemed to
  have satisfied Section 7(f) and the requirements of the Indenture and this Agreement relating to not
  causing the Issuer to be treated as engaged in a trade or business in the United States for U.S. federal
  income tax purposes (including as those requirements relate to the acquisition (including manner of
  acquisition), ownership, enforcement, and disposition of Collateral) to the extent (i) the Servicer acts
  consistently with the Collateral Acquisition Agreement with respect to Collateral Obligations and Eligible
  Investments and (ii) the Servicer does not have actual knowledge that its actions with respect to a
  Collateral Obligation or an Eligible Investment would violate Section 7(f).




  OHS West:260162250.6                                 -10-
                                                                                               004742
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 70 of 322 PageID 7530


                           (b)     The Issuer shall indemnify and hold harmless (the Issuer in such case,
  the “Indemnifying Party”) the Servicer, its directors, officers, stockholders, partners, agents and
  employees (such parties collectively in such case, the “Indemnified Parties”) from and against any and all
  Liabilities, and shall reimburse each such Indemnified Party for all reasonable fees and expenses
  (including reasonable fees and expenses of counsel) (collectively, the “Expenses”) as such Expenses are
  incurred in investigating, preparing, pursuing or defending any claim, action, proceeding or investigation
  with respect to any pending or threatened litigation (collectively, the “Actions”), caused by, or arising out
  of or in connection with, the issuance of the Securities, the transactions contemplated by the Offering
  Memorandum, the Indenture or this Agreement, and/or any action taken by, or any failure to act by, such
  Indemnified Party; provided, however, that no Indemnified Party shall be indemnified for any Liabilities
  or Expenses it incurs as a result of any acts or omissions by any Indemnified Party constituting Servicer
  Breaches. Notwithstanding anything contained herein to the contrary, the obligations of the Issuer under
  this Section 10 shall be payable solely out of the Collateral in accordance with the priorities set forth in
  the Indenture and shall survive termination of this Agreement.

                           (c)     With respect to any claim made or threatened against an Indemnified
  Party, or compulsory process or request or other notice of any loss, claim, damage or liability served upon
  an Indemnified Party, for which such Indemnified Party is or may be entitled to indemnification under
  this Section 10, such Indemnified Party shall (or with respect to Indemnified Parties that are directors,
  officers, stockholders, agents or employees of the Servicer, the Servicer shall cause such Indemnified
  Party to):

                                    (i)       give written notice to the Indemnifying Party of such claim
                    within ten (10) days after such Indemnified Party’s receipt of actual notice that such
                    claim is made or threatened, which notice to the Indemnifying Party shall specify in
                    reasonable detail the nature of the claim and the amount (or an estimate of the amount) of
                    the claim; provided, however, that the failure of any Indemnified Party to provide such
                    notice to the Indemnifying Party shall not relieve the Indemnifying Party of its
                    obligations under this Section 10 unless the Indemnifying Party is materially prejudiced
                    or otherwise forfeits rights or defenses by reason of such failure;

                                     (ii)  at the Indemnifying Party’s expense, provide the Indemnifying
                    Party such information and cooperation with respect to such claim as the Indemnifying
                    Party may reasonably require, including, but not limited to, making appropriate personnel
                    available to the Indemnifying Party at such reasonable times as the Indemnifying Party
                    may request;

                                    (iii)  at the Indemnifying Party’s expense, cooperate and take all such
                    steps as the Indemnifying Party may reasonably request to preserve and protect any
                    defense to such claim;

                                     (iv)    in the event suit is brought with respect to such claim, upon
                    reasonable prior notice, afford to the Indemnifying Party the right, which the
                    Indemnifying Party may exercise in its sole discretion and at its expense, to participate in
                    the investigation, defense and settlement of such claim;

                                     (v)     neither incur any material expense to defend against nor release
                    or settle any such claim or make any admission with respect thereto (other than routine or
                    incontestable admissions or factual admissions the failure to make which would expose
                    such Indemnified Party to unindemnified liability) nor permit a default or consent to the




  OHS West:260162250.6                                 -11-
                                                                                                004743
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 71 of 322 PageID 7531


                    entry of any judgment in respect thereof, in each case without the prior written consent of
                    the Indemnifying Party; and

                                      (vi)    upon reasonable prior notice, afford to the Indemnifying Party
                    the right, in its sole discretion and at its sole expense, to assume the defense of such
                    claim, including, but not limited to, the right to designate counsel reasonably acceptable
                    to the Indemnified Party and to control all negotiations, litigation, arbitration, settlements,
                    compromises and appeals of such claim; provided, that if the Indemnifying Party assumes
                    the defense of such claim, it shall not be liable for any fees and expenses of counsel for
                    any Indemnified Party incurred thereafter in connection with such claim except that if
                    such Indemnified Party reasonably determines that counsel designated by the
                    Indemnifying Party has a conflict of interest in connection with its representation of such
                    Indemnified Party, such Indemnifying Party shall pay the reasonable fees and
                    disbursements of one counsel (in addition to any local counsel) separate from its own
                    counsel for all Indemnified Parties in connection with any one action or separate but
                    similar or related actions in the same jurisdiction arising out of the same general
                    allegations or circumstances; provided, further, that prior to entering into any final
                    settlement or compromise, such Indemnifying Party shall seek the consent of the
                    Indemnified Party and use its commercially reasonable efforts in the light of the then
                    prevailing circumstances (including, without limitation, any express or implied time
                    constraint on any pending settlement offer) to obtain the consent of such Indemnified
                    Party as to the terms of settlement or compromise. If an Indemnified Party does not
                    consent to the settlement or compromise within a reasonable time under the
                    circumstances, the Indemnifying Party shall not thereafter be obligated to indemnify the
                    Indemnified Party for any amount in excess of such proposed settlement or compromise.

                          (d)     In the event that any Indemnified Party waives its right to
  indemnification hereunder, the Indemnifying Party shall not be entitled to appoint counsel to represent
  such Indemnified Party nor shall the Indemnifying Party reimburse such Indemnified Party for any costs
  of counsel to such Indemnified Party.

                          (e)    Notwithstanding any other provision of this Agreement, nothing herein
  shall in any way constitute a waiver or limitation of any rights which the Issuer or the Holders of the
  Securities may have under any U.S. federal securities laws.

                    11.     No Partnership or Joint Venture.

                   The Issuer and the Servicer are not partners or joint venturers with each other and nothing
  herein shall be construed to make them such partners or joint venturers or impose any liability as such on
  either of them. The Servicer’s relation to the Issuer shall be deemed to be that of an independent
  contractor.

                    12.     Term; Termination.

                            (a)       This Agreement shall commence as of the date first set forth above and
  shall continue in force and effect until the first of the following occurs: (i) the payment in full of the
  Notes, the termination of the Indenture in accordance with its terms and the redemption in full of the
  Preference Shares; (ii) the liquidation of the Collateral and the final distribution of the proceeds of such
  liquidation to the Holders of the Securities; or (iii) the termination of this Agreement in accordance with
  subsection (b), (c), (d) or (e) of this Section 12 or Section 14 of this Agreement.




  OHS West:260162250.6                                  -12-
                                                                                                  004744
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 72 of 322 PageID 7532


                           (b)      Subject to Section 12(e) below, the Servicer may resign, upon 90 days’
  written notice to the Issuer (or such shorter notice as is acceptable to the Issuer). If the Servicer resigns,
  the Issuer agrees to appoint a successor Servicer to assume such duties and obligations in accordance with
  Section 12(e).

                         (c)     This Agreement shall be automatically terminated in the event that the
  Issuer determines in good faith that the Issuer or the pool of Collateral has become required to be
  registered under the provisions of the Investment Company Act, and the Issuer notifies the Servicer
  thereof.

                           (d)      If this Agreement is terminated pursuant to this Section 12, neither party
  shall have any further liability or obligation to the other, except as provided in Sections 2(c)(i), 8, 10 and
  15 of this Agreement.

                            (e) No removal or resignation of the Servicer shall be effective unless:

                                      (i)     (A) the Issuer appoints a successor Servicer at the written
                    direction of a Majority of the Preference Shares (excluding any Preference Shares held by
                    the retiring Servicer, any of its Affiliates or any account over which the retiring Servicer
                    or its Affiliates have discretionary voting authority (or, with respect to Class I Preference
                    Shares held by Investors Corp. at such time, Holding Preference Shares held by the
                    retiring Servicer, any of its Affiliates or any account over which the retiring Servicer or
                    its Affiliates have discretionary voting authority) other than, with respect to the Class II
                    Preference Shares, HFP; provided that, with respect to the voting authority of Class II
                    Preference Shares owned by HFP, such vote shall not be excluded only if such vote is
                    determined by a vote of the majority of the “independent directors” (determined in
                    accordance with the governing documents of HFP and certified in writing to the
                    Preference Shares Paying Agent by any of the “independent directors” of HFP) of HFP)
                    (each such non-excluded Preference Share, a “Voting Preference Share”), (B) such
                    successor Servicer has agreed in writing to assume all of the retiring Servicer’s duties and
                    obligations pursuant to this Agreement and the Indenture and (C) such successor Servicer
                    is not objected to within 30 days after notice of such succession by either (x) a Super
                    Majority of the Controlling Class of Notes (excluding any Notes held by the retiring
                    Servicer, its Affiliates or any account over which the retiring Servicer or its Affiliates
                    have discretionary voting authority other than HFP; provided that, with respect to the
                    voting authority of Notes owned by HFP, such vote shall not be excluded only if such
                    vote is determined by a vote of the majority of the “independent directors” (determined in
                    accordance with the governing documents of HFP and certified in writing to the Trustee
                    by any of the “independent directors” of HFP) of HFP) (each such non-excluded Note, a
                    “Voting Note”) or (y) a Majority in Aggregate Outstanding Amount of the Voting Notes
                    (voting as a single class);

                                      (ii)    if a majority of the Voting Preference Shares has nominated two
                    or more successor Servicers that have been objected to pursuant to the preceding clause
                    (i)(C) or has failed to appoint a successor Servicer that has not been objected to pursuant
                    to the preceding clause (i)(C) within 60 days of the date of notice of such removal or
                    resignation of the Servicer, (A) the Issuer appoints a successor Servicer at the written
                    direction of a Super Majority of the Controlling Class of Notes (excluding any Notes that
                    are not Voting Notes), (B) such successor Servicer has agreed in writing to assume all of
                    the retiring Servicer’s duties and obligations pursuant to this Agreement and the
                    Indenture and (C) such successor Servicer is not objected to within 30 days after notice of


  OHS West:260162250.6                                 -13-
                                                                                                 004745
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 73 of 322 PageID 7533


                    such succession by either (x) Majority of the Voting Preference Shares or (y) a Majority
                    in Aggregate Outstanding Amount of the Voting Notes (voting as a single class); or

                                     (iii)    if a Majority of the Voting Preference Shares and a Super
                    Majority of the Controlling Class (excluding any Notes that are not Voting Notes) has
                    nominated two or more successor Servicers that have been objected to pursuant to the
                    preceding clauses (i)(C) and (ii)(C) or has otherwise failed to appoint a successor
                    Servicer that has not been objected to pursuant to the preceding clause (i)(C) or (ii) (C)
                    within 120 days of the date of notice of such removal or resignation of the Servicer,
                    (A) any Holder of the Controlling Class of Notes (excluding any Notes that are not
                    Voting Notes), any Holder of Voting Preference Shares or the Trustee petitions a court of
                    competent authority to appoint a successor Servicer, (B) such court appoints a successor
                    Servicer and (C) such successor Servicer has agreed in writing to assume all of the
                    retiring Servicer’s duties and obligations pursuant to this Agreement and the Indenture.

                   In addition, any successor Servicer must be an established institution which (i) has
  demonstrated an ability to professionally and competently perform duties similar to those imposed upon
  the Servicer hereunder, (ii) is legally qualified and has the capacity to act as Servicer hereunder, as
  successor to the Servicer under this Agreement in the assumption of all of the responsibilities, duties and
  obligations of the Servicer hereunder and under the applicable terms of the Indenture, (iii) shall not cause
  the Issuer or the pool of Collateral to become required to register under the provisions of the Investment
  Company Act, (iv) shall perform its duties as Servicer under this Agreement and the Indenture without
  causing the Issuer, the Co Issuer or any Holder of Preference Shares to become subject to tax in any
  jurisdiction where such successor Servicer is established as doing business and (v) each Rating Agency
  has confirmed that the appointment of such successor Servicer shall not cause its then current rating of
  any Class of Notes to be reduced or withdrawn. No compensation payable to a successor Servicer from
  payments on the Collateral shall be greater than that paid to the retiring Servicer without the prior written
  consent of a Super Majority of the Controlling Class of Notes, a Majority of the Noteholders and a
  Majority of the Preference Shares. The Issuer, the Trustee and the successor Servicer shall take such
  action (or cause the retiring Servicer to take such action) consistent with this Agreement and the terms of
  the Indenture applicable to the Servicer, as shall be necessary to effectuate any such succession.

                             (f)     In the event of removal of the Servicer pursuant to this Agreement, the
  Issuer shall have all of the rights and remedies available with respect thereto at law or equity, and, without
  limiting the foregoing, the Issuer or, to the extent so provided in the Indenture, the Trustee may by notice
  in writing to the Servicer as provided under this Agreement terminate all the rights and obligations of the
  Servicer under this Agreement (except those that survive termination pursuant to Section 12(d) above).
  Upon expiration of the applicable notice period with respect to termination specified in this Section 12 or
  Section 14 of this Agreement, as applicable, all authority and power of the Servicer under this Agreement,
  whether with respect to the Collateral or otherwise, shall automatically and without further action by any
  person or entity pass to and be vested in the successor Servicer upon the appointment thereof.

                    13.     Delegation; Assignments.

                  This Agreement, and any obligations or duties of the Servicer hereunder, shall not be
  delegated by the Servicer, in whole or in part, except to any entity that (i) is controlled by any of James
  Dondero, Mark Okada and Todd Travers and (ii) is one in which any of James Dondero, Mark Okada and
  Todd Travers is involved in the day to day management and operations (and in any such case pursuant to
  an instrument of delegation in form and substance satisfactory to the Issuer), without the prior written
  consent of the Issuer, a Super Majority of the Controlling Class of Notes (excluding any Notes that are
  not Voting Notes) and a Majority of the Voting Preference Shares and, notwithstanding any such consent,


  OHS West:260162250.6                                 -14-
                                                                                                004746
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 74 of 322 PageID 7534


  no delegation of obligations or duties by the Servicer (including, without limitation, to an entity described
  above) shall relieve the Servicer from any liability hereunder.

                   Subject to Section 12, any assignment of this Agreement to any Person, in whole or in
  part, by the Servicer shall be deemed null and void unless (i) such assignment is consented to in writing
  by the Issuer, a Super Majority of the Controlling Class of Notes (excluding any Notes that are not Voting
  Notes) and a Majority of the Voting Preference Shares and (ii) the Rating Agency Confirmation is
  satisfied with respect to any such assignment. Any assignment consented to by the Issuer, a Super
  Majority of the Controlling Class of Notes (excluding any Notes that are not Voting Notes) and a
  Majority of the Voting Preference Shares shall bind the assignee hereunder in the same manner as the
  Servicer is bound. In addition, the assignee shall execute and deliver to the Issuer and the Trustee a
  counterpart of this Agreement naming such assignee as Servicer. Upon the execution and delivery of
  such a counterpart by the assignee and consent thereto by the Issuer, a Super Majority of the Controlling
  Class of Notes (excluding any Notes that are not Voting Notes) and a Majority of the Voting Preference
  Shares, the Servicer shall be released from further obligations pursuant to this Agreement, except with
  respect to its obligations arising under Section 10 of this Agreement prior to such assignment and except
  with respect to its obligations under Sections 2(c)(i) and 15 hereof. This Agreement shall not be assigned
  by the Issuer without the prior written consent of the Servicer and the Trustee, except in the case of
  assignment by the Issuer to (i) an entity which is a successor to the Issuer permitted under the Indenture,
  in which case such successor organization shall be bound hereunder and by the terms of said assignment
  in the same manner as the Issuer is bound thereunder or (ii) the Trustee as contemplated by the Indenture.
  In the event of any assignment by the Issuer, the Issuer shall cause its successor to execute and deliver to
  the Servicer such documents as the Servicer shall consider reasonably necessary to effect fully such
  assignment. The Servicer hereby consents to the matters set forth in Article 15 of the Indenture.

                    14.    Termination by the Issuer for Cause.

                    Subject to Section 12(e) above, this Agreement shall be terminated and the Servicer shall
  be removed by the Issuer for cause upon 10 days’ prior written notice to the Servicer and upon written
  notice to the Holders of the Securities as set forth below, but only if directed to do so by (1) the Trustee,
  acting at the direction of a Super Majority of the Controlling Class of Notes (excluding any Notes that are
  not Voting Notes) or (2) the Holders of a Majority of the Voting Preference Shares. For purposes of
  determining “cause” with respect to any such termination of this Agreement, such term shall mean any
  one of the following events:

                          (a)      the Servicer willfully breaches in any respect, or takes any action that it
  knows violates in any respect, any provision of this Agreement or any terms of the Indenture applicable to
  it;

                            (b)     the Servicer breaches in any material respect any provision of this
  Agreement or any terms of the Indenture or the Collateral Administration Agreement applicable to it, or
  any representation, warranty, certification or statement given in writing by the Servicer shall prove to
  have been incorrect in any material respect when made or given, and the Servicer fails to cure such breach
  or take such action so that the facts (after giving effect to such action) conform in all material respects to
  such representation, warranty, certificate or statement, in each case within 30 days of becoming aware of,
  or receiving notice from, the Trustee of, such breach or materially incorrect representation, warranty,
  certificate or statement;

                           (c)    the Servicer is wound up or dissolved (other than a dissolution in which
  the remaining members elect to continue the business of the Servicer in accordance with its Governing
  Instruments) or there is appointed over it or a substantial portion of its assets a receiver, administrator,


  OHS West:260162250.6                                -15-
                                                                                                004747
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 75 of 322 PageID 7535


  administrative receiver, trustee or similar officer, or the Servicer (i) ceases to be able to, or admits in
  writing its inability to, pay its debts as they become due and payable, or makes a general assignment for
  the benefit of or enters into any composition or arrangement with, its creditors generally; (ii) applies for
  or consents (by admission of material allegations of a petition or otherwise) to the appointment of a
  receiver, trustee, assignee, custodian, liquidator or sequestrator (or other similar official) of the Servicer
  or of any substantial part of its properties or assets, or authorizes such an application or consent, or
  proceedings seeking such appointment are commenced without such authorization, consent or application
  against the Servicer and continue undismissed for 60 days; (iii) authorizes or files a voluntary petition in
  bankruptcy, or applies for or consents (by admission of material allegations of a petition or otherwise) to
  the application of any bankruptcy, reorganization, arrangement, readjustment of debt, insolvency or
  dissolution, or authorizes such application or consent, or proceedings to such end are instituted against the
  Servicer without such authorization, application or consent and are approved as properly instituted and
  remain undismissed for 60 days or result in adjudication of bankruptcy or insolvency; or (iv) permits or
  suffers all or any substantial part of its properties or assets to be sequestered or attached by court order
  and the order remains undismissed for 60 days;

                           (d)     the occurrence of any Event of Default under the Indenture that results
  from any breach by the Servicer of its duties under the Indenture or this Agreement, which breach or
  default is not cured within any applicable cure period; or

                            (e)     (x) the occurrence of an act by the Servicer related to its activities in any
  servicing, securities, financial advisory or other investment business that constitutes fraud, (y) the
  Servicer being indicted, or any of its principals being convicted, of a felony criminal offense related to its
  activities in any servicing, securities, financial advisory or other investment business or (z) the Servicer
  being indicted for, adjudged liable in a civil suit for, or convicted of a violation of the Securities Act or
  any other United States Federal securities law or any rules or regulations thereunder.

                   If any of the events specified in this Section 14 shall occur, the Servicer shall give prompt
  written notice thereof to the Issuer, the Trustee and the Holders of all outstanding Notes and Preference
  Shares upon the Servicer’s becoming aware of the occurrence of such event.

                    15.     Action Upon Termination.

                         (a)      From and after the effective date of termination of this Agreement, the
  Servicer shall not be entitled to compensation for further services hereunder, but shall be paid all
  compensation accrued to the date of termination, as provided in Section 8 hereof, and shall be entitled to
  receive any amounts owing under Section 10 hereof. Upon the effective date of termination of this
  Agreement, the Servicer shall as soon as practicable:

                                     (i)     deliver to the Issuer all property and documents of the Trustee or
                    the Issuer or otherwise relating to the Collateral then in the custody of the Servicer; and

                                    (ii)   deliver to the Trustee an accounting with respect to the books
                    and records delivered to the Trustee or the successor Servicer appointed pursuant to
                    Section 12(e) hereof.

                   Notwithstanding such termination, the Servicer shall remain liable to the extent set forth
  herein (but subject to Section 10 hereof) for its acts or omissions hereunder arising prior to termination
  and for any expenses, losses, damages, liabilities, demands, charges and claims (including reasonable
  attorneys’ fees) in respect of or arising out of a breach of the representations and warranties made by the




  OHS West:260162250.6                                 -16-
                                                                                                 004748
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 76 of 322 PageID 7536


  Servicer in Section 16(b) hereof or from any failure of the Servicer to comply with the provisions of this
  Section 15.

                           (b)     The Servicer agrees that, notwithstanding any termination of this
  Agreement, it shall reasonably cooperate in any Proceeding arising in connection with this Agreement,
  the Indenture or any of the Collateral (excluding any such Proceeding in which claims are asserted against
  the Servicer or any Affiliate of the Servicer) upon receipt of appropriate indemnification and expense
  reimbursement.

                    16.     Representations and Warranties.

                            (a)     The Issuer hereby represents and warrants to the Servicer as follows:

                                     (i)     The Issuer has been duly registered and is validly existing under
                    the laws of the Cayman Islands, has full power and authority to own its assets and the
                    securities proposed to be owned by it and included in the Collateral and to transact the
                    business in which it is presently engaged and is duly qualified under the laws of each
                    jurisdiction where its ownership or lease of property or the conduct of its business
                    requires, or the performance of its obligations under this Agreement, the Indenture or the
                    Securities would require, such qualification, except for failures to be so qualified,
                    authorized or licensed that would not in the aggregate have a material adverse effect on
                    the business, operations, assets or financial condition of the Issuer.

                                      (ii)    The Issuer has full power and authority to execute, deliver and
                    perform this Agreement, the Indenture and the Securities and all obligations required
                    hereunder and thereunder and has taken all necessary action to authorize this Agreement,
                    the Indenture and the Securities on the terms and conditions hereof and thereof and the
                    execution by the Issuer, delivery and performance of this Agreement, the Indenture and
                    the Securities and the performance of all obligations imposed upon it hereunder and
                    thereunder. No consent of any other person including, without limitation, shareholders
                    and creditors of the Issuer, and no license, permit, approval or authorization of,
                    exemption by, notice or report to, or registration, filing or declaration with, any
                    governmental authority, other than those that may be required under state securities or
                    “blue sky” laws and those that have been or shall be obtained in connection with the
                    Indenture and the Securities is required by the Issuer in connection with this Agreement,
                    the Indenture and the Securities or the execution, delivery, performance, validity or
                    enforceability of this Agreement, the Indenture and the Securities or the obligations
                    imposed upon it hereunder or thereunder. This Agreement constitutes, and each
                    instrument or document required hereunder, when executed and delivered hereunder,
                    shall constitute, the legally valid and binding obligation of the Issuer enforceable against
                    the Issuer in accordance with its terms, subject to (a) the effect of bankruptcy, insolvency
                    or similar laws affecting generally the enforcement of creditors’ rights and (b) general
                    equitable principles.

                                    (iii)    The execution by the Issuer, delivery and performance of this
                    Agreement and the documents and instruments required hereunder shall not violate any
                    provision of any existing law or regulation binding on the Issuer, or any order, judgment,
                    award or decree of any court, arbitrator or governmental authority binding on the Issuer,
                    or the Governing Instruments of, or any securities issued by, the Issuer or of any
                    mortgage, indenture, lease, contract or other agreement, instrument or undertaking to
                    which the Issuer is a party or by which the Issuer or any of its assets may be bound, the


  OHS West:260162250.6                                 -17-
                                                                                                004749
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 77 of 322 PageID 7537


                    violation of which would have a material adverse effect on the business, operations,
                    assets or financial condition of the Issuer, and shall not result in or require the creation or
                    imposition of any lien on any of its property, assets or revenues pursuant to the provisions
                    of any such mortgage, indenture, lease, contract or other agreement, instrument or
                    undertaking (other than the lien of the Indenture).

                                     (iv)    The Issuer is not in violation of its Governing Instruments or in
                    breach or violation of or in default under the Indenture or any contract or agreement to
                    which it is a party or by which it or any of its assets may be bound, or any applicable
                    statute or any rule, regulation or order of any court, government agency or body having
                    jurisdiction over the Issuer or its properties, the breach or violation of which or default
                    under which would have a material adverse effect on the validity or enforceability of this
                    Agreement or the performance by the Issuer of its duties hereunder.

                                   (v)     True and complete copies of the Indenture and the Issuer’s
                    Governing Instruments have been delivered to the Servicer.

                  The Issuer agrees to deliver a true and complete copy of each amendment to the
  documents referred to in Section 16(a)(v) above to the Servicer as promptly as practicable after its
  adoption or execution.

                            (b)      The Servicer hereby represents and warrants to the Issuer as follows:

                                     (i)     The Servicer is a limited partnership duly organized and validly
                    existing and in good standing under the laws of the State of Delaware, has full power and
                    authority to own its assets and to transact the business in which it is currently engaged
                    and is duly qualified and in good standing under the laws of each jurisdiction where its
                    ownership or lease of property or the conduct of its business requires, or the performance
                    of this Agreement would require such qualification, except for those jurisdictions in
                    which the failure to be so qualified, authorized or licensed would not have a material
                    adverse effect on the business, operations, assets or financial condition of the Servicer or
                    on the ability of the Servicer to perform its obligations under, or on the validity or
                    enforceability of, this Agreement and the provisions of the Indenture applicable to the
                    Servicer.

                                     (ii)    The Servicer has full power and authority to execute, deliver and
                    perform this Agreement and all obligations required hereunder and under the provisions
                    of the Indenture applicable to the Servicer, and has taken all necessary action to authorize
                    this Agreement on the terms and conditions hereof and the execution, delivery and
                    performance of this Agreement and all obligations required hereunder and under the
                    terms of the Indenture applicable to the Servicer. No consent of any other person,
                    including, without limitation, creditors of the Servicer, and no license, permit, approval
                    or authorization of, exemption by, notice or report to, or registration, filing or declaration
                    with, any governmental authority is required by the Servicer in connection with this
                    Agreement or the execution, delivery, performance, validity or enforceability of this
                    Agreement or the obligations required hereunder or under the terms of the Indenture
                    applicable to the Servicer. This Agreement has been, and each instrument and document
                    required hereunder or under the terms of the Indenture applicable to the Servicer shall be,
                    executed and delivered by a duly authorized partner of the Servicer, and this Agreement
                    constitutes, and each instrument and document required hereunder or under the terms of
                    the Indenture applicable to the Servicer when executed and delivered by the Servicer


  OHS West:260162250.6                                  -18-
                                                                                                  004750
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 78 of 322 PageID 7538


                    hereunder or under the terms of the Indenture applicable to the Servicer shall constitute,
                    the valid and legally binding obligations of the Servicer enforceable against the Servicer
                    in accordance with their terms, subject to (a) the effect of bankruptcy, insolvency or
                    similar laws affecting generally the enforcement of creditors’ rights and (b) general
                    equitable principles.

                                     (iii)   The execution, delivery and performance of this Agreement and
                    the terms of the Indenture applicable to the Servicer and the documents and instruments
                    required hereunder or under the terms of the Indenture applicable to the Servicer shall not
                    violate or conflict with any provision of any existing law or regulation binding on or
                    applicable to the Servicer, or any order, judgment, award or decree of any court,
                    arbitrator or governmental authority binding on the Servicer, or the Governing
                    Instruments of, or any securities issued by the Servicer or of any mortgage, indenture,
                    lease, contract or other agreement, instrument or undertaking to which the Servicer is a
                    party or by which the Servicer or any of its assets may be bound, the violation of which
                    would have a material adverse effect on the business, operations, assets or financial
                    condition of the Servicer or its ability to perform its obligations under this Agreement and
                    the provisions of the Indenture applicable to the Servicer, and shall not result in or require
                    the creation or imposition of any lien on any of its material property, assets or revenues
                    pursuant to the provisions of any such mortgage, indenture, lease, contract or other
                    agreement, instrument or undertaking.

                                    (iv)    There is no charge, investigation, action, suit or proceeding
                    before or by any court pending or, to the best knowledge of the Servicer, threatened that,
                    if determined adversely to the Servicer, would have a material adverse effect upon the
                    performance by the Servicer of its duties under, or on the validity or enforceability of,
                    this Agreement and the provisions of the Indenture applicable to the Servicer.

                                     (v)     The Servicer is a registered investment adviser under the
                    Advisers Act.

                                     (vi)     The Servicer is not in violation of its Governing Instruments or
                    in breach or violation of or in default under any contract or agreement to which it is a
                    party or by which it or any of its property may be bound, or any applicable statute or any
                    rule, regulation or order of any court, government agency or body having jurisdiction
                    over the Servicer or its properties, the breach or violation of which or default under which
                    would have a material adverse effect on the validity or enforceability of this Agreement
                    or the provisions of the Indenture applicable to the Servicer, or the performance by the
                    Servicer of its duties hereunder.

                    17.     Notices.

                   Unless expressly provided otherwise herein, all notices, requests, demands and other
  communications required or permitted under this Agreement shall be in writing (including by telecopy)
  and shall be deemed to have been duly given, made and received when delivered against receipt or upon
  actual receipt of registered or certified mail, postage prepaid, return receipt requested, or, in the case of
  telecopy notice, when received in legible form, addressed as set forth below:




  OHS West:260162250.6                                  -19-
                                                                                                  004751
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 79 of 322 PageID 7539


                    (a) If to the Issuer:

                    Eastland CLO Ltd.
                    c/o Ogier Fiduciary Services (Cayman) Limited
                    P.O. Box 1093GT
                    Queensgate House
                    South Church Street
                    George Town, Grand Cayman KY1-1108, Cayman Islands
                    Telephone: (345) 945-6264
                    Telecopy: (345) 945-6265
                    Attention: The Directors

                    (b) If to the Servicer:

                    Highland Capital Management, L.P.
                    Two Galleria Tower
                    13455 Noel Road, Suite 1300
                    Dallas, Texas 75240
                    Telephone: (972) 628-4100
                    Telecopy: (972) 628-4147
                    Attention: James Dondero

                    (c) If to the Trustee:

                    Investors Bank & Trust Company
                    200 Claredon Street
                    Mailcode: EUC-108
                    Boston, Massachusetts 02116
                    Telecopy: (617)351-4358
                    Attention: CDO Services Group

                    (d) If to the Noteholders:

                  In accordance with Section 14.4 of the Indenture, at their respective addresses set forth on
  the Note Register.

                    (e) If to the Holders of the Preference Shares:

                   In accordance with Section 14.4 of the Indenture, to the Preference Shares Paying Agent
  at the address identified therein.

                    (f) if to the Rating Agencies:

                   In accordance with Section 14.3 of the Indenture, to the rating Agencies at the address
  identified therein.

                   Any party may alter the address or telecopy number to which communications or copies
  are to be sent by giving notice of such change of address in conformity with the provisions of this
  Section 17 for the giving of notice.




  OHS West:260162250.6                                 -20-
                                                                                              004752
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 80 of 322 PageID 7540


                    18.    Binding Nature of Agreement; Successors and Assigns.

                   This Agreement shall be binding upon and inure to the benefit of the parties hereto and
  their respective heirs, personal representatives, successors and permitted assigns as provided herein. The
  Servicer hereby consents to the collateral assignment of this Agreement as provided in the Indenture and
  further agrees that the Trustee may enforce the Servicer’s obligations hereunder.

                    19.    Entire Agreement.

                   This Agreement contains the entire agreement and understanding among the parties
  hereto with respect to the subject matter hereof, and supersedes all prior and contemporaneous
  agreements, understandings, inducements and conditions, express or implied, oral or written, of any
  nature whatsoever with respect to the subject matter hereof. The express terms hereof control and
  supersede any course of performance and/or usage of the trade inconsistent with any of the terms hereof.
  This Agreement may not be modified or amended other than by an agreement in writing executed by the
  parties hereto and in accordance with the terms of Section 15.1(h) of the Indenture.

                    20.    Conflict with the Indenture.

                   Subject to the last two sentences of Section 2(a)(i), in the event that this Agreement
  requires any action to be taken with respect to any matter and the Indenture requires that a different action
  be taken with respect to such matter, and such actions are mutually exclusive, the provisions of the
  Indenture in respect thereof shall control.

                    21.    Priority of Payments.

                 The Servicer agrees that the payment of all amounts to which it is entitled pursuant to this
  Agreement and the Indenture shall be due and payable only in accordance with the priorities set forth in
  the Indenture and only to the extent funds are available for such payments in accordance with such
  priorities.

                    22.    Governing Law.

             THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
  GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
  ITS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
  ANOTHER JURISDICTION.

                    23.    Indulgences Not Waivers.

                   Neither the failure nor any delay on the part of any party hereto to exercise any right,
  remedy, power or privilege under this Agreement shall operate as a waiver thereof, nor shall any single or
  partial exercise of any right, remedy, power or privilege preclude any other or further exercise of the same
  or of any other right, remedy, power or privilege, nor shall any waiver of any right, remedy, power or
  privilege with respect to any occurrence be construed as a waiver of such right, remedy, power or
  privilege with respect to any other occurrence. No waiver shall be effective unless it is in writing and is
  signed by the party asserted to have granted such waiver.




  OHS West:260162250.6                                -21-
                                                                                               004753
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 81 of 322 PageID 7541


                    24.    Costs and Expenses.

                  Except as may otherwise be agreed in writing, the costs and expenses (including the fees
  and disbursements of counsel and accountants) incurred by each party in connection with the negotiation
  and preparation of and the execution of this Agreement, and all matters incident thereto, shall be borne by
  such party.

                    25.    Titles Not to Affect Interpretation.

                   The titles of paragraphs and subparagraphs contained in this Agreement are for
  convenience only, and they neither form a part of this Agreement nor are they to be used in the
  construction or interpretation hereof.

                    26.    Execution in Counterparts.

                   This Agreement may be executed in any number of counterparts by facsimile or other
  written form of communication, each of which shall be deemed to be an original as against any party
  whose signature appears thereon, and all of which shall together constitute one and the same instrument.
  This Agreement shall become binding when one or more counterparts hereof, individually or taken
  together, shall bear the signatures of all of the parties reflected hereon as the signatories.

                    27.    Provisions Separable.

                    In case any provision in this Agreement shall be invalid, illegal or unenforceable as
  written, such provision shall be construed in the manner most closely resembling the apparent intent of
  the parties with respect to such provision so as to be valid, legal and enforceable; provided, however, that
  if there is no basis for such a construction, such provision shall be ineffective only to the extent of such
  invalidity, illegality or unenforceability and, unless the ineffectiveness of such provision destroys the
  basis of the bargain for one of the parties to this Agreement, the validity, legality and enforceability of the
  remaining provisions hereof or thereof shall not in any way be affected or impaired thereby.

                    28.    Number and Gender.

                  Words used herein, regardless of the number and gender specifically used, shall be
  deemed and construed to include any other number, singular or plural, and any other gender, masculine,
  feminine or neuter, as the context requires.

                    29.    Written Disclosure Statement.

                  The Issuer and the Trustee acknowledge receipt of Part II of the Servicer’s Form ADV
  filed with the Securities and Exchange Commission, as required by Rule 204-3 under the Advisers Act,
  more than 48 hours prior to the date of execution of this Agreement.

                    30.    Miscellaneous.

                            (a)    In the event that any vote is solicited with respect to any Collateral
  Obligation, the Servicer, on behalf of the Issuer, shall vote or refrain from voting any such security in any
  manner permitted by the Indenture that the Servicer has determined in its reasonable judgment shall be in
  the best interests of the Holders of the Securities. In addition, with respect to any Defaulted Collateral
  Obligation, the Servicer, on behalf of the Issuer, may instruct the trustee for such Defaulted Collateral
  Obligation to enforce the Issuer’s rights under the Underlying Instruments governing such Defaulted



  OHS West:260162250.6                                 -22-
                                                                                                 004754
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 82 of 322 PageID 7542


  Collateral Obligation and any applicable law, rule or regulation in any manner permitted under the
  Indenture that the Servicer has determined in its reasonable judgment shall be in the best interests of the
  Holders of the Securities. In the event any Offer is made with respect to any Collateral Obligation, the
  Servicer, on behalf of the Issuer, may take such action as is permitted by the Indenture and that the
  Servicer has determined in its reasonable judgment shall be in the best interests of the Holders of the
  Securities.

                          (b)     In connection with taking or omitting any action under the Indenture or
  this Agreement, the Servicer may consult with counsel and may rely in good faith on the advice of such
  counsel or any opinion of counsel.

                    Any corporation, partnership or limited liability company into which the Servicer may be
  merged or converted or with which it may be consolidated, or any corporation, partnership or limited
  liability company resulting from any merger, conversion or consolidation to which the Servicer shall be a
  party, or any corporation, partnership or limited liability company succeeding to all or substantially all of
  the servicing and collateral management business of the Servicer, shall be the successor to the Servicer
  without any further action by the Servicer, the Co-Issuers, the Trustee, the Noteholders or any other
  person or entity.

                    31.    Limitation of Liabilities.

                   The Issuer’s obligations hereunder are solely the corporate obligations of the Issuer and
  the Servicer shall not have any recourse to any of the directors, officers, shareholders, members or
  incorporators of the Issuer with respect to any claims, losses, damages, liabilities, indemnities or other
  obligations in connection with any transactions contemplated hereby, except for any claims, losses,
  damages, liabilities, indemnities or other obligations caused by the gross negligence, bad faith or willful
  misconduct of such directors, officers, shareholders, members or incorporators of the Issuer. The
  obligations of the Issuer hereunder shall be limited to the net proceeds of the Collateral, if any, as applied
  in accordance with the Priorities of Payments pursuant to the Indenture, and following realization of the
  Collateral and its application in accordance with the Indenture, any outstanding obligations of the Issuer
  hereunder shall be extinguished and shall not thereafter revive. The provisions of this section shall
  survive termination of this Agreement.

                    32.    Consent to Posting of Documents on Repository.

                    The Servicer hereby consents to (i) the posting of the final Offering Memorandum, the
  Indenture and any Hedge Agreements (collectively, the “Documents”) and the periodic reports to be
  delivered pursuant to the Documents and any amendments or other modifications thereto on the
  Repository (as such term is defined in the Indenture) for use in the manner provided in the Repository;
  and (ii) the display of its name on the Repository in connection therewith.




  OHS West:260162250.6                                  -23-
                                                                                                004755
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 83 of 322 PageID 7543




                                                                     004756
Case 19-34054-sgj11 Doc 1822-18 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
 Case 3:21-cv-00538-N Document 26-19 Filed26 06/09/21 Page 84 of 322 PageID 7544




                                                                     004757
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        238 06/09/21 Page 85 of 322 PageID 7545
Case 3:21-cv-00538-N Document 26-19 Filed



                                EXHIBIT 6




                                                                     004758
  Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                          238 06/09/21 Page 86 of 322 PageID 7546
  Case 3:21-cv-00538-N Document 26-19 Filed

Offering Memorandum

Gleneagles CLO, Ltd.
Gleneagles CLO Corp.
U.S. $620,000,000 Class A-1 Floating Rate Senior Secured Extendable Notes Due 2017
U.S. $28,000,000 Class A-2 Floating Rate Senior Secured Extendable Notes Due 2017
U.S. $60,500,000 Class B Floating Rate Senior Secured Extendable Notes Due 2017
U.S. $51,000,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
U.S. $49,500,000 Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
91,000 Preference Shares
U.S.$5,000,000 Class 1 Extendable Combination Securities Due 2017
U.S.$20,000,000 Class 2 Combination Securities Due 2015

Gleneagles CLO, Ltd. (the "Issuer") and Gleneagles CLO Corp. (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers") will issue the Class A-1
Floating Rate Senior Secured Extendable Notes (the "Class A-1 Notes"), the Class A-2 Floating Rate Senior Secured Extendable Notes (the "Class A-2
Notes" and together with the Class A-1 Notes, the "Class A Notes"), the Class B Floating Rate Senior Secured Extendable Notes (the "Class B Notes"), the
Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes (the "Class C Notes"), and the Class D Floating Rate Senior Secured Deferrable
Interest Extendable Notes (the "Class D Notes" and, together with the Class A Notes, the Class B Notes and the Class C Notes, the "Notes"), and the Issuer
will issue (i) the Class 1 Extendable Combination Securities (the "Class 1 Combination Securities") consisting of (A) a component entitling its holders to
rights in respect of Preference Shares in an initial aggregate Face Amount equal to $1,000,000 (the "Class 1 Combination Security Preference Share
Component") and (B) a component representing an initial aggregate principal amount of Class C Notes equal to $4,000,000 (the "Class 1 Note
Component") and (ii) the Class 2 Combination Securities (the "Class 2 Combination Securities" and, together with the Class 1 Combination Securities, the
"Combination Securities) consisting of (A) a component entitling its holders to rights in respect of Preference Shares in an initial aggregate Face Amount
equal to $7,600,000 (the "Class 2 Combination Security Preference Share Component" and, together with the Class 1 Combination Security Preference
Share Component, the "Preference Share Components") and (B) a component entitling its holders to receive the payments from a trust account initially
holding a $20,000,000 principal-only zero coupon security issued by Banc of America Corporation maturing on October 30, 2015 (the "Class 2 Bond") (the
"Class 2 Component") and (iii) the Preference Shares, U.S. $0.01 par value per share (the "Preference Shares" and, together with the Notes and the
Combination Securities, the "Securities"), in each case in the aggregate principal amounts or number of Preference Shares as described above. The Notes
and the Combination Securities will be issued on or about October 13, 2005 (the "Closing Date") pursuant to an Indenture, dated as of October 13, 2005 (the
"Indenture"), among the Co-Issuers and JPMorgan Chase Bank, National Association, as Trustee (the "Trustee"). The Preference Shares will be issued on
or about the Closing Date pursuant to and subject to the terms of the Preference Share Documents. The Stated Maturity of the Notes, the Class 1
Combination Securities and the Scheduled Preference Shares Redemption Date of the Preference Shares are subject to multiple extensions to the applicable
Extended Stated Maturity Date (in the case of the Notes and the Class 1 Combination Securities) and the applicable Extended Scheduled Preference Shares
Redemption Date (in the case of the Preference Shares), if the Issuer provides timely notice and the Extension Conditions are satisfied as described herein.
Although the Scheduled Preference Share Redemption Date of the Preference Shares underlying the Class 2 Combination Security Preference Share
Component is subject to extension, the Stated Maturity of the Class 2 Combination Securities is not subject to extension.
The net proceeds of the offering of the Securities will be applied by the Issuer to repurchase participation interests in certain Collateral Obligations sold to
finance the purchase of such Collateral Obligations prior to the Closing Date, to acquire the Class 2 Bond and to purchase additional Collateral Obligations
on and after the Closing Date, all of which will be pledged under the Indenture by the Issuer to the Trustee for the benefit of the applicable secured parties
named therein. See "Use of Proceeds." Highland Capital Management, L.P. will serve as portfolio manager for the Issuer's portfolio.
The Securities will be initially offered at 100% of their principal or face amount or at such other prices as may be negotiated at the time of sale.
For a discussion of certain factors regarding the Issuer and the Securities that, among other things, should be considered by prospective purchasers
of the Securities, see "Risk Factors."
THE SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") AND NEITHER THE ISSUER NOR THE CO-ISSUER WILL BE REGISTERED UNDER THE UNITED
STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY ACT"). THE SECURITIES WILL BE
OFFERED AND SOLD TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT ("REGULATION S"))
OUTSIDE THE UNITED STATES IN RELIANCE ON REGULATION S. THE SECURITIES MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT TO PERSONS THAT ARE (I) ACCREDITED
INVESTORS AS DEFINED IN RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT (EACH, AN "ACCREDITED INVESTOR") IN
RELIANCE ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT
AND (II)(A) QUALIFIED PURCHASERS FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT (EACH, A "QUALIFIED
PURCHASER"), (B) SOLELY IN THE CASE OF THE PREFERENCE SHARES, KNOWLEDGEABLE EMPLOYEES (EACH, A
"KNOWLEDGEABLE EMPLOYEE") (AS DEFINED IN RULE 3c-5 OF THE INVESTMENT COMPANY ACT) OR (C) AN ENTITY OWNED
EXCLUSIVELY BY QUALIFIED PURCHASERS AND/OR, SOLELY IN THE CASE OF THE PREFERENCE SHARES, KNOWLEDGEABLE
EMPLOYEES, AND IN ACCORDANCE WITH ANY OTHER APPLICABLE LAW. THE SECURITIES ARE NOT TRANSFERABLE EXCEPT IN
ACCORDANCE WITH THE RESTRICTIONS DESCRIBED UNDER "TRANSFER RESTRICTIONS."

The Securities are offered pursuant to the Placement Agency Agreement on a reasonable best efforts basis through Banc of America Securities LLC (the
"Placement Agent"). The Placement Agent reserves the right to withdraw, cancel or modify such offer and to reject orders in whole or in part. It is a
condition to issuance of any Securities that all of the Securities be issued concurrently. It is expected that the delivery of the Securities will be made on or
about the Closing Date, in each case against payment therefor in immediately available funds. The Securities (other than the Securities represented by
Certificated Securities) will be accepted for clearance through The Depository Trust Company, and through Euroclear and Clearstream on the Closing Date.


                                               Banc of America Securities LLC
                                                  The date of this Offering Memorandum is October 7, 2005




                                                                                                                                       004759
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        238 06/09/21 Page 87 of 322 PageID 7547
Case 3:21-cv-00538-N Document 26-19 Filed


 Payment of interest on, and principal of, the Notes will be made by the Issuer in U.S. Dollars on the first
 day of each February, May, August and November of each year (or if such day is not a Business Day, the
 next succeeding Business Day) (each such date a "Payment Date"), commencing February 1, 2006, to the
 extent of available cash flow in respect of the Collateral in accordance with the Priority of Payments.
 Each Class of Notes will bear interest at the per annum rates set forth under "Summary of Terms—
 Principal Terms of the Securities." The Preference Shares will receive as dividends certain amounts
 available for distribution to the Holders of the Preference Shares in accordance with the Priority of
 Payments. See "Description of the Securities—Priority of Payments."

          The Notes will be subject to Optional Redemption in whole, but not in part, on any Payment Date
 upon the occurrence of a Tax Event or at any time after the Non-Call Period, in each case at the direction
 of the Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference Shares or, upon
 the occurrence of a Tax Event, a Majority of the Controlling Class (but only if the Aggregate Principal
 Balance is less than 100% of the Class A-1 Notes and the Class A-2 Notes). The Notes will be subject to
 mandatory redemption on any Payment Date, to the extent that any of the Coverage Tests are not
 satisfied, as described herein. The Notes will be subject to Special Redemption, at the discretion of the
 Portfolio Manager, to the extent that at any time during the Reinvestment Period, the Portfolio Manager
 cannot identify satisfactory Collateral Obligations for investment of Collection Account funds. After
 redemption in full of the Notes, the Preference Shares will be subject to Optional Redemption in whole or
 in part on any Payment Date by the Issuer at the direction of the Holders of the requisite percentage of the
 Preference Shares at the applicable Redemption Price pursuant to the Preference Share Documents, to the
 extent legally permitted; provided, however, that the Preference Shares must be redeemed on or prior to
 the Scheduled Preference Shares Redemption Date. See "Description of the Securities—Optional
 Redemption," "—Mandatory Redemption of the Notes," "—Special Redemption of Notes If the Portfolio
 Manager Does Not Identify Investments as Contemplated by the Indenture" and "—Priority of
 Payments." The principal amount of the Notes will be payable at the Stated Maturity unless redeemed or
 paid in full prior thereto. The Preference Shares are scheduled to be redeemed at their Redemption Price
 on the Scheduled Preference Shares Redemption Date, unless redeemed prior thereto. Upon the
 occurrence of a redemption of the Preference Shares, in whole or in part, pursuant to the terms of the
 Indenture prior to the Class 2 Component Payment Date, the Class 2 Combination Securities shall remain
 Outstanding and shall have the benefits provided by the Indenture (including, without limitation, the
 provisions described under "Description of the Securities—Priority of Payments—Class 2 Component
 Distributions").

 Certain pledged assets of the Issuer are the sole source of payments on the Securities. The Securities do
 not represent an interest in or obligations of, and are not insured or guaranteed by, the Holders of the
 Preference Shares, the Portfolio Manager, the Trustee, any paying agent, the Preference Shares Paying
 Agent, the Placement Agents, any Hedge Counterparty or any of their respective Affiliates.

 Application will be made for the Securities to be admitted to the official list of the Cayman Islands
 Stock Exchange. However, there can be no assurance that the Cayman Islands Stock Exchange will
 in fact accept the listing of such Securities or, if accepted, that such listing will be maintained.

 Except as otherwise specified herein or as the context may otherwise require or dictate or unless the
 Combination Securities are explicitly addressed in the same context, (A) all references in this Offering
 Memorandum to the "Notes" include the "Class 1 Note Component" of the Class 1 Combination
 Securities, (B) all references in this Offering Memorandum to the rights of the Holders of the Class C
 Notes (including with respect to any payments, distributions, redemptions, votes or consents to be given
 by such Holders) include the rights of the Holders of the Class 1 Combination Securities to the extent of
 the Class 1 Note Component of the Class 1 Combination Securities, (C) all references in this Offering
 Memorandum to the "Preference Shares" include the "Preference Share Components" of the Class 1
                                                     ii



                                                                                             004760
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        238 06/09/21 Page 88 of 322 PageID 7548
Case 3:21-cv-00538-N Document 26-19 Filed


 Combination Securities and the Class 2 Combination Securities, as applicable, and (D) all references in
 this Offering Memorandum to the rights of the Holders of the Preference Shares (including with respect to
 any payments, distributions, redemptions, votes or consents to be given by such Holders) include the
 rights of the Holders of the Class 1 Combination Securities to the extent of the Class 1 Combination
 Security Preference Share Component and of the Holders of the Class 2 Combination Securities to the
 extent of the Class 2 Combination Security Preference Share Component.

 The initial principal amount of the Class C Notes and Face Amount of the Preference Shares to which the
 Components of the Combination Securities relate, are included in (and are not in addition to) the initial
 principal amount of the Class C Notes and the Face Amount of the Preference Shares described herein.

 It is a condition of the issuance of the Securities that (i) the Class A-1 Notes be rated at least "Aaa" by
 Moody's Investors Service, Inc. ("Moody's") and at least "AAA" by Standard & Poor's Ratings Services,
 a division of The McGraw-Hill Companies, Inc. ("S&P" and, together with Moody's, the "Rating
 Agencies"), (ii) the Class A-2 Notes be rated at least "Aaa" by Moody's and at least "AAA" by S&P, (iii)
 the Class B Notes be rated at least "Aa2" by Moody's and at least "AA" by S&P, (iv) the Class C Notes be
 rated at least "A2" by Moody's and at least "A" by S&P, (v) the Class D Notes be rated at least "Baa2" by
 Moody's and at least "BBB" by S&P, (vi) the Class 1 Combination Securities be rated at least "A2" by
 Moody's and (vii) the Class 2 Combination Securities be rated at least "Aa2" by Moody's. The Class 1
 Combination Securities are rated only as to the ultimate payment of their Class 1 Combination Security
 Rated Balance and Class 1 Combination Security Rated Coupon and the Class 2 Combination Securities
 are rated only as to the ultimate payment of their Class 2 Combination Security Rated Balance. Each of
 the above ratings assume that no Maturity Extension occurs after the Closing Date. A credit rating is not
 a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time
 by the assigning Rating Agency. The Preference Shares will not be rated by any credit rating agency.

 No person has been authorized to make or provide any representation or information regarding the
 Co-Issuers or the Securities other than as contained in this Offering Memorandum. Any such
 representation or information should not be relied upon as having been authorized by the Co-Issuers or
 the Placement Agent. The delivery of this Offering Memorandum at any time does not imply that the
 information contained in it is correct as of any time subsequent to the date of this Offering Memorandum.
 The Co-Issuers disclaim any obligation to update such information and do not intend to do so. Unless
 otherwise indicated, all information in this Offering Memorandum is given as of the date of this Offering
 Memorandum.

 This Offering Memorandum has been prepared by the Co-Issuers solely for use in connection with the
 listing of the Securities and the offering of the Securities as described herein. This Offering
 Memorandum includes information given in compliance with the listing rules of the Cayman Islands
 Stock Exchange. With the exception of the information provided under the heading "Portfolio Manager,"
 the Co-Issuers accept full responsibility for the accuracy of the information contained in this Offering
 Memorandum and confirm, having made reasonable inquiry, that to the best of their knowledge and belief
 there are no facts the omission of which would make any statement within this Offering Memorandum
 misleading. The Cayman Islands Stock Exchange takes no responsibility for the contents of this Offering
 Memorandum, makes no representations as to its accuracy or completeness and expressly disclaims any
 liability whatsoever for any loss arising from or in reliance upon any part of this Offering Memorandum.
 The Co-Issuers accept responsibility accordingly.

 The information appearing in the section entitled "The Portfolio Manager" has been prepared by the
 Portfolio Manager and has not been independently verified by the Placement Agent or the Co-Issuers.
 The Placement Agent and the Co-Issuers do not assume any responsibility for the accuracy, completeness,


                                                     iii



                                                                                            004761
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        238 06/09/21 Page 89 of 322 PageID 7549
Case 3:21-cv-00538-N Document 26-19 Filed


 or applicability of such information, except that the Co-Issuers assume responsibility for accurately
 reproducing such information in this Offering Memorandum.

 Neither the Placement Agent nor (except with respect to the section entitled "The Portfolio Manager") the
 Portfolio Manager makes any representation or warranty, express or implied, as to the accuracy or
 completeness of the information in this Offering Memorandum. Each person receiving this Offering
 Memorandum acknowledges that such person has not relied on the Placement Agent or (except with
 respect to the section entitled "The Portfolio Manager") the Portfolio Manager or any person affiliated
 therewith, in connection with its investigation of the accuracy of such information or its investment
 decision. Each person contemplating making an investment in the Securities must make its own
 investigation and analysis of the creditworthiness of the Co-Issuers and its own determination of the
 suitability of any such investment, with particular reference to its own investment objectives and
 experience, and any other factors that may be relevant to it in connection with such investment.

 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR
 OTHER REGULATORY AUTHORITY, AND NONE OF THE FOREGOING AUTHORITIES HAS
 CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS OFFERING
 MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 EACH PROSPECTIVE INVESTOR (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER
 AGENT OF SUCH PROSPECTIVE INVESTOR) MAY DISCLOSE TO ANY AND ALL PERSONS,
 WITHOUT LIMITATIONS OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
 THE TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR
 OTHER TAX ANALYSES) THAT ARE PROVIDED TO THE PROSPECTIVE INVESTOR
 RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE. HOWEVER, ANY SUCH
 INFORMATION RELATING TO THE TAX TREATMENT OR TAX STRUCTURE IS REQUIRED
 TO BE KEPT CONFIDENTIAL TO THE EXTENT REASONABLY NECESSARY TO COMPLY
 WITH APPLICABLE FEDERAL OR STATE SECURITIES LAWS. FOR PURPOSES OF THIS
 PARAGRAPH, THE TERMS "TAX TREATMENT", "TAX STRUCTURE", AND "TAX ANALYSES"
 HAVE THE MEANING GIVEN TO SUCH TERMS UNDER UNITED STATES TREASURY
 REGULATION SECTION 1.6011-4(C) AND APPLICABLE STATE OR LOCAL LAW.

 This Offering Memorandum contains summaries of certain documents. The summaries do not purport to
 be complete and are qualified in their entirety by reference to such documents. Each person receiving this
 Offering Memorandum acknowledges that such person has been afforded an opportunity to request from
 the Issuer and to review, and has received, all additional information considered by such person to be
 necessary to verify the accuracy and completeness of the information herein. Requests and inquiries
 regarding this Offering Memorandum or such documents should be directed to the Issuer, in care of Banc
 of America Securities LLC, 9 West 57th Street, New York, New York, 10019, Attention: Structured
 Securities Group.

 The Securities are a new issue of securities. There can be no assurance that a secondary market for any of
 the Securities will develop, or if a secondary market does develop, that it will provide the holders of such
 Securities with liquidity of investment or that it will continue. Accordingly, investors should be prepared
 to bear the risks of holding the Securities until final payment is made thereon.

 THE CONTENTS OF THIS OFFERING MEMORANDUM ARE NOT TO BE CONSTRUED AS
 ACCOUNTING, LEGAL, BUSINESS OR TAX ADVICE. EACH PROSPECTIVE INVESTOR
 SHOULD CONSULT ITS OWN ACCOUNTANT, ATTORNEY, BUSINESS ADVISOR AND TAX
 ADVISOR AS TO LEGAL, BUSINESS AND TAX ADVICE. NONE OF THE CO-ISSUERS, THE
 PLACEMENT AGENT, THE PORTFOLIO MANAGER OR ANY OF THEIR RESPECTIVE
                                                     iv



                                                                                             004762
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        238 06/09/21 Page 90 of 322 PageID 7550
Case 3:21-cv-00538-N Document 26-19 Filed


 AFFILIATES MAKES ANY REPRESENTATION TO ANY OFFEREE OF THE SECURITIES
 REGARDING THE LEGALITY OF AN INVESTMENT THEREIN BY SUCH OFFEREE UNDER
 APPLICABLE LEGAL INVESTMENT OR SIMILAR LAWS OR REGULATIONS OR THE PROPER
 CLASSIFICATION OF SUCH AN INVESTMENT THEREUNDER.

 This Offering Memorandum does not constitute an offer of, or an invitation by or on behalf of, the Co-
 Issuers (in respect of the Notes) or the Issuer (in respect of the Preference Shares and the Combination
 Securities) or the Placement Agent to subscribe to or purchase any of the Securities in any jurisdiction in
 which it is unlawful to make such an offer or invitation. The distribution of this Offering Memorandum
 and the offering of the Securities in certain jurisdictions may be restricted by law. Persons into whose
 possession this Offering Memorandum comes are required by the Co-Issuers and the Placement Agent to
 inform themselves about and to observe any such restrictions. For a description of certain further
 restrictions on offers and sales of Securities and distribution of this Offering Memorandum, see
 "Description of the Securities," "Plan of Distribution" and "Transfer Restrictions."

 Neither the Issuer nor the Co-Issuer has been registered under the Investment Company Act. Each
 purchaser of Notes represented by an interest in a Rule 144A Global Note will be deemed to represent and
 agree that the purchaser is acquiring such Notes in a principal amount of not less than U.S.$500,000, and
 integral multiples of U.S.$1,000 in excess thereof for such purchaser and each account for which such
 purchaser is purchasing such Notes and that the purchaser and each such account is a Qualified Purchaser.
 Each purchaser of Preference Shares or Combination Securities that is a U.S. Person will be required to
 represent and agree that (i) the purchaser is (a) acquiring such Preference Shares in a number of not less
 than 250 Preference Shares, and integral multiples of one Preference Share in excess thereof for such
 purchaser or (b) acquiring such Combination Securities in a principal amount of not less than U.S.
 $1,250,000, in the case of the Class 1 Combination Securities, and U.S.$1,000,000, in the case of the
 Class 2 Combination Securities, and integral multiples of U.S.$1,000 in excess for such purchaser and (ii)
 each account for which such purchaser is purchasing such Preference Shares or Combination Securities
 and that the purchaser and each such account is (a) a Qualified Purchaser, (b) solely with respect to the
 Preference Shares, a Knowledgeable Employee or (c) an entity owned exclusively by Qualified
 Purchasers and/or solely with respect to the Preference Shares, Knowledgeable Employees. See "Transfer
 Restrictions."

 Prospective purchasers are hereby notified that a seller of the Securities may be relying on an exemption
 from the registration requirements of Section 5 of the Securities Act provided by Section 4(2) of the
 Securities Act.

 In this Offering Memorandum references to "Dollars," "$" and "U.S.$" are dollars or other equivalent
 units in such coin or currency of the United States of America as at the time shall be legal tender for all
 debts, public and private.

 NO ACTION WAS TAKEN OR IS BEING CONTEMPLATED BY THE CO-ISSUERS THAT
 WOULD PERMIT A PUBLIC OFFERING OF THE SECURITIES OR POSSESSION OR
 DISTRIBUTION OF THIS OFFERING MEMORANDUM OR ANY AMENDMENT THEREOF,
 OR SUPPLEMENT THERETO OR ANY OTHER OFFERING MATERIAL RELATING TO
 THE SECURITIES IN ANY JURISDICTION (OTHER THAN THE CAYMAN ISLANDS)
 WHERE, OR IN ANY OTHER CIRCUMSTANCES IN WHICH, ACTION FOR THOSE
 PURPOSES IS REQUIRED. NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN
 OFFER TO SELL OR A SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES
 IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO DO SO ABSENT THE TAKING OF
 SUCH ACTION OR THE AVAILABILITY OF AN EXEMPTION THEREFROM.


                                                     v



                                                                                            004763
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        238 06/09/21 Page 91 of 322 PageID 7551
Case 3:21-cv-00538-N Document 26-19 Filed


                             NOTICE TO NEW HAMPSHIRE RESIDENTS

 NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
 LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED
 STATUTES WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS
 EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW
 HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE OF NEW
 HAMPSHIRE THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE, COMPLETE AND
 NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION OR
 EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT THE
 SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR
 QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON,
 SECURITY, OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO
 ANY PROSPECTIVE PURCHASER, CUSTOMER, OR CLIENT ANY REPRESENTATION
 INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.

                       NOTICE TO RESIDENTS OF THE UNITED KINGDOM

 THE PLACEMENT AGENT HAS AGREED THAT (A) IT HAS ONLY COMMUNICATED OR
 CAUSE TO BE COMMUNICATED, AND WILL ONLY COMMUNICATE OR CAUSE TO BE
 COMMUNICATED, AN INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT
 ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND
 MARKETS ACT 2000 (THE "FSMA,") RECEIVED BY IT IN CONNECTION WITH THE ISSUE OR
 SALE OF ANY SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA
 DOES NOT APPLY TO THE ISSUER; AND (B) IT HAS COMPLIED AND WILL COMPLY WITH
 ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT
 IN RELATION TO THE SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED
 KINGDOM.
                                NOTICE TO RESIDENTS OF FRANCE

 This Offering Memorandum has not been registered with the French Commission des Opérations de
 Bourse and the Securities may not be offered or sold, directly, or indirectly, to the public in the Republic
 of France nor may this Offering Memorandum or any other offering material be distributed to the public
 in France. Such offers, sales and distributions may only be made in France to (i) qualified investors
 (investisseurs qualifiés) and/or (ii) a restricted group of investors (cercle restreint d'investisseurs) each
 acting for their own account, all as defined in Article 6 of ordonnance n 67-833 dated 28 September 1967
 (as amended) and décret n°98-880 dated October 1, 1998.
 Where the issue of the Securities is effected as an exception to the rules relating to an appel public á
 l'épargne in France (public offer rules) by way of an offer to a restricted group of investors, such
 investors must provide certification as to their personal, professional or family relationship with a
 member of the management of the Issuer. Such certification is not required where the issue of the
 Securities is effected as an exception to such rules by way of an offer to qualified investors. Persons into
 whose possession offering material comes must inform themselves about and observe any such
 restrictions. This Offering Memorandum and any other material related to the Securities may not be
 distributed or caused to be distributed in the Republic of France other than to investors to whom offers
 and sales of the Securities in the Republic of France may be made as described above.
             NOTICE TO RESIDENTS OF THE FEDERAL REPUBLIC OF GERMANY

 The Placement Agent has confirmed that they are aware of the fact that no German selling prospectus

                                                      vi



                                                                                              004764
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        238 06/09/21 Page 92 of 322 PageID 7552
Case 3:21-cv-00538-N Document 26-19 Filed


 (verkaufsprospekt) has been or will be published in respect of the offering and that it will comply with the
 Securities Selling Prospectus Act (the "Prospectus Act") of the Federal Republic of Germany
 (Wertpapier- Verkaufsprospektgestz). In particular the Placement Agent has undertaken not to engage in
 public offering (offentliche anbieten) or other selling activities in the Federal Republic of Germany with
 respect to any Securities issued under the Offering otherwise than in accordance with the Prospectus Act
 and any other act replacing or supplementing the Prospectus Act and all other applicable laws and
 regulations.
                               NOTICE TO RESIDENTS OF BERMUDA

 UNDER BERMUDA LAW IT IS NOT NECESSARY TO PUBLISH OR FILE A PROSPECTUS IN
 RESPECT OF THE OFFERING BY VIRTUE OF SECTION 26 (1A) OF THE COMPANIES ACT 1981
 (THE "COMPANIES ACT"). ACCORDINGLY, THIS OFFERING MEMORANDUM HAS NOT
 BEEN FILED UNDER THE COMPANIES ACT.
                                     AVAILABLE INFORMATION

 To permit compliance with Rule 144A in connection with the sale of the Securities, the Issuer (and, solely
 in the case of the Notes, the Co-Issuers) under the Indenture referred to under "Description of the
 Securities" and the Preference Share Documents will be required to furnish upon request of a holder of a
 Security to such holder and a prospective purchaser designated by such holder the information required to
 be delivered under Rule 144A(d)(4) under the Securities Act if at the time of the request the Co-Issuers
 are not reporting companies under Section 13 or Section 15(d) of the United States Securities Exchange
 Act of 1934, as amended (the "Exchange Act"), or exempt from reporting pursuant to Rule 12g3-2(b)
 under the Exchange Act. Such information may be obtained directly from the Issuer at the specified
 office of the Trustee.

                   INFORMATION AS TO SALE WITHIN THE UNITED STATES

 This Offering Memorandum is highly confidential and has been prepared by the Issuer solely for use in
 connection with this offering. This Offering Memorandum is personal to each offeree to whom it has
 been delivered by the Co-Issuers, the Placement Agent or affiliates thereof and does not constitute an
 offer to any other person or to the public generally to subscribe for or otherwise acquire the Securities.
 Distribution of this Offering Memorandum to any persons other than the offeree and those persons, if any,
 retained to advise such offeree with respect thereto is unauthorized and any disclosure of any of its
 contents, without the prior written consent of the Issuer, is prohibited except as otherwise authorized
 under "Income Tax Considerations—Tax Return Disclosure and Investor List Requirements." Each
 prospective purchaser in the United States, by accepting delivery of this Offering Memorandum, agrees to
 the foregoing and to make no copies of this Offering Memorandum or any documents related hereto and,
 if the offeree does not purchase Securities or the offering is terminated, to return this Offering
 Memorandum and all documents attached hereto to: Banc of America Securities LLC, 9 West 57th Street,
 New York, New York 10019, Attention: Structured Securities Group.




                                                     vii



                                                                                             004765
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        238 06/09/21 Page 93 of 322 PageID 7553
Case 3:21-cv-00538-N Document 26-19 Filed

                                                             TABLE OF CONTENTS

 SUMMARY OF TERMS ............................................................................................................................. 1
 RISK FACTORS ........................................................................................................................................ 30
 DESCRIPTION OF THE SECURITIES .................................................................................................... 55
  Status and Security.................................................................................................................................. 55
  Interest Payments on the Notes and Payments of Dividends on the Preference
      Shares from Interest Proceeds ........................................................................................................... 57
  Principal Payments on the Notes and Distributions on the Preference Shares
      from Principal Proceeds .................................................................................................................... 58
  Legal Provisions Applicable to the Payments of Dividends from Interest
      Proceeds and Dividends or Other Distributions from Principal Proceeds ........................................ 59
  Distributions on the Combination Securities .......................................................................................... 59
  Extension of the Reinvestment Period, the Stated Maturity and the Scheduled
      Preference Shares Redemption Date ................................................................................................. 60
  Optional Redemption .............................................................................................................................. 63
  Special Redemption of Notes If the Portfolio Manager Does Not Identify
      Investments as Contemplated by the Indenture................................................................................. 66
  Mandatory Redemption of the Notes ...................................................................................................... 67
  Redemption of the Preference Shares in Connection with Mandatory
      Redemption of the Notes................................................................................................................... 68
  Priority of Payments................................................................................................................................ 68
  Form, Denomination, Registration and Transfer of the Notes and the
      Combination Securities ..................................................................................................................... 73
  Exchange of the Combination Securities ................................................................................................ 76
  Form, Denomination, Registration and Transfer of the Preference Shares............................................. 79
  The Indenture .......................................................................................................................................... 80
  Supplemental Indentures......................................................................................................................... 84
  Amendment Buy-Out.............................................................................................................................. 90
  Voting Rights of the Preference Shares .................................................................................................. 91
  Notices .................................................................................................................................................... 91
  Certain Covenants ................................................................................................................................... 91
  Certain Additional Issues Relating to Listing of Securities .................................................................... 91
  Cancellation ............................................................................................................................................ 91
  No Gross-Up ........................................................................................................................................... 91
  Petitions for Bankruptcy ......................................................................................................................... 92
  Standard of Conduct................................................................................................................................ 92
  Satisfaction and Discharge of Indenture ................................................................................................. 92
  Trustee..................................................................................................................................................... 92
  Governing Law ....................................................................................................................................... 93
  Method of Payments ............................................................................................................................... 93
  Preference Shares Paying Agency Agreement........................................................................................ 94
  The Issuer Charter................................................................................................................................... 94
 USE OF PROCEEDS ................................................................................................................................. 96
 SECURITY FOR THE NOTES AND THE COMBINATION SECURITIES .......................................... 96
   Purchase of Collateral Obligations.......................................................................................................... 97
   Eligibility Criteria ................................................................................................................................... 97
   The Collateral Quality Tests ................................................................................................................... 99
   The Coverage Tests............................................................................................................................... 101

                                                                              viii



                                                                                                                                          004766
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
                                         238 06/09/21 Page 94 of 322 PageID 7554
 Case 3:21-cv-00538-N Document 26-19 Filed

   Ramp-Up............................................................................................................................................... 104
   Sale of Collateral Obligations; Reinvestment of Principal Proceeds and
      Reinvestment Criteria...................................................................................................................... 105
   Certain Determinations Relating to Collateral Obligations .................................................................. 108
   The Accounts ........................................................................................................................................ 109
   Hedge Agreements................................................................................................................................ 114
   Synthetic Securities............................................................................................................................... 116
   Securities Lending................................................................................................................................. 117
  MATURITY AND PREPAYMENT CONSIDERATIONS..................................................................... 119
  THE PORTFOLIO MANAGER............................................................................................................... 121
    General .................................................................................................................................................. 121
    Professionals of the Portfolio Manager................................................................................................. 122
    Senior Management .............................................................................................................................. 122
    Traders .................................................................................................................................................. 123
    Senior Portfolio Managers .................................................................................................................... 124
  THE MANAGEMENT AGREEMENT ................................................................................................... 125
  THE CO-ISSUERS................................................................................................................................... 130
    General .................................................................................................................................................. 130
    Capitalization ........................................................................................................................................ 131
    Business ................................................................................................................................................ 132
    Administration ...................................................................................................................................... 133
    Directors................................................................................................................................................ 133
  THE LOAN MARKET............................................................................................................................. 133
  THE HIGH YIELD DEBT SECURITIES MARKET .............................................................................. 134
  INCOME TAX CONSIDERATIONS ...................................................................................................... 135
    General .................................................................................................................................................. 135
    United States Federal Income Taxation ................................................................................................ 136
    Tax Treatment of the Issuer .................................................................................................................. 136
    Tax Treatment of U.S. Holders of the Notes ........................................................................................ 138
    Tax Treatment of U.S. Holders of Preference Shares ........................................................................... 142
    Tax Treatment of Tax-Exempt U.S. Holders ........................................................................................ 146
    Transfer Reporting Requirements ......................................................................................................... 147
    Tax Treatment of Combination Securities ............................................................................................ 147
    Tax Return Disclosure and Investor List Requirements ....................................................................... 147
    Tax Treatment of Non-U.S. Holders of Securities................................................................................ 148
    Information Reporting and Backup Withholding ................................................................................. 148
    Cayman Islands Tax Considerations..................................................................................................... 149
  ERISA CONSIDERATIONS ................................................................................................................... 150
    The Notes .............................................................................................................................................. 152
    The Preference Shares and the Combination Securities........................................................................ 153
  PLAN OF DISTRIBUTION ..................................................................................................................... 154
  SETTLEMENT AND CLEARING .......................................................................................................... 158
    Book Entry Registration of the Global Securities................................................................................. 158
    Global Security Settlement Procedures................................................................................................. 159
  TRANSFER RESTRICTIONS ................................................................................................................. 160



                                                                                ix



                                                                                                                                           004767
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
                                         238 06/09/21 Page 95 of 322 PageID 7555
 Case 3:21-cv-00538-N Document 26-19 Filed

    Rule 144A Global Notes, Regulation S Global Securities and Certificated
       Securities ......................................................................................................................................... 160
    Regulation S Global Preference Shares and Certificated Preference Shares ........................................ 167
    Disqualified Transferees ....................................................................................................................... 173
  LISTING AND GENERAL INFORMATION......................................................................................... 173
  IDENTIFYING NUMBERS..................................................................................................................... 175
  LEGAL MATTERS.................................................................................................................................. 176
  GLOSSARY OF DEFINED TERMS ....................................................................................................... 177
  INDEX OF DEFINED TERMS................................................................................................................ 222




                                                                               x



                                                                                                                                        004768
                                 Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21                            Entered 01/22/21 21:50:07                       Page 12 of
                                                                          238

                                                                                SUMMARY OF TERMS
        The following summary of terms does not purport to be complete and is qualified in its entirety by, and should be read in conjunction with, the more
detailed information appearing elsewhere in this Offering Memorandum and the documents referred to in this Offering Memorandum. A Glossary and an Index of
Defined Terms appear at the back of this Offering Memorandum. Except as otherwise specified herein or as the context may otherwise require or dictate or unless
the Combination Securities are explicitly addressed in the same context, (A) all references in this Offering Memorandum to the "Notes" include the "Class 1 Note
Component" of the Class 1 Combination Securities, (B) all references in this Offering Memorandum to the rights of the Holders of the Class C Notes (including
with respect to any payments, distributions, redemptions, votes or consents to be given by such Holders) include the rights of the Holders of the Class 1
Combination Securities to the extent of the Class 1 Note Component of the Class 1 Combination Securities, (C) all references in this Offering Memorandum to the
"Preference Shares" include the "Preference Share Component" of the Class 1 Combination Securities and/or the Class 2 Combination Securities, as applicable,
and (D) all references in this Offering Memorandum to the rights of the Holders of the Preference Shares (including with respect to any payments, distributions,
redemptions, votes or consents to be given by such Holders) include the rights of the Holders of the Class 1 Combination Securities to the extent of the Preference
Share Component of the Class 1 Combination Securities and of the Holders of the Class 2 Combination Securities to the extent of the Preference Share Component
of the Class 2 Combination Securities.
                                                                            Principal Terms of the Securities

                                     Class A-1 Notes    Class A-2 Notes      Class B Notes        Class C Notes         Class D Notes          Class 1            Class 2         Preference Shares
                                                                                                                                             Combination        Combination
                                                                                                                                              Securities1        Securities2
              Type                   Senior Secured      Senior Secured      Senior Secured      Senior Secured        Senior Secured            N/A             Extendable             N/A
                                       Extendable          Extendable          Extendable       Deferrable Interest   Deferrable Interest
                                                                                                   Extendable            Extendable
            Issuer(s)                  Co-Issuers          Co-Issuers          Co-Issuers            Co-Issuers           Co-Issuers             Issuer             Issuer             Issuer
 Principal Amount/Face Amount         $620,000,000        $28,000,000         $60,500,000           $51,000,0003         $49,500,000          $5,000,0004        $20,000,0005       $91,000,0006
             (U.S.$)
 Expected Moody's Initial Rating         "Aaa"               "Aaa"               "Aa2"                 "A2"                "Baa2"                "A2" 7            "Aa2" 8              N/A
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21




   Expected S&P Initial Rating           "AAA"              "AAA"                "AA"                   "A"                "BBB"                  N/A                N/A                N/A
       Note Interest Rate           LIBOR + 0.275%      LIBOR + 0.40%       LIBOR + 0.55%        LIBOR + 0.90%         LIBOR + 1.90%            0.25%9               N/A                N/A
    Stated Maturity/Scheduled       November 1, 2017    November 1, 2017    November 1, 2017    November 1, 2017      November 1, 2017      November 1, 2017   November 1, 2015   November 1, 2017
  Preference Shares Redemption
              Date10
 Minimum Denominations (U.S.$)          $500,000            $500,000            $500,000             $500,000             $500,000             $1,250,000         $1,000,000         $250,00011
      (Integral Multiples)              ($1,000)            ($1,000)            ($1,000)              ($1,000)             ($1,000)             ($1,000)           ($1,000)           ($1,000)
    Ranking of the Securities:
         Priority Class                   None                A-1             A-1 and A-2            A-1, A-2             A-1, A-2,               N/A                N/A            A-1, A-2, B,
                                                                                                      and B               B and C                                                    C and D
          Junior Class              A-2, B, C, D and       B, C, D and          C, D and        D and Preference      Preference Shares           N/A                N/A                None
                                    Preference Shares   Preference Shares   Preference Shares       Shares
     Deferred Interest Notes               No                  No                  No                   Yes                  Yes                  N/A                N/A                N/A
                                                                                                                                                                                                      Page 96 of 322 PageID 7556




                                                                                                1



                                                                                                                                                                           004769
                                  Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21                                        Entered 01/22/21 21:50:07                       Page 13 of
                                                                           238

1    The Class 1 Combination Securities shall consist of the Class 1 Combination Security Preference Share Component and the Class 1 Note Component. The portions of the interest in the Class C Notes and the Preference
     Shares that comprise the Class 1 Combination Securities are not separately transferable. The Class 1 Note Component will bear interest in the same manner as the Class C Notes and the Class 1 Combination Security
     Preference Share Components will receive payments in the same manner as the Preference Shares.
2    The Class 2 Combination Securities shall consist of the Preference Share Component and the Class 2 Component. The portions of the interest in the Class 2 Bond and the Preference Shares that comprise the Class 2
     Combination Securities are not separately transferable. On each Payment Date, the Holders of the Class 2 Combination Securities will be entitled to receive a pro rata share of the distribution on the Preference Shares
     on such date. No other payments will be made on the Class 2 Combination Securities until final maturity of the Class 2 Bond.
3    The amount of Class C Notes shown also includes the Class 1 Note Component comprised of $4,000,000 Class C Notes.
4    The amount of the Class 1 Combination Securities shown also includes the Class 1 Combination Securities Preference Share Component comprised of 1,000 Preference Shares.
5    The amount of the Class 2 Combination Securities shown also includes the Class 2 Combination Securities Preference Share Component comprised of 7,600 Preference Shares.
6    On the Closing Date 91,000 Preference Shares will be issued at a Face Amount of U.S. $1,000 per share.
7    The Class 1 Combination Securities are rated only as to the ultimate payment of their Class 1 Combination Security Rated Balances and the Class 1 Combination Security Rated Coupon.
8    The Class 2 Combination Securities are rated only as to the ultimate payment of their Class 2 Combination Security Rated Balances.
9    Representing the Class 1 Combination Security Rated Coupon. In the event that the Class 1 Combination Security Rated Balance is reduced to zero, Holders of the Class 1 Combination Securities will continue to
     receive payments in accordance with the Priority of Payments to the extent allocated to their related Components, and such payments will be classified as "excess distributions."
10   The Stated Maturity of the Notes and the Class 1 Combination Securities, and the Scheduled Preference Shares Redemption Date of the Preference Shares, are subject to multiple extensions to the applicable Extended
     Stated Maturity Date (in the case of the Notes and the Class 1 Combination Securities) and the applicable Extended Scheduled Preference Shares Redemption Date (in the case of the Preference Shares), if the Issuer
     provides timely notice and the Extension Conditions are satisfied. See "Risk Factors—The Weighted Average Lives of the Notes May Vary," "—A Maturity Extension May Result in a Longer or Shorter Holding Period
     Than Expected," "Maturity and Prepayment Considerations" and "Description of the Securities—Extension of the Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date."
     Although the Scheduled Preference Share Redemption Date of the Preference Shares underlying the Class 2 Combination Security Preference Share Component is subject to extension, the Stated Maturity of the Class 2
     Combination Securities is not subject to extension.
11   At the request of Banc of America Securities LLC, as Placement Agent, a portion of the Preference Shares may be issued in such lesser minimum denomination as specified by the Placement Agent (but not less than
     100 Preference Shares).
                                                                                                                                                                                                                             Case 3:21-cv-00538-N Document 26-19 Filed 06/09/21
                                                                                                                                                                                                                             Page 97 of 322 PageID 7557




                                                                                                              2



                                                                                                                                                                                              004770
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
                                         238 06/09/21 Page 98 of 322 PageID 7558
 Case 3:21-cv-00538-N Document 26-19 Filed


                               The Notes will be limited recourse obligations of the Co-Issuers.
                               The Combination Securities will be limited recourse obligations
                               of the Issuer. The Notes and the Combination Securities will be
                               issued pursuant to the Indenture.

                               The Preference Shares will be part of the issued share capital of
                               the Issuer and, accordingly, will not be secured obligations of the
                               Issuer. JPMorgan Chase Bank, National Association will act as
                               the Preference Shares Paying Agent for the Preference Shares
                               and will perform various administrative services pursuant to a
                               Preference Shares Paying Agency Agreement, dated as of the
                               Closing Date (the "Preference Shares Paying Agency
                               Agreement") by and between the Issuer and the Preference
                               Shares Paying Agent, as amended from time to time in
                               accordance with the terms thereof.

                               Payments to each Holder of the Notes of each Class shall be
                               made ratably among the Holders of the Notes of that Class in
                               proportion to the Aggregate Outstanding Amount of the Notes of
                               such Class held by each Holder. Payments to each Holder of the
                               Preference Shares shall be made ratably among the Holders of
                               the Preference Shares in proportion to the Aggregate
                               Outstanding Amount of such Preference Shares held by each
                               Holder.

                               Except as provided under "Description of the Securities—
                               Priority of Payments," the Class A Notes will be senior in right
                               of interest and principal payments on each Payment Date to the
                               Class B Notes, the Class C Notes, the Class D Notes and the
                               Preference Shares (and, as among the Class A Notes, the Class
                               A-1 Notes and the Class A-2 Notes will be pari passu with
                               respect to interest payments and the Class A-1 Notes will be
                               senior in right of principal payments to the Class A-2 Notes); the
                               Class B Notes will be senior in right of interest and principal
                               payments on each Payment Date to the Class C Notes, the Class
                               D Notes and the Preference Shares; the Class C Notes will be
                               senior in right of interest and principal payments on each
                               Payment Date to the Class D Notes and the Preference Shares;
                               and the Class D Notes will be senior in right of interest and
                               principal payments on each Payment Date to the Preference
                               Shares.

                               The Class 1 Combination Securities consist of (i) a Class 1
                               Combination Security Preference Share Component entitling its
                               holders to rights in respect of 1,000 Preference Shares and (ii) a
                               Class 1 Note Component entitling its holders to rights in respect
                               of $4,000,000 Class C Notes.

                               The Class 2 Combination Securities consist of (i) a Class 2
                               Combination Security Preference Share Component entitling its
                               holders to rights in respect of 7,600 Preference Shares and (ii) a


                                           3

                                                                                   004771
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
                                         238 06/09/21 Page 99 of 322 PageID 7559
 Case 3:21-cv-00538-N Document 26-19 Filed


                                             Class 2 Component entitling its holders to rights to receive
                                             proceeds from a trust account initially holding a $20,000,000
                                             principal-only zero coupon security issued by Banc America
                                             Corporation maturing on October 30, 2015 (the "Class 2 Bond").

                                             The Securities and certain other obligations of the Co-Issuers
                                             will have the priorities of payment described under "Description
                                             of the Securities—Priority of Payments."

  Co-Issuers .......................................... The Issuer has been incorporated and exists as an exempted
                                                        limited liability company under the laws of the Cayman Islands.
                                                        The Issuer's activities are limited to acquiring Collateral
                                                        Obligations and Eligible Investments, entering into any Hedge
                                                        Agreements, issuing the Securities and entering into certain
                                                        related transactions.

                                             The Co-Issuer is organized as a corporation under the laws of the
                                             State of Delaware for the sole purpose of co-issuing the Notes.

                                             The Issuer will not have any significant assets other than
                                             Collateral Obligations, Eligible Investments, the Class 2 Bond,
                                             any Hedge Agreements and certain other eligible assets. The
                                             Collateral Obligations, Eligible Investments, the rights of the
                                             Issuer under any Hedge Agreements and other collateral (other
                                             than the Class 2 Bond) will be pledged to the Trustee as security
                                             for, among other things, the Issuer's obligations under the Notes.
                                             The Class 2 Bond will be pledged to the Trustee as security
                                             solely for the Issuer's obligations under the Class 2 Combination
                                             Securities.

                                             The Co-Issuer is not expected to have any significant assets and
                                             will not pledge any assets to secure the Notes.

  Trustee ............................................... JPMorgan Chase Bank, National Association will act as the
                                                          Trustee under the Indenture on behalf of the Holders of the
                                                          Notes.

  Portfolio Manager............................. Certain advisory, management and administrative functions with
                                                 respect to the Collateral will be performed by Highland Capital
                                                 Management, L.P., a Delaware limited partnership ("Highland
                                                 Capital" or, in such capacity, the "Portfolio Manager"),
                                                 pursuant to a portfolio management agreement by and between
                                                 the Issuer and the Portfolio Manager (the "Management
                                                 Agreement"). On the Closing Date, the Portfolio Manager or its
                                                 Affiliates are expected to purchase (or, through a derivative or
                                                 similar arrangement, retain economic exposure to) Preference
                                                 Shares having an aggregate Face Amount equal to
                                                 U.S.$19,400,000. Highland Capital and its Affiliates will, so
                                                 long as Highland Capital or any of its Affiliates is acting as
                                                 Portfolio Manager, maintain, in the aggregate, ownership of (or,
                                                 through a derivative or similar arrangement, retain economic


                                                           4

                                                                                                      004772
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 100 of 322 PageID 7560


                                               exposure to) the Aggregate Outstanding Amount of Preference
                                               Shares described in the "Management Agreement. "

                                               The Portfolio Manager or its Affiliates may also acquire
                                               Preference Shares upon the occurrence of (i) the Amendment
                                               Buy-Out Option and (ii) a proposed removal of the Portfolio
                                               Manager by the Directing Preference Shares. In addition, the
                                               Portfolio Manager or its Affiliates may acquire all or any portion
                                               of any Extension Sale Securities in connection with a Maturity
                                               Extension. See "The Portfolio Manager," "Risk Factors—
                                               Relating to the Securities," "—Relating to the Portfolio
                                               Manager" and "—Relating to Certain Conflicts of Interest—The
                                               Issuer Will Be Subject to Various Conflicts of Interest Involving
                                               the Portfolio Manager," "Description of the Securities—
                                               Amendment Buy-Out," "Description of the Securities—
                                               Extension of the Reinvestment Period, the Stated Maturity and
                                               the Scheduled Preference Shares Redemption Date" and "The
                                               Management Agreement."

  Closing Date ...................................... On or about October 13, 2005.

  Use of Proceeds ................................. The gross proceeds of the offering of the Securities received on
                                                    the Closing Date are expected to equal approximately
                                                    $900,000,000 and will be used by the Issuer to:

                                               •     purchase a portfolio of Collateral Obligations;

                                               •     fund a trust account for Revolving Loans (the "Revolving
                                                     Reserve Account") and a trust account for Delayed
                                                     Drawdown Loans (the "Delayed Drawdown Reserve
                                                     Account") to cover any future draws on Revolving Loans
                                                     and Delayed Drawdown Loans;

                                               •     enter into any Hedge Agreements, as applicable;

                                               •     enter into any Securities Lending Agreements (and
                                                     correspondingly to fund the Securities Lending Account);

                                               •     enter into any Synthetic Security Agreements (and
                                                     correspondingly to fund the related accounts);

                                               •     repurchase and terminate Participations outstanding under
                                                     the Warehouse Agreement;

                                               •     fund the Closing Date Expense Account and the Interest
                                                     Reserve Account;

                                               •     purchase the Class 2 Bond for deposit into the Class 2
                                                     Component Account;




                                                             5

                                                                                                    004773
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 101 of 322 PageID 7561


                                              •     pay the costs and expenses of the offering; and

                                              •     undertake certain related activities.

                                              See "Use of Proceeds."

  Payment Dates................................... Payment of interest on, and principal of, the Notes will be made
                                                   by the Issuer in U.S. Dollars on the first day of each February,
                                                   May, August and November of each year (or if such day is not a
                                                   Business Day, the next succeeding Business Day), commencing
                                                   February 1, 2006, to the extent of available cash flow in respect
                                                   of the Collateral in accordance with the Priority of Payments.

  Interest Payments and Payments
  of Dividends from Interest
  Proceeds ............................................. The Notes will accrue interest from the Closing Date. Interest on
                                                         the Notes will be payable, to the extent of funds available
                                                         therefor, on each Payment Date.

                                               So long as any Priority Classes are Outstanding with respect to
                                               any Class of Deferred Interest Notes, any payment of interest due
                                               on such Class of Deferred Interest Notes that is not available to
                                               be paid ("Deferred Interest") in accordance with the Priority of
                                               Payments on any Payment Date shall not be considered
                                               "payable" for the purposes of the Indenture (and the failure to
                                               pay the interest shall not be an Event of Default) until the
                                               Payment Date on which the interest is available to be paid in
                                               accordance with the Priority of Payments. Deferred Interest on
                                               any Class of Deferred Interest Notes shall be payable on the first
                                               Payment Date on which funds are available to be used for that
                                               purpose in accordance with the Priority of Payments. To the
                                               extent lawful and enforceable, interest on Deferred Interest with
                                               respect to any Class of Deferred Interest Notes shall accrue at the
                                               Note Interest Rate for such Class (and to the extent not paid as
                                               current interest on the Payment Date after the Interest Period in
                                               which it accrues, shall thereafter be additional Deferred Interest),
                                               until paid.      See "Description of the Securities—Interest
                                               Payments on the Notes and Payments of Dividends on the
                                               Preference Shares from Interest Proceeds," "—Priority of
                                               Payments" and "—The Indenture—Events of Default."

                                               On each Payment Date, the Issuer will make distributions to the
                                               Preference Shares Paying Agent for payment to the Holders of
                                               the Preference Shares as dividends on the Preference Shares
                                               pursuant to the Preference Share Documents, to the extent
                                               legally permitted, to the extent of available Interest Proceeds as
                                               described under clauses (17) and (19) under "Description of the
                                               Securities—Priority of Payments—Interest Proceeds."




                                                             6

                                                                                                         004774
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 102 of 322 PageID 7562


  Principal Payments and
  Distributions from Principal
  Proceeds ............................................. The Notes and the Class 1 Combination Securities will mature at
                                                         par on the Payment Date in November, 2017 or, upon a Maturity
                                                         Extension (if any), the applicable Extended Stated Maturity Date
                                                         (the "Stated Maturity") and the Preference Shares are scheduled
                                                         to be redeemed at the Redemption Price thereof by the Issuer on
                                                         the Payment Date in November, 2017 or, upon a Maturity
                                                         Extension (if any), the applicable Extended Scheduled
                                                         Preference Shares Redemption Date (the "Scheduled Preference
                                                         Shares Redemption Date"), in each case unless redeemed or (in
                                                         the case of the Notes) repaid in full prior thereto. The Class 2
                                                         Combination Securities will mature at par on the Payment Date
                                                         in November, 2015. The average life of each Class of Notes is
                                                         expected to be shorter than the number of years from issuance
                                                         until Stated Maturity for such Notes. See "Risk Factors—
                                                         Relating to the Securities—The Weighted Average Lives of the
                                                         Notes May Vary," "—A Maturity Extension May Result in a
                                                         Longer or Shorter Holding Period Than Expected" and "Maturity
                                                         and Prepayment Considerations."

                                              In general, principal payments will not be made on the Notes
                                              before the end of the Reinvestment Period, except in the
                                              following circumstances:

                                              •       in connection with an Optional Redemption;

                                              •       at the option of the Portfolio Manager, to effect a Special
                                                      Redemption of the Notes;

                                              •       pursuant to a redemption made in connection with a Tax
                                                      Event; or

                                              •       following a mandatory redemption of the Notes caused by
                                                      a failure to meet any of the Coverage Tests or a Rating
                                                      Confirmation Failure.

                                              See "Description of the Securities—Priority of Payments," "—
                                              Optional Redemption," "—Special Redemption of the Notes If
                                              the Portfolio Manager Does Not Identify Investments as
                                              Contemplated by the Indenture," "—Mandatory Redemption of
                                              the Notes" and "Security for the Notes and the Combination
                                              Securities—Ramp-Up."

                                              No payments of principal will be made on the Class A-2 Notes
                                              until the principal of the Class A-1 Notes has been paid in full.
                                              No payments of principal will be made on the Class B Notes
                                              until the principal of the Class A Notes has been paid in full.
                                              No payments of principal will be made on the Class C Notes
                                              until the principal of the Class A Notes and the Class B Notes
                                              has been paid in full. No payments of principal will be made on


                                                            7

                                                                                                        004775
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 103 of 322 PageID 7563


                                                           the Class D Notes until the principal of the Class A Notes, the
                                                           Class B Notes and the Class C Notes has been paid in full (other
                                                           than with respect to the use of Interest Proceeds to pay principal
                                                           of the Class D Notes on any Payment Date to the extent
                                                           necessary to satisfy the Class D Coverage Tests). However,
                                                           Principal Proceeds may be used to pay Deferred Interest and
                                                           other amounts before the payment of principal of the Notes. See
                                                           "Description of the Securities—Priority of Payments."

                                                           No principal of any Class of Notes will be payable on any
                                                           Payment Date other than in accordance with the Priority of
                                                           Payments and to the extent funds are available therefor on that
                                                           Payment Date for that purpose, except that the principal of each
                                                           Class of Notes will be payable in full at the Stated Maturity,
                                                           unless repaid before that.

                                                           On each Payment Date, the Issuer will make distributions to the
                                                           Preference Shares Paying Agent for payment to the Holders of
                                                           the Preference Shares as dividends on the Preference Shares
                                                           pursuant to the Preference Share Documents, to the extent
                                                           legally permitted, to the extent of available Principal Proceeds as
                                                           described under clauses (5)(A), (13) and (15) under "Description
                                                           of the Securities—Priority of Payments—Principal Proceeds."

                                                           For a description of the relative priority of payments and level of
                                                           subordination of the Securities and certain fees, expenses and
                                                           other liabilities of the Co-Issuers, see "Description of the
                                                           Securities—Priority of Payments."



  Distributions on the Combination
  Securities............................................
                                                           On each Payment Date on which distributions are made in
                                                           respect of the Class C Notes, a portion of such payment will be
                                                           allocated to the Class 1 Combination Securities in the proportion
                                                           that the Aggregate Outstanding Amount of the Class 1 Note
                                                           Component bears to the Aggregate Outstanding Amount of the
                                                           Class C Notes. See "Description of the Securities—Distributions
                                                           on the Combination Securities."

                                                           On each Payment Date on which distributions are made in
                                                           respect of the Preference Shares, a portion of such payment will
                                                           be allocated to the Combination Securities in the proportion that
                                                           the aggregate Face Amount of the relevant Preference Share
                                                           Component bears to the aggregate Face Amount of the
                                                           Preference Shares.      See "Description of the Securities—
                                                           Distributions on the Combination Securities."

                                                           On the Class 2 Component Payment Date, as a result of the
                                                           maturity of such Class 2 Bond or upon the early liquidation of


                                                                       8

                                                                                                               004776
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 104 of 322 PageID 7564


                                          such Class 2 Bond as a result of an Event of Default, the Trustee
                                          will disburse the proceeds from the maturity or liquidation of the
                                          Class 2 Bond on deposit in the Class 2 Component Account to
                                          the Holders of the Class 2 Combination Securities, pro rata
                                          based on their share of the Class 2 Combination Security Rated
                                          Balance.     See "Description of the Securities—Priority of
                                          Payments—Class 2 Component Distribution" and "Description
                                          of the Securities—Distributions on the Combination Securities."

  Extension of the Reinvestment
  Period, the Stated Maturity
  and the Scheduled Preference
  Shares Redemption Date.................. The Issuer, if directed by the Portfolio Manager, shall be entitled
                                           on each Extension Effective Date to extend the Reinvestment
                                           Period to the applicable Extended Reinvestment Period End Date
                                           if (i) in the case of an Extension Effective Date occurring after
                                           the first Extension Effective Date, the Issuer has previously
                                           effected a Maturity Extension for each preceding Extension
                                           Effective Date and (ii) the Extension Conditions are satisfied and
                                           the Issuer has given written notice of its election to extend the
                                           Reinvestment Period no later than 60 days and no earlier than 90
                                           days prior to such Extension Effective Date. For purposes of the
                                           foregoing, "Extension Effective Date" means if an Extension
                                           has occurred, the sixteenth Payment Date after the then current
                                           Extension Effective Date (or, in the case of the first Extension
                                           Effective Date, the Payment Date in November, 2010); provided
                                           that if the Extension Conditions are not satisfied because the
                                           Holders of Class A-1 Notes have failed to deliver an Extension
                                           Sale Notice or have failed to provide their written consent to the
                                           related Maturity Extension, then the Portfolio Manager may
                                           extend the Extension Effective Date to such later date (not to
                                           exceed 7 Business Days after the then proposed Extension
                                           Effective Date) if the Portfolio Manager shall cause the
                                           Extension Conditions set forth in clause (v) of such definition to
                                           be satisfied as of such later date. "Extended Reinvestment
                                           Period End Date" means, if an Extension has occurred, the
                                           sixteenth Payment Date after the then current Extended
                                           Reinvestment Period End Date (or, in the case of the first
                                           Extension, the Payment Date in November, 2016); provided that
                                           the "Extended Reinvestment Period End Date" will in no event
                                           be a date later than the Payment Date in November, 2028.

                                          If the Extension Conditions are satisfied, the Stated Maturity of
                                          the Notes and the Class 1 Combination Securities shall be
                                          automatically extended to the related Extended Stated Maturity
                                          Date, the Scheduled Preference Shares Redemption Date shall
                                          automatically be extended to the Extended Scheduled Preference
                                          Shares Redemption Date and the Weighted Average Life Test
                                          shall be automatically extended to the related Extended
                                          Weighted Average Life Date, without any requirement for
                                          approval or consent of any Holders of Securities (other than as


                                                       9

                                                                                               004777
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 105 of 322 PageID 7565


                               may be required pursuant to the Extension Conditions) or
                               amendment or supplement to the Indenture or the Preference
                               Share Documents (the "Maturity Extension"); provided that the
                               Issuer will not be permitted to effect more than four Maturity
                               Extensions. For purposes of the foregoing, "Extended Stated
                               Maturity Date" means, if a Maturity Extension has occurred,
                               the sixteenth Payment Date after the then current Extended
                               Stated Maturity Date (or, in the case of the first Extended Stated
                               Maturity Date, the Payment Date in November, 2021),
                               "Extended Scheduled Preference Shares Redemption Date"
                               means, if a Maturity has occurred, the sixteenth Payment Date
                               after the then current Extended Scheduled Preference Shares
                               Redemption Date (or, in the case of the first Extended Scheduled
                               Preference Shares Redemption Date, the Payment Date in
                               November, 2021) and "Extended Weighted Average Life
                               Date" means, if a Maturity Extension has occurred, the sixteenth
                               Payment Date after the then current Extended Weighted Average
                               Life Date (or, in the case of the first Extended Weighted Average
                               Life Date, the Payment Date in February, 2019); provided that
                               the "Extended Stated Maturity Date" will in no event be a date
                               later than the Payment Date in November, 2033, the "Extended
                               Scheduled Preference Shares Redemption Date" will in no event
                               be a date later than the Payment Date in November, 2033 and the
                               "Extended Weighted Average Life Date" will in no event be a
                               date later than the Payment Date in February, 2031.

                               As a condition to a Maturity Extension, any Holder of Securities
                               (other than the Class 2 Combination Securities) will have the
                               right to offer to sell their Securities to one or more Extension
                               Qualifying Purchasers for purchase on the applicable Extension
                               Effective Date.

                               Although the Scheduled Preference Shares Redemption Date of
                               the Preference Shares underlying the Class 2 Combination
                               Security Preference Share Component is subject to extension, the
                               Class 2 Combination Securities are not subject to sale in
                               connection with a Maturity Extension and the maturity of the
                               Class 2 Combination Securities is not subject to extension. A
                               Holder of Class 2 Combination Securities may request that the
                               Preference Shares underlying the Preference Share Component
                               of such Class 2 Combination Securities be distributed to such
                               Holder for purposes of offering such Preference Shares for sale
                               to an Extension Qualifying Purchaser. In such circumstance, the
                               Class 2 Combination Securities held by such Holder will only be
                               comprised of the Class 2 Component.

                               If all Extension Conditions are satisfied and a Maturity
                               Extension is effected, each Holder of a Note (other than
                               Extension Sale Securities) will be entitled to receive the
                               applicable Extension Bonus Payment and each Holder of Class 1
                               Combination Securities (other than Extension Sale Securities)


                                          10

                                                                                  004778
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 106 of 322 PageID 7566


                                            will be entitled to receive an amount equal to the Extension
                                            Bonus Payment relating to the Class C Notes underlying the
                                            Class 1 Note Component, in each case to the extent of available
                                            funds and as provided in the Priority of Payments. Holders of
                                            the Class 2 Combination Securities and the Preference Shares
                                            will not be entitled to receive any Extension Bonus Payment.

                                            See "Risk Factors—Relating to the Securities—The Weighted
                                            Average Lives of the Notes May Vary," "—A Maturity
                                            Extension May Result in a Longer or Shorter Holding Period
                                            Than Expected," "Maturity and Prepayment Considerations," and
                                            "Description of the Securities—Extension of the Reinvestment
                                            Period, the Stated Maturity and the Scheduled Preference Shares
                                            Redemption Date".

  Security for the Notes ....................... The Notes will be secured by a portfolio having an Aggregate
                                                 Principal Balance following the Ramp-Up Period of at least
                                                 U.S.$872,000,000 and consisting primarily of Collateral
                                                 Obligations and certain other debt securities, in each case having
                                                 the characteristics set forth herein. The Notes will also be
                                                 secured by funds on deposit in the Issuer Accounts, the Issuer's
                                                 rights under any Hedge Agreements, any Securities Lending
                                                 Agreements, the Management Agreement and the Collateral
                                                 Administration Agreement. For the avoidance of doubt, the
                                                 Collateral shall not include the Class 2 Collateral or any
                                                 Excluded Property. See "Security for the Notes and the
                                                 Combination Securities."

                                            The Holders of the Class 2 Combination Securities (solely to the
                                            extent of their Class 2 Component) will be secured by the
                                            Class 2 Collateral.

                                            The Preference Shares are unsecured equity interests in the
                                            Issuer.

  Collateral Ramp-Up Period ............. The Issuer expects that, as of the Closing Date, it will have
                                          purchased (or entered into commitments to purchase) at least
                                          $698,300,000 in Aggregate Principal Balance of the Collateral
                                          Obligations to be included in the anticipated portfolio such that
                                          the Overcollateralization Ratio Numerator will be at least
                                          $872,000,000 as of the Ramp-Up Completion Date. The
                                          "Ramp-Up Completion Date" is the earlier of (i) the Business
                                          Day after the 86th day after the Closing Date and (ii) the first day
                                          on which the following conditions are satisfied (x) either (A) the
                                          Aggregate Principal Balance of the Collateral Obligations owned
                                          by the Issuer equals at least $872,000,000 or (B) the Aggregate
                                          Principal Balance of the Collateral Obligations purchased (or
                                          committed to be purchased) by the Issuer with proceeds from the
                                          sale of the Securities (in each case in this clause (B), measured
                                          solely as of the date of purchase or commitment, as the case may


                                                         11

                                                                                                   004779
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 107 of 322 PageID 7567


                               be) equals at least $872,000,000 (for the avoidance of doubt,
                               without giving effect to any reductions of that amount that may
                               have resulted from scheduled principal payments, principal
                               prepayments or dispositions made with respect to any Collateral
                               Obligations on or before the Ramp-Up Completion Date) and
                               (y) the Overcollateralization Ratio Numerator is at least
                               $872,000,000.

                               In anticipation of the issuance of the Securities, the Issuer, the
                               Portfolio Manager and Bank of America, N.A. (as the
                               "Warehouse Provider") entered into the Master Warehousing
                               and Participation Agreement pursuant to which the Portfolio
                               Manager has agreed to manage, on behalf of the Issuer, the
                               Warehoused Loans to be acquired by the Issuer before the
                               Closing Date and the Warehouse Provider has agreed to acquire
                               a 100% participation in each Warehoused Loan concurrently
                               with its acquisition by the Issuer, for a purchase price equal to
                               the purchase price paid by the Issuer for the related Warehoused
                               Loan. On the Closing Date, the participations in eligible
                               Warehoused Loans will be repurchased by the Issuer with the
                               proceeds of the offering. Approximately $115 million (by
                               principal balance) of the Collateral Obligations owned by the
                               Issuer on the Closing Date were transferred to the Issuer from, or
                               from a portfolio of investments used to hedge the investments of,
                               another entity for which the Portfolio Manager acted as
                               investment advisor, and the purchase price paid by the Issuer for
                               a substantial portion of such Collateral Obligations is based on
                               prices obtained from LoanX Inc. In addition, other Collateral
                               Obligations funded through the warehouse facility were
                               purchased in the open market, including from sellers that include
                               affiliates of Banc of America Securities LLC, and the purchase
                               price paid by the Issuer for such Collateral Obligations (and all
                               other Collateral Obligations owned by the Issuer on the Closing
                               Date that were not based on LoanX prices as described in the
                               previous sentence) is the prevailing price at the time such
                               Collateral Obligations were purchased. See "Risk Factors—
                               Relating to the Collateral Obligations—A Substantial Amount of
                               Collateral Obligations Was Acquired Before the Closing Date,
                               and the Terms of the Acquisition May Adversely Affect the
                               Issuer."

                               See "Security for the Notes and the Combination Securities—
                               Ramp-Up."




                                          12

                                                                                  004780
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 108 of 322 PageID 7568


  Reinvestment Period;
  Reinvestment in Collateral
  Obligations ........................................ During the Reinvestment Period, the Issuer may generally (and
                                                       subject to certain requirements) reinvest Principal Proceeds
                                                       received with respect to the Collateral in additional or substitute
                                                       Collateral Obligations in compliance with the Eligibility Criteria
                                                       (which Eligibility Criteria includes requirements that an item of
                                                       Collateral purchased by the Issuer meet the definition of
                                                       "Collateral Obligation" and that the portfolio of Collateral
                                                       Obligations be in compliance with the Concentration Limitations
                                                       to the extent provided in the Eligibility Criteria). See "—
                                                       Collateral Obligations," "—Concentration Limitations" and
                                                       "Security for the Notes and the Combination Securities—
                                                       Eligibility Criteria."

                                               The "Reinvestment Period" will be the period from the Closing
                                               Date through and including the first to occur of:

                                               (i)     the Payment Date after the date that the Portfolio
                                                       Manager notifies the Trustee, each Rating Agency and the
                                                       Administrator, in the sole discretion of the Portfolio
                                                       Manager, that, in light of the composition of the
                                                       Collateral, general market conditions, and other factors,
                                                       investments in additional Collateral Obligations within
                                                       the foreseeable future would either be impractical or not
                                                       beneficial;

                                               (ii)    the Payment Date in November, 2012 or, in the case of an
                                                       Extension, the Extended Reinvestment Period End Date;

                                               (iii)   the Payment Date on which all Notes are to be optionally
                                                       redeemed or an earlier date after notice of an Optional
                                                       Redemption chosen by the Portfolio Manager to facilitate
                                                       the liquidation of the Collateral for the Optional
                                                       Redemption; and

                                               (iv)    the date on which the Reinvestment Period terminates or
                                                       is terminated as a result of an Event of Default (subject to
                                                       the terms of the Indenture).

                                               No investment will be made in Collateral Obligations after the
                                               termination of the Reinvestment Period, except that
                                               (x) Unscheduled Principal Payments and (y) Sale Proceeds from
                                               Credit Improved Obligations may be invested in Collateral
                                               Obligations after the Reinvestment Period subject to the
                                               limitations described under "Security for the Notes and the
                                               Combination Securities—Eligibility Criteria" and "—Sale of
                                               Collateral Obligations; Reinvestment of Principal Proceeds and
                                               Reinvestment Criteria."       After the termination of the
                                               Reinvestment Period, all Principal Proceeds (other than Principal
                                               Proceeds constituting Unscheduled Principal Payments and Sale


                                                            13

                                                                                                         004781
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 109 of 322 PageID 7569


                                          Proceeds from Credit Improved Obligations) must be applied in
                                          accordance with the Priority of Payments.

  Collateral Obligations ...................... Any obligation or security (a "Collateral Obligation") that,
                                                when the Issuer commits to purchase (or otherwise acquire) the
                                                obligation or security, is a Loan, High-Yield Bond, Structured
                                                Finance Obligation or Synthetic Security with a Reference
                                                Obligation that is a Loan, a Structured Finance Obligation or
                                                High-Yield Bond that is:

                                          (i)      denominated and payable in U.S. Dollars and is not
                                                   convertible by its obligor into any other currency;

                                          (ii)     an obligation of an obligor Domiciled in an Eligible
                                                   Country;
                                          (iii)    an obligation that is eligible by its terms to be assigned
                                                   to the Issuer and pledged by the Issuer to the Trustee for
                                                   inclusion in the Collateral;

                                          (iv)     not an exchangeable or convertible security that is
                                                   exchangeable or convertible at the option of its issuer;

                                          (v)      not an equity security or a component of an equity
                                                   security or a security that has a component that is an
                                                   equity security (other than for avoidance of doubt, a
                                                   pass-through trust certificate in a trust holding
                                                   Collateral Obligations);

                                          (vi)     not an obligation or security that has been called for
                                                   redemption and is not an obligation or security that is
                                                   the subject of an Offer other than a Permitted Offer or
                                                   an exchange offer in which a security that is not
                                                   registered under the Securities Act is exchanged for (a)
                                                   a security that has substantially identical terms (except
                                                   for transfer restrictions) but is registered under the
                                                   Securities Act or (b) a security that would otherwise
                                                   qualify for purchase under the Eligibility Criteria;

                                          (vii)    an obligation that (a) has a Moody's Rating (including
                                                   any estimated or confidential rating which is in respect
                                                   of the full obligation of the obligor and which is
                                                   monitored) and (b) has an S&P Rating (including any
                                                   confidential rating which is in respect of the full
                                                   obligation of the obligor and which is monitored),
                                                   which S&P Rating does not have a "p", "pi", "q", "r" or
                                                   "t" subscript unless S&P otherwise authorizes in
                                                   writing;

                                          (viii)   an obligation that is a Finance Lease (if it is a lease) and
                                                   the Rating Condition has been satisfied with respect to
                                                   the acquisition thereof;


                                                      14

                                                                                               004782
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 110 of 322 PageID 7570


                               (ix)     an obligation that is not a Current-Pay Obligation, Non-
                                        Performing Collateral Obligation or Credit Risk
                                        Obligation and in the case of a Collateral Obligation
                                        that has a Moody's Rating of "Caa1" or lower or an
                                        S&P Rating of "CCC+" or lower, an obligation for
                                        which the Portfolio Manager has certified in writing that
                                        such Collateral Obligation is not a Credit Risk
                                        Obligation;

                               (x)      an obligation that (unless it is a High-Yield Bond) is not
                                        subordinated by its terms to other indebtedness for
                                        borrowed money of the applicable issuer; provided that
                                        for the avoidance of doubt, this clause shall not prohibit
                                        the inclusion as Collateral Obligations of Subordinated
                                        Lien Loans;

                               (xi)     an obligation that (a) bears simple interest payable in
                                        cash no less frequently than annually (although, in the
                                        case of a PIK Security, interest may be deferrable) at a
                                        fixed or floating rate that is paid on a periodic basis on
                                        an unleveraged basis and, in the case of a floating rate,
                                        computed on a benchmark interest rate plus or minus a
                                        spread, if any (which may vary under the terms of the
                                        obligation) and (b) provides for a fixed amount of
                                        principal payable in cash according to a fixed schedule
                                        (which may include optional call dates) or at maturity
                                        (or a fixed notional amount in the case of Synthetic
                                        Securities);

                               (xii)    an obligation the payment or repayment of the principal,
                                        if any, of which is not an amount determined by
                                        reference to any formula or index or subject to any
                                        contingency under the terms thereof;

                               (xiii)   an obligation the portion of which to be acquired
                                        (including through a Synthetic Security with respect to
                                        the Reference Obligation) does not represent, directly or
                                        indirectly, more than a 25% interest in the obligation;

                               (xiv)    not an obligation with a maturity later than one year
                                        after the Stated Maturity of the Notes;

                               (xv)     an obligation upon which no payments are subject to
                                        withholding tax imposed by any jurisdiction unless the
                                        obligor thereof or counterparty with respect thereto is
                                        required to make "gross-up" payments that cover the
                                        full amount of any such withholding tax on an after-tax
                                        basis (other than withholding taxes with respect to
                                        commitment fees associated with Collateral Obligations
                                        constituting Revolving Loans or Delayed Drawdown
                                        Loans);



                                          15

                                                                                   004783
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 111 of 322 PageID 7571


                               (xvi)     not a Loan or Synthetic Security that would require the
                                         Issuer after its purchase of the Loan or Synthetic
                                         Security to advance any funds to the related borrower or
                                         Synthetic Security Counterparty or permit the borrower
                                         or Synthetic Security Counterparty to require that any
                                         future advances be made except for:

                                         (A) any Revolving Loan or Delayed Drawdown Loan
                                             if, simultaneously with its purchase of the
                                             Revolving Loan or Delayed Drawdown Loan, the
                                             Issuer deposits into the Revolving Reserve
                                             Account or the Delayed Drawdown Reserve
                                             Account, respectively, the maximum amount of
                                             any advances that may be required of the Issuer
                                             under the related Underlying Instrument (as
                                             provided in the Indenture); and

                                         (B)    any Synthetic Security if, simultaneously with its
                                                purchase of the Synthetic Security, the Issuer
                                                posts cash collateral with (or for the benefit of)
                                                the      Synthetic      Security      Counterparty
                                                simultaneously with the Issuer's purchase of or
                                                entry into the Synthetic Security in an amount not
                                                exceeding the amount of any future advances;

                               (xvii)    if such obligation is a Structured Finance Obligation
                                         that is a collateralized loan obligation, such obligation:

                                         (A) has been assigned a rating by both Moody's and
                                             S&P;

                                         (B)    has a Moody's Rating of "Ba3" or higher and an
                                                S&P Rating of "BB-" or higher; and

                                         (C)    has not been placed on the watch list for possible
                                                downgrade by Moody's or S&P;

                               (xviii)   if such obligation is a Structured Finance Obligation
                                         managed by the Portfolio Manager that is other than a
                                         collateralized loan obligation primarily secured by
                                         Senior Secured Loans, the Rating Condition has been
                                         satisfied;

                               (xix)     not a Loan that is an obligation of a debtor in possession
                                         or a trustee for a debtor in an insolvency proceeding
                                         other than a DIP Loan;

                               (xx)      with respect to an obligation that provides for the
                                         payment of interest at a floating rate, an obligation for
                                         which such floating rate is determined by reference to
                                         the U.S. Dollar prime rate or other base rate, London
                                         interbank offered rate or similar interbank offered rate,


                                           16

                                                                                    004784
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 112 of 322 PageID 7572


                                         commercial deposit rate or any other index that the
                                         Rating Condition with respect to each Rating Agency is
                                         satisfied with respect thereto;

                               (xxi)     in the case of a Synthetic Security, a Synthetic Security
                                         for which the counterparty or issuer, as the case may be,
                                         has a long-term senior unsecured rating by Moody's of
                                         at least "A3", and if rated "A3" by Moody's, such rating
                                         is not on watch for downgrade, and an issuer credit
                                         rating by S&P of at least "A-";

                               (xxii)    not an obligation that constitutes Margin Stock;

                               (xxiii)   not a Zero-Coupon Security;

                               (xxiv)    not an obligation that is currently deferring interest or
                                         paying interest "in kind" or otherwise has an interest "in
                                         kind" balance outstanding at the time of purchase,
                                         which interest is otherwise payable in cash, unless the
                                         Rating Condition has been satisfied with respect to the
                                         acquisition thereof;

                               (xxv)     not a security whose repayment is subject to substantial
                                         non-credit related risk as determined by the Portfolio
                                         Manager;

                               (xxvi)    not an obligation the interest payments of which are
                                         scheduled to decrease (although interest payments may
                                         decrease due to unscheduled events such as a decrease if
                                         the index relating to a Floating Rate Obligation, the
                                         change from a default rate of interest to a non-default
                                         rate of interest or an improvement in the obligor's
                                         financial condition);

                               (xxvii) not an obligation that will cause the Issuer, the Co-
                                       Issuer, or the pool of assets to be required to be
                                       registered as an investment company under the
                                       Investment Company Act; and

                               (xxviii) not a Bridge Loan.

                               Pursuant to the definition of "Synthetic Security", unless the
                               Rating Condition is otherwise satisfied, any "deliverable
                               obligation" that may be delivered to the Issuer as a result of the
                               occurrence of any "credit event" must qualify (when the Issuer
                               purchases the related Synthetic Security and when such
                               "deliverable obligation" is delivered to the Issuer as a result of
                               the occurrence of any "credit event") as a Collateral Obligation,
                               except that such "deliverable obligation" may constitute a
                               Defaulted Collateral Obligation when delivered upon a "credit
                               event".



                                           17

                                                                                    004785
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 113 of 322 PageID 7573


                                                See "Security for the Notes and the Combination Securities—
                                                Purchase of Collateral Obligations" and "—Eligibility Criteria."

  Concentration Limitations............... Upon a purchase of a Collateral Obligation, the Eligibility
                                           Criteria require that each of the limits set forth below with
                                           respect to a particular type of Investment Obligation (measured
                                           by Aggregate Principal Balance) as a percentage of the
                                           Maximum        Investment       Amount     (the     "Concentration
                                           Limitations") is satisfied or, if any such limit is not satisfied, the
                                           extent of satisfaction is not reduced:


                                                                                                       Percentage of the
                                                                                                          Maximum
                                                                                                      Investment Amount
   (1)     Senior Secured Loans, Second Lien Loans, Subordinated Lien Loans and Eligible
                                                                                                           ≥ 92.5%
           Investments
           (a)   except that Senior Secured Loans shall meet or exceed the percentage of the
                                                                                                           ≥ 87.5%
                 Maximum Investment Amount specified in the right column
   (2)     unsecured Loans                                                                                 ≤ 3.0%
   (3)     Subordinated Lien Loans                                                                         ≤ 10.0%
   (4)     High-Yield Bonds                                                                                ≤ 7.5%
   (5)     Subordinated Lien Loans and High-Yield Bonds                                                    ≤ 15.0%
   (6)     Revolving Loans and Delayed Drawdown Loans                                                      ≤ 15.0%
   (7)     DIP Loans                                                                                       ≤ 5.0%
           (a) except that with a Rating Confirmation, DIP Loans may not exceed the percentage
                                                                                                           ≤ 7.5%
               of the Maximum Investment Amount specified in the right column
   (8)     S&P Unrated DIP Loans                                                                           ≤ 2.5%
   (9)     PIK Securities                                                                                  ≤ 3.0%
   (10)    Structured Finance Obligations                                                                  ≤ 7.5%
           (a) except that Structured Finance Obligations managed by the Portfolio Manager may
               not exceed the percentage of the Maximum Investment Amount specified in the                 ≤ 5.0%
               right column
           (b) except that a single issuer together with any of its Affiliates (excluding Secondary
               Risk Counterparties) of a Structured Finance Obligation may not exceed the                  ≤ 3.0%
               percentage of the Maximum Investment Amount specified in the right column; and
           (c) except that any single issuer whose long-term debt obligations are rated below
               BBB- by S&P, or are rated BBB- by S&P and are on negative watch for downgrade,
               other than an issuer with respect to which the Rating Condition has been satisfied,           0%
               may not exceed the percentage of the Maximum Investment Amount specified in the
               right column;
   (11)    obligors Domiciled other than in the United States and Canada                                   ≤ 15.0%
   (12)    obligors Domiciled in Canada or any single Moody's Group I Country                              ≤ 10.0%
   (13)    obligors Domiciled in any single Moody's Group II Country                                       ≤ 5.0%
   (14)    obligors Domiciled in any single Moody's Group III Country                                      ≤ 2.5%
   (15)    obligors organized in a Tax Advantaged Jurisdiction                                             ≤ 5.0%



                                                              18

                                                                                                         004786
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 114 of 322 PageID 7574


   (16)   same S&P Industry Classification                                                                      ≤ 8.0%
          (a)       except that Investment Obligations belonging to two S&P Industry
                    Classifications (not including Telecommunications) may each constitute up to
                                                                                                               ≤ 12.0%
                    the percentage of the Maximum Investment Amount specified in the right
                    column
   (17)   single issuer or any of its Affiliates (excluding Secondary Risk Counterparties)                      ≤ 1.5%
          (a)       except that up to each of five individual issuers (including any of their
                    respective Affiliates but excluding issuers that the Portfolio Manager reasonably
                    determines are Affiliated but are not dependent upon one another for credit
                                                                                                                ≤ 2.0%
                    support and are not dependent upon a Person by which they are commonly
                    controlled for credit support) may each constitute up to the percentage of the
                    Maximum Investment Amount specified in the right column
   (18)   Fixed Rate Obligations                                                                                ≤ 7.5%
   (19)   Pay interest less frequently than quarterly but no less frequently than annually                      ≤ 7.5%
   (20)   Synthetic Securities                                                                                 ≤ 20.0%
          (a)       except that Synthetic Securities that provide for settlement other than by
                    physical delivery may not exceed the percentage of the Maximum Investment                   ≤ 5.0%
                    Amount specified in the right column
          (b)       except that Synthetic Securities that reference a senior secured index investment
                    providing non-leveraged credit exposure to a basket of credit default swaps
                    referencing a diversified group of Reference Obligations, with respect to which
                                                                                                                ≤ 5.0%
                    the principal or notional amount of the credit exposure to any single Reference
                    Obligation does not increase over time may not exceed the percentage of the
                    Maximum Investment Amount specified in the right column
   (21)   Participations (provided, that no Investment Obligations may be a Participation in a
                                                                                                               ≤ 20.0%
          Participation)
   (22)   Investment Obligations of which are (i) obligors Domiciled other than in the United
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)
                                                                                                               ≤ 20.0%
          Participations and (iv) Synthetic Securities, in the aggregate may not exceed the
          percentage of the Maximum Investment Amount specified in the right column
                                                                                                              ≤ respective
                                                                                                             percentage in
   (23)   Investment Obligations of which are (i) obligors Domiciled other than in the United
                                                                                                            Secondary Risk
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)
                                                                                                              Table under
          Participations and (iv) Synthetic Securities, entered into with, or issued by, a single
                                                                                                              "Individual
          Secondary Risk Counterparty
                                                                                                          Counterparty Limit"
                                                                                                         for applicable rating*
                                                                                                             ≤ respective
                                                                                                            percentage in
   (24)   Investment Obligations of which are (i) obligors Domiciled other than in the United              Secondary Risk
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)                Table under
          Participations and (iv) Synthetic Securities, entered into with, or issued by, all Secondary       "Aggregate
          Risk Counterparties                                                                            Counterparty Limit"
                                                                                                            for applicable
                                                                                                               rating**
   (25)   Deep Discount Obligations                                                                            ≤ 10.0%
   (26)   CCC/Caa Collateral Obligations                                                                        ≤ 7.5%
   (27)   Long-Dated Collateral Obligations                                                                     ≤ 4.0%
   (28)   Collateral Obligations lent under Securities Lending Agreements                                      ≤ 15.0%
   (29)   Floating Rate Obligations providing for interest at a non-London interbank offered rate               ≤ 5.0%



                                                              19

                                                                                                             004787
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 115 of 322 PageID 7575


   (30)     Collateral Obligations that are Loans that are part of a credit facility with a total global
                                                                                                           ≤ 10.0%
            aggregate commitment amount of less than $75,000,000
   (31)     Collateral Obligations representing units consisting of debt and warrants to purchase
            equity securities; provided, that with respect to each Collateral Obligation which consists
            of such a unit of debt and warrants, at the time of purchase of such Collateral Debt
                                                                                                            ≤ 5.0%
            Obligation, the aggregate value of the warrants included in such unit must be determined
            by the Portfolio Manager in good faith to be no more than 2% of the outstanding principal
            amount of the debt included in such unit


     *      Applicable long-term unsecured rating by Moody's or S&P of such Secondary Risk Counterparty (using
            the limit for the lower of such ratings if different).
     **     Long-term unsecured rating by Moody's or S&P at or below a level specified in the Secondary Risk Table
            (using the lower of such ratings for a Secondary Risk Counterparty, if different).

                                                       Subject to the rights of the Portfolio Manager to determine
                                                       otherwise as set out in the Indenture, solely for the purpose
                                                       of determining whether the Concentration Limitations are
                                                       met, Eligible Investments and Cash will be treated as Senior
                                                       Secured Loans and Floating Rate Obligations.

                                                       See "Security For the Notes and the Combination
                                                       Securities—Eligibility Criteria."

  Coverage Tests and the Reinvestment
  Overcollateralization Test........................ The     "Coverage      Tests"    will    consist   of    the
                                                     Overcollateralization Tests and the Interest Coverage Tests.
                                                     In addition, the Reinvestment Overcollateralization Test,
                                                     which is not a Coverage Test, will apply as described
                                                     herein.      See "Security For the Notes and the
                                                     Combination Securities—The Coverage Tests—The
                                                     Overcollateralization Tests" and "—The Interest Coverage
                                                     Tests" for the formulations of these tests, which are highly
                                                     detailed. The ratios on which they are based are also
                                                     described under such headings. The tests will be used to
                                                     determine, among other things, whether (i) in the case of
                                                     the Coverage Tests, Notes will be redeemed in the
                                                     circumstances described under "Description of the
                                                     Securities—Priority of Payments," (ii) in the case of the
                                                     Reinvestment Overcollateralization Test, Collateral
                                                     Obligations must be acquired from Interest Proceeds as
                                                     described under "Description of the Securities—Priority of
                                                     Payments" and (iii) in the case of the Coverage Tests,
                                                     Collateral Obligations may be acquired as described under
                                                     "Security for the Notes and the Combination Securities—
                                                     Eligibility Criteria."

                                                       There will not be any Coverage Test applicable to the
                                                       Combination Securities or the Preference Shares.

      The Overcollateralization Tests......... The Overcollateralization Tests will consist of the "Class
                                               A/B Overcollateralization Test," the "Class C
                                               Overcollateralization Test" and the "Class D


                                                               20

                                                                                                           004788
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 116 of 322 PageID 7576


                                                    Overcollateralization Test." Each Overcollateralization
                                                    Test will be satisfied with respect to any Class of Notes
                                                    (treating the Class A-1 Notes, the Class A-2 Notes and the
                                                    Class B Notes as one Class for this purpose) if, as of any
                                                    Measurement Date, the Overcollateralization Ratio for the
                                                    Class is at least equal to the specified required level for the
                                                    specified Class indicated in the table below:

                                                                       Test                          Required Level

                                                    Class A/B Overcollateralization Test                  112.4%

                                                    Class C Overcollateralization Test                    108.3%

                                                    Class D Overcollateralization Test                    104.2%
      The Interest Coverage Tests .............. The Interest Coverage Tests will consist of the "Class A/B
                                                 Interest Coverage Test," "Class C Interest Coverage
                                                 Test" and the "Class D Interest Coverage Test." Each
                                                 Interest Coverage Test will be satisfied with respect to any
                                                 specified Class of Notes (treating the Class A-1 Notes, the
                                                 Class A-2 Notes and the Class B Notes as one Class for this
                                                 purpose) if, as of the second Payment Date and any
                                                 Measurement Date thereafter on which any Notes remain
                                                 Outstanding, the Interest Coverage Ratio equals or exceeds
                                                 the applicable required level specified in the table below for
                                                 the specified Class:
                                                                  Test                       Required Level

                                                    Class A/B Interest Coverage Test                       120%

                                                    Class C Interest Coverage Test                         115%

                                                    Class D Interest Coverage Test                         110%
      Reinvestment Overcollateralization
      Test..................................................... A test that will be satisfied as of any Measurement Date on
                                                                which any Notes remain Outstanding, if the Reinvestment
                                                                Overcollateralization Ratio as of such Measurement Date is
                                                                at least equal to 104.95%.

  Collateral Quality Tests ........................... The Collateral Quality Tests will be used primarily as
                                                       criteria for purchasing Collateral Obligations.       See
                                                       "Security for the Notes and the Combination Securities—
                                                       Eligibility Criteria." The "Collateral Quality Tests" will
                                                       consist of the Diversity Test, the Weighted Average Life
                                                       Test, the Weighted Average Moody's Recovery Rate Test,
                                                       the Weighted Average S&P Recovery Rate Test, the
                                                       Weighted Average Fixed Rate Coupon Test, the Weighted
                                                       Average Spread Test, the Weighted Average Rating Factor
                                                       Test and the S&P CDO Monitor Test, as described below.



                                                            21

                                                                                                          004789
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 117 of 322 PageID 7577


     Diversity Test ....................................... The Diversity Test will be satisfied as of any Measurement
                                                            Date, if the Diversity Score equals or exceeds the Minimum
                                                            Diversity Score.

     S&P CDO Monitor Test....................... The S&P CDO Monitor Test will be satisfied as of any
                                                 Measurement Date if, after giving effect to the sale of a
                                                 Collateral Obligation or the purchase of a Collateral
                                                 Obligation, each Note Class Loss Differential of the
                                                 Proposed Portfolio is positive.

     Weighted Average Fixed Rate
     Coupon Test ......................................... The Weighted Average Fixed Rate Coupon Test will be
                                                           satisfied as of any Measurement Date if the Weighted
                                                           Average Fixed Rate Coupon equals or exceeds 8.00%.

     Weighted Average Life Test ................. The Weighted Average Life Test will be satisfied as of any
                                                  Measurement Date if the Weighted Average Life on that
                                                  date of all Collateral Obligations is equal to or less than the
                                                  number of years (including any fraction of a year) between
                                                  such Measurement Date and the Payment Date in February,
                                                  2015 or, in the case of a Maturity Extension, the Extended
                                                  Weighted Average Life Date.
     Weighted Average Moody's
     Recovery Rate Test............................... The Weighted Average Moody's Recovery Rate Test will
                                                       be satisfied as of any Measurement Date if the Moody's
                                                       Minimum Average Recovery Rate is greater than or equal
                                                       to 44.8%.

     Weighted Average Rating Factor
     Test....................................................... The Weighted Average Rating Factor Test will be satisfied
                                                                 as of any Measurement Date, if the Weighted Average
                                                                 Moody's Rating Factor of the Collateral Obligations
                                                                 (excluding Eligible Investments) as of such Measurement
                                                                 Date is less than or equal to the Maximum Weighted
                                                                 Average Moody's Rating Factor.

     Weighted Average S&P Recovery
     Rate Test .............................................. The Weighted Average S&P Recovery Rate Test will be
                                                              satisfied as of any Measurement Date if the S&P Minimum
                                                              Average Recovery Rate is greater than or equal to 51.7%.

     Weighted Average Spread Test ............ The Weighted Average Spread Test will be satisfied as of
                                               any Measurement Date if (i) the Weighted Average Spread
                                               as of the Measurement Date equals or exceeds the
                                               Minimum Weighted Average Spread and (ii) the Weighted
                                               Average Commitment Fee as of the Measurement Date
                                               equals or exceeds the Minimum Weighted Average
                                               Commitment Fee.

                                                   See "Security for the Notes and the Combination
                                                   Securities—The Collateral Quality Tests."


                                                           22

                                                                                                         004790
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 118 of 322 PageID 7578


  Mandatory Redemption of the Notes
  for Failure to Satisfy Coverage Tests...... If any of the Coverage Tests are not satisfied on the last day
                                              of any Due Period (each, a "Determination Date"), funds
                                              will be used pursuant to the Priority of Payments to redeem
                                              the related Notes to the extent necessary for such failing
                                              Coverage Tests to be satisfied that would otherwise be
                                              used:

                                                (i)     to purchase additional Collateral Obligations during
                                                        the Reinvestment Period; or

                                                (ii)    to make interest and principal payments on the Notes
                                                        and to make dividend or redemption payments in
                                                        respect of the Preference Shares.

                                                See "Description of the Securities—Mandatory Redemption
                                                of the Notes—Mandatory Redemption of the Notes for
                                                Failure to Satisfy Coverage Tests."
  Certain Consequences of Failure to
  Satisfy the Reinvestment
  Overcollateralization Test........................ If the Reinvestment Overcollateralization Test is not
                                                     satisfied on any Determination Date, certain funds, as
                                                     described under clause (13) under "Description of the
                                                     Securities—Priority of Payments—Interest Proceeds,"
                                                     representing Interest Proceeds that would otherwise be used
                                                     to make payments on the Preference Shares and pay certain
                                                     subordinated expenses of the Issuer, will be deposited
                                                     instead into the Collection Account as Principal Proceeds to
                                                     the extent necessary to cause the Reinvestment
                                                     Overcollateralization Test to be satisfied as of that
                                                     Determination Date after application of Principal Proceeds
                                                     as described under clauses (1), (2) and (3) under
                                                     "Description of the Securities—Priority of Payments—
                                                     Principal Proceeds."

  Mandatory Redemption of the Notes
  Upon Rating Confirmation Failure......... The Issuer will request each of S&P and Moody's to
                                            confirm in writing, by the Business Day after the 29th day
                                            after the Ramp-Up Completion Date, that it has not
                                            reduced, suspended or withdrawn the Initial Rating of each
                                            Class of Notes and, in the case of Moody's, the Class 1
                                            Combination Securities, and that it has not placed any Class
                                            of Notes or, in the case of Moody's, the Class 1
                                            Combination Securities, on credit watch with negative
                                            implications. If the Trustee does not receive evidence of
                                            confirmation before the Payment Date following the 29-day
                                            period (such an event, a "Rating Confirmation Failure"),
                                            all Interest Proceeds remaining after payment of amounts
                                            referred to in clauses (1) and (3) through (10) of
                                            "Description of the Securities—Priority of Payments—
                                            Interest Proceeds" will be used to pay principal of the Class


                                                        23

                                                                                                 004791
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 119 of 322 PageID 7579


                                                  A-1 Notes, the Class A-2 Notes, the Class B Notes, the
                                                  Class C Notes and the Class D Notes sequentially in order
                                                  of their priority on the next Payment Date and each
                                                  Payment Date thereafter until the Initial Ratings are
                                                  confirmed. If necessary, after the foregoing payments are
                                                  made out of Interest Proceeds, Principal Proceeds in
                                                  accordance with clause (3) under "Description of the
                                                  Securities—Priority of Payments—Principal Proceeds" will
                                                  be used to pay principal of each Class of the Notes
                                                  sequentially in order of their priority on each Payment Date
                                                  until the Initial Ratings are confirmed. See "Description of
                                                  the Securities—Mandatory Redemption of the Notes—
                                                  Mandatory Redemption of the Notes Upon Rating
                                                  Confirmation Failure."

  Non-Call Period ........................................ The period from the Closing Date to but not including the
                                                           Payment Date in November, 2010 (the "Non-Call Period").

  Optional Redemption ............................... Upon the occurrence of a Tax Event or at any time after the
                                                      Non-Call Period, the Holders of at least 66Ҁ% of the
                                                      Aggregate Outstanding Amount of the Preference Shares
                                                      or, upon the occurrence of a Tax Event, a Majority of the
                                                      Controlling Class (but only if the Aggregate Principal
                                                      Balance is less than 100% of the Class A-1 Notes and the
                                                      Class A-2 Notes) may require the Issuer or Co-Issuers, as
                                                      applicable, to redeem the Notes, in whole but not in part,
                                                      from Principal Proceeds and all other funds available for
                                                      that purpose in the Collection Account, the Payment
                                                      Account, the Interest Reserve Account, the Closing Date
                                                      Expense Account, the Revolving Reserve Account and the
                                                      Delayed Drawdown Reserve Account in accordance with
                                                      the redemption procedures described under "Description of
                                                      the Securities—Optional Redemption."

                                                  Notes to be redeemed shall, on the Redemption Date,
                                                  become payable at their redemption price described below.
                                                  From and after the Redemption Date the redeemed Notes
                                                  will cease to bear interest.

                                                  The redemption price payable in connection with the
                                                  Optional Redemption of any Class of Notes will be the sum
                                                  of:

                                                  (i)    the outstanding principal amount of the portion of
                                                         the Note being redeemed; plus

                                                  (ii)   accrued interest on the Note (including any
                                                         Defaulted Interest and interest on Defaulted
                                                         Interest); plus




                                                         24

                                                                                                    004792
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 120 of 322 PageID 7580


                                                     (iii)   in the case of any Deferred Interest Note, the
                                                             applicable Deferred Interest on the Note; plus

                                                     (iv)    any unpaid Extension Bonus Payment in respect of
                                                             the Note.


                                                     The redemption price payable in connection with the
                                                     Optional Redemption of the Preference Shares will be (i) at
                                                     the direction of a Majority of the Preference Shares, the
                                                     entire remaining amount of available funds after all prior
                                                     applications or (ii) as specified by the unanimous direction
                                                     of the Holders of the Preference Shares, in each case, as
                                                     described under "Description of the Securities—Optional
                                                     Redemption."

                                                     Upon the occurrence of any Optional Redemption of the
                                                     Preference Shares, in whole or in part, prior to the Class 2
                                                     Component Payment Date, the Class 2 Combination
                                                     Securities will remain outstanding until the maturity thereof
                                                     and will have the benefits provided under the Indenture.

  Special Redemption .................................. The Notes will be subject to redemption in whole or in part
                                                        by the Issuer or the Co-Issuer, as applicable, on Payment
                                                        Dates during the Reinvestment Period if the Portfolio
                                                        Manager elects (subject to the Management Agreement) to
                                                        notify the Trustee and each Rating Agency that it has been
                                                        unable, for 45 consecutive Business Days, to identify
                                                        additional Collateral Obligations that are deemed
                                                        appropriate by the Portfolio Manager in its sole discretion
                                                        and meet the Eligibility Criteria in sufficient amounts to
                                                        permit the investment or reinvestment of all or a portion of
                                                        the funds then in the Collection Account available to be
                                                        invested in additional Collateral Obligations (a "Special
                                                        Redemption"). On the first Payment Date following the
                                                        Due Period for which such notice is effective (a "Special
                                                        Redemption Date"), the funds in the Collection Account or
                                                        the Payment Account representing Principal Proceeds
                                                        which cannot be reinvested in additional Collateral
                                                        Obligations (the "Special Redemption Amount") will be
                                                        available to be applied in accordance with the Priority of
                                                        Payments. See "Description of the Securities—Special
                                                        Redemption of the Notes If the Portfolio Manager Does Not
                                                        Identify Investments as Contemplated by the Indenture."

  The Offering.............................................. The Securities are initially being offered (i) in reliance on
                                                             Regulation S, to non-U.S. Persons in offshore transactions
                                                             ("Offshore Transactions") as such term is defined in
                                                             Regulation S and (ii) to purchasers that are U.S. persons
                                                             ("U.S. Persons") as such term is defined in Regulation S,
                                                             that are (I) Accredited Investors and (II)(A) Qualified

                                                             25

                                                                                                         004793
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 121 of 322 PageID 7581


                                              Purchasers, (B) with respect to the Preference Shares only,
                                              Knowledgeable Employees or (C) entities owned
                                              exclusively by Qualified Purchasers and/or, with respect to
                                              the Preference Shares only, Knowledgeable Employees.
                                              Subsequent transferees of the Securities must be (i) non-
                                              U.S. Persons that purchase the Securities in Offshore
                                              Transactions or (ii)(a) Qualified Institutional Buyers or
                                              Accredited Investors, and (b) (A) Qualified Purchasers,
                                              (B) with respect to the Preference Shares only,
                                              Knowledgeable Employees or (C) entities owned
                                              exclusively by Qualified Purchasers and/or with respect to
                                              the Preference Shares only, Knowledgeable Employees.
                                              See "Plan of Distribution" and "Transfer Restrictions."

  Form, Registration and Transfer of the The Notes and the Combination Securities of each Class
  Notes and the Combination Securities .... initially sold to U.S. persons that are Accredited Investors
                                            and either (i) Qualified Purchasers or (ii) entities owned
                                            exclusively by Qualified Purchasers shall each be issued
                                            initially in definitive, fully registered form without interest
                                            coupons, registered in the name of the owner thereof (each,
                                            a "U.S. Certificated Security"). The Notes of each Class
                                            initially sold to U.S. Persons that are Qualified Institutional
                                            Buyers and either (i) Qualified Purchasers or (ii) entities
                                            owned exclusively by Qualified Purchasers shall each be
                                            issued initially in the form of one permanent global note per
                                            Class in definitive, fully registered form without interest
                                            coupons (each, a "Rule 144A Global Note") deposited with
                                            the Trustee as custodian for, and registered in the name of, a
                                            nominee of the Depository. With respect to the Rule 144A
                                            Global Notes, the Depository will credit the account of each
                                            of its participants with the principal amount of the Notes
                                            being purchased by or through the participant. Beneficial
                                            interests in a Rule 144A Global Note will be shown on, and
                                            transfers thereof will be effected only through, records
                                            maintained by the Depository and its direct and indirect
                                            participants. See "Description of the Securities—Form,
                                            Denomination, Registration and Transfer of the Notes and
                                            the Combination Securities." Rule 144A Global Notes may
                                            only be beneficially owned by persons who are both (i) a
                                            Qualified Institutional Buyer and (ii) a Qualified Purchaser.

                                              The Notes and the Combination Securities sold in Offshore
                                              Transactions to non-U.S. Persons in reliance on Regulation
                                              S will each be represented by one or more (i) global
                                              securities in definitive, fully registered form without interest
                                              coupons (each, a "Regulation S Global Security") or (ii)
                                              certificated securities in definitive, fully registered form
                                              without interest coupons (each, a "Regulation S
                                              Certificated Security").          The Regulation S Global
                                              Securities will be deposited on behalf of the subscribers for
                                              the Securities represented thereby with the Trustee as
                                              custodian for, and registered in the name of a nominee of,
                                              the Depository for the respective accounts of the beneficial

                                                     26

                                                                                              004794
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 122 of 322 PageID 7582


                                                 owners at Euroclear or Clearstream. Beneficial interests in
                                                 a Regulation S Global Security may be held only through
                                                 Euroclear or Clearstream at any time.

                                                 Except in the limited circumstances described herein,
                                                 certificated Securities will not be issued in exchange for
                                                 beneficial interests in Global Securities. See "Settlement
                                                 and Clearing."

                                                 Transfers of interests in the Notes and the Combination
                                                 Securities are subject to certain restrictions and must be
                                                 made in accordance with the procedures and requirements
                                                 set forth in the Indenture. See "Description of the
                                                 Securities—Form, Denomination, Registration and Transfer
                                                 of the Notes and the Combination Securities" and "Transfer
                                                 Restrictions." Each purchaser of Notes or Combination
                                                 Securities in making its purchase will be required to make,
                                                 or will be deemed to have made, as the case may be, certain
                                                 acknowledgments, representations and agreements. See
                                                 "Transfer Restrictions."

  Form, Registration and Transfers of
  the Preference Shares ............................... The Preference Shares sold in Offshore Transactions to
                                                        non-U.S. Persons pursuant to Regulation S may be
                                                        represented by one or more permanent global securities in
                                                        definitive, fully registered form (each, a "Regulation S
                                                        Global Preference Share" and, together with the Rule
                                                        144A Global Notes and the Regulation S Global Securities,
                                                        the "Global Securities") which will be deposited with the
                                                        Trustee as custodian for, and registered in the name of, a
                                                        nominee of the Depository for the respective accounts of
                                                        the beneficial owners at Euroclear or Clearstream.
                                                        Beneficial interests in a Regulation S Global Preference
                                                        Share may be held only through Euroclear or Clearstream at
                                                        any time.

                                                 The Preference Shares sold in (i) non-Offshore Transactions
                                                 or to U.S. Persons who purchase such Preference Shares for
                                                 their own account or for the account of an Accredited
                                                 Investor who is also (1) a Qualified Purchaser, (2) a
                                                 Knowledgeable Employee or (3) an entity owned
                                                 exclusively by Qualified Purchasers and/or Knowledgeable
                                                 Employees will be, or (ii) Offshore Transactions to non-
                                                 U.S. Persons pursuant to Regulation S may be, issued in the
                                                 form of one or more certificated Preference Shares in
                                                 definitive, fully registered form, registered in the name of
                                                 the owner thereof (the "Certificated Preference Shares"
                                                 and together with the U.S. Certificated Securities, the
                                                 "Certificated Securities").
                                                 Transfers of the Preference Shares are subject to certain
                                                 restrictions and must be made in accordance with the

                                                         27

                                                                                                  004795
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 123 of 322 PageID 7583


                                                       procedures and requirements set forth in the Preference
                                                       Share Documents. See "Description of the Securities—
                                                       Form, Denomination, Registration and Transfer of the
                                                       Preference Shares" and "Transfer Restrictions." Each
                                                       purchaser of Preference Shares in making its purchase will
                                                       be required to make, or will be deemed to have made, as the
                                                       case may be, certain acknowledgments, representations and
                                                       agreements. See "Transfer Restrictions."

  Ratings ....................................................... It is a condition of the issuance of the Securities that each
                                                                  Class of Notes and Combination Securities are rated at least
                                                                  as indicated in the table under "––Principal Terms of the
                                                                  Securities" on the Closing Date.
                                                       The Class 1 Combination Securities are rated only as to the
                                                       ultimate payment of their Class 1 Combination Security
                                                       Rated Balances and the Class 1 Combination Security Rated
                                                       Coupon and the Class 2 Combination Securities are rated
                                                       only as to the ultimate payment of their Class 2
                                                       Combination Security Rated Balances.
                                                       No rating of the Preference Shares has been sought or
                                                       obtained in connection with the issuance thereof.
                                                       Each of the above ratings assume that no Maturity
                                                       Extension occurs after the Closing Date.
                                                       A credit rating is not a recommendation to buy, sell or hold
                                                       securities and may be subject to revision or withdrawal at
                                                       any time by the assigning Rating Agency. See "Risk
                                                       Factors—Relating to the Securities—Future Ratings of the
                                                       Notes Are Not Assured and Limited in Scope; the
                                                       Preference Shares are Not Rated."
  Listing ........................................................ Application will be made for each Class of the Securities to
                                                                   be admitted to the official list of the Cayman Islands Stock
                                                                   Exchange. There can be no assurance that such admission
                                                                   will be granted or maintained. See "Listing and General
                                                                   Information." The issuance and settlement of the Securities
                                                                   on the Closing Date will not be conditioned on the listing of
                                                                   the Securities on the Cayman Islands Stock Exchange. In
                                                                   addition, there is currently no market for the Securities and
                                                                   there can be no assurance that a market will develop.

  Governing Law ......................................... The terms and conditions of the Preference Shares (as set
                                                          forth in the Issuer Charter and the Resolutions) will be
                                                          governed by, and construed in accordance with, the law of
                                                          the Cayman Islands. The Notes, the Combination Securities,
                                                          the Indenture, any supplemental indenture, the Management
                                                          Agreement, the Collateral Administration Agreement, the
                                                          Preference Shares Paying Agency Agreement and any
                                                          Hedge Agreements will be governed by, and construed in
                                                          accordance with, the law of the State of New York.

                                                               28

                                                                                                              004796
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 124 of 322 PageID 7584



  Tax Status.................................................. See "Income Tax Considerations."

  ERISA Considerations ............................. See "ERISA Considerations."

  Additional Issuance .................................. At any time during the Reinvestment Period, the Issuer may
                                                         issue and sell additional Preference Shares and use the net
                                                         proceeds to purchase additional Collateral Obligations or
                                                         for other purposes permitted under the Indenture if the
                                                         conditions for such additional issuance described under
                                                         "Description of the Securities—Supplemental Indentures—
                                                         Additional Issuance of Preference Shares" are met.




                                                              29

                                                                                                    004797
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 125 of 322 PageID 7585

                                                RISK FACTORS
          An investment in the Securities involves certain risks. Prospective investors should carefully
  consider the following factors, in addition to the matters set forth elsewhere in this Offering
  Memorandum, prior to investing in any Class of Securities.

  Investor Suitability

          An investment in the Securities will not be appropriate or suitable for all investors. Structured
  investment products, like the Securities, are complex instruments, and typically involve a high degree of
  risk and are intended for sale only to sophisticated investors who are capable of understanding and
  assuming the risks involved. Any investor purchasing Securities should conduct its own investigation and
  analysis of an investment in the Securities and consult with its own professional advisors as to the risks
  involved in making such investment.

  General; Priorities of Securities

           The Issuer intends to invest in securities and other financial assets with certain risk characteristics
  as provided in the Indenture and the Management Agreement. See "Security for the Notes and the
  Combination Securities." There can be no assurance that the Issuer's investments will be successful, that
  its investment objectives will be achieved, that investors will receive their initial investments under the
  Securities or that they will receive any return (or avoid any loss, including total loss) on their investment
  in the Securities. Prospective investors are therefore advised to review this entire Offering Memorandum
  carefully and should consider, among other things, the following risk factors (along with, among other
  things, the inherent risks of investment activities) before deciding whether to invest in the Securities.

          Except as is otherwise stated below, the risk factors are generally applicable to all the Securities,
  although the degree of risk associated with each Class of Securities may vary. In particular, the priorities
  of payment of the Notes are generally in the order of their alphabetic designation from the Class A-1
  Notes (the highest priority) to the Class D Notes (the lowest priority), and the priorities of payment of the
  Notes are generally higher than priorities of payment of the Preference Shares.

  Relating to the Securities

          The Securities Will Have Limited Liquidity

           There is currently no market for the Securities. There can be no assurance that a secondary
  market for any Class of Securities will develop, or if a secondary market does develop, that it will provide
  the Holders of the applicable Class of Securities with liquidity of investment or that it will continue for
  the life of such Class of Securities. In addition, each Class of Securities is subject to certain transfer
  restrictions and can only be transferred to certain transferees as described under "Transfer Restrictions."
  The restrictions on the transfer of the Securities may further limit their liquidity. Consequently, an
  investor in the Securities must be prepared to hold such Securities until their Stated Maturity or, in the
  case of the Preference Shares, the Scheduled Preference Shares Redemption Date. In addition, the
  Securities will not be registered under the Securities Act or any state securities laws, and the Co-Issuers
  have no plans, and are under no obligation, to register the Securities under the Securities Act. Application
  will be made for each Class of the Securities to be admitted to the official list of the Cayman Islands
  Stock Exchange. There can be no assurance that any such admission will be granted or maintained.




                                                        30

                                                                                                 004798
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 126 of 322 PageID 7586

          The Subordination of the Class A-2 Notes, Class B Notes, the Class C Notes, the Class D Notes
          and the Preference Shares Will Affect Their Right to Payment in Relation to the More Senior
          Securities

           The Class A-2 Notes are pari passu in right of payment of interest with, and are subordinated in
  right of payment of principal to, the Class A-1 Notes in the manner and to the extent described in this
  Offering Memorandum. No payments of principal of the Class A-2 Notes will be made until principal of
  the Class A-1 Notes and certain other amounts have been paid in full.

           The Class B Notes are subordinated in right of payment of interest and principal to the Class A
  Notes in the manner and to the extent described in this Offering Memorandum. Payments of interest on
  the Class B Notes will not be made until due and unpaid interest on the Class A Notes and certain other
  amounts (including certain management fees payable to the Portfolio Manager, certain hedging
  termination payments and certain administrative fees) have been paid. No payments of principal of the
  Class B Notes will be made until principal of and due and unpaid interest on the Class A Notes and
  certain other amounts have been paid in full.

          The Class C Notes are subordinated in right of payment of interest and principal to the Class A
  Notes and the Class B Notes in the manner and to the extent described in this Offering Memorandum.
  Payments of interest on the Class C Notes will not be made until due and unpaid interest on the Class A
  Notes and the Class B Notes and certain other amounts (including certain management fees payable to the
  Portfolio Manager, certain hedging termination payments and certain administrative fees) have been paid.
  No payments of principal of the Class C Notes will be made until principal of and due and unpaid interest
  on the Class A Notes and the Class B Notes and certain other amounts have been paid in full, except in
  connection with the payment of any Class C Deferred Interest.

          The Class D Notes are subordinated in right of payment of interest and principal to the Class A
  Notes, the Class B Notes and the Class C Notes in the manner and to the extent described in this Offering
  Memorandum. Payments of interest on the Class D Notes will not be made until due and unpaid interest
  on the Class A Notes, the Class B Notes, the Class C Notes and certain other amounts (including certain
  management fees payable to the Portfolio Manager, certain hedging termination payments and certain
  administrative fees) have been paid. No payments of principal of the Class D Notes will be made until
  principal of and due and unpaid interest on the Class A Notes, the Class B Notes, the Class C Notes and
  certain other amounts have been paid in full, except in connection with the payment of any Class D
  Deferred Interest and the use of Interest Proceeds to pay principal of the Class D Notes on any Payment
  Date to the extent necessary to satisfy the Class D Coverage Tests.

           No payments will be made out of Interest Proceeds on the Preference Shares on any Payment
  Date until due and unpaid interest on the Notes (including any Deferred Interest) and certain amounts
  (including certain amounts due under the Hedge Agreements, certain management fees payable to the
  Portfolio Manager, certain hedging termination payments and certain administrative fees) have been paid
  on the Payment Date in accordance with the Priority of Payments. No payments will be made out of
  Principal Proceeds on the Preference Shares until principal of each Class of Notes and certain other
  amounts payable out of Principal Proceeds on each Payment Date have been paid in full. In addition, the
  Preference Shares will not be redeemed until each Class of Notes and certain other amounts have been
  paid in full.

           In addition, the Co-Issuers will have only nominal equity capitalization. Consequently, to the
  extent that any losses are suffered by any of the Holders of any Securities, the losses will be borne first by
  the Holders of the Preference Shares, and then by the Holders of each Class of Notes, serially in inverse
  order of their alphabetic (and, in the case of the Class A Notes, numeric) designations.




                                                       31

                                                                                                004799
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 127 of 322 PageID 7587

           For purposes of subordination, the Combination Securities will not be treated as a separate Class,
  but the Class 1 Note Component will be treated as Class C Notes and the Preference Share Components
  will be treated as Preference Shares.

          See "Description of the Securities."

          Interest Will Be Deferred on Deferred Interest Notes if There Are Insufficient Funds under the
          Priority of Payments for Payment of Interest

           So long as any Class A Notes or Class B Notes are Outstanding, any interest due and accrued on
  the Class C Notes that remains unpaid on any Payment Date because insufficient funds are available to
  pay it in accordance with the Priority of Payments will be added to the Aggregate Outstanding Amount of
  the Class C Notes as Class C Deferred Interest and failure to pay that interest on the Payment Date when
  it originally became due will not be an Event of Default. Class C Deferred Interest will then be payable
  on subsequent Payment Dates in accordance with the Priority of Payments, pursuant to which it will
  remain subordinated to the payment of interest on the Class A Notes and the Class B Notes in the
  application of Interest Proceeds.

           So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest due
  and accrued on the Class D Notes that remains unpaid on any Payment Date because insufficient funds
  are available to pay it in accordance with the Priority of Payments will be added to the Aggregate
  Outstanding Amount of the Class D Notes as Class D Deferred Interest and failure to pay that interest on
  the Payment Date when it originally became due will not be an Event of Default. Class D Deferred
  Interest will then be payable on subsequent Payment Dates in accordance with the Priority of Payments,
  pursuant to which it will remain subordinated to the payment of interest on the Class A Notes, the Class B
  Notes and the Class C Notes in the application of Interest Proceeds.

          Interest Proceeds May Be Used to Reinvest in Priority to any Payments to Holders of Preference
          Shares

           If the Reinvestment Overcollateralization Test is not met on any Determination Date, a portion of
  the Interest Proceeds that might otherwise have been paid to the Holders of the Preference Shares on the
  related Payment Date will instead be deposited into the Collection Account as Principal Proceeds, as
  described under clause (13) under "Description of the Securities—Priority of Payments—Interest
  Proceeds."

          The Controlling Class Will Control Many Rights under the Indenture; However, Some Rights of
          the Controlling Class to Sell the Collateral in Connection with an Event of Default Are Limited

           Under the Indenture, many rights of the Holders of the Notes will be controlled by a Majority of
  the Controlling Class. Remedies pursued by the Holders of the Controlling Class upon an Event of
  Default could be adverse to the interests of the Holders of Securities subordinated to the Controlling
  Class. After any realization on the Collateral, proceeds will be allocated in accordance with the Priority
  of Payments pursuant to which the Notes and certain other amounts owing by the Co-Issuers will be paid
  in full before any allocation to the Preference Shares, and each Class of Notes (along with certain other
  amounts owing by the Co-Issuers) will be paid serially in alphabetic (and, in the case of the Class A
  Notes, numeric) order until it is paid in full before any allocation is made to the next Class of Notes.

           However, the ability of the Controlling Class to direct the sale and liquidation of the Collateral is
  subject to certain limitations. As described under "Description of the Securities—The Indenture—Events
  of Default," if an Event of Default occurs and is continuing, the Trustee must retain the Collateral intact
  and collect all payments in respect of the Collateral and continue making payments in accordance with the
  Priority of Payments and in accordance with the Indenture unless either (A) the Trustee determines that


                                                       32

                                                                                                004800
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 128 of 322 PageID 7588

  the anticipated net proceeds of a sale or liquidation of the Collateral would be sufficient to discharge in
  full the amounts then due and unpaid on the Notes for principal and interest (including Defaulted Interest
  and Deferred Interest and any interest on the Defaulted Interest and Deferred Interest), all Administrative
  Expenses, all other amounts (if any) then payable to the Hedge Counterparty by the Issuer (including any
  applicable termination payments) net of all amounts then payable to the Issuer by the Hedge Counterparty
  and all other amounts then payable under clause (3) under "Description of the Securities—Priority of
  Payments—Interest Proceeds," and a Majority of the Controlling Class agrees with that determination or
  (B) either (x) the Holders of a Majority of each of the Class A-1 Notes, the Class A-2 Notes, the Class B
  Notes, the Class C Notes and the Class D Notes or (y) (A) in the event the Aggregate Principal Balance is
  less than 100% of the Aggregate Outstanding Amount of the Class A-1 Notes and the Class A-2 Notes or
  (B) if an Event of Default under clause (a) of the definition thereof has occurred and is continuing, a
  Super Majority of the Holders of the Controlling Class direct the sale and liquidation of the Collateral.

          The Issuer is Highly Leveraged, which Increases Risks to Investors
          The Issuer will be substantially leveraged. Use of leverage is a speculative investment technique
  and involves certain risks to investors in the Securities. The leverage provided to the Issuer by the
  issuance of the Securities will result in interest expense and other costs incurred in connection with the
  borrowings that may not be covered by the net interest income, dividends and appreciation of the
  Collateral Obligations. The use of leverage generally magnifies the Issuer's risk of loss, particularly for
  the more subordinate Classes of Notes and the Preference Shares. In certain circumstances, such as in
  connection with the exercise of remedies following an Event of Default, the Controlling Class may
  require the Issuer to dispose of some or all of the Collateral Obligations under unfavorable market
  conditions, thus causing the Issuer to recognize a loss that might not otherwise have occurred. In certain
  circumstances, the Controlling Class are entitled to direct the sales of Collateral Obligations and may be
  expected to do so in their own interest, rather than in the interests of the more subordinate Classes of
  Securities.

          The Issuer Is Newly Formed, Has No Significant Operating History, Has No Material Assets
          Other than the Collateral and Is Limited in its Permitted Activities

           The Issuer is a newly formed entity and has no significant operating history, other than in
  connection with the acquisition of the Collateral Obligations during the period up to the Ramp-Up
  Completion Date. The Issuer will have no material assets other than the Collateral and the Class 2
  Collateral. The Indenture provides that the Issuer is not permitted to engage in any business activity other
  than the issuance of the Notes, the Combination Securities, the Preference Shares and the Issuer Ordinary
  Shares, the acquisition and disposition of and investment and reinvestment in Collateral Obligations,
  certain activities conducted in connection with the payment of amounts in respect of the Securities and the
  management of the Collateral and the Class 2 Collateral, and other activities incidental or related to the
  foregoing. Income derived from the Collateral and the Class 2 Collateral will be the Issuer's principal
  source of cash.

          The Co-Issuer Is Newly Formed, Has No Significant Operating History, Has No Material Assets,
          and Is Limited in its Permitted Activities

           The Co-Issuer is a newly formed Delaware corporation and has no prior operating history. The
  Co-Issuer will have no material assets. The Indenture provides that the Co-Issuer is not permitted to
  engage in any business activity other than the co-issuance and sale of the Notes, the issuance of its share
  capital, and other activities incidental or related to the foregoing.




                                                      33

                                                                                              004801
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 129 of 322 PageID 7589

          The Notes Are Limited Recourse Obligations; Investors Must Rely on Available Collections from
          the Collateral and Will Have No Other Source for Payment

           The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes are limited
  recourse debt obligations of the Co-Issuers. The Securities are payable solely from the Collateral pledged
  by the Issuer to secure the Notes. None of the security holders, members, officers, directors, partners, or
  incorporators of the Issuer, the Co-Issuer, the Portfolio Manager, the Placement Agent, the Trustee, the
  Preference Shares Paying Agent, the Administrator, the Share Registrar, the Share Trustee, any of their
  respective affiliates, or any other person will be obligated to make payments on the Notes. The Issuer's
  ability to make interest payments and principal repayments on the Notes will be constrained by the terms
  of the Indenture. Holders of the Notes must rely solely on collections received on the Collateral pledged
  to secure the Notes and for the payment of interest and principal on the Notes, and there can be no
  assurance that those collections will be sufficient to pay all amounts due on the Notes. If distributions on
  the Collateral are insufficient to make payments on the Notes, no other assets will be available for
  payment of the deficiency and, following liquidation of all of the Collateral, the Co-Issuers will not have
  any obligation to pay any deficiency, which shall be extinguished and shall not revive.

          The Combination Securities Are Limited Recourse Obligations; Investors Must Rely on Available
          Collections from the Collateral and the Class 2 Collateral and Will Have No Other Source for
          Payment.

           The Combination Securities are limited recourse obligations of the Issuer. The Combination
  Securities are payable solely from the Collateral pledged by the Issuer to secure the Securities and, in the
  case of the Class 2 Combination Securities, from the Class 2 Collateral pledged by the Issuer to secure the
  Class 2 Component. None of the security holders, members, officers, directors, partners, or incorporators
  of the Issuer, the Co-Issuer, the Portfolio Manager, the Placement Agent, the Trustee, the Preference
  Shares Paying Agent, the Administrator, the Share Registrar, the Share Trustee, any of their respective
  affiliates, or any other person will be obligated to make payments on the Combination Securities. The
  Issuer's ability to make payments on the Combination Securities will be constrained by the terms of the
  Indenture. Holders of the Combination Securities must rely solely on collections received on the
  Collateral pledged to secure the Securities and, with respect to the Class 2 Combination Securities, on the
  Class 2 Collateral pledged to secure the Class 2 Component, and there can be no assurance that those
  collections will be sufficient to pay all amounts due on the Combination Securities. If distributions on the
  Collateral and the Class 2 Collateral (solely with respect to the Class 2 Component of the Class 2
  Combination Securities) are insufficient to make payments on the Combination Securities, no other assets
  will be available for payment of the deficiency and, following liquidation of all of the Collateral and the
  Class 2 Collateral (solely with respect to the Class 2 Component of the Class 2 Combination Securities),
  the Issuer will not have any obligation to pay any deficiency, which shall be extinguished and shall not
  revive.

          The Preference Shares are not Secured Obligations; Investors Must Rely on Available
          Collections from the Collateral and Will Have No Other Source for Payment

          The Preference Shares will be part of the issued share capital of the Issuer. The Preference
  Shares are equity in the Issuer and are not secured by the Collateral Obligations or other Collateral
  securing the Notes. As such, the Holders of Preference Shares will rank behind all creditors, whether
  secured or unsecured and known or unknown, of the Issuer, including, without limitation, the holders of
  the Notes and any Hedge Counterparties. Except with respect to the obligations of the Issuer to pay the
  amounts described under the "Description of the Securities—Priority of Payments—Interest Proceeds"
  and "—Principal Proceeds", the Issuer does not, however, expect to have any creditors though there can
  be no assurance that this will be the case. In addition, the Issuer is also subject to limitations with respect
  to the business that it may undertake. See "The Co-Issuers—Business." Payments in respect of the
  Preference Shares are subject to certain requirements imposed by Cayman Islands law. Any amounts paid


                                                        34

                                                                                                 004802
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 130 of 322 PageID 7590

  by the Preference Shares Paying Agent as dividends on the Preference Shares will be payable only if the
  Issuer has sufficient distributable profits and/or balance in the Issuer's share premium account. In
  addition, dividends and the final payment upon redemption of the Preference Shares will be payable only
  to the extent that the Issuer is and will remain solvent after such dividends or redemption payment is paid.
  Under Cayman Islands law, a company is generally deemed to be solvent if it is able to pay its debts as
  they come due.

           The Issuer's obligation to pay dividends or to make other distributions to the Holders of the
  Preference Shares will therefore not be a secured obligation of the Issuer and such Holders will not be
  entitled to the benefits of the Indenture, nor will the Trustee have any obligation to act on behalf of the
  Holders of Preference Shares. Holders of the Preference Shares will only be entitled to receive amounts
  available for payment of dividends or other distributions after payment of all amounts payable on each
  Class of Notes and certain other amounts in accordance with the Priority of Payments and only to the
  extent of distributable profits of the Issuer and/or any balance in the Issuer's share premium account and
  (in each case) only to the extent that the Issuer is and will remain solvent following such distributions.

           To the extent the requirements under Cayman Islands law described in the preceding paragraphs
  are not met, amounts otherwise payable to the Holders of the Preference Shares will be retained in the
  Preference Shares Distribution Account until, in the case of dividends, the next succeeding Payment Date
  on which the Issuer notifies the Preference Shares Paying Agent such requirements are met and, in the
  case of any payment on redemption of the Preference Shares, the next succeeding Business Day on which
  the Issuer notifies the Preference Shares Paying Agent such requirements are met. Amounts on deposit in
  the Preference Shares Distribution Account will not be available to pay amounts due to the Holders of the
  Notes, the Trustee, the Collateral Administrator, the Portfolio Manager, any Hedge Counterparty or any
  other creditor of the Issuer whose claim is limited in recourse to the Collateral. However, amounts on
  deposit in the Preference Shares Distribution Account may be subject to the claims of creditors of the
  Issuer that have not contractually limited their recourse to the Collateral. The Indenture and the
  Preference Share Documents will limit the Issuer's activities to the issuance and sale of the Securities, the
  acquisition and disposition of, and investment and reinvestment in, the Collateral Obligations and Eligible
  Investments and the other activities related to the issuance and sale of the Securities described under the
  "The Co-Issuers." The Issuer therefore does not expect to have any significant full recourse liabilities that
  would be payable out of the amounts on deposit in the Preference Shares Distribution Account.

          The Issuer May Not Be Able to Invest and Reinvest Available Funds in Appropriate Collateral

           The amount of Collateral Obligations purchased on the Closing Date, the amount and timing of
  the purchase of additional Collateral Obligations before the Ramp-Up Completion Date, and the
  subsequent reinvestment of Principal Proceeds, will affect the cash flows available to make payments on,
  and the return to the Holders of, the Securities. Reduced liquidity and relatively lower volumes of trading
  in certain Collateral Obligations, in addition to restrictions on investment represented by the Eligibility
  Criteria, could result in periods during which the Issuer is not able to fully invest its available cash in
  Collateral Obligations, and it is unlikely that the Issuer's available cash will be fully invested in Collateral
  Obligations at any time. The longer the period before reinvestment of cash or cash-equivalents in
  Collateral Obligations and the larger the amount of uninvested cash or cash equivalents, the greater the
  adverse impact may be on aggregate interest collected and distributed by the Issuer, thereby resulting in
  lower yield than could have been obtained if the net proceeds associated with the offering of the
  Securities and all Principal Proceeds were immediately and fully reinvested. The associated reinvestment
  risk on the Collateral Obligations will be borne first by the Holders of the Preference Shares and second
  by the Holders of the Notes (beginning with the most subordinated Class of Notes). Although the
  Portfolio Manager may mitigate this risk to some degree during the Reinvestment Period by declaring a
  Special Redemption, the Portfolio Manager is not required to do so, and any Special Redemption may
  result in a lower yield on the Issuer's assets than could have been obtained if the net proceeds from the



                                                        35

                                                                                                 004803
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 131 of 322 PageID 7591

  offering of the Securities and all Principal Proceeds were immediately and fully reinvested and no Special
  Redemption had taken place.

           Generally, Principal Proceeds (together with Interest Proceeds, but only to the extent used to pay
  for accrued interest on Collateral Obligations, and Sale Proceeds received on the Collateral Obligations)
  will be reinvested during the Reinvestment Period (and, Principal Proceeds constituting Unscheduled
  Principal Payments and Sale Proceeds from Credit Improved Obligations, may be invested on any date
  after the Reinvestment Period, at the discretion of the Portfolio Manager) in substitute Collateral
  Obligations or temporarily reinvested in the Eligible Investments pending reinvestment in substitute
  Collateral Obligations in accordance with the Priority of Payments. The earnings with respect to
  substitute Collateral Obligations will depend, among other factors, on reinvestment rates available in the
  marketplace at the time and on the availability of investments acceptable to the Portfolio Manager that
  satisfy the criteria under "Security for the Notes and the Combination Securities—Eligibility Criteria."
  The need to satisfy the criteria and identify acceptable investments may require the purchase of substitute
  Collateral Obligations having lower yields than those initially acquired or require that Principal Proceeds
  be held temporarily in cash or Eligible Investments, which will reduce the yield earned by the Issuer.
  Further, issuers of Collateral Obligations may be more likely to exercise any rights they may have to
  redeem them when interest rates or spreads are declining. Any decrease in the yield on the Collateral
  Obligations will reduce the amounts available to make payments of principal and interest on the Notes
  and payments on the Preference Shares.

          The Issuer expects that, as of the Closing Date, it will have purchased (or entered into
  commitments to purchase) at least $698,300,000 in Aggregate Principal Balance of the Collateral
  Obligations to be included in the anticipated portfolio as of the Ramp-Up Completion Date.

          Changes in Tax Law Could Result in the Imposition of Withholding Taxes with Respect to
          Payments on the Securities, and the Issuer Will Not Gross-Up Payments to Holders

           Although no withholding tax is currently imposed by the United States or the Cayman Islands on
  payments on the Securities, there can be no assurance that, as a result of any change in any applicable
  law, treaty, rule, regulation, or interpretation thereof, the payments with respect to the Securities would
  not in the future become subject to withholding taxes. If any withholding tax is imposed on payments on
  any Securities, the Issuer will not "gross up" payments to their Holders.

          The Securities Are Subject to Substantial Transfer Restrictions

           The Securities have not been registered under the Securities Act, under any U.S. state securities
  or "Blue Sky" laws, or under the securities laws of any other jurisdiction and are being issued and sold in
  reliance upon exemptions from registration provided by those laws. No Securities may be sold or
  transferred unless: the sale or transfer is exempt from the registration requirements of the Securities Act
  (for example, in reliance on exemptions provided by Rule 144A or Regulation S) and applicable state
  securities laws; and the sale or transfer does not cause either of the Co-Issuers or the pool of Collateral to
  become subject to the registration requirements of the Investment Company Act. See "Transfer
  Restrictions" and "ERISA Considerations."

          Non-Compliance with Restrictions on Ownership of the Securities under the United States
          Investment Company Act of 1940 Could Adversely Affect the Issuer

          Neither of the Co-Issuers has registered with the United States Securities and Exchange
  Commission (the "SEC") as an investment company pursuant to the Investment Company Act. The
  Issuer has not so registered in reliance on an exclusion from the definition of "investment company" for
  companies organized under the laws of a jurisdiction other than the United States or any of its states: (i)
  whose investors residing in the United States are solely "qualified purchasers" (within the meaning given


                                                       36

                                                                                                004804
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 132 of 322 PageID 7592

  to such term in the Investment Company Act and related SEC regulations); and (ii) that do not make a
  public offering of their securities in the United States. No opinion or no-action position with respect to
  the registration of either of the Co-Issuers or the pool of Collateral under the Investment Company Act
  has been requested of, or received from, the SEC.

          If the SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is
  required, but in violation of the Investment Company Act had failed, to register as an investment
  company, possible consequences include the following: (i) the SEC could apply to a district court to
  enjoin the violation; (ii) investors in the Issuer or the Co-Issuer could sue the Issuer or the Co-Issuer, as
  the case may be, and recover any damages caused by the violation; and (iii) any contract to which the
  Issuer or the Co-Issuer, as the case may be, is party whose performance involves a violation of the
  Investment Company Act would be unenforceable by any party to the contract unless a court were to find
  that under the circumstances enforcement would produce a more equitable result than non-enforcement
  and would not be inconsistent with the purposes of the Investment Company Act.

          In addition, the Issuer's being required to register as an investment company would result in an
  Event of Default. See "Description of the Securities—The Indenture—Events of Default." Should the
  Issuer or the Co-Issuer be subjected to any or all of the foregoing, the Issuer or the Co-Issuer, as the case
  may be, would be materially and adversely affected.

          The Weighted Average Lives of the Notes May Vary

           The Stated Maturity of the Notes is the Payment Date in November, 2017 or, upon a Maturity
  Extension (if any), the applicable Extended Stated Maturity Date. The weighted average life of each
  Class of Notes is expected to be shorter than the number of years until their Stated Maturity. See
  "Description of the Securities." The weighted average life of a Class of Notes will be affected by the
  amount and timing of payments of principal of the Notes and the amount and timing of payments received
  on the Collateral Obligations. The amount and timing of payments of principal on the Notes will be
  affected by, among other things, any Optional Redemption of the Notes, a failure of any Coverage Test, a
  Rating Confirmation Failure, any failure by the Portfolio Manager to invest or reinvest uninvested
  proceeds of the offering of the Securities in Collateral Obligations, a redemption of the Securities made in
  connection with a Tax Event, any Special Redemption of one or more Classes of Notes, and an Event of
  Default by the Issuer in the payment of the Notes and an acceleration of the principal of the Notes in
  connection with an Event of Default. The occurrence of any of the foregoing unscheduled principal
  repayments of the Notes is, in turn, determined by the amount and timing of payments on the Collateral,
  which will be dependent on, among other things, the financial condition of the obligors on or issuers of
  the Collateral and the characteristics of the Collateral Obligations, including the existence and frequency
  of exercise of any prepayment, optional redemption, or sinking fund features, the prevailing level of
  interest rates, the redemption price, the actual default rate and the actual level of recoveries on any
  Defaulted Collateral Obligations, the frequency of tender or exchange offers for the Collateral Obligations
  and any sales of Collateral Obligations, dividends or other distributions received on any obligations that
  at the time of acquisition, conversion, or exchange do not satisfy the requirements of a Collateral
  Obligation, as well as the risks unique to investments in obligations of foreign issuers. See "Security for
  the Notes and the Combination Securities."




                                                       37

                                                                                               004805
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 133 of 322 PageID 7593

          A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected.

           Under the Indenture, the Issuer, if directed by the Portfolio Manager, shall be entitled, on each
  Extension Effective Date, to extend the Reinvestment Period (a maximum of four times) to the applicable
  Extended Reinvestment Period End Date if (i) in the case of an Extension Effective Date occurring after
  the first Extension Effective Date, the Issuer has previously effected a Maturity Extension for each
  preceding Extension Effective Date and (ii) the Extension Conditions are satisfied and the Issuer has
  given written notice of its election to extend the Reinvestment Period no later than 60 days and no earlier
  than 90 days prior to such Extension Effective Date. Under the Indenture and the Preference Share
  Documents, if the Reinvestment Period is so extended, the Stated Maturity of the Notes and the Class 1
  Combination Securities (or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date) will be equally extended and the Weighted Average Life Test shall be automatically
  extended without the requirement for any approval or consent of any Holders of Securities. Holders of
  Securities (other than the Holders of Class A-1 Notes to the extent provided in the Extension Conditions)
  will not be able to prevent or prohibit the extension of the Stated Maturity of the Notes and the Class 1
  Combination Securities (or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date) so long as the Extension Conditions are satisfied, which include the ability of Holders
  of Securities to sell their Securities at the designated purchase price to a designated purchaser under the
  Indenture. However, in the case of the Preference Shares, the Indenture provides that Holders of
  Preference Shares that have received a Preference Share Internal Rate of Return equal to or in excess of
  12.0% as of the Extension Effective Date will not receive any payment in exchange for their Preference
  Shares sold in connection with a Maturity Extension.

           The Class 2 Combination Securities are not subject to sale in connection with a Maturity
  Extension. Although the Scheduled Preference Share Redemption Date of the Preference Shares
  underlying the Class 2 Combination Security Preference Share Component is subject to extension, the
  Stated Maturity of the Class 2 Combination Securities is not subject to extension. A Holder of Class 2
  Combination Securities may request that the Preference Shares underlying the Preference Share
  Component of such Class 2 Combination Securities be distributed to such Holder and, upon such
  distribution, the Holder may then subject the Preference Shares so distributed to sale as Extension Sale
  Securities. In such circumstance, the Class 2 Combination Securities held by such Holder will only be
  comprised of the Class 2 Component.

          As a consequence, if the Portfolio Manager elects to extend the Reinvestment Period and the
  Extension Conditions are satisfied, the Holders of the Securities (other than the Class 2 Combination
  Securities) may either be required to hold their Securities for a significantly longer period of time or be
  forced to sell their Securities (other than the Class 2 Combination Securities) for the applicable purchase
  price under the Indenture, resulting in a shorter holding period than expected at the time of investment in
  the Securities.

          An Amendment Buy-Out May Result in a Shorter Holding Period Than Expected.

           Any Non-Consenting Holder of Securities (other than the Class 2 Combination Securities) with
  respect to an amendment of the Indenture (which includes Holders that fail to respond to a consent
  solicitation within the applicable period) may be forced to sell its applicable Securities to the Amendment
  Buy-Out Purchaser at the Amendment Buy-Out Purchase Price, resulting in a shorter holding period than
  expected at the time of investment in the Securities; provided that, during the Non-Call Period, the
  Holders of the Class A-1 Notes shall not be subject to an Amendment Buy-Out unless written consent has
  been provided by such Holders to the designation as a "Non-Consenting Holder". In the event that
  Holders of the Class 2 Combination Securities do not consent to a supplemental indenture, the Class 2
  Combination Securities shall not be subject to the Amendment Buy-Out. However, the Amendment Buy-
  Out Purchaser shall have the right, but not the obligation, to cause the Preference Shares underlying the
  Preference Share Component of the Class 2 Combination Securities be distributed to such Holder and,


                                                      38

                                                                                             004806
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 134 of 322 PageID 7594

  upon such distribution, the Amendment Buy-Out Purchaser may then subject the Preference Shares so
  distributed to the Amendment Buy-Out. In the case of the Preference Shares, the Indenture provides that
  the Amendment Buy-Out Purchase Price will be zero for Non-Consenting Holders that have received a
  Preference Share Internal Rate of Return equal to or in excess of 12.0% as of the Amendment Buy-Out
  Date. See "Description of the Securities—Amendment Buy-Out." A Holder's ability to vote against an
  amendment or affect or influence the amendment process with respect to the Indenture may thus be
  limited. The Amendment Buy-Out Option may also increase the ability of the Portfolio Manager to affect
  or influence the amendment process.

          The Indenture Requires Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           If any of the Coverage Tests are not satisfied on any Determination Date on which the Notes of
  the relevant Class are Outstanding, Interest Proceeds available on the related Payment Date in accordance
  with the Priority of Payments (and, to the extent Interest Proceeds are insufficient, Principal Proceeds
  available on the Payment Date in accordance with the Priority of Payments) are required to be applied to
  pay principal of such Class of Notes (and any Classes senior to it) to the extent necessary for the relevant
  Coverage Test to be satisfied. The application of Interest Proceeds and Principal Proceeds to pay
  principal of the Notes to the extent necessary to restore the Coverage Tests to certain minimum required
  levels could result in an elimination, deferral or reduction in the amounts available to make distributions
  on the Preference Shares and interest and principal payments on one or more Classes of Notes, which
  would adversely affect the returns to the Holders of the Securities.

          The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           If any rating of any Class of Notes is reduced or withdrawn or placed on credit watch with
  negative implications by the Business Day after the 29th day after the Ramp-Up Completion Date by
  either Rating Agency, Interest Proceeds and, if Interest Proceeds are insufficient, Principal Proceeds, are
  required to be diverted in accordance with the Priority of Payments and used to pay the principal of the
  Notes sequentially in order of their relative priority on the next Payment Date and each Payment Date
  after that until each rating is reinstated. The application of Interest Proceeds and Principal Proceeds to
  pay principal of the Notes to the extent necessary for one or more ratings to be reinstated could result in
  an elimination, deferral, or reduction in one or more payments or distributions on one or more Classes of
  Securities, which would adversely affect the returns to the Holders of those Classes of Securities.

          The Indenture Permits Special Redemption of Notes Based on the Portfolio Manager's Inability to
          Identify Investments

           The Portfolio Manager is permitted under the Indenture to elect to have all or a portion of the
  funds then in the Collection Account available to be invested in additional Collateral Obligations applied
  to a Special Redemption of the Notes, in whole or in part, on one or more Payment Dates during the
  Reinvestment Period because it has been unable, for a period of at least 45 consecutive Business Days, to
  identify additional Collateral Obligations that are deemed appropriate by the Portfolio Manager in its sole
  discretion and meet the Eligibility Criteria in sufficient amounts to permit the investment or reinvestment
  of all or a portion of the funds then in the Collection Account available to be invested in additional
  Collateral Obligations. On the Special Redemption Date, in accordance with the Indenture, the Special
  Redemption Amount will be applied in accordance with "Description of the Securities—Priority of
  Payments—Principal Proceeds," to the extent available (which includes for this purpose uninvested
  proceeds specified by the Portfolio Manager), to pay the principal of the Notes. The application of funds
  in that manner could result in an elimination, deferral, or reduction of amounts available to make
  payments on Securities subordinate in priority to the Securities being amortized. See "Description of the
  Securities—Special Redemption of Notes If the Portfolio Manager Does Not Identify Investments as
  Contemplated by the Indenture."



                                                      39

                                                                                              004807
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 135 of 322 PageID 7595

          The Notes Are Subject to Optional Redemption

          Subject to satisfaction of certain conditions, on any Payment Date upon the occurrence of a Tax
  Event or at any time after the Non-Call Period, the Holders of at least 66Ҁ% of the Aggregate
  Outstanding Amount of the Preference Shares or, upon the occurrence of a Tax Event, a Majority of the
  Controlling Class (but only if the Aggregate Principal Balance is less than 100% of the Class A-1 Notes
  and the Class A-2 Notes) may require that the Notes be redeemed as described under "Description of the
  Securities—Optional Redemption." In the case of an Optional Redemption of the Notes, the Portfolio
  Manager may be required to aggregate Collateral Obligations to be sold together in one block transaction,
  thereby possibly resulting in a lower realized value for the Collateral Obligations sold. There can be no
  assurance that the market value of the Collateral will be sufficient for the Holders of the Preference
  Shares to direct an Optional Redemption of the Notes. A decrease in the market value of the Collateral
  would adversely affect the Sale Proceeds from their sale. Consequently, the conditions precedent to the
  exercise of an Optional Redemption may not be met. Moreover, the Holders of the Notes may not be able
  to invest the proceeds of the redemption of the Notes in investments providing a return equal to or greater
  than the Holders of the Notes expected to obtain from their investment in the Notes.

          Future Ratings of the Notes and the Combination Securities Are Not Assured and Limited in
          Scope; the Preference Shares Are Not Rated

           It is a condition to the issuance of the Securities that the Notes and the Combination Securities be
  rated as provided under "Summary of Terms—Principal Terms of the Securities." A credit rating is not a
  recommendation to buy, sell or hold securities and is subject to revision or withdrawal at any time. There
  is no assurance that a rating will remain for any given period or that a rating will not be lowered or
  withdrawn entirely by each Rating Agency if in its judgment circumstances in the future so warrant. Any
  such action could have an adverse effect on the Holders of the relevant Class of Securities. If a rating
  initially assigned to a Class of Notes and the Combination Securities is subsequently lowered for any
  reason, no person is obligated to provide any additional credit support or credit enhancement.

          No rating of the Preference Shares will be sought or obtained in connection with their issuance.

          Events Outside the Control of the Co-Issuers and the Portfolio Manager Can Affect the Securities

          Various acts of God, force majeure, and certain other events beyond the control of the Co-Issuers,
  the Trustee, the Portfolio Manager, the Collateral Administrator, the Indenture Registrar, the Preference
  Shares Paying Agent and the Administrator could affect the ability of financial institutions to process
  payments and transfer funds and could impair the financial records and record-keeping practices of
  financial institutions and others (including the Trustee, the Portfolio Manager, the Collateral
  Administrator, the Indenture Registrar, the Preference Shares Paying Agent and the Administrator). In
  addition, the existence of those circumstances could cause lenders and other creditors more readily to
  agree to restructure debt obligations (including payment terms) than they would in the absence of those
  circumstances. The existence of those circumstances could adversely affect the ability of the Issuer or the
  Co-Issuer, as applicable, to make timely payments on the Securities.

  Relating to the Portfolio Manager

          The Issuer Will Depend on the Managerial Expertise Available to the Portfolio Manager and its
          Key Personnel

          The performance of the Issuer's investment portfolio depends heavily on the skills of the Portfolio
  Manager in analyzing, selecting and managing the Collateral Obligations. As a result, the Issuer will be
  highly dependent on the financial and managerial experience of certain investment professionals
  associated with the Portfolio Manager, none of whom is under a contractual obligation to the Issuer to


                                                       40

                                                                                               004808
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 136 of 322 PageID 7596

  continue to be associated with the Portfolio Manager for the term of this transaction. The loss of one or
  more of these individuals could have a material adverse effect on the performance of the Co-Issuers.
  Furthermore, the Portfolio Manager has informed the Issuer that these investment professionals are also
  actively involved in other investment activities and will not be able to devote all of their time to the
  Issuer's business and affairs. In addition, individuals not currently associated with the Portfolio Manager
  may become associated with the Portfolio Manager and the performance of the Collateral Obligations
  may also depend on the financial and managerial experience of such individuals. See "The Management
  Agreement" and "The Portfolio Manager."

          The Issuer Will Have Limited Control of the Administration and Amendment of Collateral
          Obligations

           The Portfolio Manager will cause the Issuer to exercise or enforce, or refrain from exercising or
  enforcing, its rights in connection with the Collateral Obligations or any related documents or will refuse
  amendments or waivers of the terms of any Collateral Obligation and related documents in accordance
  with its ordinary business practices as if the Portfolio Manager were administering the Collateral
  Obligations for its own account. The authority of the Portfolio Manager to cause the Issuer to change the
  terms of the Collateral Obligations will generally not be restricted by the Indenture or the Management
  Agreement. As a result, the Issuer will be relying on the Portfolio Manager's customary standards,
  policies and procedures with respect to the servicing of the Collateral Obligations. The Holders of the
  Securities and the Issuer will not have any right to compel the Issuer or the Portfolio Manager to take or
  refrain from taking any actions other than in accordance with its ordinary business practices.

           In addition, when the Issuer holds a Participation, the Issuer generally will have no right to
  enforce compliance by the borrower with the loan or credit agreement or other instrument evidencing the
  related loan obligation, no rights of set-off against the borrower, no direct interest in the collateral
  supporting the loan obligation, and no right to vote with respect to amendments of, or waivers of defaults
  under, the loan obligation. However, most participation agreements relating to Participations in loans
  provide that the Participating Institution may not vote in favor of any amendment, modification, or waiver
  that forgives principal, interest, or fees; reduces principal, interest, or fees that are payable; postpones any
  payment of principal (whether a scheduled payment or a mandatory prepayment), interest or fees; or
  releases any material guarantee or security without the consent of the participant (at least to the extent the
  participant would be affected by the amendment, modification, or waiver). A Participating Institution
  voting in connection with a potential waiver of a default by an obligor may have interests different from
  those of the Issuer, and the Participating Institution might not consider the interests of the Issuer in
  connection with its vote. In addition, many participation agreements relating to Participations in loans
  that do provide voting rights to the participant further provide that if the participant does not vote in favor
  of amendments, modifications, or waivers, the Participating Institution may repurchase the Participation
  at par. In the event of the insolvency of the Participating Institution, the Issuer may be treated as a
  general creditor of the Participating Institution with respect to a Participation and may not benefit from
  any set-off between the Participating Institution and the borrower and may not be able to proceed against
  the collateral supporting the loan obligation. As a result, the Issuer is subject to the credit risk of both the
  borrower and the Participating Institution. An investment by the Issuer in a Synthetic Security related to a
  Loan involves many of the same considerations relevant to Participations. See "—Relating to the
  Collateral Obligations—Investing in Loans Involves Particular Risks" and "—Investing in Synthetic
  Securities Involves Particular Risks" below.

          A modification that would increase the commitment of a lender, reduce the interest rate, or
  postpone the final maturity of an obligation under a participation agreement, or release all of the collateral
  for an obligation, generally requires the affirmative vote of the participating lender for a loan in which the
  Issuer owns a Participation, or of the Issuer for a Loan purchased by assignment, for the increase,
  reduction, or postponement to be binding. The exercise of remedies may also be subject to the vote of a
  specified percentage of the lenders under the loan obligation. The Portfolio Manager will have the


                                                        41

                                                                                                 004809
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 137 of 322 PageID 7597

  authority to cause the Issuer to consent to certain amendments, waivers, or modifications to the Collateral
  Obligations requested by obligors or the lead agents for participation agreements relating to Participations
  (subject to operating procedures intended to reduce the risk that the Issuer would be deemed to be
  engaged in a trade or business in the United States for United States federal income tax purposes). The
  Portfolio Manager may, subject to the transaction documents, cause the Issuer to extend or defer the
  maturity, adjust the outstanding balance of any Collateral Obligation, reduce or forgive interest or fees,
  release material collateral or guarantees, or otherwise amend, modify, or waive the terms of any related
  loan agreement, including its payment terms. The Portfolio Manager will make determinations in
  accordance with its servicing standards under the Management Agreement. Any amendment, waiver, or
  modification of a Collateral Obligation could postpone the expected maturity of the Notes or the expected
  redemption date of the Preference Shares, or reduce the likelihood of timely and complete payment of
  interest or principal under the Notes or a full return of an investment in the Preference Shares.

          Performance History of the Portfolio Manager May Not Be Indicative of Future Results

           Any prior investment results of the Portfolio Manager, and the persons associated with it or any
  other entity may not be indicative of the Issuer's future investment results. The nature of, and risks
  associated with, the Issuer's future investments may differ substantially from those investments and
  strategies undertaken historically by the Portfolio Manager, and the persons associated with it or any other
  entity. There can be no assurance that the Issuer's investments will perform as well as the past
  investments of the Portfolio Manager, and the persons associated with it or any other entity. Moreover,
  since the investment criteria that govern investments in the Collateral Obligations do not govern the
  Portfolio Manager's investments and investment strategies generally, investments in the Collateral
  Obligations conducted in accordance with the investment criteria that govern investments in the Collateral
  Obligations, and the results they yield, may differ substantially from other investments undertaken by the
  Portfolio Manager.

           Notwithstanding the inapplicability of the results obtained and expected to be obtained from the
  past investments of the Portfolio Manager, a period of increased volatility in market conditions, including
  interest rate environments, can have an adverse effect on the realized and unrealized returns to investors
  in the past investments of the Portfolio Manager. There can be no assurance that current economic
  conditions and the effects of increased interest rate and corresponding price volatility will not adversely
  impact the investment returns ultimately realized by investors or continued compliance with, among other
  things, applicable coverage requirements described in this Offering Memorandum.

          Right of Portfolio Manager to Avoid Removal Without Cause May Result in a Shorter Holding
          Period of the Preference Shares Than Expected.

           The Portfolio Manager may be removed without cause upon 90 days' prior written notice by the
  Issuer, at the direction of the Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of the
  Preference Shares (excluding Preference Shares held by the Portfolio Manager, its Affiliates or any
  account for which the Portfolio Manager or its Affiliates have discretionary voting authority at the time of
  such vote); provided, however, that the Portfolio Manager shall have the right to avoid such removal if, in
  accordance with the terms described in "The Management Agreement," the Removal Buy-Out Purchaser
  purchases not less than all of the Directing Preference Shares and all of the Combination Securities
  relating to the Preference Share Component which constitute a part of the Directing Preference Shares.
  Upon the occurrence of such purchase by the Removal Buy-Out Purchaser of all of the Directing
  Preference Shares and all of the Combination Securities relating to the Preference Share Component
  which constitute a part of the Directing Preference Shares, the Holders of such Directing Preference
  Shares or Combination Securities, as the case may be, will be forced to sell their Preference Shares to the
  Portfolio Manager at the Buy-Out Amount, resulting in a shorter holding period than expected at the time
  of investment in the Preference Shares or Combination Securities, as the case may be. However, the
  Management Agreement provides that the Buy-Out Amount will be zero for Directing Preference Shares


                                                      42

                                                                                              004810
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 138 of 322 PageID 7598

  that have received a Preference Share Internal Rate of Return equal to or in excess of 12.0% as of the
  purchase date. See "The Management Agreement." The ability of a Holder of Preference Shares to
  remove the Portfolio Manager or affect or influence the removal of the Portfolio Manager may thus be
  limited.

  Relating to the Collateral Obligations

          In General, the Collateral Obligations Are Subject to Various Risks

          The Collateral Obligations are subject to credit, liquidity, and interest rate risks, among others.
  The Eligibility Criteria and the Collateral Quality Tests have been established to address certain assumed
  deficiencies in payment occasioned by defaults with respect to the Collateral Obligations. If any
  deficiencies exceed certain modeled scenarios, however, payments or distributions on the Securities could
  be adversely affected. To the extent that a default occurs with respect to any Collateral Obligation
  securing the Notes and the Issuer (on the advice of the Portfolio Manager) sells or otherwise disposes of
  the Collateral Obligation, it is not likely that the proceeds of the sale or other disposition will be equal to
  the amount of principal and interest owing to the Issuer on the Collateral Obligation.

          The value of the Collateral Obligations generally will fluctuate with, among other things, the
  financial condition of the obligors on or issuers of the Collateral Obligations and, with respect to
  Synthetic Securities, both the financial condition of the related Synthetic Security counterparties and the
  obligors on or issuers of the Reference Obligations, general economic conditions, the condition of certain
  financial markets, political events, developments or trends in any particular industry, and changes in
  prevailing interest rates.

           The ability of the Issuer to sell Collateral Obligations before their maturity is subject to certain
  restrictions under the Indenture including those described under "Security for the Notes and the
  Combination Securities—Sale of Collateral Obligations; Reinvestment of Principal Proceeds and
  Reinvestment Criteria."

          Investing in Below Investment-Grade Obligations Involves Particular Risks

          A substantial amount of the Collateral Obligations will consist of loans, bonds and other
  obligations that are below investment grade, including high-yield loans and securities. Those Collateral
  Obligations will have greater credit and liquidity risk than investment grade obligations. They are also
  often unsecured and may be subordinated to certain other obligations of their issuer. The lower rating of
  those Collateral Obligations reflects a greater possibility that adverse changes in the financial condition of
  an issuer or in general economic conditions or both may impair the ability of their issuer to make
  payments of principal or interest. These Collateral Obligations may be speculative.

          Risks of below investment-grade Collateral Obligations may include (among others):

          (i)      limited liquidity and secondary market support;

          (ii)     in the case of fixed-rate high-yield debt securities, substantial market place volatility
                   resulting from changes in prevailing interest rates;

          (iii)    subordination to the prior claims of senior lenders and creditors;

          (iv)     the operation of mandatory sinking fund or call and redemption provisions during periods
                   of declining interest rates that could cause the Issuer to reinvest premature redemption
                   proceeds in lower-yielding debt obligations;



                                                        43

                                                                                                 004811
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 139 of 322 PageID 7599

          (v)      the possibility that earnings of the below investment-grade issuer may be insufficient to
                   meet its debt service; and

          (vi)     the declining creditworthiness and potential for insolvency of a below investment-grade
                   issuer during periods of rising interest rates and economic downturn.

         An economic downturn or an increase in interest rates could severely disrupt the market for
  below investment-grade obligations and could adversely affect the value of outstanding below
  investment-grade obligations and the ability of their issuers to repay principal and interest.

           Issuers that are below investment grade may be highly leveraged and may not have available to
  them more traditional methods of financing. The risk associated with obligations of below investment-
  grade issuers is generally greater than is the case with investment grade issuers. For example, during an
  economic downturn or a sustained period of rising interest rates, below investment-grade issuers may be
  more likely to experience financial stress, especially if they are highly leveraged. During those periods,
  timely service of debt obligations may also be adversely affected by specific issuer developments, or the
  issuer's inability to meet specific projected business forecasts or the unavailability of additional financing.
  The risk of loss from default by the issuer is significantly greater for the holders of below investment-
  grade obligations because those obligations may be unsecured and may be subordinated to obligations
  owed to other creditors of the issuer. In addition, the Issuer may incur additional expenses to the extent it
  is required to seek recovery upon a default on such an obligation or participate in its restructuring.

          As a result of the limited liquidity of below investment-grade obligations, their prices have at
  times experienced significant and rapid decline when a substantial number of holders decided to sell. In
  addition, the Issuer may have difficulty disposing of certain below investment-grade obligations because
  there may be a thin trading market for them. To the extent that a secondary trading market for below
  investment-grade obligations does exist, it is generally not as liquid as the secondary market for highly
  rated obligations. Reduced secondary market liquidity may have an adverse impact on the Issuer's ability
  to dispose of particular Collateral Obligations in response to a specific economic event, such as a
  deterioration in the creditworthiness of the issuer of the Collateral Obligation.

          Investing in Loans Involves Particular Risks

          The Collateral Obligations will consist primarily of Dollar-denominated senior secured and senior
  unsecured loans, which are required by the Indenture to be obligations of corporations, partnerships, or
  other entities organized under the laws of the United States (or any of its states) or of foreign obligors
  meeting specified criteria, or Synthetic Securities the Reference Obligations of which are such loans. See
  "Security for the Notes—Purchase of Collateral Obligations."

           Loans may become non-performing for a variety of reasons. Non-performing loans may require
  substantial workout negotiations or restructuring that may entail, among other things, a substantial
  reduction in the interest rate or a substantial write-down of the principal of a loan. In addition, because of
  the unique and customized nature of a loan agreement and the private syndication of a loan, loans
  typically may not be purchased or sold as easily as publicly traded securities, and historically the trading
  volume in the bank term loan market has been small relative to the corporate bond market. Loans may
  encounter trading delays due to their unique and customized nature, and transfers may require the consent
  of an agent bank or borrower.

           The Issuer may acquire interests in loans either directly (by assignment) or indirectly (by
  Participation or through Synthetic Securities). The Issuer may not originate any loans. The purchaser of
  an assignment of a loan obligation typically succeeds to all the rights and obligations of the selling
  institution and becomes a lender under the loan or credit agreement with respect to the debt obligation. In
  contrast, a Participation acquired by the Issuer in a portion of a loan obligation held by a Participating


                                                        44

                                                                                                 004812
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 140 of 322 PageID 7600

  Institution or a security or other debt obligation typically results in a contractual relationship only with the
  Participating Institution, not with the borrower. The Issuer would have the right to receive payments of
  principal, interest, and any fees to which it is entitled under a Participation only from the Participating
  Institution and only upon receipt by the Participating Institution of those payments from the borrower.
  The Issuer will be subject to restrictions on the amount of Participations that may be acquired for
  inclusion in the Collateral. See "Security for the Notes and the Combination Securities—Eligibility
  Criteria."

           Certain of the loans in the Issuer's portfolio may be unsecured or secured by collateral worth less
  than the outstanding balance of the loan. In addition to the general risks associated with loans described
  above, unsecured loans will not be secured by substantial collateral or any collateral and secured loans
  may be substantially under-secured. Without collateral and with materially inadequate collateral, the
  ability of the holder of the loan to recover amounts due from the borrower may be substantially limited.

          Investing in Structured Finance Obligations Involves Particular Risks

           A portion of the Collateral Obligations may consist of Structured Finance Obligations and
  Synthetic Securities the Reference Obligations of which are Structured Finance Obligations. Structured
  Finance Obligations may present risks similar to those of the other types of Collateral Obligations in
  which the Issuer may invest and, in fact, the risks may be of greater significance in the case of Structured
  Finance Obligations. Moreover, investing in Structured Finance Obligations may entail a variety of
  unique risks. Among other risks, Structured Finance Obligations may be subject to prepayment risk,
  credit risk, liquidity risk, market risk, structural risk, legal risk and interest rate risk (which may be
  exacerbated if the interest rate payable on a Structured Finance Obligation changes based on multiples of
  changes in interest rates or inversely to changes in interest rates). In addition, certain Structured Finance
  Obligations (particularly subordinated collateralized bond obligations) may provide that non-payment of
  interest is not an event of default in certain circumstances and the holders of the securities will therefore
  not have available to them any associated default remedies. During the period of non-payment, unpaid
  interest will generally be capitalized and added to the outstanding principal balance of the related security.
  Furthermore, the performance of a Structured Finance Obligation will be affected by a variety of factors,
  including its priority in the capital structure of its issuer the availability of any credit enhancement, the
  level and timing of payments and recoveries on and the characteristics of the underlying receivables,
  loans, or other assets that are being securitized, bankruptcy remoteness of those assets from the originator
  or transferor, the adequacy of and ability to realize on any related collateral, and the skill of the manager
  of the Structured Finance Obligation in managing securitized assets. The price of a Structured Finance
  Obligation, if required to be sold, may be subject to certain market and liquidity risks for securities of its
  type at the time of sale. In addition, Structured Finance Obligations may involve initial and ongoing
  expenses above the costs associated with the related direct investments.

          Investing in Synthetic Securities Involves Particular Risks

          As described above, a portion of the Collateral Obligations may consist of Synthetic Securities
  the Reference Obligations of which are Loans, Structured Finance Obligations or High-Yield Bonds.
  Investments in these types of assets through the purchase of Synthetic Securities present risks in addition
  to those inherently associated with direct purchases of such assets. With respect to Synthetic Securities,
  the Issuer will usually have a contractual relationship only with the counterparty of the Synthetic Security,
  and not the reference obligor on the Reference Obligation. The Issuer will have no right to enforce
  compliance by the reference obligor with the Reference Obligation nor any rights of set-off against the
  reference obligor, nor have any voting or other consensual rights of ownership with respect to the
  Reference Obligation. The Issuer will not directly benefit from any collateral supporting the Reference
  Obligation and will not have the benefit of the remedies that would normally be available to a holder of
  the Reference Obligation.



                                                        45

                                                                                                 004813
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 141 of 322 PageID 7601

           In addition, in the event of the insolvency of the Synthetic Security Counterparty, the Issuer will
  be treated as a general creditor of the counterparty and will not have any claim of title with respect to the
  Reference Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as
  well as that of the reference obligor and concentrations of Synthetic Securities entered into with any one
  counterparty will subject the Securities to an additional degree of risk with respect to defaults by that
  counterparty. One or more Affiliates of the Placement Agent may act as counterparty with respect to all
  or a portion of the Synthetic Securities, which relationship may create certain conflicts of interest. See
  "—Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
  Involving the Placement Agent" below. In addition, Synthetic Securities may involve initial and ongoing
  expenses above the costs associated with the related direct investments. The Issuer will be subject to
  restrictions on the amount of Synthetic Securities it may own at any one time.

          Some of the Collateral Obligations Will Be Illiquid

           Some of the Collateral Obligations purchased by the Issuer will have no, or only a limited, trading
  market. The Issuer's investment in illiquid Collateral Obligations may restrict its ability to dispose of
  investments in a timely fashion and for a fair price, as well as its ability to take advantage of market
  opportunities, although the Issuer is generally prohibited by the Indenture from selling Collateral
  Obligations except under certain limited circumstances described under "Security for the Notes and the
  Combination Securities—Sale of Collateral Obligations; Reinvestment of Principal Proceeds and
  Reinvestment Criteria." Illiquid Collateral Obligations may trade at a discount from comparable, more
  liquid investments. In addition, the Issuer may invest in privately placed Collateral Obligations that may
  or may not be freely transferable under the laws of the applicable jurisdiction or due to contractual
  restrictions on resale, and even if those privately placed Collateral Obligations are transferable, the prices
  realized from their sale could be less than those originally paid by the Issuer or less than what may be
  considered their fair value.

          Insolvency Considerations With Respect to Issuers of Collateral Obligations May Affect the
          Issuer's Rights

           Various laws enacted for the protection of creditors may apply to the Collateral Obligations. If,
  in a lawsuit brought by a creditor or representative of creditors of an obligor under a Collateral Obligation
  (such as a trustee in bankruptcy), a court were to find that the obligor did not receive fair consideration or
  reasonably equivalent value for incurring the indebtedness evidenced by the Collateral Obligation and,
  after giving effect to the indebtedness and the use of the proceeds thereof, the obligor (i) was insolvent,
  (ii) was engaged in a business for which the remaining assets of the obligor constituted unreasonably
  small capital or (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay them
  as they mature, the court could determine to invalidate, in whole or in part, the indebtedness as a
  fraudulent conveyance, to subordinate the indebtedness to existing or future creditors of the obligor, or to
  recover amounts previously paid by the obligor in satisfaction of the indebtedness. There can be no
  assurance as to what standard a court would apply to determine whether the obligor was "insolvent" or
  that, regardless of the method of valuation, a court would not determine that the obligor was "insolvent,"
  in each case, after giving effect to the incurrence of the Collateral Obligation and the use of its proceeds.
  In addition, in the event of the insolvency of an obligor under a Collateral Obligation, payments made on
  the Collateral Obligation may be subject to avoidance as a "preference" if made within a certain period
  before insolvency (which may be as long as approximately one year).

          In general, if payments on a Collateral Obligation are avoidable, whether as fraudulent
  conveyances or preferences, the payments can be recaptured either from the initial recipient (such as the
  Issuer) or from subsequent transferees of the payments (such as the Holders of the Securities). To the
  extent that any payments are recaptured from the Issuer, the resulting reduction in payments on the
  Securities will be borne by the Holders of the applicable Class of Securities. A court in a bankruptcy or
  insolvency proceeding would be able to direct the recapture of any payment from a Holder of the


                                                        46

                                                                                                 004814
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 142 of 322 PageID 7602

  Securities to the extent that the court has jurisdiction over the Holder or its assets. Since there is no
  judicial precedent relating to structured securities such as the Securities, there can be no assurance that a
  Holder of Securities will be able to avoid recapture on this basis.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may provide for avoidance remedies under factual circumstances similar to,
  or broader or narrower than, those described above, with consequences that may or may not be analogous
  to those described above under United States federal and state laws.

          International Investing Involves Particular Risks

           A portion of the Collateral Obligations may consist of obligations of obligors Domiciled outside
  the United States. Investing outside the United States may involve greater risks than investing in the
  United States. These risks may include: less publicly available information; varying levels of
  governmental regulation and supervision; and the difficulty of enforcing legal rights in a foreign
  jurisdiction and uncertainties as to the status, interpretation and application of laws. Moreover, foreign
  companies may be subject to accounting, auditing, and financial reporting standards, practices, and
  requirements different from those applicable to U.S. companies.

           There generally is less governmental supervision and regulation of exchanges, brokers and issuers
  in foreign countries than there is in the United States. For example, there may be no comparable
  provisions under certain foreign laws with respect to insider trading and similar investor protection
  securities laws that apply with respect to securities transactions consummated in the United States.

           Foreign markets also have different clearance and settlement procedures, and in certain markets
  there have been times when settlements have failed to keep pace with the volume of securities
  transactions, making it difficult to conduct transactions. Delays in settlement could result in periods when
  assets of the Issuer are uninvested and no return is earned on them. The inability of the Issuer to make
  intended purchases of Collateral Obligations due to settlement problems or the risk of intermediary
  counterparty failures could cause the Issuer to miss investment opportunities. The inability to dispose of
  a Collateral Obligation due to settlement problems could result either in losses to the Issuer due to
  subsequent declines in the value of the Collateral Obligation or, if the Issuer has entered into a contract to
  sell the security, could result in possible liability to the purchaser. Transaction costs of buying and selling
  foreign securities, including brokerage, tax, and custody costs, also are generally higher than those
  involved in domestic transactions. Furthermore, foreign financial markets, while generally growing in
  volume, have, for the most part, substantially less volume than U.S. markets, and securities of many
  foreign companies are less liquid and their prices more volatile than securities of comparable domestic
  companies.

           In certain foreign countries there is the possibility of expropriation, nationalization, or
  confiscatory taxation; limitations on the convertibility of currency or the removal of securities, property,
  or other assets of the Issuer; political, economic, or social instability; or adverse diplomatic developments,
  each of which could have an adverse effect on the Issuer's investments in the foreign countries (which
  may make it more difficult to pay Dollar-denominated obligations such as the Collateral Obligations).
  The economies of individual non-U.S. countries may also differ favorably or unfavorably from the U.S.
  economy in such respects as growth of gross domestic product, rate of inflation, volatility of currency
  exchange rates, depreciation, capital reinvestment, resource self-sufficiency and balance of payments
  position.

          In recent years, a number of judicial decisions in the United States have upheld the right of
  borrowers to sue lenders and bondholders on the basis of various evolving legal theories (collectively
  termed "lender liability"). Generally, lender liability is founded on the premise that a lender has violated


                                                        47

                                                                                                 004815
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 143 of 322 PageID 7603

  a duty (whether implied or contractual) of good faith and fair dealing owed to the debtor or has assumed a
  degree of control over the debtor resulting in the creation of a fiduciary duty owed to the debtor or its
  other creditors or shareholders. Because of the nature of the Collateral Obligations, the Issuer may be
  subject to allegations of lender liability. In addition, under common law principles that in some cases
  form the basis for lender liability claims, a court may elect to subordinate the claim of the offending
  lender to the claims of the disadvantaged creditors, a remedy called "equitable subordination," if a lender:
  (i) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of
  other creditors of the borrower; (ii) engages in other inequitable conduct to the detriment of the other
  creditors; (iii) engages in fraud with respect to, or makes misrepresentations to, the other creditors; or (iv)
  uses its influence as a lender to dominate or control a borrower to the detriment of other creditors of the
  borrower.

           Because the Collateral Obligations are primarily Loans, the Issuer may be subject to claims from
  creditors of an obligor that Collateral Obligations issued by the obligor that are held by the Issuer should
  be equitably subordinated. However, the Portfolio Manager does not intend to engage in conduct that
  would form the basis for a successful cause of action based on lender liability or the equitable
  subordination doctrine. Nonetheless, no assurances can be given that actions taken in good faith by the
  Portfolio Manager will not result in losses to issuers of Collateral Obligations, and that the Issuer will not
  be liable for any such losses. Furthermore, the Issuer and the Portfolio Manager may be unable to control
  the conduct of lenders under a loan syndication agreement requiring less than a unanimous vote, yet the
  Issuer may be subject to lender liability or equitable subordination for such conduct.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may impose liability on lenders or bondholders under factual circumstances
  similar to, or broader or narrower than, those described above, with consequences that may or may not be
  analogous to those described above under United States federal and state laws.

          Securities May Be Affected by Interest Rate Risks, Including Mismatches Between the Notes and
          the Collateral Obligations

           The Notes bear interest at a rate based on LIBOR as determined on the second Business Day prior
  to the first day of the relevant Interest Period. The Collateral Obligations will consist primarily of
  obligations that bear interest at floating rates, which floating rates may be different than the floating rates
  on the Notes. Accordingly, the Notes are subject to interest rate risk to the extent that there is a
  fixed/floating interest rate mismatch between the rates at which interest accrues on the Notes and the rates
  at which interest accrues on the Collateral. In addition, there may be a timing mismatch between the
  Notes and the Floating Rate Obligations as the interest on the Floating Rate Obligations may adjust more
  or less frequently, on different dates and based on different indices than the interest rates on the Notes.
  Furthermore, any payments of principal of or interest on Collateral received during a Due Period will
  (except to a limited extent specified in the Indenture) be reinvested in Eligible Investments maturing not
  later than the Business Day immediately preceding the next Payment Date. There is no requirement that
  Eligible Investments bear interest at LIBOR or a similar rate, and the interest rates available for Eligible
  Investments are inherently uncertain. As a result of these mismatches, an increase or decrease in LIBOR
  for the relevant maturity could adversely affect the ability of the Issuer to make interest payments on the
  Notes (including due to a rise or a decline in the value of previously issued Collateral Obligations or other
  Collateral that bear interest at a fixed rate as LIBOR decreases or increases, as applicable) and to make
  distributions or final distributions on the Preference Shares. To mitigate a portion of the interest rate
  mismatch, the Issuer may enter into Hedge Agreements that are (in the case of Hedge Agreements entered
  into after the Closing Date) subject to a Rating Confirmation. However, there can be no assurance that
  the Collateral Obligations and Eligible Investments, together with the Hedge Agreements, will in all
  circumstances generate sufficient Interest Proceeds to make timely payments of interest on the Notes.
  Moreover, the benefits of any Hedge Agreements may not be achieved in the event of the early


                                                        48

                                                                                                 004816
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 144 of 322 PageID 7604

  termination of the Hedge Agreements, including termination upon the failure of the related Hedge
  Counterparty to perform its obligations under the Hedge Agreement. See "Security for the Notes and the
  Combination Securities—Hedge Agreements."

          The Portfolio Manager may direct the Issuer to reduce the notional amount of, or otherwise adjust
  the terms of, any Hedge Agreement outstanding at any time, subject, in the case of any reduction or
  adjustment made on or after the Ramp-Up Completion Date, to obtaining a Rating Confirmation.

        Changes in Tax Law Could Result in the Imposition of Withholding Taxes with Respect to
  Payments on the Collateral Obligations, and the Obligors on the Collateral Obligations will not Gross-
  Up Payments to the Issuers

           The Issuer expects that payments received on the Hedge Agreements, and generally on the
  Collateral Obligations and Eligible Investments, will not be subject to withholding taxes imposed by the
  United States or reduced by withholding taxes imposed by any other country from which such payments
  are sourced unless the obligor is required to make "gross-up" payments that cover the full amount of any
  such withholding taxes. In the case of Collateral Obligations and Eligible Investments issued by U.S.
  obligors after July 18, 1984 that are in registered form, payments thereon generally are exempt under
  current United States tax law from the imposition of United States withholding tax. See "Income Tax
  Considerations—Tax Treatment of the Issuer—United States Withholding Taxes". However, there can
  be no assurance that, as a result of any change in any applicable law, treaty, rule or regulation or
  interpretation thereof, the payments on the Hedge Agreements, Collateral Obligations and Eligible
  Investments would not in the future become subject to withholding taxes imposed by the United States of
  America or another jurisdiction. In that event, if the obligors of such Hedge Agreements, Collateral
  Obligations and Eligible Investments were not then required to make "gross-up" payments that cover the
  full amount of any such withholding taxes, the amounts available to make payments on, or distributions
  to, the holders of the Notes would accordingly be reduced. There can be no assurance that remaining
  payments on the Collateral would be sufficient to make timely payments of interest on, payment of
  principal and payment of other distributions at the Stated Maturity of the Securities.

           Upon the occurrence of a Tax Event, the Notes shall be redeemable at the applicable Redemption
  Price, in whole, but not in part, by the Issuer at the written direction of the Holders of at least 66Ҁ% of
  the Aggregate Outstanding Amount of the Preference Shares, as described under "Description of the
  Securities—Optional Redemption."

          The Issuer Has the Right to Engage in Securities Lending, which Involves Counterparty Risks and
          Other Risks

          The Collateral Obligations may be loaned for a term of 90 days or less to banks, broker-dealers,
  and other financial institutions (other than insurance companies) that have, or are guaranteed by entities
  that have, long-term and short-term senior unsecured debt ratings or a guarantor with those ratings at the
  time of the loan, of at least "A1" (and not "A1" but on credit watch with negative implications) and "P-1"
  (and not on credit watch for possible downgrade) from Moody's and a long-term senior unsecured debt
  rating of at least "A" from S&P. See "Security for the Notes and the Combination Securities—Securities
  Lending." The loans must be secured by cash or direct registered debt obligations of the United States of
  America, in an amount at least equal to 102% of the current Ask-Side Market Value of the loaned
  Collateral Obligations, determined on a daily basis. However, if the borrower of a loaned Collateral
  Obligation defaults on its obligation to return the loaned Collateral Obligation because of insolvency or
  otherwise, the Issuer could experience delays and costs in gaining access to the collateral posted by the
  borrower (and in extreme circumstances could be restricted from selling the collateral). If the borrower
  defaults, the Issuer could suffer a loss to the extent that the realized value of the cash or securities
  securing the obligation of the borrower to return a loaned Collateral Obligation (less expenses) is less than
  the amount required to purchase the Collateral Obligation in the open market. This shortfall could be due


                                                       49

                                                                                               004817
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 145 of 322 PageID 7605

  to, among other factors, discrepancies between the mark-to-market and actual transaction prices for the
  loaned Collateral Obligations arising from limited liquidity or availability of the loaned Collateral
  Obligations and, in extreme circumstances, the loaned Collateral Obligations being unavailable at any
  price.

           The Rating Agencies may downgrade any of the Notes if a borrower of a Collateral Obligation or,
  if applicable, the entity guaranteeing the performance of the borrower has been downgraded by one of the
  Rating Agencies such that the Issuer is not in compliance with the Securities Lending Counterparty rating
  requirements. The Securities Lending Counterparties may be Affiliates of the Placement Agent or
  Affiliates of the Portfolio Manager, which may create certain conflicts of interest. See "—Relating to
  Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the
  Portfolio Manager" and "—The Issuer Will Be Subject to Various Conflicts of Interest Involving the
  Placement Agent" below.

          A Substantial Amount of Collateral Obligations Was Acquired Before the Closing Date, and the
          Terms of the Acquisition May Adversely Affect the Issuer

         In anticipation of the issuance of the Securities, the Issuer, the Portfolio Manager, and Bank of
  America, N.A. (in that capacity, the "Warehouse Provider") entered into an agreement (the "Warehouse
  Agreement") pursuant to which:

          (i)     the Portfolio Manager has agreed to manage, on behalf of the Issuer, the selection of
                  certain Loans and other obligations to be acquired by the Issuer before the Closing Date
                  (the "Warehoused Loans");

          (ii)    the Warehouse Provider has agreed to acquire a 100% participation in each Warehoused
                  Loan concurrently with its acquisition by the Issuer, for a purchase price equal to the
                  purchase price paid by the Issuer for the related Warehoused Loan; and

          (iii)   the Portfolio Manager and the Warehouse Provider have agreed to share the economic
                  return on, and assume certain risks (including risks associated with defaults affecting the
                  Warehoused Loans) in respect of, the Warehoused Loans for the period prior to the
                  Closing Date in the specified percentages set forth in the Warehouse Agreement.

          On the Closing Date, the Issuer and the Warehouse Provider will terminate the participations in
  the Warehoused Loans (with any Warehoused Loans that would not satisfy the eligibility criteria of the
  Warehouse Agreement applicable on or before the Closing Date being sold by the Issuer). Generally, the
  price to be paid by the Issuer to the Warehouse Provider in connection with the termination of the
  participation in a Warehoused Loan will reflect the price originally paid by the Issuer to acquire the
  Warehoused Loan, minus the aggregate amount of any payments of principal received by the Warehouse
  Provider in respect of such Warehoused Loans, plus any accrued and unpaid interest on the Warehoused
  Loan accruing on or after the date the Issuer acquired such Warehoused Loan until the Closing Date.
  Approximately $115 million (by principal balance) of the Collateral Obligations owned by the Issuer on
  the Closing Date were transferred to the Issuer from, or from a portfolio of investments used to hedge the
  investments of, another entity for which the Portfolio Manager acted as investment advisor, and the
  purchase price paid by the Issuer for a substantial portion of such Collateral Obligations is based on prices
  obtained from LoanX Inc. In addition, other Collateral Obligations funded through the warehouse facility
  were purchased in the open market, including from sellers that include affiliates of Banc of America
  Securities LLC, and the purchase price paid by the Issuer for such Collateral Obligations (and all other
  Collateral Obligations owned by the Issuer on the Closing Date that were not based on LoanX prices as
  described in the previous sentence) is the prevailing price at the time such Collateral Obligations were
  purchased. Because the purchase price of Collateral Obligations owned by the Issuer on the Closing Date
  is determined prior to such date, the prevailing market price of such Collateral Obligations on the Closing


                                                       50

                                                                                               004818
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 146 of 322 PageID 7606

  Date may be higher or lower than such purchase price. Accordingly, any unrealized losses or gains
  experienced by the Issuer in respect of the Collateral Obligations acquired by the Issuer prior to, and
  owned by the Issuer on, the Closing Date will be for the Issuer's account. Approximately 80% of the
  aggregate principal amount of the Collateral Obligations expected to be owned by the Issuer as of the
  Closing Date have been identified by the Portfolio Manager and transferred to the Issuer under the
  arrangements set forth above.

          No Information Provided on Class 2 Bond

          This Offering Memorandum includes no information regarding the issuer of the Class 2 Bond or
  any of the terms thereof, other than the principal amount of the Class 2 Bond at maturity and the maturity
  date thereof. None of the Issuer, the Co-Issuer, the Placement Agent, the Portfolio Manager, the Trustee
  nor any of their respective Affiliates make any representation or warranty with respect to the Class 2
  Bond in this Offering Memorandum. Each purchaser of the Class 2 Combination Securities must make
  its own investigation into the creditworthiness of the issuer of the Class 2 Bond, any risks associated with
  such issuer, any risks associated with the structure and terms of the Class 2 Bond, and any and all other
  factors which may be relevant under the circumstances. If a default or other adverse event (including a
  bankruptcy or insolvency event with respect to the issuer of the Class 2 Bond) occurs with respect to the
  Class 2 Bond, the Holders of the Class 2 Combination Securities will be materially and adversely
  affected.

  Relating to Certain Conflicts of Interest

          In General, the Transaction Will Involve Various Potential and Actual Conflicts of Interest

         Various potential and actual conflicts of interest may arise from the overall advisory, investment,
  and other activities of the Portfolio Manager and its Affiliates and from the conduct by the Placement
  Agent and its Affiliates of other transactions with the Issuer, including acting as counterparty with respect
  to Hedge Agreements, Securities Lending Agreements, and Synthetic Securities. The following briefly
  summarizes some of these conflicts, but is not intended to be an exhaustive list of all such conflicts.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Portfolio Manager

           Various potential and actual conflicts of interest may arise for the Portfolio Manager with respect
  to its obligations to the Issuer from the overall investment activities of the Portfolio Manager and its
  Affiliates, for the accounts of its other clients. For example, the Portfolio Manager, its Affiliates and their
  respective clients may invest in loans, securities, and other obligations that would be appropriate for
  inclusion in the Issuer's portfolio of Collateral Obligations, as well as in loans, securities, and other
  obligations that are senior to, or have interests different from or adverse to, the loans and or other
  investments that are pledged to secure the Notes. Furthermore, Affiliates of the Portfolio Manager may
  serve as general partners or managers of special-purpose entities organized to issue other collateralized
  loan obligations ("CLOs") secured primarily by corporate loans and collateralized debt obligations
  ("CDOs") secured by corporate debt obligations. The Portfolio Manager and its Affiliates may also have
  ongoing relationships with, render services to, or engage in transactions with, companies whose loan
  obligations or securities are pledged to secure the Notes and may now or in the future own (as portfolio
  investments or otherwise) loan obligations or equity or debt securities issued by issuers of or obligors on,
  Collateral Obligations or other Collateral.

          The Portfolio Manager and its Affiliates may possess information relating to issuers of Collateral
  Obligations or other Collateral that (i) may constrain the Issuer's investments as a consequence of the
  Portfolio Manager's inability to use such information for advisory purposes or otherwise to take actions
  that would be in the best of interests of the Issuer or (ii) is not known to the employees of the Portfolio
  Manager responsible for monitoring the Collateral and performing the other obligations of the Portfolio


                                                        51

                                                                                                 004819
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 147 of 322 PageID 7607

  Manager under the Management Agreement. The Portfolio Manager, its Affiliates and their respective
  clients may at certain times be simultaneously seeking to purchase or dispose of investments for the
  respective accounts of the Issuer, any similar entity for which it serves as manager or advisor, and for its
  clients or Affiliates.

           Approximately $115 million (by principal balance) of the Collateral Obligations owned by the
  Issuer on the Closing Date were transferred to the Issuer from, or from a portfolio of investments used to
  hedge the investments of, another entity for which the Portfolio Manager acted as investment advisor, and
  the purchase price paid by the Issuer for a substantial portion of such Collateral Obligations is based on
  prices obtained from LoanX Inc. In addition, other Collateral Obligations funded through the warehouse
  facility were purchased in the open market, including from sellers that include affiliates of Banc of
  America Securities LLC, and the purchase price paid by the Issuer for such Collateral Obligations (and all
  other Collateral Obligations owned by the Issuer on the Closing Date that were not based on LoanX
  prices as described in the previous sentence) is the prevailing price at the time such Collateral Obligations
  were purchased. As a result, certain conflicts of interest may exist or arise between the Portfolio
  Manager, the Placement Agent and/or their respective affiliates and the Holders of Notes.

          Neither the Portfolio Manager nor any of its Affiliates has any affirmative obligation to offer any
  investments to the Issuer or to inform the Issuer of any investments before offering any investments to
  other funds or accounts that the Portfolio Manager or any of its Affiliates manage or advise. Furthermore,
  the Portfolio Manager may be bound by affirmative obligations in the future, whereby the Portfolio
  Manager is obligated to offer certain investments to funds or accounts that it manages or advises before or
  without the Portfolio Manager offering those investments to the Issuer.

           The Portfolio Manager will endeavor to resolve conflicts with respect to investment opportunities
  in a manner that it deems equitable to the extent possible under the prevailing facts and circumstances.
  Further, the Portfolio Manager will be prohibited under the Management Agreement from directing the
  acquisition of Collateral Obligations from, or the disposition of Collateral Obligations to, its Affiliates or
  any other account managed by the Portfolio Manager except in a transaction conducted on an arm's-length
  basis for fair market value and if the Portfolio Manager has complied with its policies and procedures
  with respect to the acquisition or disposition and the acquisition or disposition otherwise complies with
  the requirements of the United States Investment Advisers Act of 1940.

          The Portfolio Manager currently serves as the portfolio manager for a number of special purpose
  vehicles that have issued securities secured by or referencing collateral consisting of assets similar to the
  Collateral Obligations, which may create conflicts in allocating its time and services among the Issuer and
  the Portfolio Manager's other accounts.

           Upon the removal or resignation of the Portfolio Manager, the Issuer, at the written direction of a
  Majority of the Preference Shares, may appoint a replacement Portfolio Manager if either (x) the Holders
  of at least 66Ҁ% in Aggregate Outstanding Amount of the Controlling Class of Notes (excluding any
  Notes held by the retiring Portfolio Manager or any of its Affiliates and accounts over which the retiring
  Portfolio Manager or any of its Affiliates exercise discretionary voting authority) or (y) the Holders of at
  least 66Ҁ% in Aggregate Outstanding Amount of the Notes (voting as a single Class (excluding any
  Notes held by the retiring Portfolio Manager or any of its Affiliates and accounts over which the retiring
  Portfolio Manager or any of its Affiliates exercise discretionary voting authority)) do not object to the
  replacement Portfolio Manager. See "The Management Agreement." Securities held by the Portfolio
  Manager or any of its Affiliates and accounts over which the Portfolio Manager or any of its Affiliates
  exercise discretionary voting authority will have no voting rights with respect to any vote in connection
  with removal of the Portfolio Manager for "cause" or in connection with any appointment of a
  replacement Portfolio Manager and will be deemed not to be outstanding in connection with any vote to
  remove the Portfolio Manager for "cause" or in connection with any vote to appoint a replacement
  Portfolio Manager. Securities held by the Portfolio Manager or any of its Affiliates will have voting


                                                       52

                                                                                                004820
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 148 of 322 PageID 7608

  rights with respect to all other matters as to which the Holders of the Securities are entitled to vote. See
  "The Management Agreement" and "Description of the Securities—Optional Redemption." The Portfolio
  Manager and its Affiliates may own equity or other securities of issuers of or obligors on Collateral
  Obligations or other Collateral and may have provided and may provide in the future, advisory and other
  services to issuers of Collateral.

           The Issuer expects to acquire approximately 80% of the Collateral Obligations that will be
  included in the portfolio as of the Ramp-Up Completion Date by the Closing Date during an
  accumulation period before the Closing Date (the "Accumulation Period") and will finance those
  purchases with financing provided by the Warehouse Provider, which is an affiliate of the Placement
  Agent. The Issuer will be required to repurchase the participations providing that financing by the
  Closing Date with the proceeds of the issuance of the Securities. The Collateral Obligations purchased
  before the Closing Date will be chosen by the Portfolio Manager on behalf of the Issuer, subject to certain
  rights of the Warehouse Provider. Any interest accrued on Collateral Obligations purchased by the Issuer
  before the Closing Date will be paid to the Warehouse Provider and the Portfolio Manager in the
  specified percentages provided in the Warehouse Agreement. As a result, investors in the Securities will
  be assuming the risk of market value and credit quality changes in the Collateral Obligations from the
  date the Collateral Obligations are acquired during the Accumulation Period but will not receive the
  benefit of interest earned on the Collateral Obligations during that period.

           On the Closing Date, the Portfolio Manager or its Affiliates are expected to purchase (or, through
  a derivative or similar arrangement, retain economic exposure to) (i) Preference Shares having an
  aggregate Face Amount equal to $19,400,000, (ii) $10,000,000 Aggregate Outstanding Amount of Class
  C Notes and (iii) $26,500,000 Aggregate Outstanding Amount of Class D Notes. As agreed in the
  Management Agreement, Highland Capital and its Affiliates will, so long as Highland Capital or any of
  its Affiliates is acting as Portfolio Manager, maintain, in the aggregate, ownership of (or, through a
  derivative or similar arrangement, retain economic exposure to) $15,000,000 of the Aggregate
  Outstanding Amount of the initial Preference Shares, without taking into account any additional
  Preference Shares issued. See "The Management Agreement." To the extent that the interests of the
  Holders of the Notes differ from the interests of the Holders of the Preference Shares, the holding of the
  Preference Shares by the Portfolio Manager or its Affiliates may create additional conflicts of interest.
  The Portfolio Manager and its Affiliates are under no obligation to retain ownership of (or, through a
  derivative or similar arrangement, retain economic exposure to) the Notes after the Closing Date.

          The Portfolio Manager will be entitled to receive the Senior Management Fee, the Subordinated
  Management Fee and the Incentive Management Fee, as further described herein. The structure of such
  fees may cause the Portfolio Manager to direct the Issuer to make more speculative investments in
  Collateral Obligations than it would otherwise make in the absence of such performance based
  compensation.

         In addition, the Portfolio Manager and its Affiliates may act as the Securities Lending
  Counterparty under any Securities Lending Agreement entered into by the Issuer.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Placement Agent

           Banc of America Securities LLC ("BA Securities") is a Placement Agent. Upon the original
  issuance of the Collateral Obligations, BA Securities or its Affiliates will have placed, arranged,
  participated or underwritten certain of the Collateral Obligations and will have provided commercial
  banking services, investment banking services and other services to obligors of Collateral Obligations.
  The Issuer may, from time to time, purchase Collateral Obligations from BA Securities or any of its
  Affiliates on terms then prevailing in the market. BA Securities and its Affiliates may have ongoing
  relationships (including investment banking, commercial banking and advisory services or engaging in
  securities or derivatives transactions) with obligors whose Collateral Obligations are pledged to secure the


                                                      53

                                                                                              004821
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 149 of 322 PageID 7609

  Notes and may own either equity securities or debt obligations (including Collateral Obligations) issued
  by such obligors. In addition, BA Securities and its Affiliates, and clients of its Affiliates, may invest in
  securities that are senior to, or have interests different from or adverse to, the Collateral Obligations.
  From time to time the Portfolio Manager may purchase or sell Collateral Obligations through BA
  Securities or any of its Affiliates. It is the intention of the Portfolio Manager that all Collateral
  Obligations will be purchased by the Issuer on terms then prevailing in the market. BA Securities takes no
  responsibility for, and has no obligations in respect of, the Issuer.

          In addition, BA Securities and its Affiliates may also act as the respective sellers of Participations
  or counterparties with respect to one or more Synthetic Securities and may act as the respective
  counterparties to any Hedge Agreements.

          The Issuer's purchase of Collateral Obligations that are loans prior to the Closing Date was
  financed through the sale of participation interests therein to the Warehouse Provider pursuant to the
  Warehouse Agreement. A portion of the proceeds of the offering of the Securities will be paid to the
  Warehouse Provider to repurchase such participation interests.

          Affiliates of BA Securities and conduit investors administered by Affiliates of BA Securities may
  purchase any Class of Notes. BA Securities may purchase a portion of the Preference Shares and may
  thereafter retain or sell all or some of those Preference Shares. BA Securities or its Affiliates (or one or
  more accounts or conduits managed by BA Securities or its Affiliates) may hold Notes of any Class
  and/or Preference Shares from time to time and enter into derivative arrangements with respect thereto
  with any person.




                                                       54

                                                                                                004822
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 150 of 322 PageID 7610

                                  DESCRIPTION OF THE SECURITIES
           The Notes and the Combination Securities will be issued pursuant to the Indenture. The terms of
  the Preference Shares are contained in the Issuer Charter and in certain resolutions adopted by the Issuer's
  Board of Directors on or before the Closing Date authorizing and approving the issuance of the Securities,
  as reflected in the minutes thereof (the "Resolutions" and, together with the Issuer Charter and the
  Preference Shares Paying Agency Agreement, the "Preference Share Documents"). The following
  summary describes certain provisions of the Notes, the Combination Securities, the Preference Shares, the
  Indenture and the Preference Share Documents. The summary does not purport to be complete and is
  subject to, and qualified in its entirety by reference to, the provisions of the Indenture and the Preference
  Share Documents. Copies of the Indenture may be obtained by prospective purchasers upon request in
  writing to the Trustee at the Corporate Trust Office, 600 Travis Street, 50th Floor, Houston, Texas 77002,
  Attention: Worldwide Securities Services—Gleneagles CLO, Ltd. Copies of the Preference Share
  Documents may be obtained upon request in writing to the Administrator at P.O. Box 1093, Queensgate
  House, George Town, Grand Cayman, Cayman Islands, Attention: Gleneagles CLO, Ltd.

  Status and Security

          The Notes are limited recourse debt obligations of the Co-Issuers. The Combination Securities
  are limited recourse obligations of the Issuer, secured as described in this Offering Memorandum. Each
  Note within a Class will rank pari passu with all other Notes of that Class (with the Class A-1 Notes and
  the Class A-2 Notes being treated as separate Classes). Under the Indenture, the Issuer will grant to the
  Trustee (i) a first-priority security interest in the Collateral to secure the Issuer's obligations under the
  Indenture, the Notes, the Class 1 Note Component, the Class 2 Component, the Hedge Agreements and
  the Management Agreement and (ii) a first-priority security interest in the Class 2 Collateral to secure the
  Class 2 Component (collectively, the "Secured Obligations"). The Notes are payable solely from
  amounts received in respect of the Collateral pledged by the Issuer to secure the Notes. The Combination
  Securities are payable solely from amounts received in respect of the Collateral and, in the case of the
  Class 2 Component of the Class 2 Combination Securities, the Class 2 Collateral, pledged by the Issuer to
  secure the Class 2 Combination Securities. If the amounts received in respect of the Collateral and the
  Class 2 Collateral (net of certain expenses) are insufficient to make payments on the Secured Obligations
  and, solely in the case of the Class 2 Collateral, the Class 2 Combination Securities, in accordance with
  the Priority of Payments and the payments described under "Description of the Securities—Priority of
  Payments—Class 2 Component Distributions", no other assets will be available for payment of the
  deficiency and, following liquidation of all the Collateral and the Class 2 Collateral, the obligations of the
  Issuer or the Co-Issuer, as the case may be, to pay the deficiency will be extinguished.

          The Preference Shares are entitled only to proceeds of the Collateral to the extent that any
  proceeds are remaining on any Payment Date after payment of all interest and principal payable on each
  Class of Notes on that Payment Date and the satisfaction of certain other amounts payable in accordance
  with the Priority of Payments.

          In furtherance of the priorities of payments among the Classes of Notes and the Preference
  Shares, the Indenture contains express subordination provisions pursuant to which the Holders of each
  Class of Notes that is a Junior Class as described below agree for the benefit of the Holders of the Notes
  of each Priority Class with respect to the Junior Class that the Junior Class shall be subordinate and junior
  to the Notes of each Priority Class to the extent and in the manner provided in the Indenture.

           If any Event of Default has not been cured or waived and acceleration occurs under and in
  accordance with the Indenture, each Priority Class of Notes shall be paid in full in cash or, to the extent a
  Majority of the Class consents, other than in cash, before any further payment or distribution is made on
  account of any Junior Class of Notes with respect to the Priority Class. The Holders of each Junior Class
  of Notes agree, for the benefit of the Holders of the Notes of each Priority Class not to cause the filing of
  a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to them amounts due to the

                                                       55

                                                                                                004823
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 151 of 322 PageID 7611

  Junior Class, of the Notes or each Class of Notes, as the case may be, or under the Indenture until the
  payment in full of the Priority Classes or all the Classes, as the case may be and not before one year and a
  day, or if longer, the applicable preference period then in effect, has elapsed since the payment.

           For purposes of this provision, with respect to each Class of Notes, the Classes of Notes that are
  Priority Classes and Junior Classes are as follows:

                                 Class          Junior Classes         Priority
                                                                       Classes
                                                A-2, B, C, D,
                                 A-1                                     None
                                              Preference Shares
                                                   B, C, D,
                                 A-2                                      A-1
                                              Preference Shares
                                   B           C, D, Preference        A-1, A-2
                                                   Shares
                                   C             D, Preference        A-1, A-2, B
                                                    Shares
                                  D           Preference Shares     A-1, A-2, B, C
                              Preference            None*            A-1, A-2, B,
                                Shares                                   C, D
                            _______________
                            *The Preference Shares will be entitled to certain
                            residual cashflow after payment of senior obligations
                            in accordance with the Priority of Payments.


           If, notwithstanding the provisions of the Indenture, any Holder of Notes of any Junior Class has
  received any payment or distribution in respect of the Notes contrary to the provisions of the Indenture,
  then, until each Priority Class with respect to such Junior Class of Notes or each Class of Notes, as the
  case may be, or, to the extent a Majority of the Priority Class or the Class, as the case may be, consents,
  other than in cash in accordance with the Indenture, the payment or distribution shall be received and held
  in trust for the benefit of, and shall forthwith be paid over and delivered to, the Trustee, which shall pay
  and deliver the same to the Holders of the applicable Priority Classes of Notes or the Holders of all
  Classes of Notes, as the case may be. If any such payment or distribution is made other than in cash, it
  shall be held by the Trustee as part of the Collateral and subject in all respects to the Indenture.

           Each Holder of Notes of any Junior Class agrees with all Holders of the applicable Priority
  Classes that the Holder of a Junior Class of Notes shall not demand, accept, or receive any payment or
  distribution in respect of the Notes in violation of the Indenture. After a Priority Class has been paid in
  full, the Holders of Notes of the related Junior Class or Classes shall be fully subrogated to the rights of
  the Holders of the Priority Class. Nothing in these provisions shall affect the obligation of the Issuer to
  pay Holders of any Junior Class of Notes.

          Distributions to Holders of the Preference Shares are subordinate to distributions on the Notes as
  described in the Priority of Payments.

          The Management Fees shall have priority only to the extent provided in the Priority of Payments.




                                                      56

                                                                                              004824
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 152 of 322 PageID 7612

          For purposes of subordination, the Combination Securities shall not be treated as a separate Class,
  but the Class 1 Note Component shall be treated as being pari passu with the Class C Notes and the
  Preference Share Components shall be treated as being pari passu with the Preference Shares.

  Interest Payments on the Notes and Payments of Dividends on the Preference Shares from Interest
  Proceeds

          The Notes of each Class will accrue interest during each Interest Period on their Aggregate
  Outstanding Amount (determined as of the first day of the Interest Period and after giving effect to any
  redemption or other payment of principal occurring on that day) at the applicable per annum interest rates
  for each such Class (the "Note Interest Rate") equal to LIBOR for the applicable Interest Period plus the
  spread, as specified above under "Summary of Terms—Principal Terms of the Securities." Interest
  accrued on the Notes shall be calculated on the basis of the actual number of days elapsed in the
  applicable Interest Period divided by 360. Payment of interest on each Class of Notes shall be
  subordinated to the payments of interest on the related Priority Classes and other amounts in accordance
  with the Priority of Payments.

           So long as any Priority Classes are Outstanding with respect to any Class of Deferred Interest
  Notes, any payment of Deferred Interest in accordance with the Priority of Payments on any Payment
  Date shall not be considered "payable" for the purposes of the Indenture (and the failure to pay the
  interest shall not be an Event of Default) until the Payment Date on which the interest is available to be
  paid in accordance with the Priority of Payments. Deferred Interest on any Class of Deferred Interest
  Notes shall be payable on the first Payment Date on which funds are available to be used for that purpose
  in accordance with the Priority of Payments. To the extent lawful and enforceable, interest on Deferred
  Interest with respect to any Class of Deferred Interest Notes shall accrue at the Note Interest Rate for the
  Class (and to the extent not paid as current interest on the Payment Date after the Interest Period in which
  it accrues, shall thereafter be additional Deferred Interest), until paid.

          Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the part
  repaid, from the date of repayment or its Stated Maturity unless payment of principal is improperly
  withheld or unless there is some other default with respect to the payments of principal.

           On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment to the Holders of the Preference Shares as dividends on the Preference Shares pursuant to the
  Preference Share Documents, to the extent legally permitted, to the extent of available Interest Proceeds
  as described under clauses (17) and (19) under "Description of the Securities—Priority of Payments—
  Interest Proceeds."

          For purposes of calculating interest on each Class of Notes, the Issuer will initially appoint the
  Trustee as calculation agent (the Trustee in that capacity, and each successor calculation agent, the
  "Calculation Agent").

          As soon as possible after 11:00 a.m. (London time) on the second Business Day before the first
  day of each Interest Period, but in no event later than 11:00 a.m. (London time) on the next Business Day,
  the Calculation Agent will calculate the Note Interest Rate for each Class of Notes for the related Interest
  Period and the amount of interest for the Interest Period payable in respect of each $100,000 in principal
  amount of each Class of Notes (in each case rounded to the nearest cent, with half a cent being rounded
  upward) on the related Payment Date and will communicate the Note Interest Rate for each Class of
  Notes and the date of the next Payment Date to the Trustee, the Placement Agent, each paying agent,
  Euroclear, Clearstream, the Depository, and (as long as the Securities (other than the Class 2 Combination
  Securities) are listed on the Cayman Islands Stock Exchange) the Cayman Islands Stock Exchange.




                                                      57

                                                                                              004825
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 153 of 322 PageID 7613

           The Calculation Agent may be removed by the Co-Issuers at any time. If the Calculation Agent
  is unable or unwilling to act as such or is removed by the Co-Issuers or if the Calculation Agent fails to
  determine the Note Interest Rate for each Class of Notes or the amount of interest payable in respect of
  each Class of Notes for any Interest Period, the Issuer will promptly appoint as a replacement Calculation
  Agent a leading bank which is engaged in transactions in U.S. Dollar deposits in the international U.S.
  Dollar market and which does not control and is not controlled by or under common control with the Co-
  Issuers or any of their respective affiliates. The Calculation Agent may not resign its duties without a
  successor having been duly appointed. The determination of the Note Interest Rate with respect to each
  Class of Notes for each Interest Period by the Calculation Agent shall (in the absence of manifest error)
  be final and binding upon all parties.

          "LIBOR," determined by the Calculation Agent for any Interest Period, means the offered rate,
  as determined by the Calculation Agent, for three month Dollar deposits that appears on Moneyline
  Telerate Page 3750 as reported on Bloomberg Financial Markets Commodities News (or a page that
  replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable rates), as of 11:00 a.m.
  (London time) on the second Business Day before the first day of the relevant Interest Period.

           If, on the second Business Day before the first day of any relevant Interest Period, that rate does
  not appear on Moneyline Telerate Page 3750 as reported on Bloomberg Financial Market Commodities
  News (or a page that replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable
  rates), the Calculation Agent shall determine the arithmetic mean of the offered quotations of the
  Reference Banks to prime banks in the London interbank market for three month Dollar deposits in
  Europe, by reference to requests by the Calculation Agent to four major banks in the London interbank
  market selected by the Calculation Agent (after consultation with the Portfolio Manager) (the "Reference
  Banks") for quotations as of approximately 11:00 A.M. (London time) on the second Business Day
  before the first day of the Interest Period. If at least two of the Reference Banks provide quotations as
  requested, LIBOR shall equal such arithmetic mean. If fewer than two Reference Banks provide
  quotations, LIBOR shall be the arithmetic mean of the offered quotations that leading banks in New York
  City selected by the Calculation Agent (after consultation with the Portfolio Manager) are quoting to the
  principal London offices of leading banks in the London interbank market on the second Business Day
  before the first day of the relevant Interest Period for three month Dollar deposits.

           If the Calculation Agent is unable to determine a rate in accordance with any of the above
  procedures, LIBOR for the Interest Period shall be calculated on the last day of the Interest Period and
  shall be the arithmetic mean of the rate of interest for each day during the Interest Period determined by
  the Calculation Agent as being the rate of interest most recently announced by the Bank at its New York
  office as its base rate, prime rate, reference rate, or similar rate for Dollar loans (or if the Bank ceases to
  exist or is not quoting a base rate, prime rate, reference rate, or similar rate for Dollar loans, another major
  money center commercial bank in New York City selected by the Calculation Agent (after consultation
  with the Portfolio Manager)).

           For the first Interest Period, LIBOR shall be determined based on the actual number of days in the
  Interest Period using straight-line interpolation of two rates calculated in accordance with the above
  procedure, except that instead of using three month deposits, one rate shall be determined using the period
  for which rates are obtainable next shorter than the Interest Period and the other rate shall be determined
  using the period for which rates are obtainable next longer than the Interest Period. All calculations shall
  be calculated to at least four decimal places and rounded to four decimal places.

  Principal Payments on the Notes and Distributions on the Preference Shares from Principal
  Proceeds

           The principal of each Note of each Class matures at par and is payable on the Payment Date that
  is the Stated Maturity for the Class of Notes, unless the unpaid principal of the Note becomes payable at


                                                        58

                                                                                                 004826
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 154 of 322 PageID 7614

  an earlier date by declaration of acceleration, call for redemption, or otherwise. The Preference Shares
  are scheduled to be redeemed on the Scheduled Preference Shares Redemption Date, unless redeemed
  prior thereto. The average life of each Class of Notes is expected to be shorter than the number of years
  from issuance until Stated Maturity for such Notes. See "Risk Factors—Relating to the Securities—The
  Weighted Average Lives of the Notes May Vary" and "Maturity and Prepayment Considerations."
  Notwithstanding the foregoing, and except as set forth below, the payment of principal of each Class of
  Notes: (i) may only occur after principal on each Class of Notes that is a Priority Class with respect to the
  Class has been paid in full and (ii) is subordinated to the payment on each Payment Date of the principal
  and interest payable on the Priority Classes, and other amounts in accordance with the Priority of
  Payments. However, (i) Interest Proceeds may be used to pay principal of the Class D Notes on any
  Payment Date to the extent necessary to satisfy the Class D Coverage Tests and (ii) Principal Proceeds
  may be used to pay Deferred Interest and other amounts before the payment of principal of the Notes.
  See "Description of the Securities—Priority of Payments."

           In general, principal payments will not be made on the Notes before the end of the Reinvestment
  Period, except in the following circumstances: (i) in connection with an Optional Redemption, (ii) at the
  option of the Portfolio Manager, to effect a Special Redemption of the Notes, (iii) pursuant to a
  redemption made in connection with a Tax Event or (iv) following a mandatory redemption of the Notes
  caused by a failure to meet any of the Coverage Tests or a Rating Confirmation Failure. After the
  Reinvestment Period, Principal Proceeds will be applied on each Payment Date in accordance with the
  Priority of Payments to pay principal of each Class of Notes (except for Principal Proceeds constituting
  Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations which may be
  reinvested as described herein). No principal of any Class of Notes will be payable on any Payment Date
  other than in accordance with the Priority of Payments and to the extent funds are available therefor on
  that Payment Date for that purpose, except that the principal of each Class of Notes will be payable in full
  at the Stated Maturity, unless repaid before that.

          On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment to the Holders of the Preference Shares as dividends on the Preference Shares pursuant to the
  Preference Share Documents, to the extent legally permitted to the extent of available Principal Proceeds
  as described under clauses (5)(A), (13) and (15) under "Description of the Securities—Priority of
  Payments—Principal Proceeds."

  Legal Provisions Applicable to the Payments of Dividends from Interest Proceeds and Dividends or
  Other Distributions from Principal Proceeds

           Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying Agent for payment
  of dividends on, or the payment of the Redemption Price in respect of, the Preference Shares, will be
  distributable to the Holders of the Preference Shares only if the Issuer is and will remain solvent
  following such distribution and Interest Proceeds and Principal Proceeds paid to the Preference Shares
  Paying Agent for payment of dividends in respect of the Preference Shares will be distributable to the
  Holders of the Preference Shares only if the Issuer has sufficient distributable profits and/or share
  premium and if the Issuer is and will remain solvent following such distribution. Payments will be paid
  by the Trustee to the Preference Shares Paying Agent, on behalf of the Issuer, for payment of dividends
  and other distributions to the Holders of the Preference Shares pursuant to the Preference Share
  Documents, to the extent legally permitted, on a pro rata basis according to the number of Preference
  Shares held by each Holder on the Record Date for such Payment Date.

  Distributions on the Combination Securities

          On each Payment Date on which distributions are made in respect of the Preference Shares, a
  portion of such payment will be allocated to each of the Combination Securities in the proportion that the
  aggregate Face Amount of the Preference Share Component of such Combination Security bears to the


                                                       59

                                                                                               004827
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 155 of 322 PageID 7615

  aggregate Face Amount of the Preference Shares. The payment of distributions, redemption amounts and
  any other payments on each of the Combination Securities will be distributed in the same manner as the
  Preference Shares to which the Preference Share Component of such Combination Security relates. See
  "—Priority of Payments."

          On each Payment Date on which distributions are made in respect of the Class C Notes, a portion
  of such payment will be allocated to the Class 1 Combination Securities in the proportion that the
  Aggregate Outstanding Amount of the Class 1 Note Component bears to the Aggregate Outstanding
  Amount of the Class C Notes. On each Payment Date on which distributions are made in respect of the
  Preference Shares, a portion of such payment will be allocated to the Combination Securities in the
  proportion that the aggregate Face Amount of the relevant Preference Share Component bears to the
  aggregate Aggregate Outstanding Amount of the Preference Shares.

          On the Class 2 Component Payment Date, as a result of the maturity of such Class 2 Bond or
  upon the early liquidation of such Class 2 Bond as a result of an Event of Default, the Trustee will
  disburse the proceeds from the maturity or liquidation of the Class 2 Bond on deposit in the Class 2
  Component Account to the Holders of the Class 2 Combination Securities, pro rata, based on their share
  of the Class 2 Combination Security Rated Balance. See "—Priority of Payments—Class 2 Component
  Distribution."

  Extension of the Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares
  Redemption Date

          General

           The Issuer, if directed by the Portfolio Manager, shall be entitled on each Extension Effective
  Date to extend the Reinvestment Period to the applicable Extended Reinvestment Period End Date up to
  four times if (i) in the case of an Extension Effective Date occurring after the first Extension Effective
  Date, the Issuer has previously effected a Maturity Extension for each preceding Extension Effective Date
  and (ii) the Extension Conditions are satisfied and the Issuer has given written notice to the Trustee of its
  election to extend the Reinvestment Period no later than 60 days and no earlier than 90 days prior to such
  Extension Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the Notes and
  the Class 1 Combination Securities shall be automatically extended to the related Extended Stated
  Maturity Date, the Scheduled Preference Shares Redemption Date shall be automatically extended to the
  related Extended Scheduled Preference Shares Redemption Date and the Weighted Average Life Test
  shall be automatically extended to the related Extended Weighted Average Life Date, without any
  requirement for approval or consent of any Holders of Securities (other than as may be required pursuant
  to the Extension Conditions) or amendment or supplement to the Indenture or the Preference Share
  Documents. Although the Scheduled Preference Share Redemption Date of the Preference Shares
  underlying the Class 2 Combination Security Preference Share Component is subject to extension, the
  Stated Maturity of the Class 2 Combination Securities is not subject to extension.

          In the case of a Maturity Extension, any Holder of Notes, Combination Securities (other than
  Class 2 Combination Securities) or Preference Shares wishing to sell such Securities to an Extension
  Qualifying Purchaser pursuant to the Extension Conditions must provide the applicable Extension Sale
  Notice within the Extension Sale Notice Period pursuant to "—Extension Procedure" below (such
  Securities as to which an Extension Sale Notice has been duly given, "Extension Sale Securities").
  Although the Preference Shares underlying the Class 2 Combination Security Preference Share
  Component are subject to sale in connection with a Maturity Extension, the Class 2 Combination
  Securities are not subject to sale in connection with a Maturity Extension. A Holder of Class 2
  Combination Securities may request that the Preference Shares underlying the Preference Share
  Component of such Class 2 Combination Securities be distributed to such Holder for purposes of offering
  such Preference Shares for sale to an Extension Qualifying Purchaser. Notwithstanding anything to the


                                                       60

                                                                                               004828
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 156 of 322 PageID 7616

  contrary herein, each Holder providing an Extension Sale Notice shall be deemed to agree that no
  Extension Sale Securities of any Holder shall be purchased unless all Extension Sale Securities of all
  Holders are purchased and settled at the applicable Extension Purchase Price on the applicable Extension
  Effective Date and the other Extension Conditions are satisfied as of such date.

         The Maturity Extension shall be effective only if the following conditions (the "Extension
  Conditions") are satisfied:

          (i)     the purchase of all Extension Sale Securities has been settled by the designated Extension
                  Qualifying Purchasers at the applicable Extension Purchase Price as of the applicable
                  Extension Effective Date;

          (ii)    all such purchases of Extension Sale Securities individually and in the aggregate comply
                  with the applicable transfer restrictions herein, in the Indenture and the Preference Share
                  Documents immediately after such purchase and the legends on such Securities and all
                  applicable law, rules and regulations (including, without limitation, rules, regulations and
                  procedures of any applicable securities exchange, self-regulatory organization or clearing
                  agency);

          (iii)   (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are
                  then rated by S&P) and (b) either (A) all Coverage Tests and the Selected Collateral
                  Quality Tests are satisfied as of the related Extension Determination Date, the rating of
                  each Class of Notes and Class 1 Combination Securities then rated by Moody's has not
                  been downgraded, withdrawn or qualified from that in effect on the Closing Date (unless
                  it subsequently has been reinstated to the rating assigned on the Closing Date) and the
                  Overcollateralization Ratio Numerator is at least $872,000,000 or (B) the Rating
                  Condition has been satisfied with respect to Moody's (so long as any Notes are then rated
                  by Moody's);

          (iv)    the Issuer has not effected more than three prior Extensions; and

          (v)     (A) the Holders of 100% of the Aggregate Outstanding Amount of the Class A-1 Notes
                  have delivered the Extension Sale Notice in the Extension Sale Notice Period or (B) if the
                  Holders of 100% of the Aggregate Outstanding Amount of the Class A-1 Notes fail to
                  deliver an Extension Sale Notice pursuant to the preceding clause (A), either (i) the
                  Issuer, acting through the Portfolio Manager, notifies the Holders of the Class A-1 Notes
                  in writing not later than the last day of the Extension Sale Notice Period of an election to
                  treat such Class A-1 Notes as "Extension Sale Securities" (with the result that such Class
                  A-1 Notes must be purchased by an Extension Qualifying Purchaser) or (ii) the Holders
                  of 100% of the Aggregate Outstanding Amount of the Class A-1 Notes consent in writing
                  to the Maturity Extension not later than the last day of the Extension Sale Notice Period.

           In the case of a Maturity Extension, each Holder of Notes (other than Extension Sale Securities)
  shall be entitled to receive an amount equal to the applicable Extension Bonus Payment and each Holder
  of Class 1 Combination Securities (other than Extension Sale Securities) shall be entitled to receive an
  amount equal to the Extension Bonus Payment relating to the Class C Notes underlying the Class 1 Note
  Component. Holders of the Class 2 Combination Securities and the Preference Shares shall not be
  entitled to receive any Extension Bonus Payment.

          The Extension Bonus Payment shall be payable to any applicable qualifying beneficial owners
  who have provided the Trustee with an Extension Bonus Eligibility Certification on or before the 5th
  Business Day prior to the first Payment Date from and including each Extension Effective Date on which
  funds are available to be used for such purposes in accordance with the Priority of Payments, but in any


                                                      61

                                                                                              004829
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 157 of 322 PageID 7617

  event, no later than the earlier of the Stated Maturity and the date of redemption of the Securities (other
  than the Class 2 Combination Securities). Extension Bonus Payments which are not available to be paid
  on a Payment Date in accordance with the Priority of Payments on a Payment Date shall not be
  considered "due and payable" under the Indenture but are due and payable on the next Payment Date on
  which funds are due and payable. The failure to pay any such Extension Bonus Payment on such date
  shall not be an Event of Default, unless the Issuer shall fail to pay in full such Extension Bonus Payment
  on the earlier of the Stated Maturity and the date of redemption in full of the relevant Securities (other
  than the Class 2 Combination Securities). Unpaid Extension Bonus Payments shall not accrue interest.
  Such amounts shall be paid, in the case of the Securities (other than the Class 2 Combination Securities),
  to the accounts designated in the applicable Extension Bonus Eligibility Certification or, to the extent
  otherwise required by the rules of any applicable securities exchange or clearing agency, in a manner
  determined by the Issuer.

          Extension Procedure

          No later than three Business Days following receipt by the Trustee of the notice given by the
  Issuer of its election to extend the Reinvestment Period (the "Extension Notice"), the Trustee shall
  forward the Extension Notice to all Holders of Notes, the Combination Securities and the Preference
  Shares Paying Agent (for forwarding to the Holders of the Preference Shares) and each Rating Agency
  (so long as any rated Notes are Outstanding), in the form set out in the Indenture, and shall request the
  Rating Condition for the Maturity Extension from S&P, if applicable.

           Any Holder of Securities (other than Class 2 Combination Securities) may deliver to the Trustee
  irrevocable notice (an "Extension Sale Notice") within 30 days after the date of the Extension Notice (the
  "Extension Sale Notice Period") of its intention to sell its Securities to an Extension Qualifying
  Purchaser in the case of a Maturity Extension. If the Holders of 100% of the Aggregate Outstanding
  Amount of the Class A-1 Notes have not delivered the Extension Sale Notice to the Trustee by the 20th
  calendar day after the date of the Extension Notice, the Trustee shall notify the Holders of the Class A-1
  Notes of the date on which the Extension Sale Notice Period shall end and include a statement to the
  effect that (i) no Extension Sale Notice delivered after the end of the Extension Sale Notice Period shall
  be effective and (ii) the Class A-1 Notes for which no Extension Sale Notice has been delivered may be
  treated as Extension Sale Securities pursuant to clause (v) of the Extension Conditions (with the result
  that the Class A-1 Notes must be purchased by an Extension Qualifying Purchaser). Any Extension Sale
  Notice received by the Trustee after the Extension Sale Notice Period shall be disregarded and deemed
  not to have been given. No Holder of Securities that has not given such an Extension Sale Notice within
  the Extension Sale Notice Period shall be entitled to sell its Securities to an Extension Qualifying
  Purchaser in connection with the Maturity Extension.

          If clause (iii)(b)(A) of the Extension Conditions is not satisfied as of the applicable Extension
  Determination Date as determined by the Issuer (or the Portfolio Manager on its behalf), the Trustee shall
  request the Rating Condition to be satisfied with respect to Moody's.

           On the applicable Extension Determination Date, the Issuer (or the Portfolio Manager on its
  behalf) shall confirm (i) whether or not Extension Qualifying Purchasers for all Extension Sale Securities
  have been designated to purchase such Securities in compliance with all transfer restrictions in the
  Indenture and the legends on such Securities and all applicable laws, rules and regulations (including,
  without limitation, any rules, regulations and procedures of any securities exchange, self-regulatory
  organization or clearing agency), (ii) whether the requirements of clause (iii) of the Extension Conditions
  are satisfied as of the applicable Extension Determination Date and (iii) whether all other Extension
  Conditions can be satisfied as of the applicable Extension Effective Date.

         On each Extension Effective Date, the Maturity Extension shall automatically become effective
  under the terms of the Indenture and the Preference Share Documents; provided that all Extension


                                                      62

                                                                                             004830
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 158 of 322 PageID 7618

  Conditions set forth above are satisfied. No later than two Business Days after each Extension Effective
  Date, the Trustee based on a determination made by the Issuer, at the expense of the Co-Issuers, shall
  mail a notice to all Holders of the Notes and the Combination Securities, the Preference Shares Paying
  Agent (for forwarding to the Holders of Preference Shares), the Portfolio Manager, the Placement Agent,
  each Rating Agency (so long as any rated Securities are Outstanding) and the Cayman Islands Stock
  Exchange (if and for so long as any Class of Securities is listed thereon) stating whether or not the
  Maturity Extension became effective. If the Maturity Extension became effective, the Issuer (or the
  Portfolio Manager on its behalf) shall make any required notifications thereof to the Depository for any
  Securities subject to the Maturity Extension.

         None of the Placement Agent, the Portfolio Manager or any of their respective Affiliates shall
  have any duty to act as an Extension Qualifying Purchaser.

  Optional Redemption

           Notes. The Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference
  Shares or, upon the occurrence of a Tax Event, a Majority of the Controlling Class (but only if the
  Aggregate Principal Balance is less than 100% of the Class A-1 Notes and the Class A-2 Notes) may give
  written notice to the Preference Shares Paying Agent, the Trustee, the Issuer and the Portfolio Manager
  directing an optional redemption of the Notes (with respect to the Notes, an "Optional Redemption")
  upon the occurrence of a Tax Event or at any time after the Non-Call Period. Such notice must be given
  not later than 45 days before the Payment Date on which the redemption is to be made. Upon receipt of
  the written notice directing an Optional Redemption of the Notes, the Co-Issuers are required by the
  Indenture to redeem the Notes (in whole but not in part) from amounts available therefor in accordance
  with "—Redemption Procedures" described below. Any Optional Redemption of the Notes shall be made
  at the applicable Redemption Price. Upon an Optional Redemption of the Notes, the Reinvestment Period
  will terminate in accordance with the definition of that term. The Issuer shall, at least 30 days before the
  Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the Trustee, the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating
  Agency of the Redemption Date, the applicable Record Date, the principal amount of Notes to be
  redeemed on the Redemption Date and the applicable Redemption Prices.

          Preference Shares. On any Payment Date on or after payment in full of the Notes, all
  administrative and other fees (without regard to any payment limitations) payable under the Priority of
  Payments (including the Senior Management Fee and the Subordinated Management Fee), and all
  amounts owing under the Indenture and any Hedge Agreement to any Hedge Counterparty have been
  discharged:

                   (i)     at the direction of a Majority of the Preference Shares, the Issuer shall cause the
          Trustee to make payments in redemption of all of the Preference Shares, in an aggregate amount
          equal to all of the proceeds from the sale or other disposition of all of the remaining Collateral
          less any fees and expenses owed by the Issuer (including the Redemption Price of any Notes
          being simultaneously redeemed), the aggregate amount to be distributed to the Preference Shares
          Paying Agent for distribution to the Holders of the Preference Shares pro rata in accordance with
          their respective holdings; or

                  (ii)     at the unanimous direction of the Holders of the Preference Shares, the Issuer
          shall cause the Trustee to make payments in redemption of all or a directed portion (representing
          less than all) of the Preference Shares to the Preference Shares Paying Agent for distribution to
          the Holders of the Preference Shares based upon such direction,

  (with respect to the Preference Shares and each of clauses (i) and (ii) above, an "Optional Redemption").



                                                      63

                                                                                              004831
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 159 of 322 PageID 7619

           Upon a distribution pursuant to clause (i) above, the Portfolio Manager will (subject to the
  standard of care specified in the Management Agreement), on behalf of the Issuer (and subject to clause
  (ii) above), direct the sale of all remaining Collateral Obligations. Upon a distribution pursuant to clause
  (ii) above, the Portfolio Manager will effect the sale of Collateral Obligations in accordance with the
  unanimous direction of the Holders of the Preference Shares.

           Upon receipt of the written notice directing an Optional Redemption of the Preference Shares, the
  Issuer is required by the Preference Shares Paying Agency Agreement to redeem the Preference Shares in
  the applicable manner described above. Any Optional Redemption of the Preference Shares shall be
  made at the applicable Redemption Price.

           Upon the occurrence of a redemption of the Preference Shares, in whole or in part, pursuant to the
  terms of the Indenture prior to the Class 2 Component Payment Date, the Class 2 Combination Securities
  shall remain Outstanding and shall have the benefits provided by the Indenture (including, without
  limitation, the provisions described under "Description of the Securities—Priority of Payments—Class 2
  Component Distributions").

           Redemption Procedures. Notice of a redemption shall be given by first-class mail, postage
  prepaid, mailed not later than 10 Business Days and not earlier than 30 days before the applicable
  Redemption Date, to (i) each Holder of Notes to be redeemed, at the Holder's address in the Indenture
  Register or otherwise in accordance with the rules and procedures of the Depository, Euroclear and
  Clearstream, as applicable, to the Preference Shares Paying Agent (for forwarding to the Holders of
  Preference Shares) and (ii) in the case of an Optional Redemption of the Notes, to each Rating Agency.
  In addition, for so long as any Class of Securities are listed on the Cayman Islands Stock Exchange and so
  long as the rules of the exchange so require, notice of an Optional Redemption of any such Securities
  shall also be given to the Cayman Islands Stock Exchange.

           Notice of redemption having been given as provided above, the Notes to be redeemed shall, on
  the Redemption Date, become payable at the Redemption Price therein specified and from and after the
  Redemption Date (unless the Issuer shall default in the payment of the Redemption Price and accrued
  interest) the Notes shall cease to bear interest on the Redemption Date.

           Upon final payment on a Note to be so redeemed, the Holder shall present and surrender the Note
  at the place specified in the notice of redemption to receive the applicable Redemption Price unless the
  Holder provides an undertaking to surrender the Note thereafter.

          The Notes may not be optionally redeemed unless either of the following conditions are satisfied:

                   (i)      at least ten Business Days before the Redemption Date, the Portfolio Manager
          shall have furnished to the Trustee evidence (in form reasonably satisfactory to the Trustee) that
          the Issuer has entered into a binding agreements (with a financial or other institution or entity
          whose short-term unsecured debt obligations (other than obligations whose rating is based on the
          credit of a person other than the institution) have a credit rating of at least "A-1" from S&P and of
          "P-1" (and not on credit watch for possible downgrade) from Moody's (or to any other institution
          or entity if the Rating Condition with respect to Moody's is satisfied with respect to the other
          entity) to sell to the financial or other institutions, not later than the Business Day before the
          Redemption Date in immediately available funds, all or part of the Collateral (directly or by
          participation or other arrangement) at a Purchase Price at least equal to an amount sufficient
          (together with any Cash and other Eligible Investments not subject to the agreements and
          maturing on or before the Redemption Date and any payments to be received with respect to the
          Hedge Agreements on or before the Redemption Date) to pay all administrative and other fees
          and expenses payable under the Priority of Payments without regard to any payment limitations
          (including the Senior Management Fee and the Subordinated Management Fee), all amounts


                                                      64

                                                                                               004832
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 160 of 322 PageID 7620

          owing under the Indenture, all amounts owing under the Hedge Agreements to the Hedge
          Counterparties and to redeem the Notes on the Redemption Date at the applicable Redemption
          Prices; or

                   (ii)     before entering into any binding agreement to sell all or a portion of the
          Collateral and selling or terminating any Hedge Agreement, the Portfolio Manager shall have
          certified that, in its commercially reasonable judgment, the settlement dates of the sales will be
          scheduled to occur on or before the Business Day before the Redemption Date and that the
          expected proceeds from the sales are to be delivered to the Trustee no later than the Business Day
          before the Redemption Date, in immediately available funds, in an amount (calculated as
          applicable in the manner provided below) sufficient (together with any Cash and other Eligible
          Investments not subject to the agreements and maturing on or before the Redemption Date and
          any payments to be received with respect to the Hedge Agreements on or before the Redemption
          Date) to pay all administrative and other fees and expenses payable under the Priority of
          Payments (including the Senior Management Fee and the Subordinated Management Fee), all
          amounts owing under the Indenture, all amounts owing under the Hedge Agreements to the
          Hedge Counterparties and to redeem the Notes on the Redemption Date at the applicable
          Redemption Prices. For purposes of this paragraph, the amount shall be calculated with respect
          to the classes of Collateral listed in the table below by multiplying the expected proceeds of sale
          of the Collateral by the indicated percentage in the table below.

                                                            Number of Business Days Between
                                                            Certification to the Trustee and Sale
                                                       Same Day      1 to 2        3 to 5      6 to 15
    1.   Cash or other Eligible Investments              100%        100%          100%        100%
    2.   Loans (other than 5 below)                      100%         93%          92%          88%
    3.   High-Yield Bonds (other than 5 below) and       100%         89%          85%          75%
         Structured Finance Obligations (in each case,
         other than 4 below)
    4.   High-Yield Bonds (other than 5 below) and       100%         75%          65%          55%
         Structured Finance Obligations, in each case
         with a Moody's Rating of "B3" and on credit
         watch with negative implications or below
         "B3"
    5.   Synthetic Securities                            100%         65%          55%          35%

           Any certification delivered by the Portfolio Manager shall include (A) the prices of, and expected
  proceeds from, the sale of any Collateral Obligations, Eligible Investments or Hedge Agreements and
  (B) all calculations required by the Indenture.

          Any notice of redemption may be withdrawn by the Issuer up to the fourth Business Day before
  the scheduled Redemption Date by written notice to the Preference Shares Paying Agent (for forwarding
  to the Holders of Preference Shares), the Trustee and the Portfolio Manager only if:

                   (i)     in the case of an Optional Redemption of Notes, the Portfolio Manager does not
          deliver the sale agreement or certifications required under the Indenture, as the case may be, in
          form satisfactory to the Trustee;

                   (ii)    in the case of an Optional Redemption in whole of either the Notes or the
          Preference Shares as described above in "—Optional Redemption—Notes" and clause (i) of the
          first paragraph under "—Optional Redemption—Preference Shares," the Issuer receives the
          written direction of the Preference Shares to withdraw the notice of redemption delivered by the
          percentage of the Preference Shares requesting redemption under "—Optional Redemption—

                                                      65

                                                                                             004833
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 161 of 322 PageID 7621

          Notes" or clause (i) of the first paragraph under "—Optional Redemption— Preference Shares,",
          as applicable; and

                  (iii)    in the case of an Optional Redemption of Preference Shares as described in
          clause (ii) of the first paragraph under "Optional Redemption— Preference Shares," the Issuer
          receives the unanimous written direction of the Holders of the Preference Shares to withdraw the
          notice of redemption (and the Issuer hereby agrees for the benefit of the directing person to
          withdraw the applicable notice of redemption if it receives the written direction referred to in the
          preceding clause (ii) or this clause (iii)).

           Notice of any withdrawal shall be sent, not later than the third Business Day before the scheduled
  Redemption Date (assuming that the Trustee has received timely written notice from the Issuer as
  provided above), by the Trustee, to each Holder of Notes scheduled to be redeemed at the Holder's
  address in the Indenture Register by overnight courier guaranteeing next day delivery (or, to the extent the
  address contained in the Indenture Register is not sufficient for that purpose, by first-class mail), the
  Preference Shares Paying Agent (for forwarding to each Holder of Preference Shares). If the Issuer so
  withdraws any notice of redemption or is otherwise unable to complete any redemption of the Notes, the
  Sale Proceeds received from the sale of any Collateral Obligations sold in accordance with the Indenture
  may, during the Reinvestment Period (and, in respect of Sale Proceeds from Credit Improved Obligations,
  after the Reinvestment Period) at the Portfolio Manager's discretion, be reinvested in accordance with the
  Eligibility Criteria.

          Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the Trustee in
  the name and at the expense of the Co-Issuers. Failure to give notice of redemption, or any defect therein,
  to any Holder of any Note selected for redemption or the Preference Shares Paying Agent (for forwarding
  to each Holder of Preference Shares) shall not impair or affect the validity of the redemption of any other
  Securities.

  Special Redemption of Notes If the Portfolio Manager Does Not Identify Investments as
  Contemplated by the Indenture

           Principal payments on the Notes shall be made in whole or in part, at par, in accordance with the
  Priority of Payments if, at any time during the Reinvestment Period, the Portfolio Manager elects (subject
  to the Management Agreement) to notify the Trustee and each Rating Agency that it has been unable, for
  45 consecutive Business Days, to identify additional Collateral Obligations that are deemed appropriate
  by the Portfolio Manager in its sole discretion and meet the Eligibility Criteria in sufficient amounts to
  permit the investment or reinvestment of all or a portion of the funds then in the Collection Account
  available to be invested in additional Collateral Obligations.

          On the Special Redemption Date, the Special Redemption Amount will be available to be applied
  in accordance with "—Priority of Payments—Principal Proceeds" to the extent of available Principal
  Proceeds. Notice of payment of the Special Redemption Amount shall be given by first-class mail,
  postage prepaid, mailed not later than three Business Days before the applicable Special Redemption
  Date, to each Holder of Notes to be redeemed, at the Holder's address in the Indenture Register or
  otherwise in accordance with the rules and procedures of the Depository. In addition, for so long as any
  Class of Securities are listed on the Cayman Islands Stock Exchange and so long as the rules of the
  exchange so require, notice of a Special Redemption of the Notes shall also be given to the Cayman
  Islands Stock Exchange.

          In connection with a Special Redemption, the principal of the Notes will be paid from Principal
  Proceeds in an aggregate amount equal to the Special Redemption Amount (first to any Class A-1 Notes
  to be redeemed, then to any Class A-2 Notes to be redeemed, then to any Class B Notes to be redeemed,
  then to any Class C Notes to be redeemed and then to any Class D Notes to be redeemed, in each case


                                                      66

                                                                                              004834
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 162 of 322 PageID 7622

  until paid in full) in accordance with the Priority of Payments. See "Description of the Securities—
  Priority of Payments—Principal Proceeds."

  Mandatory Redemption of the Notes

          General

          In the event of a Rating Confirmation Failure or a failure to meet any Coverage Test on any
  Determination Date, a mandatory redemption of one or more Classes of Notes in whole or in part will be
  required. Any mandatory redemption could result in an elimination, deferral or reduction in interest or
  principal payments to one or more Classes of Securities, which would adversely affect the returns to the
  Holders of the Class or Classes of Securities. See "Risk Factors—Relating to the Securities—The
  Indenture Requires Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests" and "—
  The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure."

          Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

          Except with respect to payments made pursuant to an Optional Redemption or a redemption made
  in connection with a Tax Event as described under "—Optional Redemption," on any Payment Date with
  respect to which any Coverage Test (as described under "Security for the Notes and the Combination
  Securities—The Coverage Tests") is not met on any Determination Date, principal payments on the Notes
  will be made as described under "—Priority of Payments."

          Mandatory Redemption of the Notes Upon Rating Confirmation Failure

          Upon the event of a Rating Confirmation Failure, all Interest Proceeds remaining after payment
  of amounts referred to in clauses (1) and (3) through (10) of "—Priority of Payments—Interest Proceeds"
  will be used to pay principal of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C
  Notes and the Class D Notes sequentially in order of their priority on the next Payment Date and each
  Payment Date thereafter until the Initial Ratings are confirmed. If necessary, after the foregoing
  payments are made out of Interest Proceeds, Principal Proceeds in accordance with clause (4) "—Priority
  of Payments—Principal Proceeds" will be used to pay principal of each Class of the Notes sequentially in
  order of their priority on each Payment Date until the Initial Ratings are confirmed.

           Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds and
  Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any subsequent
  Payment Date in accordance with the Priority of Payments as and to the extent necessary for each of
  Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to the
  Securities (other than the Class 2 Combination Securities), then at the direction and in accordance with
  the instructions of the Portfolio Manager the Trustee shall sell Collateral Obligations so that the proceeds
  from the sale and all other funds available for the purpose in the Collection Account will be used to
  redeem the Notes (but only to the extent necessary for each of Moody's and S&P to confirm in writing the
  Initial Ratings assigned by it on the Closing Date to the Securities (other than the Class 2 Combination
  Securities)) and to pay all administrative and other fees, expenses and obligations payable under the
  Priority of Payments. Any sale under these provisions shall be conducted in such a manner that:

                   (i)     after giving effect to the sale each Overcollateralization Test is satisfied or, if any
          Overcollateralization Test is not satisfied, the extent of compliance with the Overcollateralization
          Test is not reduced;

                  (ii)     if the sale occurs on or after the second Payment Date, after giving effect to the
          sale each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not satisfied, the
          extent of compliance with the Interest Coverage Test is not reduced; and


                                                        67

                                                                                                 004835
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 163 of 322 PageID 7623

                  (iii)  after giving effect to the sale each Collateral Quality Test is satisfied or, if any
         Collateral Quality Test is not satisfied, the extent of compliance with the Collateral Quality Test
         is not reduced.

  Redemption of the Preference Shares in Connection with Mandatory Redemption of the Notes

         The Preference Shares will be redeemed in whole in accordance with the Priority of Payments
  and the Preference Share Documents on any Payment Date on which a mandatory redemption of the
  Notes described under "—Mandatory Redemption of the Notes" above results in the payment in full of
  the Aggregate Outstanding Amount of each Class of Notes.

  Priority of Payments

           Collections received on the Collateral during the related Due Period will be segregated into
  Interest Proceeds and Principal Proceeds and applied on each Payment Date in the priority below under
  "—Interest Proceeds" and "—Principal Proceeds," respectively (collectively, the "Priority of
  Payments").

  Interest Proceeds

           On each Payment Date, Interest Proceeds with respect to the related Due Period (other than
  Interest Proceeds previously used during such Due Period to purchase accrued interest in respect of
  Collateral Obligations or otherwise used as permitted under the Indenture) will be distributed in the
  following order of priority:

         (1)     to the payment of any taxes and registration and filing fees owed by the Co-Issuers
                 (without limit) and then to the payment of Administrative Expenses up to the
                 Administrative Expense Cap as follows:

                      FIRST, in the following order of priority:

                          (i)     fees, expenses and indemnities of the Trustee; and then

                          (ii)    fees, expenses and indemnities of the Collateral Administrator; and then

                          (iii)   fees, expenses and indemnities of the Preference Shares Paying Agent;
                                  and

                      SECOND, in the following order of priority;

                          (x)     fees and expenses of the Administrator; and then;

                          (y)    fees and expenses of the Co-Issuers (including fees and expenses of
                          counsel and surveillance, credit estimate, and other fees owing to the Rating
                          Agencies) and any other person (except the Portfolio Manager) if specifically
                          provided for in the Indenture, and to the expenses (but not fees) of the Portfolio
                          Manager if payable under the Management Agreement;

         (2)     the excess, if any, of the Administrative Expense Cap over the amounts paid pursuant to
                 clause (1) above to deposit into the Expense Reimbursement Account;

         (3)     to the payment to the Portfolio Manager of any accrued and unpaid Senior Management
                 Fee then payable; provided, that no such payment shall be made pursuant to this clause
                 (3) to the extent that such payment: (x) represents unpaid Senior Management Fee

                                                      68

                                                                                             004836
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 164 of 322 PageID 7624

               deferred by the Portfolio Manager in respect of a prior Payment Date and (ii) would
               result in monies being unavailable to pay the amounts pursuant to clause (5) below in full
               on such Payment Date;

        (4)    to the payment of all amounts due to the Hedge Counterparties under the Hedge
               Agreements (if any) other than any Defaulted Hedge Termination Payments;

        (5)    to the payment of accrued and unpaid interest on the Class A-1 Notes and the Class A-2
               Notes, and any accrued and unpaid Defaulted Interest on, and any Defaulted Interest
               Charge with respect to, the Class A-1 Notes and the Class A-2 Notes (with distributions
               being made to the Holders of the Class A-1 Notes and the Class A-2 Notes pro rata based
               upon the amount of accrued and unpaid interest and accrued and unpaid Defaulted
               Interest owing in respect of the Class A-1 Notes and the Class A-2 Notes);

        (6)    to the payment of accrued and unpaid interest on the Class B Notes, and any accrued and
               unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the Class
               B Notes;

        (7)    if the Class A/B Coverage Tests are not satisfied on the related Determination Date, to
               the payment of principal of the Class A-1 Notes, the Class A-2 Notes and the Class B
               Notes in the Note Payment Sequence in the amount necessary so that all of the Class A/B
               Coverage Tests would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause (7)
               before the application of any Principal Proceeds as described under "—Principal
               Proceeds" below on the current Payment Date);

        (8)    FIRST, to the payment of accrued and unpaid interest on the Class C Notes (excluding
               Class C Deferred Interest, but including interest accrued for the preceding Interest Period
               on Class C Deferred Interest) and SECOND, to the payment of Class C Deferred Interest;

        (9)    if the Class C Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
               the Class C Notes in the Note Payment Sequence, in each case in the amount necessary
               so that all of the Class C Coverage Tests would be met on such Determination Date on a
               pro forma basis after giving effect to any payments in reduction of the principal of Notes
               made through this clause, or until paid in full (Interest Proceeds to be applied pursuant to
               this clause (9) before the application of any Principal Proceeds as described under "—
               Principal Proceeds" below on the current Payment Date);

        (10)   FIRST, to the payment of accrued and unpaid interest on the Class D Notes (excluding
               Class D Deferred Interest but including interest accrued for the preceding Interest Period
               on Class D Deferred Interest) and SECOND, to the payment of Class D Deferred Interest;

        (11)   if the Class D Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class D Notes in the amount necessary so that all of the Class
               D Coverage Tests would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full, or if a Rating Confirmation Failure exists on the Payment
               Date, to the payment of principal of the Class A-1 Notes, the Class A-2 Notes, the Class
               B Notes, the Class C Notes and the Class D Notes in the Note Payment Sequence, in each
               case in the amount necessary so that a Rating Confirmation is obtained, or until paid in
               full (Interest Proceeds to be applied pursuant to this clause (11) before the application of


                                                   69

                                                                                           004837
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 165 of 322 PageID 7625

                 any Principal Proceeds as described under "—Principal Proceeds" below on the current
                 Payment Date);

         (12)    to deposit in the Collection Account as Principal Proceeds amounts representing Principal
                 Proceeds previously used to pay amounts referred to in clauses (1) and (3) through (6)
                 above and not previously restored to the Collection Account or, if not restored to the
                 Collection Account, used to purchase Collateral Obligations;

         (13)    if the Reinvestment Overcollateralization Test is not satisfied on the related
                 Determination Date, for deposit to the Collection Account as Principal Proceeds the
                 lesser of (i) 50% of the remaining Interest Proceeds available after the payments pursuant
                 to clause (12) above and (ii) the amount necessary to cause the Reinvestment
                 Overcollateralization Test to be satisfied as of such Determination Date;

         (14)    to the payment of any remaining Administrative Expenses not paid under clause (1)
                 above in the respective priorities specified in clause (1);

         (15)    to the payment FIRST, to the Portfolio Manager of accrued and unpaid Subordinated
                 Management Fee then due and payable and SECOND, to each Holder of Securities entitled
                 thereto, the applicable Extension Bonus Payment as described under "—Extension of the
                 Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares
                 Redemption Date";

         (16)    to the payment of any Defaulted Hedge Termination Payments;

         (17)    to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into the
                 Preference Shares Distribution Account for payment to the Holders of the Preference
                 Shares until the Holders of the Preference Shares have realized a Preference Share
                 Internal Rate of Return of 15.0%;

         (18)    to the payment to the Portfolio Manager of the Incentive Management Fee, if applicable;
                 and

         (19)    any remaining Interest Proceeds, to the Preference Shares Paying Agent, on behalf of the
                 Issuer, for deposit into the Preference Shares Distribution Account for payment to the
                 Holders of the Preference Shares.

  Principal Proceeds

         On each Payment Date, Principal Proceeds with respect to the related Due Period other than:

         (A)     Principal Proceeds previously reinvested in Collateral Obligations (including any related
                 deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account
                 or the posting by the Issuer of cash collateral into the Synthetic Security Counterparty
                 Account with (or for the benefit of) a Synthetic Security Counterparty simultaneously
                 with the Issuer's purchase of or entry into a Synthetic Security) or otherwise used as
                 permitted under the Indenture;

         (B)     Principal Proceeds on deposit in the Revolving Reserve Account, the Delayed Drawdown
                 Reserve Account, the Synthetic Security Collateral Account or the Securities Lending
                 Account; and




                                                    70

                                                                                           004838
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 166 of 322 PageID 7626

          (C)      Principal Proceeds on deposit in the Collection Account in an aggregate amount equal to
                   the agreed Purchase Prices for Collateral Obligations with respect to which the Issuer has
                   entered into a commitment before the end of the Due Period for their purchase, but has
                   not settled the purchase by the end of the Due Period;

  shall be distributed in the following order of priority:

          (1)      (x) first, to the payment of the amounts referred to in clauses (1) and (3) through (6)
                   under "—Interest Proceeds" above (and in the same manner and order of priority) to the
                   extent not previously paid in full thereunder and (y) second, to the payment of amounts
                   referred to in clause (7) under "—Interest Proceeds" above to the extent not previously
                   paid in full thereunder and to the extent necessary to cause the Class A/B
                   Overcollateralization Test to be met as of the related Determination Date on a pro forma
                   basis after giving effect to any payments made through this clause (1), or until such
                   amounts are paid in full;

          (2)      to the payment of the amounts referred to in clause (9) under "—Interest Proceeds" above
                   to the extent not previously paid in full thereunder and to the extent necessary to cause
                   the Class C Coverage Tests to be met as of the related Determination Date on a pro forma
                   basis after giving effect to any payments made through this clause (2), or until such
                   amounts are paid in full;

          (3)      if the Class D Coverage Tests are not satisfied on the related Determination Date, to the
                   payment of principal of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
                   Class C Notes and the Class D Notes in the Note Payment Sequence, in each case in the
                   amount necessary, after application of the amounts referred to in clause (11) under "—
                   Interest Proceeds" above so that all of the Class D Coverage Tests would be met on such
                   Determination Date on a pro forma basis after giving effect to any payments in reduction
                   of the principal of Notes made through this clause (3), or until paid in full;

          (4)      if a Rating Confirmation Failure exists on the Payment Date, to the payment of principal
                   of the Notes in the Note Payment Sequence in an amount necessary to obtain a Rating
                   Confirmation, or until paid in full;

          (5)      (A)     if the Payment Date is a Redemption Date in the following order of priority: (i) to
                   the payment in the Note Payment Sequence of the Redemption Prices of all of the Notes
                   to be redeemed, (ii) to the payment of the amounts referred to in clauses (14) through
                   (18) under "—Interest Proceeds" above (and in the same manner and order of priority) to
                   the extent not previously paid in full thereunder and (iii) to the Preference Shares Paying
                   Agent, on behalf of the Issuer, for deposit into the Preference Shares Distribution
                   Account for payment to the Holders of the Preference Shares of the Redemption Price of
                   any Preference Shares to be redeemed; and

                   (B)   if the Payment Date is a Special Redemption Date, to the payment in the Note
                   Payment Sequence of principal of the Notes in an aggregate amount equal to the Special
                   Redemption Amount, in each case until paid in full;

          (6)      during the Reinvestment Period, all remaining Principal Proceeds to the acquisition of
                   additional Collateral Obligations in accordance with the Indenture (and, until so applied
                   (including any related deposit into the Revolving Reserve Account or the Delayed
                   Drawdown Reserve Account or the posting by the Issuer of cash collateral into the
                   Synthetic Security Counterparty Account with (or for the benefit of) a Synthetic Security



                                                        71

                                                                                              004839
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 167 of 322 PageID 7627

                  Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic
                  Security), to be deposited in the Collection Account as Principal Proceeds);

          (7)     after the Reinvestment Period, (i) first, at the discretion of the Portfolio Manager (with
                  respect to Unscheduled Principal Payments and Sale Proceeds from the sale of Credit
                  Improved Obligations) to the purchase or funding of substitute Collateral Obligations in
                  accordance with the Eligibility Criteria and the applicable provisions of the Indenture
                  when appropriate Collateral Obligations are available, and until such time, to the
                  Collection Account for the purchase of Eligible Investments; and (ii) second, to the
                  payment in the Note Payment Sequence of principal of the Class A-1 Notes, the Class
                  A-2 Notes and the Class B Notes until paid in full;

          (8)     after the Reinvestment Period, to the payment of the amounts referred to in clause (8)
                  under "—Interest Proceeds" above to the extent not previously paid in full thereunder;

          (9)     after the Reinvestment Period, to the payment of principal of the Class C Notes until paid
                  in full;

          (10)    after the Reinvestment Period, to the payment of the amounts referred to in clause (10)
                  under "—Interest Proceeds" above to the extent not previously paid in full thereunder;

          (11)    after the Reinvestment Period, to the payment of principal of the Class D Notes until paid
                  in full;

          (12)    after the Reinvestment Period and to the extent not previously paid in full under clause
                  (5) above, to the payment of the amounts referred to in clauses (14) through (16) under
                  "—Interest Proceeds" above (and in the same manner and order of priority) to the extent
                  not previously paid in full thereunder;

          (13)    after the Reinvestment Period, after giving effect to payments pursuant to clause (17) in
                  "—Interest Proceeds" and clause (5)(A) above, to the Preference Shares Paying Agent, on
                  behalf of the Issuer, for deposit into the Preference Shares Distribution Account for
                  payment to the Holders of the Preference Shares until the Holders of the Preference
                  Shares have realized a Preference Share Internal Rate of Return of 15.0%;

          (14)    after the Reinvestment Period, to the payment to the Portfolio Manager of the Incentive
                  Management Fee, if applicable; and

          (15)    after the Reinvestment Period, the remaining Principal Proceeds to the Preference Shares
                  Paying Agent, on behalf of the Issuer, for deposit into the Preference Shares Distribution
                  Account for payment to the Holders of the Preference Shares.

          If on any Payment Date the amount available in the Payment Account is insufficient to make the
  full amount of the disbursements required by the Valuation Report, the Trustee shall make the
  disbursements called for in the order and according to the priority under "—Interest Proceeds" and "—
  Principal Proceeds," to the extent funds are available therefor.

          The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the Co-Issuer in
  accordance with the Priority of Payments under "—Interest Proceeds" and "—Principal Proceeds" above,
  to the extent available, to the Issuer, the Co-Issuer as directed and designated in an Issuer Order (which
  may be in the form of standing instructions) delivered to the Trustee no later than the Business Day before
  each Payment Date.



                                                      72

                                                                                             004840
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 168 of 322 PageID 7628

          On each Payment Date on which distributions are made in respect of the Class C Notes, a portion
  of such payment will be allocated to the Class 1 Combination Securities in the proportion that the
  Aggregate Outstanding Amount of the Class 1 Note Component bears to the Aggregate Outstanding
  Amount of the Class C Notes. On each Payment Date on which distributions are made in respect of the
  Preference Shares, a portion of such payment will be allocated to the Combination Securities in the
  proportion that the aggregate Face Amount of the relevant Preference Share Component bears to the
  aggregate Face Amount of the Preference Shares.

  Class 2 Component Distribution

         On the Business Day immediately following any Business Day that proceeds from the Class 2
  Bond are deposited in the Class 2 Component Account as a result of the maturity of such Class 2 Bond or
  upon the early liquidation of such Class 2 Bond as a result of an Event of Default (the "Class 2
  Component Payment Date"), the Trustee shall disburse solely from amounts in the Class 2 Component
  Account to the Holders of the Class 2 Combination Securities, pro rata based on their share of the Class 2
  Combination Security Rated Balance, as described below.

          On each Class 2 Component Payment Date, the Trustee shall disburse available amounts from the
  Class 2 Component Account as follows:

          (1)     if such Class 2 Component Payment Date occurs prior to a Redemption Date on which
          the Preference Shares relating to the Preference Share Component have been redeemed in whole,
          to the Holders of the Class 2 Combination Securities, pro rata based on their share of the Class 2
          Combination Security Rated Balance; and

          (2)     if such Class 2 Component Payment Date occurs after a Redemption Date on which the
          Preference Shares relating to the Preference Share Component have been redeemed in whole,

                  FIRST, to the payment of any taxes and registration and filing fees owed by the Co-
                  Issuers (without limit) and then to the payment of any accrued and unpaid Administrative
                  Expenses; and

                  SECOND, to the Holders of the Class 2 Combination Securities, pro rata based on their
                  share of the Class 2 Combination Security Rated Balance.

  In the event that the Class 2 Component Payment Date occurs prior to a Redemption Date on which the
  Preference Shares relating to the Preference Share Component have been redeemed in whole,
  immediately following such Class 2 Component Payment Date, the Preference Share Component of the
  Class 2 Combination Securities shall be exchanged (and the Holder of such Class 2 Combination
  Securities shall be deemed to have requested such exchange without any action or request by such
  Holder) for the Preference Shares underlying such Preference Share Component in accordance with the
  Indenture.

  Form, Denomination, Registration and Transfer of the Notes and the Combination Securities

          The Notes and the Combination Securities sold in Offshore Transactions may only be sold to
  non-U.S. Persons in reliance on Regulation S and, except as provided below, such Notes and
  Combination Securities will either: (i) be issued in the form of one or more Regulation S Certificated
  Securities or (ii) be represented by one or more Regulation S Global Securities. The Regulation S Global
  Securities will be deposited with the Trustee as custodian for, and registered in the name of, a nominee of
  the Depository for the respective accounts of the beneficial owners at Euroclear and Clearstream.
  Beneficial interests in a Regulation S Global Security may be held only through Euroclear or Clearstream.
  Investors may hold their interests in a Regulation S Global Security directly through Euroclear or


                                                      73

                                                                                             004841
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 169 of 322 PageID 7629

  Clearstream, if they are participants in such systems, or indirectly through organizations that are
  participants in such systems. Beneficial interests in a Regulation S Global Security may not be held by a
  U.S. Person at any time. By acquisition of a beneficial interest in a Regulation S Global Security, the
  purchaser thereof will be deemed to represent that it is not a U.S. Person and that, if in the future it
  determines to transfer such beneficial interest, it will transfer such interest only to a person whom the
  seller reasonably believes to be a non-U.S. Person or to a person who takes delivery in the form of an
  interest in a Rule 144A Global Note or a U.S. Certificated Security.

          The Notes initially sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Section 4(2) of the Securities Act may only be sold to (i)
  Accredited Investors and (ii) (A) a Qualified Purchaser or (B) an entity owned exclusively by Qualified
  Purchasers and, except as provided below, such Notes will either: (i) be issued in the form of one or more
  U.S. Certificated Securities or (ii) be represented by one or more Rule 144A Global Notes deposited with
  the Trustee as custodian for, and registered in the name of, a nominee of the Depository. With respect to
  the Rule 144A Global Notes, the Depository will credit the account of each of its participants with the
  principal amount of the Notes being purchased by or through the participant. Beneficial interests in a
  Rule 144A Global Note will be shown on, and transfers thereof will be effected only through, records
  maintained by the Depository and its direct and indirect participants. The Combination Securities initially
  sold in non-Offshore Transactions or to U.S. Persons in reliance on the exemption from registration
  provided by Section 4(2) of the Securities Act may only be sold to (i) Accredited Investors and (ii) (A) a
  Qualified Purchaser or (B) an entity owned exclusively by Qualified Purchasers and such Combination
  Securities will be issued in the form of one or more U.S. Certificated Securities. The Notes and
  Combination Securities may be resold in non-Offshore Transactions or to U.S. Persons only if such
  purchasers are either (i) Qualified Institutional Buyers who are also Qualified Purchasers, who purchase
  such Notes or Combination Securities for their own account or for the account of a Qualified Institutional
  Buyer who is also a Qualified Purchaser or (ii) solely in the case of Notes and Combination Securities
  with respect to which the transferee will hold its interest therein in the form of U.S. Certificated
  Securities, Accredited Investors who are also Qualified Purchasers.

           Beneficial interests in Notes and Combination Securities represented by Global Securities will be
  subject to certain restrictions on transfer set forth therein and in the Indenture and such Global Securities
  will bear the applicable legends regarding the restrictions set forth under "Transfer Restrictions." A
  beneficial interest in a Regulation S Global Security may be transferred to a person who takes delivery in
  the form of an interest in a Rule 144A Global Note or a Certificated Security only upon receipt by the
  Trustee of a written certification from (A) the transferor (in the form provided in the Indenture) to the
  effect that the transfer is being made to a person whom the transferor reasonably believes is a Qualified
  Institutional Buyer (or, in the case of a transferee taking delivery in the form of a Certificated Note, an
  Accredited Investor) who is also (i) a Qualified Purchaser or (ii) an entity owned exclusively by
  Qualified Purchasers and in accordance with any applicable securities laws of any state of the United
  States or any other jurisdiction and (B) the transferee (in the form provided in the Indenture) to the effect
  that, among other things, the transferee is both a Qualified Institutional Buyer (or, in the case of a
  transferee taking delivery in the form of a Certificated Security, an Accredited Investor) and a Qualified
  Purchaser. A beneficial interest in a Rule 144A Global Note may be transferred to a person who takes
  delivery in the form of an interest in a Regulation S Global Security only upon receipt by the Trustee of a
  written certification from (A) the transferor (in the form provided in the Indenture) to the effect that the
  transfer is being made to a non-U.S. Person in an Offshore Transaction in accordance with Regulation S
  and (B) the transferee (in the form provided in the Indenture) to the effect that, among other things, the
  transferee is a non-U.S. Person. A beneficial interest in a Rule 144A Global Note may be transferred to a
  person who takes delivery in the form of a Certificated Security only upon receipt by the Trustee of a
  written certification from (A) the transferor (in the form provided in the Indenture) to the effect that the
  transfer is being made to a person whom the transferor reasonably believes is either (i) an Accredited
  Investor who is also a Qualified Purchaser and in accordance with any applicable securities laws of any
  state of the United States or any other jurisdiction or (ii) a non-U.S. Person in an Offshore Transaction in

                                                       74

                                                                                               004842
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 170 of 322 PageID 7630

  accordance with Regulation S and (B) the transferee (in the form provided in the Indenture) to the effect
  that, among other things, the transferee is either (i) both an Accredited Investor and a Qualified Purchaser
  or (ii) a non-U.S. Person.

           Any beneficial interest in a Regulation S Global Security that is transferred to a person who takes
  delivery in the form of an interest in a Rule 144A Global Note will, upon transfer, cease to be an interest
  in such Regulation S Global Security and become an interest in the Rule 144A Global Note and,
  accordingly, will thereafter be subject to all transfer restrictions and other procedures applicable to
  beneficial interests in a Rule 144A Global Note for as long as it remains such an interest. Any beneficial
  interest in a Rule 144A Global Note that is transferred to a person who takes delivery in the form of an
  interest in a Regulation S Global Security will, upon transfer, cease to be an interest in the Rule 144A
  Global Note and become an interest in the Regulation S Global Security and, accordingly, will thereafter
  be subject to all transfer restrictions and other procedures applicable to beneficial interests in a Regulation
  S Global Security for as long as it remains such an interest. No service charge will be made for any
  registration of transfer or exchange of Securities, but the Issuer or Co-Issuers, as the case may be, or the
  Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable
  in connection therewith.

           The Securities are not issuable in bearer form. Owners of beneficial interests in Securities held in
  the form of Global Securities deposited with the Depository pursuant to the Indenture shall be transferred
  to the beneficial owners thereof only if such transfer complies with the Indenture and either (i) the
  Depository notifies the Co-Issuers that it is unwilling or unable to continue as depository for a Global
  Security or ceases to be a "Clearing Agency" registered under the Exchange Act and a successor depository
  is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any amendment to or
  change in, the laws or regulations of the Cayman Islands or of any authority therein or thereof having
  power to tax or in the interpretation or administration of such laws or regulations which become effective
  on or after the Closing Date, the Issuer or the Paying Agent becomes aware that it is or will be required to
  make any deduction or withholding from any payment in respect of the Securities which would not be
  required if the Global Securities were in definitive form. In addition, the owner of a beneficial interest in
  a Global Security will be entitled to receive a certificated Security in exchange for such interest if an
  Event of Default has occurred and is continuing. In the event that certificated Securities are not so issued
  by the Issuer to such beneficial owners of interests in Global Securities, the Issuer expressly
  acknowledges that such beneficial owners shall be entitled to pursue any remedy that the holders of a
  Global Security would be entitled to pursue in accordance with the Indenture (but only to the extent of
  such beneficial owner's interest in the Global Security) as if certificated Securities had been issued.
  Payments on such certificated Securities will be made by wire transfer in immediately available funds to a
  Dollar-denominated account maintained by the owner or, if a wire transfer cannot be effected, by a Dollar
  check delivered to the owner. See "Settlement and Clearing."

           The Notes will be issued in minimum denominations of U.S$500,000 and integral multiples of
  U.S$1,000 in excess thereof for each Class of Notes. The Class 1 Combination Securities will be issued
  in minimum denominations of U.S. $1,250,000 and integral multiples of U.S.$1,000 in excess thereof.
  The Class 2 Combination Securities will be issued in minimum denominations of U.S. $1,000,000 and
  integral multiples of U.S.$1,000 in excess thereof. Notwithstanding the minimum denomination
  requirements set forth in the preceding sentences, the Notes and the Combination Securities may be
  transferred or exchanged in such lesser denominations if a Holder effecting any such transfer or exchange
  owns less than the minimum denomination applicable to such Class of Notes or Combination Securities
  as a result of repayments of principal thereof and such Holder is effecting a transfer or exchange of not
  less than all of the applicable Class of Notes or Combination Securities.




                                                        75

                                                                                                 004843
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 171 of 322 PageID 7631

  Exchange of the Combination Securities

          The Components of the Combination Securities, whether in the form of Certificated Preference
  Shares, Regulation S Global Preference Shares, Class C Notes or the Class 2 Bond, are not separately
  transferable.

           A Holder of, or a holder of a beneficial interest in, a Combination Security may exchange such
  interest for interests in the relevant Certificated Preference Share or Regulation S Global Preference
  Share, Global Security or Certificated Security, or Class 2 Bond, in each case representing the Preference
  Share Components, the Class 1 Note Component or the Class 2 Component, as the case may be, only in
  accordance with the Indenture. Any Holder of Class C Notes, the Class 2 Bond or Preference Shares
  (including a Holder that received such Notes, the Class 2 Bond or Preference Shares upon exchange of a
  Combination Security) will not have the right to exchange such Notes, Class 2 Bond and Preference
  Shares for a Combination Security. Exchanges of a Combination Security, in whole or in part, for the
  Class C Notes (in the case of a Class 1 Combination Security) or the Class 2 Bond (in the case of the
  Class 2 Combination Security) and the Preference Shares represented by its Components may be made,
  and shall only be made, in accordance with the terms of the Indenture and as described below under "—
  Exchanges of Combination Securities represented by U.S. Certificated Securities", "— Exchanges of
  Combination Securities represented by Regulation S Global Securities" and "—Exchanges of
  Combination Securities in Connection with Sales of Extension Sale Securities and Exercise of
  Amendment Buy-Out Option".

  Exchanges of Combination Securities represented by U.S. Certificated Securities

           A Holder of a beneficial interest in a Combination Security represented by a U.S. Certificated
  Security may exchange such interest for (i) interests in a proportionate amount of Rule 144A Global
  Notes or U.S. Certificated Securities, as applicable, relating to the Component representing Notes of such
  Combination Security (if applicable) or (ii) with respect to the Class 2 Combination Securities, an in-kind
  delivery of such Holder's pro rata share of the Class 2 Bond and (iii) Certificated Preference Shares
  relating to the Preference Share Component of such Combination Security. Upon receipt by the Issuer
  and the Indenture Registrar of the Holder's:

                  (1)     Certificated Security representing such Combination Securities properly
          endorsed for the exchange, together with written instructions from the Holder designating the
          principal amount of Notes (if applicable) to be issued (the aggregate of the principal amount and
          Class of Notes being equal to the aggregate principal amount of the related Component
          representing Notes) or delivery of the Class 2 Bond, as applicable, and the number of Preference
          Shares to be issued (the aggregate number of Preference Shares being equal to the aggregate
          number of Preference Shares of the related Preference Share Component); and

                   (2)      written instructions from (i) (a) the Depository directing the Indenture Registrar
          to cause to be credited a beneficial interest in the Rule 144A Global Notes of the Component
          representing Notes equal to the principal amount of such Component representing Notes, the
          instructions to contain information regarding the participant account with the Depository to be
          credited with the increase or (b) the Co-Issuers to authenticate and deliver a new Security in the
          form of a Certificated Security registered in the name of the transferee or its nominee in a
          principal amount equal to such interest in the relevant Component representing Notes being
          exchanged or (c) with respect to the Class 2 Combination Securities, the Holder directing the
          Trustee to make an in-kind delivery of the Holder's pro rata share of the Class 2 Bond and (ii) the
          Co-Issuers to authenticate and deliver a new security in the form of a Certificated Preference
          Share registered in the name of the transferee or its nominee in a notional amount equal to such
          interest in the relevant Component representing Preference Shares being exchanged; and



                                                      76

                                                                                              004844
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 172 of 322 PageID 7632

                  (3)     a certificate given by the Holder of such Combination Security stating that the
          exchange of the interest has been made in compliance with the transfer restrictions applicable to
          the Certificated Preference Shares, including that the person requesting the exchange is a
          Qualified Purchaser and that the proposed transfer is being made pursuant to Rule 144A or
          another applicable exemption from registration under the Securities Act,

          then the Indenture Registrar shall cancel the U.S. Certificated Security and (1) (w) with respect to
          a Class 2 Combination Security, make an in-kind delivery of the Class 2 Bond or (x) instruct the
          Depository to credit to the securities account of the person specified in the instructions a
          beneficial interest in the corresponding Rule 144A Global Note equal to the Components
          representing Notes so exchanged or (y) shall authenticate and deliver the U.S. Certificated
          Security specified in the instructions set forth in clause (2) above in an aggregate principal
          amount equal to the portion of the principal amount of the Component representing Notes
          presented exchange, and, in the case of a transfer in part, authenticate and deliver to the transferor
          a U.S. Certificated Security comprised of a Component representing Notes with a principal
          amount equal to the remaining portion of the principal amount of the Component representing
          Notes relating to such U.S. Certificated Security presented for transfer of exchange, and (2)
          request the Issuer to issue Certificated Preference Shares in a number equal to the Preference
          Share Component being exchanged pursuant to the Preference Shares Paying Agency Agreement.

  Exchanges of Combination Securities represented by Regulation S Global Securities

          A Holder of a beneficial interest in a Combination Security represented by a Regulation S Global
  Security or a Regulation S Certificated Security may exchange such interest for (A) interests in a
  proportionate amount of Regulation S Global Securities or Regulation S Certificated Securities relating to
  the Component of such Combination Security representing Notes (if applicable) or (B) with respect to the
  Class 2 Combination Securities, an in-kind delivery of such Holder's pro rata share of the Class 2 Bond
  and (C) Regulation S Global Preference Shares relating to the Preference Share Component of such
  Combination Security, as provided below. Upon receipt by the Issuer and the Indenture Registrar of:

                  (1)      with respect to a Regulation S Certificated Security, the Holder's Certificated
          Security representing such Combination Securities properly endorsed for the exchange, together
          with written instructions from the Holder designating (A) the principal amount of Notes (if
          applicable) to be issued (the aggregate of the principal amount and Class of Notes being equal to
          the aggregate principal amount of the related Component representing Notes) or (B) with respect
          to the Class 2 Combination Securities, delivery of the Class 2 Bond and (C) the number of
          Preference Shares to be issued (the aggregate number of Preference Shares being equal to the
          aggregate number of Preference Shares of the related Preference Share Component);

                  (2)      written instructions from (i) (a) with respect to a Regulation S Global Security,
          Euroclear or Clearstream, as the case may be, directing the Indenture Registrar to cause to be
          credited a beneficial interest in the corresponding Regulation S Global Security equal to the
          beneficial interest in the Components representing Notes of such Combination Security or (b)
          with respect to a Regulation S Certificated Security, the Co-Issuers to authenticate and deliver a
          new Security in the form of a Certificated Security registered in the name of the transferee or its
          nominee in a principal amount equal to such interest in the relevant Component representing
          Notes being exchanged or (c) with respect to the Class 2 Combination Securities, the Holder
          designating delivery of the Class 2 Bond and (ii) Euroclear or Clearstream, as the case may be,
          directing the Indenture Registrar to cause to be credited a beneficial interest in the corresponding
          Regulation S Global Preference Shares equal to the beneficial interest in the Preference Share
          Components of such Combination Security, to be exchanged, the instructions to contain
          information regarding the participant account with the Depository to be credited with the
          increase; and


                                                       77

                                                                                                004845
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 173 of 322 PageID 7633

                  (3)    a certificate, given by the Holder of the Combination Security stating that the
          exchange of the interest has been made in compliance with the transfer restrictions applicable to
          the Regulation S Global Security or Regulation S Certificated Security, as applicable, and
          Regulation S Global Preference Shares, including that the person requesting the exchange is not a
          U.S. person and that the proposed transfer is being made pursuant to and in accordance with
          Regulation S,

          then the Indenture Registrar shall either cancel the Regulation S Certificated Security or instruct
          the Depository to reduce the Regulation S Global Security evidencing the relevant Combination
          Security by the aggregate principal amount of the beneficial interest in the Components
          represented by the Regulation S Global Security to be exchanged and the Indenture Registrar
          shall (i)(w) with respect to the Class 2 Combination Securities, make an in-kind distribution of
          the Class 2 Bond or (x) instruct the Depository, concurrently with the cancellation or reduction, to
          credit to the securities account of the person specified in the instructions a beneficial interest in
          the corresponding Regulation S Global Securities evidencing the relevant Component
          representing Notes equal to the reduction in the principal amount of the Regulation S Global
          Security or Regulation S Certificated Security evidencing the Combination Securities or (y) shall
          authenticate and deliver the Regulation S Certificated Security specified in the instructions set
          forth in clause (2) above in an aggregate principal amount equal to the portion of the principal
          amount of the Component representing Notes presented exchange and, in the case of a transfer in
          part, authenticate and deliver to the transferor a Regulation S Certificated Security comprised of a
          Component representing Notes with a principal amount equal to the remaining portion of the
          principal amount of the Component representing Notes relating to such Regulation S Global
          Security or Regulation S Certificated Security presented for transfer of exchange and (ii) instruct
          the Depository, concurrently with the reduction, to credit to the securities account of the person
          specified in the instructions a beneficial interest in the corresponding Regulation S Global
          Preference Shares evidencing the Preference Share Component equal to the reduction in the
          notional amount of the Regulation S Global Security evidencing the Combination Securities.

  Exchanges of Combination Securities in Connection with Sales of Extension Sale Securities and Exercise
  of Amendment Buy-Out Option

          In connection with the sale of Extension Sale Securities, the Trustee shall, upon the direction of
  the Holder of any Class 2 Combination Security, (i) request the Issuer to distribute the Preference Shares
  underlying the Preference Share Component of such Class 2 Combination Security to such Holder
  (without any further action or consent of such Holder) and (ii) note in the Indenture Register that the
  Class 2 Combination Security remains Outstanding with respect to its Class 2 Component.

          In connection with the Amendment Buy-Out Purchaser's exercise of an Amendment Buy-Out
  Option, the Trustee shall, upon the direction of the Amendment Buy-Out Purchaser, (i) request the Issuer
  to distribute the Preference Shares underlying the Preference Share Component of such Class 2
  Combination Security to the Holder of such Class 2 Combination Security (without any further action or
  consent of such Holder) and (2) note in the Indenture Register that the Class 2 Combination Security
  remains Outstanding with respect to its Class 2 Component.

          In the event that the Class 2 Component Payment Date occurs prior to a Redemption Date on
  which the Preference Shares relating to the Preference Share Component have been redeemed in whole,
  immediately following such Class 2 Component Payment Date, the Class 2 Combination Securities shall
  be exchanged for the Preference Shares underlying the Preference Share Component without any action
  or consent of the Holder of the Class 2 Combination Securities after the payments have been made on the
  related Class 2 Component Payment Date.




                                                      78

                                                                                               004846
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 174 of 322 PageID 7634

  Form, Denomination, Registration and Transfer of the Preference Shares

           In addition to Certificated Preference Shares and except as provided below, the Preference Shares
  sold in reliance on Regulation S may be represented by one or more Regulation S Global Preference
  Shares. The Regulation S Global Preference Shares will be deposited with the Trustee as custodian for,
  and registered in the name of, a nominee of the Depository for the respective accounts of the beneficial
  owners at Euroclear and Clearstream. Beneficial interests in a Regulation S Global Preference Share may
  be held only through Euroclear or Clearstream. Investors may hold their interests in a Regulation S
  Global Preference Share directly through Euroclear or Clearstream, if they are participants in such
  systems, or indirectly through organizations that are participants in such systems. Beneficial interests in a
  Regulation S Global Preference Share may not be held by a U.S. Person at any time. By acquisition of a
  beneficial interest in a Regulation S Global Preference Share, the purchaser thereof will be deemed to
  represent that it is not a U.S. Person and that, if in the future it determines to transfer such beneficial
  interest, it will transfer such interest only to a person whom the seller reasonably believes to be a non-
  U.S. Person or to a person who takes delivery in the form of an interest in a Regulation S Global
  Preference Share.

          Preference Shares sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Section 4(2) of the Securities Act may only be sold to (i) an
  Accredited Investor who is also (ii)(A) a Qualified Purchaser, (B) a Knowledgeable Employee or (C) an
  entity owned exclusively by Qualified Purchasers and/or Knowledge Employees, and will be issued in the
  form of one or more Certificated Preference Shares. In addition, Preference Shares sold to non-U.S.
  Persons in Offshore Transactions in reliance on Regulation S may also be issued in the form of one or
  more Certificated Preference Shares.

           Beneficial interests in the Preference Shares will be subject to certain restrictions on transfer set
  forth therein and in the Preference Share Documents and the Preference Shares will bear the applicable
  legends regarding the restrictions set forth under "Transfer Restrictions." Certificated Preference Shares
  may be transferred only upon (inter alia) receipt by the Preference Shares Paying Agent of a written
  certification (in the form provided in the Preference Share Documents) from the transferee to the effect
  that the transferee is (A) a Qualified Institutional Buyer or an Accredited Investor who is also, in either
  case, (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned exclusively by
  Qualified Purchasers and/or Knowledgeable Employees, and such transfer is being made in accordance
  with any applicable securities laws of any state of the United States or any other jurisdiction or (B) a non-
  U.S. Person and such transfer is being made in an Offshore Transaction in accordance with Regulation S.
  See "Transfer Restrictions."

           Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Preference Shares held in the form of Regulation S Global Preference Shares will not be entitled to
  receive delivery of certificated Preference Shares. A Regulation S Global Preference Shares deposited
  with the Depository pursuant to the Preference Share Documents shall be transferred to the beneficial
  owners thereof only if such transfer complies with the Preference Share Documents and either (i) the
  Depository notifies the Co-Issuers that it is unwilling or unable to continue as depository for Regulation S
  Global Preference Shares or ceases to be a "Clearing Agency" registered under the Exchange Act and a
  successor depository is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any
  amendment to or change in, the laws or regulations of the Cayman Islands or of any authority therein or
  thereof having power to tax or in the interpretation or administration of such laws or regulations which
  become effective on or after the Closing Date, the Issuer or the Preference Shares Paying Agent becomes
  aware that it is or will be required to make any deduction or withholding from any payment in respect of
  the Preference Shares which would not be required if the Regulation S Global Preference Shares were in
  definitive form. Payments on such certificated Preference Shares will be made by wire transfer in
  immediately available funds to a Dollar-denominated account maintained by the owner or, if a wire
  transfer cannot be effected, by a Dollar check delivered to the owner. See "Settlement and Clearing."


                                                       79

                                                                                                004847
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 175 of 322 PageID 7635

          Maples Finance Limited has been appointed and will serve as the registrar with respect to the
  Preference Shares (the "Share Registrar") and will provide for (inter alia) the registration of the
  Preference Shares and the registration of transfers of the Preference Shares in accordance with the
  Preference Share Documents and the Administration Agreement in the register maintained by it. The
  Preference Shares will be issued in minimum numbers of 250 Preference Shares per investor and integral
  multiples of one Preference Share in excess thereof; provided, however at the request of Banc of America
  Securities LLC, as Placement Agent, a portion of the Preference Shares may be issued in such lesser
  minimum denominations as specified by the Placement Agent (but not less than 100).

  The Indenture

          The following summary describes certain provisions of the Indenture. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the provisions of the
  Indenture.

          Events of Default

          "Event of Default" is defined in the Indenture as:

                   (a)     a default for four Business Days in the payment of any interest on any Class of
          Notes that is currently part of the Controlling Class when it becomes payable (or in the case of a
          default in payment due to an administrative error or omission by the Trustee, any paying agent or
          the Indenture Registrar, after seven Business Days);

                  (b)      a default in the payment of (x) principal (including Deferred Interest) of any
          Note, when the same becomes payable, at its Stated Maturity or on the Redemption Date or
          (y) any distribution in respect of the Class 2 Component when amounts are available therefor in
          the Class 2 Component Account (or, in the case of a default in payment or distribution due to an
          administrative error or omission by the Trustee, any paying agent or the Indenture Registrar, such
          default has continued for three Business Days);

                 (c)      the failure on any Payment Date to disburse amounts available in the Payment
          Account in accordance with the Priority of Payments and the failure continues for 3 Business
          Days (or, in the case of failure to disburse such amounts due to an administrative error or
          omission by the Trustee, any paying agent or the Indenture Registrar, after six Business Days);

                  (d)     on any Measurement Date for so long as any Class A-1 Notes or Class A-2 Notes
          are Outstanding, the Aggregate Principal Balance is less than 100% of the Aggregate Outstanding
          Amount of the Class A-1 Notes and the Class A-2 Notes;

                  (e)     either of the Co-Issuers or the pool of Collateral becomes an investment company
          under the Investment Company Act;

                   (f)      breach of any other covenant or other agreement of the Issuer or the Co-Issuer
          under the Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of
          the Concentration Limitations, any of the Coverage Tests, the Reinvestment Overcollateralization
          Test, or other covenants or agreements for which a specific remedy has been provided under the
          Indenture) in any material respect, or the failure of any representation or warranty of the Issuer or
          the Co-Issuer made in the Indenture or in any certificate or other writing delivered pursuant
          thereto, or in connection therewith, to be correct in any material respect when made, and the
          breach or failure continues for 30 days after either of the Co-Issuers has actual knowledge of it or
          after notice to the Issuer, the Co-Issuer and the Portfolio Manager by the Trustee or to the Issuer,
          the Co-Issuer, the Portfolio Manager and the Trustee by the Holders of at least 25% of the


                                                       80

                                                                                                004848
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 176 of 322 PageID 7636

          Aggregate Outstanding Amount of the Controlling Class by registered or certified mail or
          overnight courier specifying the breach or failure and requiring it to be remedied and stating that
          the notice is a "Notice of Default" under the Indenture;

                  (g)      the entry of a decree or order by a court having competent jurisdiction adjudging
          the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition
          seeking reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer
          under the Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator,
          assignee, or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any
          substantial part of its property, or ordering the winding up or liquidation of its affairs, and if the
          decree or order remains unstayed and in effect for 45 consecutive days;

                  (h)      the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to
          have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the
          consent by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or
          insolvency Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-Issuer
          of a petition or answer or consent seeking reorganization or relief under the Bankruptcy Law or
          any other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of any
          such petition or to the appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or
          other similar official) of the Issuer or the Co-Issuer or of any substantial part of its property, or
          the making by the Issuer or the Co-Issuer of an assignment for the benefit of creditors, or the
          admission by the Issuer or the Co-Issuer in writing of its inability to pay its debts generally as
          they become due, or the taking of any action by the Issuer or the Co-Issuer in furtherance of any
          such action; or

                  (i)     one or more final judgments is rendered against the Issuer or the Co-Issuer that
          exceed in the aggregate U.S.$2,000,000 (or any lesser amount specified by Moody's) and that
          remain unstayed, undischarged, and unsatisfied for 30 days after the judgments become
          nonappealable, unless adequate funds have been reserved or set aside for their payment, and
          unless (except as otherwise specified in writing by Moody's) the Rating Condition with respect to
          Moody's is satisfied with respect thereon.

           If an Event of Default is continuing (other than (i) an Event of Default described in clauses (e),
  (g) or (h) under "⎯Events of Default" above or (ii) an Event of Default with respect to the Class 2
  Component described in clause (b) (y) under "—Events of Default" above), the Trustee may, with the
  written consent of a Majority of the Controlling Class, and upon the written direction of a Majority of the
  Controlling Class shall, declare the principal of all the Notes to be immediately payable by notice to the
  Co-Issuers, and upon that declaration the unpaid principal of all the Notes, together with all its accrued
  and unpaid interest (and any applicable Defaulted Interest Charge), and other amounts payable under the
  Indenture, shall become immediately payable. The Reinvestment Period shall terminate upon a
  declaration of acceleration (subject to re-commencement as described below). If an Event of Default
  described in clauses (e), (g) or (h) above under "⎯Events of Default" occurs, all unpaid principal,
  together with all its accrued and unpaid interest (and any applicable Defaulted Interest Charge), of all the
  Notes, and other amounts payable under the Indenture, shall automatically become payable without any
  declaration or other act on the part of the Trustee or any Noteholder and the Reinvestment Period shall
  terminate automatically (subject to re-commencement as described below). If an Event of Default with
  respect to the Class 2 Component described in clause (b) (y) above under "—Events of Default" occurs, a
  Majority of the Class 2 Combination Securities may declare the Class 2 Component immediately payable
  by notice to the Issuer and the Trustee and, upon receipt of such notice, the Trustee shall effect a
  distribution in kind of a pro rata (based on the Class 2 Combination Security Rated Balance) of each item
  of the Class 2 Collateral to the Holders of the Class 2 Combination Securities.




                                                       81

                                                                                                004849
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 177 of 322 PageID 7637

           At any time after the declaration of acceleration of maturity has been made and before a judgment
  or decree for payment of the money due has been obtained by the Trustee, a Majority of the Controlling
  Class (or a Majority of the Holders of the Class 2 Combination Securities solely in respect of the
  acceleration of the Class 2 Component by the Majority of the Class 2 Combination Securities) by written
  notice to the Issuer, the Trustee and the Preference Shares Paying Agent, may rescind the declaration and
  its consequences if:

          (i)      the Issuer or the Co-Issuer has paid or deposited with the Trustee a sum sufficient to pay:

                   (A)     all unpaid installments of interest and principal on the Notes then due or, in the
      case of acceleration of the Class 2 Component by the Majority of the Class 2 Combination Securities,
      all distributions with respect to the Class 2 Component under "—Priority of Payments—Class 2
      Component Distribution" (other than as a result of the acceleration);

                  (B)    to the extent that payment of the interest is lawful, interest on any Deferred
      Interest and Defaulted Interest at the Applicable Note Interest Rate or Default Interest Rate, as
      applicable;

                  (C)     all Administrative Expenses of the Co-Issuers and other sums paid or advanced
      by the Trustee under the Indenture;

                   (D)     all unpaid Senior Management Fees; and

                   (E)     all amounts then payable to any Hedge Counterparty; and

          (ii)     the Trustee has determined that all Events of Default, other than the nonpayment of the
                   interest on or principal of the Notes or, in the case of acceleration of the Class 2
                   Component by the Majority of the Class 2 Combination Securities, nonpayment of
                   distributions with respect to the Class 2 Component under "—Priority of Payments—
                   Class 2 Component Distribution" that may have become due solely by acceleration that
                   have become due solely by the acceleration, have been (A) cured, and a Majority of the
                   Controlling Class (or a Majority of the Class 2 Combination Securities solely in respect
                   of the acceleration of the Class 2 Component) by written notice to the Trustee has agreed
                   with that determination, or (B) waived as provided in the Indenture.

          No rescission shall affect any subsequent Default or impair any right resulting from the Default.

          If an Event of Default has occurred and is continuing, the Trustee shall retain the Class 2
  Collateral intact, collect, and cause the collection of the proceeds of the Class 2 Collateral and make and
  apply all payments and deposits and maintain all accounts in respect of the Class 2 Collateral and the
  Class 2 Components in the manner described under "—Priority of Payments—Class 2 Component
  Distribution" and the Indenture and shall not sell the Class 2 Collateral in any circumstances unless so
  directed by all of the Holders of the Class 2 Combination Securities, in which case the Trustee shall sell
  the Class 2 Collateral to the buyer identified by such Holders of the Class 2 Combination Securities.

          If an Event of Default is continuing, the Trustee will retain the Collateral intact, collect, and cause
  the collection of the proceeds of the Collateral and make and apply all payments and deposits and
  maintain all accounts in respect of the Collateral and the Notes and any Hedge Agreements (other than
  amounts received under a Hedge Agreement that are used in putting a replacement hedge in place) in the
  manner described under "—Priority of Payments" and the Indenture unless either:

                   (i)     the Trustee determines (bid prices having been obtained with respect to each
          security contained in the Collateral from two nationally recognized dealers (or if there is only one
          dealer, that dealer and if there is no dealer, from a pricing service), selected and specified by the

                                                        82

                                                                                                 004850
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 178 of 322 PageID 7638

          Portfolio Manager to the Trustee in writing, at the time making a market in those securities, and
          having computed the anticipated proceeds of sale or liquidation on the basis of the lower of the
          bid prices for each security) that the anticipated net proceeds of a sale or liquidation of the
          Collateral would (after deduction of the reasonable expenses of the sale or liquidation) be
          sufficient to discharge in full the amounts then due and unpaid on the Notes for principal and
          interest (including Defaulted Interest and Deferred Interest and any interest on the Defaulted
          Interest and the Deferred Interest), all Administrative Expenses, all other amounts (if any) then
          payable to the Hedge Counterparty by the Issuer (including any applicable termination payments)
          net of all amounts then payable to the Issuer by the Hedge Counterparty and all other amounts
          then payable under clause (3) under "—Priority of Payments—Interest Proceeds," and a Majority
          of the Controlling Class agrees with that determination; or

                   (ii)     either (x) the Holders of a Majority of each of the Class A-1 Notes, the Class A-2
          Notes, the Class B Notes, the Class C Notes and the Class D Notes or (y) in the event (A) the
          Aggregate Principal Balance is less than 100% of the Aggregate Outstanding Amount of the
          Class A-1 Notes and the Class A-2 Notes or (B) there has been an Event of Default pursuant to
          clause (a) of the definition thereof with respect to the payment of interest on any Class of Notes
          that is part of the Controlling Class, a Super Majority of the Holders of the Controlling Class
          direct the sale and liquidation of the Collateral.

            During the continuance of an Event of Default, a Majority of the Controlling Class, or 100% of
  the Class 2 Combination Securities with respect to the acceleration of Class 2 Component by the Majority
  of the Class 2 Combination Securities, may institute and direct the Trustee in the conduct of any
  proceedings for any remedy available to the Trustee or for the exercise of any right of the Trustee under
  the Indenture if the direction does not conflict with any rule of law or with any express provision of the
  Indenture and the Trustee has been indemnified to its reasonable satisfaction. Any direction to the
  Trustee to undertake a sale of the Collateral or the Class 2 Collateral, as the case may be, shall be by the
  Holders of Notes or Class 2 Combination Securities, as applicable, representing the requisite percentage
  of the Aggregate Outstanding Amount of the Notes or Class 2 Combination Securities, as applicable,
  specified in the Indenture. The Trustee need not take any action that it determines might involve it in
  liability unless it has received an indemnity reasonably satisfactory to it against the liability.

          A Majority of the Controlling Class on behalf of the Holders of all the Notes (or the Holders of
  100% of the Class 2 Combination Securities with respect to the acceleration of the Class 2 Component)
  before the time a judgment or decree for the payment of money due has been obtained by the Trustee,
  waive any past Event of Default or event that, with notice or the lapse of time or both would become an
  Event of Default and its consequences, except such a default:

          (i)     in the payment of principal or Redemption Price of any Note or any distribution owing in
                  respect of the Class 2 Component, as the case may be, or in the payment of interest
                  (including Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or
                  Deferred Interest) on the Notes;

          (ii)    with respect to a provision of the Indenture that cannot be modified or amended without
                  the waiver or consent of the Holder of each Outstanding Note adversely affected by the
                  modification or amendment;

          (iii)   in the payment of amounts due to the Portfolio Manager, the Trustee, or the Hedge
                  Counterparty, which may only be waived with the consent of the affected party; or

          (iv)    arising as a result of an Event of Default described in clause (e), (g) or (h) under
                  "⎯Events of Default."



                                                      83

                                                                                              004851
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 179 of 322 PageID 7639

           No Holder of any Note or Class 2 Combination Security may institute any proceeding with
  respect to the Indenture, or for the appointment of a receiver or trustee, or for any other remedy under the
  Indenture, unless:

          (i)     the Holder has previously given to the Trustee written notice of an Event of Default;

          (ii)    the Holders of not less than 25% of the Aggregate Outstanding Amount of the
                  Controlling Class or, in the case of acceleration of the Class 2 Component by the
                  Majority of the Class 2 Combination Securities, of the Class 2 Combination Securities,
                  shall have made written request to the Trustee to institute Proceedings with respect to the
                  Event of Default in its own name as Trustee under the Indenture and the Holders have
                  offered to the Trustee indemnity satisfactory to it against the expenses and liabilities to be
                  incurred in compliance with the request;

          (iii)   the Trustee for 30 days after its receipt of the notice, request, and offer of indemnity has
                  failed to institute a Proceeding; and

          (iv)    no direction inconsistent with the written request has been given to the Trustee during the
                  30 day period by a Majority of the Controlling Class or, in the case of acceleration of the
                  Class 2 Component by the Majority of the Class 2 Combination Securities, of the Class 2
                  Combination Securities.

          If the Trustee receives conflicting or inconsistent requests and indemnity from two or more
  groups of Holders of the Controlling Class, each representing less than a Majority of the Controlling
  Class, the Trustee shall take the action requested by the Holders of the largest percentage in Aggregate
  Outstanding Amount of the Controlling Class, notwithstanding any other provisions of the Indenture.

           Pursuant to the Indenture, any money deposited with a paying agent and not previously returned
  that remains unclaimed for 20 Business Days shall be returned to the Trustee and, except as otherwise
  required by applicable law, any cash deposited with the Trustee in trust or deposited with any paying
  agent for the payment of the principal of or interest on any Note or Combination Security and remaining
  unclaimed for two years after such principal or interest has become due and payable shall be paid to the
  Co-Issuers and the holder of such Note or Combination Security shall thereafter, as an unsecured general
  creditor, look only to the Issuer (in the case of the Notes or the Combination Securities or the Co-Issuer
  (in the case of the Notes) for payment of such amounts and all liability of the Trustee or such paying
  agent with respect to such cash (but only to the extent of the amounts so paid to the Co-Issuers) shall
  thereupon cease.

  Supplemental Indentures

          Without Consent of Holders

          Without the consent of the Holders of any Securities, but with the consent of the parties the
  consent of which is required as described in the following paragraph, the Co-Issuers, in each instance
  when authorized by resolutions of the respective Boards of Directors, and the Trustee, at any time and
  from time to time subject to the requirement provided below with respect to receipt of a Rating
  Confirmation, may enter into one or more indentures supplemental to the Indenture, in form satisfactory
  to the Trustee, for any of the following purposes:

          (1)     to evidence the succession of another person to the Issuer or the Co-Issuer and the
                  assumption by the successor person of the obligations of the Issuer or the Co-Issuer under
                  the Indenture and in the Securities;



                                                       84

                                                                                                004852
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 180 of 322 PageID 7640

        (2)    to add to the covenants of the Co-Issuers or the Trustee for the benefit of the Holders of
               the Securities or to surrender any right in the Indenture conferred on the Co-Issuers;

        (3)    to convey, transfer, assign, mortgage, or pledge any property to the Trustee, or add to the
               conditions, limitations or restrictions on the authorized amount, terms and purposes of the
               issue, authentication and delivery of the Securities;

        (4)    evidence and provide for the acceptance of appointment under the Indenture by a
               successor Trustee and to add to or change any of the provisions of the Indenture
               necessary to facilitate the administration of the trusts under the Indenture by more than
               one Trustee, pursuant to the requirements of the Indenture;

        (5)    correct or amplify the description of any property at any time subject to the lien of the
               Indenture, or to better assure, convey, and confirm to the Trustee any property subject or
               required to be subject to the lien of the Indenture (including all actions appropriate as a
               result of changes in law) or to subject to the lien of the Indenture any additional property;

        (6)    modify the restrictions on and procedures for resales and other transfers of the Securities
               to reflect any changes in applicable law (or its interpretation) or to enable the Co-Issuers
               to rely on any less restrictive exemption from registration under the Securities Act or the
               Investment Company Act or to remove restrictions on resale and transfer to the extent not
               required under the Indenture;

        (7)    with the consent of the Portfolio Manager, to modify the restrictions on the sales of
               Collateral Obligations described in "Security for the Notes and the Combination
               Securities⎯Sale of Collateral Obligations; Reinvestment of Principal Proceeds and
               Reinvestment Criteria" or the Eligibility Criteria described in "Security for the Notes and
               the Combination Securities⎯Eligibility Criteria" (and the related definitions) in a manner
               not materially adverse to the Holders of any Class of Securities as evidenced by an
               opinion of counsel (which may be supported as to factual (including financial and capital
               markets) matters by any relevant certificates and other documents necessary or advisable
               in the judgment of counsel delivering the opinion) or a certificate of an officer of the
               Portfolio Manager to the effect that the modification would not be materially adverse to
               the Holders of any Class of Securities;

        (8)    make appropriate changes for any Class of Securities to be listed on an exchange other
               than the Cayman Islands Stock Exchange;

        (9)    otherwise to correct any inconsistency or cure any ambiguity or errors in the Indenture;

        (10)   accommodate the issuance of the Securities in book-entry form through the facilities of
               DTC or otherwise;

        (11)   to take any appropriate action to prevent the Issuer, the Holders of Securities or the
               Trustee from becoming subject to withholding or other taxes, fees, or assessments or to
               prevent the Issuer from being treated as being engaged in a U.S. trade or business or
               otherwise being subject to U.S. federal, state, or local income tax on a net income basis,
               so long as the action will not cause the Holders of any Securities to be adversely affected
               to any material extent by any change to the timing, character, or source of the income
               from the Securities, as evidenced by an opinion of counsel (which may be supported as to
               factual (including financial and capital markets) matters by any relevant certificates and
               other documents necessary or advisable in the judgment of counsel delivering the
               opinion);


                                                   85

                                                                                            004853
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 181 of 322 PageID 7641

         (12)    to authorize the appointment of any listing agent, transfer agent, paying agent, or
                 additional registrar for any Class of Securities appropriate in connection with the listing
                 of any such Class of Securities on the Cayman Islands Stock Exchange or any other stock
                 exchange, and otherwise to amend the Indenture to incorporate any changes required or
                 requested by any governmental authority, stock exchange authority, listing agent, transfer
                 agent, paying agent, or additional registrar for any Class of Securities in connection with
                 its appointment, so long as the supplemental indenture would not materially and
                 adversely affect any Holder of Securities, as evidenced by an opinion of counsel (which
                 may be supported as to factual (including financial and capital markets) matters by any
                 relevant certificates and other documents necessary or advisable in the judgment of
                 counsel delivering the opinion) or a certificate of an Authorized Officer of the Portfolio
                 Manager, to the effect that the modification would not be materially adverse to the
                 Holders of any Class of the Securities;

         (13)    to amend, modify, enter into, or accommodate the execution of any contract relating to a
                 Synthetic Security (including posting collateral under a Synthetic Security Agreement);

         (14)    to modify certain representations as to Collateral in the Indenture in order that it may be
                 consistent with applicable laws or Rating Agency requirements;

         (15)    to evidence any waiver by any Rating Agency as to any requirement or condition, as
                 applicable, of the Rating Agency in the Indenture;

         (16)    to facilitate the issuance of participation notes, combination notes, combination securities
                 and other similar securities;

         (17)    to facilitate hedging transactions;

         (18)    to facilitate the ability of the Issuer to lend collateral pursuant to a Securities Lending
                 Agreement;

         (19)    to modify any provision to facilitate an exchange of one security for another security of
                 the same issuers that has substantially identical terms except transfer restrictions,
                 including to effect any serial designation relating to the exchange;

         (20)    with the consent of the Portfolio Manager, to enter into any additional agreements not
                 expressly prohibited by the Indenture as well as any amendment, modification, or waiver
                 if the Issuer determines that the amendment, modification, or waiver would not, upon or
                 after becoming effective, materially and adversely affect the rights or interest of the
                 Holders of any Class of Securities, as evidenced by an opinion of counsel (which may be
                 supported as to factual (including financial and capital markets) matters by any relevant
                 certificates and other documents necessary or advisable in the judgment of counsel
                 delivering the opinion) or a certificate of an officer of the Portfolio Manager, to the effect
                 that the modification would not be materially adverse to the Holders of any Class of
                 Securities; or

         (21)    provide for the issuance of additional Preference Shares to the extent permitted by the
                 Preference Share Documents and to extend to such Preference Shares the benefits and
                 provisions of the Preference Share Documents or the Indenture applicable to the
                 Preference Shares.

         Without the consent of the Portfolio Manager, no supplemental indenture may be entered into that
  would reduce the rights, decrease the fees or other amounts payable to the Portfolio Manager under the


                                                       86

                                                                                               004854
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 182 of 322 PageID 7642

  Indenture or increase the duties or obligations of the Portfolio Manager. The Trustee is authorized to join
  in the execution of any such supplemental indenture and to make any further appropriate agreements and
  stipulations that may be in the agreements, but the Trustee shall not be obligated to enter into any such
  supplemental indenture that affects the Trustee's own rights, duties, liabilities, or immunities under the
  Indenture or otherwise, except to the extent required by law. Unless notified by a Majority of any Class
  of Securities that the Class of Securities would be materially and adversely affected, the Trustee may rely
  on a certificate of the Portfolio Manager and an opinion of counsel (which may be supported as to factual
  (including financial and capital markets) matters by any relevant certificates and other documents
  necessary or advisable in the judgment of counsel delivering the opinion) as to whether the interests of
  any Holder of Securities would be materially and adversely affected by any such supplemental indenture.
  The Trustee shall give at least 15 Business Days' notice of any such supplemental indenture described in
  the preceding sentence to the Holders of the Securities and to the Preference Shares Paying Agent (for
  forwarding to the Holders of the Preference Shares).

           Except for a supplemental indenture described in clause (21) above, if any Outstanding Securities
  are rated by a Rating Agency, the Trustee shall enter into a supplemental indenture without the consent of
  Holders only if either (1) the Rating Condition with respect to each Rating Agency is satisfied with
  respect to the supplemental indenture or (2) the Portfolio Manager and the Holders of 100% in Aggregate
  Outstanding Amount of each Class of Securities the ratings on which would be reduced or withdrawn
  consent to the supplemental indenture. Prior to the entry into any supplemental Indenture with respect to
  which a Rating Confirmation for one or more Classes of Securities is not expected to be delivered, the
  Trustee shall provide written notice to each Holder of each Outstanding Security informing them of such
  fact.

         Without limiting any other requirement to deliver notice pursuant to the Indenture, for so long as
  any Securities are Outstanding and rated by a Rating Agency, the Trustee shall provide to the Rating
  Agency, Holders of the Notes and Combination Securities, the Preference Shares Paying Agent (for
  forwarding to the Holders of Preference Shares) and each Hedge Counterparty a copy of any proposed
  supplemental indenture at least 15 Business Days before its execution by the Trustee.

          With Consent of Holders

          If the Rating Condition is satisfied with respect to each Rating Agency, with the consent of (a) the
  Portfolio Manager if the supplemental indenture would reduce the rights, decrease the fees or other
  amounts payable to it under the Indenture or increase the duties or obligations of the Portfolio Manager,
  (b) a Majority of each Class of Notes adversely affected thereby, by Act of the Holders of each such
  Class of Notes, (c) a Majority of each Class of Combination Securities adversely affected thereby, by Act
  of the Holders of each Class of the Combination Securities and (d) a Majority of the Preference Shares
  adversely affected thereby, the Trustee and the Co-Issuers may enter into a supplemental indenture to add
  any provisions to, or change in any manner or eliminate any of the provisions of, the Indenture or modify
  in any manner the rights of the Holders of the Securities under the Indenture.

          Any proposed supplemental indenture that would also necessitate a change to the Issuer Charter
  may only be made after a Special Resolution (as defined in the Issuer Charter) has been passed to permit
  the Issuer's constitutional documents to be altered to conform them to the proposed change to the
  Indenture as certified to the Trustee by the Issuer.

         Notwithstanding anything in the Indenture to the contrary, without the consent of the Holder of
  each Outstanding Security adversely affected thereby, no supplemental indenture shall:

                   (i)    change the Stated Maturity of the principal of or the due date of any installment
          of interest on any Note or the Class 2 Component or of any payment to the Preference Shares
          Paying Agent for payment to the Holders of the Preference Shares, reduce the principal amount or


                                                      87

                                                                                              004855
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-19 Filed238 06/09/21 Page 183 of 322 PageID 7643

          the rate of interest on any Security, or the Default Interest Rate or the Redemption Price with
          respect to any Note or the Class 2 Component or Preference Share, or change the earliest date on
          which Notes of any Class or the Class 2 Component or Preference Share may be redeemed at the
          option of the Issuer, change the provisions of the Indenture relating to the application of proceeds
          of any Collateral to the payment of principal of or interest on the Securities and the application of
          proceeds of any Class 2 Collateral or Preference Share Component corresponding to their related
          Components or to payment to the Preference Shares Paying Agent for payment to the Holders of
          the Preference Shares, or change any place where, or the coin or currency in which, Securities or
          their principal or interest are paid or impair the right to institute suit for the enforcement of any
          such payment on or after their Stated Maturity (or, in the case of redemption, on or after the
          applicable Redemption Date);

                  (ii)    reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class or Combination Securities or Holders of Preference Shares whose consent is
          required for the authorization of any such supplemental indenture or for any waiver of
          compliance with certain provisions of the Indenture or certain defaults under the Indenture or
          their consequences provided for in the Indenture;

                  (iii)    permit the creation of any lien ranking prior to or on a parity with the lien of the
          Indenture with respect to any part of the Collateral or the Class 2 Collateral or terminate the lien
          on any property at any time subject hereto or deprive the Holder of any Security of the security
          afforded by the lien of the Indenture;

                  (iv)      reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class whose consent is required to request the Trustee to preserve the Collateral pursuant
          to the Indenture or to sell or liquidate the Collateral or the percentage of the Aggregate
          Outstanding Amount of Holders of the Class 2 Combination Securities whose consent is required
          to preserve the Class 2 Collateral or rescind the Trustee's election to preserve the Class 2
          Collateral, as the case may be, pursuant to the Indenture;

                  (v)     modify any of the provisions of the Indenture with respect to supplemental
          indentures or to provide that certain other provisions of the Indenture cannot be modified or
          waived without the consent of the Holder of each Outstanding Note, Preference Share and
          Combination Security affected thereby;

                   (vi)   modify the definition of "Outstanding," "Controlling Class," or "Majority," or the
          Priority of Payments in the Indenture; or

                   (vii)   modify any of the provisions of the Indenture in such a manner as to affect the
          calculation of the amount of any payment of Redemption Price or of interest or principal on any
          Note or the Class 2 Component or any payment to the Preference Shares Paying Agent for the
          payment of dividends or other payments on the Preference Shares on any Payment Date or to
          affect the rights of the Holders of Notes or Preference Shares or the Holders of the Class 2
          Combination Securities to the benefit of any provisions for the redemption of the Notes, the
          Class 2 Component or the Preference Shares contained in the Indenture.

          Not later than 15 Business Days prior to the execution of any proposed supplemental indenture
  pursuant to the above provision, the Trustee, at the expense of the Co-Issuers, shall mail to the Holders of
  the Notes and the Combination Securities, the Portfolio Manager, the Preference Shares Paying Agent
  (for forwarding to the Holders of Preference Shares) and each Rating Agency (so long as any rated
  Securities are Outstanding) a copy of such supplemental indenture and shall request any required consent
  from the applicable Holders of Securities to be given within the Initial Consent Period. Any consent
  given to a proposed supplemental indenture by the Holder of any Securities shall be irrevocable and


                                                      88

                                                                                               004856
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 184 of 322 PageID 7644
                                       Filed

 binding on all future Holders or beneficial owners of that Security, irrespective of the execution date of
 the supplemental indenture. If the Holders of less than the required percentage of the Aggregate
 Outstanding Amount of the relevant Securities consent to a proposed supplemental indenture within the
 Initial Consent Period, on the first Business Day after the Initial Consent Period, the Trustee shall notify
 the Issuer and the Portfolio Manager which Holders of Securities have consented to the proposed
 supplemental indenture and, which Holders (and, to the extent such information is reasonably available to
 the Trustee, which beneficial owners) have not consented to the proposed supplemental indenture. To the
 extent that any Holder of Class A-1 Notes fails to respond to the consent solicitation relating to the
 proposed supplemental indenture after the Non-Call Period, such Holder shall be deemed to have cast its
 vote against adopting such supplemental indenture and, as a result, such Holder shall be subject to the
 Amendment Buy-Out. If it intends to exercise its Amendment Buy-Out Option, the Amendment Buy-Out
 Purchaser shall so notify the Trustee in writing (which notice shall designate a date for the Amendment
 Buy-Out to occur no earlier than 10 Business Days after the date of such notice) no later than five (5)
 Business Days after so being notified by the Trustee and the Trustee shall mail such notice to all Holders
 of Notes and Combination Securities and the Preference Shares Paying Agent (for forwarding to the
 Holders of Preference Shares). Any Non-Consenting Holder may deliver written consent to the related
 proposed supplemental indenture until the 5th Business Day prior to the date of the Amendment Buy-Out
 designated by the Amendment Buy-Out Purchaser, and in such case shall cease to be a Non-Consenting
 Holder for purposes of the Amendment Buy-Out. If the Amendment Buy-Out Purchaser exercises its
 Amendment Buy-Out Option and purchases the applicable Securities, the Amendment Buy-Out
 Purchaser, as Holder or beneficial owner of the applicable Securities, may consent to the related proposed
 supplemental indenture within five (5) Business Days of the Amendment Buy-Out.

         It shall not be necessary for any Act of Holders of Securities under the above provision to
 approve the particular form of any proposed supplemental indenture, but it shall be sufficient if the Act or
 consent approves its substance.

         At the cost of the Co-Issuers, for so long as any Notes are Outstanding and rated by a Rating
 Agency, the Trustee will provide to the Rating Agency a copy of any proposed supplemental indenture at
 least 15 Business Days before its execution by the Trustee and a copy of the executed supplemental
 indenture will be mailed to the Holders of the Notes and the Combination Securities, the Portfolio
 Manager, the Preference Shares Paying Agent (for forwarding to the Holders of the Preference Shares)
 and each Rating Agency after its execution.

         Additional Issuance of Preference Shares.

         The Indenture will provide that, at any time during the Reinvestment Period, the Issuer may issue
 and sell additional Preference Shares and use the proceeds to purchase additional Collateral Obligations
 or as otherwise permitted under the Preference Share Documents and the Indenture; provided, that the
 following conditions are met: (a) the terms of the Preference Shares issued must be identical to the terms
 of previously issued Preference Shares (except that the price at which such additional Preference Shares
 may be offered may differ from the applicable initial offering price); (b) the net proceeds of any
 additional Preference Shares are used to purchase additional Collateral Obligations; and (c) an opinion of
 tax counsel of nationally recognized standing in the United States experienced in such matters shall be
 delivered to the Trustee to the effect that such additional issuance will not result in the Issuer being
 deemed to engage in a trade or business in the United States for U.S. federal income tax purposes. Such
 additional Preference Shares may be offered at prices that differ from the applicable initial offering price;
 provided that such initial offering price shall not be below 100% of the face amount of the additional
 Preference Shares being offered.

         Any additional Preference Shares issued will, to the extent reasonably practicable, be offered first
 to the existing Holders of the Preference Shares, in such amounts as are necessary to preserve their pro
 rata holdings of Preference Shares. By its acceptance of the Preference Shares, each Holder of a


                                                      89

                                                                                              004857
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 185 of 322 PageID 7645
                                       Filed

 Preference Share agrees that additional Preference Shares can be issued in accordance with the Preference
 Share Documents and the Indenture without consent of any Holder of the Securities.

         Neither of the Co-Issuers may at any time issue additional Class A-1 Notes, Class A-2 Notes,
 Class B Notes, Class C Notes, Class D Notes or other obligations with terms similar to those of such
 Classes of Notes.

 Amendment Buy-Out

          In the case of any supplemental indenture that requires the consent of one or more Holders of
 Securities, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase
 from Non-Consenting Holders all Securities (other than Class 2 Combination Securities but including
 Preference Shares underlying the Preference Share Component of the Class 2 Combination Securities)
 held by such Holders of the Class of Securities whose consent was solicited with respect to such
 supplemental indenture (the "Amendment Buy-Out Option") for the applicable Amendment Buy-Out
 Purchase Price. In the event that Holders of the Class 2 Combination Securities are Non-Consenting
 Holders in connection with a supplemental indenture, the Class 2 Combination Securities shall not be
 subject to the Amendment Buy-Out Option. However, the Amendment Buy-Out Purchaser shall have the
 right, but not the obligation, to cause the Preference Shares underlying the Preference Share Component
 of the Class 2 Combination Securities be distributed to such Holder in accordance with the Indenture and,
 upon such distribution, the Amendment Buy-Out Purchaser may then subject the Preference Shares so
 distributed to the Amendment Buy-Out provisions described hereunder. If such option is exercised, the
 Amendment Buy-Out Purchaser must purchase all such Securities (other than Class 2 Combination
 Securities but including Preference Shares underlying the Preference Share Component of the Class 2
 Combination Securities distributed as described in the immediately preceding sentence) of Non-
 Consenting Holders, regardless of the applicable percentage of the Aggregate Outstanding Amount of the
 Securities the consent of whose Holders is required for such supplemental indenture (an "Amendment
 Buy-Out"). By its acceptance of its Securities under the Indenture or the Preference Share Documents, as
 applicable, each Holder of Securities agrees that if the Amendment Buy-Out Option is exercised, any
 Non-Consenting Holder will be required to sell its applicable Securities (other than the Class 2
 Combination Securities but including Preference Shares underlying the Preference Share Component of
 the Class 2 Combination Securities distributed as described above) to the Amendment Buy-Out
 Purchaser; provided that if, the solicited consent to a supplemental indenture only applies to one
 Component of a Class 1 Combination Security, the Non-Consenting Holder will be required to sell, at the
 Non-Consenting Holder's option, its Class 1 Combination Security as a whole or solely the affected
 Component. Neither the Amendment Buy-Out Purchaser nor any other Person shall have any liability to
 any Holder or beneficial owner of Securities as a result of an election by the Amendment Buy-Out
 Purchaser not to exercise the Amendment Buy-Out Option. Pursuant to the definition of "Non-
 Consenting Holder", during the Non-Call Period, "Non-Consenting Holder" shall exclude any Holder of
 Class A-1 Notes (unless such Holder has consented in writing to be designated as a Non-Consenting
 Holder) and the Amendment Buy-Out Option shall not be applicable to such Class A-1 Notes. For the
 avoidance of doubt, nothing described above or in the Indenture shall in any way limit or restrict the
 rights of the Holders of the Class A-1 Notes to consent or withhold their consent to a supplemental
 indenture or to otherwise vote their interest both during and after the Non-Call Period.

          All purchases made pursuant to an Amendment Buy-Out Option individually and in the aggregate
 must comply with the applicable transfer restrictions for the relevant Securities set forth in "Transfer
 Restrictions" and all applicable laws, rules and regulations (including, without limitation, any rules,
 regulations and procedures of any securities exchange, self-regulatory organization or clearing agency).




                                                    90

                                                                                           004858
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 186 of 322 PageID 7646
                                       Filed

 Voting Rights of the Preference Shares

          Holders of the Preference Shares will have no voting rights, either general or special, of the
 Issuer, except as set forth in the Preference Share Documents, as required by Cayman Islands law or as
 otherwise described herein. The Holders of Combination Securities shall be entitled to voting rights in
 respect of their Preference Share Components in the proportion that the Face Amount of their Preference
 Share Components bears to the Face Amount of all Preference Shares and shall not have voting rights as a
 separate Class except to the extent otherwise expressly provided in the Indenture.

 Notices

          Notices to the Holders of the Securities will be given by first-class mail, postage prepaid, to the
 registered Holders of the Notes and the Combination Securities at their respective addresses appearing in
 the Indenture Register and the Preference Shares Paying Agent (for forwarding to the Holders of the
 Preference Shares). If and for so long as any Class of Securities is listed on the Cayman Islands Stock
 Exchange and the rules of the exchange so require, notice will also be given to the Cayman Islands Stock
 Exchange.

 Certain Covenants

           The Indenture contains certain covenants restricting the conduct of the Co-Issuers, including
 (i) restrictions on consolidations, mergers and transfers or conveyances of assets involving either Co-
 Issuer, (ii) restrictions on incurrence of debt other than the Notes and the Combination Securities and
 certain obligations incidental to the performance by each Co-Issuer of its obligations under the Indenture,
 (iii) restrictions on the ability of either Co-Issuer to conduct activities inconsistent with its special-
 purpose nature and (iv) certain restrictions on amendments of the Collateral Administration Agreement
 and the Management Agreement.

 Certain Additional Issues Relating to Listing of Securities

         Application will be made for each Class of Securities to be admitted to the official list of the
 Cayman Islands Stock Exchange. There can be no assurance that any such admission will be granted or
 maintained.

         The Indenture provides that, so long as any Securities remain Outstanding, the Co-Issuers shall
 use all reasonable efforts to obtain and maintain the listing of the Securities (other than the Class 2
 Combination Securities) on the Cayman Islands Stock Exchange.

 Cancellation

         All Securities that are paid in full or redeemed and surrendered for cancellation will forthwith be
 canceled and may not be reissued or resold.

 No Gross-Up

         All payments made by the Issuer under the Securities will be made without any deduction or
 withholding for or on account of any tax unless the deduction or withholding is required by any
 applicable law, as modified by the practice of any relevant governmental revenue authority, then in effect.
 If the Issuer is so required to deduct or withhold, then the Issuer will not be obligated to pay any
 additional amounts in respect of the withholding or deduction.




                                                     91

                                                                                             004859
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 187 of 322 PageID 7647
                                       Filed

 Petitions for Bankruptcy

         The Indenture provides that the Trustee, each Hedge Counterparty, the Portfolio Manager and the
 Holders of the Notes and Combination Securities may not cause the Issuer or Co-Issuer to petition for
 bankruptcy before one year and one day have elapsed since the final payments to the Holders of all Notes
 and Combination Securities or, if longer, the applicable preference period then in effect, including any
 period established pursuant to the laws of the Cayman Islands.

 Standard of Conduct

          The Indenture provides that, in exercising any of its or their voting rights, rights to direct and
 consent or any other rights as a Noteholder or a Combination Securityholder under the Indenture, subject
 to the terms and conditions of the Indenture, a Noteholder or a Combination Securityholder shall not have
 any obligation or duty to any Person or to consider or take into account the interests of any Person and
 shall not be liable to any Person for any action taken by it or them or at its or their direction or any failure
 by it or them to act or to direct that an action be taken, without regard to whether the action or inaction
 benefits or adversely affects any Noteholder, any Combination Securityholder, the Issuer, or any other
 Person, except for any liability to which the Noteholder or Combination Securityholder may be subject to
 the extent the same results from the Noteholders or Combination Securityholders taking or directing an
 action, or failing to take or direct an action, in bad faith or in violation of the express terms of the
 Indenture.

 Satisfaction and Discharge of Indenture

           The Indenture will be discharged with respect to the Notes, the Combination Securities, the
 Collateral and the Class 2 Collateral upon delivery to the Trustee for cancellation of all of the Notes and
 the Combination Securities or, within certain limitations (including the obligation to pay interest on or
 principal of the Notes and the obligation to make payments with respect to the Class 2 Component) upon
 deposit with the Trustee of funds sufficient for the payment or redemption thereof and the payment by the
 Co-Issuers or the Issuer, as applicable, of all other amounts due under the Indenture. The Indenture shall
 remain in effect after such time as the Notes and Preference Shares have been redeemed or paid in full if
 the Class 2 Bond forming part of the Class 2 Collateral has not matured or has not been distributed in-
 kind to the Holders of the Class 2 Combination Securities and after such payments have been made in
 full, the Indenture shall be discharged.

 Trustee

          JPMorgan Chase Bank, National Association, will be the Trustee under the Indenture. The Co-
 Issuers, the Portfolio Manager and their respective Affiliates may maintain other banking relationships in
 the ordinary course of business with the Trustee and its Affiliates. The payment of the fees and expenses
 of the Trustee relating to the Notes and Combination Securities is solely the obligation of the Issuer. The
 payment of the fees and expenses, which will be paid in accordance with the Priority of Payments, is
 secured by a lien on the Collateral which is senior to the lien of the Holders of the Notes and Combination
 Securities. The Trustee and its Affiliates may receive compensation in connection with the investment of
 trust assets in certain Eligible Investments as provided in the Indenture. Eligible Investments may include
 investments for which the Trustee or its affiliates provide services. The Indenture contains provisions for
 the indemnification of the Trustee for any loss, liability or expense incurred without negligence, willful
 misconduct or bad faith arising out of or in connection with the acceptance or administration of the
 Indenture.

        Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and
 expenses of the Trustee and any sums the Trustee may be entitled to receive as indemnification by the



                                                       92

                                                                                                004860
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 188 of 322 PageID 7648
                                       Filed

 Issuer, the Issuer will grant the Trustee a senior lien on the Collateral, which is senior to the lien of the
 holders of the Secured Obligations on the Collateral.

         Pursuant to the Indenture, the Trustee may resign at any time by providing 30 days' written notice
 and the Trustee may be removed at any time by a Majority of the Controlling Class, or by order of a court
 of competent jurisdiction. However, no resignation or removal of the Trustee will become effective until
 the acceptance of appointment by a successor Trustee pursuant to the terms of the Indenture.

 Governing Law

         The Notes, the Combination Securities, the Indenture, the Preference Shares Paying Agency
 Agreement, the Management Agreement, the Collateral Administration Agreement, the Placement
 Agency Agreement, the Subscription Agreements, the Securities Lending Agreements, and the Hedge
 Agreements will be governed by the laws of the State of New York. The Administration Agreement and
 the Issuer Charter will be governed by the laws of the Cayman Islands.

          Subject to the provisions relating to submission of jurisdiction contained in each of the
 agreements listed above that are governed by the laws of the State of New York, as a general matter, the
 parties of such agreements have agreed to submit to the non-exclusive jurisdiction of any New York State
 or federal court sitting in the Borough of Manhattan in The City of New York, and that all claims in
 respect of the action or proceeding may be heard and determined in the New York State or federal court.

 Method of Payments

          Payments of principal and interest on any Note or Combination Security or payments on or in
 respect of the Preference Shares (including, in each case, any Redemption Price paid on the applicable
 Redemption Date) and of any payments on any Notes or Preference Shares will be made to the person in
 whose name the related Note Combination Security or Preference Share is registered fifteen days before
 the applicable Payment Date (the "Record Date"). Payments will be made (i) in the case of a Global
 Security, to the Depository or its designee and to the Holder or its nominee with respect to a Certificated
 Security, by wire transfer in immediately available funds to a United States dollar account maintained by
 the Depository or its nominee with respect to a Global Security and to the Holder or its designee with
 respect to a Certificated Security if the Holder has provided written wiring instructions to the Trustee (or,
 in the case of the Preference Shares, the Preference Shares Paying Agent) on or before the related Record
 Date or, (ii) if appropriate wiring instructions are not received by the related Record Date, by check
 drawn on a U.S. bank mailed to the address of the Holder in the Indenture Register (or, in the case of the
 Preference Shares, the Preference Share register). Final payments of principal of the Notes, Combination
 Securities or Preference Shares will be made against surrender of the related Notes or Preference Shares
 at the office designated by the Trustee and the Preference Shares Paying Agent. None of the Issuer, the
 Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Portfolio Manager, the Placement Agent,
 any paying agent, or any of their respective affiliates will have any responsibility or liability for any
 aspects of the records maintained by the Depository or its nominee or any of its direct or indirect
 participants (including Euroclear or Clearstream or any of their respective direct or indirect participants)
 relating to payments made on account of beneficial interests in a Global Security.

          The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal or interest in respect of a Global Security held by the Depository or its nominee, will
 immediately credit participants' accounts with payments in amounts proportionate to their respective
 beneficial interests in the Global Security as shown on the records of the Depository or its nominee. The
 Co-Issuers also expect that payments by participants (i.e., direct participants) to owners of beneficial
 interests in a Global Security held through the participants (i.e., indirect participants) will be governed by
 standing instructions and customary practices, as is now the case with securities held for the accounts of



                                                      93

                                                                                               004861
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 189 of 322 PageID 7649
                                       Filed

 customers registered in the names of nominees for the customers. The payments will be the responsibility
 of the participants.

 Preference Shares Paying Agency Agreement

          Pursuant to the Preference Shares Paying Agency Agreement, the Preference Shares Paying
 Agent will perform various fiscal services with respect to the Preference Shares on behalf of the Issuer,
 including the maintenance of the Preference Shares Distribution Account and the making of distributions
 on the Preference Shares. The Preference Shares Paying Agent will deliver or request the Trustee to
 deliver all Monthly Reports and Valuation Reports prepared pursuant to the Indenture to the Holders of
 the Preference Shares, and the Preference Shares Paying Agent will deliver, or shall cause the Trustee to
 deliver, a copy of any other notice or information it receives from the Trustee under the Indenture to the
 Holders of the Preference Shares, in each case by first class mail, postage prepaid, to each Holder of a
 Preference Share at the address appearing in the Preference Share register. The payment of the fees and
 expenses of the Preference Shares Paying Agent is solely the obligation of the Issuer. The Preference
 Shares Paying Agency Agreement contains provisions for the indemnification of the Preference Shares
 Paying Agent for any loss, liability or expense incurred without gross negligence, willful misconduct or
 bad faith on its part, arising out of or in connection with the performance of its function under the
 Preference Shares Paying Agency Agreement.

         On the Scheduled Preference Shares Redemption Date, the Issuer is scheduled to redeem the
 Preference Shares for a redemption price equal to all amounts distributable to the Preference Shares
 Paying Agent for distribution to the Holders of the Preference Shares as provided under "—Priority of
 Payments," unless the Preference Shares have been redeemed earlier through an optional redemption as
 described herein or otherwise.

          The Preference Shares Paying Agency Agreement will be governed by, and construed in
 accordance with, the laws of the State of New York. The rights of the Holders of the Preference Shares
 will be governed by, and construed in accordance with, the laws of the Cayman Islands.

 The Issuer Charter

         The following summary describes certain provisions of the Issuer Charter relating to the
 Preference Shares that are not referred to elsewhere in this Offering Memorandum.

         Voting Rights

          Other than as provided below, only the holders of the Issuer Ordinary Shares shall have the right
 to receive notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the Issuer.
 Every holder of an Issuer Ordinary Share present at any meeting shall, on a show of hands, be entitled to
 one vote and, on a poll, shall be entitled to one vote per Issuer Ordinary Share held by such holder.

          The Holders of the Preference Shares shall have the right to receive notice of, attend at and vote
 as a shareholder of the Issuer at any general meeting of the Issuer only in respect of a resolution which
 relates to any circumstance or matter which under the Indenture, the Preference Share Documents or the
 Management Agreement can take place or occur only at the direction of the Holders of the Preference
 Shares (a "Preference Share Vote" ). Every Holder of Preference Shares present shall, on a show of
 hands, be entitled to one vote and, on a poll, shall be entitled to one vote per Preference Share held by
 such Holder except that, in relation to a Preference Share Vote relating to certain matters (as set out in the
 Indenture) Preference Shares held by certain Holders (as set out in the Indenture), shall be ignored.




                                                      94

                                                                                               004862
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 190 of 322 PageID 7650
                                       Filed

         Liquidation

         In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Issuer:

          (i)     the Holders of the Issuer Ordinary Shares at the time outstanding will be entitled to
 receive out of the assets of the Issuer available for distribution to shareholders, before any distribution of
 assets is made to Holders of the Preference Shares, an amount equal to U.S.$1.00 in respect of each Issuer
 Ordinary Share held by each such holder; and

         (ii)    the Holders of the Preference Shares at the time Outstanding will be entitled to the
 balance of the assets of the Issuer available for distribution to shareholders, after distribution of amounts
 due to holders of Issuer Ordinary Shares under the above subparagraph, pro rata according to the number
 of Preference Shares held by each such holder.

          If the assets available for distribution to holders of the Issuer Ordinary Shares are not sufficient to
 pay to such holders U.S.$1.00 in respect of each Issuer Ordinary Share, the available assets shall be
 distributed to holders of the Issuer Ordinary Shares pro rata according to the number of Issuer Ordinary
 Shares held by each such holder.

         Transfer

          The rights of a Holder of a Preference Share to transfer such Preference Share are subject to
 restrictions set out in the Preference Share Documents and as described in "Transfer Restrictions."

         Petitions for Bankruptcy

         Each Holder of a Preference Share will be required to agree (or be deemed to have agreed) not to
 cause the filing of a petition in bankruptcy or winding up against the Issuer before one year and one day
 have elapsed since the payment in full of the Notes or, if longer, the applicable preference period then in
 effect.




                                                       95

                                                                                                004863
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 191 of 322 PageID 7651
                                       Filed

                                          USE OF PROCEEDS
         The Securities will be issued and sold for Cash on the Closing Date. The gross proceeds from the
 issuance of such Securities on the Closing Date are expected to equal approximately U.S.$900,000,000
 and will be used by the Issuer to:

        •   purchase a portfolio of Collateral Obligations;

        •   fund the Revolving Reserve Account and the Delayed Drawdown Reserve Account to cover
            any future draws on Revolving Loans and Delayed Drawdown Loans;

        •   enter into any Hedge Agreements, as applicable;

        •   enter into any Securities Lending Agreements (and correspondingly to fund the Securities
            Lending Account);

        •   enter into Synthetic Security Agreements (and correspondingly to fund the related accounts);

        •   repurchase and terminate Participations outstanding under the Warehouse Agreement (at a
            price reflecting the price originally paid by the Issuer to acquire the Warehoused Loans,
            minus the aggregate amount of any payments of principal received by the Warehouse
            Provider in respect of such Warehoused Loans, plus any accrued and unpaid interest on the
            Warehoused Loans accruing on or after the date the Issuer acquired such Warehoused Loans
            until the Closing Date);

        •   fund the Closing Date Expense Account and the Interest Reserve Account;

        •   purchase the Class 2 Bond for deposit into the Class 2 Component Account;

        •   pay the costs and expenses of the offering; and

        •   undertake certain related activities.


             SECURITY FOR THE NOTES AND THE COMBINATION SECURITIES
         The Notes, the Combination Securities and the Issuer's obligations under the Hedge Agreements
 and the Management Agreement will be secured by the following:

                (i)     the Collateral Obligations and all Workout Assets;

                (ii)     the Custodial Account, the Collection Account, the Payment Account, the
        Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Interest Reserve
        Account, the Synthetic Security Collateral Account, the Hedge Counterparty Collateral Account,
        the Closing Date Expense Account, the Expense Reimbursement Account and the Securities
        Lending Account (such accounts, collectively, the "Issuer Accounts"), Eligible Investments
        purchased with funds on deposit in the Issuer Accounts, and all income from the investment of
        funds in the Issuer Accounts;

                (iii)   the Synthetic Security Counterparty Account (and together with the Issuer
        Accounts, the "Accounts") and assets included therein, subject to the terms of the related
        Synthetic Security (provided, however, that any such rights in any Synthetic Security
        Counterparty Account shall be held in trust by the Trustee (or securities intermediary) first to
        secure the Issuer's payment obligations to the relevant Synthetic Security Counterparty and
        second for the benefit of the Secured Parties);


                                                    96

                                                                                          004864
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 192 of 322 PageID 7652
                                       Filed

               (iv)     the Management Agreement, the Securities Lending Agreements, the Hedge
         Agreements as set forth in the Indenture and the Collateral Administration Agreement;

                 (v)     all Cash or money delivered to the Trustee (or its bailee); and

                 (vi)    all proceeds with respect to the foregoing (collectively, the "Collateral").

         For the avoidance of any doubt, Collateral will exclude (i) amounts released from the Trustee's
 lien in connection with certain Synthetic Securities, Hedge Agreements and Securities Lending
 Agreements in accordance with the Indenture, (ii) the Class 2 Collateral and (iii) the Excluded Property.

          The Class 2 Combination Securities (to the extent of the Class 2 Component), and no other Class
 of Securities will be secured by the Class 2 Component Account (including the Class 2 Bond deposited
 into the Class 2 Component Account) and any property of any type deposited into the Class 2 Component
 Account and all proceeds with respect to the foregoing (collectively, the "Class 2 Collateral").

 Purchase of Collateral Obligations

         The Indenture will provide that the Portfolio Manager will use commercially reasonable efforts to
 cause the Issuer to purchase or enter into binding commitments to purchase Collateral Obligations that
 meet certain minimum amounts and characteristics. The composition of the portfolio of Collateral
 Obligations will be eligible for purchase by the Issuer if it meets the Eligibility Criteria and will be
 determined by the selections of the Portfolio Manager designed to meet the Collateral Quality Tests, the
 Coverage Tests and the Reinvestment Criteria. See "—Eligibility Criteria," "—The Collateral Quality
 Tests" and "—The Coverage Tests."

         The Portfolio Manager expects that, by the end of the Ramp-Up Period, the Issuer will have
 purchased or committed to purchase Collateral Obligations having an Aggregate Principal Balance of at
 least $872,000,000 (for the avoidance of doubt, without giving effect to any reductions of that amount
 that may have resulted from scheduled principal payments, principal prepayments or dispositions made
 with respect to any Collateral Obligations on or before the Ramp-Up Completion Date).

 Eligibility Criteria

          On any date during the Reinvestment Period (and, in respect of Principal Proceeds constituting
 Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations, on any date after
 the Reinvestment Period), so long as no Event of Default is continuing, at the direction of the Portfolio
 Manager, the Issuer may direct the Trustee to invest or reinvest Principal Proceeds (together with Interest
 Proceeds, but only to the extent used to pay for accrued interest on Collateral Obligations) in Collateral
 Obligations (including any related deposit into the Revolving Reserve Account or the Delayed Drawdown
 Reserve Account or the posting by the Issuer of cash collateral into the Synthetic Security Counterparty
 Account with (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's
 purchase of or entry into a Synthetic Security) if the conditions specified in the Indenture are satisfied.
 No obligations may be purchased unless each of the conditions in the following clauses (1) through (12)
 (the "Eligibility Criteria") is satisfied as evidenced by a certificate of the Portfolio Manager as of the
 date the Issuer commits to make the purchase, in each case after giving effect to the purchase and all other
 purchases and sales previously or simultaneously committed to:

         (1)     the obligation is a Collateral Obligation;

         (2)     for any date occurring during the Reinvestment Period:

                 (A)     each Overcollateralization Test is satisfied and, if the commitment is made on or
                         after the second Payment Date, each Interest Coverage Test is satisfied; or

                                                      97

                                                                                             004865
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 193 of 322 PageID 7653
                                       Filed

              (B)     if any such Coverage Test is not satisfied, both:

                      (i)      the extent of satisfaction of such Coverage Test is not reduced; and

                      (ii)     the Collateral Obligation is being purchased with Principal Proceeds
                               other than:

                               (x)     Principal Proceeds received in respect of a Defaulted Collateral
                                       Obligation; or

                               (y)     Principal Proceeds received in respect of a Workout Asset that
                                       has been received in exchange for a Defaulted Collateral
                                       Obligation;

       (3)    for any date occurring during the Reinvestment Period, the Diversity Test is satisfied or,
              if not satisfied, the extent of satisfaction is not reduced;

       (4)    for any date occurring during the Reinvestment Period, the Weighted Average Rating
              Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (5)    for any date occurring during the Reinvestment Period, each of the limits in the definition
              of "Concentration Limitations" is satisfied or, if any such limit is not satisfied, the extent
              of satisfaction is not reduced;

       (6)    for any date occurring during the Reinvestment Period, the Weighted Average Spread
              Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (7)    for any date occurring during the Reinvestment Period, the Weighted Average Fixed Rate
              Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (8)    for any date occurring during the Reinvestment Period, the Weighted Average Life Test
              is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (9)    for any date occurring during the Reinvestment Period, the Weighted Average Moody's
              Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
              reduced;

       (10)   for any date occurring during the Reinvestment Period, the Weighted Average S&P
              Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
              reduced;

       (11)   for any date occurring during the Reinvestment Period, the S&P CDO Monitor Test is
              satisfied or, if not satisfied, the extent of satisfaction is not reduced; provided, however,
              that this Eligibility Criterion (11) shall not apply either to reinvestment of the proceeds
              from the sale of a Credit Risk Obligation, Non-Performing Collateral Obligation or
              Workout Asset or to the reinvestment of Principal Proceeds in respect of Defaulted
              Collateral Obligations; and

       (12)   for any date occurring after the Reinvestment Period:

              (A)     each Coverage Test is satisfied and the extent of satisfaction is not reduced;

              (B)     each Collateral Quality Test is maintained or improved;


                                                   98

                                                                                            004866
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 194 of 322 PageID 7654
                                       Filed

                 (C)     each Concentration Limitation is maintained or improved;

                 (D)     the maturity date of such Collateral Obligation will occur on or prior to the Stated
         Maturity of the Notes and the Weighted Average Life Test is satisfied;

                 (E)     the S&P Rating of such Collateral Obligation is at least equal to the S&P Rating
         of the Collateral Obligation being the source of the Unscheduled Principal Payments or of the
         Credit Improved Obligation being the source of Sale Proceeds, as applicable; and.

                 (F)     the aggregate Principal Balance of Collateral Obligations to be purchased in
         connection with such sale must be no less than the aggregate Principal Balance of the Collateral
         Obligations sold or prepaid.

         The Issuer may, at the direction of the Portfolio Manager, exchange a Collateral Obligation for
 another Collateral Obligation in an exchange of one security for another security of the same issuers that
 has substantially identical terms except transfer restrictions.

        Cash on deposit in the Collection Account may be invested at any time in Eligible Investments in
 accordance with this "Eligibility Criteria" section pending investment in Collateral Obligations.

         The Indenture provides that any sale or purchase by the Issuer of a Collateral Obligation shall be
 conducted on an arm's length basis and, if effected with the Portfolio Manager or a person Affiliated with
 the Portfolio Manager or any fund or account for which the Portfolio Manager or an Affiliate of the
 Portfolio Manager acts as investment adviser, shall be effected in accordance with the requirements the
 Management Agreement on terms no less favorable to the Issuer than would be the case if the person
 were not so Affiliated.

 The Collateral Quality Tests

         The Collateral Quality Tests will be used primarily as criteria for purchasing Collateral
 Obligations. See "—Eligibility Criteria" above and "—Sale of Collateral Obligations; Reinvestment of
 Principal Proceeds and Reinvestment Criteria" below. The Collateral Quality Tests are described below.

        Measurement of the degree of compliance with the Collateral Quality Tests will be required on
 each Measurement Date on and after the Ramp-Up Completion Date.

         The Diversity Test

         The "Diversity Test" is a test that will be satisfied on any Measurement Date if the Diversity
 Score as of the Measurement Date equals or exceeds the Minimum Diversity Score.

         Weighted Average Life Test

         The "Weighted Average Life Test" is a test that will be satisfied on any Measurement Date if
 the Weighted Average Life on that date of all Collateral Obligations is equal to or less than the number of
 years (including any fraction of a year) between such Measurement Date and the Payment Date in
 February, 2015 or, in the case of a Maturity Extension, the Extended Weighted Average Life Date.

         Weighted Average Moody's Recovery Rate Test

        The "Weighted Average Moody's Recovery Rate Test" is a test that is satisfied as of any
 Measurement Date if the Moody's Minimum Average Recovery Rate is greater than or equal to 44.8%.



                                                     99

                                                                                             004867
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 195 of 322 PageID 7655
                                       Filed

         Weighted Average S&P Recovery Rate Test

        The "Weighted Average S&P Recovery Rate Test" is a test that is satisfied as of any
 Measurement Date if the S&P Minimum Average Recovery Rate is greater than or equal to 51.7%.

        "S&P Minimum Average Recovery Rate" is a rate, as of any Measurement Date, equal to the
 number obtained by:

                 (i)     summing the products obtained by multiplying the Principal Balance of each
         Collateral Obligation by its respective S&P Priority Category Recovery Rate;

                (ii)    dividing the sum determined pursuant to clause (i) above by the sum of the
         Aggregate Principal Balance of all Collateral Obligations; and

                 (iii)   rounding up to the first decimal place.

         Weighted Average Fixed Rate Coupon Test

        The "Weighted Average Fixed Rate Coupon Test" is a test that is satisfied if, as of any
 Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 8.00%.

         Weighted Average Spread Test

        The "Weighted Average Spread Test" is a test that is satisfied as of any Measurement Date if (i)
 the Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
 Average Spread and (ii) the Weighted Average Commitment Fee as of such Measurement Date equals or
 exceeds the Minimum Weighted Average Commitment Fee.

         Weighted Average Rating Factor Test

        The "Weighted Average Rating Factor Test" is a test that is satisfied on any Measurement Date
 if the Weighted Average Moody's Rating Factor of the Collateral Obligations (excluding Eligible
 Investments) as of the Measurement Date is less than or equal to the Maximum Weighted Average
 Moody's Rating Factor.

         S&P CDO Monitor Test

          The "S&P CDO Monitor Test" is a test that will be satisfied on any Measurement Date if, after
 giving effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note
 Class Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be
 considered to be improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal
 to the corresponding Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test
 is not required to be satisfied or improved upon the sale of a Credit Risk Obligation and the reinvestment
 of the related Sale Proceeds in additional Collateral Obligations. For purposes of the S&P CDO Monitor
 Test:

         (i)     the S&P Rating of any S&P Unrated DIP Loan shall be "CCC-"; and

         (ii)    the S&P Industry Classification for a Synthetic Security shall be that of the related
                 Reference Obligation and not the Synthetic Security.

         The "Note Class Loss Differential" with respect to any Measurement Date and any Class of
 Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for such Class
 from the then-applicable Note Break-Even Loss Rate for such Class of Notes.

                                                    100

                                                                                           004868
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 196 of 322 PageID 7656
                                       Filed

         The "Note Break-Even Loss Rate" with respect to each Class of Notes that is rated by S&P, the
 maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and
 nevertheless sufficient funds will remain for the payment of principal of such Class of Notes in full by its
 Stated Maturity and the timely payment of interest on the Class A-1 Notes, the Class A-2 Notes and the
 Class B Notes and the ultimate payment of interest on the Class C Notes and the Class D Notes using
 S&P's assumptions on recoveries, defaults, and timing, and taking into account the Priority of Payments
 and the adjusted Weighted Average Spread level specified in the applicable row of the table below. The
 adjusted Weighted Average Spread as of any Measurement Date is the Weighted Average Spread as of
 the Measurement Date minus the amount of any Spread Excess added to the Weighted Average Fixed
 Rate Coupon as of the Measurement Date.

                     Row                Adjusted Weighted Average Spread
                      1                     Greater than or equal to 3.05%
                      2           Greater than or equal to 2.95% but less than 3.05%
                      3           Greater than or equal to 2.85% but less than 2.95%
                      4           Greater than or equal to 2.75% but less than 2.85%
                      5           Greater than or equal to 2.65% but less than 2.75%
                      6           Greater than or equal to 2.55% but less than 2.65%
                      7           Greater than or equal to 2.45% but less than 2.55%
                      8           Greater than or equal to 2.35% but less than 2.45%
                      9           Greater than or equal to 2.25% but less than 2.35%


 The Coverage Tests

         General

          The Coverage Tests will be used to determine, among other things, whether Notes will be
 redeemed in certain circumstances as described under "Description of the Securities—Priority of
 Payments" and whether additional Collateral Obligations may be acquired as described under "—
 Eligibility Criteria." There will not be any Coverage Test applicable to the Preference Shares.

         The Overcollateralization Tests

         The "Overcollateralization Tests" will consist of the Class A/B Overcollateralization Test, the
 Class C Overcollateralization Test and the Class D Overcollateralization Test.

         Each Overcollateralization Test will be satisfied with respect to any Class of Notes (treating the
 Class A-1 Notes, the Class A-2 Notes and the Class B Notes as one Class for this purpose) on any
 Measurement Date if, as of such Measurement Date, the Overcollateralization Ratio for the Class is at
 least equal to the specified required level for the Class indicated in the table in "Summary of Terms—The
 Overcollateralization Tests."

          The Overcollateralization Ratio, with respect to each Class of Notes (treating the Class A-1
 Notes, the Class A-2 Notes and the Class B Notes as one Class for this purpose) on any Measurement
 Date, is referred to as an "Overcollateralization Ratio," and is the ratio calculated by dividing:

         (i)       the Overcollateralization Ratio Numerator; by



                                                     101

                                                                                             004869
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 197 of 322 PageID 7657
                                       Filed

        (ii)    the Aggregate Outstanding Amount of the Class of Notes and all Notes ranking senior to
                it (excluding any Deferred Interest on the Notes and all Notes ranking senior to it).

        The "Overcollateralization Ratio Numerator" is, on any date, the sum of:

        (1)     the Aggregate Principal Balance of all Collateral Obligations (other than any Excess
                CCC/Caa Collateral Obligations, any Non-Performing Collateral Obligations, any Deep
                Discount Obligations, and any Collateral Obligations loaned pursuant to a Securities
                Lending Agreement with respect to which an "event of default" (under and as defined in
                the Securities Lending Agreement) is continuing); plus

        (2)     unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued
                Interest Purchased With Principal in respect of Non-Performing Collateral Obligations);
                plus

        (3)     the Aggregate Principal Balance of any Eligible Investments that were purchased with
                Principal Proceeds and, without duplication, the amount of Principal Proceeds on deposit
                in the Collection Account; plus

        (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
                Lending Account that relate to a Securities Lending Agreement with respect to which an
                "event of default" (under and as defined in the Securities Lending Agreement) is
                continuing; plus

        (5)     with respect Collateral Obligation that are Non-Performing Collateral Obligations, Deep
                Discount Obligations or Excess CCC/Caa Collateral Obligations, the amount determined
                by using one of the following methods applicable to such type of Collateral Obligation;
                provided that if a Collateral Obligation falls within more than one of such types, the
                Issuer will be required to use the method that results in the smallest amount:

                (A)     with respect to any Excess CCC/Caa Collateral Obligations, an amount equal to
                        the product of (i) the lower of (1) 70% and (2) the weighted average Market
                        Value of all CCC/Caa Collateral Obligations, expressed as a percentage of their
                        outstanding principal balances multiplied by (ii) the Excess CCC/Caa Collateral
                        Obligations

                (B)     with respect to any Non-Performing Collateral Obligations, the aggregate of the
                        Applicable Collateral Obligation Amounts for all included Non-Performing
                        Collateral Obligations (other than Defaulted Collateral Obligations that have
                        been held by the Issuer for more than three years, which shall be deemed to be
                        zero for purposes of this clause (B)); and

                (C)     with respect to any Deep Discount Obligations, the Aggregate Purchase Price
                        Amount for all Deep Discount Obligations.

         As used in this definition, "Applicable Collateral Obligation Amount" for any Non-Performing
 Collateral Obligation means:

        (1)     the lesser of (x) the Market Value Percentage of the Non-Performing Collateral
                Obligation and (y) the Applicable Percentage for the Non-Performing Collateral
                Obligation multiplied by:

        (2)     if the Non-Performing Collateral Obligation is:


                                                  102

                                                                                         004870
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 198 of 322 PageID 7658
                                       Filed

                (A)      any Pledged Obligation other than those in clauses (B) through (D) below, the
                         outstanding principal amount of the Pledged Obligation as of the relevant
                         Measurement Date;

                (B)      a Synthetic Security, the notional amount specified in the Synthetic Security;

                (C)      any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                         any unfunded amount thereof (regardless of the nature of the contingency
                         relating to the Issuer's obligation to fund the unfunded amount); and

                (D)      any PIK Security, its Principal Balance.

         As used in the calculation of Market Value Percentage of the Non-Performing Collateral
 Obligation, the Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted
 Collateral Obligation is:

         (i)    any Pledged Obligation other than those in clauses (ii) through (iv) below, the
                outstanding principal amount of the Pledged Obligation as of the relevant Measurement
                Date;

        (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

        (iii)   any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including any
                unfunded amount thereof (regardless of the nature of the contingency relating to the
                Issuer's obligation to fund the unfunded amount); and

        (iv)    any PIK Security, its Principal Balance.

        The Interest Coverage Tests

          The Interest Coverage Test in respect of each Class of Notes (each an "Interest Coverage Test")
 is a test the first Measurement Date for which will be on the second Payment Date and that is satisfied
 with respect to any specified Class of Notes (treating the Class A-1 Notes, the Class A-2 Notes and the
 Class B Notes as one Class for this purpose) if, as of the second Payment Date and any Measurement
 Date thereafter on which any Notes remain Outstanding, the Interest Coverage Ratio equals or exceeds
 the applicable required level specified in the table in "Summary of Terms— The Interest Coverage Tests."

         The "Interest Coverage Ratio" with respect to any specified Class of Notes (treating the Class
 A-1 Notes, the Class A-2 Notes and the Class B Notes as one Class for this purpose) on any Measurement
 Date, the ratio calculated by dividing:

         (i)     the sum of:

                (A)      the Interest Proceeds received or scheduled to be received with respect to the Due
                         Period in which the Measurement Date occurs; minus

                 (B)     amounts payable under clauses (1), (2), (3) and (4) of "Description of the
                         Securities—Priority of Payments—Interest Proceeds" on the related Payment
                         Date; by

         (ii)    all accrued and unpaid interest on the specified Class of Notes and all Notes ranking
                 senior to the Class, including any Deferred Interest on the related Payment Date.



                                                    103

                                                                                            004871
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 199 of 322 PageID 7659
                                       Filed

         For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including
 any "gross up" payment) on any Collateral Obligation in excess of any withholding tax or other
 deductions on account of tax of any jurisdiction on any date of determination shall be included in Interest
 Proceeds.

         Reinvestment Overcollateralization Test

        The "Reinvestment Overcollateralization Test" is a test that is satisfied as of any Measurement
 Date on which any Notes remain Outstanding, if the Reinvestment Overcollateralization Ratio as of such
 Measurement Date is at least equal to 104.95%.

 Ramp-Up

         In connection with the Ramp-Up Completion Date, the Issuer shall use its best efforts to purchase
 Collateral Obligations on any Business Day during the Ramp-Up Period or enter into commitments to
 purchase Collateral Obligations on any Business Day during the Ramp-Up Period for purchase on or as
 soon as practicable thereafter (not to exceed 60 days thereafter), in each case, for inclusion in the
 Collateral so that each of the Aggregate Principal Balance of the Collateral Obligations and the
 Overcollateralization Ratio Numerator is at least $872,000,000.

          No Collateral Obligations may be purchased prior to the Ramp-Up Completion Date unless
 immediately following the purchase of any Collateral Obligation (as certified by the Portfolio Manager in
 writing), the remaining funds in the Collection Account, after giving effect to such purchase, are
 sufficient as of the date of determination to purchase Collateral Obligations for inclusion in the Collateral
 so that each of the Aggregate Principal Balance of the Collateral Obligations and the Overcollateralization
 Ratio Numerator is at least $872,000,000 (taking into account the Collateral Obligations already part of
 the Collateral (without giving effect to any reductions of that amount that may have resulted from
 scheduled principal payments, principal prepayments or dispositions made with respect to any Collateral
 Obligations on or before the Ramp-Up Completion Date)).

         Notwithstanding the foregoing, or any other provision of the Indenture, if the Issuer has
 previously entered into a commitment to purchase a Collateral Obligation to be included in the Collateral,
 such commitment initially not to exceed 60 days, and at the time of the commitment the Collateral
 Obligation complied with the definition of "Collateral Obligation" and the requirements set forth under
 "—Ramp-Up," the Issuer may consummate the purchase of the Collateral Obligation notwithstanding that
 the Collateral Obligation fails to comply with the definition of "Collateral Obligation" and the
 requirements set out above on the date of settlement.

         The Issuer will use commercially reasonable efforts to purchase, or to enter into binding
 agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that, together with the
 Collateral Obligations purchased on or before the Closing Date and then held by the Issuer, will satisfy, as
 of the Ramp-Up Completion Date (without giving effect to any reductions of that amount that may have
 resulted from scheduled principal payments, principal prepayments or dispositions made with respect to
 any Collateral Obligations on or before the Ramp-Up Completion Date), the Collateral Quality Tests, the
 Concentration Limitations, the criteria set forth in the Indenture and the Overcollateralization Tests.

          Within 5 Business Days after the Ramp-Up Completion Date, the Issuer or the Portfolio Manager
 (on behalf of the Issuer) shall request a Rating Confirmation on behalf of the Issuer and shall provide a
 report to the Rating Agencies identifying the Collateral Obligations then included in the Collateral and the
 Issuer shall obtain and deliver to the Trustee and the Rating Agencies, together with the delivery of a
 report (and an electronic file of the Collateral Obligations to S&P) substantially in the form of a Monthly
 Report as of the Ramp-Up Completion Date, an accountants' certificate:



                                                     104

                                                                                              004872
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 200 of 322 PageID 7660
                                       Filed

         (i)      confirming the maturity date, rating, spread and recovery rate for each item of original
 Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date and the information
 provided by the Issuer with respect to every other asset included in the Collateral, by reference to such
 sources as shall be specified therein;

         (ii)    confirming that as of the Ramp-Up Completion Date:

                 (1)      each of the Coverage Tests are satisfied;

                (2)     the Aggregate Principal Balance of Collateral Obligations that the Issuer owned
         or committed to purchase as of the Ramp-Up Completion Date is at least equal to the Maximum
         Investment Amount; and

                  (3)   the Collateral Obligations comply with all of the requirements of the Collateral
         Quality Tests and the Concentration Limitations and the criteria set forth in "—Eligibility
         Criteria"; and

          (iii)   specifying the procedures undertaken by them to review data and computations relating
 to the foregoing statements.

         If a Rating Confirmation Failure should occur, the Notes will be redeemed pursuant to the
 Indenture and as described in "Description of the Securities—Mandatory Redemption of the Notes—
 Mandatory Redemption of the Notes upon Rating Confirmation Failure."

 Sale of Collateral Obligations; Reinvestment of Principal Proceeds and Reinvestment Criteria

          Pursuant to the Indenture and so long as no Event of Default has occurred and is continuing, the
 Issuer may, at the direction of the Portfolio Manager, direct the Trustee to sell (and the Trustee will sell)
 any Collateral Obligation or Workout Asset if the sale meets the requirements in paragraphs (i) through
 (ix) below:

         (i)     Credit Risk Securities. At the direction of the Portfolio Manager, the Issuer may direct
                 the Trustee to sell any Credit Risk Obligation at any time during or after the
                 Reinvestment Period without restriction and the Trustee shall sell the Credit Risk
                 Obligation in accordance with such direction. Following any sale of a Credit Risk
                 Obligation pursuant to the Indenture, at the direction of the Portfolio Manager during the
                 Reinvestment Period, the Issuer shall use commercially reasonable efforts to purchase
                 additional Collateral Obligations (to the extent the purchase is in the best interest of the
                 Issuer) with an Aggregate Principal Balance at least equal to the Sale Proceeds received
                 by the Issuer with respect to the Collateral Obligation sold. For this purpose, the
                 Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only include
                 its funded amount.

         (ii)    Credit Improved Obligations. At the direction of the Portfolio Manager, the Issuer may
                 direct the Trustee to sell any Credit Improved Obligation if either:

                 (1)      during the Reinvestment Period, the Portfolio Manager believes before the sale
                          that it will be able to cause the Issuer to reinvest its Sale Proceeds, in compliance
                          with the Eligibility Criteria, in one or more additional Collateral Obligations with
                          an Aggregate Principal Balance at least equal to the Investment Criteria Adjusted
                          Balance of the Credit Improved Obligation by the end of the immediately
                          succeeding Due Period (for this purpose, the Principal Balance of any Revolving
                          Loan or Delayed Drawdown Loan shall only include its funded amount and


                                                     105

                                                                                               004873
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 201 of 322 PageID 7661
                                       Filed

                       Principal Balance shall include the principal balance of Collateral Obligations in
                       which the Trustee does not have a first priority perfected security interest); or

               (2)     after the Reinvestment Period, the Sale Proceeds received in respect of the Credit
                       Improved Obligation are at least equal to its Investment Criteria Adjusted
                       Balance (for this purpose, the Principal Balance of any Revolving Loan or
                       Delayed Drawdown Loan shall only include its funded amount and Principal
                       Balance shall include the principal balance of Collateral Obligations in which the
                       Trustee does not have a first priority perfected security interest);

               and the Trustee shall sell the Credit Improved Obligation in accordance with such
               direction. Notwithstanding the foregoing provisions of this clause (ii), the Portfolio
               Manager may not direct the sale of a Credit Improved Obligation during the period from
               and after notice of a removal or resignation of the Portfolio Manager has been delivered
               in accordance with the Management Agreement and until a successor portfolio manager
               has been appointed pursuant to the Management Agreement and has agreed in writing to
               assume all of the Portfolio Manager's duties and obligations pursuant to the Management
               Agreement and the Indenture as described herein under "The Management Agreement."

       (iii)   Non-Performing Collateral Obligations and Current-Pay Obligations. At the direction
               of the Portfolio Manager, the Issuer may direct the Trustee to sell any Non-Performing
               Collateral Obligation or Current-Pay Obligation at any time during or after the
               Reinvestment Period without restriction and the Trustee shall sell the Non-Performing
               Collateral Obligation or Current-Pay Obligation in accordance with such direction. Non-
               Performing Collateral Obligations may be sold regardless of price.

       (iv)    Non-qualifying Collateral Obligations. At the direction of the Portfolio Manager, the
               Issuer may direct the Trustee to sell any obligation that at the time of acquisition,
               conversion, or exchange does not satisfy the requirements of a Collateral Obligation at
               any time during or after the Reinvestment Period without restriction and the Trustee shall
               sell that obligation in accordance with such direction.

       (v)     Withholding Tax Sales. At the direction of the Portfolio Manager, the Issuer may direct
               the Trustee to sell any Collateral Obligation subject to withholding tax at any time during
               or after the Reinvestment Period without restriction and the Trustee shall sell the
               Collateral Obligation in accordance with such direction.

       (vi)    Optional Redemption. After the Issuer has notified the Trustee of an Optional
               Redemption of the Notes, at the direction of the Portfolio Manager, the Issuer shall direct
               the Trustee to sell all or a portion of the Collateral Obligations as contemplated therein if
               (A) the requirements in respect of an Optional Redemption under the Indenture have been
               satisfied and (B) the independent certified public accountants appointed pursuant to the
               Indenture have confirmed the calculations contained in any required certificate furnished
               by the Portfolio Manager pursuant to the Indenture's Note redemption procedure
               provisions. After a Majority of the Preference Shares have directed an Optional
               Redemption of the Preference Shares in accordance with the Indenture, at the direction of
               the Portfolio Manager, the Issuer shall direct the Trustee to sell all of the remaining
               Collateral Obligations (in the case of an Optional Redemption pursuant to clause (i)
               under "Description of the Securities—Optional Redemption—Preference Shares") or a
               portion of the remaining Collateral Obligations in accordance with the unanimous
               directions of Holders of the Preference Shares (in the case of an Optional Redemption
               pursuant to clause (ii) under "Description of the Securities—Optional Redemption—



                                                   106

                                                                                            004874
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 202 of 322 PageID 7662
                                       Filed

                Preference Shares") and the Trustee shall sell the remaining Collateral Obligations in
                accordance with such direction.

       (vii)    Rating Confirmation Failure. After the Portfolio Manager has received notice of a
                Rating Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
                insufficient to effect the redemption of the Notes at par on any subsequent Payment Date
                in accordance with the Priority of Payments as and to the extent necessary for each of
                Moody's and S&P to confirm the Initial Ratings assigned by it on the Closing Date to the
                Securities, the Issuer may, at the direction of the Portfolio Manager, direct the Trustee to
                sell Collateral Obligations as contemplated in the Indenture and the Trustee shall sell the
                Collateral Obligations in accordance with such direction.

       (viii)   Discretionary Sales. At the direction of the Portfolio Manager, the Issuer may direct the
                Trustee to sell any Collateral Obligation:

                (1)     at any time on or before the Ramp-Up Completion Date (without regard to any
                        restriction specified in clause (2) below); and

                (2)     at any time after the Ramp-Up Completion Date if:

                        (A)     after giving effect to the sale and the sale of any other Collateral
                                Obligations whose sale is pending, the Aggregate Principal Balance of
                                all Collateral Obligations sold under "—Discretionary Sales" (in each
                                case determined as of the date the direction to sell is given) is not greater
                                than 20% of the Maximum Investment Amount as of January 1 of such
                                calendar year (or, for the first calendar year, as of the Ramp-Up
                                Completion Date) (for the purpose of determining the percentage of
                                Collateral Obligations sold during any such period, the amount of any
                                Collateral Obligation sold shall be reduced (a) to the extent of any
                                purchases of Collateral Obligations of the same obligor (which are pari
                                passu with such sold Collateral Obligation) occurring within 30 Business
                                Days of the sale (determined based on the date of any relevant trade
                                confirmation or commitment letter) (but only for so long as (x) the
                                Collateral Obligations purchased have not been downgraded by any of
                                the Rating Agencies during the 30 Business Day period, (y) the
                                Collateral Obligations have not been purchased from the Portfolio
                                Manager or any of its Affiliates acting, in each case, as principal or from
                                any funds or accounts advised or managed by the Portfolio Manager or
                                any of its Affiliates, and (z) the purchase price of each such Collateral
                                Obligation must not exceed the sale price of the sold Collateral
                                Obligation) and (b) to the extent of any purchases of Collateral
                                Obligations permitted pursuant to the second paragraph set forth under
                                "—Eligibility Criteria"; and

                        (B)     during the Reinvestment Period the Portfolio Manager believes before
                                the sale that it will be able to cause the Issuer within 30 days thereafter to
                                reinvest or commit to reinvest its Sale Proceeds, in compliance with the
                                Eligibility Criteria, in one or more additional Collateral Obligations with
                                an Aggregate Principal Balance at least equal to the Investment Criteria
                                Adjusted Balance of the Collateral Obligation (for this purpose, the
                                Principal Balance of any Revolving Loan or Delayed Drawdown Loan
                                shall only include its funded amount and Principal Balance shall include



                                                   107

                                                                                             004875
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 203 of 322 PageID 7663
                                       Filed

                                   the principal balance of Collateral Obligations in which the Trustee does
                                   not have a first priority perfected security interest);

                  and the Trustee shall sell the Collateral Obligations in accordance with such direction.
                  However, if the rating by Moody's of the Class A-1 Notes or the Class A-2 Notes is one
                  or more rating sub-categories below the Initial Rating of the Class A-1 Notes or the Class
                  A-2 Notes or the rating by Moody's of the Class B Notes, the Class C Notes or the
                  Class D Notes is two or more rating sub-categories below the Initial Rating of the Class B
                  Notes, the Class C Notes or the Class D Notes or has been withdrawn, the Issuer shall not
                  instruct the Trustee to sell any Collateral Obligations pursuant to "—Discretionary
                  Sales." This restriction may be waived by written consent of a Majority of the Controlling
                  Class. For the purposes of this clause (viii), any withdrawal or reduction in rating shall
                  not restrict the sale of any Collateral Obligations pursuant to "—Discretionary Sales" if
                  after the withdrawal or reduction Moody's has upgraded the reduced or withdrawn rating
                  to at least the Initial Rating in the case of the Class A-1 Notes and the Class A-2 Notes, or
                  to only one subcategory below their Initial Rating in the case of the Class B Notes, the
                  Class C Notes and the Class D Notes. Notwithstanding the foregoing provisions of this
                  clause (viii), the Portfolio Manager may not direct a sale pursuant to this clause (viii)
                  during the period from and after notice of a removal or resignation of the Portfolio
                  Manager has been delivered in accordance with the Management Agreement and until a
                  successor portfolio manager has been appointed pursuant to the Management Agreement
                  and has agreed in writing to assume all of the Portfolio Manager's duties and obligations
                  pursuant to the Management Agreement and the Indenture as described herein under
                  "The Management Agreement."

         (ix)     Workout Assets. At the direction of the Portfolio Manager, the Issuer may direct the
                  Trustee to sell any Workout Asset at any time during or after the Reinvestment Period
                  without restriction and regardless of price and the Trustee shall sell the Workout Assets
                  in accordance with such direction.

 Certain Determinations Relating to Collateral Obligations

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
 for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
 Manager on behalf of the Issuer shall be deemed to have purchased any Collateral Obligations as of the
 date on which the Issuer delivers to the Trustee a contract to purchase, a commitment letter, a
 confirmation or a due bill for such Collateral Obligation, in each case entitling the Issuer (or the Trustee
 as assignee thereof) to receive such Collateral Obligations and, in such event, the Issuer shall be deemed
 to have acquired, granted or delivered, as the case may be, such Collateral Obligations on such date.

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
 for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
 Manager on behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of the date on
 which the Issuer delivers to the Trustee a contract to sell, a commitment letter, a confirmation or a due bill
 for such Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to sell,
 and requiring the purchaser to purchase, such Collateral Obligations and, in such event, the Issuer shall be
 deemed to have sold such Collateral Obligations on such date.

          Under the circumstances described in the two preceding paragraphs, if the transaction
 contemplated by the contract, commitment letter, confirmation or due bill referred to therein does not
 settle on or before the 60th day following the scheduled settlement date (the "Deadline"), the deemed
 purchase or sale shall be deemed not to have occurred; provided, however, that the Portfolio Manager
 shall have the right to extend the Deadline for an additional period (not to exceed an additional 60 days)


                                                      108

                                                                                                004876
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 204 of 322 PageID 7664
                                       Filed

 by notice to the Trustee, which notice shall include the Portfolio Manager's certification to the effect that
 the Portfolio Manager believes that the settlement shall occur on or before the extended Deadline.

        Scheduled distributions with respect to any Pledged Collateral Obligation shall be determined in
 accordance with the applicable provisions of the Indenture.

 The Accounts

          The Indenture provides that the Trustee will establish separate segregated non-interest bearing
 trust accounts, which will be designated as the Collection Account, the Payment Account, the Custodial
 Account, the Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic
 Security Collateral Account, the Hedge Counterparty Collateral Account, the Closing Date Expense
 Account, the Expense Reimbursement Account, the Interest Reserve Account and the Securities Lending
 Account. In addition, Synthetic Security Counterparty Accounts may also be established. Any account
 may contain any number of subaccounts.

         Collection Account. The Trustee shall deposit into the "Collection Account":

         (i)     any funds transferred from (1) the Closing Date Expense Account pursuant to the
                 Indenture or (2) the Interest Reserve Account pursuant to the Indenture;

         (ii)    all Principal Proceeds (unless (1) simultaneously reinvested in Collateral Obligations in
                 accordance with the Indenture, (2) deposited into the Revolving Reserve Account or the
                 Delayed Drawdown Reserve Account or (3) posted by the Issuer as cash collateral with
                 (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's
                 purchase of or entry into a Synthetic Security or in Eligible Investments) received by the
                 Trustee;

         (iii)   all Interest Proceeds received by the Trustee (unless simultaneously reinvested in accrued
                 interest in respect of Collateral Obligations in accordance with the Indenture or in
                 Eligible Investments); and

         (iv)    all other funds received by the Trustee and not excluded above.

         The Issuer and the Portfolio Manager may, but will not be required to, jointly deposit from time
 to time any monies in the Collection Account it deems, in its sole discretion, to be advisable (and may
 designate any amounts so deposited as Principal Proceeds or Interest Proceeds in its discretion).

          Any Principal Proceeds received during the Reinvestment Period, and Sale Proceeds from the sale
 of Credit Improved Obligations and Unscheduled Principal Payments received after the Reinvestment
 Period, which have not been reinvested in additional Collateral Obligations on the Business Day of
 receipt shall be deposited in the Collection Account and shall at the direction of the Portfolio Manager be
 applied to the purchase of additional Collateral Obligations in accordance with the Eligibility Criteria and
 the other requirements set forth in the Indenture or the purchase of Eligible Investments pending such
 investment or used to enter into additional Hedge Agreements or used in connection with a Special
 Redemption. Principal Proceeds (other than Sale Proceeds from the sale of Credit Improved Obligations
 and Unscheduled Principal Payments) received after the Reinvestment Period shall be deposited into the
 Collection Account and applied to the purchase of Eligible Investments.

         The Collection Account shall be maintained for the benefit of the Noteholders, the Trustee, the
 Portfolio Manager and each Hedge Counterparty and amounts on deposit in the Collection Account will
 be available for application in the order of priority under "Description of the Securities—Priority of
 Payments" and for the acquisition of Collateral Obligations under the circumstances and pursuant to the
 requirements in the Indenture. Amounts received in the Collection Account during a Due Period and

                                                     109

                                                                                              004877
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 205 of 322 PageID 7665
                                       Filed

 amounts received in prior Due Periods and retained in the Collection Account under the circumstances
 stated above in "Description of the Securities—Priority of Payments" will be invested in Eligible
 Investments with Stated Maturities no later than the Business Day before the next Payment Date as
 directed by the Portfolio Manager (which may be in the form of standing instructions). All proceeds
 deposited in the Collection Account will be retained therein unless used to purchase Collateral
 Obligations during the Reinvestment Period (or, in respect of Principal Proceeds constituting
 Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations, after the
 Reinvestment Period) in accordance with the Eligibility Criteria, to honor commitments with respect
 thereto entered into during or after the Reinvestment Period, or used as otherwise permitted under the
 Indenture. See "—Eligibility Criteria."

        The Trustee shall transfer to the Payment Account from the Collection Account for application
 pursuant to the Priority of Payments, no later than the Business Day preceding each Payment Date, the
 amount set forth to be so transferred in the Valuation Report for the Payment Date.

         At any time during or after the Reinvestment Period, at the direction of the Portfolio Manager, the
 Issuer may direct the Trustee to pay from amounts on deposit in the Collection Account on any Business
 Day during any Interest Period from Interest Proceeds only, any Administrative Expenses that require
 payment before the next Payment Date to the extent that the amount of the payments does not exceed the
 aggregate amount that may be paid on the next payment Date under, and at the level of priority specified
 by, "Description of the Securities—Priority of Payments—Interest Proceeds."

         Custodial Account. The Trustee will from time to time deposit collateral into the "Custodial
 Account", over which the Trustee will have exclusive control and sole right of withdrawal, in accordance
 with the Indenture. All assets or securities at any time on deposit in or otherwise to the credit of the
 Custodial Account will be held in trust by the Trustee for the benefit of the Noteholders, the Trustee, the
 Portfolio Manager and each Hedge Counterparty.

         Revolving Reserve Account and Delayed Drawdown Reserve Account. Upon the purchase of any
 Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the direction of the
 Portfolio Manager, the Trustee shall deposit Principal Proceeds into the Revolving Reserve Account," in
 the case of a Revolving Loan, and the Delayed Drawdown Reserve Account," in the case of a Delayed
 Drawdown Loan, each equal to the unfunded commitment amount of the Revolving Loan or Delayed
 Drawdown Loan, respectively, and the Principal Proceeds so deposited shall be considered part of the
 Purchase Price of the Revolving Loan or Delayed Drawdown Loan for purposes of the Indenture. At the
 direction of the Portfolio Manager at any time during or after the Reinvestment Period, the Trustee shall
 withdraw funds from the Revolving Reserve Account or the Delayed Drawdown Reserve Account to fund
 extensions of credit pursuant to Revolving Loans or Delayed Drawdown Loans, respectively. In addition,
 to the extent that the Issuer receives proceeds of a repayment in respect of a Revolving Loan (except to
 the extent of any concurrent commitment reduction) at any time during or after the Reinvestment Period,
 the Trustee shall deposit the proceeds into the Revolving Reserve Account.

         Upon the sale of a Revolving Loan or Delayed Drawdown Loan in whole or in part or the
 reduction in part or termination of the Issuer's commitment thereunder, an amount on deposit in the
 Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the case may be, specified by
 the Portfolio Manager as being equal to (i) the unfunded amount of the commitment (in the case of a sale
 in whole or a termination of the commitment), (ii) the proportionate amount of the amount on deposit (in
 the case of a sale in part) or (iii) the amount by which the commitment is reduced (in the case of a
 reduction thereof in part), shall be transferred by the Trustee to the Collection Account as Principal
 Proceeds.

        Amounts on deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve
 Account will be invested in Eligible Investments with Stated Maturities as directed by the Portfolio


                                                    110

                                                                                            004878
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 206 of 322 PageID 7666
                                       Filed

 Manager (which may be in the form of standing instructions) not later than the Business Day after the
 date of their purchase. All interest and other income from amounts in the Revolving Reserve Account
 and the Delayed Drawdown Reserve Account deposited to the Collection Account under the Indenture
 shall be considered Interest Proceeds in the Due Period in which they are so deposited.

          Synthetic Security Collateral Account. On or before the date on which the Issuer enters into a
 Synthetic Security the Trustee shall create a sub-account of the non-interest bearing trust account
 established for Synthetic Security Collateral (the "Synthetic Security Collateral Account") with respect
 to the Synthetic Security. All Synthetic Security Collateral posted by any Synthetic Security
 Counterparty in support of its respective obligation under a Synthetic Security shall be immediately
 deposited into the Synthetic Security Collateral Account and posted to the sub-account related to the
 Synthetic Security. On each day on which amounts are payable to the Issuer out of Synthetic Security
 Collateral, the Issuer shall direct the Trustee to withdraw amounts on deposit in the Synthetic Security
 Collateral Account in an amount sufficient to make the payment (including any total or partial release of
 Synthetic Security Collateral). The only permitted withdrawal from or application of funds on deposit in,
 or otherwise to the credit of, the Synthetic Security Collateral Account shall be:

         (i)     for application to obligations of the relevant Synthetic Security Counterparty to the Issuer
                 under a Synthetic Security if the Synthetic Security becomes subject to early termination
                 or in the exercise of remedies under the Synthetic Security upon any "event of default"
                 under and as defined in the terms of the Synthetic Security, including liquidating the
                 related Synthetic Security Collateral Account; or

         (ii)    to return the Synthetic Security Collateral to the relevant Synthetic Security Counterparty
                 when and as required by the terms of the Synthetic Security, in each case as directed by
                 the Portfolio Manager.

 Amounts on deposit in the Synthetic Security Collateral Account will be invested in Eligible Investments
 having Stated Maturities not later than one Business Day after their purchase, as directed by the Portfolio
 Manager (which may be in the form of standing instructions), and shall not be considered an asset of the
 Issuer for the purposes of the Coverage Tests.

          Hedge Counterparty Collateral Account. The Trustee will deposit all collateral received from a
 Hedge Counterparty under any Hedge Agreement into the "Hedge Counterparty Collateral Account."
 The only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of,
 the Hedge Counterparty Collateral Account will be (i) for application to obligations of the relevant Hedge
 Counterparty to the Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
 termination or (ii) to return collateral to the relevant Hedge Counterparty when and as required by the
 relevant Hedge Agreement, in each case as directed by the Portfolio Manager. Amounts on deposit in the
 Hedge Counterparty Collateral Account will be invested in Eligible Investments with Stated Maturities no
 later than the Business Day before the next Payment Date as directed by the Portfolio Manager (which
 may be in the form of standing instructions) and shall not be considered an asset of the Issuer for the
 purposes of the Coverage Tests.

         Closing Date Expense Account. Amounts deposited in the "Closing Date Expense Account" on
 the Closing Date will be withdrawn to pay certain administrative expenses of the Co-Issuers. On the
 Payment Date in February, 2006, the Trustee shall transfer all funds on deposit in the Closing Date
 Expense Account to the Collection Account as Principal Proceeds and close the Closing Date Expense
 Account. Amounts on deposit in the Closing Date Expense Account shall be invested in Eligible
 Investments with Stated Maturities no later than the Business Day before the second Payment Date as
 directed by the Portfolio Manager (which may be in the form of standing instructions) and shall not be
 considered an asset of the Issuer for the purposes of the Coverage Tests.



                                                    111

                                                                                             004879
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 207 of 322 PageID 7667
                                       Filed

         Expense Reimbursement Account. On any Payment Date and on any date between Payment
 Dates, the Trustee will apply amounts, if any, in the "Expense Reimbursement Account" to the payment
 of expenses and fees that must be paid between Payment Dates or that are due on that Payment Date
 under clause (1) of "Description of the Securities—Priority of Payments—Interest Proceeds" and the
 Trustee shall on any Payment Date transfer to the Expense Reimbursement Account an amount equal to
 the excess, if any of the Administrative Expense Cap over the amounts due under clause (1) of
 "Description of the Securities—Priority of Payments—Interest Proceeds" to the Expense Reimbursement
 Account in accordance with clause (2) of "Description of the Securities—Priority of Payments—Interest
 Proceeds." Amounts on deposit in the Expense Reimbursement Account shall be invested in Eligible
 Investments with Stated Maturities as directed by the Portfolio Manager (which may be in the form of
 standing instructions), no later than the Business Day before the next Payment Date.

          Securities Lending Account. The Trustee will deposit all Securities Lending Collateral posted by
 any Securities Lending Counterparty in support of its respective obligation under a Securities Lending
 Agreement in a non-interest bearing trust account (the "Securities Lending Account"). The only
 permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
 Securities Lending Account will be (i) for application to obligations of the relevant Securities Lending
 Counterparty to the Issuer under a Securities Lending Agreement if the Securities Lending Agreement
 becomes subject to early termination or in the exercise of remedies under the Securities Lending
 Agreement upon any "event of default" under and as defined in the Securities Lending Agreement,
 including liquidating the related Securities Lending Collateral or (ii) to return collateral to the Securities
 Lending Counterparty when and as required by a Securities Lending Agreement. Amounts on deposit in
 the Securities Lending Account shall be invested in Eligible Investments with Stated Maturities as
 directed by the Portfolio Manager (which may be in the form of standing instructions) no later than the
 Business Day before the next Payment Date. Amounts on deposit in the Securities Lending Account shall
 not be considered an asset of the Issuer for the purposes of the Coverage Tests, but the loaned security or
 asset that relates to the Securities Lending Account shall be so considered an asset of the Issuer.

          Payment Account. The Trustee will deposit collateral into the "Payment Account", over which
 the Trustee will have exclusive control and sole right of withdrawal, in accordance with the Indenture.
 All assets or securities at any time on deposit in or otherwise to the credit of the Payment Account will be
 held in trust by the Trustee for the benefit of the Secured Parties. The only permitted withdrawal from or
 application of funds on deposit in, or otherwise to the credit of, the Payment Account shall be to pay
 amounts due and payable on the Notes and the Combination Securities and to pay Administrative
 Expenses and other amounts specified in the Indenture, each in accordance with the Priority of Payments.

          Interest Reserve Account. Amounts deposited in the "Interest Reserve Account", on the Closing
 Date will be withdrawn to pay amounts necessary such that the amounts referred to in clauses (1) through
 (11) of "Description of the Securities—Priority of Payments—Interest Proceeds" will be paid in full on
 each Payment Date occurring on or before the Payment Date in February, 2006. Subject to the next
 following sentence, on the Payment Date in February, 2006, the Trustee shall transfer all funds on deposit
 in the Interest Reserve Account to the Collection Account as Principal Proceeds and close the Interest
 Reserve Account. If on any date during the period from and including to the Closing Date up to and
 including the first Determination Date the Portfolio Manager provides a calculation in accordance with
 the Indenture that, as of such date, the sum of (x) amounts on deposit in the Collection Account as Interest
 Proceeds plus (y) interest accrued on the Collateral prior to the first Determination Date, will be sufficient
 to pay the amounts referred to in clauses (1) through (11) of "Description of the Securities—Priority of
 Payments—Interest Proceeds" on the Payment Date in February, 2006, the Portfolio Manager may make
 a one-time written direction to the Trustee to transfer not more than 75% of the funds on deposit in the
 Interest Reserve Account as of such date to the Collection Account as Principal Proceeds. Amounts on
 deposit in the Interest Reserve Account shall be invested in Eligible Investments with Stated Maturities as
 directed by the Portfolio Manager (which may be in the form of standing instructions), no later than the
 Business Day before the second Payment Date.


                                                      112

                                                                                               004880
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 208 of 322 PageID 7668
                                       Filed

         Class 2 Component Account. The Trustee will deposit in the "Class 2 Component Account" the
 Class 2 Bond, which Class 2 Bond shall be delivered to the Trustee by the Issuer on the Closing Date. All
 assets or securities at any time on deposit in, or otherwise to the credit of, the Class 2 Component
 Account shall be held in trust by the Trustee for the benefit of the Holders of the Class 2 Combination
 Securities. The only permitted withdrawals from the Class 2 Component Account shall be in accordance
 with the Indenture. None of the Co-Issuers, the Noteholders, the Holders of Preference Shares (other than
 the Holders of the Class 2 Combination Securities, to the extent of their Preference Share Components) or
 any other Secured Party shall have any legal, equitable, or beneficial interest in the Class 2 Component
 Account.

          Synthetic Security Counterparty Account. To the extent that any Synthetic Security requires the
 Issuer to secure its obligations to the Synthetic Security Counterparty, the Issuer shall direct the Trustee
 and the Trustee shall establish a segregated non-interest bearing trust account (the "Synthetic Security
 Counterparty Account") for the Synthetic Security which shall be held in trust for the benefit of the
 related Synthetic Security Counterparty and over which the Trustee shall have exclusive control and the
 sole right of withdrawal in accordance with the applicable Synthetic Security and the Indenture. In the
 alternative, a Synthetic Security Counterparty Account may be established with a trustee designated by
 the Synthetic Security Counterparty that satisfies the requirements with respect to being a securities
 intermediary with respect to the posted collateral if that trustee would qualify to be a successor trustee
 under the Indenture and the account satisfies the other requirements of a Synthetic Security Counterparty
 Account under the Indenture.

          As directed in writing by the Portfolio Manager, the Trustee shall deposit (or deliver for deposit)
 into each Synthetic Security Counterparty Account all amounts or securities that are required to secure the
 obligations of the Issuer in accordance with the related Synthetic Security, including the entire notional
 amount of any Synthetic Security in the form of a credit default swap or other similar transaction. The
 Portfolio Manager shall direct any such deposit only during the Reinvestment Period and only to the
 extent that monies are available for the purchase of Collateral Obligations pursuant to the Indenture. Any
 income received on amounts in the Synthetic Security Counterparty Account shall, after application in
 accordance with the relevant Synthetic Security, be withdrawn from the Synthetic Security Counterparty
 Account and deposited in the Collection Account for distribution as Interest Proceeds.

         As directed by the Portfolio Manager in writing and in accordance with the applicable Synthetic
 Security and the Indenture, amounts on deposit in a Synthetic Security Counterparty Account shall be
 invested in Synthetic Security Collateral.

          In connection with the occurrence of a credit event or an event of default or a termination event
 (each as defined in the applicable Synthetic Security) under the related Synthetic Security, amounts in any
 Synthetic Security Counterparty Account shall be withdrawn by the Trustee (or the Trustee shall request
 their withdrawal) and applied toward the payment of any amounts payable by the Issuer to the related
 Synthetic Security Counterparty in accordance with the Synthetic Security, as directed by the Portfolio
 Manager in writing. Any excess amounts held in a Synthetic Security Counterparty Account, or held
 directly by a Synthetic Security Counterparty, after payment of all amounts owing from the Issuer to the
 related Synthetic Security Counterparty in accordance with the related Synthetic Security shall be
 withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection Account for
 distribution as Principal Proceeds.

         Amounts on deposit in any Synthetic Security Counterparty Account shall not be considered an
 asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security that relates to the
 Synthetic Security Counterparty Account shall be so considered an asset of the Issuer (with the notional
 amount as the Principal Balance unless a default exists under the applicable Synthetic Security).




                                                     113

                                                                                             004881
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 209 of 322 PageID 7669
                                       Filed

 Hedge Agreements

         At any time and from time to time after the Closing Date, the Issuer, at the direction of the
 Portfolio Manager, may enter into the Hedge Agreements and will assign its rights (but none of its
 obligations) under the Hedge Agreements to the Trustee pursuant to the Indenture and the collateral
 assignment of Hedge Agreements. The Portfolio Manager, on behalf of the Issuer, will obtain the
 approval of each new Hedge Agreement from each Hedge Counterparty to a then-existing Hedge
 Agreement. The Trustee will, on behalf of the Issuer and in accordance with the Valuation Report, pay
 amounts due to the Hedge Counterparties under the Hedge Agreements on any Payment Date in
 accordance with the Priority of Payments.

          Each Hedge Counterparty will be required to have (i) a debt rating by Moody's for long-term debt
 of "Aa3" (which rating of "Aa3" is not on credit watch for a possible downgrade) or higher if the Hedge
 Counterparty has only a long-term rating; or a debt rating by Moody's for long-term debt of "A1" (which
 rating of "A1" is not on credit watch for possible downgrade) or higher and a debt rating by Moody's for
 short-term debt of "P-1" (which rating of "P-1" is not on credit watch for possible downgrade) if the
 Hedge Counterparty has both long-term and short-term ratings and (ii) a short-term debt rating by S&P of
 not less than "A-1" or a long-term debt rating of not less than "A+" (the "Required Rating").

         If at any time a Hedge Counterparty has:

         (A)     no short-term Moody's rating and a long-term Moody's rating and that rating is below
                 "Aa3" or is "Aa3" and has been placed on credit watch for possible downgrade by
                 Moody's; or

         (B)     both a short-term and long-term Moody's rating; and either:

                         (i)     the long-term Moody's rating is below "A1" or that rating is "A1" and
                                 has been placed on credit watch for possible downgrade by Moody's, or

                         (ii)    the short-term Moody's rating is below "P-1" or that rating is "P-1" and
                                 has been placed on credit watch for possible downgrade by Moody's;

                 then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days,
                 either:

                         (i)     post collateral with the Trustee to secure the Hedge Counterparty's
                                 obligations under the Hedge Agreement, in an amount and of the type
                                 sufficient to cause the Rating Condition with respect to Moody's to be
                                 satisfied; or

                         (ii)    obtain a guarantor whose short-term and long-term debt ratings equal or
                                 exceed the above criteria; or

                         (iii)   replace itself under the related or substantially equivalent Hedge
                                 Agreement with a substitute Hedge Counterparty whose short-term and
                                 long-term debt ratings equal or exceed the above criteria; or

                         (iv)    take other actions to satisfy the Rating Condition with respect to
                                 Moody's.




                                                    114

                                                                                           004882
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 210 of 322 PageID 7670
                                       Filed

         If at any time the Hedge Counterparty has:

         (A)     no short-term Moody's rating and a long-term Moody's rating that is "A2" or below or has
                 been suspended or withdrawn;

         (B)     both a short-term and long-term Moody's rating; and either:

                         (i)      the long-term Moody's rating is "A3" or below or is suspended or
                                  withdrawn; or

                         (ii)     the short-term Moody's rating is "P-2" or below; or

         (C)     a short-term debt rating by S&P below "A-1" or, if the Hedge Counterparty has no short-
                 term rating by S&P, a long-term rating by S&P below "A+" or that has been suspended
                 or withdrawn;

         then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days, either:

                 (i)     post collateral as required by the Hedge Agreement to secure the Hedge
                         Counterparty's obligations under the Hedge Agreement in an amount and of the
                         type sufficient to cause the Rating Condition with respect to Moody's and S&P to
                         be satisfied; or

                 (ii)    (x) obtain a guarantor that has a Required Rating and that will satisfy the Rating
                         Condition with respect to S&P with respect to its appointment; (y) replace itself
                         under the related or substantially equivalent Hedge Agreement with a substitute
                         Hedge Counterparty that has a Required Rating and the appointment of which
                         will satisfy the Rating Condition with respect to S&P; or (z) take such other
                         actions to satisfy the Ratings Condition;

         provided that, if at any time the Hedge Counterparty has a short-term debt rating by S&P below
         "A-3" or, if the Hedge Counterparty has no short-term rating by S&P, a long-term rating by S&P
         below "BBB-" or such Hedge Counterparty's rating has been suspended or withdrawn, then the
         Hedge Counterparty shall be required, at its sole expense, to within 7 days replace itself under the
         related or substantially equivalent Hedge Agreement with a substitute Hedge Counterparty that
         has a Required Rating and the appointment of which will satisfy the Rating Condition with
         respect to S&P.

         Any payments required to be made under the Hedge Agreements shall be made in accordance
 with the Priority of Payments. Defaulted Hedge Termination Payments shall be subordinate to interest
 and principal payments on the Notes and any other payments required to be made by the Issuer under the
 Hedge Agreements, but senior to distributions to Holders of the Preference Shares pursuant to the
 Indenture.

          Unless the Rating Condition with respect to each Rating Agency is otherwise satisfied, following
 the early termination of a Hedge Agreement (other than on a Redemption Date) the Issuer, at the direction
 of the Portfolio Manager, shall promptly (but no later than 60 days after the early termination), at the
 expense of the Issuer and to the extent possible through Hedge Termination Receipts, enter into a
 replacement hedge, unless, in the exercise of the Portfolio Manager's commercially reasonable judgment,
 to do so would not be in the best interest of the Issuer and the Rating Condition with respect to each
 Rating Agency is satisfied with respect to not entering into a replacement hedge. In addition, a
 replacement hedge may not be entered into unless the Issuer provides the Rating Agencies with at least
 seven Business Days' prior written notice of its intention to enter into a replacement hedge, together with
 its form and the Rating Condition with respect to each Rating Agency is satisfied with respect to the

                                                      115

                                                                                              004883
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 211 of 322 PageID 7671
                                       Filed

 replacement hedge. The Issuer shall use commercially reasonable efforts to cause the termination of a
 Hedge Agreement (other than a termination resulting from the bankruptcy, insolvency, or similar event
 with respect to the Hedge Counterparty) to become effective simultaneously with its entering into a
 replacement hedge. To the extent that (i) the Portfolio Manager determines not to replace the Hedge
 Agreement and the Rating Condition with respect to each Rating Agency is satisfied with respect to the
 determination; or (ii) termination is occurring on a Redemption Date, the Hedge Termination Receipts
 shall become part of Principal Proceeds and be distributed in accordance with the Priority of Payments on
 the next following Payment Date (or on the Redemption Date, if the Notes are redeemed on the
 Redemption Date).

         The notional amounts of the Hedge Agreements outstanding at any time may be reduced or
 increased from time to time, by the Issuer, and the Hedge Agreements may be amended, modified, or
 terminated in accordance with the Hedge Agreements if the Rating Condition with respect to each Rating
 Agency is satisfied with respect to the reduction, increase, amendment, modification, or termination, as
 the case may be.

         Each Hedge Agreement may be terminated pursuant to its terms upon an Optional Redemption of
 the Notes or an acceleration of maturity of the Notes after an Event of Default. The Hedge Agreement
 will not be permitted to be terminated as the result of a Default or Event of Default unless any
 acceleration of maturity of the Notes resulting from the Event of Default is no longer permitted to be
 rescinded and liquidation of the Collateral has begun pursuant to the Indenture.

          Except for Hedge Agreements entered into on or before the Closing Date, the Issuer shall not
 enter into any Hedge Agreement unless the Rating Condition with respect to each Rating Agency is
 satisfied.

 Synthetic Securities

         The Issuer will not enter into a Synthetic Security Agreement with a Synthetic Security
 Counterparty unless the terms of such Synthetic Security Agreement provide that, if at any time the
 Synthetic Security Counterparty does not meet the Synthetic Security Counterparty Ratings Requirement,
 such Synthetic Security Counterparty shall (at the sole cost of the Synthetic Security Counterparty) take
 one of the following actions within 30 days following the date on which the Synthetic Security
 Counterparty fails to meet such Synthetic Security Counterparty Ratings Requirement:

                  (i)    post collateral with the Trustee to secure the Synthetic Security Counterparty's
         obligations under the Synthetic Security Agreement, in an amount and of the type sufficient to
         cause the Rating Condition with respect to S&P to be satisfied; provided that, if the Synthetic
         Security Counterparty's senior unsecured credit rating by S&P for long-term debt of such
         Synthetic Security Counterparty are rated below "BBB+" and the senior unsecured, credit rating
         by S&P for short-term senior debt of such Synthetic Security Counterparty are rated below "A 2"
         (if such Synthetic Counterparty has a short term rating from Standard & Poor's), the Synthetic
         Security Counterparty shall obtain or provide a legal opinion addressed to the Issuer and the
         Trustee acceptable to S&P to the effect that the collateral will be available to the Trustee and the
         Noteholders in the event of the insolvency of such Synthetic Security Counterparty;

                 (ii)    obtain a guarantor whose short-term and long-term debt ratings equal or exceed
         the Synthetic Security Counterparty Ratings Requirement;




                                                    116

                                                                                             004884
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 212 of 322 PageID 7672
                                       Filed

                  (iii)    cause an entity who satisfies the Security Counterparty Ratings Requirement to
         issue in favor of the Issuer a credit support of such Synthetic Security Counterparty's obligations
         under the related Synthetic Security acceptable in form and substance to the Issuer and that
         satisfies the Rating Condition;

                  (iv)    replace itself under the related or substantially equivalent Synthetic Security
         Agreement with a substitute Synthetic Security Counterparty whose short-term and long-term
         debt ratings equal or exceed the Synthetic Security Counterparty Ratings Requirement; provided
         that, upon successful consummation of any such substitution and assignment, the related
         Synthetic Security Counterparty's obligations to post collateral contemplated by clause (i) above
         shall terminate and Issuer shall release its security interest in, and return to the related Synthetic
         Security Counterparty, any then posted collateral; or

                 (v)     take other actions to satisfy the Rating Condition with respect to S&P.

         If the Synthetic Security Counterparty has taken action pursuant to clause (ii) above, the
 Indenture requires that, in the event that the Synthetic Security Counterparty fails to meet its payment
 obligations under the Synthetic Agreement, payment will be demanded from the guarantor on the day
 such payment from the Synthetic Security Counterparty is due for the purpose of requiring such guarantor
 to make payment on such same day.

 Securities Lending

         The Indenture permits the Issuer to engage in a limited number of securities lending transactions
 as described below.

           The Portfolio Manager may instruct the Trustee to cause Collateral Obligations that are not
 Defaulted Collateral Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and
 other financial institutions (other than insurance companies) having long-term and short-term senior
 unsecured debt ratings or guarantors with ratings of at least "A1" (and not "A1" but on credit watch with
 negative implications) and "P-1" (and not on credit watch for possible downgrade) from Moody's and a
 long-term senior unsecured debt rating of at least "A" from S&P (each, a "Securities Lending
 Counterparty") pursuant to one or more agreements (each, a "Securities Lending Agreement");
 provided that Collateral Obligations the Market Value of which cannot be determined under clause (i), (ii)
 or (iii) of that definition may not be lent pursuant to a Securities Lending Agreement. Upon receipt of an
 Issuer Order, the Trustee shall release any lent Collateral Obligations to a Securities Lending
 Counterparty as directed by the Portfolio Manager. The Securities Lending Counterparties may be
 Affiliates of the Placement Agent or Affiliates of the Portfolio Manager. The duration of any Securities
 Lending Agreement shall not exceed the Stated Maturity of the Notes and Combination Securities.
 Collateral Obligations representing no more than 15% (measured by Aggregate Principal Balance) of the
 Maximum Investment Amount may be loaned pursuant to Securities Lending Agreements at any time.

       Each Securities Lending Agreement shall be on market terms as determined by the Portfolio
 Manager (except to the extent specified in the Indenture) and shall:

         (i)     require that the Securities Lending Counterparty return to the Issuer debt obligations that
                 are identical (in terms of issue and class) to the lent Collateral Obligations;

         (ii)    require that the Securities Lending Counterparty pay to the Issuer amounts equivalent to
                 all interest and other payments that the owner of the lent Collateral Obligation is entitled
                 to for the period during which the Collateral Obligation is lent and require that any such
                 payments not be subject to withholding tax imposed by any jurisdiction unless the
                 Securities Lending Counterparty is required under the Securities Lending Agreement to


                                                     117

                                                                                               004885
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 213 of 322 PageID 7673
                                       Filed

                make "gross-up" payments to the Issuer that cover the full amount of the withholding tax
                on an after-tax basis;

       (iii)    require that the Rating Condition with respect to each Rating Agency shall be satisfied
                with respect to the execution of the Securities Lending Agreement;

       (iv)     satisfy any other requirements of Section 1058 of the Code and the Treasury Regulations
                promulgated under it;

       (v)      be governed by the laws of New York;

       (vi)     permit the Issuer to assign its rights under the Securities Lending Agreement to the
                Trustee pursuant to the Indenture;

       (vii)    provide for early termination and the delivery of any lent Collateral Obligation with no
                penalty if the Collateral Obligation becomes a Credit Risk Obligation or is subject to
                redemption in accordance with its terms;

       (viii)   provide for early termination and the delivery of any lent Collateral Obligation with no
                penalty upon any redemption of the Notes and the Combination Securities in whole;

       (ix)     require the Securities Lending Counterparty to post with the Trustee collateral consisting
                of Cash or direct registered debt obligations of the United States of America that have a
                maturity date no later than the Business Day preceding the stated termination date of the
                Securities Lending Agreement to secure its obligation to return the Collateral Obligations
                or in the alternative post that collateral with a custodian for the benefit of the Issuer
                designated by the Securities Lending Counterparty that satisfies the requirements with
                respect to being a securities intermediary with respect to the posted collateral if that
                custodian would qualify to be a successor trustee under the Indenture;

       (x)      provide that the Securities Lending Collateral shall be maintained at all times in an
                amount equal to at least 102% of the current Ask-Side Market Value (determined daily
                and monitored by the Portfolio Manager) of the lent Collateral Obligations and if
                securities are delivered to the Trustee as security for the obligations of the Securities
                Lending Counterparty under the related Securities Lending Agreement, the Portfolio
                Manager on behalf of the Issuer will negotiate with the Securities Lending Counterparty a
                rate for the loan fee to be paid to the Issuer for lending the lent Collateral Obligations;

       (xi)     the lent Collateral Obligations shall be marked-to-market on a daily basis by the Portfolio
                Manager on the basis of their Market Value;

       (xii)    the Collateral will include the Issuer's rights under the related Securities Lending
                Agreement rather than the loaned Collateral Obligation;

       (xiii)   provide for early termination within 10 days at the option of the Issuer and the delivery of
                any lent Collateral Obligation with no penalty if the Securities Lending Counterparty is
                no longer in compliance with the requirements relating to the credit ratings of the
                Securities Lending Counterparty and the noncompliance is not cured as provided in the
                Indenture; and

       (xiv)    contain appropriate limited recourse and non-petition provisions (to the extent the Issuer
                has contractual payment obligations to the Securities Lending Counterparty) equivalent
                (mutatis mutandis) to those in the Indenture.


                                                   118

                                                                                            004886
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 214 of 322 PageID 7674
                                       Filed

          If either Moody's or S&P downgrades a Securities Lending Counterparty such that the Securities
 Lending Agreements to which the Securities Lending Counterparty is a party are no longer in compliance
 with the requirements relating to the credit ratings of the Securities Lending Counterparty, then the Issuer,
 within 10 days of the downgrade, shall (i) terminate its Securities Lending Agreements with the Securities
 Lending Counterparty unless a guarantor for the Securities Lending Counterparty's obligations under the
 Securities Lending Agreements has been obtained; or (ii) reduce the percentage of the Aggregate
 Principal Balance of the Collateral Obligations lent to the downgraded Securities Lending Counterparty
 so that the Securities Lending Agreements to which the Securities Lending Counterparty is a party,
 together with all other Securities Lending Agreements, are in compliance with the requirements relating
 to the credit ratings of Securities Lending Counterparties; or (iii) take any other steps Moody's or S&P
 may require to cause the Securities Lending Counterparty's obligations under the Securities Lending
 Agreements to which the Securities Lending Counterparty is a party to be treated by Moody's or S&P, as
 the case may be, as if the obligations were owed by a counterparty having a rating at least equivalent to
 the rating that was assigned by Moody's or S&P, as the case may be, to the downgraded Securities
 Lending Counterparty before its being downgraded.

          The Portfolio Manager shall instruct the Trustee in writing with respect to the administration of
 any Securities Lending Agreement (including with respect to any default and the exercise of rights under
 it). The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or acceptability
 of any Securities Lending Agreement or for the qualifications or eligibility of any Securities Lending
 Counterparty. Nothing in the Indenture shall be construed to cause the Trustee to have any fiduciary
 duties to any Securities Lending Counterparty.

          So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,
 (a) the Trustee shall have no liability for any failure or inability on its part to receive any information or
 take any action with respect to the Collateral Obligation because of its being on loan (including any
 failure to take action with respect to a notice of redemption, consent solicitation, exchange or tender offer,
 or similar corporate action) and (b) the loaned Collateral Obligations shall not be disqualified for return to
 the Trustee as a Collateral Obligation by any change in circumstance or status during the time while on
 loan (including any change that would cause the Collateral Obligation to be ineligible for purchase by the
 Issuer under the Indenture if applied to a proposed purchase of it in the open market at the time of its
 return from loan).

                        MATURITY AND PREPAYMENT CONSIDERATIONS
          The Stated Maturity of each Class of Notes will be the Payment Date in November, 2017 or, upon
 a Maturity Extension (if any), the applicable Extended Stated Maturity Date; however, the principal of
 each Class of the Notes is expected to be paid in full prior to its Stated Maturity (or Extended Stated
 Maturity Date, as applicable). Average life refers to the average amount of time that will elapse from the
 date of delivery of a security until each dollar of the principal of such security will be paid to the investor.
 The average lives of the Notes will be determined by the amount and frequency of principal payments,
 which are dependent upon, among other things, the amount of sinking fund payments and any other
 payments received at or in advance of the scheduled maturity of Collateral Obligations (whether through
 sale, maturity, redemption, default or other liquidation or disposition).
          The actual performance of the Securities will also be affected by the financial condition of the
 obligors on or issuers of the Collateral Obligations and the characteristics of the Collateral Obligations,
 including the interest rate or other rate of distribution, the actual default rate and actual losses sustained,
 the existence and frequency of exercise of any prepayment, optional redemption, or sinking fund features
 and any related premium, the prevailing level of interest rates, any sales of Collateral Obligations, and
 any unique risks of the Collateral Obligations. Any disposition of a Collateral Obligation may change the
 composition and characteristics of the portfolio of Collateral Obligations and their rate of payment, and,
 accordingly, may affect the actual performance of each respective Class of Securities. The ability of the
 Issuer to reinvest any Interest Proceeds or Principal Proceeds in the manner described under "Security for

                                                      119

                                                                                                004887
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 215 of 322 PageID 7675
                                       Filed

 the Notes and the Combination Securities" will also affect the performance of the Securities.
 Redemptions will also affect the performance of the Securities.




                                             120

                                                                                004888
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 216 of 322 PageID 7676
                                       Filed

                                      THE PORTFOLIO MANAGER
          The information appearing in this section has been prepared by the Portfolio Manager and has
 not been independently verified by the Co-Issuers or the Placement Agent. Accordingly, notwithstanding
 anything to the contrary herein, the Co-Issuers and the Placement Agent do not assume any responsibility
 for the accuracy, completeness or applicability of such information.

 General

         Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
 investment grade credit and special situation investing. As of June 30, 2005, Highland Capital managed
 over $16 billion in leveraged loans, high yield bonds, structured products and other assets for banks,
 insurance companies, pension plans, foundations, and high net worth individuals.

          As of June 30, 2005, Highland Capital employed 56 investment professionals with over 900
 credits owned and 1,000 credits followed. Portfolios as of June 30, 2005 include 17 structured investment
 vehicles (including 12 CLOs), 5 separate accounts, 8 retail funds and 6 hedge funds.

         Investment Philosophy and Process

          Highland Capital's investment philosophy is based on a belief that fundamental research and
 disciplined asset acquisition/disposition produces superior long-term results. Highland Capital's
 investment approach seeks to generate superior performance with muted volatility. Highland Capital
 anticipates long-term secular trends and identifies those sectors and issues that it believes have the highest
 relative value characteristics. Highland Capital's process and philosophy have been consistent over time.

          Highland Capital has a large range and depth of experience. It has expertise in syndicated loans,
 high yield bonds, and distressed investments. Highland Capital believes it is in a position to arbitrage
 disparities in the historical spread relationship between various below investment grade asset classes.
 Highland Capital believes that, historically, the most inefficient asset classes have demonstrated the best
 risk/return characteristics.

         Highland Capital has invested over $250 million of firm capital in its funds, and expects that one
 of its Affiliates or funds will invest (or, through a derivative or similar arrangement, retain economic
 exposure to) (i) $19,400,000 aggregate Face Amount in the Preference Shares of the Issuer, (ii)
 $10,000,000 Aggregate Outstanding Amount of the Class C Notes and (iii) $26,500,000 Aggregate
 Outstanding Amount of the Class D Notes. Additionally, Highland Capital believes that it strives to
 minimize operating expenses and hires the brightest and most talented professionals, insisting on a high
 degree of dedication and integrity.

          Highland Capital believes that its disciplined investment process minimizes a portfolio's risk and
 that its strategy seeks to maximize current yield over capital appreciation while limiting downside risk.
 Portfolio managers actively follow each credit and several times each year the entire investment staff
 reviews all positions during multi-day monitoring meetings. Highland Capital diversifies its portfolios
 with set limits on exposure to any one given industry or issuer. Highland Capital believes that this
 philosophy and process has resulted in positive returns in 48 of the last 50 quarters on its underlying loan
 portfolio and consistent outperformance relative to its indices.

         Highland Capital focuses on a "team" approach that it has used since the investment committee
 started in 1990. It is Highland Capital management's belief that this style creates the optimum
 environment for the exchange of information and the development of all investment professionals. All
 aspects of the investment process are coordinated through the committee's direct interaction. The
 investment committee meets every morning to discuss the market, investment strategy, and credits. In
 addition, the firm maintains an "informal" open door policy with regards to investment or personal issues.

                                                      121

                                                                                               004889
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 217 of 322 PageID 7677
                                       Filed

 The committee is composed of senior management and portfolio managers/analysts. Collectively, the
 committee utilizes an investment process which is driven by fundamental credit research. Each portfolio
 manager/analyst makes specific credit recommendations based upon industry coverage. The investment
 proposal is then brought to the investment committee for consideration. Based upon the consensus
 decision, the portfolio manager with the recommendation will direct Highland traders to execute the trade.
 Highland Capital has also provided its investment committee with a strong commitment to technology.
 The firm developed Wall Street Office® which is a proprietary software system that allows Highland
 Capital to model, portfolio manage, and trade syndicated loans. This software has been licensed to more
 than 70 financial institutions that invest in syndicated loans.

 Professionals of the Portfolio Manager

         Set forth below is information regarding certain persons who are currently employed by the
 Portfolio Manager. Such persons may not necessarily continue to be so employed during the entire term
 of the Management Agreement.

 Senior Management

         James Dondero, CFA, CPA, CMA – Managing Partner - President

         Mr. Dondero is a Founder and President of Highland Capital. Formerly, Mr. Dondero served as
 Chief Investment Officer of Protective Life's GIC subsidiary and helped grow the business from concept
 to over $2 billion between 1989 to 1993. His portfolio management experience includes mortgage-
 backed securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives,
 preferred stocks and common stocks. From 1985 to 1989, he managed approximately $1 billion in fixed
 income funds for American Express. Prior to American Express, he completed the financial training at
 Morgan Guaranty Trust Company. Mr. Dondero is a Beta Gamma Sigma graduate of the University of
 Virginia, 1984 with degrees in Accounting and Finance. Mr. Dondero is a Certified Public Accountant,
 Chartered Financial Analyst and a Certified Management Accountant.

         Mark Okada, CFA – Managing Partner - Chief Investment Officer

          Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible for
 overseeing Highland Capital's investment activities for its various funds and has over 19 years of
 experience in the leveraged finance market. Formerly, Mr. Okada served as Manager of Fixed Income for
 Protective Life's GIC subsidiary from 1990 to 1993. He was primarily responsible for the bank loan
 portfolio and other risk assets. Protective was one of the first non-bank entrants into the syndicated loan
 market. From 1986 to 1990, he served as Vice President for Hibernia National Bank, managing over $1
 billion of high yield bank loans. Mr. Okada is an honors graduate of the University of California Los
 Angeles with degrees in Economics and Psychology. He completed his credit training at Mitsui and is a
 Chartered Financial Analyst. Mr. Okada is also Chairman of the Board of Directors of Common Grace
 Ministries Inc.

         Todd Travers, CFA – Head of Structured Products, Senior Portfolio Manager

         Mr. Travers is responsible for Highland Capital's CDO business and is the primary portfolio
 manager for Highland Capital's par debt funds. He is a member of the Credit Committee and heads a
 team that is responsible for structuring new transactions and implementing additional opportunities in
 Highland Capital's core businesses. Formerly, Mr. Travers served as Portfolio Manager/Portfolio Analyst
 from 1994 to 1998 for Highland Capital. In 1999, he was promoted to Senior Portfolio Manager and his
 duties were expanded beyond sector portfolio management to include the origination, structuring and
 issuance of new structured vehicles, including all structured vehicles since Highland Loan Funding V Ltd.
 and Restoration Funding Ltd. His prior responsibilities included managing a portion of Highland


                                                    122

                                                                                            004890
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 218 of 322 PageID 7678
                                       Filed

 Capital's leveraged loan and high yield debt portfolios with an emphasis on technology and aviation
 transactions. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at American
 Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial Engineering. He
 received his MBA with an emphasis in Finance from Southern Methodist University. Mr. Travers is a
 Chartered Financial Analyst.

         Jack Yang – Head of Business Development

          Mr. Yang is responsible for new product development, fundraising, and investor relations, and
 heads the firm's New York Office. Prior to joining Highland Capital, he was Managing Director and
 Global Head of Leveraged Finance Products at Merrill Lynch. He joined Merrill Lynch in 1994 to
 establish the firm's syndicated loan activities and co-headed the firm's Global Leveraged Finance Division
 from 1999 to 2001. In addition to heading the syndicated loan activities of the firm, while at Merrill
 Lynch he had significant responsibility for establishing and managing the $1.5 billion ML Bridge Loan
 Fund, the $1.1 billion ML Mezzanine Fund, and the European Leveraged Finance Group. He was a
 senior member of the firm's Debt Markets Commitment Committee and Mezzanine Investment
 Committee. Prior to joining Merrill, he spent 11 years at Chemical Securities, Inc. and was a founding
 member of the Global Syndicated Finance Division. Mr. Yang is a member of the Board of Directors of
 The Loan Syndications and Trading Association, and is a member of the Public Relations Sub-
 Committee. He earned a BA from Cornell University and an MBA from Columbia University. He is a
 Registered Representative with Series 7, 63, and 24 licenses.

         Traders

         Brad Borud – Senior Trader and Co-Director Portfolio Management

         Mr. Borud is a Senior Trader of leveraged loans and high yield bonds. Prior to his current duties,
 Mr. Borud served as a Portfolio Analyst for Highland Capital from 1996 to 1998. From 1998 to 2003,
 Mr. Borud was a Portfolio Manager covering a wide range of industries, including Wireline
 Telecommunications, Wireless Telecommunications, Telecommunication Equipment Manufacturers,
 Multi-channel Video, and Media. Prior to joining Highland Capital, Mr. Borud worked as a Global
 Finance Analyst in the Corporate Finance Group at NationsBank from 1995 to 1996 where he was
 involved in the originating, structuring, modeling, and credit analysis of leveraged transactions for large
 corporate accounts in the Southwest portion of the United States. During 1994, Mr. Borud also served at
 Conseco Capital Management as an Analyst Intern in the Fixed Income Research Department following
 the Transportation and Energy sectors. He has a BS in Business Finance from Indiana University.

         Paul Kauffman, CFA, CPA – Senior Trader and Co-Director of Portfolio Management

         Mr. Kauffman is a Senior Trader for loan and high yield credit products. He joined Highland
 Capital in 1998 as a Portfolio Analyst and was a Portfolio Manager prior to moving into his current role.
 At Highland Capital, Paul has followed a variety of industries, including Paper &
 Packaging, General Industrials, Metals, and the Automotive sector. Prior to Highland Capital, Mr.
 Kauffman spent four years in the public accounting industry, including two and a half years at KPMG
 Peat Marwick. At KPMG, Mr. Kauffman gained audit experience in a wide range of industries, with
 particular focus on the Energy and Cable industries. He was the Supervising Senior Accountant on one of
 the Dallas offices' largest clients. He received a BBA in Accounting from Baylor University and an MBA
 from Duke University. Mr. Kauffman is a Chartered Financial Analyst.




                                                    123

                                                                                            004891
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 219 of 322 PageID 7679
                                       Filed

         Senior Portfolio Managers

         Patrick H. Daugherty – Senior Distressed Portfolio Manager

           Mr. Daugherty is a Senior Portfolio Manager and General Counsel at Highland Capital. He is co-
 head of the Distressed Group where he is responsible for managing the sourcing, investing, and
 monitoring process. In addition, he serves as head manager of the Private Equity Group and is
 responsible for all portfolio companies. Prior to joining Highland Capital in early 1998, Mr. Daugherty
 served as Vice President in the Corporate Finance Group at NationsBanc Capital Markets, Inc. (now Bank
 of America Capital Markets, Inc.) where he originated and structured leveraged transactions for a $2.5
 billion portfolio of mid-cap companies located in the Southwest. Prior to joining Bank of America, Mr.
 Daugherty was an Associate with the law firm of Baker, Brown, Sharman and Parker in Houston, Texas
 where he represented banks and financial institutions in the liquidation of various RTC portfolios. Mr.
 Daugherty has over 15 years of experience in distressed, high yield and corporate restructuring. He has
 been involved in over 100 bankruptcy situations and held steering committee positions in over 35 cases.
 Mr. Daugherty currently serves on the Board of Directors of Norse Merchant Group and its affiliates,
 Ferrimorac Holdings Limited, Nexpak Corporation and its affiliates (as Chairman), Moll Industries and
 its affiliates (as Chairman), and is a former board member of Mariner Health Care, Inc. He received a
 BBA in Finance from The University of Texas at Austin and a Juris Doctorate from The University of
 Houston School of Law. Mr. Daugherty's professional certifications include membership in the Texas
 Bar Association and admittance to the American Bar Association in 1992.

         John Morgan, CFA – Senior Portfolio Manager

          Mr. Morgan is a Senior Portfolio Manager covering the Retail, Food & Drug, and Restaurant &
 Lodging sectors. Prior to joining Highland Capital, Mr. Morgan served as Portfolio Analyst for Falcon
 Fund Management, LTD from August 1995-February 2000. There he created comparables to assess the
 attractiveness of companies within industries and across the portfolio. He assisted the portfolio manager
 in the security selection process and management of the portfolio. Prior to Falcon, he was an Analyst for
 a Convertible Arbitrage Fund at Q Investments. His primary responsibility included analyzing financial
 statements and related corporate disclosures and performing analysis on potential investment
 opportunities. He received both a BS in Biological Sciences and an MBA from Southern Methodist
 University.

         Kurtis S. Plumer, CFA – Senior Distressed Portfolio Manager

          Mr. Plumer is co-head of the Distressed Group at Highland Capital and is responsible for
 managing the sourcing and monitoring process. He has over 14 years of experience in distressed, high
 yield bond and leveraged loan products. Prior to joining Highland Capital in 1999, Mr. Plumer was a
 distressed high yield bond trader at Lehman Brothers in New York, where he managed a $250 million
 portfolio invested in global distressed securities. While at Lehman, he also traded emerging market
 sovereign bonds. Prior to joining Lehman Brothers, Mr. Plumer was a corporate finance banker at
 NationsBanc Capital Markets, Inc. (now Bank of America Capital Markets, Inc.) where he focused on
 M&A and financing transactions for the bank's clients. Mr. Plumer earned a BBA in Economics and
 Finance from Baylor University and an MBA in Strategy and Finance from the Kellogg School at
 Northwestern University. Mr. Plumer is a Chartered Financial Analyst.

         Dansby White – Managing Director

         Mr. White is responsible for growing Highland Capital's structured finance and structured
 vehicles business. Prior to joining Highland Capital he was Managing Director and Head of Structured
 Finance in the Americas from June 2000 to September 2002 at Merrill Lynch. In this capacity, Mr. White
 was responsible for managing the Asset Backed Commercial Paper, Asset Backed Securities,


                                                   124

                                                                                          004892
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 220 of 322 PageID 7680
                                       Filed

 Collateralized Debt Obligation and CMBS businesses. From March 1999 until June 2000 Mr. White was
 the Head of Merrill's Global CDO Group. Prior to joining Merrill Lynch Mr. White was a Principal in the
 Structured Finance Group at BT Alex Brown focusing on the CDO business. In the early 1980s, Mr.
 White worked in various capacities at GATX Leasing Corporation. Prior to joining BT Alex Brown, Mr.
 White spent eight years practicing general corporate law at Cahill Gordon and Reindel LLP and White &
 Case LLP. Mr. White holds a BA in Economics from Northwestern University, an MBA from the
 Kellogg School of Management at Northwestern University and a JD from Rutgers University School of
 Law in Newark where Mr. White was selected for the Law Review. After graduating from Law School,
 Mr. White served as Law Clerk to the Hon. Robert N. Wilentz, Chief Justice of the New Jersey Supreme
 Court for one year.

         David Walls, CFA – Senior Portfolio Manager

          Mr. Walls is a Senior Portfolio Manager with oversight of the Cable, Wireless/Wireline Telecom,
 Satellite, Aerospace/Defense and Equipment Rental sectors. Prior to joining Highland Capital, Mr. Walls
 worked for Lend Lease Real Estate Investments as an Associate in their Asset Management
 unit underwriting and structuring acquisitions of bulk portfolios of distressed Korean real estate and
 corporate debt. Before his international responsibilities at Lend Lease, Mr. Walls performed loan
 workouts on a domestic portfolio of sub- and non-performing real estate secured assets. Prior to Lend
 Lease, Mr. Walls worked at U.S. Trust Company of California as an Assistant Vice President, Junior
 Portfolio Manager in their Fixed Income Portfolio Management group and for Capital Research &
 Management Company as a fixed income trader. He holds a BA in Economics from Northwestern
 University and an MBA in Finance and Marketing from the Kellogg School of Management at
 Northwestern University. Mr. Walls is a member of AIMR and DAIA. Mr. Walls is a Chartered
 Financial Analyst.

         Joe Dougherty, CFA, CPA – Senior Portfolio Manager

          Mr. Dougherty is a Senior Portfolio Manager. Additionally, Mr. Dougherty heads Highland
 Capital's retail funds business unit ("Highland Funds") and serves as Senior Vice President and Director
 of the Firm's two NYSE-listed bond funds, which invest in both investment grade and high yield debt.
 Additionally, Mr. Dougherty serves as Senior Vice President and Director of the Firm's two 1940 Act
 Registered floating rate funds, which primarily invest in senior secured floating rate loans. In this
 capacity, Mr. Dougherty oversees investment decisions for the retail funds, alongside several other
 Portfolio Managers, and manages the team dedicated to their day-to-day administration. Prior to his
 current duties, Mr. Dougherty served as Portfolio Analyst for Highland from 1998 to 1999. As a
 Portfolio Analyst, Mr. Dougherty also helped follow companies within the Chemical, Retail, Supermarket
 and Restaurant sectors. Prior to joining Highland, Mr. Dougherty served as an Investment Analyst with
 Sandera Capital Management from 1997 to 1998. Formerly, he was a Business Development Manager at
 Akzo Nobel from 1994 to 1996 and a Senior Accountant at Deloitte & Touche, LLP from 1992 to 1994.
 He received a BS in Accounting from Villanova University and an MBA from Southern Methodist
 University. Mr. Dougherty is a Chartered Financial Analyst and a Certified Public Accountant.

       See "Risk Factors—Relating to the Portfolio Manager—The Issuer Will Depend on the
 Managerial Expertise Available to the Portfolio Manager and Its Key Personnel."

                                 THE MANAGEMENT AGREEMENT
        The following summary describes certain provisions of the Management Agreement. The
 summary does not purport to be complete and is subject to, and qualified in its entirety by reference to,
 the Management Agreement.

          Pursuant to the terms of the Management Agreement, and in accordance with the requirements set
 forth in the Indenture, the Portfolio Manager will select the portfolio of Collateral Obligations and will

                                                    125

                                                                                           004893
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 221 of 322 PageID 7681
                                       Filed

 instruct the Trustee with respect to any acquisition, disposition or sale of a Collateral Obligation and an
 Eligible Investment. Neither the Placement Agent nor any Affiliate thereof will select any of the
 Collateral Obligations.

          Pursuant to the terms of the Management Agreement, the Portfolio Manager will monitor the
 Collateral Obligations and provide the Issuer with certain information received from the Collateral
 Administrator with respect to the composition and characteristics of the Collateral Obligations, any
 disposition or tender of a Collateral Obligation, the reinvestment of the proceeds of any such disposition
 in Eligible Investments and with respect to the retention of the proceeds of any such disposition or the
 application thereof toward the purchase of additional Collateral Obligations. The Portfolio Manager will,
 and will be authorized to, negotiate, on behalf of the Issuer, with respect to all actions to be taken by the
 Issuer under any Hedge Agreements.

       As compensation for the performance of its obligations as Portfolio Manager, the Portfolio
 Manager will be entitled to receive:

         (i)     a fee (the "Senior Management Fee") that accrues from the Closing Date payable to the
                 Portfolio Manager in arrears on each Payment Date equal to 0.30% per annum of the
                 Maximum Investment Amount if and to the extent funds are available for that purpose in
                 accordance with the Priority of Payments (with the Senior Management Fee being
                 calculated on the basis of the actual number of days elapsed divided by 360);

         (ii)    an amount (the "Subordinated Management Fee") payable on each Payment Date equal
                 to the sum of (a) a fee that accrues from the Closing Date payable to the Portfolio
                 Manager in arrears on each Payment Date equal to 0.25% per annum of the Maximum
                 Investment Amount if and to the extent funds are available for that purpose in accordance
                 with the Priority of Payments, (b) on any Payment Date that any part of the Senior
                 Management Fee was not paid on the preceding Payment Date, an amount equal to
                 interest on such unpaid amount at a rate of LIBOR for the applicable period plus 3.00%
                 per annum and (c) on any Payment Date that any part of the Subordinated Management
                 Fee was not paid on the preceding Payment Date, an amount equal to interest on such
                 unpaid amount at a rate of LIBOR for the applicable period plus 3.00% per annum (with
                 the portion of the Subordinated Management Fee or Senior Management Fee, as
                 applicable, in clauses (a) through (c) above, as applicable, being calculated on the basis
                 of the actual number of days elapsed divided by 360); and

         (iii)   a fee (the "Incentive Management Fee" and together with the Senior Management Fee
                 and the Subordinated Management Fee, the "Management Fee"), if any, payable on each
                 Payment Date to the Portfolio Manager in an amount equal to: (i) 20% of the remaining
                 Interest Proceeds, if any, available after making the distributions on such Payment Date
                 pursuant to clause (17) under "Description of the Securities—Priority of Payments—
                 Interest Proceeds" and (ii) 20% of the remaining Principal Proceeds, if any, available for
                 payment in respect of the Incentive Management Fee pursuant to clause (5)(A) and, if
                 applicable, clause (14), in each case pursuant to "Description of the Securities—Priority
                 of Payments—Principal Proceeds."

          The Portfolio Manager may, in its sole discretion: (i) waive all or any portion of the Management
 Fee, any funds representing the waived Management Fees to be retained in the Collection Account for
 distribution as either Interest Proceeds or Principal Proceeds (as determined by the Portfolio Manager)
 pursuant to the Priority of Payments; or (ii) defer all or any portion of the Management Fee, any funds
 representing the deferred Management Fees to be retained in the Collection Account, when they will,
 subject to clause (3) under "Description of the Securities—Priority of Payments—Interest Proceeds",



                                                     126

                                                                                              004894
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 222 of 322 PageID 7682
                                       Filed

 become payable in the same manner and priority as their original characterization would have required
 unless deferred again.

          The Portfolio Manager, its directors, officers, stockholders, partners, agents and employees, and
 its Affiliates and their directors, officers, stockholders, partners, agents and employees, shall not be liable
 to the Issuer, the Co-Issuer, the Trustee, the Noteholders, the Combination Securityholders, the Preference
 Shares Paying Agent, the Holders of the Preference Shares or any other person for any losses, claims,
 damages, judgments, assessments, costs or other liabilities (collectively "Liabilities") incurred by the
 Issuer, the Co-Issuer, the Trustee, the Noteholders, the Combination Securityholders, the Preference
 Shares Paying Agent, the Holders of the Preference Shares or any other person that arise out of or in
 connection with the performance by the Portfolio Manager of its duties under the Management
 Agreement and the Indenture, except by reason of (i) acts or omissions constituting bad faith, willful
 misconduct, gross negligence or breach of fiduciary duty in the performance, or reckless disregard, of the
 obligations of the Portfolio Manager under the Management Agreement and under the terms of the
 Indenture applicable to it or (ii) with respect to any information included in this Offering Memorandum in
 the sections entitled "The Portfolio Manager" and "Risk Factors—Certain Conflicts of Interest—Conflicts
 of Interest Involving the Portfolio Manager" that contains any untrue statement of material fact or omits
 to state a material fact necessary in order to make the statements therein, in the light of the circumstances
 under which they were made, not misleading (the preceding clauses (i) and (ii) collectively being the
 "Portfolio Manager Breaches"). The Portfolio Manager will be liable for any non-waivable breaches of
 applicable securities laws.

          The Issuer will indemnify and hold harmless the Portfolio Manager, its directors, officers,
 stockholders, partners, agents and employees (such parties collectively in such case, the "Indemnified
 Parties") from and against any and all Liabilities, and shall reimburse each such Indemnified Party for all
 reasonable fees and expenses (including reasonable fees and expenses of counsel) (collectively, the
 "Expenses") as such Expenses are incurred in investigating, preparing, pursuing or defending any claim,
 action, proceeding or investigation with respect to any pending or threatened litigation (collectively, the
 "Actions"), caused by, or arising out of or in connection with, the issuance of the Securities, the
 transactions contemplated by the Offering Memorandum, the Indenture or the Management Agreement,
 and/or any action taken by, or any failure to act by, such Indemnified Party; provided, however, that no
 Indemnified Party shall be indemnified for any Liabilities or Expenses it incurs as a result of any acts or
 omissions by any Indemnified Party constituting Portfolio Manager Breaches. Any such indemnification
 by the Issuer will be paid in accordance with, and subject to, the Priority of Payments.

         Pursuant to the terms of the Management Agreement, the Portfolio Manager will agree that on the
 Closing Date the Portfolio Manager or its Affiliates will purchase (or, through a derivative or similar
 arrangement, retain economic exposure to) Preference Shares having an aggregate Face Amount equal to
 $19,400,000. As agreed in the Management Agreement, Highland Capital and its Affiliates will, so long
 as Highland Capital or any of its Affiliates is acting as Portfolio Manager, maintain, in the aggregate,
 ownership of (or, through a derivative or similar arrangement, retain economic exposure to) Preference
 Shares having an aggregate Face Amount equal to $15,000,000.

          The Management Agreement may not be amended (a) without satisfying the Rating Condition
 with respect to each Rating Agency or (b) if a Majority of the Controlling Class or a Majority of the
 Preference Shares have objected in writing to such amendment or modification within 30 days of notice
 thereof.

         Subject to the termination provisions of the Management Agreement, any assignment of the
 Management Agreement to any Person, in whole or in part, by the Portfolio Manager will be deemed null
 and void unless (i) such assignment is consented to in writing by the Issuer, the Holders of at least 66Ҁ%
 of the Aggregate Outstanding Amount of the Controlling Class of Notes and the Holders of a Majority of
 the Preference Shares (excluding Preference Shares held by the Portfolio Manager or any of its Affiliates,


                                                      127

                                                                                                004895
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 223 of 322 PageID 7683
                                       Filed

 or any account for which the Portfolio Manager or its Affiliates have discretionary voting authority) and
 (ii) the Rating Condition is satisfied with respect to any such assignment. The Management Agreement
 shall not be assigned by the Issuer without the prior written consent of the Portfolio Manager and the
 Trustee, except in the case of assignment by the Issuer to (i) an entity which is a successor to the Issuer
 permitted under the Indenture, in which case such successor organization shall be bound under the
 Management Agreement and by the terms of said assignment in the same manner as the Issuer is bound
 thereunder or (ii) the Trustee as contemplated by the Indenture.

          The Management Agreement provides that the Portfolio Manager will not direct the Trustee to
 acquire an obligation to be included in the Collateral from the Portfolio Manager or any of its Affiliates as
 principal or to sell an obligation to the Portfolio Manager or any of its Affiliates as principal unless (i) the
 Issuer shall have received from the Portfolio Manager such information relating to such acquisition or
 sale as it may reasonably require and shall have approved such acquisition, which approval shall not be
 unreasonably withheld, (ii) in the judgment of the Portfolio Manager, such transaction is on terms no less
 favorable than would be obtained in a transaction conducted on an arm's length basis between third
 parties unaffiliated with each other and (iii) such transaction is permitted by the Investment Adviser's Act
 of 1940. The Management Agreement also provides that the Portfolio Manager will not direct the Trustee
 to acquire an obligation to be included in the Collateral directly from any account or portfolio for which
 the Portfolio Manager serves as investment advisor, or direct the Trustee to sell an obligation directly to
 any account or portfolio for which the Portfolio Manager serves as investment advisor unless such
 acquisition or sale is (i) in the judgment of the Portfolio Manager, on terms no less favorable than would
 be obtained in a transaction conducted on an arm's length basis between third parties unaffiliated with
 each other and (ii) permitted by the Investment Adviser's Act of 1940.

         Subject to the provisions for a successor portfolio manager discussed below, the Portfolio
 Manager may resign, upon 90 days' written notice to the Issuer (or such shorter notice as is acceptable to
 the Issuer).

          The Management Agreement provides that the Portfolio Manager may be removed without cause
 upon 90 days' prior written notice by the Issuer, at the direction of the Holders of at least 66Ҁ% of the
 Aggregate Outstanding Amount of Preference Shares (excluding Preference Shares held by the Portfolio
 Manager, its Affiliates or any account for which the Portfolio Manager or its Affiliates have discretionary
 voting authority at the time of such vote); provided, however, that the Portfolio Manager shall have the
 right to avoid any such removal if, on or prior to the proposed removal date the following conditions are
 satisfied: (i) the Portfolio Manager provides written notice, not less than 20 Business Days prior to the
 proposed removal date, to the Preference Shares Paying Agent (for forwarding to Holders of Preference
 Shares), the Issuer and the Trustee that the Portfolio Manager intends to purchase not less than all of the
 Preference Shares voting for such removal from the Holders thereof (the "Directing Preference
 Shares"), (ii) in the notice provided to the Preference Shares Paying Agent (for forwarding to Holders of
 Preference Shares) (including each Combination Securityholder in respect of the Preference Share
 Component) in the preceding clause (i), the Portfolio Manager includes a statement to the effect that each
 Holder of Preference Shares who did not vote for removal may provide written notice to the Portfolio
 Manager not later than 5 Business Days prior to the proposed removal date that the Preference Shares
 held by such Holder shall be deemed to be included in the Directing Preference Shares as provided in the
 preceding clause (i) and (iii) the Portfolio Manager effects the purchase of not less than all of the
 Directing Preference Shares at the Buy-out Amount. If all of the conditions set forth in the preceding
 sentence are satisfied on or prior to the proposed removal date, the Portfolio Manager shall continue as
 the Portfolio Manager under the Management Agreement.

         In addition, the Management Agreement will be terminated, and the Portfolio Manager will be
 removed, by the Issuer, if directed by the Trustee or by the Holders of at least 66Ҁ% of the Aggregate
 Outstanding Amount of the Controlling Class of Notes or by a Majority of the Holders of the Preference
 Shares (excluding any Preference Shares held by the Portfolio Manager or its Affiliates or any account for


                                                      128

                                                                                                004896
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 224 of 322 PageID 7684
                                       Filed

 which the Portfolio Manager or its Affiliates have discretionary voting authority at the time of such vote),
 in each case for "cause" upon 10 days' prior written notice to the Portfolio Manager and upon written
 notice to the Noteholders and the Holders of the Preference Shares as set forth below. For purposes of
 determining "cause" with respect to any such termination of the Management Agreement, such term shall
 mean any one of the following events:

                 (i)     the Portfolio Manager willfully breaches in any respect, or takes any action that it
         knows violates in any respect, any provision of the Management Agreement or any terms of the
         Indenture applicable to it;

                  (ii)     the Portfolio Manager breaches in any material respect any provision of the
         Management Agreement or any terms of the Indenture or the Collateral Administration
         Agreement applicable to it, or any representation, warranty, certification or statement given in
         writing by the Portfolio Manager shall prove to have been incorrect in any material respect when
         made or given, and the Portfolio Manager fails to cure such breach or take such action so that the
         facts (after giving effect to such action) conform in all material respects to such representation,
         warranty, certificate or statement, in each case within 30 days of becoming aware of, or receiving
         notice from, the Trustee of, such breach or materially incorrect representation, warranty,
         certificate or statement;

               (iii)      certain events of bankruptcy or insolvency occur with respect to the Portfolio
         Manager;

                 (iv)    the occurrence of any Event of Default under the Indenture that results from any
         breach by the Portfolio Manager of its duties under the Indenture or the Management Agreement,
         which breach or default is not cured within any applicable cure period; or

                  (v)     (x) the occurrence of an act by the Portfolio Manager related to its activities in
         any securities, financial advisory or other investment business that constitutes fraud, (y) the
         Portfolio Manager being indicted, or any of its principals being convicted, of a felony criminal
         offense related to its activities in any securities, financial advisory or other investment business or
         (z) the Portfolio Manager being indicted for, adjudged liable in a civil suit for, or convicted of a
         violation of the Securities Act or any other United States Federal securities law or any rules or
         regulations thereunder.

       No removal, termination or resignation of the Portfolio Manager will be effective under the
 Management Agreement unless the Issuer appoints a successor portfolio manager:

                  (i)      (A) at the written direction of a Majority of the Preference Shares (excluding any
         Preference Shares held by the retiring Portfolio Manager or any of its Affiliates and accounts over
         which the retiring Portfolio Manager or any of its Affiliates exercise discretionary voting
         authority), (B) such successor has agreed in writing to assume all of the Portfolio Manager's
         duties and obligations pursuant to the Management Agreement and the Indenture and (C) such
         successor portfolio manager is not objected to within 30 days after notice of such succession by
         either (x) the Holders of at least 66Ҁ% in Aggregate Outstanding Amount of the Controlling
         Class of Notes or (y) the Holders of at least 66Ҁ% in Aggregate Outstanding Amount of the
         Notes (voting as a single Class (excluding any Notes held by the retiring Portfolio Manager or
         any of its Affiliates and accounts over which the retiring Portfolio or any of its Affiliates exercise
         discretionary voting authority)); or

                  (ii)   if a Majority of the Preference Shares (excluding any Preference Shares held by
         the retiring Portfolio Manager or any of its Affiliates and accounts over which the retiring
         Portfolio Manager or any of its Affiliates exercise discretionary voting authority) has nominated


                                                      129

                                                                                                004897
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 225 of 322 PageID 7685
                                       Filed

         two or more successor portfolio managers that have been objected to pursuant to clause (i) above
         or has otherwise failed to appoint a successor portfolio manager that is not objected to pursuant to
         clause (C) of the preceding sentence within 30 days of the date of notice of such removal,
         termination or resignation of the Portfolio Manager, then (A) at the direction of the Holders of at
         least 66Ҁ% in Aggregate Outstanding Amount of the Controlling Class, (B) such successor has
         agreed in writing to assume all of the Portfolio Manager's duties and obligations pursuant to the
         Management Agreement and the Indenture and (C) such successor portfolio manager is not
         objected to within 30 days after notice of such succession by the Majority of the Preference
         Shares (excluding any Preference Shares held by the retiring Portfolio Manager or any of its
         Affiliates and accounts over which the retiring Portfolio Manager or any of its Affiliates exercise
         discretionary voting authority); or

                 (iii)   if the Holders of at least 66Ҁ% in Aggregate Outstanding Amount of the
         Controlling Class fail to appoint a successor portfolio manager pursuant to clause (ii) above,
         within 90 days of the date of notice of such removal, termination or resignation of the Portfolio
         Manager, the Holders of at least 66Ҁ% in Aggregate Outstanding Amount of the Controlling
         Class may petition a court of competent authority to appoint a successor portfolio manager.

           In addition, any successor portfolio manager must be an established institution which (i) has
 demonstrated an ability to professionally and competently perform duties similar to those imposed upon
 the Portfolio Manager under the Management Agreement, (ii) is legally qualified and has the capacity to
 act as Portfolio Manager under the Management Agreement, as successor to the Portfolio Manager under
 the Management Agreement in the assumption of all of the responsibilities, duties and obligations of the
 Portfolio Manager under the Management Agreement and under the applicable terms of the Indenture,
 (iii) shall not cause the Issuer or the pool of Collateral to become required to register under the provisions
 of the Investment Company Act, (iv) shall perform its duties as Portfolio Manager under the Management
 Agreement and the Indenture without causing the Issuer, the Co-Issuer or any Holder of Preference
 Shares to become subject to tax in any jurisdiction where such successor portfolio manager is established
 as doing business and (v) each Rating Agency has confirmed that the appointment of such successor
 portfolio manager shall not cause its then-current rating of any Class of Notes to be reduced or
 withdrawn. No compensation payable to a successor from payments on the Collateral shall be greater
 than that paid to the Portfolio Manager without the prior written consent of the Holders of at least 66Ҁ%
 in Aggregate Outstanding Amount of the Controlling Class, the Holders of at least 66Ҁ% in Aggregate
 Outstanding Amount of the Notes (voting collectively) and a Majority of the Preference Shares (voting
 collectively).

           The Management Agreement, and any obligations or duties of the Portfolio Manager under the
 Management Agreement, cannot be delegated by the Portfolio Manager, in whole or in part, except to any
 entity that is both (i) controlled by all or any of James Dondero, Mark Okada and Todd Travers and (ii)
 one in which all of James Dondero, Mark Okada and Todd Travers is involved in the day to day
 management and operations (and in such case pursuant to an instrument of delegation in form and
 substance satisfactory to the Issuer), without the prior written consent of the Issuer, the Holders of at least
 66Ҁ% in Aggregate Outstanding Amount of the Controlling Class and a Majority of the Preference
 Shares (excluding Preference Shares held by the Portfolio Manager or any of its Affiliates), and,
 notwithstanding any such consent, no delegation of obligations or duties by the Portfolio Manager
 (including, without limitation, to an entity described above) shall relieve the Portfolio Manager from any
 liability under the Management Agreement.

                                             THE CO-ISSUERS
 General

        The Issuer was incorporated as an exempted limited liability company on 25th February, 2005 in
 the Cayman Islands under registration number 145598 and the Issuer Charter was adopted by the holder

                                                      130

                                                                                                004898
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 226 of 322 PageID 7686
                                       Filed

 of all the Issuer Ordinary Shares on 25th February, 2005. The registered office of the Issuer is at the
 offices of Maples Finance Limited, P.O. Box 1093 GT, Queensgate House, South Church Street, George
 Town, Grand Cayman, Cayman Islands. The Issuer has no prior operating experience (other than in
 connection with the acquisition of the Collateral Obligations during the Accumulation Period) and will
 not have any material assets other than (i) the Collateral pledged to secure the Secured Obligations, and
 (ii) $500 (of which $250 represents the Issuer's ordinary share capital and $250 represents a fee for
 issuing the Securities).

          The Co-Issuer was incorporated on July 11, 2005 in the State of Delaware under registration
 number 3997896 as a corporation and has a perpetual existence. The registered office of the Co-Issuer is
 at 850 Library Avenue, Suite 204, Newark, Delaware 19711. The Co-Issuer has no prior operating
 history and will not have any material assets.

         The Notes and the Combination Securities are limited recourse obligations of the Co-Issuers and
 the Preference Shares are equity interests only in the Issuer. The Securities are not obligations of the
 Trustee, the Portfolio Manager, the Placement Agent, the Administrator, the Holders of the Preference
 Shares, Maples Finance Limited, as the share trustee (in such capacity, the "Share Trustee"), or any
 directors or officers of the Co-Issuers or any of their respective Affiliates.

         At the Closing Date, the authorized and issued share capital of the Issuer consists of 250 ordinary
 shares, U.S.$1.00 par value per share (the "Issuer Ordinary Shares") and 200,000 Preference Shares,
 U.S.$0.01 par value per share, 91,000 of which will be issued on or about the Closing Date. The
 authorized common stock of the Co-Issuer consists of 1,000 shares of common stock, U.S.$0.01 par value
 (the "Co-Issuer Common Stock"), all of which shares will be issued on or about the Closing Date. All
 of the outstanding Issuer Ordinary Shares and all of the Co-Issuer Common Stock will be held by the
 Share Trustee. For so long as any of the Securities are Outstanding, no transfer of any Issuer Ordinary
 Shares or Co-Issuer Common Stock to a U.S. Person shall be registered.

 Capitalization

          The initial proposed capitalization of the Issuer as of the Closing Date after giving effect to the
 initial issuance of the Securities and the Issuer Ordinary Shares (before deducting expenses of the
 offering) is as set forth below.

                                                                           Amount
                                                                           (U.S.$)
                           Class A-1 Notes                                  $620,000,000
                           Class A-2 Notes                                    28,000,000
                           Class B Notes                                      60,500,000
                           Class C Notes                                     51,000,0001
                           Class D Notes                                      49,500,000

                                Total Notes                                  809,000,000

                           Class 1 Combination Securities                              02
                           Class 2 Combination Securities                     12,400,0003
                           Preference Shares                                  91,000,0004
                           Issuer Ordinary Shares                                     250

                      Total Capitalization*                                  900,000,250
 _________________________




                                                     131

                                                                                             004899
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 227 of 322 PageID 7687
                                       Filed


 1.
      Including the portion of Class C Notes represented by the Class 1 Note Component of the Class 1
      Combination Securities.
 2.
      The capitalization relating to the Class 1 Combination Securities consisting of the Class 1 Note
      Component and the Class 1 Combination Security Preference Share Component is included in the
      Aggregate Outstanding Amount of the Class C Notes and initial aggregate Face Amount of the
      Preference Shares, respectively.
 3.
      Represents the acquisition cost of the Class 2 Bond. The capitalization relating to the Class 2
      Combination Securities consisting of the Class 2 Combination Security Preference Share Component
      is included in the initial aggregate Face Amount of the Preference Shares.
 4.
      Including the portion of the Preference Shares represented by the Class 1 Combination Securities and
      the Class 2 Combination Securities.
  * The above indebtedness statements are unaudited.


         The Co-Issuer will be capitalized only to the extent of its common equity of U.S.$10, will have
 no assets other than its equity capital and will have no debt other than as Co-Issuer of the Notes.

 Business

          General

          The Issuer Charter provides that the objects for which the Issuer is established are limited and the
 Issuer may exercise the power contained in Section 226 of the Companies Law (2004 Revision). Article
 III of the Co-Issuer's Certificate of Incorporation provides that the principal purpose of the Co-Issuer is
 the issuance of the Notes and to engage in any activity and to exercise any powers permitted to
 corporations organized under Delaware Law, which are incidental to, or connected with, the foregoing
 and necessary, suitable or convenient to accomplish the foregoing.

          The Issuer

          The Indenture provides that the activities of the Issuer are limited to the following:

          (i)       acquisition and disposition of, and investment and reinvestment in, Collateral Obligations
                    and Eligible Investments;

          (ii)      entering into, and performing its obligations under, the Indenture, the Preference Share
                    Documents, any Hedge Agreements, the Securities Lending Agreements, the
                    Management Agreement, the Collateral Administration Agreement, the Administration
                    Agreement and the Placement Agreement;

          (iii)   the issuance and sale of the Securities and the Issuer Ordinary Shares;

          (iv)    the pledge of the Collateral as security for its obligations in respect of the Notes, the
                  Combination Securities and any Hedge Agreements;

         (v)      the pledge of the Class 2 Collateral as security for its obligations in respect of the Class 2
                  Combination Securities (solely to the extent of the Class 2 Component);

         (vi)     entering into certain pre-closing warehousing arrangements and the agreements relating
                  thereto; and

         (vii)    undertaking certain other activities incidental to the foregoing.

                                                       132

                                                                                                   004900
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 228 of 322 PageID 7688
                                       Filed

         The Co-Issuer

         The activities of the Co-Issuer are to be limited to the following:

         (i)     the co-issuance and sale of the Notes; and

         (ii)    to engage in any activity and to exercise any powers permitted to corporations organized
                 under Delaware Law, which are incidental to, or connected with, the foregoing and
                 necessary, suitable or convenient to accomplish the foregoing.

 Administration

          Maples Finance Limited (in such capacity, the "Administrator"), a Cayman Islands company,
 will act as the administrator of the Issuer, the Share Registrar and the Share Trustee. The office of the
 Administrator will serve as the principal office of the Issuer. Through this office and pursuant to the
 terms of an agreement by and between the Administrator and the Issuer (as amended, supplemented and
 modified from time to time) (the "Administration Agreement"), the Administrator will perform various
 management functions on behalf of the Issuer, including the provision of certain clerical, administrative
 and other services including acting as Share Registrar until termination of the Administration Agreement.
 In consideration of the foregoing, the Administrator will receive various fees and reimbursement of its
 expenses.

          The activities of the Administrator under the Administration Agreement will be subject to the
 overview of the Issuer's Board of Directors. The Administration Agreement may be terminated by the
 Issuer upon 14 days' written notice following the happening of certain events or upon 90 days' written
 notice in all other cases. Upon the earlier of the termination of the Administration Agreement or the
 dissolution of the Issuer, the Administrator shall cease to serve in such capacity.

          The Administrator's principal office is at P.O. Box 1093 GT, Queensgate House, South Church
 Street, George Town, Grand Cayman, Cayman Islands.

 Directors

         The Issuer will have three directors, each of whom is an employee or officer of the Administrator.

         The directors of the Issuer are Phillipa White, Guy Major and Wendy Ebanks.

          The directors of the Issuer serve as directors of, and provide services to, other special purpose
 entities that issue collateralized obligations and perform other duties for the Administrator. They may be
 contacted at the address of the Administrator.

          The director of the Co-Issuer is Donald Puglisi. Mr. Puglisi is also the President, Secretary and
 Treasurer of the Co-Issuer. Mr. Puglisi is a Professor of Finance at the University of Delaware. Mr.
 Puglisi serves as a director of, and provides services to, a number of special purpose entities. He may be
 contacted at the address of the Co-Issuer.



                                          THE LOAN MARKET
         A substantial portion, by principal amount, of the Collateral Obligations is expected to consist of
 corporate loans rated below investment grade extended to U.S. and other non-U.S. borrowers. Such loans
 are typically negotiated by one or more commercial banks or other financial institutions and syndicated
 among a group of commercial banks and financial institutions.

                                                     133

                                                                                            004901
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 229 of 322 PageID 7689
                                       Filed

          Corporate loans are typically at the most senior level of the capital structure, and are often
 secured by specific collateral, including but not limited to, trademarks, patents, accounts receivable,
 inventory, equipment, buildings, real estate, franchises and common and preferred stock of the obligor
 and its subsidiaries. Some loans may be unsecured, subordinated to other obligations of the obligor and
 may have greater credit and liquidity risk than is typically associated with senior secured corporate loans.
 The corporate loans expected to secure the Notes are of a type generally incurred by the borrowers
 thereunder in connection with a highly leveraged transaction, often to finance internal growth,
 acquisitions, mergers, stock purchases, or for other reasons. As a result of the additional debt incurred by
 the borrower in the course of the transactions, the borrower's creditworthiness is often judged by the
 rating agencies to be below investment grade. In order to induce the banks and institutional investors to
 invest in a borrower's loan facility, and to offer a favorable interest rate, the borrower often provides the
 banks and institutional investors with extensive information about its business, which is not generally
 available to the public. Because of the provision of confidential information, the unique and customized
 nature of a loan agreement, and the private syndication of the loan, loans are not as easily purchased or
 sold as a publicly traded security, and historically the trading volume in the loan market has been small
 relative to the high yield bond market.

          Corporate loans often provide for restrictive covenants designed to limit the activities of the
 borrower in an effort to protect the right of lenders to receive timely payments of interest on and
 repayment of principal of the loans. Such covenants may include restrictions on dividend payments,
 specific mandatory minimum financial ratios, limits on total debt and other financial tests. A breach of
 covenant (after giving effect to any cure period) in a loan that is not waived by the lending syndicate
 normally is an event of acceleration that allows the syndicate to demand immediate repayment in full of
 the outstanding loan. Loans usually have shorter terms than more junior obligations and may require
 mandatory prepayments from excess cash flow, asset dispositions and offerings of debt and/or equity
 securities.

          The majority of loans bear interest based on a floating rate index, e.g., LIBOR, the certificate of
 deposit rate, a prime or base rate (each as defined in the applicable loan agreement) or other index, which
 may reset daily (as most prime or base rate indices do) or offer the borrower a choice of one, two, three,
 six, nine or twelve month interest rate and rate reset periods. The purchaser of a loan may receive certain
 syndication or participation fees in connection with its purchase. Other fees payable in respect of a loan,
 which are separate from interest payments on such loan, may include facility, commitment, amendment
 and prepayment fees.

          Purchasers of loans are predominantly investment and commercial banks, which have applied
 their experience in high yield securities to the commercial and industrial loan market, acting as both
 principal and broker. The range of investors for loans has broadened to include money managers,
 insurance companies, arbitrageurs, bankruptcy investors and mutual funds seeking increased potential
 total returns and portfolio managers of trusts or special purpose companies issuing collateralized bond and
 loan obligations. As secondary market trading volumes increase, new loans are frequently adopting more
 standardized documentation to facilitate loan trading that should improve market liquidity. There can be
 no assurance, however, that future levels or supply and demand in loan trading will provide the degree of
 liquidity that currently exists in the market.

                          THE HIGH YIELD DEBT SECURITIES MARKET
          A portion of the Collateral Obligations securing the Notes will consist of high yield debt
 securities rated below investment grade and Synthetic Securities, the Reference Obligations of which are
 high yield debt securities rated below investment grade. High yield debt securities are generally
 unsecured, may be subordinated to other obligations of the obligor and generally have greater credit and
 liquidity risk than is typically associated with investment grade corporate obligations. The lower rating of
 high yield debt securities reflects a greater possibility that adverse changes in the financial condition of
 the obligor or in general economic conditions (including a sustained period of rising interest rates or an

                                                     134

                                                                                              004902
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 230 of 322 PageID 7690
                                       Filed

 economic downturn) may adversely affect the obligor's ability to pay principal and interest on its debt.
 Many issuers of high yield debt obligations are highly leveraged, and specific developments affecting
 such issuers, including reduced cash flow from operations or inability to refinance at maturity, may also
 adversely affect such issuers' ability to meet their debt service obligations.

          High yield debt securities are often issued in connection with leveraged acquisitions or
 recapitalizations in which the issuers incur a substantially higher amount of indebtedness than the level at
 which they had previously operated. High yield debt securities have historically experienced greater
 default rates than has been the case for investment grade securities. Although several studies have been
 made of historical default rates in the high yield market, such studies do not necessarily provide a basis
 for drawing definitive conclusions with respect to default rates and, in any event, do not necessarily
 provide a basis for predicting future default rates.

                                  INCOME TAX CONSIDERATIONS
 General

         The following summary describes the principal U.S. federal income tax and Cayman Islands tax
 consequences of the purchase, ownership and disposition of the Notes, the Combination Securities and
 the Preference Shares to investors that acquire the Notes and the Combination Securities at original
 issuance and, in the case of the Notes, for an amount equal to the Issue Price of the relevant Class of
 Notes (for purposes of this section, with respect to each such Class of Notes, the first price at which a
 substantial amount of Notes of such Class are sold to investors (excluding bond houses, brokers,
 underwriters, placement agents and wholesalers) is referred to herein as the "Issue Price"). This
 summary does not purport to be a comprehensive description of all the tax considerations that may be
 relevant to a particular investor's decision to purchase the Notes, the Combination Securities and the
 Preference Shares. In addition, this summary does not describe any tax consequences arising under the
 laws of any state, locality or taxing jurisdiction other than the United States federal income tax laws and
 Cayman Islands tax laws. In general, the summary assumes that a Holder holds a Security as a capital
 asset and not as part of a hedge, straddle or conversion transaction, within the meaning of Section 1258 of
 the Code.

 ____________________________________________________________________________________

 The advice below was not written and is not intended to be used and cannot be used by any taxpayer for
 purposes of avoiding United States federal income tax penalties that may be imposed. The advice is
 written to support the promotion or marketing of the transaction. Each taxpayer should seek advice based
 on the taxpayer's particular circumstances from an independent tax advisor.

 The foregoing disclaimer is provided to satisfy obligations under Circular 230 governing standards of
 practice before the Internal Revenue Service.

  ____________________________________________________________________________________

          This summary is based on the U.S. and Cayman Islands tax laws, regulations (final, temporary
 and proposed), administrative rulings and practice and judicial decisions in effect or available on the date
 of this Offering Memorandum. All of the foregoing are subject to change or differing interpretation at
 any time, which change or interpretation may apply retroactively and could affect the continued validity
 of this summary.

         This summary is included herein for general information only, and there can be no assurance that
 the U.S. Internal Revenue Service (the "IRS") will take a similar view of the U.S. federal income tax


                                                     135

                                                                                             004903
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 231 of 322 PageID 7691
                                       Filed

 consequences of an investment in the Securities as described herein. ACCORDINGLY, PROSPECTIVE
 PURCHASERS OF THE SECURITIES SHOULD CONSULT THEIR OWN TAX ADVISORS AS TO
 U.S. FEDERAL INCOME TAX AND CAYMAN ISLANDS TAX CONSEQUENCES OF THE
 PURCHASE, OWNERSHIP AND DISPOSITION OF THE SECURITIES, AND THE POSSIBLE
 APPLICATION OF STATE, LOCAL, FOREIGN OR OTHER TAX LAWS.

          As used in this section, the term "U.S. Holder" includes a beneficial owner of a Security that is,
 for U.S. federal income tax purposes, a citizen or individual resident of the United States of America, an
 entity treated for United States federal income tax purposes as a corporation or a partnership created or
 organized in or under the laws of the United States of America or any state thereof or the District of
 Columbia, an estate the income of which is includable in gross income for U.S. federal income tax
 purposes regardless of its source, or a trust if, in general, a court within the United States of America is
 able to exercise primary supervision over its administration and one or more U.S. persons have the
 authority to control all substantial decisions of such trust, and certain eligible trusts that have elected to be
 treated as United States persons. This summary also does not address the rules applicable to certain types
 of investors that are subject to special U.S. federal income tax rules, including but not limited to, dealers
 in securities or currencies, traders in securities, financial institutions, U.S. expatriates, tax-exempt entities
 (except with respect to specific issues discussed herein), charitable remainder trusts and their
 beneficiaries, insurance companies, persons or their qualified business units whose functional currency is
 not the U.S. Dollar, persons that own (directly or indirectly) equity interests in Holders of Securities and
 subsequent purchasers of the Securities.

          In this summary, each of the Combination Securities will be treated as its respective Components
 rather than a single unit. Therefore, in the following discussions, (i) any reference in the summary
 applicable to the Class C Notes also applies to any corresponding Class 1 Note Components of the Class
 1 Combination Securities and (ii) any reference in the summary applicable to the Preference Shares also
 applies to any corresponding Preference Share Components of the Combination Securities. The Class 2
 Combination Securities will represent an interest in the underlying Class 2 Component (the discount of
 which is generally required to be accrued under the original issue discount rules). Potential purchasers
 should consult their advisors as to the U.S. federal income tax consequences of owning a Class 2
 Component. For U.S. federal income tax purposes, the Issuer, and not the Co-Issuer, will be treated as the
 issuer of the Notes.

 United States Federal Income Taxation

 Tax Treatment of the Issuer

          The Code and the Treasury Regulations promulgated thereunder provide a specific exemption
 from U.S. federal income tax to non-U.S. corporations which restrict their activities in the United States
 to trading in stocks and securities (and any other activity closely related thereto) for their own account,
 whether such trading (or such other activity) is conducted by the corporation or its employees or through
 a resident broker, commission agent, custodian or other agent. This particular exemption does not apply
 to non-U.S. corporations that are engaged in activities in the United States other than trading in stocks and
 securities (and any other activity closely related thereto) for their own account or that are dealers in stocks
 and securities.

          The Issuer intends to rely on the above exemption and does not intend to operate so as to be
 subject to U.S. federal income taxes on its net income. In this regard, on the Closing Date, the Issuer will
 receive an opinion from McKee Nelson LLP, special U.S. tax counsel to the Issuer ("Special U.S. Tax
 Counsel") to the effect that, although no activity closely comparable to that contemplated by the Issuer
 has been the subject of any Treasury Regulation, revenue ruling or judicial decision, under current law
 and assuming compliance with the Indenture, the Management Agreement, and other related documents
 (the "Documents") by all parties thereto, the Issuer's contemplated activities will not cause it to be


                                                       136

                                                                                                 004904
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 232 of 322 PageID 7692
                                       Filed

 engaged in a trade or business in the United States under the Code and, consequently, the Issuer's profits
 will not be subject to U.S. federal income tax on a net income basis (or the branch profits tax described
 below). The opinion of Special U.S. Tax Counsel will be based on the Code, the Treasury Regulations
 (final, temporary and proposed) thereunder, the existing authorities, and Special U.S. Tax Counsel's
 interpretation thereof, and on certain factual assumptions and representations as to the Issuer's
 contemplated activities. The Issuer intends to conduct its affairs in accordance with such assumptions and
 representations, and the remainder of this summary assumes such result. In addition, in interpreting and
 complying with the Documents and such assumptions and representations, the Issuer and the Portfolio
 Manager are entitled to rely upon the advice and/or opinions of their selected counsel, and the opinion of
 Special U.S. Tax Counsel will assume that any such advice and/or opinions are correct and complete.
 However, the opinion of Special U.S. Tax Counsel and any such other advice or opinions are not binding
 on the IRS or the courts, and no ruling will be sought from the IRS regarding this, or any other, aspect of
 the U.S. federal income tax treatment of the Issuer. Accordingly, in the absence of authority on point, the
 U.S. federal income tax treatment of the Issuer is not entirely free from doubt, and there can be no
 assurance that positions contrary to those stated in the opinion of Special U.S. Tax Counsel or any such
 other advice or opinions may not be asserted successfully by the IRS.

          If, notwithstanding the aforementioned opinion of Special U.S. Tax Counsel, it were determined
 that the Issuer were engaged in a trade or business in the United States (as defined in the Code), and the
 Issuer had taxable income that was effectively connected with such U.S. trade or business, the Issuer
 would be subject under the Code to the regular U.S. corporate income tax on such effectively connected
 taxable income (and possibly to the 30% branch profits tax as well). The imposition of such taxes would
 materially affect the Issuer's financial ability to make payments with respect to the Securities and could
 materially affect the yield of the Notes and the return on the Preference Shares.

          United States Withholding Taxes. Although, based on the foregoing, the Issuer is not expected to
 be subject to U.S. federal income tax on a net income basis, income derived by the Issuer may be subject
 to withholding taxes imposed by the United States or other countries. Generally, U.S. source interest
 income received by a foreign corporation not engaged in a trade or business within the United States is
 subject to U.S. withholding tax at the rate of 30% of the amount thereof. The Code provides an
 exemption (the "portfolio interest exemption") from such withholding tax for interest paid with respect
 to certain debt obligations issued after July 18, 1984, unless the interest constitutes a certain type of
 contingent interest or is paid to a 10% shareholder of the payor, to a controlled foreign corporation related
 to the payor, or to a bank with respect to a loan entered into in the ordinary course of its business. In this
 regard, the Issuer is permitted to acquire a particular Collateral Obligation only if the payments thereon
 are exempt from U.S. withholding taxes at the time of purchase or the obligor is required to make "gross-
 up" payments that offset fully any such tax on any such payments. Any commitment fees associated with
 Collateral Obligations constituting Revolving Loans or any securities lending arrangement may be subject
 to U.S. withholding tax, which would reduce the Issuer's net income from such activities. However, the
 Issuer does not anticipate that it will otherwise derive material amounts of any other items of income that
 would be subject to U.S. withholding taxes. Accordingly, assuming compliance with the foregoing
 restrictions and subject to the foregoing qualifications, income derived by the Issuer will be free of or
 fully "grossed up" for any material amount of U.S. withholding tax. However, there can be no assurance
 that income derived by the Issuer will not generally become subject to U.S. withholding tax as a result of
 a change in U.S. tax law or administrative practice, procedure, or interpretations thereof. It is also
 anticipated that the Issuer will acquire Collateral Obligations that consist of obligations of non-U.S.
 issuers. In this regard, the Issuer may only acquire a particular Collateral Obligation if either the
 payments thereon are not subject to foreign withholding tax (with the exception of commitment fees
 associated with Collateral Obligations constituting Revolving Loans or with any securities lending
 arrangements) or the obligor of the Collateral Obligation is required to make "gross-up" payments.

         Prospective investors should be aware that, under certain Treasury Regulations, the IRS may
 disregard the participation of an intermediary in a "conduit" financing arrangement and the conclusions


                                                      137

                                                                                               004905
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 233 of 322 PageID 7693
                                       Filed

 reached in the immediately preceding paragraph assume that such Treasury Regulations do not apply.
 Those Treasury Regulations could require withholding of U.S. federal income tax from payments to the
 Issuer of interest on the Collateral. In order to prevent "conduit" classification, each holder and beneficial
 owner of a Certificated Preference Share that is not a "United States person" (as defined in Section
 7701(a)(30) of the Code) will be required to provide to the Issuer and the Trustee written certification in a
 form of certification acceptable to the Issuer and the Trustee as to whether it is an Affected Bank. Each
 purchaser and subsequent transferee of an interest in the Regulation S Global Preference Shares will be
 deemed to represent to the Issuer and to the Trustee that it is not an Affected Bank. No transfer of any
 Preference Shares to an Affected Bank will be effective, and the Trustee will not recognize any such
 transfer, unless such transfer is specifically authorized by the Issuer in writing; provided, however, that
 the Issuer shall authorize any such transfer if (x) such transfer would not cause an Affected Bank, directly
 or in conjunction with its affiliates, to own more than 33ѿ% of the aggregate outstanding amount of the
 Preference Shares (including the Preference Share Components of the Combination Securities) or (y) the
 transferor is an Affected Bank previously approved by the Issuer. In addition, each Holder and beneficial
 owner of a Preference Shares will be required to make the representations set forth under "Transfer
 Restrictions."

 Tax Treatment of U.S. Holders of the Notes

          Treatment of the Notes. In the opinion of Special U.S. Tax Counsel, the Notes will be treated as
 debt for U.S. federal income tax purposes when issued and this summary assumes such treatment.
 Further, the Issuer will treat, and each Holder and beneficial owner of a Note (by acquiring such Note or
 an interest in such Note) will agree to treat, such Note as debt for U.S. federal income tax purposes,
 except as otherwise required by law. With regard to the characterization for U.S. federal income tax
 purposes of the Notes issued after the Closing Date, prospective investors should note that the
 characterization of an instrument as debt or equity for U.S. federal income tax purposes is highly factual
 and must be based on the applicable law and the facts and circumstances existing at the time such
 instrument is issued and material changes from those existing on the Closing Date (e.g. a material decline
 in the value of the Issuer's assets, a material adverse change in the Issuer's ability to repay the Notes
 previously issued, and/or a material decline in the proportion of the Preference Shares) could affect the
 characterization of the Notes issued after (but not before) such changes. However, the opinion of Special
 U.S. Tax Counsel is based on current law and certain representations and assumptions and is not binding
 on the IRS or the courts, and no ruling will be sought from the IRS regarding this, or any other, aspect of
 the U.S. federal income tax treatment of the Notes. Accordingly, there can be no assurance that the IRS
 will not contend, and that a court will not ultimately hold, that for U.S. federal income tax purposes one
 or more Classes of the Notes are properly treated as equity in the Issuer. Recharacterization of a Class of
 Notes, particularly the Class D Notes because of their place in the capital structure, may be more likely if
 a single investor or a group of investors that holds all of the Preference Shares also holds all of the more
 senior Class of Notes in the same proportion as the Preference Shares are held. In that case, the U.S.
 federal income tax consequences to U.S. Holders of the Notes would be substantially the same as those
 set forth under "Tax Treatment of U.S Holders of Preference Shares" and there might be adverse U.S.
 federal income tax consequences to a U.S. Holder of Notes upon the sale, redemption, retirement or other
 disposition of, or the receipt of certain types of distributions on, the Notes. The following discussion
 assumes that the Notes will be treated as debt of the Issuer for U.S. federal income tax purposes.

         Maturity Extension and Extension Bonus Payment. Because the Stated Maturity of the Notes
 may be extended if certain conditions are met, it is unclear whether the Notes should be treated as
 maturing in 2010, the first Extension Effective Date, or 2033, the last possible Extended Stated Maturity
 Date, or on a date between such dates. The Treasury regulations do not provide clear guidance on debt
 instruments with terms similar to the Notes. Absent further guidance, the Issuer intends to take the
 position that the Notes should be treated as maturing on November 1, 2017. If the Notes are extended, the
 Issuer intends to treat each Note, for purposes of sections 1272 and 1273 of the Code, as retired and
 reissued for an amount equal to the adjusted issue price on the date of the new Extension Effective Date.


                                                      138

                                                                                               004906
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 234 of 322 PageID 7694
                                       Filed

 As discussed below, the Notes may be deemed to be reissued for other purposes as well. Prospective
 investors in the Notes should consult their tax advisors regarding whether the Notes should be treated as
 maturing on a different date and the tax consequences if the Notes have a different maturity date than that
 chosen by the Issuer.

          If the Stated Maturity is extended, the extension of the Stated Maturity would be treated as a
 modification of the Notes if the Notes may be sold to an Extension Qualifying Purchaser that is related to
 the Issuer within the meaning of section 267(b) of the Code. If such extension constitutes a modification,
 there is a significant risk that U.S. Holders who continue to hold their Notes after such extension will be
 treated as having exchanged their Notes for new Notes ("New Notes") in a deemed exchange for U.S.
 federal income tax purposes (a "Deemed Exchange"). In such event, if either the Notes or the New
 Notes are not "securities" for U.S. federal income tax purposes, U.S. Holders would be treated as having
 disposed of their Notes in a taxable exchange for New Notes and would have a new tax basis and new
 holding period. If instead both the Notes and New Notes are treated as securities for U.S. federal income
 tax purposes, U.S. Holders would generally recognize no gain or loss, would have the same holding
 period and tax basis, and may be treated as having acquired the New Notes at a market discount or
 premium, depending on such U.S. Holder's tax basis at the time of the Deemed Exchange and the deemed
 "issue price" of the New Notes. If the Notes are treated as exchanged for New Notes in a Deemed
 Exchange as a result of a Maturity Extension, whether the New Notes would be treated as debt for U.S.
 federal income tax purposes will depend on the facts and circumstances existing at the time of such
 Deemed Exchange. Special U.S. Tax Counsel is unable to opine on whether New Notes treated as
 received in a Deemed Exchange for the Notes will be treated as debt for U.S. federal income tax
 purposes. In the event of a Deemed Exchange, U.S. Holders are strongly urged to consult their tax
 advisors regarding the tax consequences of such Deemed Exchange.

         The tax treatment of the Exchange Bonus Payment is unclear. The Issuer intends to take the
 positions that the full amount of the Exchange Bonus Payment should be taxable to U.S. Holders as
 ordinary income in accordance with their method of accounting. U.S. Holders should consult their tax
 advisors regarding the taxation of the Exchange Bonus Payment and the tax consequences of the Notes if
 they are treated as contingent payment debt instruments.

          Interest or Discount on the Notes. Subject to the discussion below, U.S. Holders of the Class A
 Notes and the Class B Notes generally will include in gross income payments of stated interest received
 on the Class A Notes and the Class B Notes, in accordance with their usual method of accounting for U.S.
 federal income tax purposes, as ordinary interest income from sources outside the United States.

         If the Issue Price of a Class of Notes is less than the "stated redemption price at maturity" of such
 Class of Notes by more than a de minimis amount, U.S. Holders of Notes of such Class will be considered
 to have purchased such Notes with original issue discount ("OID"). The stated redemption price at
 maturity of a Class of Notes will be the sum of all payments to be received on the Notes of such Class,
 other than payments of "qualified stated interest" (i.e., generally, stated interest which is unconditionally
 payable in money at least annually during the entire term of a debt instrument). Interest is
 unconditionally payable if reasonable remedies exist to compel payment as the or the terms of the
 instrument make late payment or non-payment remote. Prospective U.S. Holders of the Class C Notes
 and the Class D Notes should note that, because interest on these Classes of Notes may not qualify as
 unconditionally payable on each Payment Date (and, therefore, may not be "qualified stated interest"), all
 of the stated interest payments on one or both of these Classes of Notes may be included in the stated
 redemption prices at maturity, and required to be accrued by U.S. Holders pursuant to the OID rules
 described below. Such OID inclusion on such Classes of Notes generally will be treated as income from
 sources outside the United States.

         A U.S. Holder of such Class of Notes issued with OID will be required to accrue and include in
 gross income the sum of the "daily portions" of total OID on such Notes for each day during the taxable


                                                     139

                                                                                              004907
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 235 of 322 PageID 7695
                                       Filed

 year on which the U.S. Holder held such Notes, generally under a constant yield method, regardless of
 such U.S. Holder's usual method of accounting for U.S. federal income tax purposes. If a Note is issued
 at a discount from its stated principal balance and that discount is considered to represent only a de
 minimis amount of OID, such discount is not subject to accrual under the OID rules and should be
 included in gross income proportionately as stated principal payments are received. Such de minimis OID
 should be treated as gain from the sale or exchange of property and may be eligible as capital gain if the
 Note is a capital asset in the hands of the U.S. Holder.

          In the case of Notes that provide for a floating rate of interest, the amount of OID to be accrued
 over the term of such Notes will be based initially on the assumption that the floating rate in effect for the
 first accrual period of such Notes will remain constant throughout their term. To the extent such rate
 varies with respect to any accrual period, such variation will be reflected in an increase or decrease of the
 amount of OID accrued for such period. Under the foregoing method, U.S. Holders of the Class C Notes
 and the Class D Notes may be required to include in gross income increasingly greater amounts of OID
 and may be required to include OID in advance of the receipt of cash attributable to such income.

          The Issuer intends to treat Classes of Notes issued with more than de minimis OID as being
 subject to rules prescribed by Section 1272(a)(6) of the Code using an assumption as to the prepayments
 on such Class of Notes, as discussed below under "—OID on the Notes." A prepayment assumption
 applies to debt instruments if payments under such debt instruments may be accelerated by reason of
 prepayments of other obligations securing such debt instruments.

          OID on the Notes. The following discussion will apply to a Class of Notes if it is issued with
 more than de minimis OID. Because principal repayments on the Notes are subject to acceleration, the
 method by which OID on the Notes is required to be accrued is uncertain. For purposes of accruing OID
 on these Notes under such circumstances, the Issuer intends to treat these Notes as being subject to the
 "prepayment assumption method". These rules require that the amount and rate of accrual of OID be
 calculated based on a prepayment assumption and the anticipated reinvestment rate, if any, relating to the
 Notes and prescribe a method for adjusting the amount and rate of accrual of the discount where the
 actual prepayment rate differs from the prepayment assumption. Under the Code, the prepayment
 assumption must be determined in the manner prescribed by the Treasury Regulations, which have not yet
 been issued. The legislative history provides, however, that Congress intended the Treasury Regulations
 to require that the prepayment assumption be the prepayment assumption that is used in determining the
 initial offering price of the Notes. Solely for purposes of determining OID, market discount and bond
 premium, the Issuer intends to assume that the Collateral Obligations will either not prepay or any
 prepayments will be reinvested. No representation is made that the Notes will prepay at the prepayment
 assumption or at any other rate.

         It is possible the IRS could contend that another method of accruing OID with respect to these
 Notes is appropriate and, if successful, could apply rules that may result in adverse or more favorable
 U.S. federal income tax consequences to a U.S. Holder of such Notes. One such alternative method of
 accruing OID may be the noncontingent bond method that governs contingent payment debt obligations.
 Such method could affect the amount and character of the gain or loss recognized upon a disposition of a
 Note.

         A subsequent purchaser of a Note issued with OID who purchases such Note at a price other than
 the adjusted Issue Price but at a cost less than the remaining stated redemption price at maturity will also
 be required to include in gross income the sum of the daily portions of OID on such Note. In computing
 the daily portions of OID for a subsequent purchaser of a Note (as well as an initial purchaser that
 purchases at a price higher than the adjusted issue price, but less than the stated redemption price at
 maturity), however, the daily portion is reduced by the amount that would be the daily portion for the day
 (computed in accordance with the rules set forth above) multiplied by a fraction, the number of which is



                                                      140

                                                                                               004908
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 236 of 322 PageID 7696
                                       Filed

 the amount, if any, by which the price paid by the U.S. Holder for such Note exceeds the following
 amount:

         •    The sum of the Issue Price plus the aggregate amount of OID that would have been
              includible in the gross income of an original U.S. Holder (who purchased the Note at the
              Issue Price); less

         •    Any prior payments included in the stated redemption price at maturity,

 and the denominator of which is the sum of the daily portions for such Note for all days beginning on the
 date after the purchase date and ending on the maturity date computed under the prepayment assumption.

         A U.S. Holder who purchases a Note at a cost greater than its stated redemption price at maturity
 may elect to amortize such premium under a constant yield method over the life of such Note. The
 amortizable amount for any accrual period would offset the amount of OID that must be included in the
 gross income of a U.S. Holder in such accrual period. The U.S. Holder's basis in such Note would be
 reduced by the amount of amortization. It is not clear whether the prepayment assumption would be
 taken into account in determining the life of such Note for this purpose.

          If the U.S. Holder acquires a Note at a discount to the adjusted issue price of such Note that is
 greater than a specified de minimis amount, such discount is treated as market discount. Absent an
 election to accrue into income currently, the amount of accrued market discount on a Note is included in
 income as ordinary income when principal payments are received or the U.S. Holder disposes of its Note.
 Market discount is included ratably unless a U.S. Holder elects to use a constant yield method for accrual.
 For this purpose, ratably may be the term of its Note, or a U.S. Holder may be permitted to accrue market
 discount in proportion to interest on Notes issued without OID or in proportion to OID on Notes issued
 with OID.

         As a result of the complexity of the OID rules, each U.S. Holder of a Note should consult its own
 tax advisor regarding the impact of the OID rules on its investment in such Note.

         Election to Treat All Interest as OID. The OID rules permit a U.S. Holder of a Note to elect to
 accrue all interest, discount (including de minimis market or original issue discount) and premium in
 income as interest, based on a constant yield method. If an election to treat all interest as OID were to be
 made with respect to a Note with market discount, the U.S. Holder of such Note would be deemed to have
 made an election to include in income currently market discount with respect to all other debt instruments
 having market discount that such U.S. Holder acquires during the taxable year of the election or
 thereafter. A U.S. Holder that makes this election for a Note that is acquired at a premium will be
 deemed to have made an election to amortize bond premium with respect to all debt instruments having
 amortizable bond premium that such U.S. Holder owns or acquires. The election to accrue interest,
 discount and premium on a constant yield method with respect to a Note cannot be revoked without the
 consent of the IRS.

         Disposition of the Notes. In general, a U.S. Holder of a Note initially will have a basis in such
 Note equal to the cost of such Note to such U.S. Holder, (i) increased by any amount includable in income
 by such U.S. Holder as OID or any accrued market discount the Holder previously included in income
 with respect to such Note, and (ii) reduced by any amortized premium and by payments on such Note,
 other than payments of qualified stated interest on such Notes. Upon a sale, exchange, redemption,
 retirement or other taxable disposition of a Note, a U.S. Holder will generally recognize gain or loss equal
 to the difference between the amount realized on the disposition (other than amounts attributable to
 accrued qualified stated interest on such Notes, which will be taxable as described above) and the U.S.
 Holder's tax basis in such Note. Except to the extent of any accrued interest or accrued market discount
 not previously included in income, gain or loss from the disposition of a Note generally will be long term


                                                     141

                                                                                             004909
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 237 of 322 PageID 7697
                                       Filed

 capital gain or loss if the U.S. Holder held its Note for more than one year at the time of disposition,
 provided that such Note is held as a "capital asset" (generally, property held for investment) within the
 meaning of Section 1221 of the Code.

         In certain circumstances, U.S. Holders that are individuals may be entitled to preferential
 treatment for net long-term capital gains; however, the ability of U.S. Holders to offset capital losses
 against ordinary income is limited.

          Gain recognized by a U.S. Holder on the sale, exchange, redemption, retirement or other taxable
 disposition of a Note generally will be treated as from sources within the United States and loss so
 recognized generally will offset income from sources within the United States.

 Tax Treatment of U.S. Holders of Preference Shares

          Investment in a Passive Foreign Investment Company. The Issuer will constitute a "passive
 foreign investment company" ("PFIC") and the Preference Shares will be treated as equity in the Issuer.
 Accordingly, U.S. Holders of Preference Shares (other than certain U.S. Holders that are subject to the
 rules pertaining to a "controlled foreign corporation" with respect to the Issuer, described below) will be
 considered U.S. shareholders in a PFIC. In general, a U.S. Holder of a PFIC may desire to make an
 election to treat the Issuer as a "qualified electing fund" ("QEF") with respect to such U.S. Holder.
 Generally, a QEF election should be made with the filing of a U.S. Holder's federal income tax return for
 the first taxable year for which it held the Preference Shares. If a timely QEF election is made for the
 Issuer, an electing U.S. Holder will be required in each taxable year to include in gross income (i) as
 ordinary income, such holder's pro rata share of the Issuer's ordinary earnings and (ii) as long-term
 capital gain, such holder's pro rata share of the Issuer's net capital gain, whether or not distributed. A
 U.S. Holder will not be eligible for the dividends received deduction in respect of such income or gain or
 the preferential rate for qualified dividend income. In addition, any losses of the Issuer in a taxable year
 will not be available to such U.S. Holder and may not be carried back or forward in computing the
 Issuer's ordinary earnings and net capital gain in other taxable years. An amount included in an electing
 U.S. Holder's gross income should be treated as income from sources outside the United States for U.S.
 foreign tax credit limitation purposes. However, if U.S. Holders collectively own (directly or
 constructively) 50% or more (measured by vote or value) of the Preference Shares, such amount will be
 treated as income from sources within the United States for such purposes to the extent that such amount
 is attributable to income of the Issuer from sources within the United States. If applicable to a U.S.
 Holder of Preference Shares, the rules pertaining to a "controlled foreign corporation", discussed below,
 generally override those pertaining to a PFIC with respect to which a QEF election is in effect.

          In certain cases in which a QEF does not distribute all of its earnings in a taxable year, U.S.
 shareholders may also be permitted to elect to defer payment of some or all of the taxes on the QEF's
 undistributed income subject to an interest charge on the deferred amount. In this respect, prospective
 purchasers of Preference Shares should be aware that it is expected that the Collateral Obligations may be
 purchased by the Issuer with substantial OID the cash payment of which may be deferred, perhaps for a
 substantial period of time, and the Issuer may use interest and other income from the Collateral
 Obligations to purchase additional Collateral Obligations or to retire the Securities. As a result, the Issuer
 may have in any given year substantial amounts of earnings for U.S. federal income tax purposes that are
 not distributed on the Preference Shares. Thus, absent an election to defer payment of taxes, U.S. Holders
 that make a QEF election with respect to the Issuer may owe tax on significant "phantom" income.

          In addition, it should be noted that if the Issuer invests in obligations that are not in registered
 form, a U.S. Holder making a QEF election (i) may not be permitted to take a deduction for any loss
 attributable to such obligations when calculating its share of the Issuer's earnings and (ii) may be required
 to treat income attributable to such obligations as ordinary income even though the income would



                                                      142

                                                                                               004910
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 238 of 322 PageID 7698
                                       Filed

 otherwise constitute capital gains. It is possible that some portion of the investments of the Issuer will
 constitute obligations that are not in registered form.

        The Issuer will provide, upon request, all information and documentation that a U.S. Holder
 making a QEF election is required to obtain for U.S. federal income tax purposes.

           A U.S. Holder of Preference Shares (other than certain U.S. Holders that are subject to the rules
 pertaining to a "controlled foreign corporation," described below) that does not make a timely QEF
 election will be required to report any gain on disposition (including gain upon redemption) of any
 Preference Shares as if it were an excess distribution, rather than capital gain, and to compute the tax
 liability on such gain and other excess distributions received in respect of the Preference Shares as if such
 items had been earned ratably over each day in the U.S. Holder's holding period (or a certain portion
 thereof) for the Preference Shares. The U.S. Holder will be subject to tax on such items at the highest
 ordinary income tax rate for each taxable year, other than the current year of the U.S. Holder, in which the
 items were treated as having been earned, regardless of the rate otherwise applicable to the U.S. Holder.
 Further, such U.S. Holder will also be liable for an additional tax equal to interest on the tax liability
 attributable to income allocated to prior years as if such liability had been due with respect to each such
 prior year. For purposes of these rules, gifts, exchanges pursuant to corporate reorganizations and use of
 the Preference Shares as security for a loan may be treated as a taxable disposition of the Preference
 Shares. Very generally, an "excess distribution" is the amount by which distributions during a taxable
 year with respect to a Preference Share exceed 125 percent of the average amount of distributions in
 respect thereof during the three preceding taxable years (or, if shorter, the U.S. Holder's holding period
 for the Preference Share). In addition, a stepped-up basis in the Preference Share upon the death of an
 individual U.S. Holder may not be available.

         In many cases, application of the tax on gain on disposition and receipt of excess distributions
 will be substantially more onerous than the treatment applicable if a timely QEF election is made.
 ACCORDINGLY, U.S. HOLDERS OF PREFERENCE SHARES SHOULD CONSIDER CAREFULLY
 WHETHER TO MAKE A QEF ELECTION WITH RESPECT TO THE REFERENCE SHARES AND
 THE CONSEQUENCES OF NOT MAKING SUCH AN ELECTION.

        U.S. holders of the Preference Shares should consult their tax advisors regarding the U.S. federal
 income tax consequences of holding the Preference Shares.

          Investment in a Controlled Foreign Corporation. The Issuer may be classified as a controlled
 foreign corporation ("CFC"). In general, a foreign corporation will be classified as a CFC if more than
 50% of the shares of the corporation, measured by reference to combined voting power or value, is owned
 (actually or constructively) by "U.S. Shareholders." A U.S. Shareholder, for this purpose, is in general
 any U.S. person that possesses (actually or constructively) 10% or more of the combined voting power
 (generally the right to vote for directors of the corporation) of all classes of shares of a corporation.
 Although the Preference Shares do not vote for directors of the Issuer, it is possible that the IRS would
 assert that the Preference Shares are de facto voting securities and that U.S. Holders possessing (actually
 or constructively) 10% or more of the total stated amount of outstanding Preference Shares are U.S.
 Shareholders. If this argument were successful and more than 50% of the Preference Shares (determined
 with respect to aggregate value or vote) are owned (actually or constructively) by such U.S. Shareholders,
 the Issuer would be treated as a CFC.

          If the Issuer were treated as a CFC, a U.S. Shareholder of the Issuer (at the end of the taxable year
 of the Issuer) would be treated, subject to certain exceptions, as receiving a deemed dividend in an
 amount equal to that person's pro rata share of the "subpart F income" of the Issuer. Such deemed
 dividend normally would be treated as income from sources within the United States for U.S. foreign tax
 credit limitation purposes to the extent that it is attributable to income of the Issuer from sources within
 the United States. Among other items, and subject to certain exceptions, "subpart F income" includes


                                                      143

                                                                                               004911
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 239 of 322 PageID 7699
                                       Filed

 dividends, interest, annuities, gains from the sale of shares and securities, certain gains from commodities
 transactions, income from certain notional principal contracts, certain types of insurance income and
 income from certain transactions with related parties. It is likely that, if the Issuer were to constitute a
 CFC, all or most of its income would be subpart F income. In general, if the subpart F income exceeds
 70% of the Issuer's gross income, the entire amount of the Issuer's income will be subpart F income. U.S.
 Holders should consult their tax advisors regarding these special rules.

         If the Issuer were treated as a CFC, a U.S. Shareholder of the Issuer which made a QEF election
 with respect to the Issuer would be taxable on the subpart F income of the Issuer under rules described in
 the preceding paragraph and not under the QEF rules previously described. As a result, to the extent
 subpart F income of the Issuer includes net capital gains, such gains would be treated as ordinary income
 of the U.S. Shareholder under the CFC rules, notwithstanding the fact that the character of such gains
 generally would otherwise be preserved under the QEF rules.

          Furthermore, if the Issuer were treated as a CFC and a U.S. Holder were treated as a U.S.
 Shareholder therein, the Issuer would not be treated as a PFIC or a QEF with respect to such U.S. Holder
 for the period during which the Issuer remained a CFC and such U.S. Holder remained a U.S. Shareholder
 therein (the "qualified portion" of the U.S. Holder's holding period for the Preference Shares). If the
 qualified portion of such U.S. Holder's holding period for the Preference Shares subsequently ceased
 (either because the Issuer ceased to be a CFC or the U.S. Holder ceased to be a U.S. Shareholder), then
 solely for purposes of the PFIC rules, such U.S. Holder's holding period for the Preference Shares would
 be treated as beginning on the first day following the end of such qualified portion, unless the U.S. Holder
 had owned any Preference Shares for any period of time prior to such qualified portion and had not made
 a QEF election with respect to the Issuer. In that case, the Issuer would again be treated as a PFIC which
 is not a QEF with respect to such U.S. Holder and the beginning of such U.S. Holder's holding period for
 the Preference Shares would continue to be the date upon which such U.S. Holder acquired the Preference
 Shares, unless the U.S. Holder made an election to recognize gain with respect to the Preference Shares
 and a QEF election with respect to the Issuer.

        Indirect Interests in PFICs and CFCs. If the Issuer owns a Collateral Obligation or a Qualified
 Equity Security issued by a non-U.S. corporation that is treated as equity for U.S. federal income tax
 purposes, U.S. Holders of Preference Shares could be treated as owning an indirect equity interest in a
 PFIC or a CFC and could be subject to certain adverse tax consequences.

          In particular, if the Issuer owns equity interests in PFICs ("Lower-Tier PFICs"), a U.S. Holder
 of Preference Shares would be treated as owning directly the U.S. Holder's proportionate amount (by
 value) of the Issuer's equity interests in the Lower-Tier PFICs. A U.S. Holder's QEF election with respect
 to the Issuer would not be effective with respect to such Lower-Tier PFICs. However, a U.S. Holder
 would be able to make QEF elections with respect to such Lower-Tier PFICs if the Lower-Tier PFICs
 provide certain information and documentation to the Issuer in accordance with applicable Treasury
 Regulations. However, there can be no assurance that the Issuer would be able to obtain such information
 and documentation from any Lower-Tier PFIC, and thus there can be no assurance that a U.S. Holder
 would be able to make or maintain a QEF election with respect to any Lower-Tier PFIC. If a U.S. Holder
 does not have a QEF election in effect with respect to a Lower-Tier PFIC, as a general matter, the U.S.
 Holder would be subject to the adverse consequences described above under "—Investment in a Passive
 Foreign Investment Company" with respect to any excess distributions made by such Lower-Tier PFIC to
 the Issuer, any gain on the disposition by the Issuer of its equity interest in such Lower-Tier PFIC treated
 as indirectly realized by such U.S. Holder, and any gain treated as indirectly realized by such U.S. Holder
 on the disposition of its equity in the Issuer (which may arise even if the U.S. Holder realizes a loss on
 such disposition). Such amount would not be reduced by expenses or losses of the Issuer, but any income
 recognized may increase a U.S. Holder's tax basis in its Preference Shares. Moreover, if the U.S. Holder
 has a QEF election in effect with respect to a Lower-Tier PFIC, the U.S. Holder would be required to
 include in income the U.S. Holder's pro rata share of the Lower-Tier PFIC's ordinary earnings and net


                                                     144

                                                                                             004912
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 240 of 322 PageID 7700
                                       Filed

 capital gain as if the U.S. Holder's indirect equity interest in the Lower-Tier PFIC were directly owned,
 and it appears that the U.S. Holder would not be permitted to use any losses or other expenses of the
 Issuer to offset such ordinary earnings and/or net capital gains but recognition of such income may
 increase a U.S. Holder's tax basis in its Preference Shares.

         Accordingly, if any of the Collateral Obligations or Qualified Equity Securities are treated as
 equity interests in a PFIC, such U.S. Holders could experience significant amounts of phantom income
 with respect to such interests. Other adverse tax consequences may arise for such U.S. Holders that are
 treated as owning indirect interests in CFCs. U.S. Holders should consult their own tax advisors
 regarding the tax issues associated with such investments in light of their own individual circumstances.

          Distributions on the Preference Shares. The treatment of actual distributions of cash on the
 Preference Shares, in very general terms, will vary depending on whether a U.S. Holder has made a
 timely QEF election as described above. See "—Investment in a Passive Foreign Investment Company."
 If a timely QEF election has been made, distributions should be allocated first to amounts previously
 taxed pursuant to the QEF election (or pursuant to the CFC rules, if applicable) and to this extent will not
 be taxable to U.S. Holders. Distributions in excess of such previously taxed amounts pursuant to a QEF
 election (or pursuant to the CFC rules, if applicable) will be taxable to U.S. Holders as ordinary income
 upon receipt to the extent of any remaining amounts of untaxed current and accumulated earnings and
 profits of the Issuer. Distributions in excess of any current and accumulated earnings and profits will be
 treated first as a nontaxable reduction to the U.S. Holder's tax basis for the Preference Shares to the extent
 thereof and then as capital gain.

          In the event that a U.S. Holder does not make a timely QEF election, then except to the extent
 that distributions may be attributable to amounts previously taxed pursuant to the CFC rules, some or all
 of any distributions with respect to the Preference Shares may constitute "excess distributions," taxable as
 previously described. See "—Investment in a Passive Foreign Investment Company." In that event,
 except to the extent that distributions may be attributable to amounts previously taxed to the U.S. Holder
 pursuant to the CFC rules or are treated as "excess distributions," distributions on the Preference Shares
 generally would be treated as dividends to the extent paid out of the Issuer's current or accumulated
 earnings and profits not allocated to any "excess distributions," then as a nontaxable reduction to the U.S.
 Holder's tax basis for the Preference Shares to the extent thereof and then as capital gain. Dividends
 received from a foreign corporation generally will be treated as income from sources outside the United
 States for U.S. foreign tax credit limitation purposes. However, if U.S. Holders collectively own (directly
 or constructively) 50% or more (measured by vote or value) of the Preference Shares, a percentage of the
 dividend income equal to the proportion of the Issuer's earnings and profits from sources within the
 United States generally will be treated as income from sources within the United States for such purposes.

          Purchase or Disposition of the Preference Shares. In general, a U.S. Holder of a Preference
 Share will recognize a gain or loss upon the sale, exchange, redemption, retirement or other taxable
 disposition of a Preference Share equal to the difference between the amount realized and such U.S.
 Holder's adjusted tax basis in the Preference Share. Except as discussed below, such gain or loss will be a
 capital gain or loss and will be a long-term capital gain or loss if the U.S. Holder held the Preference
 Shares for more than one year at the time of the disposition. In certain circumstances, U.S. Holders who
 are individuals may be entitled to preferential treatment for net long-term capital gains; however, the
 ability of U.S. Holders to offset capital losses against ordinary income is limited. Any gain recognized by
 a U.S. Holder on the sale, exchange, redemption, retirement or other taxable disposition of a Preference
 Share (other than, in the case of a U.S. Holder treated as a "U.S. Shareholder," any such gain
 characterized as a dividend, as discussed below) generally will be treated as from sources within the
 United States and loss so recognized generally will offset income from sources within the United States.

         Initially, a U.S. Holder's tax basis for a Preference Share will equal the cost of such Preference
 Share to such U.S. Holder. Such basis will be increased by amounts taxable to such U.S. Holder by virtue


                                                      145

                                                                                               004913
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 241 of 322 PageID 7701
                                       Filed

 of a QEF election, or by virtue of the CFC rules, as applicable, and decreased by actual distributions from
 the Issuer that are deemed to consist of such previously taxed amounts or are treated as a nontaxable
 reduction to the U.S. Holder's tax basis for the Preference Share (as described above).

          If a U.S. Holder does not make a timely QEF election as described above, any gain realized on
 the sale, exchange, redemption or other taxable disposition of a Preference Share (or any gain deemed to
 accrue prior to the time a non-timely QEF election is made) will be taxed as ordinary income and subject
 to an additional tax reflecting a deemed interest charge under the special tax rules described above. See
 "—Investment in a Passive Foreign Investment Company."

          If the Issuer were treated as a CFC and a U.S. Holder were treated as a "U.S. Shareholder"
 therein, then any gain realized by such U.S. Holder upon the disposition of Preference Shares, other than
 gain constituting an excess distribution under the PFIC rules, if applicable, would be treated as ordinary
 income to the extent of the U.S. Holder's share of the current or accumulated earnings and profits of the
 Issuer. In this regard, earnings and profits would not include any amounts previously taxed pursuant to a
 timely QEF election or pursuant to the CFC rules.

 Tax Treatment of Tax-Exempt U.S. Holders

         U.S. Holders which are tax-exempt entities ("Tax-Exempt U.S. Holders") will not be subject to
 the tax on unrelated business taxable income ("UBTI") with respect to interest and capital gains income
 derived from an investment in the Notes. However, a Tax-Exempt U.S. Holder that also acquires the
 Preference Shares (or, any Note recharacterized as equity in the Issuer) should consider whether interest it
 receives in respect of the Notes may be treated as UBTI under rules governing certain payments received
 from controlled entities.

         A Tax-Exempt U.S. Holder generally will not be subject to the tax on UBTI with respect to
 regular distributions or "excess distributions" (defined above under "Tax Treatment of U.S. Holders of
 Preference Shares—Investment in a Passive Foreign Investment Company") on the Preference Shares (or,
 any Note recharacterized as equity in the Issuer). A Tax-Exempt U.S. Holder which is not subject to tax
 on UBTI with respect to "excess distributions" may not make a QEF election. In addition, a Tax-Exempt
 U.S. Holder which is subject to the rules relating to "controlled foreign corporations" with respect to the
 Preference Shares (or, any Note recharacterized as equity in the Issuer) generally should not be subject to
 the tax on UBTI with respect to income from such Preference Shares (or, any Note recharacterized as
 equity in the Issuer).

          Notwithstanding the discussion in the preceding two paragraphs, a Tax-Exempt U.S. Holder
 which incurs "acquisition indebtedness" (as defined in Section 514(c) of the Code) with respect to the
 Securities may be subject to the tax on UBTI with respect to income from the Securities to the extent that
 the Securities constitute "debt-financed property" (as defined in Section 514(b) of the Code) of the Tax-
 Exempt U.S. Holder. A Tax-Exempt U.S. Holder subject to the tax on UBTI with respect to income from
 the Preference Shares (or, any Note recharacterized as equity in the Issuer) will be taxed on "excess
 distributions" in the manner discussed above under "Tax Treatment of U.S. Holders of Preference
 Shares—Investment in a Passive Foreign Investment Company". Such a Tax-Exempt U.S. Holder will be
 permitted, and should consider whether, to make a QEF election with respect to the Issuer as discussed
 above.

         Tax-Exempt U.S. Holders should consult their own tax advisors regarding an investment in the
 Securities.




                                                     146

                                                                                             004914
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 242 of 322 PageID 7702
                                       Filed

 Transfer Reporting Requirements

          A U.S. Holder of Preference Shares (and, any Note recharacterized as equity in the Issuer) that
 owns (actually or constructively) at least 10% by vote or value of the Issuer (and each officer or director
 of the Issuer that is a U.S citizen or resident) may be required to file an information return on IRS Form
 5471. A U.S. Holder of Preference Shares (and, any Note recharacterized as equity in the Issuer)
 generally is required to provide additional information regarding the Issuer annually on IRS Form 5471 if
 it owns (actually or constructively) more than 50% by vote or value of the Issuer. U.S. Holders should
 consult their own tax advisors regarding whether they are required to file IRS Form 5471.

          A U.S. person (including a Tax-Exempt U.S. Holder) that purchases the Preference Shares for
 cash will be required to file a Form 926 or similar form with the IRS if (i) such person owned, directly or
 by attribution, immediately after the transfer at least 10% by vote or value of the Issuer or (ii) if the
 transfer, when aggregated with all transfers made by such person (or any related person) within the
 preceding 12 month period, exceeds $100,000. In the event a U.S. Holder fails to file any such required
 form, the U.S. Holder could be required to pay a penalty equal to 10% of the gross amount paid for such
 Preference Shares (subject to a maximum penalty of $100,000, except in cases involving intentional
 disregard). U.S. persons should consult their tax advisors with respect to this or any other reporting
 requirement which may apply with respect to their acquisition of the Preference Shares.

 Tax Treatment of Combination Securities

          Each Combination Security will be evidenced as a single instrument that can be exchanged,
 subject to the restrictions described in "Description of the Securities—Exchanges of the Combination
 Securities" at the option of the Holder into instruments that represent each Component. Under U.S.
 federal income tax principles, a strong likelihood exists that a U.S. Holder of Combination Securities will
 be treated as if it directly owned the Preference Shares, the Class C Notes (solely with respect to the Class
 1 Combination Securities) and the Class 2 Bond (solely with respect to the Class 2 Combination
 Securities) corresponding to the relevant Components of such Combination Security. The Issuer will
 treat, and each U.S. Holder and beneficial owner of Combination Securities (by acquiring such
 Combination Securities or interests therein) will agree to treat, the Combination Securities as consisting
 of the separate Class C Notes (solely with respect to the Class 1 Combination Securities), Class 2 Bond
 (solely with respect to the Class 2 Combination Securities) and Preference Shares corresponding to the
 Components of such Combination Security for U.S. federal income tax purposes. In accordance with
 such treatment of the Combination Securities, in calculating its tax basis in the Components comprising a
 Combination Security, a U.S. Holder will allocate the purchase price paid for such Combination Security
 among the Components in proportion to their relative fair market values at the time of purchase. A
 similar principle will apply in determining the amount allocable to the Components upon a sale of a
 Combination Security. The exchange of Combination Securities for the separate Class C Notes (solely
 with respect to the Class 1 Combination Securities), Class 2 Bond (solely with respect to the Class 2
 Combination Securities) and Preference Shares corresponding to the Components of the Combination
 Securities should not be a taxable event. A U.S. Holder of a Combination Security should review the
 applicable discussion above with respect to the Class C Notes (solely with respect to the Class 1
 Combination Securities), Class 2 Bond (solely with respect to the Class 2 Combination Securities) and
 Preference Shares relating to the U.S. federal income tax consequences of the purchase, ownership and
 disposition of such Class C Notes and Preference Shares and should refer to their own tax advisers with
 respect to the Class 2 Bond.

 Tax Return Disclosure and Investor List Requirements

         Any person that files a U.S. federal income tax return or U.S. federal information return and
 participates in a "reportable transaction" in a taxable year is required to disclose certain information on
 IRS Form 8886 (or its successor form) attached to such person's U.S. tax return for such taxable year (and


                                                     147

                                                                                              004915
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 243 of 322 PageID 7703
                                       Filed

 also file a copy of such form with the IRS's Office of Tax Shelter Analysis) and to retain certain
 documents related to the transaction. In addition, under certain circumstances, certain organizers and
 sellers and advisors of a "reportable transaction" are required to file reports with the IRS and also will be
 required to maintain lists of participants in the transaction containing identifying information, retain
 certain documents related to the transaction, and furnish those lists and documents to the IRS upon
 request. Recently enacted legislation imposes significant penalties for failure to comply with these
 disclosure and list keeping requirements. The definition of "reportable transaction" is highly technical.
 However, in very general terms, a transaction may be a "reportable transaction" if, among other things, it
 is offered under conditions of confidentiality, it results in the claiming of a loss or losses for U.S. federal
 income tax purposes in excess of certain threshold amounts, or an item from the transaction is treated
 differently for U.S. federal income tax purposes and for book purposes (generally under U.S. generally
 accepted accounting principles).

          In this regard, in order to prevent the investors' purchase of the Securities in this offering from
 being treated as offered under conditions of confidentiality, the Portfolio Manager, the Issuer and the
 Holders and beneficial owners of the Securities (and each of their respective employees, representatives
 or other agents) may disclose to any and all persons, without limitation of any kind, the tax treatment and
 tax structure of the transactions described herein (including the ownership and disposition of the
 Securities) and all materials of any kind (including opinions or other tax analyses) that are provided to
 them relating to such tax treatment and tax structure. For this purpose, the tax treatment of a transaction
 is the purported or claimed U.S. federal, state and local tax treatment of the transaction, and the tax
 structure of a transaction is any fact that may be relevant to understanding the purported or claimed U.S.
 federal, state or local tax treatment of the transaction.

          If the Issuer participates in a "reportable transaction", a U.S. Holder of Preference Shares that is a
 "reporting shareholder" of the Issuer will be treated as participating in the transaction and will be subject
 to the rules described above. Although most of the Issuer's activities generally are not expected to give
 rise to "reportable transactions", the Issuer nevertheless may participate in certain types of transactions
 that could be treated as "reportable transactions." A U.S. Holder of Preference Shares will be treated as a
 "reporting shareholder" of the Issuer if (i) such U.S. Holder owns 10% or more of the Preference Shares
 and makes a QEF election with respect to the Issuer or (ii) the Issuer is treated as a CFC and such U.S.
 Holder is a "U.S. Shareholder" (as defined above) of the Issuer. The Issuer will make reasonable efforts
 to make such information available.

          Prospective investors in the Securities should consult their own tax advisors concerning any
 possible disclosure obligations under these Treasury Regulations with respect to their ownership or
 disposition of the Securities in light of their particular circumstances.

 Tax Treatment of Non-U.S. Holders of Securities

          In general, payments on the Securities to a Holder that is not, for U.S. federal income tax
 purposes, a U.S. Holder (a "non-U.S. Holder") and gain realized on the sale, exchange, redemption,
 retirement or other disposition of the Securities by a non-U.S. Holder, will not be subject to U.S. federal
 income or withholding tax, unless (i) such income is effectively connected with a trade or business
 conducted by such non-U.S. Holder in the United States, or (ii) in the case of gain, such non-U.S. Holder
 is a nonresident alien individual who holds the Securities as a capital asset and is present in the United
 States for more than 182 days in the taxable year of the sale, exchange, redemption, retirement or other
 disposition and certain other conditions are satisfied.

 Information Reporting and Backup Withholding

        Under certain circumstances, the Code requires "information reporting," and may require "backup
 withholding" with respect to certain payments made on the Securities and the payment of the proceeds


                                                      148

                                                                                                004916
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 244 of 322 PageID 7704
                                       Filed

 from the disposition of the Securities. Backup withholding generally will not apply to corporations, tax-
 exempt organizations, qualified pension and profit sharing trusts, and individual retirement accounts.
 Backup withholding will apply to a U.S. Holder if the U.S. Holder fails to provide certain identifying
 information (such as the U.S. Holder's taxpayer identification number) or otherwise comply with the
 applicable requirements of the backup withholding rules. The application for exemption from backup
 withholding for a U.S. Holder is available by providing a properly completed IRS Form W-9.

           A non-U.S. Holder of the Securities generally will not be subject to these information reporting
 requirements or backup withholding with respect to payments of interest or distributions on the Securities
 if (1) it certifies to the Trustee its status as a non-U.S. Holder under penalties of perjury on the appropriate
 IRS Form W-8, and (2) in the case of a non-U.S. Holder that is a "nonwithholding foreign partnership,"
 "foreign simple trust" or "foreign grantor trust" as defined in the applicable Treasury Regulations, the
 beneficial owners of such non-U.S. Holder also certify to the Trustee their status as non-U.S. persons
 under penalties of perjury on the appropriate IRS Form W-8 or as U.S. persons under penalties of perjury
 on IRS Form W-9.

          The payments of the proceeds from the disposition of a Security by a non-U.S. Holder to or
 through the U.S. office of a broker generally will not be subject to information reporting and backup
 withholding if the non-U.S. Holder certifies its status as a non-U.S. Holder (and, if applicable, its
 beneficial owners also certify their status as non-U.S. Holders) under penalties of perjury on the
 appropriate IRS Form W-8, satisfies certain documentary evidence requirements for establishing that it is
 a non-U.S. Holder or otherwise establishes an exemption. The payment of the proceeds from the
 disposition of a Security by a non-U.S. Holder to or through a non-U.S. office of a non-U.S. broker will
 not be subject to backup withholding or information reporting unless the non-U.S. broker has certain
 specific types of relationships to the United States, in which case the treatment of such payment for such
 purposes will be as described in the following sentence. The payment of proceeds from the disposition of
 a Security by a non-U.S. Holder to or through a non-U.S. office of a U.S. broker or to or through a non-
 U.S. broker with certain specific types of relationships to the United States generally will not be subject to
 backup withholding but will be subject to information reporting unless the non-U.S. Holder certifies its
 status as a non-U.S. Holder (and, if applicable, its beneficial owners also certify their status as non-U.S.
 Holders) under penalties of perjury or the broker has certain documentary evidence in its files as to the
 non-U.S. Holder's foreign status and the broker has no actual knowledge to the contrary.

         Backup withholding is not an additional tax and may be refunded (or credited against the U.S.
 Holder's or non-U.S. Holder's U.S. federal income tax liability, if any); provided that certain required
 information is furnished to the U.S. Internal Revenue Service. The information reporting requirements
 may apply regardless of whether withholding is required.

 Cayman Islands Tax Considerations

         The following discussion of certain Cayman Islands income tax consequences of an investment in
 the Securities is based on the advice of Maples and Calder as to Cayman Islands law. The discussion is a
 general summary of present law, which is subject to prospective and retroactive change. It assumes that
 the Issuer will conduct its affairs in accordance with assumptions made by, and representations made to,
 counsel. It is not intended as tax advice, does not consider any investor's particular circumstances, and
 does not consider tax consequences other than those arising under Cayman Islands law.

         Under existing Cayman Islands laws:

                 (i)      payments of principal and interest on the Notes and dividends and capital in
         respect of the Preference Shares will not be subject to taxation in the Cayman Islands and no
         withholding will be required on such payments to any Holder of a Security and gains derived
         from the sale of Securities will not be subject to Cayman Islands income or corporation tax. The


                                                      149

                                                                                                004917
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 245 of 322 PageID 7705
                                       Filed

        Cayman Islands currently have no income, corporation or capital gains tax and no estate duty,
        inheritance tax or gift tax;

               (ii)    no stamp duty is payable in respect of the issue or transfer of Securities although
        duty may be payable if Notes are executed in or brought into the Cayman Islands; and

                 (iii)    certificates evidencing Securities, in registered form, to which title is not
        transferable by delivery, should not attract Cayman Islands stamp duty. However, an instrument
        transferring title to a Note, if brought to or executed in the Cayman Islands, would be subject to
        Cayman Islands stamp duty.

          The Issuer has been incorporated under the laws of the Cayman Islands as an exempted company
 and, as such, has applied for and obtained an undertaking from the Governor in Cabinet of the Cayman
 Islands in substantially the following form:

                              "THE TAX CONCESSIONS LAW
                                    (1999 REVISION)
                          UNDERTAKING AS TO TAX CONCESSIONS
         In accordance with Section 6 of the Tax Concessions Law (1999 Revision) the Governor in
 Cabinet undertakes with:

        Gleneagles CLO, Ltd. "the Company"

                (a)     that no Law which is hereafter enacted in the Islands imposing any tax to be
                        levied on profits, income, gains or appreciations shall apply to the Company or
                        its operations; and
                (b)     in addition, that no tax to be levied on profits, income, gains or appreciations or
                        which is in the nature of estate duty or inheritance tax shall be payable
                        (i)     on or in respect of the shares debentures or other obligations of the
                                Company; or
                        (ii)    by way of the withholding in whole or in part of any relevant payment as
                                defined in Section 6(3) of the Tax Concessions Law (1999 Revision).
        These concessions shall be for a period of TWENTY years from the 8th day of March, 2005.

        GOVERNOR IN CABINET"

         The Cayman Islands does not have an income tax treaty arrangement with the U.S. or any other
 country.

       THE PRECEDING DISCUSSION IS ONLY A SUMMARY OF CERTAIN OF THE TAX
 IMPLICATIONS OF AN INVESTMENT IN THE SECURITIES. PROSPECTIVE INVESTORS ARE
 URGED TO CONSULT WITH THEIR OWN TAX ADVISORS PRIOR TO INVESTING TO
 DETERMINE THE TAX IMPLICATIONS OF SUCH INVESTMENT IN LIGHT OF SUCH
 INVESTORS' CIRCUMSTANCES.

                                     ERISA CONSIDERATIONS

        _______________________________________________________________________




                                                   150

                                                                                           004918
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 246 of 322 PageID 7706
                                       Filed


 The advice below was not written and is not intended to be used and cannot be used by any taxpayer for
 purposes of avoiding United States federal income tax penalties that may be imposed. The advice is
 written to support the promotion or marketing of the transaction. Each taxpayer should seek advice based
 on the taxpayer's particular circumstances from an independent tax advisor.

 The foregoing disclaimer is provided to satisfy obligations under Circular 230 governing standards of
 practice before the Internal Revenue Service.

         ________________________________________________________________________

          The United States Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
 imposes certain requirements on "employee benefit plans" (as defined in Section 3(3) of ERISA) that are
 subject to ERISA, including entities such as collective investment funds and separate accounts whose
 underlying assets include the assets of such plans (collectively, "ERISA Plans") and on those persons
 who are fiduciaries with respect to ERISA Plans. Investments by ERISA Plans are subject to ERISA's
 general fiduciary requirements, including the requirement of investment prudence and diversification and
 the requirement that an ERISA Plan's investments be made in accordance with the documents governing
 the ERISA Plan. The prudence of a particular investment must be determined by the responsible
 fiduciary of an ERISA Plan by taking into account the ERISA Plan's particular circumstances and all of
 the facts and circumstances of the investment including, but not limited to, the matters discussed above
 under "Risk Factors" and the fact that in the future there may be no market in which such fiduciary will be
 able to sell or otherwise dispose of the Securities.

          Section 406 of ERISA and Section 4975 of the Code prohibit certain transactions involving the
 assets of an ERISA Plan (as well as those plans that are not subject to ERISA but which are subject to
 Section 4975 of the Code, such as individual retirement accounts (together with ERISA Plans, "Plans"))
 and certain persons (referred to as "parties in interest" or "disqualified persons") having certain
 relationships to such Plans, unless a statutory or administrative exemption is applicable to the transaction.
 A party in interest or disqualified person who engages in a prohibited transaction may be subject to excise
 taxes and other penalties and liabilities under ERISA and Section 4975 of the Code.

          Governmental, church, non-U.S. and certain other plans, while not subject to the fiduciary
 responsibility provisions of ERISA or the provisions of Section 4975 of the Code, may nevertheless be
 subject to state, local, federal or non-U.S. laws that are substantially similar to the foregoing provisions of
 ERISA and the Code. Fiduciaries of any such plans should consult with their counsel before purchasing
 any Notes.

          The United States Department of Labor has promulgated regulations, 29 C.F.R. Section 2510.3-
 101 (the "Plan Asset Regulations"), describing what constitutes the assets of a Plan with respect to the
 Plan's investment in an entity for purposes of certain provisions of ERISA and Section 4975 of the Code,
 including the fiduciary responsibility provisions of Title I of ERISA and Section 4975 of the Code.
 Under the Plan Asset Regulations, if a Plan invests in an "equity interest" of an entity that is neither a
 "publicly offered security" nor a security issued by an investment company registered under the
 Investment Company Act, the Plan's assets include both the equity interest and an undivided interest in
 each of the entity's underlying assets, unless it is established that the entity is an "operating company" or,
 as further discussed below, that equity participation in the entity by "benefit plan investors" is not
 "significant."

         Prohibited transactions within the meaning of Section 406 of ERISA or Section 4975 of the Code
 may arise if Securities are acquired with the assets of a Plan with respect to which the Co-Issuers, the
 Placement Agent, the Trustee, the Portfolio Manager, any seller of Collateral Obligations to the Issuer or
 any of their respective affiliates, is a party in interest or a disqualified person. Certain exemptions from


                                                      151

                                                                                                004919
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 247 of 322 PageID 7707
                                       Filed

 the prohibited transaction provisions of Section 406 of ERISA and Section 4975 of the Code may be
 applicable, however, depending in part on the type of Plan fiduciary making the decision to acquire a
 Security and the circumstances under which such decision is made. Included among these exemptions
 are Prohibited Transaction Class Exemption ("PTCE") 84-14 (relating to transactions effected by a
 "qualified professional asset manager"), PTCE 90-1 (relating to investments by insurance company
 pooled separate accounts), PTCE 91-38 (relating to investments by bank collective investment funds),
 PTCE 95-60 (relating to investments by insurance company general accounts), and PTCE 96-23 (relating
 to transactions effected by "in-house asset managers") ("Investor-Based Exemptions"). There can be no
 assurance that any of these Investor-Based Exemptions or any other exemption will be available with
 respect to any particular transaction involving the Securities.

          Any insurance company proposing to invest assets of its general account in Securities should
 consider the extent to which such investment would be subject to the requirements of Title I of ERISA
 and Section 4975 of the Code in light of the United States Supreme Court's decision in John Hancock
 Mutual Life Insurance Co. v. Harris Trust and Savings Bank, 510 U.S. 86 (1993), and the enactment of
 Section 401(c) of ERISA on August 20, 1996. In particular, such an insurance company should consider
 (i) the exemptive relief granted by the United States Department of Labor for transactions involving
 insurance company general accounts in PTCE 95-60, and (ii) if such exemptive relief is not available,
 whether its purchase of Securities will be permissible under the final regulations issued under
 Section 401(c) of ERISA. The final regulations provide guidance on which assets held by an insurance
 company constitute "plan assets" for purposes of the fiduciary responsibility provisions of ERISA and
 Section 4975 of the Code. The regulations do not exempt the assets of insurance company general
 accounts from treatment as "plan assets" to the extent they support certain participating annuities issued to
 Plans after December 31, 1998.

 The Notes

         The Plan Asset Regulations define an "equity interest" as any interest in an entity other than an
 instrument that is treated as indebtedness under applicable local law and which has no substantial equity
 features. As noted above in Income Tax Considerations, it is the opinion of tax counsel to the Issuer that
 the Notes will be treated as debt for U.S. income tax purposes. Although there is little guidance on the
 subject, at the time of their issuance, the Notes should be treated as indebtedness without substantial
 equity features for purposes of the Plan Asset Regulations. This determination is based in part upon (i)
 tax counsel's opinion that the Notes will be classified as debt for U.S. federal income tax purposes when
 issued and (ii) the traditional debt features of the Notes, including the reasonable expectation of
 purchasers of the Notes that they will be repaid when due, as well as the absence of conversion rights,
 warrants and other typical equity features. Based upon and subject to the foregoing and other
 considerations, and subject to the considerations described below, the Notes may be purchased by a Plan.
 Nevertheless, without regard to whether the Notes are considered equity interests, prohibited transactions
 within the meaning of Section 406 of ERISA or Section 4975 of the Code may arise if the Notes are
 acquired with the assets of an ERISA Plan with respect to which the Co-Issuers, the Portfolio Manager,
 the Placement Agent or the Trustee or, in certain circumstances, any of their respective affiliates, is a
 party in interest or a disqualified person. The Investor-Based Exemptions may be available to exempt
 such prohibited transactions.

          By its purchase of any Notes, each purchaser and subsequent transferee thereof will be deemed to
 have represented and warranted either that (a) it is neither a Plan nor any entity whose underlying assets
 include "plan assets" (within the meaning of the Plan Asset Regulations) by reason of such Plan's
 investment in the entity, nor a governmental, church, non-U.S. or other plan which is subject to any
 federal, state, local or non-U.S. law that is substantially similar to the provisions of Section 406 of ERISA
 or Section 4975 of the Code or (b) its purchase, holding and disposition of a Note will not constitute or
 result in a prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or any similar



                                                     152

                                                                                              004920
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 248 of 322 PageID 7708
                                       Filed

 federal, state, local or non-U.S. law applicable to any governmental, church, non-U.S. or other plan, as
 applicable, for which no exemption is available, all of the conditions of which are satisfied.

 The Preference Shares and the Combination Securities

          Equity participation in the Issuer by "benefit plan investors" is "significant" and will cause the
 assets of the Issuer to be deemed the assets of an investing Plan (in the absence of another applicable Plan
 Asset Regulations exception) if 25% or more of the value of any class of equity interests in the Issuer is
 held by "benefit plan investors." The term "benefit plan investor" includes (a) an employee benefit plan
 (as defined in Section 3(3) of ERISA), whether or not it is subject to the provisions of ERISA, (b) a plan
 as defined in Section 4975(e)(1) of the Code, whether or not it is subject to Section 4975 of the Code, and
 (c) any entity whose underlying assets include "plan assets" (within the meaning of the Plan Asset
 Regulations) by reason of any such employee benefit plan's or plan's investment in the entity (collectively
 "Benefit Plan Investors"). For purposes of making the 25% determination, the value of any equity
 interests held by a person (other than a Benefit Plan Investor) who has discretionary authority or control
 with respect to the assets of the Issuer or any person who provides investment advice for a fee (direct or
 indirect) with respect to such assets, or any affiliate of such a person ("Controlling Person"), is
 disregarded. Under the Plan Asset Regulations, an "affiliate" of a person includes any person, directly or
 indirectly through one or more intermediaries, controlling, controlled by or under common control with
 the person, and "control" with respect to a person other than an individual, means the power to exercise a
 controlling influence over the management or policies of such person. The Preference Shares and the
 Combination Securities are considered equity investments for the purposes of applying Title I of ERISA
 and Section 4975 of the Code. Accordingly, purchases of Preference Shares and Combination Securities
 by Benefit Plan Investors from the Issuer in the offering and any subsequent purchases will be limited to
 less than 25% of (i) the value of all outstanding Preference Shares (including the Preference Share
 Component of the Combination Securities), (ii) the value of all outstanding Class 1 Combination
 Securities, and (iii) the value of all outstanding Class 2 Combination Securities, in each case by requiring
 each such purchaser to make or be deemed to make certain representations and/or to agree to certain
 transfer restrictions as described below and herein. Preference Shares and Combination Securities either
 (i) held as principal by the Portfolio Manager, the Placement Agent, the Trustee, the Preference Shares
 Paying Agent, any of their respective affiliates, employees of the Portfolio Manager, the Placement
 Agent, the Trustee, the Preference Shares Paying Agent, or any of their affiliates and any charitable
 foundation of any such employees (other than any of such interests held as a Benefit Plan Investor), or (ii)
 held by persons that have represented that they are Controlling Persons (to the extent that such a
 Controlling Person is not a Benefit Plan Investor) will be disregarded and will not be treated as
 outstanding for purposes of determining compliance with such 25% limitation.

         With respect to Preference Shares sold in the form of Certificated Preference Shares, a purchaser
 will be required to represent and warrant (1) whether or not the purchaser is a Benefit Plan Investor and
 (2) whether or not the purchaser is a Controlling Person.

         With respect to the purchase of a beneficial interest in the Preference Shares in the form of a
 Regulation S Global Preference Share or the Combination Securities in the form of a U.S. Certificated
 Security or a Regulation S Global Security from the Issuer in the offering, a purchaser will be required to
 represent and warrant that the purchaser is not a Benefit Plan Investor or a Controlling Person. Each
 purchaser or subsequent transferee of a beneficial interest in the Preference Shares in the form of a
 Regulation S Global Preference Share or the Combination Securities in the form of a U.S. Certificated
 Security or a Regulation S Global Security purchased from any person other than the Issuer will be
 deemed to represent and warrant that the purchaser or transferee, as the case may be, from the date on
 which it acquires its interest in such Preference Shares or Combination Securities through and including
 the date on which such purchaser or transferee disposes of its interest in such Preference Shares or
 Combination Securities, is not a Benefit Plan Investor or a Controlling Person.



                                                     153

                                                                                             004921
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 249 of 322 PageID 7709
                                       Filed

         There can be no assurance that, despite the transfer restrictions relating to purchases by Benefit
 Plan Investors and Controlling Persons and the procedures employed by the Trustee to attempt to limit the
 ownership by Benefit Plan Investors of the Preference Shares (including the Preference Share
 Components of the Combination Securities) and the Combination Securities to less than 25% of the value
 of each such Class of Securities, Benefit Plan Investors will not actually own 25% or more of any such
 Class of Securities (excluding in each case Preference Shares or Combination Securities owned by
 Controlling Persons).

          If for any reason the assets of the Issuer are deemed to be "plan assets" of a Plan subject to
 ERISA or Section 4975 of the Code because one or more Plans is an owner of Preference Shares or
 Combination Securities (or of a Co-Issued Note characterized as an "equity interest" in the Issuer), certain
 transactions that the Portfolio Manager might enter into, or may have entered into, on behalf of the Issuer
 in the ordinary course of its business might constitute non-exempt prohibited transactions under Section
 406 of ERISA or Section 4975 of the Code and might have to be rescinded at significant cost to the
 Issuer. The Portfolio Manager could be deemed to be an ERISA fiduciary and may be prevented from
 engaging in certain investments (as not being deemed consistent with the ERISA prudent investment
 standards) or engaging in certain transactions or fee arrangements because they might be deemed to cause
 non-exempt prohibited transactions. It also is not clear that Section 403(a) of ERISA, which generally
 requires that all of the assets of an ERISA Plan be held in trust and limits delegation of investment
 management responsibilities by fiduciaries of ERISA Plans, would be satisfied. In addition, it is unclear
 whether Section 404(b) of ERISA, which generally provides that no fiduciary may maintain the indicia of
 ownership of any assets of a plan outside the jurisdiction of the district courts of the United States, would
 be satisfied or any of the exceptions to the requirement set forth in 29 C.F.R. Section 2550.404b-1 would
 be available.

          Any fiduciary that proposes to cause a Benefit Plan Investor to purchase any Securities should
 consult with its counsel to confirm that such investment will not constitute or result in a prohibited
 transaction or any other violation of an applicable requirement of ERISA or the Code or any substantially
 similar law.

          The sale of any Securities to a Benefit Plan Investor is in no respect a representation by the
 Issuer, the Placement Agent, the Trustee, the Preference Shares Paying Agent or the Portfolio Manager
 that such an investment meets all relevant legal requirements with respect to investments by Benefit Plan
 Investors generally or any particular Benefit Plan Investor, or that such an investment is appropriate for
 Benefit Plan Investors generally or any particular Benefit Plan Investor.

                                        PLAN OF DISTRIBUTION
          Pursuant to a Private Placement Agency Agreement dated as of the Closing Date (the "Placement
 Agency Agreement"), Banc of America Securities LLC, located at 9 West 57th Street, New York, New
 York, 10019, Attention: Structured Securities Group, (in such capacity, the "Placement Agent") (directly
 or through an international affiliate) has agreed to use its reasonable best efforts to sell on behalf of the
 Issuer, subject to the satisfaction of certain conditions, the Securities pursuant to the Placement Agency
 Agreement. The Securities will be initially offered at 100% of their principal or face amount or at such
 other prices as may be negotiated at the time of sale.

          The Co-Issuers have been advised by the Placement Agent that the Placement Agent proposes to
 arrange the sale of the Securities to certain non-U.S. persons in Offshore Transactions in reliance on
 Regulation S under the Securities Act and to Accredited Investors who are also Qualified Purchasers in
 transactions exempt under Section 4(2) of the Securities Act. Any offer or sale of Securities made in the
 United States will be made by broker-dealers, including certain affiliates of the Placement Agent, which
 are registered as broker-dealers under the Exchange Act. Pursuant to the Placement Agency Agreement,
 the Placement Agent will be entitled to a placement fee from the Issuer for placing the Securities. The


                                                     154

                                                                                              004922
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 250 of 322 PageID 7710
                                       Filed

 Placement Agent may allow a concession, not in excess of the selling concession, to certain brokers or
 dealers.

         To facilitate the closing of sales arranged by the Placement Agent as described above, the
 Placement Agent may initially purchase all or a portion of any Class of Securities for the purpose of
 effecting a resale of such Securities in connection with the offering. In addition, the Placement Agent
 may, but is not obligated to, purchase a portion of any Class of Securities on the Closing Date for its own
 account or that of any of its respective affiliates. See "Risk Factors—Relating to Certain Conflicts of
 Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Placement Agent."

          The Securities have not been and will not be registered under the Securities Act and may not be
 offered, sold or delivered within the United States or to, or for the account or benefit of, a U.S. Person
 except to Accredited Investors who are also Qualified Purchasers in transactions exempt under Section
 4(2) of the Securities Act.

          The Placement Agent has agreed that it will not offer, sell or deliver any Securities, within the
 United States or to, or for the account or benefit of, U.S. Persons except to Accredited Investors who are
 also Qualified Purchasers. In addition, an offer or sale of Securities within the United States by a dealer
 (whether or not participating in the offering) may violate the registration requirements of the Securities
 Act if the offer or sale is made otherwise than pursuant Section 4(2) of the Securities Act. Resales of the
 Securities offered in reliance on Section 4(2) of the Securities Act are restricted as described under
 "Transfer Restrictions" herein. As used in this paragraph, the terms "United States" and "U.S." have the
 meanings given to them by Regulation S under the Securities Act.

         United Kingdom

          The Placement Agent has agreed that (A) it has only communicated or cause to be communicated,
 and will only communicate or cause to be communicated, an invitation or inducement to engage in
 investment activity (within the meaning of Section 21 of the FSMA) received by it in connection with the
 issue or sale of any Securities in circumstances in which Section 21(1) of the FSMA does not apply to the
 Issuer and (B) it has complied and will comply with all applicable provisions of the FSMA with respect to
 anything done by it in relation to the Securities in, from or otherwise involving the United Kingdom.

         France

          The Issuer and the Placement Agent have represented and agreed that, in connection with their
 initial distribution, none of them has (a) offered or sold or will offer or sell, directly or indirectly, any
 Securities to the public in the Republic of France or (b) distributed or caused to be distributed or will
 distribute or cause to be distributed in the Republic of France this Offering Memorandum or any other
 offering material relating to the Securities. Such offers, sales and distributions have been and shall only be
 made in the Republic of France to (i) qualified investors (investisseurs qualifiés) and/or (ii) a restricted
 group of investors (cercle restreint d'investisseurs) each acting for their own account, all as defined in
 Article 6 of ordonnance nº 67-833 dated 28 September 1967 (as amended) and décret nº 98-880 dated 1
 October 1998.

          Investors in the Republic of France may only participate in the issue of the Securities for their
 own account in accordance with the conditions set out in décret nº 98-880 dated 1 October 1998.
 Securities may only be issued, directly or indirectly, to the public in France in accordance with Articles 6
 and 7 of ordonnance nº 67-833 dated 28 September 1967 (as amended). Where an issue of Securities is
 made as an exception to the rules relating to an appel public à l'épargne in France (public offer rules) by
 way of an offer to a restricted group of investors, such investors must provide certification as to their
 personal, professional or family relationship with a member of the management of the Issuer. Such
 certification is not required where an issue of Securities is effected as an exception to such rules by way


                                                      155

                                                                                               004923
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 251 of 322 PageID 7711
                                       Filed

 of an offer to qualified investors. Persons into whose possession offering material comes must inform
 themselves about and observe any such restrictions.

         Federal Republic of Germany

         The Placement Agent has confirmed that it is aware of the fact that no German selling prospectus
 (verkaufsprospekt) has been or will be published in respect of the offering and that it will comply with the
 Prospectus Act of the Federal Republic of Germany (Wertpapier- Verkaufsprospektgestz). In particular
 the Placement Agent has undertaken not to engage in public offering (offentliche anbieten) or other
 selling activities in the Federal Republic of Germany with respect to any Securities issued under the
 offering otherwise than in accordance with the Prospectus Act and any other act replacing or
 supplementing the Prospectus Act and all other applicable laws and regulations.

         Bermuda

      UNDER BERMUDA LAW IT IS NOT NECESSARY TO PUBLISH OR FILE A
 PROSPECTUS IN RESPECT OF THE OFFERING BY VIRTUE OF SECTION 26 (1A) OF THE
 COMPANIES ACT 1981 (THE "COMPANIES ACT"). ACCORDINGLY, THIS OFFERING
 MEMORANDUM HAS NOT BEEN FILED UNDER THE COMPANIES ACT.

         The Co-Issuers and the Portfolio Manager extend to each prospective investor the opportunity, to
 ask questions of, and receive answers from, the Co-Issuers and the Portfolio Manager concerning the
 Securities and the terms and conditions of this offering and to obtain any additional information it may
 consider necessary in making an informed investment decision and any information in order to verify the
 accuracy of the information set forth herein, to the extent the Co-Issuers or the Portfolio Manager
 possesses the same. Requests for such additional information can be directed to Banc of America
 Securities LLC, 9 West 57th Street, New York, NY 10019, Attention: Structured Securities Group.

         No action is being taken or is contemplated by the Co-Issuers that would permit a public offering
 of the Securities or possession or distribution of any offering memorandum (in preliminary or final form)
 or any amendment thereof, any supplement thereto or any other offering material relating to the Securities
 in any jurisdiction where, or in any other circumstances in which, action for those purposes is required.
 The Placement Agent understands and agrees that they are solely responsible for their own compliance
 with all laws applicable in each jurisdiction in which they offer and sell Securities or distribute any
 offering memorandum (in preliminary or final form) or any amendments thereof or supplements thereto
 or any other material, and it agrees to comply with all these laws.

         The Co-Issuers have agreed to indemnify the Placement Agent against certain liabilities,
 including liabilities under the Securities Act, or to contribute to payments they may be required to make
 in respect thereof.

          Certain of the Collateral Obligations will have been originally underwritten, originated or placed
 by the Placement Agent or certain of its affiliates. In addition, the Placement Agent and its affiliates may
 have in the past and may in the future perform investment banking services, commercial banking services
 or other services for obligors of the Collateral Obligations.

         In addition, the Placement Agent or any of its affiliates may from time to time, as a principal or
 through one or more investment funds that they manage, make investments in the equity securities of one
 or more of the obligors of Collateral Obligations with the result that one or more of such obligors may be
 or may become controlled by the Placement Agent or any of its affiliates.

         An affiliate of the Placement Agent provided warehouse lending to the Issuer to enable it to
 acquire Collateral Obligations prior to the Closing Date and will be repaid out of the proceeds of the sale


                                                     156

                                                                                             004924
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 252 of 322 PageID 7712
                                       Filed

 of the Securities. None of Banc of America Securities LLC, any of its affiliates will select any of the
 Collateral Obligations to be purchased by the Issuer.




                                                  157

                                                                                         004925
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 253 of 322 PageID 7713
                                       Filed

                                     SETTLEMENT AND CLEARING
 Book Entry Registration of the Global Securities

          So long as the Depository, or its nominee, is the registered owner or Holder of a Global Security,
 the Depository or the nominee, as the case may be, will be considered the sole owner or Holder of the
 Notes, the Combination Securities or the Preference Shares represented by a Global Security for all
 purposes under the Indenture, the Issuer Charter, the Preference Shares Paying Agency Agreement and
 the Global Securities, and members of, or participants in, the Depository as well as any other persons on
 whose behalf the participants may act (including Clearstream and Euroclear and account holders and
 participants therein) will have no rights under the Indenture, the Issuer Charter, the Preference Shares
 Paying Agency Agreement or a Global Security. Owners of beneficial interests in a Global Security will
 not be considered to be owners or Holders of the related Note, Combination Security or Preference Share
 under the Indenture, the Issuer Charter or the Preference Shares Paying Agency Agreement. Unless the
 Depository notifies the Co-Issuers (or, with respect to the Preference Shares, the Issuer) that it is
 unwilling or unable to continue as depositary for a Global Security or ceases to be a "clearing agency"
 registered under the Exchange Act, owners of a beneficial interest in a Global Security will not be entitled
 to have any portion of a Global Security registered in their names, will not receive or be entitled to
 receive physical delivery of Notes or Preference Shares in certificated form and will not be considered to
 be the owners or Holders of any Notes, Combination Securities or Preference Shares under the Indenture
 or the Preference Shares Paying Agency Agreement. In addition, no beneficial owner of an interest in a
 Global Security will be able to transfer that interest except in accordance with the Depository's applicable
 procedures (in addition to those under the Indenture, the Preference Shares Paying Agency Agreement
 and, if applicable, those of Euroclear and Clearstream).

         Investors may hold their interests in a Regulation S Global Security or Regulation S Global
 Preference Share directly through Clearstream or Euroclear, if they are participants in Clearstream or
 Euroclear, or indirectly through organizations that are participants in Clearstream or Euroclear.
 Clearstream and Euroclear will hold interests in the Regulation S Global Securities and Regulation S
 Global Preference Shares on behalf of their participants through their respective depositories, which in
 turn will hold the interests in Regulation S Global Securities and Regulation S Global Securities in
 customers' securities accounts in the depositories' names on the books of the Depository. Investors may
 hold their interests in a Rule 144A Global Note directly through the Depository if they are participants in
 the Depository, or in directly through organizations that are participants in the Depository.

         Payments of principal of, or interest or other distributions on a Global Security will be made to
 the Depository or its nominee, as the registered owner thereof. The Co-Issuers, the Trustee, the
 Preference Shares Paying Agent, the paying agents, the Placement Agent, the Portfolio Manager and their
 respective Affiliates will not have any responsibility or liability for any aspect of the records relating to or
 payments made on account of beneficial ownership interests in a Global Security or for maintaining,
 supervising or reviewing any records relating to the beneficial ownership interests.

          The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal, interest, or other distributions in respect of a Global Security representing any Notes,
 Combination Securities or Preference Shares, as the case may be, held by it or its nominee, will
 immediately credit participants' accounts with payments in amounts proportionate to their respective
 beneficial interests in the stated aggregate principal amount or number of a Global Security for the Notes,
 Combination Securities or Preference Shares, as the case may be, as shown on the records of the
 Depository or its nominee. The Co-Issuers also expect that payments by participants to owners of
 beneficial interests in a Global Security held through the participants will be governed by standing
 instructions and customary practices, as is now the case with securities held for the accounts of customers
 registered in the names of nominees for those customers. The payments will be the responsibility of the
 participants.


                                                      158

                                                                                                004926
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 254 of 322 PageID 7714
                                       Filed

 Global Security Settlement Procedures

          Transfers between the participants in the Depository will be effected in the ordinary way in
 accordance with the Depository rules and will be settled in immediately available funds. The laws of
 some states require that certain persons take physical delivery of securities in definitive form.
 Consequently, the ability to transfer beneficial interests in a Global Security to these persons may be
 limited. Because the Depository can only act on behalf of participants, who in turn act on behalf of
 indirect participants and certain banks, the ability of a person holding a beneficial interest in a Global
 Security to pledge its interest to persons or entities that do not participate in the Depository system, or
 otherwise take actions in respect of its interest, may be affected by the lack of a physical certificate of the
 interest. Transfers between participants in Euroclear and Clearstream will be effected in the ordinary way
 in accordance with their respective rules and operating procedures.

          Subject to compliance with the transfer restrictions applicable to the Securities described above
 and under "Transfer Restrictions," cross-market transfers between the Depository, on the one hand, and
 directly or indirectly through Euroclear or Clearstream participants, on the other, will be effected in the
 Depository in accordance with the Depository rules on behalf of Euroclear or Clearstream, as the case
 may be, by its respective depositary; however, the cross-market transactions will require delivery of
 instructions to Euroclear or Clearstream, as the case may be, by the counterparty in the system in
 accordance with its rules and procedures and within its established deadlines (Brussels time). Euroclear
 or Clearstream, as the case may be, will if the transaction meets its settlement requirements, deliver
 instructions to its respective depositary to take action to effect final settlement on its behalf by delivering
 or receiving interests in a Note, Combination Security or Preference Share, as the case may be,
 represented by a Regulation S Global Security or Regulation S Global Preference Share in the Depository
 and making or receiving payment in accordance with normal procedures for same-day funds settlement
 applicable to the Depository. Clearstream participants and Euroclear participants may not deliver
 instructions directly to the depositories of Clearstream or Euroclear.

          Because of time zone differences, cash received in Euroclear or Clearstream as a result of sales of
 interests in a Regulation S Global Security or Regulation S Global Preference Share by or through a
 Euroclear or Clearstream participant to the Depository participant will be received with value on the
 Depository settlement date but will be available in the relevant Euroclear or Clearstream cash account
 only as of the business day following settlement in the Depository.

         The Depository has advised the Issuer that it will take any action permitted to be taken by a
 Holder of Securities (including the presentation of Securities for exchange as described above) only at the
 direction of one or more participants in the Depository to whose account with the Depository interests in
 the Securities are credited and only in respect of the portion of the Aggregate Outstanding Amount of the
 Securities as to which the participant or participants has or have given the direction.

         The Depository has advised the Issuer as follows: The Depository is a limited-purpose trust
 company organized under the New York Banking Law, a "banking organization" within the meaning of
 the New York Banking Law, a member of the Federal Reserve System, a "clearing corporation" within
 the meaning of the UCC and a "Clearing Agency" registered pursuant to the provisions of Section 17A of
 the Exchange Act. The Depository was created to hold securities for its participants and facilitate the
 clearance and settlement of securities transactions between participants through electronic book-entry
 changes in accounts of its participants, thereby eliminating the need for physical movement of certificates.
 Participants in the Depository include securities brokers and dealers, banks, trust companies, and clearing
 corporations and may include certain other organizations. Indirect access to the Depository system is
 available to others such as banks, brokers, dealers, and trust companies that clear through or maintain a
 custodial relationship with a participant, either directly or indirectly.




                                                      159

                                                                                                004927
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 255 of 322 PageID 7715
                                       Filed

          Although the Depository, Clearstream and Euroclear have agreed to the foregoing procedures to
 facilitate transfers of interests in Regulation S Global Securities and Regulation S Global Preference
 Shares among participants of the Depository, Clearstream and Euroclear, they are under no obligation to
 perform or continue to perform the procedures, and the procedures may be discontinued at any time.
 Neither the Co-Issuers nor the Trustee will have any responsibility for the performance by the Depository,
 Clearstream, or Euroclear or their respective participants or indirect participants of their respective
 obligations under the rules and procedures governing their operations.

                                      TRANSFER RESTRICTIONS
        Because of the following restrictions, purchasers are advised to consult legal counsel prior
 to making any offer, resale, pledge or transfer of the Securities.

 Rule 144A Global Notes, Regulation S Global Securities and Certificated Securities

         Each initial purchaser of Notes or Combination Securities that purchases such Securities directly
 from the Issuer will be required to enter into a Subscription Agreement with the Issuer pursuant to which
 such purchaser will be required to represent and agree, and each subsequent purchaser of Securities will
 be required to represent and agree (or, in the case of a subsequent purchaser of Global Securities, will be
 deemed to represent and agree) as follows (terms used in this paragraph that are defined in Rule 144A or
 Regulation S under the Securities Act, as applicable, are used herein as defined therein):

          (1)     The purchaser either (i)(A) is an Accredited Investor who is also (x) a Qualified
 Purchaser or (y) an entity owned exclusively by Qualified Purchasers, (B) is aware that the initial sale of
 the Notes to it is being made in reliance on the exemption from registration provided by Section 4(2)
 under the Securities Act and (C) is acquiring the Securities for its own account or for one or more
 accounts, each of which is an Accredited Investor and a Qualified Purchaser, and as to each of which the
 purchaser exercises sole investment discretion, and in a minimum denomination of not less than
 U.S.$500,000 principal amount (in the case of the Notes), U.S.$1,250,000 principal amount (in the case
 of the Class 1 Combination Securities) or U.S.$1,000,000 principal amount (in the case of the Class 2
 Combination Securities) (or such lesser amount as may be permitted by the Indenture) for the purchaser
 and for each such account, or (ii) is not a U.S. person and is purchasing the Securities pursuant to Rule
 903 or 904 of Regulation S. If the purchaser (or any such account) is within clause (i) and purchasing its
 interest in the form of a Rule 144A Global Note, it is not a broker-dealer who owns and invests on a
 discretionary basis less than U.S.$25 million and it is not a participant-directed employee plan, such as a
 401(k) plan. The purchaser has such knowledge and experience in financial and business matters as to be
 capable of evaluating the merits and risks of its investment in the Securities, and the purchaser and any
 accounts for which it is acting are each able to bear the economic risk of the purchaser's or its investment.
 The purchaser understands that in the event that at any time the Issuer or the Trustee determines that such
 purchaser was in breach, at the time given, of any of the representations or agreements set forth in this
 paragraph (1), the Trustee may consider the acquisition of the related Securities void and require that the
 related Securities be transferred to a person designated by the Issuer.

         (2)      The purchaser understands that the Securities are being offered only in transactions not
 involving any public offering in the United States within the meaning of the Securities Act. The
 Securities have not been and will not be registered under the Securities Act, and, if in the future the
 purchaser decides to offer, resell, pledge or otherwise transfer the Securities, such Securities may be
 offered, resold, pledged or otherwise transferred only in accordance with the legend on such Securities
 described below. The purchaser acknowledges that no representation is made by the Co-Issuers or the
 Placement Agent as to the availability of any exemption under the Securities Act or any state securities
 laws for resale of the Securities.

         (3)      The purchaser is not purchasing the Securities with a view to the resale, distribution or
 other disposition thereof in violation of the Securities Act. The purchaser understands that an investment

                                                     160

                                                                                              004928
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 256 of 322 PageID 7716
                                       Filed

 in the Securities involves certain risks, including the risk of loss of all or a substantial part of its
 investment under certain circumstances. The purchaser has had access to such financial and other
 information concerning the Co-Issuers and the Securities as it deemed necessary or appropriate in order to
 make an informed investment decision with respect to its purchase of the Securities, including an
 opportunity to ask questions of and request information from the Co-Issuers and the Portfolio Manager.

          (4)      In connection with the purchase of the Securities (provided that no such representations
 are made with respect to the Portfolio Manager by any Affiliate of or account managed by the Portfolio
 Manager): (i) none of the Issuer, the Co-Issuer, the Placement Agent, the Portfolio Manager, the
 Collateral Administrator, the Trustee (except to the extent of its capacity as indenture trustee under the
 Indenture), the Preference Shares Paying Agent, the Administrator, the Share Trustee or any Hedge
 Counterparty is acting as a fiduciary or financial or investment advisor for the purchaser; (ii) the
 purchaser is not relying (for purposes of making any investment decision or otherwise) upon any advice,
 counsel or representations (whether written or oral) of the Co-Issuers, the Placement Agent, the Portfolio
 Manager, the Collateral Administrator, the Trustee, the Preference Shares Paying Agent, the
 Administrator, the Share Trustee or any Hedge Counterparty other than, in the case of the Issuer, in a
 current offering memorandum for such Securities and any representations expressly set forth in a written
 agreement with such party; (iii) none of the Co-Issuers, the Placement Agent, the Portfolio Manager, the
 Collateral Administrator, the Trustee, the Preference Shares Paying Agent, the Administrator, the Share
 Trustee or any Hedge Counterparty has given to the purchaser (directly or indirectly through any other
 person) any assurance, guarantee, or representation whatsoever as to the expected or projected success,
 profitability, return, performance, result, effect, consequence, or benefit (including legal, regulatory, tax,
 financial, accounting or otherwise) of its purchase; (iv) the purchaser has consulted with its own legal,
 regulatory, tax, business, investment, financial, and accounting advisors to the extent it has deemed
 necessary, and it has made its own investment decisions (including decisions regarding the suitability of
 any transaction pursuant to the Indenture) based upon its own judgment and upon any advice from such
 advisors as it has deemed necessary and not upon any view expressed by the Co-Issuers, the Placement
 Agent, the Portfolio Manager, the Collateral Administrator, the Trustee, the Preference Shares Paying
 Agent, the Administrator, the Share Trustee or any Hedge Counterparty; and (v) the purchaser is
 purchasing the Securities with a full understanding of all of the terms, conditions and risks thereof
 (economic and otherwise), and it is capable of assuming and willing to assume (financially and otherwise)
 those risks.

          (5)     Neither the purchaser nor any account for which the purchaser is acquiring Securities was
 formed for the purpose of acquiring any Securities (except when each beneficial owner of the purchaser
 and each such account is a Qualified Purchaser or unless the Issuer in its sole discretion and with the
 advice of counsel in respect of U.S. securities laws, expressly otherwise permits). The purchaser and each
 such account for which the purchaser is acquiring Securities agrees that it will not hold such Securities for
 the benefit of any other person and will be the sole beneficial owner thereof for all purposes and that it
 will not sell participations in the Securities or enter into any other arrangement pursuant to which any
 other person will be entitled to a beneficial interest in the distributions on Securities (except when any
 such other person is a Qualified Purchaser or unless the Issuer in its sole discretion and with the advice of
 counsel in respect of U.S. securities laws, expressly otherwise permits). The purchaser understands and
 agrees that any purported transfer of the Securities to a purchaser that does not comply with the
 requirements of this clause (5) will be null and void ab initio and will vest in the transferee no rights
 against the Trustee or the Co-Issuers. The purchaser understands that in the event that at any time the
 Issuer or the Trustee determines that such purchaser was in breach, at the time given, of any of the
 representations or agreements set forth in paragraph (1) above, the Trustee may consider the acquisition
 of the related Securities void and require that the related Securities be transferred to a person designated
 by the Issuer.

         (6)      The purchaser understands and agrees that, in conjunction with any transfer of the
 Securities to a transferee taking an interest in the form of a Certificated Security, the Trustee will not


                                                      161

                                                                                               004929
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 257 of 322 PageID 7717
                                       Filed

 permit a transfer of such Securities without obtaining from the transferor and the transferee a certificate
 substantially in the applicable form provided in the Indenture.

          (7)      The purchaser understands that the Securities will bear the legend set forth below. The
 Securities may not at any time be resold, pledged or transferred to U.S. Persons that are not (i) Qualified
 Institutional Buyers or (ii) solely in the case of Securities with respect to which the transferee will hold its
 interest therein in the form of Certificated Securities, Accredited Investors, who in each case are also (x)
 Qualified Purchasers or (y) entities owned exclusively by Qualified Purchasers. The purchaser must
 inform a prospective transferee of the transfer restrictions. Before any interest in a Regulation S Global
 Security may be offered, resold, pledged or otherwise transferred to a person who takes delivery in the
 form of a Rule 144A Global Note or a Certificated Security, before any interest in a Rule 144A Global
 Note or a Certificated Security may be offered, resold, pledged or otherwise transferred to a person who
 takes delivery in the form of a Regulation S Global Security, and before any interest in a Note or
 Combination Security may be offered, resold, pledged or otherwise transferred to a person who takes
 delivery in the form of a Certificated Security, the transferor and the transferee will, in each case, be
 required to provide the Trustee and the Issuer with a written certification in the form provided in the
 Indenture as to compliance with the transfer restrictions.

         (8)     The Notes will bear a legend to the following effect unless the Co-Issuers determine
 otherwise in compliance with applicable law:

       THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
 STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND NEITHER
 THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
 INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "1940 ACT"). THIS NOTE MAY
 NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A
 QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
 SECURITIES ACT (A "QUALIFIED INSTITUTIONAL BUYER") PURCHASING FOR ITS OWN
 ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A
 PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$500,000 FOR THE PURCHASER AND FOR
 EACH SUCH ACCOUNT, IN A TRANSACTION (EXCEPT THE INITIAL SALE BY THE ISSUER)
 MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS NOTE IS ELIGIBLE FOR
 RESALE PURSUANT TO RULE 144A SUBJECT TO THE SATISFACTION OF CERTAIN
 CONDITIONS SPECIFIED IN THE INDENTURE REFERRED TO BELOW, OR (2) SOLELY IN THE
 CASE OF ANY NOTES WITH RESPECT TO WHICH THE TRANSFEREE WILL HOLD ITS
 INTEREST IN THE FORM OF CERTIFICATED NOTES, TO AN ACCREDITED INVESTOR (AS
 DEFINED IN REGULATION D UNDER THE SECURITIES ACT), IN A PRINCIPAL AMOUNT OF
 NOT LESS THAN U.S.$500,000 IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
 THE SECURITIES ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
 SPECIFIED IN THE INDENTURE REFERRED TO BELOW, OR (3) TO A NON-U.S. PERSON IN
 AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
 APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, WHO IN THE CASE OF THE
 FOREGOING CLAUSES (A)(1) AND (2), IS ALSO (X) A QUALIFIED PURCHASER FOR
 PURPOSES OF SECTION 3(c)(7) OF THE 1940 ACT (A "QUALIFIED PURCHASER"), AND (B) IN
 ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
 STATES AND ANY OTHER APPLICABLE JURISDICTION. IN THE CASE OF CLAUSES (A)(1)
 AND (2) ABOVE, AS APPLICABLE, THE PURCHASER AGREES THAT IT AND EACH
 ACCOUNT FOR WHICH SUCH PURCHASER IS ACTING (X) WAS NOT FORMED FOR THE
 PURPOSE OF INVESTING IN THE CO-ISSUERS (EXCEPT WHEN EACH BENEFICIAL OWNER
 OF THE PURCHASER AND EACH SUCH ACCOUNT IS A QUALIFIED PURCHASER WITHIN
 THE MEANING OF SECTION 3(c)(7) OF THE 1940 ACT), (Y) HAS RECEIVED THE NECESSARY
 CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER OR SUCH ACCOUNT IS
 A PRIVATE INVESTMENT COMPANY FORMED BEFORE APRIL 30, 1996, AND (Z) IN THE


                                                      162

                                                                                                004930
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 258 of 322 PageID 7718
                                       Filed

 CASE OF A PURCHASER OR AN ACCOUNT FOR WHICH SUCH PURCHASER IS ACTING
 ACQUIRING A BENEFICIAL INTEREST IN A RULE 144A GLOBAL NOTE, IS NOT A BROKER-
 DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN
 U.S.$25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS AND IS NOT A PENSION, PROFIT
 SHARING OR OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS,
 BENEFICIARIES OR PARTICIPANTS, AS APPLICABLE, MAY DESIGNATE THE PARTICULAR
 INVESTMENTS TO BE MADE.

       ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
 EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS
 TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
 THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
 DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
 SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
 SET FORTH IN THE INDENTURE, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF
 THIS NOTE OR SUCH INTEREST IN SUCH NOTE VOID AND REQUIRE THAT THIS NOTE OR
 SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

       THE FAILURE TO PROVIDE THE CO-ISSUERS, THE TRUSTEE AND ANY PAYING
 AGENT, WHENEVER REQUESTED BY THE ISSUER OR THE PORTFOLIO MANAGER ON
 BEHALF OF THE ISSUER, WITH THE APPLICABLE U.S. FEDERAL INCOME TAX
 CERTIFICATIONS (GENERALLY, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
 APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A "UNITED STATES
 PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE OR AN
 APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR
 FORM) IN THE CASE OF A PERSON THAT IS NOT A "UNITED STATES PERSON" WITHIN THE
 MEANING OF SECTION 7701(A)(30) OF THE CODE) SHALL RESULT IN U.S. FEDERAL BACK-
 UP WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THIS NOTE.

       THE ACQUISITION OF THIS NOTE BY, OR ON BEHALF OF, OR WITH THE ASSETS OF
 ANY "EMPLOYEE BENEFIT PLAN" SUBJECT TO THE FIDUCIARY RESPONSIBILITY
 PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
 AMENDED ("ERISA"), OR ANY "PLAN" SUBJECT TO SECTION 4975 OF THE INTERNAL
 REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), OR ANY ENTITY PART OR ALL OF
 THE ASSETS OF WHICH CONSTITUTE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN
 OR PLAN BY REASON OF UNITED STATES DEPARTMENT OF LABOR REGULATION
 SECTION 2510.3-101 OR OTHERWISE, OR ANY GOVERNMENTAL, CHURCH OR OTHER PLAN
 SUBJECT TO FEDERAL, STATE, LOCAL OR NON-U.S. LAW SUBSTANTIALLY SIMILAR TO
 THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE
 IS PROHIBITED UNLESS SUCH PURCHASE, HOLDING AND SUBSEQUENT DISPOSITION
 WOULD NOT RESULT IN ANY NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
 406 OF ERISA OR UNDER SECTION 4975 OF THE CODE (OR IN THE CASE OF A
 GOVERNMENTAL, CHURCH OR OTHER PLAN, ANY SUBSTANTIALLY SIMILAR FEDERAL,
 STATE, LOCAL OR NON-U.S. LAW).

         The Combination Securities will bear a legend to the following effect unless the Issuer determines
 otherwise in compliance with applicable law:

        THIS COMBINATION SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED
 UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
 ACT"), AND NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER
 THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "1940
 ACT"). THIS COMBINATION SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR


                                                    163

                                                                                           004931
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 259 of 322 PageID 7719
                                       Filed

 OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER
 WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A "QUALIFIED
 INSTITUTIONAL BUYER") PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
 OF A QUALIFIED INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN
 U.S.$[1,250,000]1/[1,000,000]2 FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A
 TRANSACTION (EXCEPT THE INITIAL SALE BY THE ISSUER) MEETING THE
 REQUIREMENTS OF RULE 144A SO LONG AS THIS COMBINATION SECURITY IS ELIGIBLE
 FOR RESALE PURSUANT TO RULE 144A SUBJECT TO THE SATISFACTION OF CERTAIN
 CONDITIONS SPECIFIED IN THE INDENTURE REFERRED TO BELOW, OR (2) SOLELY IN THE
 CASE OF ANY COMBINATION SECURITIES WITH RESPECT TO WHICH THE TRANSFEREE
 WILL HOLD ITS INTEREST IN THE FORM OF CERTIFICATED COMBINATION SECURITIES,
 TO AN ACCREDITED INVESTOR (AS DEFINED IN REGULATION D UNDER THE SECURITIES
 ACT), IN A PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$[1,250,000]3/[1,000,000]4 IN A
 TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT TO
 THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE REFERRED
 TO BELOW, OR (3) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
 ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER
 THE SECURITIES ACT, WHO IN THE CASE OF THE FOREGOING CLAUSES (A)(1) AND (2), IS
 ALSO (X) A QUALIFIED PURCHASER FOR PURPOSES OF SECTION 3(c)(7) OF THE 1940 ACT
 (A "QUALIFIED PURCHASER"), AND (B) IN ACCORDANCE WITH ALL APPLICABLE
 SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
 JURISDICTION. IN THE CASE OF CLAUSES (A)(1) AND (2) ABOVE, AS APPLICABLE, THE
 PURCHASER AGREES THAT IT AND EACH ACCOUNT FOR WHICH SUCH PURCHASER IS
 ACTING (X) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE CO-ISSUERS
 (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE PURCHASER AND EACH SUCH
 ACCOUNT IS A QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE
 1940 ACT) AND (Y) HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL
 OWNERS WHEN THE PURCHASER OR SUCH ACCOUNT IS A PRIVATE INVESTMENT
 COMPANY FORMED BEFORE APRIL 30, 1996.

       ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
 EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS
 TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
 THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
 DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
 SUCH COMBINATION SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
 REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE MAY CONSIDER THE
 ACQUISITION OF THIS COMBINATION SECURITY OR SUCH INTEREST IN SUCH
 COMBINATION SECURITY VOID AND REQUIRE THAT THIS COMBINATION SECURITY OR
 SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

       BY ITS PURCHASE OR HOLDING OF A COMBINATION SECURITY OR ANY INTEREST
 THEREIN, THE HOLDER OF THIS COMBINATION SECURITY AND EACH TRANSFEREE WILL
 BE DEEMED TO HAVE REPRESENTED AND WARRANTED (OR, IN THE CASE OF A
 PURCHASE OF COMBINATION SECURITIES ON THE CLOSING DATE, WILL BE REQUIRED
 TO REPRESENT AND WARRANT) THAT, AT THE TIME OF ITS ACQUISITION, AND
 THROUGHOUT THE PERIOD THAT IT HOLDS SUCH COMBINATION SECURITY, OR
 INTEREST THEREIN, THAT (1) IT IS NOT A BENEFIT PLAN INVESTOR OR CONTROLLING

 1
   Insert for Class 1 Combination Securities.
 2
   Insert for Class 2 Combination Securities.
 3
   Insert for Class 1 Combination Securities.
 4
   Insert for Class 2 Combination Securities.

                                                164

                                                                     004932
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 260 of 322 PageID 7720
                                       Filed

 PERSON WITHIN THE MEANING OF THE PLAN ASSETS REGULATION SET FORTH AT 29
 C.F.R. SECTION 2510.3-101; AND (2) IF AFTER ITS INITIAL ACQUISITION OF A
 COMBINATION SECURITY OR ANY INTEREST THEREIN, THE HOLDER DETERMINES, OR IT
 IS DETERMINED BY ANOTHER PARTY, THAT SUCH HOLDER IS A BENEFIT PLAN
 INVESTOR OR CONTROLLING PERSON, THE HOLDER WILL DISPOSE OF ALL OF ITS
 COMBINATION SECURITIES IN A MANNER CONSISTENT WITH THE RESTRICTIONS SET
 FORTH IN THE INDENTURE, AND IT WILL NOT SELL OR OTHERWISE TRANSFER THIS
 COMBINATION SECURITY OR INTEREST THEREIN TO ANY PERSON WHO IS UNABLE TO
 SATISFY THE SAME FOREGOING REPRESENTATIONS AND WARRANTIES.

       THE FAILURE TO PROVIDE THE CO-ISSUERS, THE TRUSTEE AND ANY PAYING
 AGENT, WHENEVER REQUESTED BY THE ISSUER OR THE PORTFOLIO MANAGER ON
 BEHALF OF THE ISSUER, WITH THE APPLICABLE U.S. FEDERAL INCOME TAX
 CERTIFICATIONS (GENERALLY, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
 APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A "UNITED STATES
 PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE OR AN
 APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR
 FORM) IN THE CASE OF A PERSON THAT IS NOT A "UNITED STATES PERSON" WITHIN THE
 MEANING OF SECTION 7701(A)(30) OF THE CODE) SHALL RESULT IN U.S. FEDERAL BACK-
 UP WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THIS
 COMBINATION SECURITY.

        In addition, each Security represented by an interest in a Rule 144A Global Note or a Regulation
 S Global Security will bear the following additional legend:

       UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
 OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE
 ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
 AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
 OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
 ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
 BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER
 USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
 HEREIN.

          (9)     The purchaser will not, at any time, offer to buy or offer to sell the Securities by any form
 of general solicitation or advertising, including, but not limited to, any advertisement, article, notice of
 other communication published in any newspaper, magazine or similar medium or broadcast over
 television or radio or seminar or meeting whose attendees have been invited by general solicitations or
 advertisings.

          (10)     On each day the purchaser holds the Securities or any beneficial interest therein, (i) in the
 case of Notes, either (A) the purchaser is not a Plan or an entity whose underlying assets include "plan
 assets" (within the meaning of 29 C.F.R. § 2510.3-101) by reason of such Plan's investment in the entity,
 or a governmental, church, non-U.S. or other plan which is subject to any federal, state, local or non-U.S.
 law that is substantially similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
 (B) if the purchaser is an entity described in the preceding clause (A), the purchase, holding and
 disposition of a Note, as the case may be, will not constitute or result in a prohibited transaction under
 Section 406 of ERISA or Section 4975 of the Code or any similar federal, state, local or non-U.S. law
 applicable to any governmental, church, non-U.S. or other plan, as applicable, for which no exemption is
 available, all of the conditions of which are satisfied and (ii) in the case of the Combination Securities, the
 purchaser understands and agrees that (A) such purchaser, at the time of its acquisition, and throughout


                                                      165

                                                                                                004933
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 261 of 322 PageID 7721
                                       Filed

 the period it holds such Combination Securities, is not a Benefit Plan Investor or a Controlling Person;
 and (B) if after its initial acquisition of a Combination Security or any interest therein, the purchaser
 determines, or it is determined by another party, that such purchaser is a Benefit Plan Investor or a
 Controlling Person, the purchaser will dispose of all its Combination Securities in a manner consistent
 with the restrictions set forth in the Indenture and the purchaser will not sell or otherwise transfer any
 such Combination Security or interest therein to any person who is unable to satisfy the same foregoing
 representations and warranties. Any purported purchase or transfer of Securities to a purchaser that does
 not comply with the requirements of this paragraph 10 shall be null and void ab initio and will vest in the
 transferee no rights against the Trustee or the Co-Issuers.

          (11)    Each purchaser and subsequent transferee of a Combination Security in the form of a
 Certificated Security will be required to provide to the Issuer and the Trustee written certification as to
 whether it is an Affected Bank and each purchaser and subsequent transferee of a Regulation S Global
 Security will be deemed to represent to the Issuer and to the Trustee that it is not an Affected Bank. No
 transfer of any Combination Security to a transferee that has represented it is an Affected Bank will be
 effective, and the Trustee will not recognize any such transfer, unless such transfer is specifically
 authorized by the Issuer in writing; provided, however, that the Issuer shall authorize any such transfer if
 (x) such transfer would not cause more than 33ѿ% of the aggregate outstanding amount of the Preference
 Shares (including the Preference Share Components of the Combination Securities) to be owned by
 Affected Banks or (y) the transferor is an Affected Bank previously approved by the Issuer.

          (12)     The purchaser understands that the Indenture permits the Issuer to compel any Holder of
 the Securities or any beneficial interest therein who is a U.S. Person and who is determined not to have
 been both (x) an Accredited Investor, in the case of an initial purchaser of Securities or a purchaser of
 Certificated Securities, or a Qualified Institutional Buyer and (y) a Qualified Purchaser, or (z) an entity
 owned exclusively by Qualified Purchasers at the time of acquisition of the Securities or any beneficial
 interest therein (any such person, an "Eligible Purchaser") to sell such interest, or to sell such interest on
 behalf of such purchaser, to a person that is an Eligible Purchaser in a transaction meeting the
 requirements of Rule 144A or in a transaction exempt from registration under the Securities Act of 1933
 or to a person that is a non-U.S. Person in an Offshore Transaction meeting the requirements of
 Regulation S.

         (13)      The purchaser understands that in the case of any supplemental indenture to the Indenture
 that requires consent of one or more Holders of the Securities, the Indenture permits the Amendment
 Buy-Out Purchaser to purchase the beneficial interest in the Securities from any Non-Consenting Holder
 thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-Consenting Holder will be
 required to sell its beneficial interest in this Security to the Amendment Buy-Out Purchaser at such price.

          (14)    The purchaser understands that the Stated Maturity of the Securities (other than the Class
 2 Combination Securities) is subject to multiple extensions of four years each without consent of any
 Holders of Securities at the option of the Issuer, if directed by the Portfolio Manager, upon satisfaction of
 certain conditions.

         Under the Indenture, the Issuer will agree to comply with the requirements of Rule 144A under
 the Securities Act relative to providing information to prospective purchasers in the secondary market.

           Each initial purchaser of the Securities represented by an interest in a Regulation S Global
 Security will further be required, in addition to making the representations set forth in clauses (1), (3), (4),
 (6), (7), (8), (9), (10), (11), (13) and (14) above, to represent and agree as follows:

        (1)    The purchaser is aware that the sale of Securities to it is being made in reliance on the
 exemption from registration provided by Regulation S under the Securities Act and understands that the



                                                      166

                                                                                                004934
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 262 of 322 PageID 7722
                                       Filed

 Securities offered in reliance on Regulation S under the Securities Act will bear the legend set forth above
 and be represented by one or more Regulation S Global Securities.

          (2)     The purchaser is not a U.S. Person and is purchasing in an Offshore Transaction not
 involving any directed selling efforts in the United States. The Regulation S Global Securities so
 represented may not at any time be held by or on behalf of U.S. Persons as defined in Regulation S under
 the Securities Act. The purchaser and each beneficial owner of the Securities that it holds is not, and will
 not be, a U.S. Person as defined in Regulation S under the Securities Act or a United States resident for
 purposes of the 1940 Act. Before any interest in (i) a Regulation S Global Security may be offered,
 resold, pledged or otherwise transferred to a person who takes delivery in the form of an interest in a Rule
 144A Global Note or a Certificated Security, or (ii) a Certificated Security may be offered, resold,
 pledged or otherwise transferred to a person who takes delivery in the form of a Certificated Security, the
 transferor and the transferee will be required to provide the Trustee with a written certification in the form
 provided in the Indenture as to compliance with the transfer restrictions.

 Regulation S Global Preference Shares and Certificated Preference Shares

          Each initial purchaser of Preference Shares that purchases such Preference Shares directly from
 the Issuer will be required to enter into a Subscription Agreement with the Issuer pursuant to which such
 purchaser will be required to represent and agree, and each subsequent purchaser of Preference Shares
 will be required to represent and agree (or, in the case of a subsequent purchaser of Regulation S Global
 Preference Shares, will be deemed to represent and agree) as follows (terms used in this paragraph that
 are defined in Rule 144A or Regulation S under the Securities Act, as applicable, are used herein as
 defined therein):

          (1)     The purchaser either (i)(A) is an Accredited Investor who is also (x) a Qualified
 Purchaser, (y) a Knowledgeable Employee or (z) an entity owned exclusively by Qualified Purchasers or
 Knowledgeable Employees, (B) is aware that the initial sale of the Preference Shares to it is being made
 in reliance on the exemption from registration provided by Section 4(2) under the Securities Act and (C)
 is acquiring the Preference Shares for its own account or for one or more accounts, each of which is an
 Accredited Investor and a Qualified Purchaser or a Knowledgeable Employee, and as to each of which the
 purchaser exercises sole investment discretion, and in a minimum denomination of not less than 250
 Preference Shares (or such lesser amount as may be permitted by the Preference Shares Paying Agency
 Agreement) for the purchaser and for each such account, or (ii) is not a U.S. person and is purchasing the
 Preference Shares pursuant to Rule 903 or 904 of Regulation S. The purchaser has such knowledge and
 experience in financial and business matters as to be capable of evaluating the merits and risks of its
 investment in the Preference Shares, and the purchaser and any accounts for which it is acting are each
 able to bear the economic risk of the purchaser's or its investment. The purchaser understands that in the
 event that at any time the Issuer or the Trustee determines that such purchaser was in breach, at the time
 given, of any of the representations or agreements set forth in this paragraph (1), the Trustee may consider
 the acquisition of the related Preference Shares void and require that the related Preference Shares be
 transferred to a person designated by the Issuer.

          (2)     The purchaser understands that the Preference Shares are being offered only in
 transactions not involving any public offering in the United States within the meaning of the Securities
 Act. The Preference Shares have not been and will not be registered under the Securities Act, and, if in
 the future the purchaser decides to offer, resell, pledge or otherwise transfer the Preference Shares, such
 Preference Shares may be offered, resold, pledged or otherwise transferred only in accordance with the
 legend on such Preference Shares described below. The purchaser acknowledges that no representation is
 made by the Co-Issuers or the Placement Agent as to the availability of any exemption under the
 Securities Act or any state securities laws for resale of the Preference Shares.




                                                      167

                                                                                               004935
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 263 of 322 PageID 7723
                                       Filed

          (3)     The purchaser is not purchasing the Preference Shares with a view to the resale,
 distribution or other disposition thereof in violation of the Securities Act. The purchaser understands that
 an investment in the Preference Shares involves certain risks, including the risk of loss of all or a
 substantial part of its investment under certain circumstances. The purchaser has had access to such
 financial and other information concerning the Co-Issuers and the Preference Shares as it deemed
 necessary or appropriate in order to make an informed investment decision with respect to its purchase of
 the Preference Shares, including an opportunity to ask questions of and request information from the Co-
 Issuers and the Portfolio Manager.

          (4)     In connection with the purchase of the Preference Shares (provided that no such
 representations are made with respect to the Portfolio Manager by any Affiliate of or account managed by
 the Portfolio Manager): (i) none of the Issuer, the Co-Issuer, the Placement Agent, the Portfolio Manager,
 the Collateral Administrator, the Trustee (except to the extent of its capacity as indenture trustee under the
 Indenture), the Preference Shares Paying Agent, the Administrator, the Share Trustee or any Hedge
 Counterparty is acting as a fiduciary or financial or investment advisor for the purchaser; (ii) the
 purchaser is not relying (for purposes of making any investment decision or otherwise) upon any advice,
 counsel or representations (whether written or oral) of the Co-Issuers, the Placement Agent, the Portfolio
 Manager, the Collateral Administrator, the Trustee, the Preference Shares Paying Agent, the
 Administrator, the Share Trustee or any Hedge Counterparty other than, in the case of the Issuer, in a
 current offering memorandum for such Preference Shares and any representations expressly set forth in a
 written agreement with such party; (iii) none of the Co-Issuers, the Placement Agent, the Portfolio
 Manager, the Collateral Administrator, the Trustee, the Preference Shares Paying Agent, the
 Administrator, the Share Trustee or any Hedge Counterparty has given to the purchaser (directly or
 indirectly through any other person) any assurance, guarantee, or representation whatsoever as to the
 expected or projected success, profitability, return, performance, result, effect, consequence, or benefit
 (including legal, regulatory, tax, financial, accounting or otherwise) of its purchase; (iv) the purchaser has
 consulted with its own legal, regulatory, tax, business, investment, financial, and accounting advisors to
 the extent it has deemed necessary, and it has made its own investment decisions (including decisions
 regarding the suitability of any transaction pursuant to the Indenture) based upon its own judgment and
 upon any advice from such advisors as it has deemed necessary and not upon any view expressed by the
 Co-Issuers, the Placement Agent, the Portfolio Manager, the Collateral Administrator, the Trustee, the
 Preference Shares Paying Agent, the Administrator, the Share Trustee or any Hedge Counterparty; and (v)
 the purchaser is purchasing the Preference Shares with a full understanding of all of the terms, conditions
 and risks thereof (economic and otherwise), and it is capable of assuming and willing to assume
 (financially and otherwise) those risks.

          (5)     Neither the purchaser nor any account for which the purchaser is acquiring Preference
 Shares was formed for the purpose of acquiring any Preference Shares (except when each beneficial
 owner of the purchaser and each such account is a Qualified Purchaser or Knowledgeable Employee or
 unless the Issuer in its sole discretion and with the advice of counsel in respect of U.S. securities laws,
 expressly otherwise permits). The purchaser and each such account for which the purchaser is acquiring
 Preference Shares agrees that it will not hold such Preference Shares for the benefit of any other person
 and will be the sole beneficial owner thereof for all purposes and that it will not sell participations in the
 Preference Shares or enter into any other arrangement pursuant to which any other person will be entitled
 to a beneficial interest in the distributions on Preference Shares (except when any such other person is a
 Qualified Purchaser or Knowledgeable Employee or unless the Issuer in its sole discretion and with the
 advice of counsel in respect of U.S. securities laws, expressly otherwise permits). The purchaser
 understands and agrees that any purported transfer of the Preference Shares to a purchaser that does not
 comply with the requirements of this clause (5) will be null and void ab initio and will vest in the
 transferee no rights against the Trustee or the Co-Issuers. The purchaser understands that in the event that
 at any time the Issuer or the Trustee determines that such purchaser was in breach, at the time given, of
 any of the representations or agreements set forth in paragraph (1) above, the Trustee may consider the



                                                      168

                                                                                               004936
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 264 of 322 PageID 7724
                                       Filed

 acquisition of the related Preference Shares void and require that the related Preference Shares be
 transferred to a person designated by the Issuer.

         (6)      The purchaser understands and agrees that, in conjunction with any transfer of the
 Preference Shares to a transferee taking an interest in the form of a Certificated Preference Share, the
 Trustee will not permit a transfer of such Preference Shares without obtaining from the transferor and the
 transferee a certificate substantially in the applicable form provided in the Preference Shares Paying
 Agency Agreement.

          (7)      The purchaser understands that the Preference Shares will bear the legend set forth
 below. The Preference Shares may not at any time be resold, pledged or transferred to U.S. Persons that
 are not (i) Qualified Institutional Buyers or (ii) Accredited Investors, who in each case are also (x)
 Qualified Purchasers, (y) Knowledgeable Employees or (z) entities owned exclusively by Qualified
 Purchasers and Knowledgeable Employees. The purchaser must inform a prospective transferee of the
 transfer restrictions. Before any interest in a Regulation S Global Preference Share may be offered, resold,
 pledged or otherwise transferred to a person who takes delivery in the form of a Certificated Preference
 Share, before any interest in a Certificated Preference Share may be offered, resold, pledged or otherwise
 transferred to a person who takes delivery in the form of a Regulation S Global Preference Share, and
 before any interest in a Preference Share may be offered, resold, pledged or otherwise transferred to a
 person who takes delivery in the form of a Certificated Preference Share, the transferor and the transferee
 will, in each case, be required to provide the Trustee and the Issuer with a written certification in the form
 provided in the Preference Shares Paying Agency Agreement as to compliance with the transfer
 restrictions.

        (8)      The Preference Shares will bear a legend to the following effect unless the Issuer
 determines otherwise in compliance with the Preference Shares Paying Agency Agreement and applicable
 law:

        THIS PREFERENCE SHARE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
 THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
 AND THE ISSUER HAS NOT BEEN REGISTERED AS AN INVESTMENT COMPANY UNDER
 THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "1940
 ACT"). THE HOLDER HEREOF, BY PURCHASING THIS PREFERENCE SHARE, AGREES FOR
 THE BENEFIT OF THE ISSUER THAT SUCH PREFERENCE SHARE MAY BE OFFERED, SOLD,
 PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1) TO A PERSON WHOM THE SELLER
 REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
 OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR
 FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION
 MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, OR (2) TO AN
 ACCREDITED INVESTOR (AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT),
 IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OR (3)
 IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF
 REGULATION S OF THE SECURITIES ACT, AND, IN THE CASE OF CLAUSES (1) AND (2), IN
 AN AMOUNT OF NOT LESS THAN THE MINIMUM DENOMINATIONS SET FORTH IN THE
 PREFERENCE SHARES PAYING AGENCY AGREEMENT AND IN EACH CASE, IN
 ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
 STATES OR ANY JURISDICTION. IN THE CASE OF CLAUSES (1) AND (2) ABOVE, AS
 APPLICABLE, THE PURCHASER AGREES THAT IT AND EACH ACCOUNT FOR WHICH SUCH
 PURCHASER IS ACTING (X) IS A QUALIFIED PURCHASER WITHIN THE MEANING OF
 SECTION 3(c)(7) OR A KNOWLEDGEABLE EMPLOYEE WITHIN THE MEANING OF RULE 3c-5
 OF THE 1940 ACT, (Y) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER
 (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE PURCHASER AND EACH SUCH
 ACCOUNT IS A QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OR A


                                                      169

                                                                                               004937
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 265 of 322 PageID 7725
                                       Filed

 KNOWLEDGEABLE EMPLOYEE WITHIN THE MEANING OF RULE 3c-5 OF THE 1940 ACT),
 AND (Z) HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS
 WHEN THE PURCHASER OR SUCH ACCOUNT IS A PRIVATE INVESTMENT COMPANY
 FORMED BEFORE APRIL 30, 1996, AND IN A TRANSACTION THAT MAY BE EFFECTED
 WITHOUT LOSS OF ANY APPLICABLE 1940 ACT EXEMPTION. ANY TRANSFER IN
 VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
 INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
 NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
 TRUSTEE OR ANY INTERMEDIARY. EACH TRANSFEROR OF THIS PREFERENCE SHARE
 WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN, IN THE
 PREFERENCE SHARES PAYING AGENCY AGREEMENT TO ITS TRANSFEREE. IN ADDITION
 TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO RESELL ALL OR ANY
 PORTION OF THIS PREFERENCE SHARE PREVIOUSLY TRANSFERRED TO NON-PERMITTED
 HOLDERS (AS DEFINED IN THE PREFERENCE SHARES PAYING AGENCY AGREEMENT) IN
 ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE PREFERENCE SHARES PAYING
 AGENCY AGREEMENT.

       IF THE TRANSFER OF THIS PREFERENCE SHARE IS TO BE MADE PURSUANT TO
 CLAUSE (1) OR (2) OF THE PRECEDING PARAGRAPH, THE TRANSFEREE OF THIS
 PREFERENCE SHARE WILL BE REQUIRED TO EXECUTE AND DELIVER TO THE ISSUER
 AND THE TRUSTEE A CERTIFICATE, SUBSTANTIALLY IN THE FORM OF AN EXHIBIT TO
 THE PREFERENCE SHARES PAYING AGENCY AGREEMENT, STATING THAT, AMONG
 OTHER THINGS, THE TRANSFEREE IS (1) (X) A QUALIFIED INSTITUTIONAL BUYER WITHIN
 THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN
 ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER OR (Y) AN
 ACCREDITED INVESTOR (AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT)
 AND (2) (X) A QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE
 1940 ACT, (Y) A KNOWLEDGEABLE EMPLOYEE OR (Z) AN ENTITY OWNED EXCLUSIVELY
 BY QUALIFIED PURCHASERS OR KNOWLEDGEABLE EMPLOYEES. ANY PURPORTED
 TRANSFER OF THIS PREFERENCE SHARE TO A TRANSFEREE THAT DOES NOT COMPLY
 WITH THE REQUIREMENTS SET FORTH ABOVE SHALL BE NULL AND VOID AB INITIO AND
 WILL VEST IN THE TRANSFEREE NO RIGHTS AGAINST THE TRUSTEE OR THE ISSUER.

       EACH PURCHASER AND EACH SUBSEQUENT PURCHASER OR TRANSFEREE
 ACQUIRING A BENEFICIAL INTEREST IN PREFERENCE SHARES IN THE FORM OF
 CERTIFICATED PREFERENCE SHARES, WILL BE REQUIRED TO REPRESENT, WITH
 RESPECT TO EACH DAY IT HOLDS SUCH PREFERENCE SHARES OR ANY BENEFICIAL
 INTEREST THEREIN, (1) WHETHER OR NOT (AND WITH RESPECT TO AN INSURANCE
 COMPANY GENERAL ACCOUNT, TO WHAT EXTENT) IT IS A "BENEFIT PLAN INVESTOR"
 OR A "CONTROLLING PERSON" WITHIN THE MEANING OF THE U.S. DEPARTMENT OF
 LABOR REGULATIONS SET FORTH AT 29 C.F.R. SECTION 2510.3-101 AND (2) THAT ITS
 PURCHASE, HOLDING AND DISPOSITION OF SUCH PREFERENCE SHARES OR ANY
 BENEFICIAL INTEREST THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
 PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
 INCOME SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975 OF THE INTERNAL
 REVENUE CODE OF 1986, AS AMENDED OR ANY FEDERAL, STATE, LOCAL OR NON-U.S.
 LAW SUBSTANTIALLY SIMILAR TO ERISA OR SECTION 4975 OF THE CODE.

      EACH PURCHASER OR SUBSEQUENT TRANSFEREE OF A BENEFICIAL INTEREST IN
 THE PREFERENCE SHARES IN THE FORM OF A REGULATION S GLOBAL PREFERENCE
 SHARE WILL BE DEEMED TO REPRESENT AND WARRANT (OR, IN THE CASE OF A
 PURCHASE OF THE PREFERENCE SHARES FROM THE ISSUER IN THE OFFERING, WILL BE
 REQUIRED TO REPRESENT AND WARRANT) THAT THE PURCHASER OR TRANSFEREE, AS


                                       170

                                                                    004938
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 266 of 322 PageID 7726
                                       Filed

 THE CASE MAY BE, FROM THE DATE ON WHICH IT ACQUIRES ITS INTEREST IN SUCH
 PREFERENCE SHARES THROUGH AND INCLUDING THE DATE ON WHICH SUCH
 PURCHASER OR TRANSFEREE DISPOSES OF IS INTEREST IN SUCH PREFERENCE SHARES,
 IS NOT A BENEFIT PLAN INVESTOR OR A CONTROLLING PERSON.

       THE FAILURE TO PROVIDE THE ISSUER AND ANY PAYING AGENT, WHENEVER
 REQUESTED BY THE ISSUER OR THE PORTFOLIO MANAGER ON BEHALF OF THE ISSUER,
 WITH THE APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN
 INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE SUCCESSOR FORM) IN THE
 CASE OF A PERSON THAT IS A "UNITED STATES PERSON" WITHIN THE MEANING OF
 SECTION 7701(A)(30) OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE
 FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS NOT
 A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE
 CODE) SHALL RESULT IN THE IMPOSITION OF U.S. FEDERAL BACK-UP WITHHOLDING
 FROM PAYMENTS TO THE HOLDER IN RESPECT OF THE PREFERENCE SHARES
 REPRESENTED HEREBY.

        In addition, each Preference Share represented by an interest in a Regulation S Global Preference
 Share will bear the following additional legend:

       UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
 OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE
 ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
 AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
 OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
 ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
 BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER
 USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
 HEREIN.

         (9)      The purchaser will not, at any time, offer to buy or offer to sell the Preference Shares by
 any form of general solicitation or advertising, including, but not limited to, any advertisement, article,
 notice of other communication published in any newspaper, magazine or similar medium or broadcast
 over television or radio or seminar or meeting whose attendees have been invited by general solicitations
 or advertisings.

          (10)     The purchaser understands and agrees that (i) no Benefit Plan Investor or Controlling
 Person will be permitted to purchase Preference Shares unless its purchase, holding and disposition of
 such Preference Shares (x) will not cause participation by Benefit Plan Investors to be "significant" within
 the meaning of the Plan Asset Regulations and (y) if the purchaser is a Benefit Plan Investor, the
 acquisition, holding and disposition of such Preference Shares or any interest therein will not constitute or
 result in a prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or any similar
 federal, state, local or non-U.S. law applicable to any governmental, church, non-U.S. or other plan, as
 applicable, for which no exemption is available and (ii) no purchase or transfer may be made to a
 purchaser or transferee that wishes to take delivery in the form of a Regulation S Global Preference Share
 that is a Benefit Plan Investor or a Controlling Person. The purchaser further understands and agrees that
 any purported transfer of the Preference Shares to a transferee that does not comply with the applicable
 provisions of the Preference Shares Paying Agency Agreement will be null and void ab initio and will
 vest in the transferee no rights against the Trustee or the Issuer. The purchaser agrees to indemnify and
 hold harmless the Issuer, the Co- Issuer, the Trustee, the Preference Shares Paying Agent, the Collateral
 Administrator, the Portfolio Manager, the Placement Agent and their respective Affiliates from any cost,



                                                     171

                                                                                              004939
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 267 of 322 PageID 7727
                                       Filed

 damage, or loss incurred by them as a result of its being or being deemed to be a Benefit Plan Investor or
 a Controlling Person.

          (11)    Each purchaser and subsequent transferee of Certificated Preference Shares will be
 required to provide to the Issuer and the Trustee a written certification as to whether it is an Affected
 Bank by delivery of a certificate in a form acceptable to the Issuer and the Trustee and each purchaser and
 subsequent transferee of an interest in a Preference Share in the form of an interest in a Regulation S
 Global Preference Share will be deemed to represent to the Issuer and to the Trustee that it is not an
 Affected Bank. No transfer of any Preference Share to an Affected Bank will be effective, and the
 Trustee will not recognize any such transfer, unless such transfer is specifically authorized by the Issuer
 in writing; provided, however, that the Issuer shall authorize any such transfer if (A) such transfer would
 not cause more than 33ѿ% of the Aggregate Outstanding Amount of the Preference Shares (including the
 Preference Share Components of the Combination Securities) to be owned by Affected Banks or (B) the
 transferor is an Affected Bank previously approved by the Issuer, as notified to the Indenture Registrar.

          (12)    The purchaser understands that the Preference Shares Paying Agency Agreement permits
 the Issuer to compel any Holder of the Preference Shares or any beneficial interest therein who is a U.S.
 Person and who is determined not to have been both (x) an Accredited Investor, in the case of an initial
 purchaser of Preference Shares or a purchaser of Certificated Preference Shares, or a Qualified
 Institutional Buyer and (y) either (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an
 entity owned exclusively by Qualified Purchasers or Knowledgeable Employees at the time of acquisition
 of the Preference Shares or any beneficial interest therein (any such person, an "Eligible Purchaser") to
 sell such interest, or to sell such interest on behalf of such purchaser, to a person that is an Eligible
 Purchaser in a transaction meeting the requirements of Rule 144A or in a transaction exempt from
 registration under the Securities Act of 1933 or to a person that is a non-U.S. Person in an Offshore
 Transaction meeting the requirements of Regulation S.

         (13)    The purchaser understands that in the case of any supplemental indenture to the Indenture
 that requires consent of one or more Holders of the Preference Shares, the Indenture permits the
 Amendment Buy-Out Purchaser to purchase the beneficial interest in the Preference Shares from any
 Non-Consenting Holder thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-
 Consenting Holder will be required to sell its beneficial interest in the Preference Shares to the
 Amendment Buy-Out Purchaser at such price.

         (14)     The purchaser understands that the Scheduled Preference Shares Redemption Date of the
 Preference Shares is subject to multiple extensions of four years each without consent of any Holders of
 Securities at the option of the Issuer, if directed by the Portfolio Manager, upon satisfaction of certain
 conditions.

         Under the Indenture, the Issuer will agree to comply with the requirements of Rule 144A under
 the Securities Act relative to providing information to prospective purchasers in the secondary market.

         Each initial purchaser of the Preference Shares represented by an interest in a Regulation S
 Global Preference Share will further be required, in addition to making the representations set forth in
 clauses (1), (3), (4), (6), (7), (8), (9), (10), (11), (12), (13) and (14) above, to represent and agree as
 follows:

         (1)      The purchaser is aware that the sale of Preference Shares to it is being made in reliance
 on the exemption from registration provided by Regulation S under the Securities Act and understands
 that the Preference Shares offered in reliance on Regulation S under the Securities Act will bear the
 legend set forth above and be represented by one or more Regulation S Global Preference Shares.




                                                    172

                                                                                            004940
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 268 of 322 PageID 7728
                                       Filed

          (2)     The purchaser is not a U.S. Person and is purchasing in an Offshore Transaction not
 involving any directed selling efforts in the United States. The Regulation S Global Preference Shares so
 represented may not at any time be held by or on behalf of U.S. Persons as defined in Regulation S under
 the Securities Act. The purchaser and each beneficial owner of the Preference Shares that it holds is not,
 and will not be, a U.S. Person as defined in Regulation S under the Securities Act or a United States
 resident for purposes of the 1940 Act. Before any interest in (i) a Regulation S Global Preference Share
 may be offered, resold, pledged or otherwise transferred to a person who takes delivery in the form of an
 interest in a Certificated Preference Share, or (ii) a Certificated Preference Share may be offered, resold,
 pledged or otherwise transferred to a person who takes delivery in the form of a Certificated Preference
 Share, the transferor and the transferee will be required to provide the Trustee with a written certification
 in the form provided in the Indenture as to compliance with the transfer restrictions.

         (3)      The purchaser is not a Benefit Plan Investor or a Controlling Person, and such purchaser
 agrees to indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the Preference Shares
 Paying Agent, the Collateral Administrator, the Portfolio Manager, the Placement Agent and their
 respective Affiliates from any cost, damage or loss incurred by them as a result of its being or being
 deemed to be a Benefit Plan Investor or a Controlling Person.

 Disqualified Transferees

           If the Issuer, the Co-Issuer, the Portfolio Manager or the Placement Agent notifies the Trustee in
 writing that (i) a transfer or attempted or purported transfer of any interest in any Security was
 consummated on the basis of an incorrect form or certification from the transferee or purported transferee,
 (ii) a transferee failed to deliver to the Trustee any form or certificate required to be delivered pursuant to
 the Indenture or the Preference Shares Paying Agency Agreement, as applicable, or (iii) the holder of any
 interest in a Security is in breach of any representation or agreement set forth in any certificate or any
 deemed representation or agreement of such holder, the Trustee will not register such attempted or
 purported transfer and if a transfer has been registered, such transfer shall be absolutely null and void ab
 initio and shall vest no rights in the purported transferee (such purported transferee, a "Disqualified
 Transferee") and the last preceding holder of such interest in such Security that was not a Disqualified
 Transferee shall be restored to all rights as a holder thereof retroactively to the date of transfer of such
 Security by such holder. In addition, the Trustee may require that the interest in the Security referred to in
 clauses (i), (ii) or (iii) above be transferred to any person designated by the Issuer, the Portfolio Manager
 or the Placement Agent at a price determined by the Co-Issuers, the Portfolio Manager or the Placement
 Agent, as applicable, based upon its estimation of the prevailing price of such interest and each holder, by
 acceptance of an interest in a Security, authorizes the Trustee to take such action. In any case, the Trustee
 will not be held responsible for any losses that may be incurred as a result of any required transfer
 described in this paragraph.

                               LISTING AND GENERAL INFORMATION
         1.      With the exception of the information provided under the heading "Portfolio Manager,"
 the Co-Issuers accept full responsibility for the accuracy of the information contained in this Offering
 Memorandum and confirm, having made reasonable inquiry, that to the best of their knowledge and belief
 there are no facts the omission of which would make any statement within this Offering Memorandum
 misleading.

          2.     As long as any Class of the Securities are Outstanding and listed on the Cayman Islands
 Stock Exchange, copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the Co-
 Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors of the
 Co-Issuer authorizing the issuance of the Notes and the Preference Shares, the Indenture, the Management
 Agreement, the Preference Shares Paying Agency Agreement, the Collateral Administration Agreement
 any Hedge Agreement and the Monthly Report will be available for inspection at the offices of the Issuer,
 where copies thereof may be obtained upon request.

                                                      173

                                                                                                004941
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 269 of 322 PageID 7729
                                       Filed

          3.      Copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the Co-
 Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors of the
 Co-Issuer authorizing the issuance of the Notes, the Indenture, the Management Agreement, the Collateral
 Administration Agreement, the Preference Shares Paying Agency Agreement, any Hedge Agreement and
 the Monthly Report prepared by the Portfolio Manager on behalf of the Issuer containing information
 relating to the Collateral will be available for inspection so long as any of the Securities are Outstanding
 in the City of Houston, Texas at the office of the Trustee.

         4.      Each of the Co-Issuers represents that as of the date of this Offering Memorandum, there
 has been no material adverse change in its financial position since its date of incorporation. Since its date
 of incorporation, neither the Issuer nor the Co-Issuer has commenced operations, other than the Issuer
 purchasing certain Collateral Obligations and selling participation interests therein pursuant the
 Warehouse Agreement preparatory to the offering of the Securities, and no annual reports or accounts
 have been prepared as of the date of this Offering Memorandum.

          5.     The Co-Issuers are not involved in any litigation or arbitration proceedings relating to
 claims or amounts which are material in the context of the issue of the Securities, nor, so far as the Co-
 Issuers are aware, is any such litigation or arbitration involving it pending or threatened.

         8.       The issuance of the Securities was authorized and approved by the Board of Directors of
 the Issuer by the Resolutions. The issuance of the Notes was authorized and approved by the Board of
 Directors of the Co-Issuer by resolutions passed on or before the Closing Date.

         9.       Since the date of their incorporation, no financial statements of the Co-Issuers have been
 prepared. The Issuer is not required by Cayman Islands law to publish financial statements, and does not
 intend to publish any financial statements. The Issuer is required to provide written confirmation to the
 Trustee, on an annual basis, that no Event of Default or other matter that is required to be brought to the
 Trustee's attention has occurred.




                                                     174

                                                                                              004942
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 270 of 322 PageID 7730
                                       Filed

                                             IDENTIFYING NUMBERS
         The Securities sold in Offshore Transactions in reliance on Regulation S and represented by
 Regulation S Global Securities have been accepted for clearance under the Common Codes in the table
 below. The table also lists the CUSIP (CINS) Numbers, the International Securities Identification
 Numbers (ISIN) and the WKN numbers for each Class of Securities.

                                                              Common
                    Security                        CUSIP      Code          ISIN          WKN

 Class A-1 Notes
 Rule 144A Global Notes                           378663AA6     N/A      US378663AA63    A0GDSG
 Regulation S Global Securities                   G3916NAA7   22700634   USG3916NAA75    A0GDSF
 Regulation S Certificated Securities             G3916NAA7   22700634   USG3916NAA75    A0GDSF
 U.S. Certificated Securities                     378663AB4     N/A      US378663AB47    A0GDSH

 Class A-2 Notes
 Rule 144A Global Notes                           378663AC2     N/A      US378663AC20    A0GDSK
 Regulation S Global Securities                   G3916NAB5   22700839   USG3916NAB58    A0GDSJ
 Regulation S Certificated Securities             G3916NAB5   22700839   USG3916NAB58    A0GDSJ
 U.S. Certificated Securities                     378663AD0     N/A      US378663AD03    A0GDSL

 Class B Notes
 Rule 144A Global Notes                           378663AE8     N/A      US378663AE85    A0GDSN
 Regulation S Global Securities                   G3916NAC3   22701037   USG3916NAC32    A0GDSM
 Regulation S Certificated Securities             G3916NAC3   22701037   USG3916NAC32    A0GDSM
 U.S. Certificated Securities                     378663AF5     N/A      US378663AF50    A0GDSP

 Class C Notes
 Rule 144A Global Notes                           378663AG3     N/A      US378663AG34    A0GDSR
 Regulation S Global Securities                   G3916NAD1   22701231   USG3916NAD15    A0GDSQ
 Regulation S Certificated Securities             G3916NAD1   22701231   USG3916NAD15    A0GDSQ
 U.S. Certificated Securities                     378663AH1     N/A      US378663AH17    A0GDSS

 Class D Notes
 Rule 144A Global Notes                           378663AJ7     N/A      US378663AJ72    A0GDSU
 Regulation S Global Securities                   G3916NAE9   22701312   USG3916NAE97    A0GDST
 Regulation S Certificated Securities             G3916NAE9   22701312   USG3916NAE97    A0GDST
 U.S. Certificated Securities                     378663AK4     N/A      US378663AK46    A0GDSV

 Class 1 Combination Securities
 Regulation S Global Securities                   G39165AB4   23191466   USG39165AB40    A0GGXU
 Certificated Securities                          37866PAC3     N/A      US37866PAC32    A0GGXV

 Class 2 Combination Securities
 Regulation S Global Securities                   G39165AC2   23191563   USG39165AC23    A0GGXW
 Certificated Securities                          37866PAD1     N/A      US37866PAD15    A0GGXX

 Preference Shares
 Regulation S Global Preference Shares            G39165AA6   22701444   USG39165AA66    A0GDSW
 Certificated Preference Shares (non-U.S.)        G39165AA6   22701444   USG39165AA66    A0GDSW
 Certificated Preference Shares (Rule             37866PAB5     N/A      US37866PAB58    A0GDSY
 144A/4(2))




                                                     175

                                                                                        004943
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 271 of 322 PageID 7731
                                       Filed


                                         LEGAL MATTERS
          Certain legal matters will be passed upon for the Co-Issuers and the Placement Agent by McKee
 Nelson LLP, New York, New York. Certain matters with respect to Cayman Islands corporate law and
 tax law will be passed upon for the Issuer by Maples and Calder, George Town, Grand Cayman, Cayman
 Islands. Certain legal matters will be passed upon for the Portfolio Manager by Orrick, Herrington &
 Sutcliffe LLP, Los Angeles, California.




                                                  176

                                                                                        004944
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 272 of 322 PageID 7732
                                       Filed

                                   GLOSSARY OF DEFINED TERMS
         "Accrued Interest On Sale" means interest accrued on a Collateral Obligation at the time of sale
 or other disposition to the extent paid to the Issuer as part of the sale or other disposition price of the
 Collateral Obligation after deduction of any amount representing Accrued Interest Purchased With
 Principal of the Collateral Obligation.

          "Accrued Interest Purchased With Principal" means (i) interest accrued on or purchased with
 a Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less any
 amount of Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the accrued
 interest at the time of purchase and (ii) interest accrued on a Warehoused Loan as part of the price paid by
 the Issuer, if any, to repurchase and terminate the related participation under the Warehouse Agreement.

          "Act" means any request, demand, authorization, direction, notice, consent, waiver or other action
 to be given or taken by Noteholders or Holders of Preference Shares under the Indenture embodied in and
 evidenced by one or more instruments of substantially similar tenor signed by Noteholders or Holders of
 Preference Shares in person or by agents duly appointed in writing. The instruments (and the action
 embodied in them) are referred to as the "Act" of the Noteholders or Holders of Preference Shares signing
 the instruments.

         "Administrative Expense Cap" means, an amount on any Payment Date equal to the excess of:

                (i)     the sum of 0.05% of the Maximum Investment Amount on the related
         Determination Date plus $150,000; over

                 (ii)    the sum of the amounts paid for Administrative Expenses in the twelve months
         preceding the current Payment Date.

         "Administrative Expenses" means amounts due or accrued representing:

                  (i)     tax preparation, filing, and registration fees or expenses and any other filing and
         registration fees owed by the Co-Issuers (including all filing, registration, and annual return fees
         payable to the Cayman Islands government and registered office fees);

                 (ii)    fees, indemnities and expenses of the Trustee (including all amounts under
         Section 6.7 of the Indenture), the Administrator, the Preference Shares Paying Agent and the
         Collateral Administrator;

                 (iii)    fees, indemnities and expenses of the Co-Issuers and of accountants, agents and
         counsel for either of the Co-Issuers;

                 (iv)    fees and expenses of the Rating Agencies in connection with any rating of the
         Notes owed by either Co-Issuer (including fees and expenses for surveillance, credit estimates
         and other fees owing to the Rating Agencies);

                 (v)     expenses and indemnities (but not Management Fees) of the Portfolio Manager if
         payable under the Management Agreement;

                 (vi)     fees and expenses for third-party loan pricing services and accountants; and

                 (vii)   amounts due (other than indemnities) to any other Person (except the Portfolio
         Manager) if specifically provided for in the Indenture, including fees or expenses in connection
         with any Securities Lending Agreement.



                                                     177

                                                                                              004945
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 273 of 322 PageID 7733
                                       Filed

         "Affected Bank" means a "bank" for purposes of Section 881 of the Code or an entity affiliated
 with such a bank that is neither (x) a "United States person" within the meaning of Section 7701(a)(30) of
 the Code (generally an entity created or organized in or under the laws of the United States or any state
 thereof or the District of Columbia) nor (y) entitled to the benefits of an income tax treaty with the United
 States under which withholding taxes on interest payments made by obligors resident in the United States
 to such bank are reduced to 0%.

         "Affiliate" or "Affiliated" means with respect to a Person,

                 (i)   any other Person who, directly or indirectly, is in control of, or controlled by, or
         is under common control with, the Person; or

                (ii)    any other Person who is a director, officer or employee (A) of the Person, (B) of
         any subsidiary or parent company of the Person or (C) of any Person described in clause (i)
         above.

 For the purposes of this definition, control of a Person shall mean the power, direct or indirect:

                 (A)      to vote more than 50% of the securities having ordinary voting power for the
         election of directors of the Person; or

                 (B)     to direct the corporate management and corporate policies of the Person whether
         by contract or otherwise (this does not include the Management Agreement unless it is amended
         expressly to provide those services).

 For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates of nor
 Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with the
 Administrator, or any of their Affiliates.

         "Aggregate Outstanding Amount" means, when used with respect to any of the Notes or the
 Class 1 Note Components as of any date, the aggregate principal amount of the Notes or the Class 1 Note
 Components represented by the Outstanding Class 1 Combination Securities on that date and when used
 with respect to the Preference Shares or the Preference Share Components as of any date, means the
 number of such Preference Shares Outstanding on such date in respect of such Preference Shares or
 Preference Share Component and when used with respect to any of the Class 2 Combination Securities, as
 of any date, means the aggregate face amount of the Class 2 Combination Securities.

         Except as otherwise provided herein:

                 (i)     the Aggregate Outstanding Amount of the Class A Notes at any time shall
         include any Defaulted Interest in respect thereof and (to the extent not included in any such
         Defaulted Interest) accrued interest on such Defaulted Interest;

                 (ii)    the Aggregate Outstanding Amount of the Class B Notes at any time shall
         include any Defaulted Interest in respect thereof and (to the extent not included in any such
         Defaulted Interest) accrued interest on such Defaulted Interest;

                 (iii)    the Aggregate Outstanding Amount of the Class C Notes at any time shall
         include all Class C Deferred Interest attributed thereto; and

                 (iv)     the Aggregate Outstanding Amount of the Class D Notes at any time shall
         include all Class D Deferred Interest attributed thereto.



                                                      178

                                                                                               004946
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 274 of 322 PageID 7734
                                       Filed

          "Aggregate Principal Balance" means, when used with respect to the Pledged Obligations, the
 sum of the Principal Balances of all the Pledged Obligations. When used with respect to a portion of the
 Pledged Obligations, the term Aggregate Principal Balance means the sum of the Principal Balances of
 that portion of the Pledged Obligations.

         "Aggregate Purchase Price Amount" means, when used with respect to the Pledged
 Obligations, the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with
 respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price Amount means the
 sum of the Purchase Price Amounts of that portion of the Pledged Obligations.

          "Allocable Principal Balance" means, with respect to a Synthetic Security based upon or
 relating to a senior secured index investment providing non-leveraged credit exposure to a basket of credit
 default swaps referencing a diversified group of Reference Obligations, with respect to which the
 principal or notional amount of the credit exposure to any single Reference Obligation does not increase
 over time, the portion of the aggregate Principal Balance of such Synthetic Security that is allocable to
 each Reference Obligation comprising such index or indices based upon allocating the Principal Balance
 of such Synthetic Security among such Reference Obligations in the same proportion as each Reference
 Obligation bears to the aggregate Principal Balance of such Synthetic Security.

           "Amendment Buy-Out Purchase Price" means the purchase price payable by the Amendment
 Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in an amount equal to (i)
 in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest
 (including Deferred Interest, if any) to the date of purchase payable to the Non-Consenting Holder (giving
 effect to any amounts paid to the Holder on such date), plus any unpaid Extension Bonus Payment, (ii) in
 the case of the Preference Shares, an amount that, when taken together with all payments and distributions
 made in respect of such Preference Shares since the Closing Date (and any amounts payable, if any, to the
 Non-Consenting Holder on the next succeeding Payment Date) would cause such Preference Shares to
 have received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of 12.0%
 (assuming such purchase date was a "Payment Date" under the Indenture); provided, however, that in any
 Amendment Buy-Out from and after the date on which the Non-Consenting Holders of Preference Shares
 have received a Preference Share Internal Rate of Return equal to or in excess of 12.0%, the Amendment
 Buy-Out Purchase Price for such Preference Shares shall be zero, (iii) in the case of the Class 1
 Combination Securities, the sum of (x) the amount that would be payable pursuant to the preceding clause
 (i) in respect of the Class C Notes underlying the Class 1 Note Component and (y) the amount that would
 be payable pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class 1
 Combination Security Preference Share Component and (iv) in the case of the Class 2 Combination
 Securities, the amount that would be payable pursuant to the preceding clause (ii) in respect of the
 Preference Shares underlying the Class 2 Combination Security Preference Share Component.

         "Amendment Buy-Out Purchaser" means the Portfolio Manager (or any of its Affiliates acting
 as principal or agent); provided that in the event that the Portfolio Manager elects not to purchase
 Securities from Holders pursuant to "Description of the Securities—Amendment Buy-Out", "Amendment
 Buy-Out Purchaser" shall mean one or more qualifying purchasers (which may include the Placement
 Agent) or any of its Affiliates acting as principal or agent) designated by the Portfolio Manager; provided,
 however, none of the Portfolio Manager, the Placement Agent or any of their respective Affiliates shall
 have any duty to act as an Amendment Buy-Out Purchaser.

         "Applicable Note Interest Rate" means, with respect to the Notes of any Class, the Note Interest
 Rate with respect to such Class.

        "Applicable Percentage" means the lesser of the Moody's Priority Category Recovery Rate and
 the S&P Priority Category Recovery Rate applicable to the Collateral Obligation as specified in the tables
 below. High-Yield Bonds do not include Structured Finance Obligations for this purpose.


                                                     179

                                                                                             004947
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 275 of 322 PageID 7735
                                       Filed

 Moody's Priority                                                 Moody's Priority Category
 Category                                                             Recovery Rate
 Synthetic Securities............... In the case of:
                                           (i)    a Form-Approved Synthetic Security, the "Moody's Priority
                                           Category Recovery Rate" given by Moody's to the Form-Approved
                                           Synthetic Security at the time of approval of the Form-Approved Synthetic
                                           Security by Moody's; and
                                           (ii)   any other Synthetic Security, the "Moody's Priority Category
                                           Recovery Rate" given by Moody's to the Synthetic Security at the time of
                                           acquisition of the Synthetic Security.
 Structured Finance
 Obligations............................
                                           The Moody's Priority Category Recovery Rate determined in accordance
                                           with the Moody's Structured Finance Obligation Recovery Rates set forth
                                           in Schedule 5 to the Indenture by reference to the type of asset and its then
                                           Moody's Rating (or, with respect to assets to which that schedule does not
                                           apply, on a case-by-case basis in connection with the grant of the relevant
                                           Collateral Obligation).


 unsecured DIP Loans and
 any Collateral Obligations
 not covered above or below .. As determined by Moody's on a case-by-case basis.


 For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured Loans, the
 relevant Moody's Priority Category Recovery Rate is the rate determined pursuant to the table below
 based on the number of rating subcategories difference between the High-Yield Bond's or Loan's Moody's
 Obligation Rating and its Moody's Default Probability Rating (for purposes of clarification, if the
 Moody's Obligation Rating is higher than the Moody's Default Probability Rating, the rating
 subcategories difference will be positive and if it is lower, negative):


  Number of Moody's Rating Subcategories                                         Moody's
     Difference Between the Moody's                             Moody's         Non Senior
    Obligation Rating and the Moody's                            Senior          Secured         High-Yield
        Default Probability Rating                           Secured Loans        Loans            Bonds
                +2 or more                                        60.0%           45.0%            40.0%
                    +1                                            50.0%           42.5%            35.0%
                     0                                            45.0%           40.0%            30.0%
                     -1                                           40.0%           30.0%            15.0%
                     -2                                           30.0%           15.0%            10.0%
                 -3 or less                                       20.0%           10.0%             2.0%

 If no Moody's Priority Category Recovery Rate has been specifically assigned with respect to a Loan
 pursuant to the above table, and the Loan is a secured DIP Loan, the relevant Moody's Priority Category
 Recovery Rate is 50.0%.




                                                                180

                                                                                                        004948
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 276 of 322 PageID 7736
                                       Filed

                                                                               S&P Priority Category
           S&P Priority Category                                                  Recovery Rate
 Senior Secured Loans and Second                                                           55.0%
 Lien Loans with a S&P Recovery
 Rating of 1+, 1 or 2 (in each case
 other than DIP Loans)...................
 Senior Unsecured Loans ...............                                                    37.5%
 Second Lien Loans (other than                                                             37.5%
 Second Lien Loans with a S&P
 Recovery Rating of 1+, 1 or 2) .....
 Subordinated Lien Loans other than a                                                      21.5%
 DIP Loan.......................................
 senior secured High-Yield Bonds                                                           44.0%
 (other than Structured Finance
 Obligations) ..................................
 senior unsecured High-Yield Bonds                                                         30.0%
 (other than Structured Finance
 Obligations) ..................................
 subordinated High-Yield Bonds (other                                                      18.0%
 than Structured Finance Obligations)
  ......................................................
 Structured Finance Obligations.....                       The S&P Priority Category Recovery Rate determined in
                                                           accordance with the S&P Structured Finance Obligation
                                                           Recovery Rates set forth in Schedule 6 to the Indenture by
                                                           reference to the type of asset and its then S&P Rating (or, with
                                                           respect to assets to which that table does not apply, on a case by
                                                           case basis in connection with the grant of the relevant Collateral
                                                           Obligation).
 Synthetic Securities.......................               As assigned by S&P on a case-by-case basis in connection with
                                                           the grant of the relevant Collateral Obligation.
 DIP Loans and any Collateral
 Obligation not covered above .......                      As assigned by S&P on a case-by-case basis.


          "Approved Pricing Service" means Loan Pricing Corporation, LoanX Inc., Mark-It-Partners,
 Inc. or any other nationally recognized loan pricing service approved in writing by S&P.

         "Ask-Side Market Value" means, as of any Measurement Date, the market value determined by
 the Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of
 par (expressed in Dollars) of any lent Collateral Obligation based upon the Portfolio Manager's
 commercially reasonable judgment and based upon the following order of priority: (i) the average of the
 ask-side market prices obtained by the Portfolio Manager from three Independent broker-dealers active in
 the trading of such obligations which are also Independent from the Portfolio Manager or (ii) if the
 foregoing set of prices could not be obtained, the higher of the ask-side market prices obtained by the
 Portfolio Manager from two Independent broker-dealers active in the trading of such obligations which
 are also Independent from the Portfolio Manager or (iii) if the foregoing sets of prices could not be
 obtained, the average of the ask-side prices for the purchase of such Collateral Obligation determined by
 an Approved Pricing Service (Independent from the Portfolio Manager) that derives valuations by polling
 broker-dealers (Independent from the Portfolio Manager); provided that if the Ask-Side Market Value of
 any lent Collateral Obligation cannot be so determined then such Collateral Obligation shall be deemed to
 have a Market Value equal to the outstanding principal balance thereof.



                                                                     181

                                                                                                             004949
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 277 of 322 PageID 7737
                                       Filed

         "Assigned Moody's Rating" means the monitored publicly available rating or the monitored
 estimated rating expressly assigned to a debt obligation (or facility) by Moody's that addresses the full
 amount of the principal and interest promised.

          "Authorized Officer" means, with respect to the Issuer or the Co-Issuer, any Officer or agent
 who is authorized to act for the Issuer or the Co-Issuer, as applicable, in matters relating to, and binding
 on, the Issuer or the Co-Issuer. With respect to the Portfolio Manager, any managing member, Officer,
 manager, employee, partner or agent of the Portfolio Manager who is authorized to act for the Portfolio
 Manager in matters relating to, and binding on, the Portfolio Manager with respect to the subject matter of
 the request, certificate or order in question. With respect to the Trustee or any other bank or trust
 company acting as trustee of an express trust or as custodian, a Trust Officer. Each party may receive and
 accept a certification of the authority of any other party as conclusive evidence of the authority of any
 Person to act, and the certification may be considered as in full force and effect until receipt by the other
 party of written notice to the contrary.

          "Average Life" means, as of any Measurement Date with respect to any Collateral Obligation
 (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

                    (i)     the sum of the products of:

                            (A)      the number of years (rounded to the nearest hundredth) from the
                    Measurement Date to the respective dates of each successive scheduled payment of
                    principal of the Collateral Obligation; and

                            (B)      the respective amounts of the successive scheduled payments of principal
                    of the Collateral Obligation; by

                    (ii)    the sum of all successive scheduled payments of principal of the Collateral
            Obligation.

            "Bank" means JPMorgan Chase Bank, National Association, in its individual capacity and not as
 Trustee.

            "Bankruptcy Code" means the U.S. Bankruptcy Code, Title 11 of the United States Code.

         "Bankruptcy Law" means the Bankruptcy Code, Part V of the Companies Law (2004 Revision)
 of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

         "Board of Directors" means with respect to the Issuer, the directors of the Issuer duly appointed
 by a resolution of the holders of the Issuer Ordinary Shares or by resolution of the Board of Directors and,
 with respect to the Co-Issuer, the directors of the Co-Issuer duly appointed by the stockholders of the Co-
 Issuer.

          "Bridge Loan" means any obligation or security incurred in connection with a merger,
 acquisition, consolidation, sale of all or substantially all of the assets of a person or entity, restructuring or
 similar transaction, which obligation or security by its terms is required to be repaid within one year of
 the incurrence thereof with proceeds from additional borrowings or other refinancing (other than any
 additional borrowing or refinancing if one or more financial institutions shall have provided the issuer of
 such obligation or security with a binding written commitment to provide the same). For the avoidance of
 doubt, a DIP Loan will not constitute a Bridge Loan.

         "Business Day" means a day on which commercial banks and foreign exchange markets settle
 payments in New York City, and any other city in which the Corporate Trust Office of the Trustee is
 located and, in the case of the final payment of principal of any Note or the final payment in respect of

                                                       182

                                                                                                  004950
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 278 of 322 PageID 7738
                                       Filed

 any Combination Security, the place of presentation of the Note or Combination Security designated by
 the Trustee; provided, however that, for purposes of determining LIBOR, "Business Day" must also be a
 day on which dealings in deposits in Dollars are transacted in the London interbank market.

         "Buy-out Amount" means, (i) with respect to the Directing Preference Shares, an amount, when
 taken together with all payments and distributions made in respect of such Directing Preference Shares
 since the Closing Date, would cause the Directing Preference Shares to have received (as of the date of
 the Portfolio Manager's purchase thereof) a Preference Share Internal Rate of Return of 12.0% (assuming
 such purchase date was a "Payment Date" under the Indenture) and (ii) in the case of the Combination
 Securities, the amount that would be payable pursuant to the preceding clause (i) in respect of the
 Preference Shares underlying the Preference Share Components.

         "Cash" means such coin or currency of the United States of America as at the time shall be legal
 tender for payment of all public and private debts.

         "CCC/Caa Collateral Obligations" means the Collateral Obligations (excluding any Defaulted
 Collateral Obligations) that on the relevant date have (i) a Moody's Rating below "B3" and/or (ii) an S&P
 Rating below "B-".

        "Class" means with all of the Notes and the Combination Securities having the same priority and
 the same Stated Maturity and all of the Preference Shares.

          "Class 1 Combination Security Rated Balance" means, with respect to the rating of the Class 1
 Combination Securities by Moody's, (i) on the Closing Date $5,000,000 and (ii) on any date of
 determination thereafter, the initial Class 1 Combination Security Rated Balance reduced by an amount
 equal to (x) the aggregate amount of distributions paid to the Holders of the Class 1 Combination
 Securities on each Payment Date prior to such date of determination in respect of its related Components
 pursuant to "Description of the Securities—Priority of Payments" minus (y) the aggregate Class 1
 Combination Security Rated Coupon Distributions paid to the Holders of the Class 1 Combination
 Securities on each Payment Date prior to such date of determination; provided that if the amount of
 distributions paid to the Holders of the Class 1 Combination Securities on any Payment Date is less than
 the Class 1 Combination Security Rated Coupon Distribution for such Payment Date, then the Class 1
 Combination Security Rated Balance shall be increased by such deficiency.

         "Class 1 Combination Security Rated Coupon" means, with respect to the Class 1 Combination
 Securities, 0.25% percent per annum in respect of the Class 1 Combination Security Rated Balance of
 such Class 1 Combination Securities.

         "Class 1 Combination Security Rated Coupon Distribution" means, with respect to the Class 1
 Combination Securities as of any Payment Date, the amount accrued at the Class 1 Combination Security
 Rated Coupon during the related Interest Period on the Outstanding Class 1 Combination Security Rated
 Balance as of such Payment Date (without giving effect to any payments to be made on such Payment
 Date) and calculated on the basis of a 360-day year consisting of twelve 30-day months.

       "Class 2 Combination Security Rated Balance" means, with respect to the rating of the Class 2
 Combination Securities by Moody's, on the Closing Date, $20,000,000.

         "Class A/B Coverage Tests" means the Overcollateralization Test and the Interest Coverage
 Test, each as applied with respect to the Class A-1 Notes, the Class A-2 Notes and the Class B Notes.

         "Class C Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class C Notes.

         "Class C Deferred Interest" means Deferred Interest with respect to the Class C Notes.

                                                   183

                                                                                           004951
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 279 of 322 PageID 7739
                                       Filed

         "Class D Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class D Notes.

         "Class D Deferred Interest" means Deferred Interest with respect to the Class D Notes.

         "Class Scenario Loss Rate" means, with respect to any Class of Notes rated by S&P, an estimate
 of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent
 with S&P's rating of such Class of Notes on the Closing Date, determined by application of the S&P CDO
 Monitor.

         "Clearstream" means Clearstream Banking, société anonyme, a corporation organized under the
 laws of the Duchy of Luxembourg.

        "Collateral Administration Agreement" means the agreement dated as of the Closing Date
 among the Issuer, the Portfolio Manager and the Collateral Administrator, as modified, amended, and
 supplemented and in effect from time to time.

         "Collateral Administrator" means the Bank in its capacity as collateral administrator under the
 Collateral Administration Agreement.

         "Combination Security Rated Balance" means the Class 1 Combination Security Rated Balance
 or the Class 2 Combination Security Rated Balance, as applicable.

         "Combination Securityholder" means a Holder of Combination Securities of any Class.

        "Components" means the Class 1 Note Components, the Class 2 Components or Preference
 Share Components, as the context requires.

         "Controlling Class" means the Class A-1 Notes (voting together as a Class or group), so long as
 any Class A-1 Notes are Outstanding; then the Class A-2 Notes (voting together as a Class or group), so
 long as any Class A-2 Notes are Outstanding; then the Class B Notes (voting together as a Class or
 group), so long as any Class B Notes are Outstanding; then the Class C Notes (voting together as a Class
 or group), so long as any Class C are Outstanding; then the Class D Notes (voting together as a Class or
 group).

        "Corporate Trust Office" means the corporate trust office of the Trustee at which the Trustee
 performs its duties under the Indenture, currently having an address of 600 Travis Street, 50th Floor,
 Houston, Texas 77002, telecopy no. (713) 216-2101, Attention: Worldwide Securities Services—
 Gleneagles CLO, Ltd. or any other address the Trustee designates from time to time by notice to the
 Noteholders, the Portfolio Manager, the Preference Shares Paying Agent, the Issuer and each Rating
 Agency or the principal corporate trust office of any successor Trustee

          "Credit Improved Obligation" is any Collateral Obligation that in the commercially reasonable
 judgment of the Portfolio Manager, has improved in credit quality; provided, if a Credit Rating Event is in
 effect, such Collateral Obligation will be considered a Credit Improved Obligation only if:

                 (i)      the Collateral Obligation has been upgraded or has been put on credit watch list
         with the potential for developing positive credit implications by either of the Rating Agencies
         since the date the Issuer first acquired the Collateral Obligation under the Indenture;

                 (ii)    such Collateral Obligation has experienced a reduction in credit spread of
         (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
         Obligation with a spread (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or more
         (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread

                                                     184

                                                                                              004952
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 280 of 322 PageID 7740
                                       Filed

         (prior to such decrease) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more
         (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
         (prior to such decrease) greater than 4.00%, in each case compared to the credit spread at the time
         such Collateral Obligation was acquired by the Issuer, determined by reference to an applicable
         index selected by the Portfolio Manager (such index selection subject to satisfaction of the Rating
         Condition with respect to Moody's);

                  (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation has
         increased by at least 1.00% from the Market Value of such Collateral Obligation as of its date of
         acquisition, as determined by the Portfolio Manager (provided that this subclause (iii)(x) will be
         deemed satisfied if Market Value increases to 101%), or (y) in the case of a bond, the Market
         Value of such Collateral Obligation has changed since its date of acquisition by a percentage
         more positive than the percentage change in the Merrill Lynch US High Yield Master II Index,
         Bloomberg ticker H0A0, plus 3.00%, over the same period; or

                 (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations
         on a Collateral Obligation being a Credit Improved Obligation, and for each subsequent
         downgrade by Moody's after a vote to suspend the limitations pursuant to this clause (iv) has
         occurred, a Super Majority of the Controlling Class must again vote to suspend the limitations on
         the Collateral Obligation being a Credit Improved Obligation for this clause (iv) to remain
         applicable.

         A Synthetic Security shall be considered a Credit Improved Obligation if:

                 (i)      the Synthetic Security itself is a Credit Improved Obligation; or

                 (ii)     the Reference Obligation of the Synthetic Security would, if it were a Collateral
         Obligation, be a Credit Improved Obligation.

         "Credit Rating Event" means an event that is in effect if the rating by Moody's:

                 (i)     of the Class A-1 Notes or the Class A-2 Notes has been withdrawn or is one or
         more rating sub-categories below its Initial Rating; or

                  (ii)   of the Class B Notes, the Class C Notes or the Class D Notes has been withdrawn
         or is two or more rating sub-categories below its respective Initial Rating.

          For the purposes of this definition, any withdrawal or reduction in rating shall not be effective if
 after the withdrawal or reduction Moody's has upgraded the reduced or withdrawn rating to at least the
 Initial Rating in the case of the Class A-1 Notes or the Class A-2 Notes, or to only one subcategory below
 their Initial Rating in the case of the Class B Notes, the Class C Notes and the Class D Notes.

         "Credit Risk Obligation" means any Collateral Obligation (other than a Defaulted Collateral
 Obligation) that, in the commercially reasonable judgment of the Portfolio Manager, has a significant risk
 of declining in credit quality and, with a lapse of time, becoming a Defaulted Collateral Obligation.

         So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be a
 Credit Risk Obligation unless, as of the date of determination:

                  (i)      the Collateral Obligation has been downgraded or has been put on credit watch
         list with the potential for developing negative credit implications by either of the Rating Agencies
         since the date the Issuer first acquired the Collateral Obligation under the Indenture;



                                                     185

                                                                                              004953
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 281 of 322 PageID 7741
                                       Filed

                (ii)    such Collateral Obligation has experienced an increase in credit spread of
       (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
       Obligation with a spread (prior to such increase) less than or equal to 2.00%, (B) 0.375% or more
       (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
       (prior to such increase) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more
       (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
       (prior to such increase) greater than 4.00%, in each case compared to the credit spread at the time
       such Collateral Obligation was acquired by the Issuer, determined by reference to an applicable
       index selected by the Portfolio Manager (such index selection subject to satisfaction of the Rating
       Condition with respect to Moody's);

                (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation has
       decreased by at least 2.50% from the Market Value of such Collateral Obligation as of its date of
       acquisition, as determined by the Portfolio Manager, and (y) in the case of a bond, the Market
       Value of such Collateral Obligation has changed since its date of acquisition by a percentage
       more negative, or less positive, as the case may be, than the percentage change in the Merrill
       Lynch US High Yield Master II Index, Bloomberg ticker H0A0, less 3.00%, over the same
       period; or

               (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations
       on a Collateral Obligation being a Credit Risk Obligation, and for each subsequent downgrade by
       Moody's after a vote to suspend the limitations pursuant to this clause (iv) has occurred, a Super
       Majority of the Controlling Class must again vote to suspend the limitations on the Collateral
       Obligation being a Credit Risk Obligation for this clause (iv) to remain applicable.

       A Synthetic Security shall be considered a Credit Risk Obligation if:

               (a)      the Synthetic Security itself is a Credit Risk Obligation; or

               (b)      the Reference Obligation of the Synthetic Security would, if it were a Collateral
       Obligation, be a Credit Risk Obligation.

       "Current-Pay Obligation" means a Collateral Obligation as to which:

                (i)      except with respect to a DIP Loan, an insolvency event has occurred with respect
       to its obligor or as to which its obligor is rated "D" or "SD" by S&P or its obligor has previously
       been rated "CCC-" by S&P and the rating has been withdrawn;

                (ii)     no default as to the payment of principal or interest with respect to the Collateral
       Obligation is then continuing and the Portfolio Manager has delivered to the Trustee an officer's
       certificate to the effect that the Portfolio Manager expects that the obligor will make payments on
       the Collateral Obligation as they become due;

                (iii)   (A) if the rating by Moody's of the Collateral Obligation is at least "Caa1" (and
       not on credit watch with negative implications) the Market Value of the Collateral Obligation is
       at least equal to 80% of its Principal Balance or (B) if the rating by Moody's of the Collateral
       Obligation is less than "Caa1" or is "Caa1" and on credit watch with negative implications, the
       Market Value of the Collateral Obligation is at least equal to 85% of its Principal Balance;

               (iv)    if an insolvency event has occurred with respect to the obligor of the Collateral
       Obligation, a bankruptcy court has authorized the payment of interest payable on the Collateral
       Obligation; and



                                                   186

                                                                                             004954
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 282 of 322 PageID 7742
                                       Filed

                 (v)     the Portfolio Manager has designated in writing to the Trustee the Collateral
         Obligation as a Current-Pay Obligation.

         If the Aggregate Principal Balance of Collateral Obligations that would otherwise be Current-Pay
 Obligations exceeds 5% of the Maximum Investment Amount, all or a portion of one or more Collateral
 Obligations that would otherwise be Current-Pay Obligations with an Aggregate Principal Balance equal
 to the amount of the excess shall not be Current-Pay Obligations (and will therefore be Defaulted
 Collateral Obligations). The Portfolio Manager shall designate in writing to the Trustee the Collateral
 Obligations that shall not be Current-Pay Obligations pursuant to the preceding sentence as the Collateral
 Obligations (or portions thereof) that have the lowest Market Value on any applicable date of
 determination.

         The Portfolio Manager may, by notice to the Issuer, the Trustee and the Collateral Administrator,
 change the definition of "Current-Pay Obligation" or how Current-Pay Obligations are treated in the
 Indenture, subject to the satisfaction of the Rating Condition with respect to each Rating Agency.

          "Current Portfolio" means, at any time, the portfolio (measured by Aggregate Principal
 Balance) of Collateral Obligations, Principal Proceeds held as cash on deposit in the Collection Account,
 and other Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account
 that exists before the sale, maturity, or other disposition of a Collateral Obligation or before the
 acquisition of a Collateral Obligation, as the case may be.

         "Deep Discount Obligation" means, until the average Market Value Percentage of the Collateral
 Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any
 Collateral Obligation acquired by the Issuer for a Purchase Price less than 85% of its Principal Balance.
 For such purpose, the Market Value Percentage of a Collateral Obligation on a day that is not a Business
 Day shall be deemed to be the Market Value Percentage of the Collateral Obligation on the immediately
 preceding Business Day.

         "Defaulted Collateral Obligation" means any Collateral Obligation or other obligation included
 in the Collateral:

                  (i)      as to which a default in the payment of principal or interest is continuing beyond
         the lesser of three Business Days and any applicable grace or notice period, unless in the case of a
         failure of the obligor to make required interest payments, the obligor has resumed current Cash
         payments of interest previously scheduled and unpaid and has paid in full any accrued interest
         due and payable thereon, in which case the Collateral Obligation shall cease to be classified as a
         Defaulted Collateral Obligation;

                 (ii)     with respect to which there has been effected any distressed exchange or other
         debt restructuring where the obligor has offered the holders thereof a new security or instrument
         or package of securities or instruments that, in the commercially reasonable judgment of the
         Portfolio Manager, either (x) amounts to a diminished financial obligation or (y) has the sole
         purpose of enabling the obligor to avoid a default;

                  (iii)    (1) that is pari passu with or subordinated to other indebtedness for borrowed
         money owing by its obligor ("Other Indebtedness"), (2) the obligor has defaulted in the payment
         of principal or interest (without regard to any applicable grace or notice period and without regard
         to any waiver of the default) on the Other Indebtedness, unless, in the case of a failure of the
         obligor to make required interest payments, the obligor has resumed current Cash payments of
         interest previously scheduled and unpaid on the Other Indebtedness and has paid in full any
         accrued interest due and payable thereon, in which case the Collateral Obligation shall cease to be
         classified as a Defaulted Collateral Obligation and (3) the Portfolio Manager, provided that the


                                                    187

                                                                                             004955
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 283 of 322 PageID 7743
                                       Filed

         related Collateral Obligation has not been downgraded after the default on such Other
         Indebtedness has occurred, determines (in its commercially reasonable judgment) that such Other
         Indebtedness is material;

                 (iv)     (other than a Current-Pay Obligation or a DIP Loan) as to which:

                          (A)     an insolvency event has occurred with respect to its obligor; or

                          (B)     the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                                  immediately prior to such rating being withdrawn, or has previously been
                                  rated "CCC-" or lower by S&P and the rating has been withdrawn;

                  (v)    if the Collateral Obligation is a Structured Finance Obligation, it is rated "CC" or
         below by S&P, or it was rated "C" or below by S&P but the rating has since been withdrawn, or it
         is rated "Ca" or below by Moody's, or it was rated "C" or below by Moody's but the rating has
         since been withdrawn;

                 (vi)    that is a Participation that would, if the underlying Loan were a Collateral
         Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (iv) above or
         with respect to which the Participating Institution has defaulted in the performance of any of its
         payment obligations under the Participation;

                 (vii)    that is a Synthetic Security referencing a Reference Obligation that would, if the
         Reference Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under
         any of clauses (i) through (v) above or with respect to which the Synthetic Security Counterparty
         has defaulted in the performance of any of its payment obligations under the Synthetic Security;
         provided, however, with respect to a Synthetic Security based upon or relating to a senior secured
         index investment providing non-leveraged credit exposure to a basket of credit default swaps
         referencing a diversified group of Reference Obligations, with respect to which the principal or
         notional amount of the credit exposure to any single Reference Obligation does not increase over
         time: (x) a determination whether the Reference Obligations upon which such Synthetic Security
         is based would, if such Reference Obligations were Collateral Obligations, be a Defaulted
         Collateral Obligation, shall be determined by treating such Synthetic Security as a direct
         investment by the Issuer in each of the Reference Obligations on which such Synthetic Security is
         based in an amount equal to the Allocable Principal Balance of such Reference Obligation and (y)
         the "Defaulted Collateral Obligation" for purposes of this clause (vii) shall be limited to the
         Allocable Principal Balance of each Reference Obligation that would, if the Reference Obligation
         were a Collateral Obligation, be a Defaulted Collateral Obligation under any of clauses (i)
         through (v) above;

                 (viii)   that is a Written-Down Obligation;

                 (ix)    that is a DIP Loan as to which an order has been entered converting the debtor's
         chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

                 (x)      that is declared to be a Defaulted Collateral Obligation by the Portfolio Manager.

          Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease to be
 so classified if the Collateral Obligation, at any date thereafter,

                (1)     would not otherwise be classified as a Defaulted Collateral Obligation in
         accordance with this definition; and

                 (2)      otherwise meets the Eligibility Criteria as of that date.

                                                      188

                                                                                             004956
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 284 of 322 PageID 7744
                                       Filed

         If any portion of a Collateral Obligation has a maturity later than one year after the Stated
 Maturity of the Notes due to a change in the payment schedule of the Collateral Obligation occurring after
 its acquisition by the Issuer, that portion of the Collateral Obligation shall be considered a Defaulted
 Collateral Obligation.

         "Defaulted Hedge Termination Payment" means any termination payment required to be made
 by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the Hedge
 Agreement in respect of which the Hedge Counterparty is the sole Defaulting Party or Affected Party
 (each as defined in the Hedge Agreements).

        "Defaulted Interest" means any interest payable in respect of any Class of Notes that is not
 punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity.

         "Defaulted Interest Charge" means to the extent lawful, interest on any Defaulted Interest at the
 Default Interest Rate.

          "Default Interest Rate" means, with respect to any specified Class of Notes, the per annum
 interest rate equal to the Note Interest Rate payable on the Notes of such Class.

         "Deferred Interest Notes" means the Class C Notes and the Class D Notes.

         "Delayed Drawdown Loan" means a Loan or any Synthetic Security with a Reference
 Obligation that:

                (i)      requires the Issuer to make one or more future advances to the borrower under its
         Underlying Instruments;

                (ii)    specifies a maximum amount that can be borrowed on one or more fixed
         borrowing dates; and

                 (iii)   does not permit the re-borrowing of any amount previously repaid.

 A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long as its
 unused commitment amount is greater than zero.

         "Depository" or "DTC" means The Depository Trust Company and its nominees.

         "DIP Loan" means any Loan:

                 (i)    that has a rating assigned by Moody's (or if the Loan does not have a rating
         assigned by Moody's, the Portfolio Manager has commenced the process of having a rating
         assigned by Moody's within five Business Days of the date the Loan is acquired by the Issuer)
         and a rating assigned by S&P (or if the Loan does not have a rating assigned by S&P, the
         Portfolio Manager has commenced the process of having a rating assigned by S&P within two
         Business Days of the date the Loan is acquired by the Issuer);

                  (ii)    that is an obligation of a debtor in possession as described in Section 1107 of the
         Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant to Section
         1104 of the Bankruptcy Code) (a "Debtor") organized under the laws of the United States or any
         state of the United States; and

                 (iii)   the terms of which have been approved by a final order of the United States
         Bankruptcy Court, United States District Court, or any other court of competent jurisdiction, the
         enforceability of which order is not subject to any pending contested matter or proceeding (as

                                                    189

                                                                                             004957
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 285 of 322 PageID 7745
                                       Filed

         those terms are defined in the Federal Rules of Bankruptcy Procedure) and which order provides
         that:

                         (A)      the Loan is secured by liens on the Debtor's otherwise unencumbered
                 assets pursuant to Section 364(c)(2) of the Bankruptcy Code;

                         (B)     the Loan is secured by liens of equal or senior priority on property of the
                 Debtor's estate that is otherwise subject to a lien pursuant to Section 364(d) of the
                 Bankruptcy Code;

                          (C)     the Loan is fully secured (based on a current valuation or appraisal
                 report) by junior liens on the Debtor's encumbered assets; or

                          (D)      if any portion of the Loan is unsecured, the repayment of the Loan
                 retains priority over all other administrative expenses pursuant to Section 364(c)(1) of the
                 Bankruptcy Code (and in the case of this clause (D), before the acquisition of the Loan,
                 the Rating Condition is satisfied with respect to each Rating Agency).

         "Diversity Score" is a single number that indicates collateral concentration in terms of both
 issuer and industry concentration, calculated as set forth in Schedule 4 to the Indenture.

          "Domicile" or "Domiciled" means, with respect to each Collateral Obligation, (i) the jurisdiction
 of incorporation, organization or creation of the related obligor or (ii) in the case of a Collateral
 Obligation that would otherwise be considered to be domiciled pursuant to clause (i) in a Tax Advantaged
 Jurisdiction, the jurisdiction in which, in the commercially reasonable judgment of the Portfolio Manager,
 the related obligor conducts substantially all of its business operations and in which the assets primarily
 responsible for generating its revenues are located.

          "Due Period" means, with respect to any Payment Date, for all purposes other than payments and
 receipts under Hedge Agreements, the period from the Business Day after the eighth Business Day before
 the previous Payment Date (or in the case of the first Payment Date, from the Closing Date) up to but
 excluding the Business Day after the eighth Business Day before the Payment Date (or in the case of the
 final Payment Date or any Payment Date that is a Redemption Date, through the Business Day before the
 Payment Date and for payments and receipts under Hedge Agreements the period from the day after the
 previous Payment Date (or in the case of the first Payment Date from the Closing Date) through the
 Payment Date).

         "Eligible Country" means the United States, Canada and any country classified by Moody's as a
 Moody's Group I Country, Moody's Group II Country or Moody's Group III Country; provided that such
 country has not imposed currency exchange controls.

          "Eligible Investments" means any Dollar-denominated investment that, when it is pledged by the
 Issuer to the Trustee under the Indenture, is one or more of the following:

                 (i)     Cash;

                  (ii)     direct Registered obligations of, and Registered obligations the timely payment
         of principal and interest on which is fully and expressly guaranteed by, the United States or any
         agency or instrumentality of the United States the obligations of which are expressly backed by
         the full faith and credit of the United States, which in each case are not zero coupon securities;

                 (iii)  any demand or time deposits account in a well-capitalized (as such term is used
         by the FDIC relating to its risk-based assessment system) FDIC insured banking institution
         having (A) repayment terms with a predetermined fixed Dollar amount of principal due at the

                                                    190

                                                                                             004958
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 286 of 322 PageID 7746
                                       Filed

       maturity of such deposit that may not vary or change, (B) a rate of interest (if a variable rate)
       based upon a single interest rate index and a fixed spread which rate of interest varies based
       solely on such index and (C) no right by the Issuer to liquidate or redeem such deposit prior to the
       maturity of such deposit;

                (iv)     any demand and time deposits in, trust accounts, certificates of deposit payable
       within 91 days of issuance of, bankers' acceptances payable within 91 days of issuance issued by,
       or Federal funds sold by any depositary institution or trust company incorporated under the laws
       of the United States or any state thereof and subject to supervision and examination by Federal
       and/or state banking authorities so long as the commercial paper and/or the debt obligations of
       such depository institution or trust company (or, in the case of the principal depository institution
       in a holding company system, the commercial paper or debt obligations of such holding
       company), at the time of such investment or contractual commitment providing for such
       investment and throughout the term of the investment, have a credit rating of not less than "Aaa"
       by Moody's and "AAA" by S&P and in each case are not on watch for downgrade, or "P-1" by
       Moody's and "A-1+" by S&P in the case of commercial paper and short-term debt obligations;
       provided that in any case, the issuer thereof must have at the time of such investment a long-term
       credit rating of not less than "AA-" by S&P and "Aa3" by Moody's and a short-term rating of "A-
       1+" by S&P and "P-1" by Moody's, and if so rated, is not on watch for downgrade;

                (v)     commercial paper or other short-term obligations with a maturity of not more
       than 183 days from the date of issuance and having at the time of such investment a credit rating
       of at least "P-1" by Moody's and "A-1+" by S&P, provided, that, in any case, the issuer thereof
       must have at the time of such investment a long-term credit rating of not less than "Aa2" by
       Moody's, and if so rated, such rating is not on watch for downgrade;

                (vi)     unleveraged repurchase obligations with respect to any security described in
       clause (b) above entered into with a U.S. federal or state depository institution or trust company
       (acting as principal) described in clause (iii) above or entered into with a corporation (acting as
       principal) whose long-term credit rating is not less than "Aaa" by Moody's and "AAA" by S&P
       and in each case are not on watch for downgrade or whose short-term credit rating is "P-1" by
       Moody's and "A-1+" by S&P at the time of such investment and throughout the term of the
       investment; provided, that, if such repurchase obligation has a maturity of longer than 91 days,
       the counterparty thereto must also have at the time of such investment and throughout the term of
       the investment a long-term credit rating of not less than "Aa2" by Moody's and "AAA" by S&P,
       and if so rated, such rating is not on watch for downgrade;

                (vii)   any money market fund or similar investment vehicle having at the time of
       investment therein and throughout the term of the investment a credit rating of "MR1+" by
       Moody's and "AAAm" by S&P; including any fund for which the Trustee or an Affiliate of the
       Trustee serves as an investment advisor, administrator, shareholder servicing agent, custodian or
       subcustodian, notwithstanding that (A) the Trustee or an Affiliate of the Trustee charges and
       collects fees and expenses from such funds for services rendered (provided that such charges, fees
       and expenses are on terms consistent with terms negotiated at arm's length) and (B) the Trustee
       charges and collects fees and expenses for services rendered, pursuant to the Indenture; provided
       that (x) such fund or vehicle is formed and has its principal office outside the United States and
       (y) the ownership of an interest in such fund or vehicle will not subject the Issuer to net income
       tax in any jurisdiction;

                (viii) a guaranteed reinvestment agreement from a bank (if treated as a deposit by such
       bank), insurance company or other corporation or entity organized under the laws of the United
       States or any state thereof (if treated as debt by such insurance company or other corporation or
       entity), providing for periodic payments thereunder during each Due Period; provided that each


                                                   191

                                                                                            004959
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 287 of 322 PageID 7747
                                       Filed

         such agreement provides that it is terminable by the purchaser, without premium or penalty, in the
         event that the rating assigned to such agreement by either Moody's or S&P is at any time lower
         than the then current ratings assigned to the Class A-1 Notes, the Class A-2 Notes, the Class B
         Notes, the Class C Notes or the Class D Notes; provided, further, that, at the time of investment
         therein and throughout the term of the investment, the issuer of such agreement has a senior
         unsecured long-term debt rating, issuer rating or counterparty rating of at least "Aaa" by Moody's,
         a short-term debt rating of "P-1" by Moody's (and not on watch for downgrade), a short-term debt
         rating of at least "A-1+" by S&P and a long-term debt rating of at least "AAA" by S&P (and not
         on watch for downgrade); and

                 (ix)    such other investments for which Rating Confirmation has been received;

 and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than the
 Business Day before the Payment Date next succeeding the date of the investment.

        Eligible Investments on deposit in the Revolving Reserve Account, the Delayed Drawdown
 Reserve Account, or the Synthetic Security Collateral Account must have a stated maturity no later than
 one Business Day after the date of their purchase.

         Eligible Investments may not include:

                  (1)     any interest-only security, any security purchased at a price in excess of 100% of
         its par value, or any security whose repayment is subject to substantial non-credit related risk as
         determined in the commercially reasonable judgment of the Portfolio Manager;

                  (2)    any security whose rating assigned by S&P includes the subscript "r," "t," "p,"
         "pi," or "q";
                  (3)      any floating rate security whose interest rate is inversely or otherwise not
         proportionately related to an interest rate index or is calculated as other than the sum of an
         interest rate index plus a spread (which spread may be zero);

                 (4)     any security that is subject to an exchange or tender offer; or

                 (5)     any security that has payments subject to foreign or United States withholding
         tax.

         Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate of the
 Trustee provides services. Eligible Investments may not include obligations principally secured by real
 property.

         "Emerging Market Security" means a security or obligation issued by a sovereign or non-
 sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British Virgin Islands,
 the Netherlands Antilles, and the Channel Islands):

                 (i)     that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean; or

                  (ii)     the long-term foreign currency debt obligations of which are rated below "Aa2"
         or "Aa2" and on credit watch with negative implications by Moody's or the foreign currency
         issuer credit rating of which is below "AA" by S&P.

         "Euroclear" means Euroclear Bank S.A./N.V., as operator of the Euroclear system.




                                                    192

                                                                                            004960
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 288 of 322 PageID 7748
                                       Filed

         "Excess CCC/Caa Collateral Obligations" means the Principal Balance of all CCC/Caa
 Collateral Obligations in excess of 7.5% of the Maximum Investment Amount on the relevant
 Determination Date.

        "Excluded Property" means U.S.$250 (attributable to the issue and allotment of the Issuer
 Ordinary Shares) and a U.S.$250 transaction fee paid to the Issuer, the bank account in which those
 amounts are credited in the Cayman Islands and any interest earned on those amounts.

         "Extension" means an extension of the Reinvestment Period, the Stated Maturity of the Notes
 and the Weighted Average Life Test in accordance with the Indenture.

          "Extension Bonus Payment" means, with respect to each Maturity Extension, a single payment
 to each applicable beneficial owner set forth in "Description of the Securities—Extension of the
 Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date" in an
 amount equal to (1) in the case of the Class A-1 Notes and the Class A-2 Notes, 0.25% of the Aggregate
 Outstanding Amount thereof held by such beneficial owner as of the applicable Extension Effective Date,
 (2) in the case of the Class B Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such
 beneficial owner as of the applicable Extension Effective Date, (3) in the case of the Class C Notes
 (including the Class 1 Note Component), 0.25% of the Aggregate Outstanding Amount thereof held by
 such beneficial owner as of the applicable Extension Effective Date and (4) in the case of the Class D
 Notes, 0.50% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of the
 applicable Extension Effective Date.

         "Extension Bonus Eligibility Certification" means, with respect to each Maturity Extension and
 each beneficial owner of Notes and Class 1 Combination Securities (to the extent of the Class 1 Note
 Component) other than Extension Sale Securities, the written certification by such beneficial owner in the
 form attached to the Indenture to the effect that it held Notes and Class 1 Combination Securities (to the
 extent of the Class 1 Note Component) other than Extension Sale Securities on the applicable Extension
 Effective Date, including the Aggregate Outstanding Amount thereof in the case of the Notes or the
 Aggregate Outstanding Amount of the Class 1 Note Component in the case of the Class 1 Combination
 Securities and wire transfer instructions for the Extension Bonus Payment.

         "Extension Determination Date" means the 8th Business Day prior to each Extension Effective
 Date.

          "Extension Purchase Price" means the purchase price payable by the Extension Qualifying
 Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount
 equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid
 interest (including Deferred Interest, if any) as of the applicable Extension Effective Date (giving effect to
 any amounts paid to the Holder on such date), (ii) in the case of the Preference Shares, an amount that,
 when taken together with all payments and distributions made in respect of such Preference Shares since
 the Closing Date would cause such Preference Shares to have received (as of the date of purchase thereof)
 a Preference Share Internal Rate of Return of 12.0% (assuming such purchase date was a "Payment Date"
 under the Indenture); provided, however, that if the applicable Extension Effective Date is on or after the
 date on which such Holders have received a Preference Share Internal Rate of Return equal to or in excess
 of 12.0%, the applicable Extension Purchase Price for such Preference Shares shall be zero, (iii) in the
 case of the Class 1 Combination Securities, the sum of (x) the amount that would be payable pursuant to
 the preceding clause (i) in respect of the Class C Notes underlying the Class 1 Note Component and (y)
 the amount that would be payable pursuant to the preceding clause (ii) in respect of the Preference Shares
 underlying the Class 1 Combination Security Preference Share Component and (iv) in the case of the
 Class 2 Combination Securities, the amount that would be payable pursuant to the preceding clause (ii) in
 respect of the Preference Shares underlying the Class 2 Combination Security Preference Share
 Component.


                                                      193

                                                                                               004961
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 289 of 322 PageID 7749
                                       Filed

         "Extension Qualifying Purchasers" means Portfolio Manager (or any of its Affiliates acting as
 principal or agent); provided that in the event the Portfolio Manager elects not to purchase Securities from
 Holders pursuant to the Extension Conditions set forth in "Description of the Securities—Extension of the
 Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date";
 "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers (which may include the
 Placement Agent or any of their Affiliates acting as principal or agent) designated by the Portfolio
 Manager; provided, however, none of the Portfolio Manager, the Placement Agent, or any of their
 respective Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

         "Face Amount" means, with respect to any Preference Share, the amount set forth therein as the
 "face amount" thereof, which "face amount" shall be $1,000 per Preference Share.

         "Finance Lease" means a lease agreement or other agreement entered into in connection with
 and evidencing a Leasing Finance Transaction.

         "Fixed Rate Excess" means, as of any Measurement Date, a fraction whose numerator is the
 product of:

                 (i)    the greater of zero and the excess of the Weighted Average Fixed Rate Coupon
         for the Measurement Date over the minimum percentage specified to pass the Weighted Average
         Fixed Rate Coupon Test; and

                (ii)   the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any
         Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date;

 and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations (excluding
 any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date.

        In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average Fixed
 Rate Coupon for the Measurement Date will be computed as if the Spread Excess were equal to zero.

          "Fixed Rate Obligation" means any Collateral Obligation that bears interest at a fixed rate,
 including a Collateral Obligation that does not bear interest on a floating rate index and whose interest
 rate is scheduled to increase one or more times over the life of the Collateral Obligation.

          "Floating Rate Obligation" means any Collateral Obligation that bears interest based on a
 floating rate index.

         "Form-Approved Synthetic Security" means a Synthetic Security:

                 (i)     (A)     each of the Reference Obligations of which satisfy the definition of
                 "Collateral Obligation" and could be purchased by the Issuer without any required action
                 by the Rating Agencies, without satisfaction of the Rating Condition or which the Rating
                 Agencies have otherwise approved; or

                         (B)     each of the Reference Obligations of which would satisfy clause (A)
                 above but for the currency in which the Reference Obligation is payable and the
                 Synthetic Security is payable in Dollars, does not provide for physical settlement, and
                 does not expose the Issuer to Dollar currency risk;

                 (ii)     the Synthetic Security Agreement of which conforms (but for the amount and
         timing of periodic payments, the name of the Reference Obligation, the notional amount, the
         effective date, the termination date, and other similar necessary changes) to a form that has been


                                                     194

                                                                                             004962
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 290 of 322 PageID 7750
                                       Filed

         expressly identified and approved in writing in connection with a request under the Indenture by
         Moody's and S&P; and

                  (iii)  that is with a counterparty with respect to which the Rating Condition has been
         satisfied by each of Moody's and S&P prior to the acquisition of any such Form-Approved
         Synthetic Security, and such approval has not been withdrawn.

          Moody's or S&P may at any time, by notice to the Portfolio Manager, withdraw its approval of
 any such form. A withdrawal of approval shall have no effect on any Synthetic Security acquired, entered
 into, or committed to before the date on which the Portfolio Manager receives the notice of withdrawal.

         "Hedge Agreements" means, collectively, all interest rate cap or interest rate swap agreements
 between the Issuer and any Hedge Counterparty, and any replacement agreement entered into pursuant to
 the Indenture.

         "Hedge Counterparty" means a counterparty that satisfies the requirements of the Indenture and
 the Rating Condition for each Rating Agency.

         "Hedge Termination Receipt" means any termination payment paid by the Hedge Counterparty
 to the Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge
 Counterparty is the sole Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

         "High-Yield Bond" means any debt security other than a Loan, including any Structured Finance
 Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not resident
 in the United States, (ii) the payments on it are not subject to United States withholding tax and (iii) it is
 held through a financial institution pursuant to the procedures described in Treasury Regulation section
 1.165-12(c)(3).

         "Holder" means, with respect to any Note or Combination Security, the person whose name
 appears on the Indenture Register as the registered holder of the Note or Combination Security; and with
 respect to any Preference Share, the person whose name appears in the Preference Share register related
 thereto as the registered holder of such Preference Share; and with respect to any Component, the person
 whose name appears on the Indenture Register as the registered holder of the Combination Security
 representing the Component.

         "Indenture Registrar" means the Bank in its capacity as Indenture registrar as provided in the
 Indenture.

          "Indenture Register" means the register caused to be kept by the Issuer for the purpose of
 registering Notes and transfers of the Notes as provided in the Indenture.

        "Initial Consent Period" means the period of 15 Business Days from but excluding the date on
 which the Trustee provided notice of a proposed supplemental indenture pursuant to the Indenture to the
 Holders of Securities.

         "Initial Rating" means, the ratings by Moody's and S&P with respect to each Class of Notes and
 the Combination Securities provided in the table in "Summary of Terms—Principal Terms of the
 Securities."

         "Interest Period" means, initially, the period from and including the Closing Date to but
 excluding the first Payment Date, and, thereafter, each successive period from and including each
 Payment Date to but excluding the following Payment Date.



                                                      195

                                                                                                004963
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 291 of 322 PageID 7751
                                       Filed

          "Interest Proceeds" means, with respect to any Due Period, the sum (without duplication) of all
 amounts received in Cash during the Due Period (or as otherwise specified below) by the Issuer with
 respect to the Collateral that are:

                 (i)     payments of interest, fees, and commissions (excluding (A) Accrued Interest
         Purchased With Principal, (B) interest and dividends on Workout Assets, (C) fees and
         commissions from Defaulted Collateral Obligations, and (D) syndication and other up-front fees
         and any up-front fixed payments received in connection with entering into a Synthetic Security);

                 (ii)    any portion of the Sale Proceeds of a Collateral Obligation (other than a
         Defaulted Collateral Obligation) representing Accrued Interest On Sale;

                (iii)    all payments of principal on, or disposition proceeds from the sale of, Eligible
         Investments to the extent purchased with Interest Proceeds;

                 (iv)      payments with respect to the Hedge Agreements received on or before the related
         Payment Date (other than any amount payable thereunder because of any early termination or
         notional amount reduction), but not any Sale Proceeds from any of these instruments (except to
         the extent that they were purchased with Interest Proceeds);

                 (v)     all fees received pursuant to any Securities Lending Agreements;

                 (vi)     during the continuance of an "event of default" (under and as defined in the
         related Securities Lending Agreement), all interest received from the related Securities Lending
         Collateral;

                (vii)   amounts in the Collection Account designated for distribution as Interest
         Proceeds pursuant to the Priority of Payments (including any amount transferred from the Interest
         Reserve Account);

                 (viii) all earnings on amounts in the Delayed Drawdown Reserve Account and the
         Revolving Reserve Account deposited to the Collection Account in accordance with Section
         10.3(b) of the Indenture;

                 (ix)   amounts in the Expense Reimbursement Account on the Payment Date for the
         relevant Due Period;

                 (x)      any recoveries (including interest) received on a Defaulted Collateral Obligation
         in excess of the principal balance of such Defaulted Collateral Obligation (as of the date the
         related Collateral Obligation became a Defaulted Collateral Obligation).

          Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not include
 earnings on amounts on deposit in the Securities Lending Account to the extent the earnings are payable
 by the Issuer to a Securities Lending Counterparty.

         Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall include a
 Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and Interest
 Proceeds shall include any amounts referred to in clauses (i) through (iii) above received by the Issuer in
 respect of the Collateral Obligation indirectly from the related Securities Lending Counterparty pursuant
 to the Securities Lending Agreement.

        "Investment Criteria Adjusted Balance" means, for any Collateral Obligation other than Deep
 Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase Price;
 provided, however, that if any Excess CCC/Caa Collateral Obligations exist, the Investment Criteria

                                                    196

                                                                                            004964
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 292 of 322 PageID 7752
                                       Filed

 Adjusted Balance for the Excess CCC/Caa Collateral Obligations shall be the lower of (i) the weighted
 average Market Value of all CCC/Caa Collateral Obligations, expressed as a percentage of their
 outstanding principal balances and (ii) the product of (a) 70% and (b) their respective Principal Balance.

        "Investment Obligation" means, for a Collateral Obligation that is a Synthetic Security, the
 Reference Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

         "Issuer Charter" means the Memorandum and Articles of Association of the Issuer, as amended
 and restated before the Closing Date or in accordance with the Indenture.

         "Issuer Order" and "Issuer Request" means a written order or request dated and signed in the
 name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as applicable,
 or by the Portfolio Manager by an Authorized Officer of the Portfolio Manager, on behalf of the Issuer or
 the Co-Issuer.

         "Junior Class" means, with respect to a particular Class of Notes, each Class of Notes that is
 subordinated to that Class.

          "Leasing Finance Transaction" means and transaction pursuant to which the obligations of the
 lessee to pay rent or other amounts on a triple net basis under any lease of (or other arrangement
 conveying the right to use) real or personal property, or a combination thereof, are required to be
 classified and accounted for as a capital lease on a balance sheet of such lessee under generally accepted
 accounting principles in the United States of America; but only if (a) such lease or other transaction
 provides for the unconditional obligation of the lessee to pay a stated amount of principal no later than a
 stated maturity date, together with interest thereon, and the payment of such obligation is not subject to
 any material non-credit related risk as determined by the Portfolio Manager, (b) the obligations of the
 lessee in respect of such lease or other transaction are fully secured, directly or indirectly, by the property
 that is the subject of such lease and (c) the interest held by the Issuer in respect of such lease or other
 transaction is treated as debt for U.S. federal income tax purposes.

         "Loan" means any interest in a fully committed, senior secured, unsecured, or revolving loan
 (including loans involving credit linked deposits) that is acquired by assignment or by Participation
 (including any DIP Loan) that is either:

                  (i)     Registered; or

                  (ii)    issued by an obligor that is not resident in the United States;

                          (A)      whose payments are not subject to United States withholding tax; and

                          (B)     that is held through a financial institution pursuant to the procedures
                          described in Treasury Regulation section 1.165-12(c)(3).

          "Long-Dated Collateral Obligation" means any Collateral Obligation with a stated maturity
 later than the Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later
 than the Stated Maturities of the Notes that includes a "put" option to its obligor at a price of at least par
 payable on or before the Stated Maturity of the Notes; provided that such Collateral Obligation shall in no
 event have a stated maturity later than two years after the Stated Maturity Date of the Notes.

         "Majority" means, with respect to any Class or group of Notes or Combination Securities or
 Preference Shares, the Holders of more than 50% of the Aggregate Outstanding Amount of that Class or
 group of Notes, Combination Securities or Preference Shares, as the case may be.



                                                      197

                                                                                                004965
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 293 of 322 PageID 7753
                                       Filed

         "Margin Stock" means "Margin Stock" as defined under Regulation U issued by the Board of
 Governors of the Federal Reserve System, including any debt security that is by its terms convertible into
 Margin Stock, but does not include any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation received pursuant to an offer by an issuer of a
 Defaulted Collateral Obligation.

         "Management Agreement" means the Portfolio Management Agreement, dated as of the
 Closing Date, between the Issuer and the Portfolio Manager, as modified, amended, and supplemented
 and in effect from time to time.

           "Market Value" means, as of any Measurement Date, the market value determined by the
 Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of par
 (expressed in Dollars) of any Collateral Obligation based upon the Portfolio Manager's commercially
 reasonable judgment and based upon the following order of priority: (i) the average of the bid-side market
 prices obtained by the Portfolio Manager from three Independent broker-dealers active in the trading of
 such obligations or (ii) if the foregoing set of prices were not obtained, the lower of the bid-side market
 prices obtained by the Portfolio Manager from two Independent broker-dealers active in the trading of
 such obligations or (iii) if the foregoing sets of prices were not obtained, the average of the bid-side prices
 for the purchase of the Collateral Obligation determined by an Approved Pricing Service (Independent
 from the Portfolio Manager) that derives valuations by polling broker-dealers (Independent from the
 Portfolio Manager); provided that if a Market Value of any Collateral Obligation cannot be so determined
 for a period of 30 consecutive days then such Collateral Obligation shall be deemed to have a Market
 Value of zero; provided, further, that during such 30 day period, such Collateral Obligation shall be
 deemed to have a Market Value equal to the lower of (i) (if any) the Market Value of such Collateral
 Obligation as most recently determined by the Portfolio Manager in accordance with the foregoing and
 (ii) the current market value of such Collateral Obligation as determined by the Portfolio Manager in its
 commercially reasonable judgment; provided, further, that the maximum amount of Collateral
 Obligations having a Market Value assigned pursuant to the immediately preceding proviso shall be
 limited to 5.0% of the Maximum Investment Amount (and any amount in excess of 5.0% of the
 Maximum Investment Amount shall be deemed to have a Market Value of zero).

         "Market Value Percentage" means, for any Collateral Obligation, the ratio obtained by dividing:

                  (i)     the Market Value of the Collateral Obligation; by

                  (ii)    the Principal Balance of the Collateral Obligation.

         "Maximum Investment Amount" means an amount equal to:

                  (i)     on any Measurement Date during the Ramp-Up Period, $872,000,000; and

                  (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                         (A)      the aggregate Principal Balance of all Collateral Obligations plus the
                  aggregate outstanding principal amount of any Defaulted Collateral Obligations; plus

                         (B)    cash representing Principal Proceeds on deposit in the Collection
                  Account; plus

                          (C)     Eligible Investments (other than cash) purchased by the Issuer with
                  Principal Proceeds on deposit in the Collection Account.

         "Maximum Weighted Average Moody's Rating Factor" means, as of any Measurement Date, a
 rate equal to the sum of (i) the number set forth in the column entitled "Maximum Weighted Average

                                                      198

                                                                                                004966
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 294 of 322 PageID 7754
                                       Filed

 Moody's Rating Factor" in the Ratings Matrix based upon the applicable "row/column combination"
 chosen by the Portfolio Manager (or the interpolation between two adjacent rows and/or two adjacent
 columns, as applicable) plus (ii) the Recovery Rate Modifier.

         "Measurement Date" means any date:

                 (i)     on which the Issuer commits to acquire or dispose of any Collateral Obligation;

                 (ii)    on which a Collateral Obligation becomes a Defaulted Collateral Obligation;

                 (iii)   that is a Determination Date;

                 (iv)    that is the Ramp-Up Completion Date; and

                (v)       that is the date as of which the information in a Monthly Report is calculated
         pursuant to the Indenture.

         "Minimum Diversity Score" means, as of any Measurement Date, a score equal to the number
 set forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based upon the
 applicable "row/column combination" chosen by the Portfolio Manager (or the interpolating between two
 adjacent rows and/or two adjacent columns, as applicable).

         "Minimum Weighted Average Commitment Fee" means, as of any Measurement Date, 0.40%.

         "Minimum Weighted Average Spread" means, as of any Measurement Date, the spread equal
 to the percentage set forth in the row entitled "Minimum Weighted Average Spread" in the Ratings
 Matrix based upon the applicable "row/column combination" chosen by the Portfolio Manager (or the
 interpolating between two adjacent rows and/or two adjacent columns, as applicable).

         "Monthly Report" means a monthly report compiled and provided by the Issuer.

          "Moody's Default Probability Rating" means with respect to any Collateral Obligation, as of
 any date of determination, the rating determined in accordance with the following, in the following order
 of priority:

                 (i)     with respect to a Moody's Senior Secured Loan:

                         (A)     if the Loan's obligor has a corporate family rating from Moody's, such
                 corporate family rating; and
                        (B)      if the preceding clause does not apply, the Moody's Obligation Rating of
                 such Loan;
                         (C)   if the preceding clauses do not apply, the rating that is one subcategory
                 above the Moody's Equivalent Senior Unsecured Rating;
                (ii)    with respect to a Moody's Non Senior Secured Loan or a bond, the Moody's
         Equivalent Senior Unsecured Rating of such Collateral Obligation;

                  (iii)  with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
         rating subcategory below the Assigned Moody's Rating thereof;

                 (iv)      with respect to a Structured Finance Obligation, the Assigned Moody's Rating
         thereof (or, if the obligation does not have an Assigned Moody's Rating but has a rating by S&P,



                                                    199

                                                                                           004967
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 295 of 322 PageID 7755
                                       Filed

        the rating that is the number of rating subcategories specified by Moody's below such S&P
        rating); and

                   (v)     with respect to a Synthetic Security, the Assigned Moody's Rating thereof.

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Default
 Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be
 adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
 upgrade).

         "Moody's Equivalent Senior Unsecured Rating" means, with respect to any Collateral
 Obligation that is a Loan or bond and the obligor thereof, as of any date of determination, the rating
 determined in accordance with the following, in the following order of priority:

                (i)    if the obligor has a senior unsecured obligation with an Assigned Moody's
        Rating, such Assigned Moody's Rating;

                   (ii)    if the preceding clause does not apply, the Moody's "Issuer Rating" for the
        obligor;

                (iii)   if the preceding clauses do not apply, but the obligor has a subordinated
        obligation with an Assigned Moody's Rating; then

                           (A)      if such Assigned Moody's Rating is at least "B3" (and, if rated "B3," not
                   on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the
                   rating which is one rating subcategory higher than such Assigned Moody's Rating; or

                          (B)    if such Assigned Moody's Rating is less than "B3" (or rated "B3" and on
                   watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be such
                   Assigned Moody's Rating;

                (iv)    if the preceding clauses do not apply, but the obligor has a senior secured
        obligation with an Assigned Moody's Rating; then:

                            (A)    if such Assigned Moody's Rating is at least "Caa3" (and, if rated "Caa3,"
                   not on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be
                   the rating which is one subcategory below such Assigned Moody's Rating; or

                            (B)  if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3"
                   and on watch for downgrade), then the Moody's Equivalent Senior Unsecured Rating
                   shall be "C";

                (v)    if the preceding clauses do not apply, but such obligor has a corporate family
        rating from Moody's, the Moody's Equivalent Senior Unsecured Rating shall be one rating
        subcategory below such corporate family rating;

                 (vi)     if the preceding clauses do not apply, but the obligor has a senior unsecured
        obligation (other than a bank loan) with a monitored public rating from S&P (without any
        postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
        interest promised), then the Moody's Equivalent Senior Unsecured Rating shall be:

                             (A)    one rating subcategory below the Moody's equivalent of such S&P rating
                   if it is "BBB–" or higher;


                                                     200

                                                                                             004968
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 296 of 322 PageID 7756
                                       Filed

                        (B)      two rating subcategories below the Moody's equivalent of such S&P
               rating if it is "BB+" or lower; or

                        (C)     "B3" until the Issuer or the Portfolio Manager obtains an estimated rating
               from Moody's of (a) the Portfolio Manager certifies to the Trustee that in its
               commercially reasonable judgment, it believes an estimated rating equivalent to a rating
               no lower than "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager
               on its behalf applies for an estimated rating from Moody's within five Business Days of
               the date of the commitment to purchase the Loan or bond, (b) the aggregate Principal
               Balance of Collateral Obligations having an Assigned Moody's Rating pursuant to either
               this clause (vi)(C), or clauses (vii)(C) or (viii)(C) does not exceed 5% of the Maximum
               Investment Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are
               satisfied;

                (vii)    if the preceding clauses do not apply, but the obligor has a subordinated
       obligation (other than a bank loan) with a monitored public rating from S&P (without any
       postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
       interest promised), the Assigned Moody's Rating shall be deemed to be:

                         (A)    one rating subcategory below the Moody's equivalent of such S&P rating
               if it is "BBB–" or higher;

                        (B)      two rating subcategories below the Moody's equivalent of such S&P
               rating if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall
               be determined pursuant to clause (iii) above; or

                        (C)      "B3" until the Issuer or the Portfolio Manager obtains an estimated
               rating from Moody's if (a) the Portfolio Manager certifies to the Trustee that in its
               commercially reasonable judgment, it believes an estimated rating equivalent to a rating
               not lower than "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager
               on its behalf applies for an estimated rating from Moody's within five Business Days of
               the date of the commitment to purchase the Loan or bond, (b) the aggregate Principal
               Balance of Collateral Obligations having an Assigned Moody's Rating pursuant to either
               this clause (vii)(C), or clauses (vi)(C) or (viii)(C) does not exceed 5% of the Maximum
               Investment Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are
               satisfied;

               (viii) if the preceding clauses do not apply, but the obligor has a senior secured
       obligation with a monitored public rating from S&P (without any postscripts, asterisks or other
       qualifying notations, that addresses the full amount of principal and interest promised), the
       Assigned Moody's Rating shall be deemed to be:

                         (A)    one rating subcategory below the Moody's equivalent of such S&P rating
               if it is "BBB–" or higher;

                        (B)      two rating subcategories below the Moody's equivalent of such S&P
               rating if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall
               be determined pursuant to clause (iv) above; or

                      (C)      "B3" until the Issuer or the Portfolio Manager obtains an estimated rating
               from Moody's if (a) the Portfolio Manager certifies to the Trustee that in its commercially
               reasonable judgment, it believes an estimated rating equivalent to a rating not lower than
               "B3" will be assigned by Moody's and the Issuer or the Portfolio Manager on its behalf


                                                   201

                                                                                            004969
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 297 of 322 PageID 7757
                                       Filed

                applies for an estimated rating from Moody's within two Business Days of the date of the
                commitment to purchase the Loan or bond, (b) the aggregate Principal Balance of
                Collateral Obligations having an Assigned Moody's Rating pursuant to either this clause
                (viii)(C), or clauses (vi)(C) or (vii)(C) does not exceed 5% of the Maximum Investment
                Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are satisfied;

                (ix)    if the preceding clauses do not apply and each of the following clauses (A)
        through (H) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1":

                       (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
                bankruptcy proceedings;

                        (B)     no debt securities or obligations of the obligor are in default;

                        (C)     neither the obligor nor any of its Affiliates has defaulted on any debt
                during the preceding two years;

                        (D)     the obligor has been in existence for the preceding five years;

                        (E)     the obligor is current on any cumulative dividends;

                        (F)     the fixed-charge ratio for the obligor exceeds 125% for each of the
                preceding two fiscal years and for the most recent quarter;

                        (G)      the obligor had a net profit before tax in the past fiscal year and the most
                recent quarter; and

                         (H)     the annual financial statements of such obligor are unqualified and
                certified by a firm of Independent accountants of international reputation, and quarterly
                statements are unaudited but signed by a corporate officer;

                (x)     if the preceding clauses do not apply but each of the following clauses (A) and
        (B) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3":

                       (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
                bankruptcy proceedings; and

                         (B)    no debt security or obligation of such obligor has been in default during
                the past two years; and

                (xi)    if the preceding clauses do not apply and a debt security or obligation of the
        obligor has been in default during the past two years, the Moody's Equivalent Senior Unsecured
        Rating will be "Ca."

 Notwithstanding the foregoing, not more than 10% of the Maximum Investment Amount may consist of
 Investment Obligations given a Moody's Equivalent Senior Unsecured Rating based on a rating given by
 S&P as provided in clauses (vi), (vii) and (viii) above.

        "Moody's Group I Country" means any of the following countries: Australia, the Netherlands,
 the United Kingdom and any country subsequently determined by Moody's to be a Moody's Group I
 Country.

         "Moody's Group II Country" means any of the following countries: Germany, Ireland, Sweden,
 Switzerland and any country subsequently determined by Moody's to be a Moody's Group II Country.

                                                    202

                                                                                             004970
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 298 of 322 PageID 7758
                                       Filed

        "Moody's Group III Country" means any of the following countries: Austria, Belgium,
 Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country
 subsequently determined by Moody's to be a Moody's Group III Country.

         "Moody's Minimum Average Recovery Rate" means, as of any Measurement Date, a rate equal
 to the number obtained by (i) summing the products obtained by multiplying the Principal Balance of
 each Collateral Obligation by its respective Moody's Priority Category Recovery Rate, (ii) dividing the
 sum determined pursuant to clause (i) above by the sum of the Aggregate Principal Balance of all
 Collateral Obligations and (iii) rounding up to the first decimal place.

         "Moody's Non Senior Secured Loan" means any Loan that is not a Moody's Senior Secured
 Loan.

        "Moody's Obligation Rating" means, with respect to any Collateral Obligation as of any date of
 determination, the rating determined in accordance with the following, in the following order of priority:

                    (i)     With respect to a Moody's Senior Secured Loan:

                            (A)    if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                            (B)    if the preceding clause does not apply, the rating that is one rating
                    subcategory above the Moody's Equivalent Senior Unsecured Rating; and

                    (ii)    With respect to a Moody's Non Senior Secured Loan or a bond:

                            (A)    if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                           (B)     if the preceding clause does not apply, the Moody's Equivalent Senior
                    Unsecured Rating; and

                    (iii)   With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's Rating
         thereof.

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Default
 Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be
 adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
 upgrade).

          "Moody's Priority Category" means each type of Collateral Obligation specified in the
 definition of "Applicable Percentage" as a "Moody's Priority Category."

         "Moody's Priority Category Recovery Rate" means for any Collateral Obligation, the
 percentage specified in the definition of "Applicable Percentage" opposite the Moody's Priority Category
 of the Collateral Obligation.

         "Moody's Rating" means the Moody's Default Probability Rating; provided that, with respect to
 the Collateral Obligations generally, if at any time Moody's or any successor to it ceases to provide rating
 services, references to rating categories of Moody's in the Indenture shall be deemed instead to be
 references to the equivalent categories of any other nationally recognized investment rating agency
 selected by the Portfolio Manager, as of the most recent date on which such other rating agency and
 Moody's published ratings for the type of security in respect of which such alternative rating agency is
 used.



                                                     203

                                                                                             004971
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 299 of 322 PageID 7759
                                       Filed

         "Moody's Rating Factor" means the number in the table below opposite the rating of the
 Collateral Obligation (excluding Synthetic Securities where an Assigned Moody's Rating is not
 available).

                                          Moody's                            Moody's
                        Moody's           Rating            Moody's          Rating
                        Rating            Factor            Rating           Factor
                          Aaa                 1               Ba1               940
                          Aa1                10               Ba2              1350
                          Aa2                20               Ba3              1766
                          Aa3                40                B1              2220
                          A1                 70                B2              2720
                          A2                 120               B3              3490
                          A3                 180              Caa1             4770
                          Baa1               260              Caa2             6500
                          Baa2               360              Caa3             8070
                          Baa3               610           Ca or lower         10000


         The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall be
 determined by Moody's and obtained by the Issuer or the Portfolio Manager on a case-by-case basis,
 unless there is an Assigned Moody's Rating available for such Collateral Obligation that is a Synthetic
 Security, in which case such Assigned Moody's Rating shall be used to compute the Moody's Rating
 Factor for such Collateral Obligation that is a Synthetic Security.

        "Moody's Senior Secured Loan" means:

                (i)     A Loan that:

                        (A)      is not (and cannot by its terms become) subordinate in right of payment
                to any other obligation of the obligor of the Loan;

                        (B)      is secured by a valid first priority perfected security interest or lien in, to
                or on specified collateral securing the obligor's obligations under the Loan; and

                        (C)      the value of the collateral securing the Loan together with other attributes
                of the obligor (including, without limitation, its general financial condition, ability to
                generate cash flow available for debt service and other demands for that cash flow) is
                adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay
                the Loan in accordance with its terms and to repay all other loans of equal seniority
                secured by a first lien or security interest in the same collateral; or




                                                     204

                                                                                               004972
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 300 of 322 PageID 7760
                                       Filed

                 (ii)    a Loan that:

                          (A)      is not (and cannot by its terms become) subordinate in right of payment
                 to any other obligation of the obligor of the Loan, other than, with respect to a Loan
                 described in clause (i) above, with respect to the liquidation of such obligor or the
                 collateral for such loan;

                          (B)     is secured by a valid second priority perfected security interest or lien in,
                 to or on specified collateral securing the obligor's obligations under the Loan; and

                          (C)    the value of the collateral securing the Loan together with other attributes
                 of the obligor (including, without limitation, its general financial condition, ability to
                 generate cash flow available for debt service and other demands for that cash flow) is
                 adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay
                 the Loan in accordance with its terms and to repay all other loans of equal or higher
                 seniority secured by a first or second lien or security interest in the same collateral;

                 (iii)    the Loan is not: (A) a DIP Loan, (B) a Loan for which the security interest or lien
         (or the validity or effectiveness thereof) in substantially all of its collateral attaches, becomes
         effective, or otherwise "springs" into existence after the origination thereof, or (C) a type of loan
         that Moody's has identified as having unusual terms and with respect to which its Moody's
         Recovery Rate has been or is to be determined on a case-by-case basis; and

                  (iv)    if the Loan is a Second Lien Loan under clause (ii) above, such Loan has an
         Assigned Moody's Rating that is not lower than the corporate family rating by Moody's of the
         related obligor.

          "Non-Consenting Holder" means in connection with any supplemental indenture pursuant to the
 Indenture that requires the consent of one or more Holders of Securities, with respect to the Holders of the
 Securities, any such Holder or, in the case of such Securities represented by Global Securities, any
 beneficial owner thereof, that either (i) has declared in writing that it will not consent to such
 supplemental indenture or (ii) had not consented to such supplemental indenture within the applicable
 Initial Consent Period; provided that, during the Non-Call Period, "Non-Consenting Holder" shall exclude
 any Holder or, in the case of Securities represented by Global Securities, beneficial owner, of the Class
 A-1 Notes, unless such Holder or beneficial owner shall have consented in writing to the designation as a
 Non-Consenting Holder.

          "Non-Performing Collateral Obligation" means any Defaulted Collateral Obligation and any
 PIK Security as to which its issuer or obligor has previously deferred or capitalized any interest due on it
 and all the interest so deferred or capitalized has not subsequently been paid in full in cash by:

                  (i)      if the PIK Security has a Moody's Rating of "Baa3" (and not on credit watch with
         negative implications) or above or an S&P Rating of "BBB-" (and not on credit watch with
         negative implications) or above, the earlier of its second payment date or one year following the
         date of the initial deferral or capitalization of interest due on it; or

                 (ii)    if the PIK Security has a Moody's Rating of "Baa3" and on credit watch with
         negative implications or below "Baa3," or an S&P Rating of "BBB-" and on credit watch with
         negative implications or below "BBB-," the earlier of its first payment date or six months
         following the date of the initial deferral or capitalization of interest due on it.

         "Notes" means the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes
 and the Class D Notes.


                                                     205

                                                                                               004973
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 301 of 322 PageID 7761
                                       Filed

         "Noteholder" means a Holder of any Class of Notes.

         "Note Payment Sequence" means the application of funds in the following order:

                 (1)      to the Class A-1 Notes until the Class A-1 Notes have been fully redeemed;

                 (2)      to the Class A-2 Notes until the Class A-2 Notes have been fully redeemed;

                 (3)      to the Class B Notes until the Class B Notes have been fully redeemed;

                 (4)      to the Class C Notes until the Class C Notes have been fully redeemed; and

                 (5)      to the Class D Notes until the Class D Notes have been fully redeemed.

        "Offer" means any Collateral Obligation that is subject to a tender offer, voluntary redemption,
 exchange offer, conversion or other similar action.

         "Officer" means, with respect to the Issuer and any corporation, any director, the Chairman of the
 board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the Treasurer,
 or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation, any director, the
 Chairman of the board of directors, the President, any Vice President, the Secretary, an Assistant
 Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to any partnership, any of its
 general partners; and with respect to the Trustee, any Trust Officer.

         "Outstanding" means, with respect to: (i) the Notes and the Combination Securities or any
 specified Class, as of any date of determination, all of the Notes, all of the Combination Securities, or all
 of the Notes or Combination Securities of the specified Class, as the case may be, theretofore
 authenticated and delivered under the Indenture, except with respect to Notes and Combination Securities:

                         (A)      Notes and Combination Securities canceled by the Indenture Registrar or
                 delivered to the Indenture Registrar for cancellation;

                          (B)     Notes for whose payment or redemption funds in the necessary amount
                 have been theretofore irrevocably deposited with the Trustee or any paying agent in trust
                 for their Holders pursuant to Section 4.1(a)(ii) of the Indenture and if the Notes are to be
                 redeemed, notice of redemption has been duly given pursuant to the Indenture;

                         (C)     Notes in exchange for or in lieu of which other Notes have been
                 authenticated and delivered pursuant to the Indenture and Combination Securities in
                 exchange for or in lieu of which other Combination Securities or Notes relating to their
                 Components have been authenticated and delivered pursuant to the Indenture; and

                         (D)      Securities alleged to have been destroyed, lost, or stolen for which
                 replacement Securities have been issued as provided in Section 2.7 of the Indenture,
                 unless proof satisfactory to the Trustee is presented that any such Securities are held by a
                 protected purchaser;

         (ii)     the Preference Shares, as of any date of determination, all of the Preference Shares
 theretofore issued under the Preference Share Documents and listed in the Preference Share register of the
 Issuer as outstanding:

 provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of the
 Notes, the Preference Shares or the Combination Securities have given any request, demand,
 authorization, direction, notice, consent, or waiver under the Indenture: (1) the Holders of Combination

                                                      206

                                                                                               004974
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 302 of 322 PageID 7762
                                       Filed

 Securities shall be entitled to voting rights in respect of their Preference Share Components in the
 proportion that the Face Amount of their Preference Share Components bears to the Face Amount of
 Preference Shares and shall not have voting rights as a separate Class except to the extent otherwise
 expressly provided in this Indenture; (2) the Holders of the Class 1 Combination Securities shall be
 entitled to voting rights in respect of their Class 1 Note Components in the proportion that the Aggregate
 Outstanding Amount of their Class 1 Note Components bears to the Aggregate Outstanding Amount of
 the Class C Notes and shall not have voting rights as a separate Class except to the extent otherwise
 expressly provided in this Indenture; and (3) Securities owned or beneficially owned by the Issuer, the
 Co-Issuer, any Affiliate of either of them and (only (x) with respect to any matter affecting its status as
 Portfolio Manager, or (y) in any matter respecting an acceleration of any Class of Notes or Preference
 Shares if the effect of the Portfolio Manager's action or inaction as a Holder of Notes or Preference Shares
 would effectively prevent acceleration) the Portfolio Manager and its Affiliates and any accounts over
 which the Portfolio Manager or its Affiliates have discretionary voting authority shall be disregarded and
 not be Outstanding, except that, in determining whether the Trustee shall be protected in relying on any
 request, demand, authorization, direction, notice, consent, or waiver, only Notes or Preference Shares that
 a Trust Officer of the Trustee has actual knowledge to be so owned or beneficially owned shall be so
 disregarded. Notes, Combination Securities or Preference Shares so owned or beneficially owned that
 have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the
 satisfaction of the Trustee the pledgee's right so to act with respect to the Notes, Combination Securities
 or Preference Shares and that the pledgee is not the Issuer, the Co-Issuer, the Portfolio Manager, the
 Preference Shares Paying Agent or any Affiliate of the Issuer or the Co-Issuer.

         "Participating Institution" means an institution that creates a participation interest and that has a
 long-term senior unsecured rating by Moody's of at least "A3" (and if so rated by Moody's such rating is
 not on watch for possible downgrade) and an issuer credit rating by S&P of at least "A".

          "Participation" means a Loan acquired as a participation interest created by a Participating
 Institution.

         "Permitted Offer" means a tender offer, voluntary redemption, exchange offer, conversion, or
 other similar action pursuant to which the offeror offers to acquire a debt obligation (including a
 Collateral Obligation) in exchange solely for cash in an amount equal to or greater than the full face
 amount of the debt obligation plus any accrued and unpaid interest and as to which the Portfolio Manager
 has determined in its commercially reasonable judgment that the offeror has sufficient access to financing
 to consummate the tender offer, voluntary redemption, exchange offer, conversion, or other similar
 action.

         "PIK Security": means any Collateral Obligation with respect to which its issuer or obligor may
 defer or capitalize all of the interest due on the Collateral Obligation under the related underlying
 instruments.

         "Pledged Obligations" means, as of any date of determination, the Collateral Obligations, the
 Workout Assets, the Eligible Investments, and any other securities or obligations that have been granted
 to the Trustee that form part of the Collateral.

        "Person" is an individual, corporation (including a business trust), partnership, limited liability
 company, joint venture, association, joint stock company, trust (including any beneficiary thereof),
 unincorporated association or government or any agency or political subdivision thereof.

       "Preference Share Components" means the Class 1 Combination Security Preference Share
 Component and/or the Class 2 Combination Security Preference Share Component, as applicable.




                                                     207

                                                                                              004975
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 303 of 322 PageID 7763
                                       Filed

          "Preference Share Internal Rate of Return" means, with respect to any Payment Date, the
 internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or an equivalent
 function in another software package), stated on a per annum basis, for the following cash flows,
 assuming all Preference Shares were purchased on the Closing Date at their Face Amount:

                 (i)     each distribution of Interest Proceeds made to the Holders of the Preference
         Shares on any prior Payment Date and, to the extent necessary to reach the applicable Preference
         Share Internal Rate of Return, the current Payment Date; and

                 (ii)    each distribution of Principal Proceeds made to the Holders of the Preference
         Shares on any prior Payment Date and, to the extent necessary to reach the applicable Preference
         Share Internal Rate of Return, the current Payment Date.

          "Preference Shares Distribution Account" means a separate segregated non interest bearing
 trust account established by the Preference Shares Paying Agent pursuant to the Preference Shares Paying
 Agency Agreement into which the Preference Shares Paying Agent will deposit all amounts received
 from the Issuer and payable to the Holders of the Preference Shares under the Priority of Payments.

         "Preference Shares Paying Agent" means JPMorgan Chase Bank, National Association, in its
 capacity as Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement,
 unless a successor Person shall have become the preference shares paying agent pursuant to the applicable
 provisions of the Preference Shares Paying Agency Agreement, and thereafter "Preference Shares Paying
 Agent" shall mean such successor person.

         "Principal Balance" means, with respect to:

                 (i)     any Pledged Obligation other than those specifically covered in this definition,
         the outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                 (ii)     a Synthetic Security, the notional amount specified in the Synthetic Security;

                 (iii)    any Pledged Obligation in which the Trustee does not have a first priority
         perfected security interest, zero, except as otherwise expressly specified in the Indenture;

                 (iv)     any Defaulted Collateral Obligation, except as otherwise provided, zero;

                  (v)   any Collateral Obligation that has been loaned, its Principal Balance shall be
         reduced by the excess of the amount of collateral required over the actual Market Value of the
         collateral;

                  (vi)    any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall
         include any unfunded amount thereof (regardless of the nature of the contingency relating to the
         Issuer's obligation to fund the unfunded amount), except as otherwise expressly specified in the
         Indenture;

                 (vii)   any PIK Security, its Principal Balance shall not include any principal amount of
         the PIK Security representing previously deferred or capitalized interest; and

                 (viii) any obligation or security that at the time of acquisition, conversion, or exchange
         does not satisfy the requirements of a Collateral Obligation, zero.

         "Principal Proceeds" means with respect to any Due Period (i) all amounts received in Cash
 during the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds and (ii) the
 net proceeds received from any additional issuance of Preference Shares.

                                                      208

                                                                                               004976
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 304 of 322 PageID 7764
                                       Filed

         Principal Proceeds shall include any funds transferred from the Closing Date Expense Account
 and the Interest Reserve Account into the Collection Account pursuant to Section 10.2 of the Indenture.

         Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit in the
 Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities Lending
 Counterparty.

          At any time when an "event of default" under a Securities Lending Agreement has occurred and
 is continuing, any payments received by the Issuer from the related Securities Lending Collateral shall be
 Principal Proceeds.

         "Priority Class" means, with respect to any specified Class of Notes, each Class of Notes that
 ranks senior to that Class.

        "Proceeding" means any suit in equity, action at law, or other judicial or administrative
 proceeding.

         "Proposed Portfolio" means, as of any Measurement Date, the portfolio (measured by Aggregate
 Principal Balance) of Collateral Obligations and Principal Proceeds held as cash on deposit in the
 Collection Account and other Eligible Investments purchased with Principal Proceeds on deposit in the
 Collection Account resulting from the sale, maturity, or other disposition of a Collateral Obligation or a
 proposed reinvestment in a Collateral Obligation, as the case may be.

         "Purchase Price" means, with respect to the purchase of any Collateral Obligation (other than
 any obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements of
 a Collateral Obligation), the net purchase price paid by the Issuer for the Collateral Obligation. The net
 purchase price is determined by subtracting from the purchase price the amount of any Accrued Interest
 Purchased With Principal and any syndication and other upfront fees paid to the Issuer and by adding the
 amount of any related transaction costs (including assignment fees) paid by the Issuer to the seller of the
 Collateral Obligation or its agent.

        "Purchase Price Amount" means, respect to any Collateral Obligation on any date of
 determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the Principal
 Balance thereof on such date.

          "Qualified Equity Security" means any obligation that at the time of acquisition, conversion, or
 exchange does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an
 interest in or a right to buy stock, or any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation but whose acquisition otherwise is a
 transaction in stocks or securities within the meaning of Section 864(b)(2)(A)(ii) of the Code and the
 regulations under the Code. Qualified Equity Securities do not include any obligation that at the time of
 acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation and that
 will cause the Issuer to be treated as engaged in or having income from a United States trade or business
 for United States federal income tax purposes by virtue of its ownership or disposition of the obligation
 (without regard to the Issuer's other activities).

       "Ramp-Up Period" means the period from and including the Closing Date to and including the
 Ramp-Up Completion Date.

          "Rating Agency" means, each of Moody's and S&P or, with respect to Pledged Obligations
 generally, if at any time Moody's or S&P ceases to provide rating services with respect to high yield debt
 securities, any other nationally recognized statistical rating organization selected by the Issuer and
 reasonably satisfactory to a Majority of each Class of Notes. If at any time Moody's ceases to be a Rating


                                                      209

                                                                                                004977
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 305 of 322 PageID 7765
                                       Filed

 Agency, references to rating categories of Moody's in the Indenture shall instead be references to the
 equivalent categories of the replacement rating agency as of the most recent date on which the
 replacement rating agency and Moody's published ratings for the type of security in respect of which the
 replacement rating agency is used. If at any time S&P ceases to be a Rating Agency, references to rating
 categories of S&P in the Indenture shall instead be references to the equivalent categories of the
 replacement rating agency as of the most recent date on which the replacement rating agency and S&P
 published ratings for the type of security in respect of which the replacement rating agency is used.

         "Rating Condition" means, with respect to any Rating Agency and any action taken or to be
 taken under the Indenture, a condition that is satisfied when the Rating Agency has confirmed to the
 Portfolio Manager (as agent for the Issuer) in writing that no withdrawal, reduction, suspension, or other
 adverse action with respect to any then current rating by it (including any private or confidential rating) of
 any Class of Notes will occur as a result of the action. The Rating Condition with respect to any Rating
 Agency shall be satisfied for all purposes of the Indenture at any time when no Outstanding Securities are
 rated by it.

         "Rating Confirmation" means confirmation from each Rating Agency (and with respect to the
 Combination Securities, from Moody's only) that it has not reduced, suspended, or withdrawn the Initial
 Rating assigned by it to any Class of Securities.

         "Ratings Matrix" means the "row/column combination" of the table below selected by the
 Portfolio Manager on the Closing Date to apply initially for purposes of the Diversity Test, the Weighted
 Average Spread Test and the Weighted Average Rating Factor Test. Thereafter, on notice to the Trustee,
 the Portfolio Manager may select a different row of the Ratings Matrix to apply, or may interpolate
 between two adjacent rows and/or two adjacent columns, as applicable, on a straight-line basis and round
 the results to two decimal points.

                                                      Minimum Diversity Score
               Minimum Weighted
                Average Spread         50      55       60       65      70       75       80

                        2.25%         2110    2140   2170    2200    2230      2260     2290
                        2.35%         2170    2200   2230    2260    2290      2320     2350
                        2.45%         2230    2260   2290    2320    2350      2380     2410
                        2.55%         2290    2320   2350    2380    2410      2440     2470
                        2.65%         2350    2380   2410    2440    2470      2500     2530
                        2.75%         2410    2440   2470    2500    2530      2560     2590
                        2.85%         2470    2500   2530    2560    2590      2620     2650
                        2.95%         2530    2560   2590    2620    2650      2680     2710
                        3.05%         2590    2620   2650    2680    2710      2740     2770
                                          Maximum Weighted Average Moody's Rating Factor


         "Recovery Rate Modifier" means, as of any Measurement Date, the lesser of 60 and the product
 of:

                 (i)     (a) the Moody's Minimum Average Recovery Rate minus the minimum
         percentage specified to pass the Weighted Average Moody's Recovery Rate Test (but not less
         than zero) multiplied by (b) 100; and

                 (ii)       40.

         "Redemption Date" means any Payment Date specified for an Optional Redemption under
 "Description of the Securities—Optional Redemption."




                                                      210

                                                                                                004978
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 306 of 322 PageID 7766
                                       Filed

         "Redemption Price" means, with respect to any Note and any Optional Redemption, an amount
 equal to:

                 (i)     the outstanding principal amount of the portion of the Note being redeemed; plus

                 (ii)    accrued interest on the Note (including any Defaulted Interest and interest on
         Defaulted Interest); plus

                 (iii)   in the case of any Deferred Interest Note, the applicable Deferred Interest on the
         Note; plus

                 (iv)    any unpaid Extension Bonus Payment in respect of the Note.

           With respect to any Preference Share and any Optional Redemption, "Redemption Price" means
 (i) at the direction of a Majority of the Preference Shares of the remaining amount of available funds after
 all prior applications pursuant to the Priority of Payments or (ii) as specified by the unanimous direction
 of the Holders of the Preference Shares, in each case as specified in "Description of the Securities—
 Optional Redemption⎯Preference Shares."

          "Reference Obligation" means an obligation that would otherwise satisfy the definition of
 "Collateral Obligation" and on which a Synthetic Security is based.

          "Registered" means, with respect to a Collateral Obligation or Eligible Investment, means that it
 is issued after July 18, 1984 and is in registered form within the meaning of Section 881(c)(2)(B)(i) of the
 Code and the Treasury Regulations promulgated thereunder.

         "Regulation D" means Regulation D under the Securities Act.

         "Reinvestment Overcollateralization Ratio" means, as of any Measurement Date, the ratio
 obtained by dividing: (i) the Overcollateralization Ratio Numerator by (ii) the Aggregate Outstanding
 Amount of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes and the
 Class D Notes, excluding any Deferred Interest on any Class of Notes.

         "Removal Buy-Out Purchaser" means the Portfolio Manager (or any of its Affiliates acting as
 principal or agent).

          "Revolving Loan" means a Loan or any Synthetic Security with a Reference Obligation (in each
 case excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or for
 the account of) the borrower under its underlying instruments (including any letter of credit for which the
 Issuer is required to reimburse the issuing bank for under it). A Loan or Synthetic Security shall only be
 considered to be a Revolving Loan for so long as its commitment amount is greater than zero.

          "S&P CDO Monitor" means a dynamic, analytical computer model developed by S&P and
 provided to the Portfolio Manager and the Collateral Administrator to be used to calculate the default
 frequency in terms of the amount of debt assumed to default as a percentage of the original principal
 amount of the Collateral Obligations consistent with a specified benchmark rating level based on certain
 assumptions and S&P's proprietary corporate default studies. For the purpose (and only for the purpose)
 of applying the S&P CDO Monitor to a portfolio of obligations, for each obligation in the portfolio, the
 rating of the obligation shall be its S&P Rating.

         "S&P Industry Classification" means the S&P Industry Classifications in Schedule 3 of the
 Indenture as modified, amended, and supplemented from time to time by S&P.



                                                     211

                                                                                             004979
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 307 of 322 PageID 7767
                                       Filed

        "S&P Priority Category" means each type of Collateral Obligation specified in the definition of
 "Applicable Percentage" as an "S&P Priority Category."

         "S&P Priority Category Recovery Rate" means, for any Collateral Obligation, the percentage
 specified in the definition of "Applicable Percentage" opposite the S&P Priority Category of the
 Collateral Obligation.

          "S&P Rating" means, with respect to any Collateral Obligation, as of any date of determination,
 the rating determined in accordance with the following methodology:

                (i)     If there is an issuer credit rating of the borrower of the Collateral Obligation (the
        "Borrower"), or the guarantor who unconditionally and irrevocably guarantees the Collateral
        Obligation (the "Guarantor") by S&P, the most current issuer credit rating for such Borrower or
        Guarantor;

                 (ii)     (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P,
        but there is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, then
        the S&P Rating of the Collateral Obligation will be one subcategory below such rating; (b) if
        there is not a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, but
        there is a rating by S&P on a senior unsecured obligation of the Borrower or its Guarantor, then
        the S&P Rating will be such rating; and (c) if there is not a rating by S&P on a senior obligation
        of the Borrower or its Guarantor, but there is a rating by S&P on a subordinated obligation of the
        Borrower or its Guarantor, then the S&P Rating will be two subcategories above such rating if
        such rating is "BBB-" or higher and will be one subcategory above such rating if such rating is
        "BB+" or lower; or

                 (iii)   if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P
        nor a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating may
        be determined using any one of the methods below:

                        (A)      if an obligation of the Borrower or its Guarantor is publicly rated by
                Moody's, then the S&P Rating will be determined in accordance with the methodologies
                for establishing the Moody's Default Probability Rating, except that the S&P Rating of
                such obligation will be (1) one subcategory below the S&P equivalent of the rating
                assigned by Moody's if such security is rated "Baa3" or higher by Moody's and (2) two
                subcategories below the S&P equivalent of the rating assigned by Moody's if such
                security is rated "Bal" or lower by Moody's; provided that Collateral Obligations
                constituting no more than 5% of the Maximum Investment Amount (which concentration
                may be increased to 10% upon satisfaction of the Rating Condition with respect to S&P)
                may be given a S&P Rating based on a rating given by Moody's as provided in this
                subclause (A) (after giving effect to the addition of the relevant Collateral Obligation, if
                applicable);

                         (B)     if no other security or obligation of the Borrower or its Guarantor is rated
                by S&P or Moody's, then the Portfolio Manager may apply to S&P for a S&P credit
                rating estimate, which will be its S&P Rating; or

                         (C)      (1) if such Collateral Obligation (other than a Current-Pay Obligation) is
                not rated by Moody's or S&P, no other security or obligation of the Borrower or its
                Guarantor is rated by S&P or Moody's and if the Portfolio Manager determines in good
                faith based on information available to it after reasonable inquiry that such Borrower (x)
                is not subject to any bankruptcy or reorganization proceedings nor in default on any of its
                obligations (unless the subject of a good faith business dispute), (y) is a legally


                                                    212

                                                                                              004980
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 308 of 322 PageID 7768
                                       Filed

                 constituted corporate entity having the minimum legal, financial and operational
                 infrastructure to carry on a definable business, deliver and sell a product or service and
                 report its results in generally accepted accounting terms as verified by a reputable audit
                 firm and (z) is not so vulnerable to adverse business, financial and economic conditions
                 that default in its financial or other obligations is foreseeable in the near term if current
                 operating trends continue, then the S&P Rating will be "B-"; provided that the Portfolio
                 Manager must apply to S&P for a S&P credit rating on such Borrower within 30 days
                 after the addition of the relevant Collateral Obligation; provided, further, that Collateral
                 Obligations constituting no more than 5% of the Maximum Investment Amount may be
                 given an S&P Rating based on this subclause (C) (after giving effect to the addition of the
                 relevant Collateral Obligation, if applicable) or (2) if such Collateral Obligation is a
                 Current-Pay Obligation and is not rated by Moody's or S&P and no other security or
                 obligation of the Borrower or its Guarantor is rated by S&P or Moody's, then the S&P
                 Rating will be "CCC-";

         provided that, if (i) the relevant Borrower or Guarantor or obligation is placed on any positive
         "credit watch" list by S&P, such rating will be increased by one rating subcategory or (ii) the
         relevant Borrower or Guarantor or obligation is placed on any negative "credit watch" list by
         S&P, such rating will be decreased by one rating subcategory.

         Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P
 Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned by
 S&P if the rating is confidential, but only if all appropriate parties have provided written consent to its
 disclosure and use, (C) the rating assigned by S&P thereto through an estimated rating or (D) the rating
 assigned thereto by S&P in connection with the acquisition thereof upon the request of the Portfolio
 Manager. In the case of a Collateral Obligation that is a PIK Security or Structured Finance Obligation,
 the S&P Rating may not be determined pursuant to clause (iii)(A) above.

         S&P Ratings for entities or obligations relevant hereunder other than Borrowers and Collateral
 Obligations shall be determined in a corresponding manner.

          Notwithstanding the foregoing, if and for so long as the Aggregate Principal Balance of Collateral
 Obligations consisting in the aggregate of (x) Participations and (y) Synthetic Securities exceeds 20% of
 the Maximum Investment Amount, then the S&P Rating for the Aggregate Principal Balance of Collateral
 Obligations representing that excess (determined assuming the excess is comprised of the Collateral
 Obligations having the lowest S&P Ratings that would otherwise be applicable as determined above)
 shall be the S&P Rating one sub-category below the S&P Rating of the Collateral Obligations that would
 otherwise be applicable as determined above.

          "S&P Recovery Rating" means, with respect to a Collateral Obligation for which an S&P
 Priority Category Recovery Rate is being determined, the "Recovery Rating" assigned by S&P to such
 Collateral Obligation based upon the following table:

                   Recovery Rating                                       Recovery of Principal

                         1+                                  Highest expectation of full recovery of principal

                          1                                   High expectation of full recovery of principal

                          2                                         Substantial recovery of principal

                          3                                         Meaningful recovery of principal




                                                     213

                                                                                                   004981
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 309 of 322 PageID 7769
                                       Filed

                    Recovery Rating                                        Recovery of Principal

                           4                                          Marginal recovery of principal

                           5                                          Negligible recovery of principal



         "S&P Unrated DIP Loan" means a DIP Loan acquired by the Issuer that does not have a rating
 assigned by S&P and for which the Portfolio Manager has commenced the process of having a rating
 assigned by S&P (as specified in the definition of "DIP Loan").

          "Sale Proceeds" means all proceeds received (including any proceeds received with respect to
 any associated interest rate swap or security providing fixed annuity payments ) with respect to Collateral
 Obligations or other Pledged Obligations as a result of their sales or other dispositions less any reasonable
 expenses expended by the Portfolio Manager or the Trustee in connection with the sales or other
 dispositions, which shall be paid from such proceeds notwithstanding their characterization otherwise as
 Administrative Expenses.

          "Second Lien Loan" means a Secured Loan (other than a Senior Secured Loan) that (i) is only
 subordinated in right of payment to the Senior Secured Loan and (ii) has a junior contractual claim on
 tangible property (which property is subject to a prior lien (other than customary permitted liens, as such,
 but not limited to, any tax liens)) to secure payment of a debt or the fulfillment of a contractual obligation.

        "Secondary Risk Counterparty" means any obligor Domiciled other than in the United States,
 any Participating Institution, any Synthetic Security Counterparty and any Securities Lending
 Counterparty.

         "Secondary Risk Table" means the table below:

                    Long-Term Senior Unsecured               Individual            Aggregate
                    Debt Rating of Secondary Risk           Counterparty          Counterparty
                            Counterparty                       Limit                 Limit
                     Moody's               S&P
                       Aaa                AAA                      20.0%                20.0%
                       Aa1                AA+                      10.0%                10.0%
                       Aa2                 AA                      10.0%                10.0%
                       Aa3                 AA-                     10.0%                10.0%
                        A1                 A+                       5.0%                10.0%
                   A2 or below         A or below                   0.0%                  0.0%


          If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-term rating
 is on credit watch for possible downgrade by Moody's or S&P, then for the purposes of the table above,
 its rating by the Rating Agency putting its rating on credit watch shall be one rating notch lower for that
 Rating Agency.

          "Secured Loan " means a Loan that (i) is not subordinated by its terms to other indebtedness of
 the borrower for borrowed money and (ii) is secured by a valid and perfected security interest in specified
 collateral.



                                                      214

                                                                                                    004982
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 310 of 322 PageID 7770
                                       Filed

         "Secured Parties" means the Noteholders, the Combination Securityholders, the Trustee, the
 Portfolio Manager and each Hedge Counterparty.

         "Securities Lending Collateral" means Cash or direct registered debt obligations of the United
 States of America that have a maturity date no later than the Business Day preceding the stated
 termination date of the relevant Securities Lending Agreement and that are pledged by a Securities
 Lending Counterparty as collateral pursuant to a Securities Lending Agreement.

         "Selected Collateral Quality Tests" means Weighted Average Moody's Recovery Rate Test, the
 Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted Average
 Life Test (after taking into consideration any applicable Maturity Extension), the Weighted Average
 Rating Factor Test and the Diversity Test.

         "Senior Secured Loan" means a Secured Loan that is not subordinated by its terms to
 indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other similar
 obligations, with a first priority security interest in collateral and with respect to which the Portfolio
 Manager determines that the value of the collateral securing such Secured Loan equal or exceeds the
 outstanding principal balance of the loan plus the aggregate outstanding balances of all other loans of
 equal or higher seniority secured by the same collateral.

          "Senior Unsecured Loan" means a Loan that is not (i) subordinated by its terms to indebtedness
 of the borrower for borrowed money and (ii) secured by a valid and perfected security interest in
 collateral.

         "Spread Excess" means, as of any Measurement Date, a fraction whose (i) numerator is the
 product of (A) the greater of zero and the excess of the Weighted Average Spread for the Measurement
 Date over the Minimum Weighted Average Spread specified in the applicable row of the Ratings Matrix
 and (B) the Aggregate Principal Balance of all Floating Rate Obligations (excluding any Non-Performing
 Collateral Obligations) held by the Issuer as of the Measurement Date and (ii) denominator is the
 Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-Performing Collateral
 Obligations) held by the Issuer as of the Measurement Date. In computing the Spread Excess on any
 Measurement Date, the Weighted Average Spread for the Measurement Date will be computed as if the
 Fixed Rate Excess were equal to zero.

         "Structured Finance Obligation" means any obligation:

                  (i)     secured directly by, referenced to, or representing ownership of, a pool of
         receivables or other assets of U.S. obligors, or obligors organized or incorporated in Moody's
         Group I Countries, Moody's Group II Countries or Moody's Group III Countries, including
         portfolio credit default swaps, synthetic collateralized debt obligations, and collateralized debt
         obligations, but excludes:

                         (A)     residential mortgage-backed securities;

                         (B)     collateralized debt obligations backed by Emerging Market Securities;

                          (C)    collateralized debt obligations primarily backed by asset-backed
                 securities;

                         (D)     market value collateralized debt obligations;

                         (E)     securities backed by "future flow" receivables;

                         (F)     securities backed by "trust preferred securities";

                                                    215

                                                                                           004983
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 311 of 322 PageID 7771
                                       Filed

                          (G)     net interest margin securitizations;

                         (H)      collateralized debt obligations backed by other collateralized debt
                 obligations;

                          (I)     collateralized debt obligations primarily backed by one or more credit
                 default swaps (i.e. "synthetic CDOs"); and

                        (J)       collateralized debt obligations a significant portion of which are backed
                 by bonds;

                 (ii)     that has an S&P Rating and an S&P Priority Category Recovery Rate;

                (iii)     that has a rating and a Moody's Priority Category Recovery Rate assigned by
         Moody's; and

                 (iv)     whose ownership or disposition (without regard to the Issuer's other activities) by
         the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or business for United
         States federal income tax purposes or otherwise subject the Issuer to net income taxes.
         Compliance with Schedule 8 of the Indenture will be deemed to satisfy this requirement.

          In connection with the purchase of a Structured Finance Obligation, the Portfolio Manager shall
 obtain from Moody's the applicable Moody's Priority Category Recovery Rate.

          For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs managed
 by the same Portfolio Manager or multiple Structured Finance Obligations issued by the same master trust
 will be considered to be obligations of one issuer.

         "Subordinated Lien Loan" means a Secured Loan secured by a second (or lower) priority
 security interest in the relevant collateral.

          "Subscription Agreement" means a subscription agreement dated between a purchaser and the
 Issuer, entered into on or before the Closing Date for the subscription of a specified principal amount of
 Notes or number of Preference Shares.

         "Super Majority" means, with respect to any Class or group of Notes, Combination Securities or
 Preference Shares, the Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or
 group of Notes, Combination Securities or Preference Shares, as the case may be.

          "Synthetic Security" means any swap transaction, structured bond investment, credit linked note,
 or other derivative financial instrument relating to a debt instrument (but excluding any such instrument
 relating directly to a basket or portfolio of debt instruments) or an index or indices (such as the "SAMI"
 index published by Credit Suisse First Boston) in connection with a basket or portfolio of debt
 instruments or other similar instruments entered into by the Issuer with a Synthetic Security Counterparty
 that has in the Portfolio Manager's commercially reasonable judgment, equivalent expected loss
 characteristics (those characteristics, "credit risk") to those of the related Reference Obligations (taking
 account of those considerations as they relate to the Synthetic Security Counterparty), if (i) it is either a
 Form-Approved Synthetic Security or the Rating Condition for each Rating Agency is satisfied, and (ii)
 the Reference Obligations thereof have a weighted average Market Value of at least 80% at the time the
 Synthetic Security is entered into.

         The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may be
 different from the Reference Obligations to which the credit risk of the Synthetic Security relates.


                                                     216

                                                                                              004984
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 312 of 322 PageID 7772
                                       Filed

          No Synthetic Security shall require the Issuer to make any payment to the Synthetic Security
 Counterparty after its initial purchase other than any payments represented by the release of any cash
 collateral posted by the Issuer from the Collection Account to the Synthetic Security Counterparty
 Account simultaneously with the Issuer's purchase of or entry into the Synthetic Security in an amount
 not exceeding the amount of the posted cash collateral. Collateral may be posted only to a Synthetic
 Security Counterparty Account. No Synthetic Security shall result in the Issuer being a "buyer" of credit
 protection.

         The term Synthetic Security shall not include any Structured Finance Obligation or any
 Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
 Obligation.

         Any Synthetic Security shall be positively indexed to the Reference Obligation on no more than a
 one-for-one basis (i.e. unleveraged credit exposure).

          Each Synthetic Security Agreement shall (i) contain appropriate limited recourse and non-petition
 provisions (to the extent the Issuer has contractual payment obligations to the Synthetic Security
 Counterparty) equivalent (mutatis mutandis) to those contained in the Indenture and (ii) include
 provisions satisfying the provisions of the Indenture and contain the limitations described under "Security
 for the Notes and the Combination Securities—Synthetic Securities".

          The ownership or disposition of any Synthetic Security (without regard to the Issuer's other
 activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for United States
 federal income tax purposes or otherwise subject the Issuer to net income taxes. Compliance with
 Schedule 8 of the Indenture will be deemed to satisfy this requirement.

          Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may be
 delivered to the Issuer as a result of the occurrence of any "credit event" under any proposed Synthetic
 Security must not provide that its transfer to the Issuer is subject to obtaining any consents and must
 qualify (when the Issuer purchases the related Synthetic Security and when such "deliverable obligation"
 is delivered to the Issuer as a result of the occurrence of any "credit event") as a Collateral Obligation and
 satisfy the Concentration Limitations under the Indenture, except that such "deliverable obligation" may
 constitute a Defaulted Collateral Obligation when delivered upon a "credit event" and if the Reference
 Obligation of the Synthetic Security is a Senior Secured Loan then the "deliverable obligation" under the
 Synthetic Security must also be a Senior Secured Loan.

        Synthetic Securities that are credit default swaps, credit linked notes, or other similar instruments
 may not provide for "restructuring" as a "credit event".

         For purposes of the Coverage Tests and the Reinvestment Overcollateralization Test, unless the
 Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative treatment, a
 Synthetic Security shall be included as a Collateral Obligation having the characteristics of the Synthetic
 Security and not of the related Reference Obligations.

         For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P Industry
 Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be included as a
 Collateral Obligation having the characteristics of the Synthetic Security and not of the related Reference
 Obligations.

          For purposes of calculating compliance with the Concentration Limitations other than limits
 relating to payment characteristics, and all related definitions, unless otherwise specified in the Indenture
 or by the Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
 characteristics of its Reference Obligations and not the Synthetic Security. For purposes of calculating


                                                      217

                                                                                               004985
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 313 of 322 PageID 7773
                                       Filed

 compliance with the Concentration Limitations relating to payment characteristics, and all related
 definitions, unless otherwise specified in the Indenture or by the Rating Agencies, a Synthetic Security
 shall be included as a Collateral Obligation having the characteristics of the Synthetic Security and not its
 Reference Obligation.

          With respect to a Synthetic Security based upon or relating to a senior secured index investment
 providing non-leveraged credit exposure to a basket of credit default swaps referencing a diversified
 group of Reference Obligations, with respect to which the principal or notional amount of the credit
 exposure to any single Reference Obligation does not increase over time, for purposes of: (i) calculating
 compliance with the Diversity Test, the S&P Industry Classification with respect to the S&P CDO
 Monitor Test, and the Concentration Limitations (other than limits relating to payment characteristics and
 except for clauses 20 and 20(a) of the definition of "Concentration Limitations"), and all related
 definitions, and (ii) any other provision or definition of the Indenture involving a determination with
 respect to a Reference Obligation, the characteristics of such Reference Obligations shall be determined
 by treating such Synthetic Security as a direct investment by the Issuer in each such Reference Obligation
 in an amount equal to the Allocable Principal Balance of such Reference Obligation. In addition, each
 Reference Obligation under such Synthetic Security shall be assigned a Moody's Rating Factor equal to
 the sum of the Moody's Rating Factor of (i) the related Reference Obligor, (ii) the Synthetic Security
 Counterparty of such Synthetic Security and (iii) the Synthetic Security Collateral of such Synthetic
 Security. In addition, the Moody's Priority Category Rate in respect of a Synthetic Security referencing
 multiple Reference Obligations pursuant to this paragraph shall be the Moody's Priority Category Rate as
 assigned by Moody's to each Reference Obligation underlying such Synthetic Security. For the avoidance
 of doubt, Reference Obligations upon which a Synthetic Security is based as described in this paragraph
 must meet the definition of "Collateral Obligation" to the extent provided in this definition.

         If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security, the
 Portfolio Manager, on behalf of the Issuer, shall give each applicable Rating Agency not less than 5 days'
 prior notice of the purchase of or entry into any Synthetic Security.

         "Synthetic Security Agreement" means the documentation governing any Synthetic Security.

         "Synthetic Security Collateral" means, respect to any Synthetic Security, amounts posted to the
 Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its obligations
 under the Synthetic Security, including (i) all Eligible Investments or (ii) investments that satisfy the
 Rating Condition with respect to Moody's, in each case that mature no later than the Stated Maturity, in
 the Synthetic Security Collateral Account that are purchased with Synthetic Security Collateral.

         "Synthetic Security Counterparty" means any entity required to make payments on a Synthetic
 Security to the extent that a reference obligor makes payments on a related Reference Obligation and
 meeting the Synthetic Security Counterparty Ratings Requirement.

         "Synthetic Security Counterparty Ratings Requirement" means, with respect to the Synthetic
 Security Counterparty and in respect of a Synthetic Security, a requirement that is satisfied if, at the time
 the Issuer enters into such Synthetic Security Agreement, the related Synthetic Security Counterparty has
 a senior unsecured credit rating assigned by S&P for short-term debt of at least "A-1+" or a senior
 unsecured credit rating assigned by S&P for long-term debt of at least "AA-".

         "Tax Advantaged Jurisdiction" means one of the Cayman Islands, Bermuda, the Netherlands
 Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the
 Rating Condition with respect to each Rating Agency is satisfied with respect thereto.

         "Tax Event" means an event that occurs if either:



                                                     218

                                                                                              004986
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 314 of 322 PageID 7774
                                       Filed

                 (i)     (A) one or more Collateral Obligations that were not subject to withholding tax
         when the Issuer committed to purchase them have become subject to withholding tax or the rate
         of withholding has increased on one or more Collateral Obligations that were subject to
         withholding tax when the Issuer committed to purchase them and (B) in any Due Period, the
         aggregate of the payments subject to withholding tax on new withholding tax obligations and the
         increase in payments subject to withholding tax on increased rate withholding tax obligations, in
         each case to the extent not "grossed-up" (on an after-tax basis) by the related obligor, represent
         5% or more of Interest Proceeds for the Due Period; or

                  (ii)      taxes, fees, assessments, or other similar charges are imposed on the Issuer or the
         Co-Issuer in an aggregate amount in any twelve-month period in excess of U.S$2,000,000, other
         than liabilities for withholding taxes included in clause (i) above.

         "Treasury Regulations" means regulations, including proposed or temporary regulations,
 promulgated under the Code. References herein to specific provisions of proposed or temporary
 regulations shall include analogous provisions of final Treasury Regulations or other successor Treasury
 Regulations.

         "Trust Officer" means, when used with respect to the Trustee, any officer in the Corporate Trust
 Office (or any successor group of the Trustee) including any director, vice president, assistant vice
 president, associate, or any other officer of the Trustee customarily performing functions similar to those
 performed by such officers in the Corporate Trust Office, or to whom any corporate trust matter is
 referred at the Corporate Trust Office because of his knowledge of and familiarity with the particular
 subject and having direct responsibility for the administration of this Indenture.

       "UCC" means the Uniform Commercial Code as in effect in the State of New York, and as
 amended from time to time.

         "Underlying Instrument" means the loan agreement, indenture, credit agreement, or other
 agreement pursuant to which a Pledged Obligation has been issued or created and each other agreement
 that governs the terms of or secures the obligations represented by the Pledged Obligation or of which the
 holders of the Pledged Obligation are the beneficiaries.

         "Unscheduled Principal Payments" means any principal payments received with respect to a
 Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other payments
 or prepayments made at the option of the issuer thereof or that are otherwise not scheduled to be made
 thereunder.

        "Valuation Report" means the accounting report, determined as of the close of business on each
 Determination Date, rendered in accordance with the terms of the Indenture.

          "Weighted Average Commitment Fee" means, as of any Measurement Date, an amount
 (rounded up to the next 0.001%) equal to the weighted average commitment fee on all Revolving Loans
 and Delayed Drawdown Loans determined by dividing (i) the aggregate of all scheduled amounts (other
 than interest) of commitment fees or facility fees payable on the unfunded amount of all Revolving Loans
 and Delayed Drawdown Loans held by the Issuer as of such Measurement Date by (ii) the aggregate
 unfunded amount of all Revolving Loans and Delayed Drawdown Loans held by the Issuer as of such
 Measurement Date; provided that if such quotient is less than the Minimum Weighted Average
 Commitment Fee for such Measurement Date, there shall be added to the amount set forth in clause (i)
 above an amount equal to the Spread Excess, if any, as of such Measurement Date (less any portion of the
 Spread Excess that has been added to the Weighted Average Fixed Rate Coupon as of such Measurement
 Date pursuant to clause (iv) of the definition of "Weighted Average Fixed Rate Coupon"), and the



                                                     219

                                                                                               004987
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 315 of 322 PageID 7775
                                       Filed

 Weighted Average Commitment Fee as of such Measurement Date shall be the amount calculated after
 giving effect to such addition.

         "Weighted Average Fixed Rate Coupon" means, as of any Measurement Date, the rate obtained
 by:

                  (i)      multiplying the Principal Balance of each Collateral Obligation that is a Fixed
         Rate Obligation held by the Issuer as of the Measurement Date by the current per annum rate at
         which it pays interest (other than, with respect to Collateral Obligations that are not PIK
         Securities, any interest that is not required to be paid in Cash and may be deferred), using only the
         effective after-tax interest rate determined by the Portfolio Manager on any Fixed Rate Obligation
         after taking into account any withholding tax or other deductions on account of tax of any
         jurisdiction and any gross-up paid by the obligor);

                 (ii)    summing the amounts determined pursuant to clause (i);

                  (iii)  dividing the sum by the Aggregate Principal Balance of all Collateral Obligations
         that are Fixed Rate Obligations held by the Issuer as of the Measurement Date; and

                 (iv)      if the result obtained in clause (iii) is less than the minimum percentage rate
         specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum the amount
         of any Spread Excess as of the Measurement Date, but only to the extent required to satisfy the
         Weighted Average Fixed Rate Coupon Test.

         "Weighted Average Life" means, as of any Measurement Date the number obtained by (i)
 summing the products obtained by multiplying (A) the Average Life at that time of each Collateral
 Obligation by (B) the Principal Balance at that time of the Collateral Obligation and (ii) dividing that sum
 by the Aggregate Principal Balance at that time of all Collateral Obligations.

         "Weighted Average Moody's Rating Factor" means the summation of the products obtained by
 multiplying the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by its
 respective Moody's Rating Factor, dividing that sum by the Aggregate Principal Balance of all Collateral
 Obligations (excluding Eligible Investments) and rounding the result up to the nearest whole number.

         "Weighted Average Spread" means, as of any Measurement Date, a rate obtained by:

                  (i)     multiplying the Principal Balance of each Collateral Obligation that is a Floating
         Rate Obligation held by the Issuer as of the Measurement Date by the current per annum overall
         rate at which it pays interest (other than, with respect to Collateral Obligations that are not PIK
         Securities, any interest that is not required to be paid in Cash and may be deferred), determined
         with respect to any Floating Rate Obligation that does not bear interest based on a three month
         London interbank offered rate, by expressing the current interest rate on the Floating Rate
         Obligation as a spread above a three month London interbank offered rate calculated in a manner
         consistent with the calculation of LIBOR;

                 (ii)    summing the amounts determined pursuant to clause (i);

                 (iii)   dividing that sum by the Aggregate Principal Balance of all Floating Rate
         Obligations held by the Issuer as of the Measurement Date; and

                 (iv)     if the result obtained in clause (iii) is less than the minimum percentage rate
         specified to pass the Weighted Average Spread Test, adding to that sum the amount of Fixed Rate
         Excess as of the Measurement Date.


                                                     220

                                                                                              004988
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 316 of 322 PageID 7776
                                       Filed

         For purposes of calculating the Weighted Average Spread, the Principal Balance of each
 Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan shall not include any of its
 unfunded amount.

         "Workout Assets" means a Loan, High-Yield Bond, or Qualified Equity Security acquired in
 connection with the workout or restructuring of any Collateral Obligation that the Issuer does not advance
 any funds to purchase that does not qualify as a Collateral Obligation.

        "Zero-Coupon Security" means a security that, at the time of determination, does not make
 periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK Security.




                                                    221

                                                                                           004989
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 317 of 322 PageID 7777
                                       Filed

                                                         INDEX OF DEFINED TERMS
        Following is an index of defined terms used in this Offering Memorandum and the page number
 where each definition appears.

 $ ......................................................................v         CFC.............................................................143
 Accounts .......................................................96                Class ...........................................................183
 Accredited Investor......................................... i                    Class 1 Bond....................................................i
 Accrued Interest on Sale .............................177                         Class 1 Collateral..........................................97
 Accrued Interest Purchased With                                                   Class 1 Combination Securities .......................i
 Principal ......................................................177               Class 1 Combination Security
 Accumulation Period ....................................53                        Preference Share Component ..........................i
 Act...............................................................177             Class 1 Combination Security Rated
 Actions ........................................................127               Balance .......................................................183
 Administration Agreement..........................133                             Class 1 Combination Security Rated
 Administrative Expense Cap.......................177                              Coupon .......................................................183
 Administrative Expenses ............................177                           Class 1 Combination Security Rated
 Administrator ..............................................133                   Coupon Distribution ...................................183
 Affected Bank .............................................178                    Class 1 Component Account ......................113
 Affiliate .......................................................178              Class 1 Component Payment Date ...............73
 Affiliated .....................................................178               Class 1 Note Component .................................i
 Aggregate Outstanding Amount .................178                                 Class 2 Bond...................................................3
 Aggregate Principal Balance.......................179                             Class 2 Combination Securities .......................i
 Aggregate Purchase Price Amount .............179                                  Class 2 Combination Security
 Allocable Principal Balance........................179                            Preference Share Component ..........................i
 Amendment Buy-Out....................................90                           Class 2 Combination Security Rated
 Amendment Buy-Out Option........................90                                Balance .......................................................183
 Amendment Buy-Out Purchase Price .........179                                     Class 2 Component..........................................i
 Amendment Buy-Out Purchaser .................179                                  Class A Coverage Tests ..............................183
 Applicable Collateral Obligation                                                  Class A Notes ..................................................i
 Amount .......................................................102                 Class A/B Interest Coverage Test.................21
 Applicable Note Interest Rate .....................179                            Class A/B Overcollateralization Test ...........20
 Applicable Percentage ................................179                         Class A-1 Notes ...............................................i
 Approved Pricing Service ...........................181                           Class A-2 Notes ...............................................i
 Ask-Side Market Value...............................181                           Class B Notes...................................................i
 Assigned Moody's Rating ...........................182                            Class C Coverage Tests ..............................183
 Authorized Officer ......................................182                      Class C Deferred Interest............................183
 Average Life ...............................................182                   Class C Interest Coverage Test.....................21
 BA Securities ................................................53                  Class C Notes...................................................i
 Bank ............................................................182              Class C Overcollateralization Test ...............20
 Bankruptcy Code ........................................182                       Class D Coverage Tests ..............................184
 Bankruptcy Law..........................................182                       Class D Deferred Interest ...........................184
 Benefit Plan Investor...................................153                       Class D Interest Coverage Test.....................21
 Board of Directors.......................................182                      Class D Notes ..................................................i
 Borrower .....................................................212                 Class D Overcollateralization Test ...............20
 Bridge Loan ................................................182                   Class Scenario Loss Rate............................184
 Business Day...............................................182                    Clearstream.................................................184
 Buy-Out Amount ........................................183                        CLOs.............................................................51
 Calculation Agent .........................................57                     Closing Date ....................................................i
 Cash ............................................................183              Closing Date Expense Account ..................111
 CCC/Caa Collateral Obligations.................183                                Co-Issuer..........................................................i
 CDOs ............................................................51               Co-Issuer Common Stock...........................131
 Certificated Preference Shares ......................27                           Co-Issuers ........................................................i
 Certificated Securities ...................................27                     Collateral ......................................................97

                                                                             222

                                                                                                                                    004990
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 318 of 322 PageID 7778
                                       Filed

 Collateral Administration Agreement.........184                               ERISA.........................................................151
 Collateral Administrator .............................184                     ERISA Plans ...............................................151
 Collateral Obligation.....................................14                  Euroclear.....................................................192
 Collateral Quality Tests ................................21                   Event of Default............................................80
 Collection Account .....................................109                   Excess CCC/Caa Collateral Obligations ....193
 Combination Securities ................................... i                  Exchange Act................................................vii
 Combination Security Rated Balance .........184                               Excluded Property ......................................193
 Combination Securityholder .......................184                         Expense Reimbursement Account..............112
 Companies Act..................................... vii, 156                   Expenses .....................................................127
 Components ................................................184                Extended Reinvestment Period End
 Concentration Limitations ............................18                      Date.................................................................9
 Controlling Class ........................................184                 Extended Scheduled Preference Shares
 Controlling Person ......................................153                  Redemption Date ............................................9
 Corporate Trust Office ................................184                    Extended Stated Maturity Date.......................9
 Coverage Tests..............................................20                Extended Weighted Average Life Date ..........9
 Credit Improved Obligation ........................184                        Extension ....................................................193
 Credit Rating Event.....................................185                   Extension Bonus Eligibility
 credit risk ....................................................216           Certification ................................................193
 Credit Risk Obligation ................................185                    Extension Bonus Payment ..........................193
 Current Portfolio .........................................187                Extension Conditions....................................61
 Current-Pay Obligation...............................186                      Extension Determination Date....................193
 Custodial Account.......................................110                   Extension Effective Date ................................9
 Deadline ......................................................108            Extension Notice...........................................62
 Debtor .........................................................189           Extension Purchase Price............................193
 Deemed Exchange ......................................139                     Extension Qualifying Purchasers................194
 Deep Discount Obligation...........................187                        Extension Sale Securities..............................60
 Default Interest Rate ...................................189                  Extension Sales Notice .................................62
 Defaulted Collateral Obligation ..................187                         Extension Sales Notice Period......................62
 Defaulted Hedge Termination Payments ....189                                  Face Amount...............................................194
 Defaulted Interest........................................189                 Financial Lease ...........................................194
 Defaulted Interest Charge ...........................189                      Fixed Rate Excess.......................................194
 Deferred Interest .............................................6              Fixed Rate Obligation.................................194
 Deferred Interest Notes ...............................189                    Floating Rate Obligation ............................194
 Delayed Drawdown Loan ...........................189                          Form-Approved Synthetic Security ............194
 Delayed Drawdown Reserve Account ............5                                FSMA ............................................................vi
 Depository...................................................189              Global Notes .................................................27
 Determination Date.......................................23                   Guarantor ....................................................212
 DIP Loan.....................................................189              Hedge Agreements .....................................195
 Directing Preference Shares........................128                        Hedge Counterparty....................................195
 Disqualified Transferee...............................173                     Hedge Counterparty Collateral Account ....111
 Diversity Score............................................190                Hedge Termination Receipt........................195
 Diversity Test................................................99              Highland Capital.............................................4
 Documents ..................................................136               High-Yield Bond ........................................195
 Dollars.............................................................v         Holder .........................................................195
 Domicile......................................................190             Incentive Management Fee.........................126
 Domiciled....................................................190              Indemnified Parties.....................................127
 DTC ............................................................189           Indenture..........................................................i
 Due Period ..................................................190              Indenture Register.......................................195
 Eligibility Criteria .........................................97              Indenture Registrar .....................................195
 Eligible Country..........................................190                 Initial Consent Period .................................195
 Eligible Investments....................................190                   Initial Rating ...............................................195
 Eligible Purchaser ...............................166, 172                    Interest Coverage Ratio ..............................103
 Emerging Market Security ..........................192                        Interest Coverage Test ................................103

                                                                         223

                                                                                                                                 004991
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 319 of 322 PageID 7779
                                       Filed

 Interest Period .............................................195                 Moody's Priority Category Recovery
 Interest Proceeds .........................................196                   Rate.............................................................203
 Interest Reserve Account ............................112                         Moody's Rating...........................................203
 Investment Company Act ............................... i                         Moody's Rating Factor................................204
 Investment Criteria Adjusted Balance ........196                                 Moody's Senior Secured Loan ....................204
 Investment Obligation.................................197                        New Notes ..................................................139
 Investor-Based Exemptions ........................152                            Non-Call Period............................................24
 IRS ..............................................................135            Non-Consenting Holder..............................205
 Issue Price ...................................................135               Non-Performing Collateral Obligations .....205
 Issuer ............................................................... i         non-U.S. Holder..........................................148
 Issuer Accounts.............................................96                   Note Break-Even Loss Rate........................101
 Issuer Charter ..............................................197                 Note Class Loss Differential.......................100
 Issuer Order.................................................197                 Note Interest Rate .........................................57
 Issuer Ordinary Shares................................131                        Note Payment Sequence .............................206
 Issuer Request .............................................197                  Noteholder ..................................................206
 Junior Class.................................................197                 Notes........................................................i, 205
 Knowledgeable Employee .............................. i                          Offer ...........................................................206
 Leasing Finance Transaction ......................197                            Officer.........................................................206
 lender liability ...............................................47               Offshore Transactions...................................25
 Liabilities ....................................................127              OID .............................................................139
 LIBOR ..........................................................58               Optional Redemption....................................63
 Loan ............................................................197             Other Indebtedness .....................................187
 Long-Dated Collateral Obligation ..............197                               Outstanding.................................................206
 Lower-Tier PFICs .......................................144                      Overcollateralization Ratio.........................101
 Majority ......................................................197               Overcollateralization Ratio Numerator.......102
 Management Agreement .........................4, 198                             Overcollateralization Tests .........................101
 Management Fee.........................................126                       Participating Institution ..............................207
 Margin Stock...............................................198                   Participation................................................207
 Market Value ..............................................198                   Payment Account........................................112
 Market Value Percentage ............................198                          Payment Date..................................................ii
 Maturity Extension..........................................9                    Permitted Offer ...........................................207
 Maximum Investment Amount ...................198                                 Person .........................................................207
 Maximum Weighted Average Moody's                                                 PFIC............................................................142
 Rating Factor...............................................198                  PIK Security ...............................................207
 Measurement Date ......................................199                       Placement Agency Agreement ...................154
 Minimum Diversity Score...........................199                            Placement Agent..............................................i
 Minimum Weighted Average                                                         Plan Asset Regulations ...............................151
 Commitment Fee.........................................199                       Plans ...........................................................151
 Minimum Weighted Average Spread .........199                                     Pledged Obligations....................................207
 Monthly Report...........................................199                     portfolio interest exemption........................137
 Moody's......................................................... iii             Portfolio Manager...........................................4
 Moody's Default Probability Rating ...........199                                Portfolio Manager Breaches .......................127
 Moody's Equivalent Senior Unsecured                                              Preference Share Components.................i, 207
 Rating..........................................................200              Preference Share Documents........................55
 Moody's Group I Country ...........................202                           Preference Share Internal Rate of Return ...208
 Moody's Group II Country..........................202                            Preference Share Vote ..................................94
 Moody's Group III Country ........................203                            Preference Shares ............................................i
 Moody's Minimum Average Recovery                                                 Preference Shares Distribution Account.....208
 Rate .............................................................203            Preference Shares Paying Agency
 Moody's Non Senior Secured Loan ............203                                  Agreement ......................................................3
 Moody's Obligation Rating .........................203                           Preference Shares Paying Agent.................208
 Moody's Priority Category..........................203                           Principal Balance ........................................208
                                                                                  Principal Proceeds ......................................208

                                                                            224

                                                                                                                                   004992
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 320 of 322 PageID 7780
                                       Filed

 Priority Class...............................................209               Scheduled Preference Shares
 Priority of Payments .....................................68                   Redemption Date ............................................7
 Proceeding ..................................................209               SEC...............................................................36
 Proposed Portfolio ......................................209                   Second Lien Loan .......................................214
 Prospectus Act ............................................. vii               Secondary Risk Counterparty .....................214
 PTCE...........................................................152             Secondary Risk Table .................................214
 Purchase Price.............................................209                 Secured Loan ..............................................214
 Purchase Price Amount...............................209                        Secured Obligations......................................55
 QEF.............................................................142            Secured Parties ...........................................215
 Qualified Equity Security ...........................209                       Securities .........................................................i
 Qualified Purchaser......................................... i                 Securities Act...................................................i
 qualified stated interest ...............................139                   Securities Lending Account........................112
 Ramp-Up Completion Date ..........................11                           Securities Lending Agreement ...................117
 Ramp-Up Period .........................................209                    Securities Lending Collateral .....................215
 Rating Agencies ............................................ iii               Securities Lending Counterparty ................117
 Rating Agency ............................................209                  Selected Collateral Quality Tests................215
 Rating Condition.........................................210                   Senior Management Fee .............................126
 Rating Confirmation ...................................210                     Senior Secured Loan...................................215
 Rating Confirmation Failure .........................23                        Senior Unsecured Loan ..............................215
 Ratings Matrix ............................................210                 Share Registrar .............................................80
 Record Date ..................................................93               Share Trustee ..............................................131
 Recovery Rate Modifier..............................210                        Special Redemption ......................................25
 Redemption Date ........................................210                    Special Redemption Amount........................25
 Redemption Price........................................211                    Special Redemption Date .............................25
 Reference Banks ...........................................58                  Special U.S. Tax Counsel ...........................136
 Reference Obligation ..................................211                     Spread Excess .............................................215
 Registered ...................................................211              Stated Maturity ...............................................7
 Regulation D ...............................................211                Structured Finance Obligation....................215
 Regulation S.................................................... i             Subordinated Lien Loan .............................216
 Regulation S Certificated Security................26                           Subordinated Management Fee ..................126
 Regulation S Global Preference Share..........27                               Subscription Agreement .............................216
 Regulation S Global Security........................26                         Super Majority............................................216
 Reinvestment Overcollateralization                                             Synthetic Security.......................................216
 Ratio............................................................211           Synthetic Security Agreement ....................218
 Reinvestment Overcollateralization Test ....104                                Synthetic Security Collateral ......................218
 Reinvestment Period .....................................13                    Synthetic Security Collateral Account........111
 Removal Buy-Out Purchaser ......................211                            Synthetic Security Counterparty.................218
 Required Rating ..........................................114                  Synthetic Security Counterparty
 Resolutions....................................................55              Account.......................................................113
 Revolving Loan...........................................211                   Synthetic Security Ratings Requirement ....218
 Revolving Reserve Account ...........................5                         Tax Advantaged Jurisdiction ......................218
 Rule 144A Global Note ................................26                       Tax Event....................................................218
 S&P............................................................... iii         Tax-Exempt U.S. Holder ............................146
 S&P CDO Monitor .....................................211                       Treasury Regulations..................................219
 S&P CDO Monitor Test..............................100                          Trust Officer ...............................................219
 S&P Industry Classification........................211                         Trustee .............................................................i
 S&P Minimum Average Recovery Rate.....100                                      U.S. Certificated Security .............................26
 S&P Priority Category ................................212                      U.S. Holder .................................................136
 S&P Priority Category Recovery Rate........212                                 U.S. Persons..................................................25
 S&P Rating .................................................212                U.S. Shareholders .......................................143
 S&P Recovery Rating .................................213                       U.S.$ ...............................................................v
 S&P Unrated DIP Loan ..............................214                         UBTI...........................................................146
 Sale Proceeds ..............................................214                UCC ............................................................219

                                                                          225

                                                                                                                                  004993
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 321 of 322 PageID 7781
                                       Filed

 Underlying Instrument ................................219                     Weighted Average Moody's Rating
 Unscheduled Principal Payments................219                             Factor ..........................................................220
 Valuation Report.........................................219                  Weighted Average Moody's Recovery
 Warehouse Agreement..................................50                       Rate Test .......................................................99
 Warehouse Provider................................12, 50                      Weighted Average Rating Factor Test .......100
 Warehoused Loans........................................50                    Weighted Average S&P Recovery Rate
 Weighted Average Commitment Fee..........219                                  Test .............................................................100
 Weighted Average Fixed Rate Coupon ......220                                  Weighted Average Spread ..........................220
 Weighted Average Fixed Rate Coupon                                            Weighted Average Spread Test ..................100
 Test..............................................................100         Workout Assets...........................................221
 Weighted Average Life...............................220                       Zero-Coupon Security ................................221
 Weighted Average Life Test .........................99




                                                                         226

                                                                                                                                004994
Case 19-34054-sgj11 Doc 1822-19 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
Case 3:21-cv-00538-N Document 26-19 of    23806/09/21 Page 322 of 322 PageID 7782
                                       Filed


                         PRINCIPAL OFFICES OF THE CO-ISSUERS


             Gleneagles CLO, Ltd.                             Gleneagles CLO Corp.
               P.O. Box 1093 GT                                850 Library Avenue
     Queensgate House, South Church Street,                         Suite 204
   George Town, Grand Cayman, Cayman Islands                 Newark, Delaware 19711

                                      PORTFOLIO MANAGER

                              Highland Capital Management, L.P.
                                      Two Galleria Tower
                                  13455 Noel Road, Suite 1300
                                     Dallas, Texas 75240


                 TRUSTEE, PRINCIPAL PAYING AGENT AND REGISTRAR

                          JPMorgan Chase Bank, National Association
                                Worldwide Securities Services
                                 600 Travis Street, 50th Floor
                                   Houston, Texas 77002

                                       TRANSFER AGENT

                           JPMorgan Chase Bank, National Association
                                        4 New York Plaza
                                        ITS Unit Window
                                   New York, New York 10004
              Attn: ITS (Houston) Worldwide Securities Services—Gleneagles CLO, Ltd.

                                       LEGAL ADVISORS

               To the Co-Issuers                                   To the Issuer

            As to United States Law                          As to Cayman Islands Law

             McKee Nelson LLP                                 Maples and Calder
             1 Battery Park Plaza                               P.O. Box 309GT
          New York, New York 10004                               Ugland House,
                                                   George Town, Grand Cayman, Cayman Islands

            To the Placement Agent                           To the Portfolio Manager

             McKee Nelson LLP                          Orrick, Herrington & Sutcliffe LLP
             1 Battery Park Plaza                              777 S. Figueroa St.
          New York, New York 10004                        Los Angeles, California 90017




                                                                                   004995
